 

Exhibit 10.1

 





EXECUTION VERSION



 

Dated as of August 15, 2019

 

 

STWD 2019-FL1, LTD.,
as Issuer

 

STWD 2019-FL1, LLC,
as Co-Issuer

 

STARWOOD PROPERTY MORTGAGE, L.L.C.,
as Advancing Agent

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Trustee

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Note Administrator

 

and

 

Wells Fargo Bank, National Association,
as Custodian

 



 



 

INDENTURE

 



 

 



 





 



Table of Contents



 



  Page     ARTICLE 1 DEFINITIONS 3 Section 1.1. Definitions 3 Section 1.2.
Interest Calculation Convention 58 Section 1.3. Rounding Convention 58 ARTICLE 2
THE NOTES 58 Section 2.1. Forms Generally 58 Section 2.2. Forms of Notes and
Certificate of Authentication 59 Section 2.3. Authorized Amount; Stated Maturity
Date; and Denominations 60 Section 2.4. Execution, Authentication, Delivery and
Dating 61 Section 2.5. Registration, Registration of Transfer and Exchange 62
Section 2.6. Mutilated, Defaced, Destroyed, Lost or Stolen Note 70 Section 2.7.
Payment of Principal and Interest and Other Amounts; Principal and Interest
Rights Preserved 71 Section 2.8. Persons Deemed Owners 76 Section 2.9.
Cancellation 76 Section 2.10. Global Notes; Definitive Notes; Temporary Notes 76
Section 2.11. U.S. Federal Income Tax Treatment of Notes and the Issuer 78
Section 2.12. Authenticating Agents 79 Section 2.13. Forced Sale on Failure to
Comply with Restrictions 80 Section 2.14. No Gross Up 81 Section 2.15. Credit
Risk Retention 81 Section 2.16. Exchangeable Notes; Exchange of MASCOT Notes 81
Section 2.17. Effect of Benchmark Transition Event 83 ARTICLE 3 CONDITIONS
PRECEDENT; PLEDGED COLLATERAL INTERESTS 84 Section 3.1. General Provisions 84
Section 3.2. Security for Offered Notes and the Class E-E Notes and the Class
E-X Notes 87 Section 3.3. Transfer of Collateral 89 ARTICLE 4 SATISFACTION AND
DISCHARGE 97 Section 4.1. Satisfaction and Discharge of Indenture 97

 

i

 



 



Table of Contents

(continued)



 

  Page     Section 4.2. Application of Amounts Held in Trust 99 Section 4.3.
Repayment of Amounts Held by Paying Agent 99 Section 4.4. Limitation on
Obligation to Incur Company Administrative Expenses 100 ARTICLE 5 REMEDIES 100
Section 5.1. Events of Default 100 Section 5.2. Acceleration of Maturity;
Rescission and Annulment 102 Section 5.3. Collection of Indebtedness and Suits
for Enforcement by Trustee 105 Section 5.4. Remedies 108 Section 5.5.
Preservation of Collateral 110 Section 5.6. Trustee May Enforce Claims Without
Possession of Notes 111 Section 5.7. Application of Amounts Collected 111
Section 5.8. Limitation on Suits 111 Section 5.9. Unconditional Rights of
Noteholders to Receive Principal and Interest 112 Section 5.10. Restoration of
Rights and Remedies 112 Section 5.11. Rights and Remedies Cumulative 113 Section
5.12. Delay or Omission Not Waiver 113 Section 5.13. Control by the Controlling
Class 113 Section 5.14. Waiver of Past Defaults 113 Section 5.15. Undertaking
for Costs 114 Section 5.16. Waiver of Stay or Extension Laws 114 Section 5.17.
Sale of Collateral 115 Section 5.18. Action on the Notes 116 ARTICLE 6 THE
TRUSTEE AND NOTE ADMINISTRATOR 116 Section 6.1. Certain Duties and
Responsibilities 116 Section 6.2. Notice of Default 118 Section 6.3. Certain
Rights of Trustee and Note Administrator 119 Section 6.4. Not Responsible for
Recitals or Issuance of Notes 122 Section 6.5. May Hold Notes 122

 

ii

 



 



Table of Contents

(continued)



 

  Page     Section 6.6. Amounts Held in Trust 122 Section 6.7. Compensation and
Reimbursement 122 Section 6.8. Corporate Trustee Required; Eligibility 124
Section 6.9. Resignation and Removal; Appointment of Successor 124 Section 6.10.
Acceptance of Appointment by Successor 127 Section 6.11. Merger, Conversion,
Consolidation or Succession to Business of Trustee and Note Administrator 127
Section 6.12. Co-Trustees and Separate Trustee 128 Section 6.13. Direction to
Enter Into the Servicing Agreement 129 Section 6.14. Representations and
Warranties of the Trustee 129 Section 6.15. Representations and Warranties of
the Note Administrator 130 Section 6.16. Requests for Consents 130 Section 6.17.
Withholding 131 ARTICLE 7 COVENANTS 131 Section 7.1. Payment of Principal and
Interest 131 Section 7.2. Maintenance of Office or Agency 132 Section 7.3.
Amounts for Note Payments to be Held in Trust 132 Section 7.4. Existence of the
Issuer and Co-Issuer 135 Section 7.5. Protection of Collateral 137 Section 7.6.
Notice of Any Amendments 139 Section 7.7. Performance of Obligations 139 Section
7.8. Negative Covenants 140 Section 7.9. Statement as to Compliance 142 Section
7.10. Issuer and Co-Issuer May Consolidate or Merge Only on Certain Terms 143
Section 7.11. Successor Substituted 146 Section 7.12. No Other Business 146
Section 7.13. Reporting 147 Section 7.14. Calculation Agent 147 Section 7.15.
REIT Status 148 Section 7.16. Permitted Subsidiaries 149

 

iii

 



 



Table of Contents

(continued)



 

  Page     Section 7.17. Repurchase Requests 150 Section 7.18. Servicing of
Commercial Real Estate Loans and Control of Servicing Decisions 150 Section
7.19. ABS Due Diligence Services 151 ARTICLE 8 SUPPLEMENTAL INDENTURES 151
Section 8.1. Supplemental Indentures Without Consent of Securityholders 151
Section 8.2. Supplemental Indentures with Consent of Securityholders 155 Section
8.3. Execution of Supplemental Indentures 157 Section 8.4. Effect of
Supplemental Indentures 159 Section 8.5. Reference in Notes to Supplemental
Indentures 159 ARTICLE 9 REDEMPTION OF SECURITIES; REDEMPTION PROCEDURES 160
Section 9.1. Clean-up Call; Tax Redemption; Optional Redemption; and Auction
Call Redemption 160 Section 9.2. Notice of Redemption 162 Section 9.3. Notice of
Redemption or Maturity 162 Section 9.4. Notes Payable on Redemption Date 163
Section 9.5. Mandatory Redemption 163 ARTICLE 10 ACCOUNTS, ACCOUNTINGS AND
RELEASES 163 Section 10.1. Collection of Amounts; Custodial Account 163 Section
10.2. Reinvestment and Replenishment Account 164 Section 10.3. Payment Account
165 Section 10.4. [Reserved] 166 Section 10.5. [Reserved] 166 Section 10.6.
Interest Advances 166 Section 10.7. Reports by Parties 169 Section 10.8.
Reports; Accountings 170 Section 10.9. Release of Collateral Interests; Release
of Collateral 173 Section 10.10. Information Available Electronically 174
Section 10.11. Investor Q&A Forum; Investor Registry 178 Section 10.12. Certain
Procedures 180

 



iv

 

 

Table of Contents

(continued)

 

  Page     ARTICLE 11 APPLICATION OF FUNDS 180 Section 11.1. Disbursements of
Amounts from Payment Account 180 Section 11.2. Securities Accounts 188 ARTICLE
12 SALE OF COLLATERAL INTERESTS; REINVESTMENT COLLATERAL INTERESTS;
REPLENISHMENT PERIOD; EXCHANGE COLLATERAL INTERESTS; FUTURE FUNDING ESTIMATES
188 Section 12.1. Sales of Collateral Interests 188 Section 12.2. Reinvestment
Collateral Interests; Replenishment Period 193 Section 12.3. Conditions
Applicable to all Transactions Involving Sale or Grant 194 Section 12.4.
Modifications to Note Protection Tests 195 Section 12.5. Future Funding
Agreement 195 ARTICLE 13 NOTEHOLDERS’ RELATIONS 196 Section 13.1. Subordination
196 Section 13.2. Standard of Conduct 199 ARTICLE 14 MISCELLANEOUS 199 Section
14.1. Form of Documents Delivered to the Trustee and Note Administrator 199
Section 14.2. Acts of Securityholders 200 Section 14.3. Notices, etc., to the
Trustee, the Note Administrator, the Issuer, the Co-Issuer, the Advancing Agent,
the Servicer, the Special Servicer, the Preferred Share Paying Agent, the
Placement Agents, the Collateral Manager and the Rating Agencies 201 Section
14.4. Notices to Noteholders; Waiver 203 Section 14.5. Effect of Headings and
Table of Contents 204 Section 14.6. Successors and Assigns 204 Section 14.7.
Severability 204 Section 14.8. Benefits of Indenture 204 Section 14.9. Governing
Law; Waiver of Jury Trial 204 Section 14.10. Submission to Jurisdiction 205
Section 14.11. Counterparts 205 Section 14.12. Liability of Co-Issuers 205
Section 14.13. 17g-5 Information 205

 

v

 

 

Table of Contents

(continued)

 

  Page     Section 14.14. Rating Agency Condition 208 Section 14.15. Patriot Act
Compliance 208 ARTICLE 15 ASSIGNMENT OF THE COLLATERAL INTEREST PURCHASE
AGREEMENT 209 Section 15.1. Assignment of Collateral Interest Purchase Agreement
209 ARTICLE 16 CURE RIGHTS; PURCHASE RIGHTS 211 Section 16.1. Collateral
Interest Purchase Agreements 211 Section 16.2. Representations and Warranties
Related to Reinvestment Collateral Interests and Exchange Collateral Interests
211 Section 16.3. Operating Advisor 212 Section 16.4. Purchase Right; Holder of
a Majority of the Preferred Shares 212 ARTICLE 17 ADVANCING AGENT 213 Section
17.1. Liability of the Advancing Agent 213 Section 17.2. Merger or Consolidation
of the Advancing Agent 213 Section 17.3. Limitation on Liability of the
Advancing Agent and Others 213 Section 17.4. Representations and Warranties of
the Advancing Agent 214 Section 17.5. Resignation and Removal; Appointment of
Successor 215 Section 17.6. Acceptance of Appointment by Successor Advancing
Agent 216 Section 17.7. Removal and Replacement of Backup Advancing Agent 216



 

SCHEDULES

 

Schedule A Schedule of Collateral Interests     Schedule B Benchmark    
Schedule C List of Authorized Officers of Collateral Manager

 

vi

 





 

Table of Contents

(continued)

 

  Page     EXHIBITS       Exhibit A-1 Form of Class A Senior Secured Floating
Rate Note (Global Note)         Exhibit A-2 Form of Class A Senior Secured
Floating Rate Note (Definitive Note)         Exhibit B-1 Form of Class A-S
Second Priority Secured Floating Rate Note (Global Note         Exhibit B-2 Form
of Class A-S Second Priority Secured Floating Rate Note (Definitive Note)      
  Exhibit C-1 Form of Class B Third Priority Secured Floating Rate Note (Global
Note)         Exhibit C-2 Form of Class B Third Priority Secured Floating Rate
Note (Definitive Note)         Exhibit D-1 Form of Class C Fourth Priority
Secured Floating Rate Note (Global Note)         Exhibit D-2 Form of Class C
Fourth Priority Secured Floating Rate Note (Definitive Note)         Exhibit E-1
Form of Class D Fifth Priority Secured Floating Rate Note (Global Note)        
Exhibit E-2 Form of Class D Fifth Priority Secured Floating Rate Note
(Definitive Note)         Exhibit F-1 Form of Class E Sixth Priority Secured
Floating Rate Note (Global Note)         Exhibit F-2 Form of Class E Sixth
Priority Secured Floating Rate Note (Definitive Note)         Exhibit F-3 Form
of Class E-E Sixth Priority Secured Floating Rate Note (Global Note)        
Exhibit F-4 Form of Class E-E Sixth Priority Secured Floating Rate Note
(Definitive Note)         Exhibit F-5 Form of Class E-X Sixth Priority Secured
Floating Rate Note (Global Note)         Exhibit F-6 Form of Class E-X Sixth
Priority Secured Floating Rate Note (Definitive Note)         Exhibit G-1 Form
of Class F Seventh Priority Floating Rate Note (Global Note)         Exhibit G-2
Form of Class F Seventh Priority Floating Rate Note (Definitive Note)        
Exhibit G-3 Form of Class F-E Seventh Priority Floating Rate Note (Global Note)
        Exhibit G-4 Form of Class F-E Seventh Priority Floating Rate Note
(Definitive Note)         Exhibit G-5 Form of Class F-X Seventh Priority
Floating Rate Note (Global Note)         Exhibit G-6 Form of Class F-X Seventh
Priority Floating Rate Note (Definitive Note)  

 



vii

 

 

Table of Contents

(continued)

 

  Page       Exhibit H-1 Form of Class G Eighth Priority Floating Rate Note
(Global Note)         Exhibit H-2 Form of Class G Eighth Priority Floating Rate
Note (Definitive Note)         Exhibit H-3 Form of Class G-E Eighth Priority
Floating Rate Note (Global Note)         Exhibit H-4 Form of Class G-E Eighth
Priority Floating Rate Note (Definitive Note)         Exhibit H-5 Form of Class
G-X Eighth Priority Floating Rate Note (Global Note)         Exhibit H-6 Form of
Class G-X Eighth Priority Floating Rate Note (Definitive Note)         Exhibit
I-1 Form of Transfer Certificate – Regulation S Global Note         Exhibit I-2
Form of Transfer Certificate – Rule 144A Global Note         Exhibit I-3 Form of
Transfer Certificate – Definitive Note         Exhibit J [Reserved]        
Exhibit K Form of Custodian Receipt         Exhibit L Form of Request for
Release of Documents and Receipt         Exhibit M Form of Auction Call
Procedure         Exhibit N Form of NRSRO Certification         Exhibit O Form
of Note Administrator’s Monthly Report         Exhibit P-1 Form of Investor
Certification (for Non-Borrower Affiliates)         Exhibit P-2 Form of Investor
Certification (for Borrower Affiliates)         Exhibit Q Form of Online Market
Data Provider Certification         Exhibit R Form of Officer’s Certificate of
the Collateral Manager with Respect to the Acquisition of Collateral Interests  
      Exhibit S MASCOT Note Officer’s Certificate         Exhibit T Beneficial
Holder Information Form  

 



viii

 

 

INDENTURE, dated as of August 15, 2019, by and among STWD 2019-FL1, LTD., as
issuer (the “Issuer”), STWD 2019-FL1, LLC, as co-issuer (the “Co-Issuer”),
WILMINGTON TRUST, NATIONAL ASSOCIATION, as trustee (herein, together with its
permitted successors and assigns in the trusts hereunder, the “Trustee”), WELLS
FARGO BANK, NATIONAL ASSOCIATION, as note administrator, paying agent,
calculation agent, transfer agent, authenticating agent, notes registrar and
backup advancing agent (in all of the foregoing capacities, together with its
permitted successors and assigns, the “Note Administrator”), Wells Fargo Bank,
National Association, as custodian (herein, together with its permitted
successors and assigns in the trusts hereunder, the “Custodian”), and STARWOOD
PROPERTY MORTGAGE, L.L.C. (including any successor by merger, “Starwood Property
Mortgage”), as advancing agent (herein, together with its permitted successors
and assigns in the trusts hereunder, the “Advancing Agent”).

 

PRELIMINARY STATEMENT

 

Each of the Issuer and the Co-Issuer is duly authorized to execute and deliver
this Indenture to provide for the Notes issuable as provided in this Indenture.
All covenants and agreements made by the Issuer and Co-Issuer herein are for the
benefit and security of the Secured Parties. The Issuer, the Co-Issuer, the Note
Administrator, in all of its capacities hereunder, the Custodian, the Trustee
and the Advancing Agent are entering into this Indenture, and the Trustee is
accepting the trusts created hereby, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged.

 

All things necessary to make this Indenture a valid agreement of the Issuer and
Co-Issuer in accordance with this Indenture’s terms have been done.

 

GRANTING CLAUSE

 

The Issuer hereby Grants to the Trustee, for the benefit and security of the
Secured Parties, all of its right, title and interest in, to and under, in each
case, whether now owned or existing, or hereafter acquired or arising out of (in
each case, to the extent of the Issuer’s interest therein and specifically
excluding any interest in the related Future Funding Participation therein and
excluding any interest in the Excepted Property):

 

(a)               the Closing Date Collateral Interests listed on Schedule A
hereto which the Issuer purchases on the Closing Date and causes to be delivered
to the Trustee (directly or through the Custodian) herewith, including all
payments thereon or with respect thereto, and all Collateral Interests which are
delivered to the Trustee (directly or through the Custodian) after the Closing
Date pursuant to the terms hereof (including all Reinvestment Collateral
Interests and Exchange Collateral Interests acquired by the Issuer after the
Closing Date) and all payments thereon or with respect thereto, in each case,
other than Retained Interest, if any, under, and as defined in, the Collateral
Interest Purchase Agreement;

 

(b)               the Servicing Accounts, the Indenture Accounts and the related
security entitlements and all income from the investment of funds in any of the
foregoing at any time credited to any of the foregoing accounts;

 



1 

 

 

(c)               the Eligible Investments;

 

(d)               the rights of the Issuer under the Collateral Management
Agreement, the Collateral Interest Purchase Agreement, the Administration
Agreement and the Servicing Agreement;

 

(e)               all amounts delivered to the Note Administrator (directly or
through a securities intermediary);

 

(f)                all other investment property, instruments and general
intangibles in which the Issuer has an interest, other than the Excepted
Property;

 

(g)               the Issuer’s ownership interest in, and rights to, all
Permitted Subsidiaries; and

 

(h)               all proceeds with respect to the foregoing clauses (a) through
(g).

 

The collateral described in the foregoing clauses (a) through (h), with the
exception of the Excepted Property, is referred to herein as the “Collateral.”
Such Grants are made to secure the Offered Notes and the Class E-E Notes and the
Class E-X Notes equally and ratably without prejudice, priority or distinction
between any Offered Note, the Class E-E Notes and the Class E-X Notes and any
other Offered Note, the Class E-E Notes and the Class E-X Notes, as applicable,
for any reason, except as expressly provided in this Indenture (including, but
not limited to, the Priority of Payments) and to secure (i) the payment of all
amounts due on and in respect of the Offered Notes and the Class E-E Notes and
the Class E-X Notes in accordance with their terms, (ii) the payment of all
other sums payable under this Indenture and (iii) compliance with the provisions
of this Indenture, all as provided in this Indenture. The foregoing Grant shall,
for the purpose of determining the property subject to the lien of this
Indenture, be deemed to include any securities and any investments granted by or
on behalf of the Issuer to the Trustee for the benefit of the Secured Parties,
whether or not such securities or such investments satisfy the criteria set
forth in the definitions of “Collateral Interest” or “Eligible Investment,” as
the case may be.

 

Except to the extent otherwise provided in this Indenture, this Indenture shall
constitute a security agreement under the laws of the State of New York
applicable to agreements made and to be performed therein, for the benefit of
the Noteholders. Upon the occurrence and during the continuation of any Event of
Default hereunder, and in addition to any other rights available under this
Indenture or any other Collateral held for the benefit and security of the
Noteholders or otherwise available at law or in equity but subject to the terms
hereof, the Trustee shall have all rights and remedies of a secured party under
the laws of the State of New York and other applicable law to enforce the
assignments and security interests contained herein and, in addition, shall have
the right, subject to compliance with any mandatory requirements of applicable
law and the terms of this Indenture, to exercise, sell or apply any rights and
other interests assigned or pledged hereby in accordance with the terms hereof
at public and private sale.

 

The Trustee acknowledges such Grants, accepts the trusts hereunder in accordance
with the provisions hereof, and agrees to perform the duties herein in
accordance with, and subject to, the terms hereof, in order that the interests
of the Secured Parties may be adequately and effectively protected in accordance
with this Indenture.

 



2 

 

 

Notwithstanding anything in this Indenture to the contrary, for all purposes
hereunder, no holder of the Class F Notes, the Class F-E Notes, the Class F-X
Notes, the Class G Notes, the Class G-E Notes and/or the Class G-X Notes shall
be a secured party for purposes of the Grant by virtue of holding such Notes.

 

CREDIT RISK RETENTION

 

On the Closing Date, pursuant to the EU Risk Retention Letter, the Retention
Holder will retain 100% of the Preferred Shares. The Preferred Shares are
referred to in this Indenture as the EHRI. The fair value of the EHRI is
$77,000,000.

 

ARTICLE 1

DEFINITIONS

 

Section 1.1.  Definitions. Except as otherwise specified herein or as the
context may otherwise require, the following terms have the respective meanings
set forth below for all purposes of this Indenture, and the definitions of such
terms are equally applicable both to the singular and plural forms of such terms
and to the masculine, feminine and neuter genders of such terms. The word
“including” and its variations shall mean “including without limitation.”
Whenever any reference is made to an amount the determination of which is
governed by Section 1.2, the provisions of Section 1.2 shall be applicable to
such determination or calculation, whether or not reference is specifically made
to Section 1.2, unless some other method of calculation or determination is
expressly specified in the particular provision. All references in this
Indenture to designated “Articles,” “Sections,” “Subsections” and other
subdivisions are to the designated Articles, Sections, Subsections and other
subdivisions of this Indenture as originally executed. The words “herein,”
“hereof,” “hereunder” and other words of similar import refer to this Indenture
as a whole and not to any particular Article, Section, Subsection or other
subdivision.

 

“17g-5 Information”: The meaning specified in Section 14.3(i).

 

“17g-5 Information Provider”: The meaning specified in Section 14.13(a).

 

“17g-5 Website”: A password-protected internet website maintained by the 17g-5
Information Provider, which shall initially be located at www.ctslink.com, under
the “NRSRO” tab for this transaction. Any change of the 17g-5 Website shall only
occur after notice has been delivered by the 17g-5 Information Provider to the
Issuer, the Note Administrator, the Trustee, the Collateral Manager, the
Placement Agents and the Rating Agencies, which notice shall set forth the date
of change and new location of the 17g-5 Website.

 

“1940 Act”: The Investment Company Act of 1940, as amended.

 



3 

 

 

“Accepted Loan Servicer”: Any commercial mortgage loan master or primary
servicer that (1) is engaged in the business of servicing commercial real estate
loans (with a minimum servicing portfolio of U.S.$100,000,000) that are
comparable to the Collateral Interests owned or to be owned by the Issuer,
(2) within the prior 12-month period, has acted as a servicer in a commercial
mortgage backed securities transaction rated by Moody’s and as to which Moody’s
has not cited servicing concerns of such servicer as the sole or material factor
in any downgrade or withdrawal of the ratings (or placement on “watch status” in
contemplation of a ratings downgrade or withdrawal) of securities rated by
Moody’s in any commercial mortgage backed securities transaction serviced by
such servicer prior to the time of determination and (3) within the prior twelve
(12) month period, has acted as a servicer in a commercial mortgage backed
securities transaction rated by DBRS and DBRS has not cited servicing concerns
of such servicer as the sole or material factor in any downgrade or withdrawal
of the ratings (or placement on “watch status” in contemplation of a ratings
downgrade or withdrawal) of securities in any commercial mortgage backed
securities transaction serviced by such servicer prior to the time of
determination rated by DBRS.

 

“Access Termination Notice”: The meaning specified in the Future Funding
Agreement.

 

“Account”: Any of the Servicing Accounts, the Indenture Accounts, the Preferred
Share Distribution Account and the Future Funding Reserve Account.

 

“Accountants’ Report”: A report of a firm of Independent certified public
accountants of recognized national reputation.

 

“Acquisition and Disposition Requirements”: With respect to any acquisition
(whether by purchase, exchange or substitution) or disposition of a Collateral
Interest, satisfaction of each of the following conditions: (a) such Collateral
Interest is being acquired or disposed of in accordance with the terms and
conditions set forth in the Indenture; (b) the acquisition or disposition of
such Collateral Interest does not result in a reduction or withdrawal of the
then-current rating issued by Moody’s or DBRS on any Class of Notes then
Outstanding; and (c) such Collateral Interest is not being acquired or disposed
of for the primary purpose of recognizing gains or decreasing losses resulting
from market value changes.

 

“Acquisition Criteria”: The meaning specified in Section 12.2(a).

 

“Act” or “Act of Securityholders”: The meaning specified in Section 14.2.

 

“Administration Agreement”: The administration agreement, dated on or about the
Closing Date, by and among the Issuer and the Company Administrator, as modified
and supplemented and in effect from time to time.

 

“Administrative Modification”: The meaning specified in the Servicing Agreement.

 

“Advance Rate”: The meaning specified in the Servicing Agreement.

 

“Advancing Agent”: Starwood Property Mortgage, solely in its capacity as
advancing agent hereunder, unless a successor Person shall have become the
Advancing Agent pursuant to the applicable provisions of this Indenture, and
thereafter “Advancing Agent” shall mean such successor Person.

 



4 

 

 

“Advancing Agent Fee”: The fee payable monthly in arrears on each Payment Date
to the Advancing Agent or Backup Advancing Agent, as applicable, in accordance
with the Priority of Payments, equal to 0.02% per annum on the Aggregate
Outstanding Amount of the Class A Notes, the Class A-S Notes and the Class B
Notes on such Payment Date prior to giving effect to distributions with respect
to such Payment Date; which fee is hereby waived by the Advancing Agent for so
long as (i) Starwood Property Mortgage (or any of its Affiliates) is the
Advancing Agent and (ii) any of its Affiliates owns the Preferred Shares. Such
fee shall accrue on the basis of the actual number of days during the related
Interest Accrual Period divided by 360.

 

“Advisers Act”: The Investment Advisers Act of 1940, as amended.

 

“Advisory Committee”: The meaning specified in the Collateral Management
Agreement.

 

“Affiliate”: With respect to a Person, (i) any other Person who, directly or
indirectly, is in control of, or controlled by, or is under common control with,
such Person or (ii) any other Person who is a director, Officer or employee (a)
of such Person, (b) of any subsidiary or parent company of such Person or (c) of
any Person described in clause (i) above. For the purposes of this definition,
control of a Person shall mean the power, direct or indirect, (i) to vote more
than 50% of the securities having ordinary voting power for the election of
directors of such Person, or (ii) to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise;
provided that neither the Company Administrator nor any other company,
corporation or Person to which the Company Administrator provides directors
and/or administrative services and/or acts as share trustee shall be an
Affiliate of the Issuer or Co-Issuer. The Note Administrator, the Servicer and
the Trustee may rely on certifications of any Holder or party hereto regarding
such Person’s affiliations.

 

“Agent Members”: Members of, or participants in, the Depository, Clearstream,
Luxembourg or Euroclear.

 

“Aggregate Deal Balance”: The expected initial transaction size of
$1,100,000,000, which amount consists of Closing Date Collateral Interests with
an aggregate principal balance as of the Cut-off Date of $1,100,000,000.

 

“Aggregate Outstanding Amount”: With respect to any Class or Classes of the
Notes as of any date of determination, the aggregate principal balance of such
Class or Classes of Notes Outstanding as of such date of determination plus (i)
in the case of the Class C Notes, any Class C Deferred Interest, (ii) in the
case of the Class D Notes, any Class D Deferred Interest, (iii) in the case of
the Class E Notes, any Class E Deferred Interest, (iv) in the case of the Class
E-E Notes, any Class E-E Deferred Interest, (v) in the case of the Class F
Notes, any Class F Deferred Interest, (vi) in the case of the Class F-E Notes,
any Class F-E Deferred Interest, (vii) in the case of the Class G Notes, any
Class G Deferred Interest or (viii) in the case of the Class G-E Notes, any
Class G-E Deferred Interest.

 

“Aggregate Outstanding Notional Amount”: With respect to any MASCOT Interest
Only Notes on any date of determination, the aggregate notional amount of such
MASCOT Interest Only Notes, which will equal the Aggregate Outstanding Amount on
such date of the MASCOT P&I Notes that were issued with such MASCOT Interest
Only Notes in connection with an exchange. For the avoidance of doubt, any
payment of principal to any MASCOT P&I Notes will constitute a corresponding
reduction of the Aggregate Outstanding Notional Amount of the related MASCOT
Interest Only Notes.

 



5 

 

 

“Aggregate Outstanding Portfolio Balance”: On the date of determination thereof,
the sum of (without duplication) (i) the aggregate Principal Balance of the
Collateral Interests and (ii) the aggregate Principal Balance of all Principal
Proceeds held as Cash or Eligible Investments.

 

“Aggregate Principal Balance”: When used with respect to any Collateral
Interests as of any date of determination, the sum of the Principal Balances on
such date of determination of all such Collateral Interests.

 

“Appraisal”: The meaning specified in the Servicing Agreement.

 

“Appraisal Reduction Amount”: For any Collateral Interest with respect to which
an Appraisal Reduction Event has occurred, an amount calculated by the Special
Servicer equal to the excess, if any, of (a) the Principal Balance thereof, plus
all other amounts due and unpaid with respect thereto, over (b) the sum of (i)
an amount equal to 90% of the aggregate appraised value of the related Mortgaged
Property or Mortgaged Properties (net of any liens senior to the lien of the
related mortgage) as determined by an Updated Appraisal on each such underlying
mortgaged property related to such Collateral Interest, plus (ii) the aggregate
amount of all reserves, letters of credit and escrows held in connection
therewith (other than escrows and reserves for unpaid real estate taxes and
assessments and insurance premiums), plus (iii) all insurance and casualty
proceeds and condemnation awards that constitute collateral therefor (whether
paid or then payable by any insurance company or government authority). With
respect to any Collateral Interest that is a Participation, any Appraisal
Reduction Amount will be allocated to such participation interest as provided
under the applicable Participation Agreement.

 

“Appraisal Reduction Event”: With respect to any Collateral Interest, the
occurrence of any of the following events: (i) the 90th day following the
occurrence of any uncured delinquency in any monthly payment; (ii) receipt of
notice that the related borrower has filed a bankruptcy petition or the date on
which a receiver is appointed and continues in such capacity or the 90th day
after the related borrower becomes the subject of involuntary bankruptcy
proceedings and such proceedings are not dismissed; (iii) the date on which any
related underlying mortgaged property becomes an REO Property as set forth
pursuant to the Servicing Agreement; (iv) the date on which such Collateral
Interest becomes a Modified Collateral Interest; or (v) a payment default occurs
with respect to a balloon payment due on such Collateral Interest; provided,
however, that if (i) the related borrower is diligently seeking a refinancing
commitment, (ii) the related borrower continues to make its original scheduled
payments, (iii) no other Appraisal Reduction Event has occurred with respect to
such Collateral Interest, and (iv) the Collateral Manager consents, then an
Appraisal Reduction Event with respect to this clause (v) will be deemed not to
occur on or before the 60th day after the original maturity date (inclusive of
all extension options that the related borrower had the right to elect and did
so elect pursuant to the instrument related to such Collateral Interest) of such
Collateral Interest; and provided, further, that if the related borrower has
delivered to the Special Servicer, on or before the 60th day after the original
maturity date, refinancing documentation or a purchase and sale agreement
reasonably acceptable to the Special Servicer, and the borrower continues to
make its original scheduled payments and no other Appraisal Reduction Event has
occurred with respect to such Collateral Interest, then an Appraisal Reduction
Event will be deemed not to occur until the earlier of (A) 120 days following
the original maturity date of such Collateral Interest and (B) termination of
the refinancing documentation or purchase and sale agreement.

 



6 

 

 

“Article 15 Agreement”: The meaning specified in Section 15.1(a).

 

“As-Stabilized LTV”: With respect to any Collateral Interest, the ratio,
expressed as a percentage, as calculated by the Collateral Manager in accordance
with the Collateral Management Standard, of the Principal Balance of such
Collateral Interest to the value estimate of the related mortgaged property as
reflected in an appraisal that was obtained not more than 18 months prior to the
date of determination, which value is based on the appraisal or portion of an
appraisal that states an “as-stabilized” value and/or “as-renovated” value for
such property, which may be based on the assumption that certain events will
occur, including without limitation, with respect to the re-tenanting,
renovation or other repositioning of such property and, may be based on the
capitalization rate reflected in such appraisal; provided, further, that if the
appraisal was not obtained within three months prior to the date of
determination, the Collateral Manager may adjust such capitalization rate in its
reasonable good faith judgment executed in accordance with the Collateral
Management Standard. In determining As-Stabilized LTV for any Reinvestment
Collateral Interest and Exchange Collateral Interest that is a Participation,
the calculation of As-Stabilized LTV will take into account the outstanding
Principal Balance of the Participation being acquired by the Issuer and the
related Companion Participation(s) (assuming fully funded). In determining the
As-Stabilized LTV for any Reinvestment Collateral Interest and Exchange
Collateral Interest that is cross-collateralized with one or more other
Collateral Interests, the As-Stabilized LTV will be calculated with respect to
the cross-collateralized group in the aggregate.

 

“Asset Replacement Percentage”: On any date of determination on which
the Benchmark is LIBOR, a fraction (expressed as a percentage) where (1) the
numerator is the Aggregate Principal Balance of the Collateral Interests for
which interest payments under such Collateral Interest would be calculated with
reference to a benchmark other than the then-current Benchmark and (2) the
denominator is Aggregate Principal Balance of all of the Collateral Interests;
provided, however, that if the Benchmark is not LIBOR, the Asset Replacement
Percentage shall be deemed to be 0.00%.

 

“Auction Call Redemption”: The meaning specified in Section 9.1(d).

 

“Authenticating Agent”: With respect to the Notes or a Class of the Notes, the
Person designated by the Note Administrator to authenticate such Notes on behalf
of the Note Administrator pursuant to Section 2.12.

 

“Authorized Officer”: With respect to the Issuer or Co-Issuer, any Officer (or
attorney-in-fact appointed by the Issuer or the Co-Issuer) who is authorized to
act for the Issuer or Co-Issuer in matters relating to, and binding upon, the
Issuer or Co-Issuer. With respect to the Collateral Manager, the Persons listed
on Schedule C attached hereto or such other Person or Persons specified by the
Collateral Manager by written notice to the other parties hereto. With respect
to the Servicer, a “Responsible Officer” of the Servicer or the Special Servicer
as set forth in the Servicing Agreement. With respect to the Note Administrator
or the Trustee or any other bank or trust company acting as trustee of an
express trust, a Trust Officer. Each party may receive and accept a
certification of the authority of any other party as conclusive evidence of the
authority of any Person to act, and such certification may be considered as in
full force and effect until receipt by such other party of written notice to the
contrary.

 



7 

 

 

“Backup Advancing Agent”: The Note Administrator, solely in its capacity as
Backup Advancing Agent hereunder, or any successor Backup Advancing Agent;
provided that any such successor Backup Advancing Agent must be a financial
institution having a long-term unsecured debt rating at least equal to “A2” by
Moody’s and a short-term unsecured debt rating from Moody’s at least equal to
“P-1.”

 

“Bankruptcy Code”: The federal Bankruptcy Code, Title 11 of the United States
Code, Part V of the Companies Law (2018 Revision) of the Cayman Islands, the
Bankruptcy Law (1997 Revision) of the Cayman Islands, the Companies Winding Up
Rules, 2018 of the Cayman Islands and the Foreign Bankruptcy Proceedings
(International Cooperation) Rules, 2018 of the Cayman Islands, each as amended
from time to time.

 

“Benchmark”: Initially, LIBOR; provided that if a Benchmark Transition Event and
its related Benchmark Replacement Date have occurred with respect to LIBOR or
the then-current Benchmark, then “Benchmark” means the applicable Benchmark
Replacement.

 

“Benchmark Determination Date”: With respect to any Interest Accrual Period, (1)
if the Benchmark is LIBOR, the second London Banking Day preceding the first day
of such Interest Accrual Period and (2) if the Benchmark is not LIBOR, the time
determined in the Benchmark Replacement Conforming Changes.

 

“Benchmark Replacement”: The first alternative set forth in the order below that
the Collateral Manager determines is able to be implemented as of the date which
is thirty (30) calendar days prior to the related Benchmark Replacement Date:

 

(1)            the sum of: (a) Term SOFR and (b) the Benchmark Replacement
Adjustment;

 

(2)            the sum of: (a) Compounded SOFR and (b) the Benchmark Replacement
Adjustment;

 

(3)            the sum of: (a) the alternate rate of interest that has been
selected, endorsed or recommended by the Relevant Governmental Body as the
replacement for the then-current Benchmark for the applicable Corresponding
Tenor and (b) the Benchmark Replacement Adjustment;

 

(4)            the sum of: (a) the ISDA Fallback Rate and (b) the Benchmark
Replacement Adjustment; and

 

(5)            the sum of: (a) the alternate rate of interest that has been
selected by the Collateral Manager as the replacement for the then-current
Benchmark for the applicable Corresponding Tenor giving due consideration to any
industry-accepted rate of interest as a replacement for the then-current
Benchmark for U.S. dollar denominated securitizations at such time and (b) the
Benchmark Replacement Adjustment.

 



8 

 

 

“Benchmark Replacement Adjustment”: With respect to any Benchmark Replacement,
the first alternative set forth in the order below that the Collateral Manager
determines is able to be implemented with respect to such Benchmark Replacement
as of the date which is thirty (30) calendar days prior to the related Benchmark
Replacement Date:

 

(1)            the spread adjustment, or method for calculating or determining
such spread adjustment (which may be a positive or negative value or zero), that
has been selected, endorsed or recommended by the Relevant Governmental Body for
the applicable Unadjusted Benchmark Replacement;

 

(2)            if the applicable Unadjusted Benchmark Replacement is equivalent
to the ISDA Fallback Rate, then the ISDA Fallback Adjustment; and

 

(3)            the spread adjustment (which may be a positive or negative value
or zero) that has been selected by the Collateral Manager giving due
consideration to any industry-accepted spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of the
then-current Benchmark with the applicable Unadjusted Benchmark Replacement for
U.S. dollar denominated securitization transactions at such time.

 

“Benchmark Replacement Conforming Changes”: With respect to any Benchmark or
Benchmark Replacement, any technical, administrative or operational changes
(including, but not limited to, changes to the definition of “Interest Accrual
Period,” setting an applicable Benchmark Determination Date and Reference Time,
the timing and frequency of determining rates, the method for determining the
Benchmark Replacement and other administrative matters) that, the Collateral
Manager decides may be appropriate to reflect the adoption of such Benchmark or
Benchmark Replacement, as applicable, in a manner substantially consistent with
market practice (or, if the Collateral Manager decides that adoption of any
portion of such market practice is not administratively feasible or if the
Collateral Manager determines that no market practice for use of the Benchmark
or Benchmark Replacement, as applicable, exists, in such other manner as the
Collateral Manager determines is reasonably necessary.

 

“Benchmark Replacement Date”: With respect to any Benchmark and any related
Benchmark Transition Event (or notice of the redetermination of the Benchmark
Replacement to Term SOFR in accordance with Section 2.17(b)), the first
Benchmark Determination Date (as the same may have been amended pursuant to a
supplemental indenture implementing applicable Benchmark Replacement Conforming
Changes) occurring on or after the 60th calendar day following notice by the
Collateral Manager to the Issuer, the Co-Issuer, the Advancing Agent, the
Servicer, the Trustee and the Note Administrator of the occurrence of such
Benchmark Transition Event (or the 60th calendar day following the notice of the
redetermination of the Benchmark Replacement to Term SOFR in accordance with
Section 2.17(b)); provided, however, that notwithstanding the occurrence of any
Benchmark Replacement Date, until a Benchmark Replacement has been selected in
accordance with the provisions of this Indenture, the then-current Benchmark
will remain in effect.

 



9 

 

 

“Benchmark Transition Event”: The occurrence of one or more of the following
events with respect to the then-current Benchmark:

 

(1)            a public statement or publication of information by or on behalf
of the administrator of the Benchmark announcing that the administrator has
ceased or will cease to provide the Benchmark permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide the Benchmark;

 

(2)            a public statement or publication of information by the
regulatory supervisor for the administrator of the Benchmark, the central bank
for the currency of the Benchmark, an insolvency official with jurisdiction over
the administrator for the Benchmark, a resolution authority with jurisdiction
over the administrator for the Benchmark or a court or an entity with similar
insolvency or resolution authority over the administrator for the Benchmark,
which states that the administrator of the Benchmark has ceased or will cease to
provide the Benchmark permanently or indefinitely, provided that, at the time of
such statement or publication, there is no successor administrator that will
continue to provide the Benchmark;

 

(3)            a public statement or publication of information by the
regulatory supervisor for the administrator of the Benchmark announcing that the
Benchmark is no longer representative; or

 

(4)            the Asset Replacement Percentage is greater than 50%, as
calculated by the Collateral Manager based on the aggregate principal balance of
each applicable Commercial Real Estate Loan, as reported in the most recent
monthly report of Servicer.

 

“Beneficial Holder Information Form”: A beneficial holder information form
substantially in the form of Exhibit T hereto.

 

“Board of Directors”: With respect to the Issuer, the directors of the Issuer
duly appointed in accordance with the Governing Documents of the Issuer and,
with respect to the Co-Issuer, the LLC Managers duly appointed by the sole
member of the Co-Issuer or otherwise.

 

“Board Resolution”: With respect to the Issuer, a resolution of the Board of
Directors of the Issuer and, with respect to the Co-Issuer, a resolution or
unanimous written consent of the LLC Managers or the sole member of the
Co-Issuer.

 

“BofA”: BofA Securities, Inc.

 

“Business Day”: Any day other than (i) a Saturday or Sunday or (ii) a day on
which commercial banks are authorized or required by applicable law, regulation
or executive order to close in New York, New York, Charlotte, North Carolina,
Oakland, California, or the location of the Corporate Trust Office of the Note
Administrator or the Trustee, or (iii) days when the New York Stock Exchange or
the Federal Reserve Bank of New York are closed.

 

“Calculation Agent”: The meaning specified in Section 7.14(a).

 

“Calculation Amount”: With respect to (a) any Modified Collateral Interest, the
Principal Balance thereof minus any related Appraisal Reduction Amounts; and
with respect to (b) any Defaulted Collateral Interest, the lowest of (i) the
Moody’s Recovery Rate of such Collateral Interest multiplied by the Principal
Balance of such Collateral Interest, (ii) the market value of such Collateral
Interest, as determined by the Collateral Manager in accordance with the
Collateral Management Standard based upon, among other things, a recent
Appraisal and information from one or more third party commercial real estate
brokers and such other information as the Collateral Manager deems appropriate
and (iii) the Principal Balance of such Collateral Interest minus any applicable
Appraisal Reduction Amounts.

 



10 

 

 

“Capital One Securities”: Capital One Securities, Inc.

 

“Cash”: Such coin or currency of the United States of America as at the time
shall be legal tender for payment of all public and private debts.

 

“Cayman FATCA Legislation”: The Cayman Islands Tax Information Authority Law
(2017 Revision) (as amended), together with related legislation, regulations,
rules and guidance notes made pursuant to such law and the CRS.

 

“Certificate of Authentication”: The meaning specified in Section 2.1.

 

“Certificated Security”: A “certificated security” as defined in
Section 8-102(a)(4) of the UCC.

 

“Citigroup”: Citigroup Global Markets Inc.

 

“Class”: The Class A Notes, the Class A-S Notes, the Class B Notes, the Class C
Notes, the Class D Notes, the Class E Notes, the Class E-E Notes, the Class E-X
Notes, the Class F Notes, the Class F-E Notes, the Class F-X Notes, the Class G
Notes, the Class G-E Notes or the Class G-X Notes, as applicable.

 

“Class A Benchmark Spread”: (i) With respect to each Payment Date (and related
Interest Accrual Period), 1.080% plus (ii) with respect to each Payment Date
(and related Interest Accrual Period) on and after the Payment Date in
June 2025, 0.25%.

 

“Class A Defaulted Interest Amount”: With respect to the Class A Notes as of
each Payment Date, the accrued and unpaid amount due to Holders of the Class A
Notes on account of any shortfalls in the payment of the Class A Interest
Distribution Amount with respect to any preceding Payment Date or Payment Dates,
together with interest accrued thereon (to the extent lawful) at the Class A
Rate.

 

“Class A Interest Distribution Amount”: On each Payment Date, the amount due to
Holders of the Class A Notes on account of interest equal to the product of (i)
the Aggregate Outstanding Amount of the Class A Notes on the first day of the
related Interest Accrual Period, (ii) the actual number of days in such Interest
Accrual Period divided by three hundred sixty (360) and (iii) the Class A Rate.

 

“Class A Notes”: The Class A Senior Secured Floating Rate Notes Due 2038, issued
by the Issuer and the Co-Issuer pursuant to this Indenture.

 

“Class A Rate”: With respect to any Class A Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) the Benchmark (determined as described herein) plus (b) the Class A
Benchmark Spread.

 



11 

 

 

 

“Class A-S Benchmark Spread”: (i) With respect to each Payment Date (and related
Interest Accrual Period), 1.400% plus (ii) with respect to each Payment Date
(and related Interest Accrual Period) on and after the Payment Date in
June 2025, 0.25%.

 

“Class A-S Defaulted Interest Amount”: With respect to the Class A-S Notes as of
each Payment Date, the accrued and unpaid amount due to holders of the Class A-S
Notes on account of any shortfalls in the payment of the Class A-S Interest
Distribution Amount with respect to any preceding Payment Date or Payment Dates,
together with interest accrued thereon (to the extent lawful) at the Class A-S
Rate.

 

“Class A-S Interest Distribution Amount”: On each Payment Date, the amount due
to Holders of the Class A-S Notes on account of interest equal to the product of
(i) the Aggregate Outstanding Amount of the Class A-S Notes on the first day of
the related Interest Accrual Period, (ii) the actual number of days in such
Interest Accrual Period divided by three hundred sixty (360) and (iii) the Class
A-S Rate.

 

“Class A-S Notes”: The Class A-S Second Priority Secured Floating Rate Notes Due
2038, issued by the Issuer and the Co-Issuer pursuant to this Indenture.

 

“Class A-S Rate”: With respect to any Class A-S Note, the per annum rate at
which interest accrues on such Note for any Interest Accrual Period, which shall
be equal to (a) the Benchmark (determined as described herein) plus (b) the
Class A-S Benchmark Spread.

 

“Class B Benchmark Spread”: (i) With respect to each Payment Date (and related
Interest Accrual Period), 1.600% plus (ii) with respect to each Payment Date
(and related Interest Accrual Period) on and after the Payment Date in
June 2025, 0.50%.

 

“Class B Defaulted Interest Amount”: With respect to the Class B Notes as of
each Payment Date, the accrued and unpaid amount due to Holders of the Class B
Notes on account of any shortfalls in the payment of the Class B Interest
Distribution Amount with respect to any preceding Payment Date or Payment Dates,
together with interest accrued thereon (to the extent lawful) at the Class B
Rate.

 

“Class B Interest Distribution Amount”: On each Payment Date, the amount due to
Holders of the Class B Notes on account of interest equal to the product of (i)
the Aggregate Outstanding Amount of the Class B Notes on the first day of the
related Interest Accrual Period, (ii) the actual number of days in such Interest
Accrual Period divided by three hundred sixty (360) and (iii) the Class B Rate.

 

“Class B Notes”: The Class B Third Priority Secured Floating Rate Notes Due
2038, issued by the Issuer and the Co-Issuer pursuant to this Indenture.

 

“Class B Rate”: With respect to any Class B Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) the Benchmark (determined as described herein) plus (b) the Class B
Benchmark Spread.

 



12 

 

 





“Class C Benchmark Spread”: (i) With respect to each Payment Date (and related
Interest Accrual Period), 1.950% plus (ii) with respect to each Payment Date
(and related Interest Accrual Period) on and after the Payment Date in
June 2025, 0.50%.

 

“Class C Defaulted Interest Amount”: If no Class A Notes, Class A-S Notes or
Class B Notes are outstanding, with respect to the Class C Notes as of each
Payment Date, the accrued and unpaid amount due to Holders of the Class C Notes
on account of any shortfalls in the payment of the Class C Interest Distribution
Amount with respect to any preceding Payment Date or Payment Dates, together
with interest accrued thereon (to the extent lawful) at the Class C Rate.

 

“Class C Deferred Interest”: So long as any of the Class A Notes, the Class A-S
Notes or the Class B Notes are outstanding, any interest due on the Class C
Notes that is not paid as a result of the operation of the Priority of Payments
on any Payment Date.

 

“Class C Interest Distribution Amount”: On each Payment Date, the amount due to
Holders of the Class C Notes on account of interest equal to the product of (i)
the Aggregate Outstanding Amount of the Class C Notes on the first day of the
related Interest Accrual Period, (ii) the actual number of days in such Interest
Accrual Period divided by three hundred sixty (360) and (iii) the Class C Rate.

 

“Class C Notes”: The Class C Fourth Priority Secured Floating Rate Notes Due
2038, issued by the Issuer and the Co-Issuer pursuant to this Indenture.

 

“Class C Rate”: With respect to any Class C Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) the Benchmark (determined as described herein) plus (b) the Class C
Benchmark Spread.

 

“Class D Benchmark Spread”: (i) With respect to each Payment Date (and related
Interest Accrual Period), 2.350% plus (ii) with respect to each Payment Date
(and related Interest Accrual Period) on and after the Payment Date in
June 2025, 0.50%.

 

“Class D Defaulted Interest Amount”: If no Class A Notes, Class A-S Notes, Class
B Notes or Class C notes are outstanding, with respect to the Class D Notes as
of each Payment Date, the accrued and unpaid amount due to holders of the Class
D Notes on account of any shortfalls in the payment of the Class D Interest
Distribution Amount with respect to any preceding Payment Date or Payment Dates,
together with interest accrued thereon (to the extent lawful) at the Class D
Rate.

 

“Class D Deferred Interest”: So long as any of the Class A Notes, the Class A-S
Notes, the Class B Notes or the Class C Notes are outstanding, any interest due
on the Class D Notes that is not paid as a result of the operation of the
Priority of Payments on any Payment Date.

 

“Class D Interest Distribution Amount”: On each Payment Date, the amount due to
Holders of the Class D Notes on account of interest equal to the product of (i)
the Aggregate Outstanding Amount of the Class D Notes on the first day of the
related Interest Accrual Period, (ii) the actual number of days in such Interest
Accrual Period divided by three hundred sixty (360) and (iii) the Class D Rate.

 

13 

 

 

“Class D Notes”: The Class D Fifth Priority Secured Floating Rate Notes Due
2038, issued by the Issuer and the Co-Issuer pursuant to this Indenture.

 

“Class D Rate”: With respect to any Class D Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) the Benchmark (determined as described herein) plus (b) the Class D
Benchmark Spread.

 

“Class E Benchmark Spread”: (i) With respect to each Payment Date (and related
Interest Accrual Period), 2.700% plus (ii) with respect to each Payment Date
(and related Interest Accrual Period) on and after the Payment Date in
June 2025, 0.50%.

 

“Class E Defaulted Interest Amount”: If no Class A Notes, Class A-S Notes, Class
B Notes, Class C Notes or Class D Notes are outstanding, with respect to the
Class E Notes as of each Payment Date, the accrued and unpaid amount due to
holders of the Class E Notes on account of any shortfalls in the payment of the
Class E Interest Distribution Amount with respect to any preceding Payment Date
or Payment Dates, together with interest accrued thereon (to the extent lawful)
at the Class E Rate.

 

“Class E Deferred Interest”: So long as any of the Class A Notes, the Class A-S
Notes, the Class B Notes, the Class C Notes or the Class D Notes are
outstanding, any interest due on the Class E Notes that is not paid as a result
of the operation of the Priority of Payments on any Payment Date.

 

“Class E Interest Distribution Amount”: On each Payment Date, the amount due to
Holders of the Class E Notes on account of interest equal to the product of (i)
the Aggregate Outstanding Amount of the Class E Notes on the first day of the
related Interest Accrual Period, (ii) the actual number of days in such Interest
Accrual Period divided by three hundred sixty (360) and (iii) the Class E Rate.

 

“Class E Notes”: The Class E Sixth Priority Secured Floating Rate Notes Due
2038, issued by the Issuer and the Co-Issuer pursuant to this Indenture.

 

“Class E Rate”: With respect to any Class E Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) the Benchmark (determined as described herein) plus (b) the Class E
Benchmark Spread.

 

“Class E-E Defaulted Interest Amount”: If no Class A Notes, Class A-S Notes,
Class B Notes, Class C Notes or Class D Notes are outstanding, with respect to
the Class E-E Notes as of each Payment Date, the accrued and unpaid amount due
to holders of the Class E-E Notes on account of any shortfalls in the payment of
the Class E-E Interest Distribution Amount with respect to any preceding Payment
Date or Payment Dates, together with interest accrued thereon (to the extent
lawful) at the interest rate on the Class E-E Notes described in Section 2.16.

 

“Class E-E Deferred Interest”: So long as any of the Class A Notes, the
Class A-S Notes, the Class B Notes, the Class C Notes or the Class D Notes are
outstanding, any interest due on the Class E-E Notes and the Class E-X Notes
that is not paid as a result of the operation of the Priority of Payments on any
Payment Date. Any Class E-E Deferred Interest added to the Aggregate Outstanding
Amount of the Class E-E Notes shall have the effect of increasing the Aggregate
Outstanding Notional Amount of the Class E-X Notes.

 



14 

 

 

“Class E-E Interest Distribution Amount”: On each Payment Date, the amount due
to Holders of the Class E-E Notes on account of interest equal to the product of
(i) the Aggregate Outstanding Amount of the Class E-E Notes on the first day of
the related Interest Accrual Period, (ii) the actual number of days in such
Interest Accrual Period divided by three hundred sixty (360) and (iii) the
interest rate on the Class E-E Notes described in Section 2.16.

 

“Class E-E Notes”: The meaning specified in Section 2.3.

 

“Class E-X Defaulted Interest Amount”: If no Class A Notes, Class A-S Notes,
Class B Notes, Class C Notes or Class D Notes are outstanding, with respect to
the Class E-X Notes as of each Payment Date, the accrued and unpaid amount due
to holders of the Class E-X Notes on account of any shortfalls in the payment of
the Class E-X Interest Distribution Amount with respect to any preceding Payment
Date or Payment Dates, together with interest accrued thereon (to the extent
lawful) at the interest rate on the Class E-X Notes described in Section 2.16.

 

“Class E-X Interest Distribution Amount”: On each Payment Date, the amount due
to Holders of the Class E-X Notes on account of interest equal to the product of
(i) the Aggregate Outstanding Notional Amount of the Class E-X Notes on the
first day of the related Interest Accrual Period, (ii) the actual number of days
in such Interest Accrual Period divided by three hundred sixty (360) and (iii)
the interest rate on the Class E-X Notes described in Section 2.16.

 

“Class E-X Notes”: The meaning specified in Section 2.3.

 

“Class F Benchmark Spread”: (i) With respect to each Payment Date (and related
Interest Accrual Period), 3.650% plus (ii) with respect to each Payment Date
(and related Interest Accrual Period) on and after the Payment Date in
September 2021, 0.50%.

 

“Class F Defaulted Interest Amount”: If no Class A Notes, Class A-S Notes,
Class B Notes, Class C Notes, Class D Notes, Class E Notes, Class E-E Notes or
Class E-X Notes are outstanding, with respect to the Class F Notes as of each
Payment Date, the accrued and unpaid amount due to holders of the Class F Notes
on account of any shortfalls in the payment of the Class F Interest Distribution
Amount with respect to any preceding Payment Date or Payment Dates, together
with interest accrued thereon (to the extent lawful) at the Class F Rate.

 

“Class F Deferred Interest”: So long as any of the Class A Notes, the Class A-S
Notes, the Class B Notes, the Class C Notes, the Class D Notes, the Class E
Notes (including any corresponding Class E-E Notes and Class E-X Notes, if
applicable) are outstanding, any interest due on the Class F Notes that is not
paid as a result of the operation of the Priority of Payments on any Payment
Date.

 

“Class F Interest Distribution Amount”: On each Payment Date, the amount due to
Holders of the Class F Notes on account of interest equal to the product of (i)
the Aggregate Outstanding Amount of the Class F Notes on the first day of the
related Interest Accrual Period, (ii) the actual number of days in such Interest
Accrual Period divided by three hundred sixty (360) and (iii) the Class F Rate.

 



15 

 

 

“Class F Notes”: The Class F Seventh Priority Floating Rate Notes Due 2038,
issued by the Issuer pursuant to this Indenture.

 

“Class F Rate”: With respect to any Class F Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) the Benchmark (determined as described herein) plus (b) the Class F
Benchmark Spread.

 

“Class F-E Defaulted Interest Amount”: If no Class A Notes, Class A-S Notes,
Class B Notes, Class C Notes, Class D Notes, Class E Notes, Class E-E Notes or
Class E-X Notes are outstanding, with respect to the Class F-E Notes as of each
Payment Date, the accrued and unpaid amount due to holders of the Class F-E
Notes on account of any shortfalls in the payment of the Class F-E Interest
Distribution Amount with respect to any preceding Payment Date or Payment Dates,
together with interest accrued thereon (to the extent lawful) at the interest
rate on the Class F-E Notes described in Section 2.16.

 

“Class F-E Deferred Interest”: So long as any of the Class A Notes, the
Class A-S Notes, the Class B Notes, the Class C Notes, the Class D Notes, the
Class E Notes (including any corresponding Class E-E Notes and Class E-X Notes,
if applicable) are outstanding, any interest due on the Class F-E Notes and the
Class F-X Notes that is not paid as a result of the operation of the Priority of
Payments on any Payment Date. Any Class F-E Deferred Interest added to the
Aggregate Outstanding Amount of the Class F-E Notes shall have the effect of
increasing the Aggregate Outstanding Notional Amount of the Class F-X Notes.

 

“Class F-E Interest Distribution Amount”: On each Payment Date, the amount due
to Holders of the Class F-E Notes on account of interest equal to the product of
(i) the Aggregate Outstanding Amount of the Class F-E Notes on the first day of
the related Interest Accrual Period, (ii) the actual number of days in such
Interest Accrual Period divided by three hundred sixty (360) and (iii) the
interest rate on the Class F-E Notes described in Section 2.16.

 

“Class F-E Notes”: The meaning specified in Section 2.3.

 

“Class F-X Defaulted Interest Amount”: If no Class A Notes, Class A-S Notes,
Class B Notes, Class C Notes, Class D Notes, Class E Notes, Class E-E Notes or
Class E-X Notes are outstanding, with respect to the Class F-X Notes as of each
Payment Date, the accrued and unpaid amount due to holders of the Class F-X
Notes on account of any shortfalls in the payment of the Class F-X Interest
Distribution Amount with respect to any preceding Payment Date or Payment Dates,
together with interest accrued thereon (to the extent lawful) at the interest
rate on the Class F-X Notes described in Section 2.16.

 

“Class F-X Interest Distribution Amount”: On each Payment Date, the amount due
to Holders of the Class F-X Notes on account of interest equal to the product of
(i) the Aggregate Outstanding Notional Amount of the Class F-X Notes on the
first day of the related Interest Accrual Period, (ii) the actual number of days
in such Interest Accrual Period divided by three hundred sixty (360) and (iii)
the interest rate on the Class F-X Notes described in Section 2.16.

 

“Class F-X Notes”: The meaning specified in Section 2.3.

 



16 

 

 

“Class G Benchmark Spread”: (i) With respect to each Payment Date (and related
Interest Accrual Period), 5.650% plus (ii) with respect to each Payment Date
(and related Interest Accrual Period) on and after the Payment Date in
September 2021, 0.50%.

 

“Class G Defaulted Interest Amount”: If no Class A Notes, Class A-S Notes,
Class B Notes, Class C Notes, Class D Notes, Class E Notes, Class E-E Notes,
Class E-X Notes, Class F Notes, Class F-E Notes or Class F-X Notes are
outstanding, with respect to the Class G Notes as of each Payment Date, the
accrued and unpaid amount due to holders of the Class G Notes on account of any
shortfalls in the payment of the Class G Interest Distribution Amount with
respect to any preceding Payment Date or Payment Dates, together with interest
accrued thereon (to the extent lawful) at the Class G Rate.

 

“Class G Deferred Interest”: So long as any of the Class A Notes, the Class A-S
Notes, the Class B Notes, the Class C Notes, the Class D Notes, the Class E
Notes (including any corresponding Class E-E Notes and Class E-X Notes, if
applicable) and the Class F Notes (including any corresponding Class F-E Notes
and Class F-X Notes, if applicable) are outstanding, any interest due on the
Class G Notes that is not paid as a result of the operation of the Priority of
Payments on any Payment Date.

 

“Class G Interest Distribution Amount”: On each Payment Date, the amount due to
Holders of the Class G Notes on account of interest equal to the product of (i)
the Aggregate Outstanding Amount of the Class G Notes on the first day of the
related Interest Accrual Period, (ii) the actual number of days in such Interest
Accrual Period divided by three hundred sixty (360) and (iii) the Class G Rate.

 

“Class G Notes”: The Class G Eighth Priority Floating Rate Notes Due 2038,
issued by the Issuer pursuant to this Indenture.

 

“Class G Rate”: With respect to any Class G Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) the Benchmark (determined as described herein) plus (b) the Class G
Benchmark Spread.

 

“Class G-E Defaulted Interest Amount”: If no Class A Notes, Class A-S Notes,
Class B Notes, Class C Notes, Class D Notes, Class E Notes, Class E-E Notes,
Class E-X Notes, Class F Notes, Class F-E Notes or Class F-X Notes are
outstanding, with respect to the Class G-E Notes as of each Payment Date, the
accrued and unpaid amount due to holders of the Class G-E Notes on account of
any shortfalls in the payment of the Class G-E Interest Distribution Amount with
respect to any preceding Payment Date or Payment Dates, together with interest
accrued thereon (to the extent lawful) at the interest rate on the Class G-E
Notes described in Section 2.16.

 

“Class G-E Deferred Interest”: So long as any of the Class A Notes, the
Class A-S Notes, the Class B Notes, the Class C Notes, the Class D Notes, the
Class E Notes (including any corresponding Class E-E Notes and Class E-X Notes,
if applicable) and the Class F Notes (including any corresponding Class F-E
Notes and Class F-X Notes, if applicable) are outstanding, any interest due on
the Class G-E Notes and the Class G-X Notes that is not paid as a result of the
operation of the Priority of Payments on any Payment Date. Any Class G-E
Deferred Interest added to the Aggregate Outstanding Amount of the Class G-E
Notes shall have the effect of increasing the Aggregate Outstanding Notional
Amount of the Class G-X Notes.

 



17 

 

 

“Class G-E Interest Distribution Amount”: On each Payment Date, the amount due
to Holders of the Class G-E Notes on account of interest equal to the product of
(i) the Aggregate Outstanding Amount of the Class G-E Notes on the first day of
the related Interest Accrual Period, (ii) the actual number of days in such
Interest Accrual Period divided by three hundred sixty (360) and (iii) the
interest rate on the Class G-E Notes described in Section 2.16.

 

“Class G-E Notes”: The meaning specified in Section 2.3.

 

“Class G-X Defaulted Interest Amount”: If no Class A Notes, Class A-S Notes,
Class B Notes, Class C Notes, Class D Notes, Class E Notes, Class E-E Notes,
Class E-X Notes, Class F Notes, Class F-E Notes or Class F-X Notes are
outstanding, with respect to the Class G-X Notes as of each Payment Date, the
accrued and unpaid amount due to holders of the Class G-X Notes on account of
any shortfalls in the payment of the Class G-X Interest Distribution Amount with
respect to any preceding Payment Date or Payment Dates, together with interest
accrued thereon (to the extent lawful) at the interest rate on the Class G-X
Notes described in Section 2.16.

 

“Class G-X Interest Distribution Amount”: On each Payment Date, the amount due
to Holders of the Class G-X Notes on account of interest equal to the product of
(i) the Aggregate Outstanding Notional Amount of the Class G-X Notes on the
first day of the related Interest Accrual Period, (ii) the actual number of days
in such Interest Accrual Period divided by three hundred sixty (360) and (iii)
the interest rate on the Class G-X Notes described in Section 2.16.

 

“Class G-X Notes”: The meaning specified in Section 2.3.

 

“Clean-up Call”: The meaning specified in Section 9.1(a).

 

“Clearing Agency”: An organization registered as a “clearing agency” pursuant to
Section 17A of the Exchange Act.

 

“Clearstream, Luxembourg”: Clearstream Banking, société anonyme, a limited
liability company organized under the laws of the Grand Duchy of Luxembourg.

 

“Closing Date”: August 15, 2019.

 

“Closing Date Collateral Interests”: The Mortgage Loans, the Combined Loans and
the Participations listed on Schedule A attached hereto that are acquired by the
Issuer on the Closing Date.

 

“Co-Issuer”: STWD 2019-FL1, LLC, a limited liability company formed under the
laws of the State of Delaware, until a successor Person shall have become the
Co-Issuer pursuant to the applicable provisions of this Indenture, and
thereafter “Co-Issuer” shall mean such successor Person.

 

“Co-Issuers”: The Issuer and the Co-Issuer.

 



18 

 

 

“Code”: The United States Internal Revenue Code of 1986, as amended.

 

“Collateral”: The meaning specified in the first paragraph of the Granting
Clause of this Indenture.

 

“Collateral Interest File”: The meaning set forth in Section 3.3(e).

 

“Collateral Interest Purchase Agreement”: The collateral interest purchase
agreement entered into between the Issuer, the Seller, Starwood Property
Mortgage and Sub-REIT on or about the Closing Date, as amended or supplemented
from time to time, which agreement is assigned to the Trustee on behalf of the
Issuer pursuant to the Indenture, together with any collateral interest purchase
agreement or subsequent transfer instrument entered into between the Issuer and
the Seller in connection with the acquisition of a Reinvestment Collateral
Interest and/or an Exchange Collateral Interest.

 

“Collateral Interests”: The Closing Date Collateral Interests, the Reinvestment
Collateral Interests and the Exchange Collateral Interests, individually or
collectively as the context may require.

 

“Collateral Management Agreement”: The Collateral Management Agreement, dated as
of the Closing Date, by and between the Issuer and the Collateral Manager, as
amended, supplemented or otherwise modified from time to time in accordance with
its terms.

 

“Collateral Management Standard”: The meaning set forth in the Collateral
Management Agreement.

 

“Collateral Manager”: STWD Investment Management, LLC, a Delaware limited
liability company, each of STWD Investment Management, LLC’s permitted
successors and assigns or any successor Person that shall have become the
Collateral Manager pursuant to the provisions of the Collateral Management
Agreement and thereafter “Collateral Manager” shall mean such successor Person.

 

“Collateral Manager Fee”: The meaning set forth in the Collateral Management
Agreement.

 

“Collection Account”: The meaning specified in the Servicing Agreement.

 

“Combined Loan”: Collectively, any Mortgage Loan and a related Mezzanine Loan
secured by a pledge of all of the equity interests in the borrower under such
Mortgage Loan, as if they are a single loan. Each Combined Loan shall be treated
as a single loan for all purposes hereunder.

 

“Combined Loan Repurchase Event”: With respect to each Collateral Interest, the
meaning specified in the Collateral Interest Purchase Agreement.

 

“Commercial Real Estate Loan”: Any Mortgage Loans, Combined Loan and
Participated Loan, as applicable and as the context may require.

 



19 

 

 

“Companion Participation”: With respect to each Owned Participation, the related
companion participation interest in the related Participated Loan that will not
be held by the Issuer unless such Companion Participation is later acquired, in
whole or in part, by the Issuer pursuant to the applicable provisions of this
Indenture.

 

“Company Administrative Expenses”: All fees, expenses and other amounts due or
accrued with respect to any Payment Date and payable by the Issuer, Co-Issuer or
any Permitted Subsidiary (including legal fees and expenses) to (i) the Note
Administrator, the Custodian and the Trustee pursuant to this Indenture or any
co-trustee appointed pursuant to Section 6.7 (including amounts payable by the
Issuer as indemnification pursuant to this Indenture), (ii) the Company
Administrator under the Administration Agreement (including amounts payable by
the Issuer as indemnification pursuant to the Administration Agreement) and to
provide for the costs of liquidating the Issuer following redemption of the
Notes, (iii) the LLC Managers (including indemnification), (iv) the independent
accountants, agents and counsel of the Issuer for reasonable fees and expenses
(including amounts payable in connection with the preparation of tax forms on
behalf of the Issuer and the Co-Issuer), and any registered office and
government filing fees, in each case, payable in the order in which invoices are
received by the Issuer, (v) a Rating Agency for fees and expenses in connection
with any rating (including the annual fee payable with respect to the monitoring
of any rating) of the Notes, including fees and expenses due or accrued in
connection with any credit assessment or rating of the Collateral Interests,
(vi) the Collateral Manager under this Indenture and the Collateral Management
Agreement (including amounts payable by the Issuer as indemnification pursuant
to this Indenture or the Collateral Management Agreement), (vii) other Persons
as indemnification pursuant to the Collateral Management Agreement, (viii) the
Advancing Agent or other Persons as indemnification pursuant to the provisions
pertaining to the Advancing Agent in this Indenture, (ix) the Servicer or the
Special Servicer as indemnification or reimbursement of expenses pursuant to the
Servicing Agreement, (x) the CREFC® Intellectual Property Royalty License Fee,
(xi) the Preferred Share Paying Agent and the Preferred Share Registrar pursuant
to the Preferred Share Paying Agency Agreement (including amounts payable as
indemnification), (xii) each member of the Advisory Committee (including amounts
payable as indemnification) under each agreement among such Advisory Committee
member, the Collateral Manager and the Issuer (and the amounts payable by the
Issuer to each member of the Advisory Committee as indemnification pursuant to
each such agreement), (xiii) any other Person in respect of any governmental
fee, charge or tax (including any FATCA and Cayman FATCA Legislation compliance
costs) in relation to the Issuer or the Co-Issuer (in each case as certified by
an Authorized Officer of the Issuer or the Co-Issuer to the Note Administrator),
in each case, payable in the order in which invoices are received by the Issuer,
and (xiv) any other Person in respect of any other fees or expenses (including
indemnifications) permitted under this Indenture (including, without limitation,
any costs or expenses incurred in connection with certain modeling systems and
services) and the documents delivered pursuant to or in connection with this
Indenture and the Notes and any amendment or other modification of any such
documentation, in each case unless expressly prohibited under this Indenture
(including, without limitation, the payment of all transaction fees and all
legal and other fees and expenses required in connection with the purchase of
any Collateral Interests or any other transaction authorized by this Indenture),
in each case, payable in the order in which invoices are received by the Issuer;
provided that Company Administrative Expenses shall not include (a) amounts
payable in respect of the Notes and (b) any Collateral Manager Fee payable
pursuant to the Collateral Management Agreement.

 



20 

 

 

“Company Administrator”: Walkers Fiduciary Limited, a licensed trust company
incorporated in the Cayman Islands, as administrator pursuant to the
Administration Agreement, unless a successor Person shall have become
administrator pursuant to the Administration Agreement, and thereafter, Company
Administrator shall mean such successor Person.

 

“Compounded SOFR”: The compounded average of SOFR calculated in arrears for the
applicable Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which, for example, may be calculated in arrears with
a lookback period of four (4) Business Days as a mechanism to determine the
interest amount payable prior to the end of each Interest Accrual Period) being
established by the Collateral Manager in accordance with:

 

(1)           the rate, or methodology for this rate, and conventions for this
rate selected or recommended by the Relevant Governmental Body for determining
the compounded average of SOFR in arrears; provided that:

 

(2)           if, and to the extent that, the Collateral Manager determines that
Compounded SOFR cannot be determined in accordance with clause (1) above, then
the rate, or methodology for this rate, and conventions for this rate that have
been selected by the Collateral Manager giving due consideration to any
industry-accepted market practice for similar U.S. dollar denominated
securitization transactions at such time.

 

“Controlling Class”: The Class A Notes, so long as any Class A Notes are
Outstanding, then the Class A-S Notes, so long as any Class A-S Notes are
Outstanding, then the Class B Notes, so long as any Class B Notes are
Outstanding, then the Class C Notes, so long as any Class C Notes are
Outstanding, then the Class D Notes, so long as any Class D Notes are
Outstanding, then the Class E Notes and any Class E-E Notes (if applicable), so
long as any Class E Notes and Class E-E Notes are Outstanding, then the Class F
Notes and any Class F-E Notes (if applicable), so long as any Class F Notes and
Class F-E Notes are Outstanding and then the Class G Notes and any Class G-E
Notes (if applicable), so long as any Class G Notes and Class G-E Notes are
Outstanding.

 

“Corporate Trust Office”: The designated corporate trust office of (a) the
Trustee, currently located at 1100 North Market Street, Wilmington, Delaware
19890, Attention: CMBS Trustee – STWD 2019-FL1, (b) the Note Administrator,
currently located at (i) with respect to the delivery of Loan Documents, at 1055
10th Avenue SE, Minneapolis, Minnesota, 55414, Attention: Document Custody Group
– STWD 2019-FL1, (ii) with respect to the delivery of Note transfers and
surrenders, at 600 South 4th St., 7th Floor, MAC N9300-070 Minneapolis,
Minnesota 55479, Attention: Certificate Transfer Services – STWD 2019-FL1; and
(iii) for all other purposes, at 9062 Old Annapolis Road, Columbia, Maryland
21045-1951, Attention: Corporate Trust Services (CMBS), STWD 2019-FL1, telecopy
number (410) 715-2380 or (c) such other address as the Trustee or the Note
Administrator, as applicable, may designate from time to time by notice to the
Noteholders, the Holder of the Preferred Shares, the 17g-5 Information Provider
and the parties hereto.

 

“Corresponding Tenor”: With respect to a Benchmark Replacement, a tenor or
observation period, as applicable, having approximately the same length
(disregarding business day adjustment) as the tenor or observation period
applicable to the then-current Benchmark.

 



21 

 

 

“Credit Risk Collateral Interest”: Any Collateral Interest that, in the
Collateral Manager’s reasonable business judgment, has a significant risk of
declining in credit quality or, with a lapse of time, becoming a Defaulted
Collateral Interest.

 

“Credit Risk Exchange Limitation”: With respect to exchanges of Credit Risk
Collateral Interests (other than those that are Defaulted Collateral Interests)
after the Reinvestment Period, the condition that will be satisfied if,
immediately after giving effect to any such exchange, the aggregate Principal
Balance of Credit Risk Collateral Interests exchanged by the Issuer for Exchange
Collateral Interests after the Reinvestment Period, is equal to or greater than
10.0% of the aggregate Principal Balance of the Closing Date Collateral
Interests as of the Closing Date.

 

“Credit Risk Retention Rules”: Regulation RR (17 C.F.R. Part 246), as such rule
may be amended from time to time, and subject to such clarification and
interpretation as have been provided by the Department of Treasury, the Federal
Reserve System, the Federal Deposit Insurance Corporation, the Federal Housing
Finance Agency, the Securities and Exchange Commission and the Department of
Housing and Urban Development in the adopting release (79 F.R. 77601 et seq.) or
by the staff of any such agency, or as may be provided by any such agency or its
staff from time to time, in each case, as effective from time to time.

 

“Credit Risk/Defaulted Collateral Interest Cash Purchase”: The meaning specified
in Section 12.1(b).

 

“CREFC® Intellectual Property Royalty License Fee”: With respect to each
Collateral Interest and for any Payment Date, an amount accrued during the
related Interest Accrual Period at the CREFC® Intellectual Property Royalty
License Fee Rate on the Principal Balance of such Collateral Interest as of the
close of business on the Determination Date in such Interest Accrual Period.
Such amounts shall be computed for the same period and on the same interest
accrual basis respecting which any related interest payment due or deemed due on
the related Collateral Interest is computed and shall be prorated for partial
periods.

 

“CREFC® Intellectual Property Royalty License Fee Rate”: With respect to each
Collateral Interest, a rate equal to 0.0005% per annum.

 

“CREFC® Loan Periodic Update File”: The meaning specified in the Servicing
Agreement.

 

“Criteria-Based Modification”: The meaning specified in the Servicing Agreement.

 

“CRS”: The OECD Standard for Automatic Exchange of Financial Account Information
– Common Reporting Standard.

 

“Custodial Account”: An account at the Securities Intermediary established
pursuant to Section 10.1(b).

 

“Custodian”: The meaning specified in Section 3.3(a).

 

“DBRS”: DBRS, Inc., and its successors in interest.

 



22 

 

 

“Debt Service”: With respect to any Collateral Interest, the monthly payments of
principal and interest due pursuant to the terms of the related Loan Documents,
excluding (1) any balloon payments, (2) required (non-monthly) principal
paydowns and (3) reserve payments for the 12 payments following the Cut-off
Date.

 

“Default”: Any Event of Default or any occurrence that is, or with notice or the
lapse of time or both would become, an Event of Default.

 

“Defaulted Collateral Interest”: Any Collateral Interest for which the related
Commercial Real Estate Loan is a Defaulted Loan.

 

“Defaulted Interest Amount”: The Class A Defaulted Interest Amount, the
Class A-S Defaulted Interest Amount, the Class B Defaulted Interest Amount, the
Class C Defaulted Interest Amount, the Class D Defaulted Interest Amount, the
Class E Defaulted Interest Amount, the Class E-E Defaulted Interest Amount, the
Class E-X Defaulted Interest Amount, the Class F Defaulted Interest Amount, the
Class F-E Defaulted Interest Amount, the Class F-X Defaulted Interest Amount,
the Class G Defaulted Interest Amount, the Class G-E Defaulted Interest Amount
or the Class G-X Defaulted Interest Amount, as the context requires.

 

“Defaulted Loan”: Any Commercial Real Estate Loan for which there has occurred
and is continuing for more than 60 days either (x) a payment default (after
giving effect to any applicable grace period but without giving effect to any
waiver) or (y) a material non-monetary event of default that is known to the
Special Servicer and has occurred and is continuing (after giving effect to any
applicable grace period but without giving effect to any waiver); provided,
however, that any Collateral Interest as to which an Appraisal Reduction Event
has not occurred due to the circumstances specified in clause (v) of the
definition thereof and which is not otherwise a Defaulted Loan will be deemed
not to be a Defaulted Loan for purposes of determining the Calculation Amount
for the Par Value Test. If a Defaulted Loan is the subject of a work-out,
modification or otherwise has cured the default such that the subject Defaulted
Loan is no longer in default pursuant to its terms (as such terms may have been
modified), such Collateral Interest will no longer be treated as a Defaulted
Loan.

 

“Deferred Interest”: The Class C Deferred Interest, the Class D Deferred
Interest, the Class E Deferred Interest, the Class E-E Deferred Interest, the
Class F Deferred Interest, the Class F-E Deferred Interest, the Class G Deferred
Interest and the Class G-E Deferred Interest.

 

“Definitive Notes”: The meaning specified in Section 2.2(b).

 

“Depository” or “DTC”: The Depository Trust Company, its nominees, and their
respective successors.

 

“Determination Date”: The 11th day of each month or, if such date is not a
Business Day, the preceding Business Day, commencing on the Determination Date
in September 2019.

 

“Disposition Limitation Threshold”: A threshold that shall be met at any time
that (x) the sum of (i) the cumulative aggregate Principal Balance of Credit
Risk Collateral Interests (other than those that are Defaulted Collateral
Interests) sold by the Issuer to the Collateral Manager or its affiliates plus
(ii) the cumulative aggregate Principal Balance of Credit Risk Collateral
Interests (other than those that are Defaulted Collateral Interests) exchanged
for Exchange Collateral Interests, is equal to or greater than (y) 10% of the
aggregate Principal Balance of the Closing Date Collateral Interests as of the
Closing Date.

 



23 

 

 

“Disqualified Transferee”: The meaning specified in Section 2.5(m).

 

“Dissolution Expenses”: The amount of expenses reasonably likely to be incurred
in connection with the discharge of this Indenture, the liquidation of the
Collateral and the dissolution of the Co-Issuers, as reasonably certified by the
Collateral Manager or the Issuer, based in part on expenses incurred by the
Trustee, Custodian and Note Administrator and reported to the Collateral
Manager.

 

“Dodd-Frank”: The Dodd Frank Wall Street Reform and Consumer Protection Act, as
amended from time to time.

 

“Dollar” or “$”: A U.S. dollar or other equivalent unit in Cash.

 

“Due Period”: With respect to any Payment Date, the period commencing on the day
immediately succeeding the second preceding Determination Date (or commencing on
and excluding the Closing Date, in the case of the Due Period relating to the
first Payment Date) and ending on and including the Determination Date
immediately preceding such Payment Date.

 

“EHRI”: Any interest in the Issuer that satisfies the definition of “eligible
horizontal residual interest” in the Credit Risk Retention Rules. As of the
Closing Date, the Preferred Shares shall constitute the EHRI.

 

“Eligibility Criteria”: The criteria set forth below with respect to any
Reinvestment Collateral Interest and Exchange Collateral Interest, compliance
with which shall be evidenced by an Officer’s Certificate of the Collateral
Manager delivered to the Trustee and Note Administrator as of the date of such
acquisition:

 

(i)          it is a Mortgage Loan, a Combined Loan or a Participation in a
Mortgage Loan or a Combined Loan that is secured by a Multifamily Property
(which may be a Student Housing Property), Office Property, Industrial Property,
anchored Retail Property, Self-Storage Property, Hospitality Property or
Mixed-Use Property;

 

(ii)         the aggregate Principal Balance of the Collateral Interests secured
by properties that are of the following types are subject to limitations as
follows: (a) Office Properties does not exceed 60.0% of the Aggregate
Outstanding Portfolio Balance, (b) Industrial Properties does not exceed 40.0%
of the Aggregate Outstanding Portfolio Balance, (c) anchored Retail Properties
does not exceed 15.0% of the Aggregate Outstanding Portfolio Balance, (d)
Student Housing Properties does not exceed 5.0% of the Aggregate Outstanding
Portfolio Balance, (e) Hospitality Properties does not exceed 20.0% of the
Aggregate Outstanding Portfolio Balance, (f) Mixed-Use Properties does not
exceed 15.0% of the Aggregate Outstanding Portfolio Balance and (g) Self-Storage
Properties does not exceed 10.0% of the Aggregate Outstanding Portfolio Balance
(it being understood that, for all purposes hereof, no concentration limitation
will apply with respect to Multifamily Properties);

 



24 

 

 

(iii)          the obligor is incorporated or organized under the laws of, and
the Collateral Interest is secured by property located in, the United States;

 

(iv)          it provides for monthly payments of interest at a floating rate
based on one-month LIBOR or the Benchmark;

 

(v)           it has a Moody’s Rating;

 

(vi)          it has a maturity date, assuming the exercise of all extension
options (if any) that are exercisable at the option of the related borrower
under the terms of such Collateral Interest, that is not more than five years
from its acquisition date;

 

(vii)         it is not an Equity Interest;

 

(viii)        the Collateral Manager has determined that it has an As-Stabilized
LTV that is not greater than (i) in the case of Collateral Interests secured by
Multifamily Properties, 80.0%, (ii) Student Housing Properties, Office
Properties, Industrial Properties, anchored Retail Properties, Self-Storage
Properties or Mixed-Use Properties, 75.0% and (iii) in the case of Collateral
Interests secured by Hospitality Properties, 70.0%;

 

(ix)           the Collateral Manager has determined that it has an U/W
Stabilized NCF DSCR that is not less than (i) in the case of Collateral
Interests secured by Multifamily Properties, 1.15x, (ii) in the case of
Collateral Interests secured by Student Housing Properties, Office Properties,
Industrial Properties, Retail Properties, Self-Storage Properties or Mixed-Use
Properties, 1.25x, and (iii) in the case of Collateral Interests secured by
Hospitality Properties, 1.35x;

 

(x)           the Principal Balance of such Collateral Interest (plus any
previously-acquired participation interests in the same underlying Commercial
Real Estate Loan) is not greater than $120,000,000;

 

(xi)         (A) the Weighted Average Life of the Collateral Interests, assuming
the exercise of all contractual extension options (if any) that are exercisable
by the borrower under each Collateral Interest, is less than or equal to the
number of years (rounded to the nearest one hundredth thereof) during the period
from such date of determination to 5.5 years from the Closing Date;

 

(B)          the Weighted Average Spread of the Collateral Interests is not less
than 2.50%;

 

(C)          the aggregate Principal Balance of Collateral Interests secured by
Mortgaged Properties located in (x) California, New York, Texas or Virginia is
(in each case) no more than 40.0% of the Aggregate Outstanding Portfolio Balance
and (y) any other state (in each case) is no more than 25.0% of the Aggregate
Outstanding Portfolio Balance; and

 

(D)          the Herfindahl Score is greater than or equal to 14.0;

 



25 

 

 

(xii)        the weighted average Moody’s Rating Factor (weighted by Principal
Balance of the Collateral Interests) for all Collateral Interests immediately
after giving effect to such acquisition is not greater than 5,000;

 

(xiii)       a No Downgrade Confirmation has been received from DBRS with
respect to the acquisition of such Collateral Interest, except that such
confirmation will not be required with respect to the acquisition of a
Participation if (a) the Issuer already owns a Participation in the same
underlying Participated Loan and (b) the principal balance of the Participation
being acquired is less than $5,000,000;

 

(xiv)       the sum of the Principal Balance of such Collateral Interest and the
Principal Balance of all Collateral Interests that have the same guarantor or an
affiliated guarantor does not exceed 20.0% of the Aggregate Outstanding
Portfolio Balance;

 

(xv)        it will not require the Issuer to make any future payments after the
Issuer’s purchase thereof;

 

(xvi)       if it is a Collateral Interest with a related Future Funding
Participation:

 

(A)          the Future Funding Indemnitor has Segregated Liquidity (evidenced
by a certification) in an amount at least equal to the greater of (i) the
Largest One Quarter Future Advance Estimate and (ii) the Two Quarter Future
Advance Estimate for the immediately following two calendar quarters (based on
the Future Funding Amounts for all outstanding Future Funding Participations
related to the Collateral Interests);

 

(B)          the maximum principal amount of all Future Funding Participations
with respect to all Collateral Interests does not exceed 25.0% of the maximum
commitment amount of all Commercial Real Estate Loans; and

 

(C)          the maximum principal amount of the related Future Funding
Participation does not exceed 35.0% of the maximum commitment amount of the
related Commercial Real Estate Loan;

 

(xvii)     if it is a Combined Loan or a Participation in a Combined Loan, (x)
the related Mortgage Loan contains a requirement that any principal repayment of
the Mortgage Loan must be accompanied by a pro rata principal repayment (based
on Principal Balance) of the related Mezzanine Loan and (y) the related Mortgage
Loan does not permit the related borrower to incur additional debt secured by
the related Mortgaged Property or the equity in the related borrower;

 

(xviii)     it is not prohibited under its Loan Documents from being purchased
by the Issuer and pledged to the Trustee;

 

(xix)       it is not currently, and has not recently been, the subject of any
request by the borrower to amend, modify or waive any provision of any of the
related Loan Documents that would have a material adverse effect on such
Collateral Interest;

 



26 

 

 

 

(xx)           it is not an interest that, in the Collateral Manager’s
reasonable business judgment, has a significant risk of declining in credit
quality or with lapse of time or notice becoming a Defaulted Collateral
Interest;

 

(xxi)          it is not a Defaulted Collateral Interest (as determined by the
Collateral Manager after reasonable inquiry);

 

(xxii)         it is Dollar denominated and may not be converted into an
obligation payable in any other currencies;

 

(xxiii)        if such Collateral Interest is a Participation, it does not have
“buy/sell” rights as a dispute resolution mechanism;

 

(xxiv)        it provides for the repayment of principal at not less than par no
later than upon its maturity or upon redemption, acceleration or its full
prepayment;

 

(xxv)        it is serviced pursuant to the Servicing Agreement or it is
serviced by an Accepted Loan Servicer pursuant to a commercial mortgage
servicing arrangement that includes the servicing provisions substantially
similar to those that are standard in commercial mortgage-backed securities
(“CMBS”) transactions;

 

(xxvi)       (a) it is purchased from the Seller, the Sponsor, or a wholly-owned
subsidiary of Starwood Property Trust, and (b) the requirements set forth in the
Indenture regarding the representations and warranties with respect to such
Collateral Interest and the underlying mortgaged property (as applicable) have
been met (subject to such exceptions as are reasonably acceptable to the
Collateral Manager);

 

(xxvii)      if it is a participation interest, the related Participating
Institution is (and any “qualified transferee” is required to be) any of (1) a
special purpose affiliate of the Sponsor or a “qualified institutional lender”
as such terms are typically defined in the Loan Documents related to
participations; (2) an entity (or a wholly-owned subsidiary of an entity) that
has (y) a long-term unsecured debt rating from Moody’s of “A3” or higher, and
(z) a long-term unsecured debt rating from DBRS of “A” or higher (if rated by
DBRS, or if not rated by DBRS, an equivalent (or higher) rating by any two other
NRSROs (which may include Moody’s)) (3) a securitization trust, a collateralized
loan obligation (“CLO”) issuer or a similar securitization vehicle, or (4) a
special purpose entity that is 100% directly or indirectly owned by the Sponsor,
for so long as the separateness provisions of its organizational documents have
not been amended (unless the Rating Agency Condition was satisfied in connection
with such amendment), and if any Participating Institution is not the Issuer,
the related Loan Documents will be held by a third party custodian;

 

(xxviii)      its acquisition will be in compliance with Section 206 of the
Advisers Act;

 

(xxix)        its acquisition, ownership, enforcement and disposition will not
cause the Issuer to fail to be a Qualified REIT Subsidiary or other disregarded
entity of a REIT unless a No Trade or Business Opinion has previously been
received (which opinion may be conditioned on compliance with certain
restrictions on the investment or other activity of the Issuer and/or the
Servicer or the Collateral Manager on behalf of the Issuer);

 



27 

 

 

(xxx)         its acquisition would not cause the Issuer, the Co-Issuer or the
pool of Collateral Interests to be required to register as an investment company
under the 1940 Act; and if the borrowers with respect to the Collateral Interest
are excepted from the definition of an “investment company” solely by reason of
Section 3(c)(1) of the 1940 Act, then either (x) such Collateral Interest does
not constitute a “voting security” for purposes of the 1940 Act or (y) the
aggregate amount of such Collateral Interest held by the Issuer is less than 10%
of the entire issue of such Collateral Interest;

 

(xxxi)        it does not provide for any payments which are or will be subject
to deduction or withholding for or on account of any withholding or similar tax
(other than withholding on amendment, modification and waiver fees, late payment
fees, commitment fees, exit fees, extension fees or similar fees), unless the
borrower under such Collateral Interest is required to make “gross up” payments
that ensure that the net amount actually received by the Issuer (free and clear
of taxes) will equal the full amount that the Issuer would have received had no
such deduction or withholding been required;

 

(xxxii)      after giving effect to its acquisition, together with the
acquisition of any other Collateral Interests to be acquired (or as to which a
binding commitment to acquire was entered into) on the same date, the aggregate
Principal Balance of Collateral Interests held by the Issuer that are EU
Retention Holder Originated Collateral Interests is in excess of 50% of the
aggregate Principal Balance of Collateral Interests held by the Issuer; and

 

(xxxiii)     it is not acquired for the primary purpose of recognizing gains or
decreasing losses resulting from market value changes;

 

provided, however, that (a) for purposes of clauses (ii), (xi), (xii), (xiv) and
(xvi)(B) above, if the acquisition of such Collateral Interest would improve
compliance with the applicable concentration limits after giving effect to such
acquisition, then such Eligibility Criteria will be deemed to have been
satisfied, and (b) any determination of a percentage pursuant to the Eligibility
Criteria (except for the Weighted Average Spread of all Collateral Interests)
will be rounded to the nearest 1/10th of one percent.

 

“Eligible Account”: (a) An account maintained with a federal or state chartered
depository institution or trust company or an account or accounts maintained
with the Note Administrator that has, in each case, (x) a long-term unsecured
debt rating of at least “A2” by Moody’s if deposits in such account will be held
therein for more than 30 days, (y) a long-term unsecured debt rating of at least
“A” by DBRS (if rated by DBRS, or if not rated by DBRS, an equivalent (or
higher) rating by any two other NRSROs (which may include Moody’s)) and (z) a
short-term unsecured debt rating of at least “P-1” by Moody’s if deposits on
such account will be held therein for 30 days or less; (b) a segregated trust
account maintained with the trust department of a federal or state chartered
depository institution or trust company acting in its fiduciary capacity;
provided that (i) any such institution or trust company has a long-term
unsecured rating of at least “Baa1” by Moody’s and a capital surplus of at least
$200,000,000 and (ii) any such account is subject to fiduciary funds on deposit
regulations substantially similar to 12 C.F.R. § 9.10(b); or (c) any other
account approved by the Rating Agencies.

 



28 

 

 

“Eligible Investments”: Any Dollar-denominated investment, the maturity for
which corresponds to the Issuer’s expected or potential need for funds, that, at
the time it is Granted to the Trustee (directly or through a Securities
Intermediary or bailee) is Registered and is one or more of the following
obligations or securities:

 

(i)            direct obligations of, and obligations the timely payment of
principal of and interest on which is fully and expressly guaranteed by, the
United States, or any agency or instrumentality of the United States, the
obligations of which are expressly backed by the full faith and credit of the
United States;

 

(ii)           demand and time deposits in, certificates of deposit of, bankers’
acceptances issued by, or federal funds sold by, any depository institution or
trust company incorporated under the laws of the United States or any state
thereof or the District of Columbia (including the Note Administrator or the
commercial department of any successor Note Administrator, as the case may be;
provided that such successor otherwise meets the criteria specified herein) and
subject to supervision and examination by federal and/or state banking
authorities so long as the commercial paper and/or the debt obligations of such
depositary institution or trust company (or, in the case of the principal
depositary institution in a holding company system, the commercial paper or debt
obligations of such holding company) at the time of such investment or
contractual commitment providing for such investment have an unsecured debt
rating of not less than (x) “Aa3,” in the case of long-term obligations, and
“P-1,” in the case of short-term obligations, by Moody’s and (y) “AAA,” in the
case of long-term obligations, “R-1(middle),” in the case of short-term
obligations with a maturity not greater than ninety (90) days, and “R-1(high),”
in the case of short-term obligations with a maturity of or greater than ninety
(90) days, by DBRS (if rated by DBRS, or if not rated by DBRS, an equivalent (or
higher) rating by any two other NRSROs (which may include Moody’s));

 

(iii)          unleveraged repurchase or forward purchase obligations with
respect to (a) any security described in clause (i) above or (b) any other
security issued or guaranteed by an agency or instrumentality of the United
States of America, in either case entered into with a depository institution or
trust company (acting as principal) described in clause (ii) above (including
the Note Administrator or the commercial department of any successor Note
Administrator, as the case may be; provided that such Person otherwise meets the
criteria specified herein) or entered into with a corporation (acting as
principal) whose unsecured debt rating is not less than (x) “Aa3,” in the case
of long-term obligations, and “P-1,” in the case of short-term obligations, by
Moody’s and (y) “AAA,” in the case of long-term obligations, “R-1(middle),” in
the case of short-term obligations with a maturity not greater than ninety (90)
days, and “R-1(high),” in the case of short-term obligations with a maturity of
or greater than ninety (90) days, by DBRS (if rated by DBRS, or if not rated by
DBRS, an equivalent (or higher) rating by any two other NRSROs (which may
include Moody’s));

 

(iv)          a reinvestment agreement issued by any bank (if treated as a
deposit by such bank) that has a short-term credit rating of not less than “P-1”
by Moody’s; provided that the issuer thereof must also have at the time of such
investment a long-term unsecured debt rating of not less than “Aa3” by Moody’s
and “AAA” by DBRS (if rated by DBRS, or if not rated by DBRS, an equivalent (or
higher) rating by any two other NRSROs (which may include Moody’s));

 



29 

 

 

(v)           the Wells Fargo Money Market Fund or any money market fund
(including those managed or advised by the Note Administrator or its Affiliates)
that maintain a constant asset value and that are rated “Aaa-mf” by Moody’s and
in the highest long-term or short-term rating category by DBRS or, if not rated
by DBRS, an equivalent rating by any two other NRSROs (which may include
Moody’s); and

 

(vi)          any other investment similar to those described in clauses (i)
through (v) above that (1) Moody’s has confirmed may be included in the
portfolio of Collateral as an Eligible Investment without adversely affecting
its then-current ratings on the Notes and (2) has a long-term credit rating of
not less than “Aa3 by Moody’s and “A” by DBRS (if rated by DBRS, or if not rated
by DBRS, an equivalent (or higher) rating by any two other NRSROs (which may
include Moody’s));

 

provided that mortgage-backed securities and interest only securities shall not
constitute Eligible Investments; provided, further, that (a) Eligible
Investments acquired with funds in the Collection Account shall include only
such obligations or securities as mature no later than three Business Days prior
to the next Payment Date succeeding the acquisition of such obligations or
securities, (b) Eligible Investments shall not include obligations bearing
interest at inverse floating rates, (c) Eligible Investments shall be treated as
indebtedness for U.S. federal income tax purposes and such investment shall not
cause the Issuer to fail to be treated as a Qualified REIT Subsidiary or other
disregarded entity of a REIT (unless the Issuer has previously received a No
Trade or Business Opinion, in which case the investment will not cause the
Issuer to be treated as a foreign corporation engaged in a trade or business in
the United States for U.S. federal income tax purposes or to otherwise become
subject to U.S. federal income tax on a net basis), (d) Eligible Investments
shall not be subject to deduction or withholding for or on account of any
withholding or similar tax (other than any taxes imposed pursuant to FATCA),
unless the payor is required to make “gross up” payments that ensure that the
net amount actually received by the Issuer (free and clear of taxes, whether
assessed against such obligor or the Issuer) will equal the full amount that the
Issuer would have received had no such deduction or withholding been required,
(e) Eligible Investments shall not be purchased for a price in excess of par and
(f) Eligible Investments shall not include margin stock. Eligible Investments
may be purchased from the Trustee and its Affiliates so long as the Trustee has
a capital and surplus of at least $200,000,000 and has a long-term unsecured
credit rating of at least “Baa1” by Moody’s, and may include obligations for
which the Trustee or an Affiliate thereof receives compensation for providing
services.

 

“Entitlement Order”: The meaning specified in Section 8-102(a)(8) of the UCC.

 

“Equity Interest”: A security or other interest that does not entitle the holder
thereof to receive periodic payments of interest and one or more installments of
principal, including (i) any bond or note or similar instrument that is by its
terms convertible into or exchangeable for an equity interest, (ii) any bond or
note or similar instrument that includes warrants or other interests that
entitle its holder to acquire an equity interest, or (iii) any other similar
instrument that would entitle its holder to receive periodic payments of
interest or a return of a residual value.

 

“ERISA”: The United States Employee Retirement Income Security Act of 1974, as
amended.

 



30 

 

 

“EU Retention Holder”: SPT Real Estate Capital.

 

“EU Retention Holder Originated Collateral Interest”: A Collateral Interest that
SPT Real Estate Capital either (i) has purchased or will purchase for its own
account prior to selling or transferring such Collateral Interest to the Issuer
or (ii) itself or through related entities, directly or indirectly, was involved
in the original agreement which created such Collateral Interest, in each case
as contemplated by Article 2(3) of the Securitization Regulation.

 

“EU Risk Retention Letter”: That certain risk retention letter delivered by the
EU Retention Holder and the Retention Holder to the Issuer, the Co-Issuer, the
Trustee, the Note Administrator and the Placement Agents, dated the Closing
Date.

 

“EU Securitization Regulation”: Regulation (EU) 2017/2402 (the “Securitization
Regulation”), together with any guidance published in relation thereto by the
European Banking Authority, European Insurance and Occupational Pensions
Authority or the European Securities and Markets Authority (collectively, the
“European Supervisory Authorities”), and any implementing laws or regulations in
force on the Closing Date.

 

“Euroclear”: Euroclear Bank S.A./N.V., as operator of the Euroclear system.

 

“Event of Default”: The meaning specified in Section 5.1.

 

“Excepted Property”: (i) The $250 proceeds of the issue and allotment of the
Issuer’s ordinary shares, $250 representing a profit fee to the Issuer and, in
each case, any interest earned thereon, and the account in which such amounts
are held, (ii) the limited liability company membership interests of the
Co-Issuer and (iii) the Preferred Share Distribution Account and all of the
funds and other property from time to time deposited in or credited to the
Preferred Share Distribution Account.

 

“Exchange Act”: The Securities Exchange Act of 1934, as amended.

 

“Exchange Collateral Interest”: The meaning specified in Section 12.1(d).

 

“Exchangeable Notes”: The meaning specified in Section 2.16.

 

“Exchanged Notes”: The meaning specified in Section 2.16.

 

“Expense Year”: (i) For the first year, the period commencing on the Closing
Date and ending on the next January Payment Date and (ii) thereafter, each
12-month period commencing on the Business Day following a January Payment Date
and ending on the following January Payment Date.

 

“FATCA”: Sections 1471 through 1474 of the Code, the treasury regulations
promulgated thereunder, and any related provisions of law, court decisions,
administrative guidance or agreements with any taxing authority (or laws
thereof) in respect thereof.

 

“FATCA Compliance”: Compliance with FATCA and the Cayman FATCA Legislation.

 



31 

 

 







“Federal Reserve Bank of New York’s Website”: The website of the Federal Reserve
Bank of New York at http://www.newyorkfed.org, or any successor screen or other
information service that publishes such SOFR that has been selected, endorsed or
recommended by the Relevant Governmental Body.

 

“Financial Asset”: The meaning specified in Section 8-102(a)(9) of the UCC.

 

“Financing Statements”: Financing statements relating to the Collateral naming
the Issuer, as debtor, and the Trustee, on behalf of the Secured Parties, as
secured party.

 

“Funded Companion Participation”: With respect to each Collateral Interest that
is a Participation, each related fully funded participation which (unless later
acquired, in whole or in part, by the Issuer pursuant to the applicable
provisions of this Indenture) is not an asset of the Issuer and is not part of
the Collateral.

 

“Future Funding Account Control Agreement”: Any account control agreement
entered into in accordance with the terms of the Future Funding Agreement by and
among the Seller, as pledger and as obligor, the Trustee, as secured party, the
Note Administrator and an account bank, as the same may be amended, supplemented
or replaced from time to time.

 

“Future Funding Agreement”: The meaning specified in the Servicing Agreement.

 

“Future Funding Amount”: With respect to any Future Funding Participation, the
amount of the unfunded portion thereof.

 

“Future Funding Indemnitor”: Starwood Property Mortgage.

 

“Future Funding Participation”: With respect to each Collateral Interest that is
a Participation, each related future funding participation which is not an asset
of the Issuer and is not part of the Collateral.

 

“Future Funding Reserve Account”: The meaning specified in the Servicing
Agreement.

 

“GAAP”: The meaning specified in Section 6.3(k).

 

“General Intangible”: The meaning specified in Section 9-102(a)(42) of the UCC.

 

“Global Notes”: The Rule 144A Global Notes and the Regulation S Global Notes.

 

“Governing Documents”: With respect to (i) the Issuer, the memorandum and
articles of association of the Issuer, as amended and restated and/or
supplemented and in effect from time to time and (ii) all other Persons, the
articles of incorporation, certificate of incorporation, by-laws, certificate of
limited partnership, limited partnership agreement, limited liability company
agreement, certificate of formation, articles of association and similar charter
documents, as applicable to any such Person.

 

“Government Items”: A security (other than a security issued by the Government
National Mortgage Association) issued or guaranteed by the United States of
America or an agency or instrumentality thereof representing a full faith and
credit obligation of the United States of America and, with respect to each of
the foregoing, that is maintained in book-entry form on the records of a Federal
Reserve Bank.

 





32 

 



 

“Grant”: To grant, bargain, sell, warrant, alienate, remise, demise, release,
convey, assign, transfer, mortgage, pledge, create and grant a security interest
in and right of setoff against, deposit, set over and confirm. A Grant of the
Collateral or of any other security or instrument shall include all rights,
powers and options (but none of the obligations) of the granting party
thereunder, including without limitation the immediate continuing right to
claim, collect, receive and take receipt for principal and interest payments in
respect of the Collateral (or any other security or instrument), and all other
amounts payable thereunder, to give and receive notices and other
communications, to make waivers or other agreements, to exercise all rights and
options, to bring Proceedings in the name of the granting party or otherwise,
and generally to do and receive anything that the granting party is or may be
entitled to do or receive thereunder or with respect thereto.

 

“Herfindahl Score”: On any date of determination, the quotient of (i) one
divided by (ii) the sum of the series of products obtained for each Collateral
Interest and Principal Proceeds (whether held as Cash or Eligible Investments),
determined by squaring the quotient of (x) the Principal Balance of each such
Collateral Interest (or in the case of Principal Proceeds in increments of
$10,000,000) divided by (y) the Aggregate Outstanding Portfolio Balance.

 

“Holder” or “Securityholder”: With respect to any Note, the Person in whose name
such Note is registered in the Notes Register. With respect to any Preferred
Share, the Person in whose name such Preferred Share is registered in the
register maintained by the Preferred Share Registrar.

 

“Hospitality Property”: A real property comprised of hospitality space
(including mixed-use property) as to which the majority of the underwritten
revenue is from hospitality space.

 

“IAI”: An institution that is an “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) under Regulation D under the Securities Act or
an entity in which all of the equity owners are such “accredited investors.”

 

“Indenture”: This instrument as originally executed and, if from time to time
supplemented or amended by one or more indentures supplemental hereto entered
into pursuant to the applicable provisions hereof, as so supplemented or
amended.

 

“Indenture Accounts”: The Payment Account, the Reinvestment and Replenishment
Account and the Custodial Account.

 

“Independent”: As to any Person, any other Person (including, in the case of an
accountant, or lawyer, a firm of accountants or lawyers and any member thereof
or an investment bank and any member thereof) who (i) does not have and is not
committed to acquire any material direct or any material indirect financial
interest in such Person or in any Affiliate of such Person, and (ii) is not
connected with such Person as an Officer, employee, promoter, underwriter,
voting trustee, partner, director or Person performing similar functions.
“Independent” when used with respect to any accountant may include an accountant
who audits the books of such Person if in addition to satisfying the criteria
set forth above the accountant is independent with respect to such Person within
the meaning of Rule 101 of the Code of Ethics of the American Institute of
Certified Public Accountants.

 



33 

 





 

Whenever any Independent Person’s opinion or certificate is to be furnished to
the Trustee or Note Administrator such opinion or certificate shall state, or
shall be deemed to state, that the signer has read this definition and that the
signer is Independent within the meaning hereof.

 

“Industrial Property”: A real property comprised of industrial space (including
mixed-use property) as to which the majority of the underwritten revenue is from
industrial space.

 

“Initial MASCOT Note Issuance Date”: The 15th day following the Closing Date (or
if such 15th day is not a Business Day, the next Business Day).

 

“Inquiry”: The meaning specified in Section 10.11(a).

 

“Instrument”: The meaning specified in Section 9-102(a)(47) of the UCC.

 

“Interest Accrual Period”: With respect to the Notes and (i) the first Payment
Date, the period from and including the Closing Date to and including the 14th
day of the month in which such first Payment Date occurs and (ii) with respect
to each successive Payment Date, the period from and including the 15th day of
the month immediately preceding the month in which such Payment Date occurs to
and including the 14th day of the month in which such Payment Date occurs.

 

“Interest Advance”: The meaning specified in Section 10.6(a).

 

“Interest Coverage Ratio”: As of any Measurement Date, the number (expressed as
a percentage) calculated by dividing:

 

(a)           (i) the sum of (A) the expected scheduled interest payments due
(in each case regardless of whether the due date for any such interest payment
has yet occurred) in the Due Period in which such Measurement Date occurs on (x)
the Collateral Interests (excluding, subject to clause (3) of the last paragraph
of this definition, accrued and unpaid interest on Defaulted Collateral
Interests); provided that no interest (or dividends or other distributions) will
be included with respect to any Collateral Interest to the extent that such
Collateral Interest does not provide for the scheduled payment of interest (or
dividends or other distributions) in Cash and (y) the Eligible Investments held
in the Accounts (whether purchased with Interest Proceeds or Principal
Proceeds), plus (B) Interest Advances, if any, advanced by the Advancing Agent
or the Backup Advancing Agent, with respect to the related Payment Date, minus
(ii) any amounts scheduled to be paid pursuant to Section 11.1(a)(i)(1) through
(4) (other than any Collateral Manager Fees that the Collateral Manager has
agreed to waive in accordance with this Indenture and the Collateral Management
Agreement); by

 

(b)           the sum of (i) the scheduled interest on the Class A Notes payable
on the Payment Date immediately following such Measurement Date, plus (ii) any
Class A Defaulted Interest Amount payable on the Payment Date immediately
following such Measurement Date, plus (iii) the scheduled interest on the Class
A-S Notes payable immediately following such Measurement Date, plus (iv) any
Class A-S Defaulted Interest Amount payable on the Payment Date immediately
following such Measurement Date, plus (v) the scheduled interest on the Class B
Notes payable immediately following such Measurement Date, plus (vi) any Class B
Defaulted Interest Amount payable on the Payment Date immediately following such
Measurement Date, plus (vii) the scheduled interest on the Class C Notes payable
immediately following such Measurement Date, plus (viii) any Class C Defaulted
Interest Amount payable on the Payment Date immediately following such
Measurement Date plus (ix) the scheduled interest on the Class D Notes payable
immediately following such Measurement Date, plus (x) any Class D Defaulted
Interest Amount payable on the Payment Date immediately following such
Measurement Date, plus (xi) the scheduled interest on the Class E Notes, the
Class E-E Notes and the Class E-X Notes payable immediately following such
Measurement Date, plus (xii) any Class E Defaulted Interest Amount, any Class
E-E Defaulted Interest Amount and any Class E-X Defaulted Interest Amount
payable on the Payment Date immediately following such Measurement Date.

 

34 

 



 

For purposes of calculating any Interest Coverage Ratio, (1) the expected
interest income on the Collateral Interests and Eligible Investments and the
expected interest payable on the Offered Notes shall be calculated using the
interest rates applicable thereto on the applicable Measurement Date, (2)
accrued original issue discount on Eligible Investments shall be deemed to be a
scheduled interest payment thereon due on the date such original issue discount
is scheduled to be paid, (3) there will be excluded all scheduled or deferred
payments of interest on or principal of Collateral Interests and any payment
that the Collateral Manager has determined in its reasonable judgment will not
be made in Cash or received when due and (4) with respect to any Collateral
Interest as to which any interest or other payment thereon is subject to
withholding tax of any relevant jurisdiction, each payment thereon shall be
deemed to be payable net of such withholding tax unless the related borrower is
required to make additional payments to fully compensate the Issuer for such
withholding taxes (including in respect of any such additional payments).

 

“Interest Coverage Test”: The test that will be met as of any Measurement Date
on which any Offered Notes or the Class E-E Notes and the Class E-X Notes, if
applicable, remain Outstanding if the Interest Coverage Ratio as of such
Measurement Date is equal to or greater than 120.00%.

 

“Interest Distribution Amount”: Each of the Class A Interest Distribution
Amount, the Class A-S Interest Distribution Amount, the Class B Interest
Distribution Amount, the Class C Interest Distribution Amount, Class D Interest
Distribution Amount, the Class E Interest Distribution Amount, the Class E-E
Interest Distribution Amount, the Class E-X Interest Distribution Amount, the
Class F Interest Distribution Amount, the Class F-E Interest Distribution
Amount, the Class F-X Interest Distribution Amount, the Class G Interest
Distribution Amount, the Class G-E Interest Distribution Amount and the Class
G-X Interest Distribution Amount.

 

“Interest Proceeds”: With respect to any Payment Date, (A) the sum (without
duplication) of:

 

(1)           all Cash payments of interest (including any deferred interest and
any amount representing the accreted portion of a discount from the face amount
of a Collateral Interest or an Eligible Investment) or other distributions
(excluding Principal Proceeds) received during the related Due Period on all
Collateral Interests other than Defaulted Collateral Interests (net of any fees
and other compensation and reimbursement of expenses and Servicing Advances and
interest thereon (but not net of amounts payable pursuant to any indemnification
provisions) to which the Servicer or the Special Servicer are entitled pursuant
to the terms of the Servicing Agreement (and, with respect to each Non-Serviced
Commercial Real Estate Loan, net of amounts payable to the servicer and special
servicer under the applicable servicing agreement)) and Eligible Investments,
including, in the Collateral Manager’s commercially reasonable discretion
(exercised as of the trade date), the accrued interest received in connection
with a sale of such Collateral Interests or Eligible Investments (to the extent
such accrued interest was not applied to the purchase of Reinvestment Collateral
Interests), in each case, excluding any accrued interest included in Principal
Proceeds pursuant to clause (A)(3) or (4) of the definition of Principal
Proceeds and excluding any origination fees and exit fees, which will be
retained by the Seller and will not be assigned to the Issuer;

 

35 

 



 

(2)           all make whole premiums, spread maintenance, yield maintenance or
prepayment premiums or any interest amount paid in excess of the stated interest
amount of a Collateral Interest received during the related Due Period;

 

(3)           all amendment, modification, consent and waiver fees, late payment
fees (to the extent not paid to the Servicer or the Special Servicer as
additional servicing compensation), extension fees and other fees and
commissions received by the Issuer during such Due Period in connection with
such Collateral Interests and Eligible Investments;

 

(4)           Interest Advances, if any, advanced by the Advancing Agent or the
Backup Advancing Agent, with respect to such Payment Date;

 

(5)           all Cash payments corresponding to accrued original issue discount
on Eligible Investments;

 

(6)           any interest payments received in Cash by the Issuer during the
related Due Period on any asset held by a Permitted Subsidiary that is not a
Defaulted Collateral Interest;

 

(7)           all payments of principal on Eligible Investments purchased with
any other Interest Proceeds;

 

(8)           Cash and Eligible Investments contributed by the Retention Holder
or an affiliate thereof, so long as the Retention Holder or an affiliate that is
100% owned by Sub-REIT and a “disregarded entity” for U.S. federal income tax
purposes continues to hold 100% of the Preferred Shares, pursuant to the terms
of this Indenture and designated as “Interest Proceeds” by the Retention Holder
or such affiliate; and

 

(9)           all other Cash payments received with respect to the Collateral
Interests to the extent such proceeds are designated “Interest Proceeds” by the
Collateral Manager in its sole discretion with notice evidenced by an Officer’s
Certificate to the Trustee and Note Administrator on or before the related
Determination Date; provided that Interest Proceeds will in no event include any
payment or proceeds specifically defined as “Principal Proceeds” in the
definition thereof,

 

36 

 



 

minus (B) the aggregate amount of any Nonrecoverable Interest Advances that were
previously reimbursed to the Advancing Agent or the Backup Advancing Agent.

 

“Interest Shortfall”: The meaning set forth in Section 10.6(a).

 

“Interested Person”: The Servicer, the Special Servicer, any independent
contractor engaged by the Special Servicer, the Collateral Manager, or, in
connection with any individual Commercial Real Estate Loan, the borrower, the
manager of the related Mortgaged Property, the holder of a related Mezzanine
Loan or Companion Participation, or any Affiliate of any of the preceding
entities.

 

“Investor Certification”: A certificate, substantially in the form of Exhibit
P-1 or Exhibit P-2 hereto, representing that such Person executing the
certificate is a Noteholder, a beneficial owner of a Note, a holder of a
Preferred Share or a prospective purchaser of a Note or a Preferred Share and
that either (a) such Person is not an agent of, or an investment advisor to, any
borrower or affiliate of any borrower under a Commercial Real Estate Loan, in
which case such person will have access to all the reports and information made
available to Noteholders or Preferred Shareholders under this Indenture, or (b)
such Person is an agent or Affiliate of, or an investment advisor to, any
borrower under a Commercial Real Estate Loan, in which case such person will
only receive access to the Monthly Report. The Investor Certification may be
submitted electronically by means of the Note Administrator’s Website.

 

“Investor Q&A Forum”: The meaning specified in Section 10.11(a).

 

“ISDA Definitions”: The 2006 ISDA Definitions published by the International
Swaps and Derivatives Association, Inc. or any successor thereto, as amended or
supplemented from time to time, or any successor definitional booklet for
interest rate derivatives published from time to time.

 

“ISDA Fallback Adjustment”: The spread adjustment, (which may be a positive or
negative value or zero) that would apply for derivatives transactions
referencing the ISDA Definitions to be determined upon the occurrence of an
index cessation event with respect to the Benchmark for the applicable tenor.

 

“ISDA Fallback Rate”: The rate that would apply for derivatives transactions
referencing the ISDA Definitions to be effective upon the occurrence of an index
cessation date with respect to the Benchmark for the applicable tenor excluding
the applicable ISDA Fallback Adjustment.

 

“Issuer”: STWD 2019-FL1, Ltd., an exempted company incorporated with limited
liability under the laws of the Cayman Islands, until a successor Person shall
have become the Issuer pursuant to the applicable provisions of this Indenture,
and thereafter “Issuer” shall mean such successor Person.

 

“Issuer Order” and “Issuer Request”: A written order or request (which may be in
the form of a standing order or request) dated and signed in the name of the
Issuer (and the Co-Issuer, if applicable) by an Authorized Officer of the Issuer
(and by an Authorized Officer of the Co-Issuer, if applicable), or by an
Authorized Officer of the Collateral Manager on behalf of the Issuer. For the
avoidance of doubt, an order or request provided in an email (or other
electronic communication) sent by an Authorized Officer of the Issuer, Co-Issuer
or Collateral Manager, as applicable, shall constitute an Issuer Order, in each
case except to the extent that the Trustee or Note Administrator reasonably
requests otherwise.

 

37 

 



 

“JPMS”: J.P. Morgan Securities LLC.

 

“Largest One Quarter Future Advance Estimate”: The meaning specified in the
Servicing Agreement.

 

“LIBOR”: The London Interbank Offer Rate for a one month tenor.

 

“Liquidation Fee”: The meaning specified in the Servicing Agreement.

 

“LLC Managers”: The managers of the Co-Issuer duly appointed by the sole member
of the Co-Issuer (or, if there is only one manager of the Co-Issuer so duly
appointed, such sole manager).

 

“Loan Documents”: The indenture, loan agreement, note, mortgage, intercreditor
agreement, participation agreement, co-lender agreement or other agreement
pursuant to which a Collateral Interest or an Eligible Investment has been
issued or created and each other agreement that governs the terms of or secures
the obligations represented by such Collateral Interest or an Eligible
Investment or of which holders of such Collateral Interest or an Eligible
Investment are the beneficiaries.

 

“Loss Value Payment”: A Cash payment made, subject to the consent of a majority
of the Controlling Class, to the Issuer by the Seller in connection with a
Material Breach of a representation or warranty or Material Document Defect with
respect to any Collateral Interest pursuant to the Collateral Interest Purchase
Agreement in an amount that the Collateral Manager on behalf of the Issuer
determines is sufficient to compensate the Issuer for such Material Breach of
representation or warranty or Material Document Defect, which Loss Value Payment
will be deemed to cure such Material Breach or Material Document Defect.

 

“Majority”: With respect to (i) any Class of Notes, the Holders of more than 50%
of the Aggregate Outstanding Amount of the Notes of such Class; and (ii) the
Preferred Shares, the Preferred Shareholders representing more than 50% of the
aggregate Notional Amount of the Preferred Shares.

 

“MASCOT Interest Only Notes”: The meaning specified in Section 2.3.

 

“MASCOT Notes”: The meaning specified in Section 2.3.

 

“MASCOT P&I Notes”: The meaning specified in Section 2.3.

 

“Material Breach”: With respect to each Collateral Interest, the meaning
specified in the Collateral Interest Purchase Agreement.

 

“Material Document Defect”: With respect to each Collateral Interest, the
meaning specified in the Collateral Interest Purchase Agreement.

 

38 

 



 

“Maturity”: With respect to any Note, the date on which the unpaid principal of
such Note becomes due and payable as therein or herein provided, whether at the
Stated Maturity Date or by declaration of acceleration or otherwise.

 

“McCoy & Orta”: McCoy & Orta, P.C.

 

“Measurement Date”: Any of the following: (i) the Closing Date, (ii) the date of
acquisition or disposition of any Collateral Interest, (iii) any date on which
any Collateral Interest becomes a Defaulted Collateral Interest, (iv) each
Determination Date and (v) with reasonable notice to the Issuer, the Collateral
Manager and the Note Administrator, any other Business Day that the Rating
Agencies or the Holders of at least 66-2/3% of the Aggregate Outstanding Amount
of any Class of Notes requests be a “Measurement Date”; provided that if any
such date would otherwise fall on a day that is not a Business Day, the relevant
Measurement Date will be the immediately preceding Business Day.

 

“Mezzanine Loan”: A mezzanine loan secured by a pledge of all of the equity
interest in a obligor under a Mortgage Loan that is either acquired by the
Issuer or in which a Participation represents an interest.

 

“Minnesota Collateral”: The meaning specified in Section 3.3(b)(ii).

 

“Mixed-Use Property” means a real property comprised of real property with five
or more residential units (including mixed-use, multifamily/office,
multifamily/retail and student housing properties), office space, industrial
space, retail space, hospitality space, self-storage space and/or pad sites for
manufactured homes as to which no such property type represents a majority of
the underwritten revenue.

 

“Modified Collateral Interest”: Any Collateral Interest that is a Modified Loan
or a participation interest in a Modified Loan.

 

“Modified Loan”: A Commercial Real Estate Loan that has been modified, other
than pursuant to an Administrative Modification or a Criteria-Based
Modification, by the Special Servicer pursuant to the Servicing Agreement in a
manner that:

 

(a)           except as expressly contemplated by the related Loan Documents,
reduces or delays in a material and adverse manner the amount or timing of any
payment of principal or interest due thereon;

 

(b)           except as expressly contemplated by the related Loan Documents or
except for releases of unimproved parcels that were not attributed material
credit in connection with underwriting at origination, results in a release of
the lien of the mortgage on any material portion of the related Mortgaged
Property without a corresponding principal prepayment in an amount not less than
the fair market value (as is), as determined by an appraisal delivered to the
Special Servicer (at the expense of the related borrower and upon which the
Special Servicer may conclusively rely), of the property to be released; or

 

39 

 



(c)           in the reasonable good faith judgment of the Special Servicer,
otherwise materially impairs the value of the security for such Commercial Real
Estate Loan or reduces the likelihood of timely payment of amounts due thereon.

 

“Monthly Report”: The meaning specified in Section 10.8(a).

 

“Moody’s”: Moody’s Investors Service, Inc., and its successor-in-interest.

 

“Moody’s Rating Factor”: With respect to any Collateral Interest, the number set
forth in the table below opposite the Moody’s rating of such Collateral
Interest:

 

Moody’s
Rating  Moody’s
Rating Factor  Moody’s
Rating  Moody’s
Rating Factor Aaa  1  Ba1  940 Aa1  10  Ba2  1,350 Aa2  20  Ba3  1,766 Aa3  40 
B1  2,220 A1  70  B2  2,720 A2  120  B3  3,490 A3  180  Caa1  4,770 Baa1  260 
Caa2  6,500 Baa2  360  Caa3  8,070 Baa3  610  Ca or lower  10,000

 

“Moody’s Recovery Rate”: With respect to each Collateral Interest, the rate
specified in the table set forth below with respect to the property type of the
related Mortgaged Property or Mortgaged Properties:

 

Property Type  Moody’s
Recovery Rate Industrial, multifamily (including student housing) and anchored
retail properties  60% Office, self-storage and mixed-use properties  55%
Hospitality properties  45% All other property types  40%

 

“Morgan Stanley”: Morgan Stanley & Co. LLC.

 

“Mortgage Loan”: A commercial or multifamily real estate mortgage loan that is
either acquired by the Issuer or in which a Participation represents an
interest, which mortgage loan is secured by a first-lien mortgage or
deed-of-trust on commercial, multifamily and/or manufactured-housing community
properties or ground lease interests therein.

 

“Mortgaged Property”: With respect to any Commercial Real Estate Loan, the
commercial and/or multifamily mortgaged property or properties securing such
Commercial Real Estate Loan.

 

40 

 



“Multifamily Property”: A real property with five or more residential rental
units (including mixed-use multifamily/office, multifamily/retail and student
housing properties) as to which the majority of the underwritten revenue is from
residential rental units.

 

“Net Outstanding Portfolio Balance”: On any Measurement Date, the sum (without
duplication) of:

 

(i)            the Aggregate Principal Balance of the Collateral Interests
(other than Modified Collateral Interests and Defaulted Collateral Interests);

 

(ii)           the Aggregate Principal Balance of all Principal Proceeds held as
Cash and Eligible Investments; and

 

(iii)          with respect to each Modified Collateral Interest or Defaulted
Collateral Interest, the Calculation Amount of such Collateral Interest;

 

provided, however, that (i) with respect to each Defaulted Collateral Interest
that has been owned by the Issuer for more than three years after becoming a
Defaulted Collateral Interest, the Principal Balance of such Defaulted
Collateral Interest will be zero for purposes of computing the Net Outstanding
Portfolio Balance and (ii) in the case of a Collateral Interest subject to a
Credit Risk/Defaulted Collateral Interest Cash Purchase or an exchange for an
Exchange Collateral Interest, the Collateral Manager will have 45 days to
exercise such purchase or exchange and during such period such Collateral
Interest will not be treated as a Defaulted Collateral Interest for purposes of
computing the Net Outstanding Portfolio Balance.

 

“No Downgrade Confirmation”: A confirmation from a Rating Agency that any
proposed action, or failure to act or other specified event will not, in and of
itself, result in the downgrade or withdrawal of the then-current rating
assigned to any Class of Notes then rated by such Rating Agency; provided that
if the Requesting Party receives a written waiver or acknowledgment indicating
its decision not to review the matter for which the No Downgrade Confirmation is
sought, then the requirement to receive a No Downgrade Confirmation from the
Rating Agency with respect to such matter shall not apply. For the purposes of
this definition, any confirmation, waiver, request, acknowledgment or approval
which is required to be in writing may be in the form of electronic mail.
Notwithstanding anything to the contrary set forth in this Agreement, at any
time during which the Notes are no longer rated by a Rating Agency, no No
Downgrade Confirmation shall be required from such Rating Agency under this
Agreement.

 

“No Entity-Level Tax Opinion”: An opinion of Dechert LLP, Sidley Austin LLP or
another nationally recognized tax counsel experienced in such matters that the
Issuer will not be treated as a foreign corporation engaged in a trade or
business in the United States for U.S. federal income tax purposes or otherwise
become subject to U.S. federal income tax on a net basis, which opinion may be
conditioned on compliance with certain restrictions on the investment or other
activities of the Issuer and the Servicer or Collateral Manager on behalf of the
Issuer.

 

“No Trade or Business Opinion”: An opinion of Dechert LLP, Sidley Austin LLP or
another nationally recognized tax counsel experienced in such matters that the
Issuer will be treated as a foreign corporation that is not engaged in a trade
or business in the United States for U.S. federal income tax purposes, which
opinion may be conditioned on compliance with certain restrictions on the
investment or other activities of the Issuer and the Servicer or Collateral
Manager on behalf of the Issuer.

 

41 

 



“Non-call Period”: The period from the Closing Date to and including the
Business Day immediately preceding the Payment Date in August 2021, during which
no Optional Redemption is permitted to occur.

 

“Non-Serviced Commercial Real Estate Loans”: The meaning specified in the
Servicing Agreement.

 

“Nonrecoverable Interest Advance”: Any Interest Advance previously made or
proposed to be made pursuant to Section 10.6 that the Advancing Agent or the
Backup Advancing Agent, as applicable, has determined in its sole discretion,
exercised in good faith, that the amount so advanced or proposed to be advanced
plus interest expected to accrue thereon, will not be ultimately recoverable
from subsequent payments or collections with respect to the Collateral
Interests.

 

“Note Administrator”: Wells Fargo Bank, National Association, solely in its
capacity as note administrator hereunder, unless a successor Person shall have
become the Note Administrator pursuant to the applicable provisions of this
Indenture, and thereafter “Note Administrator” shall mean such successor Person.
Wells Fargo Bank, National Association, will perform its duties as Note
Administrator through its Corporate Trust Services division.

 

“Note Administrator’s Website”: Initially, www.ctslink.com; provided that such
address may change upon notice by the Note Administrator to the parties hereto,
the 17g-5 Information Provider and Noteholders.

 

“Note Interest Rate”: With respect to the Class A Notes, the Class A Rate, with
respect to the Class A-S Notes, the Class A-S Rate, with respect to the Class B
Notes, the Class B Rate, with respect to the Class C Notes, the Class C Rate,
with respect to the Class D Notes, the Class D Rate, with respect to the Class E
Notes, the Class E Rate, with respect to the Class E-E Notes, the interest rate
on the Class E-E Notes described in Section 2.16, with respect to the Class E-X
Notes, the interest rate on the Class E-X Notes described in Section 2.16, with
respect to the Class F Notes, the Class F Rate, with respect to the Class F-E
Notes, the interest rate on the Class F-E Notes described in Section 2.16, with
respect to the Class F-X Notes, the interest rate on the Class F-X Notes
described in Section 2.16, with respect to the Class G Notes, the Class G Rate,
with respect to the Class G-E Notes, the interest rate on the Class G-E Notes
described in Section 2.16 and with respect to the Class G-X Notes, the interest
rate on the Class G-X Notes described in Section 2.16.

 

“Note Protection Tests”: The Par Value Test and the Interest Coverage Test.

 

“Noteholder”: The Person in whose name such Note is registered in the Notes
Register.

 

“Notes”: The Class A Notes, the Class A-S Notes, the Class B Notes, the Class C
Notes, the Class D Notes, the Class E Notes, the Class E-E Notes, the Class E-X
Notes, the Class F Notes, the Class F-E Notes, the Class F-X Notes, the Class G
Notes, the Class G-E Notes and the Class F-X Notes, collectively, authorized by,
and authenticated and delivered under, this Indenture.

 

42 

 



“Notes Register” and “Notes Registrar”: The respective meanings specified in
Section 2.5(a).

 

“Notional Amount”: In respect of the Preferred Shares, the per share notional
amount as provided in the Preferred Share Paying Agency Agreement. The aggregate
Notional Amount of the Preferred Shares on the Closing Date will be $77,000,000.

 

“NRSRO”: Any nationally recognized statistical rating organization, including
the Rating Agencies.

 

“NRSRO Certification”: A certification (a) executed by a NRSRO in favor of the
17g-5 Information Provider substantially in the form attached hereto as Exhibit
N or (b) provided electronically and executed by an NRSRO by means of a
click-through confirmation on the 17g-5 Website.

 

“Offered Notes”: The Class A Notes, the Class A-S Notes, the Class B Notes, the
Class C Notes, the Class D Notes and the Class E Notes, authorized by, and
authenticated and delivered under, this Indenture.

 

“Offering Memorandum”: The Offering Memorandum, dated July 26, 2019, relating to
the offering of the Class A Notes, the Class A-S Notes, the Class B Notes, the
Class C Notes, the Class D Notes and the Class E Notes.

 

“Office Property”: A real property comprised of office space (including
mixed-use property) as to which the majority of the underwritten revenue is from
office space.

 

“Officer”: With respect to any company, corporation or limited liability
company, including the Issuer, the Co-Issuer and the Collateral Manager, any
Director, Manager, the Chairman of the Board of Directors, the President, any
Executive Vice President, any Senior Vice President, any Vice President, the
Secretary, any Assistant Secretary, the Treasurer, any Assistant Treasurer,
General Partner of such entity or any authorized person designated by such
company, corporation or limited liability company as an “Officer”; and with
respect to the Note Administrator and the Trustee, any Trust Officer; and with
respect to the Servicer or Special Servicer, a “Responsible Officer” (as defined
in the Servicing Agreement).

 

“Officer’s Certificate”: With respect to the Issuer, the Co-Issuer, the
Collateral Manager, Servicer and the Special Servicer, any certificate executed
by an Authorized Officer thereof.

 

“Opinion of Counsel”: A written opinion addressed to the Trustee and the Note
Administrator and, if required by the terms hereof, the Rating Agencies (each, a
“Recipient”) in form and substance reasonably satisfactory to each Recipient, of
an outside third party counsel of national recognition (or the Cayman Islands,
in the case of an opinion relating to the laws of the Cayman Islands), which
attorney may, except as otherwise expressly provided in this Indenture, be
counsel for the Issuer, and which attorney shall be reasonably satisfactory to
the Trustee and the Note Administrator. Whenever an Opinion of Counsel is
required hereunder, such Opinion of Counsel may rely on opinions of other
counsel who are so admitted and so satisfactory which opinions of other counsel
shall accompany such Opinion of Counsel and shall either be addressed to each
Recipient or shall state that each Recipient shall each be entitled to rely
thereon.

 

43 

 



“Optional Redemption”: The meaning specified in Section 9.1(c).

 

“Other Tranche”: The meaning specified in Section 16.4.

 

“Outstanding”: With respect to the Notes, as of any date of determination, all
of the Notes or any Class of Notes, as the case may be, theretofore
authenticated and delivered under this Indenture except:

 

(i)            Notes theretofore canceled by the Notes Registrar or delivered to
the Notes Registrar for cancellation;

 

(ii)           Notes or portions thereof for whose payment or redemption funds
in the necessary amount have been theretofore irrevocably deposited with the
Note Administrator or the Paying Agent in trust for the Holders of such Notes
pursuant to Section 4.1(a)(ii); provided that, if such Notes or portions thereof
are to be redeemed, notice of such redemption has been duly given pursuant to
this Indenture;

 

(iii)          Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to this Indenture, unless proof
satisfactory to the Note Administrator is presented that any such Notes are held
by a Holder in due course; and

 

(iv)          Notes alleged to have been mutilated, destroyed, lost or stolen
for which replacement Notes have been issued as provided in Section 2.6;

 

provided that in determining whether the Noteholders of the requisite Aggregate
Outstanding Amount have given any request, demand, authorization, direction,
notice, consent or waiver hereunder, (x) Notes owned by the Issuer, the
Co-Issuer or any Affiliate thereof shall be disregarded and deemed not to be
Outstanding, except that Notes so owned that have been pledged in good faith may
be regarded as Outstanding if the pledgee establishes to the satisfaction of the
Trustee the pledgee’s right so to act with respect to such Notes and that the
pledgee is not the Issuer, the Co-Issuer or any other obligor upon the Notes or
any Affiliate of the Issuer, the Co-Issuer, the Collateral Manager or such other
obligor and (y) in relation to (i) the exercise by the Noteholders of their
right, in connection with certain Events of Default, to accelerate amounts due
under the Notes and (ii) any amendment or other modification of, or assignment
or termination of, any of the express rights or obligations of the Collateral
Manager under the Collateral Management Agreement or this Indenture, Notes owned
by the Collateral Manager or any of its Affiliates, or by any accounts managed
by them, will be disregarded and deemed not to be Outstanding. The Note
Administrator and the Trustee will be entitled to rely on certificates from
Noteholders to determine any such affiliations and shall be protected in so
relying, except to the extent that a Trust Officer of the Trustee or Note
Administrator, as applicable, has actual knowledge of any such affiliation.

 

“Owned Participation”: Each of the Participations included in the Closing Date
Collateral Interests and, upon any acquisition thereof after the Closing Date,
any Funded Companion Participation or other Participation acquired by the
Issuer.

 

“Par Purchase Price”: With respect to a Collateral Interest, the sum of (A) the
Principal Balance of such Collateral Interest as of the date of purchase; plus
(B) all accrued and unpaid interest on such Collateral Interest at the related
interest rate to but not including the date of purchase; plus (C) all related
unreimbursed Servicing Advances and accrued and unpaid interest on such
Servicing Advances at the Advance Rate, plus (D) all Special Servicing Fees and
either workout fees or liquidation fees (but not both) allocable to such
Collateral Interest; plus (E) all unreimbursed expenses incurred by the Issuer
(and if applicable, the Seller), the Servicer and the Special Servicer in
connection with such Collateral Interest.

 

44 

 



“Par Value Ratio”: As of any Measurement Date, the number (expressed as a
percentage) calculated by dividing (a) the Net Outstanding Portfolio Balance on
such Measurement Date by (b) the sum of the Aggregate Outstanding Amount of the
Class A Notes, the Class A-S Notes, the Class B Notes, the Class C Notes, the
Class D Notes, the Class E Notes and the Class E-E Notes and the amount of any
unreimbursed Interest Advances.

 

“Par Value Test”: A test that will be satisfied as of any Measurement Date on
which any Offered Notes and the Class E-E Notes, if applicable, remain
outstanding if the Par Value Ratio on such Measurement Date is equal to or
greater than 111.60%.

 

“Participated Loan”: Any Mortgage Loan and/or Combined Loan that has been
participated into Participations.

 

“Participated Loan Collection Account”: The meaning specified in the Servicing
Agreement.

 

“Participating Institution”: With respect to any Participation, the entity that
holds legal title to the participated asset.

 

“Participation”: Any Owned Participation and/or the related Companion
Participation(s), as applicable and as the context may require.

 

“Participation Agreement”: With respect to each Participated Loan, the
participation or similar agreement that governs the rights and obligations of
the holders of the related Owned Participation and each related Companion
Participation(s).

 

“Paying Agent”: The Note Administrator, in its capacity as Paying Agent
hereunder, authorized by the Issuer and the Co-Issuer, with respect to the
Offered Notes and the Class E-E Notes and the Class E-X Notes, or the Issuer,
with respect to the Class F Notes, the Class F-E Notes, the Class F-X Notes, the
Class G Notes, the Class G-E Notes and the Class G-X Notes, to pay the principal
of or interest on any Notes on behalf of the Issuer and the Co-Issuer as
specified in Section 7.2.

 

“Payment Account”: The payment account established by the Note Administrator
pursuant to Section 10.3.

 

“Payment Date”: The 4th Business Day following the Determination Date occurring
in such month, commencing on the Payment Date in September 2019 and ending on
the Stated Maturity Date unless the Notes are redeemed or repaid prior thereto.

 

45 

 



“Permitted Subsidiary”: Any one or more single purpose entities that are
wholly-owned by the Issuer and are established exclusively for the purpose of
taking title to mortgage, real estate or any Sensitive Asset in connection, in
each case, with the exercise of remedies or otherwise.

 

“Person”: An individual, corporation (including a business trust), partnership,
limited liability company, joint venture, association, joint stock company,
trust (including any beneficiary thereof), unincorporated association or
government or any agency or political subdivision thereof.

 

“Placement Agreement”: The placement agreement relating to the Notes dated as of
the Closing Date by and among the Issuer, the Co-Issuer, SPT Real Estate Capital
and the Placement Agents.

 

“Placement Agents”: WFS, Citigroup, BofA Securities, Capital One Securities,
JPMS and Morgan Stanley.

 

“Pledged Collateral Interest”: On any date of determination, any Collateral
Interest that has been Granted to the Trustee and not been released from the
lien of this Indenture pursuant to Section 10.9.

 

“Pre-Closing 17g-5 Information”: The meaning set forth in Section 14.13(b).

 

“Preferred Share Distribution Account”: A segregated account established and
designated as such by the Preferred Share Paying Agent pursuant to the Preferred
Share Paying Agency Agreement.

 

“Preferred Share Paying Agency Agreement”: The Preferred Share Paying Agency
Agreement, dated as of the Closing Date, among the Issuer, the Preferred Share
Paying Agent relating to the Preferred Shares and the Preferred Share Registrar,
as amended from time to time in accordance with the terms thereof.

 



“Preferred Share Paying Agent”: Wells Fargo Bank, National Association, solely
in its capacity as Preferred Share Paying Agent under the Preferred Share Paying
Agency Agreement and not individually, unless a successor Person shall have
become the Preferred Share Paying Agent pursuant to the applicable provisions of
the Preferred Share Paying Agency Agreement, and thereafter Preferred Share
Paying Agent shall mean such successor Person.

 

“Preferred Shareholder”: A registered owner of Preferred Shares as set forth in
the register of members maintained by the Preferred Share Registrar.

 

“Preferred Share Registrar”: Walkers Fiduciary Limited, unless a successor
Person shall have become the Preferred Share Registrar pursuant to the
applicable provisions of the Preferred Share Paying Agency Agreement, and
thereafter “Preferred Share Registrar” shall mean such successor Person.

 

“Preferred Shares”: The preferred shares issued by the Issuer concurrently with
the issuance of the Notes.

 

46 

 



 

“Principal Balance” or “par”: With respect to any Commercial Real Estate Loan,
Collateral Interest, Participated Loan, Companion Participation or Eligible
Investment, as of any date of determination, the outstanding principal amount of
such Commercial Real Estate Loan, Collateral Interest (as reduced by all
payments or other collections of principal received or deemed received, and any
principal forgiven by the Special Servicer and other principal losses realized,
on such Collateral Interest during the related collection period) or Eligible
Investment; provided that the Principal Balance of any Eligible Investment that
does not pay Cash interest on a current basis will be the accreted value
thereof.

 

“Principal Proceeds”: With respect to any Payment Date, (A) the sum (without
duplication) of:

 

(1)           all principal payments (including Unscheduled Principal Payments
and any casualty or condemnation proceeds and any proceeds from the exercise of
remedies (including liquidation proceeds)) received during the related Due
Period in respect of (a) Eligible Investments (other than Eligible Investments
purchased with Interest Proceeds and any amount representing the accreted
portion of a discount from the face amount of a Collateral Interest or an
Eligible Investment) and (b) Collateral Interests as a result of (i) a maturity,
scheduled amortization or mandatory prepayment on a Collateral Interest, (ii)
optional prepayments made at the option of the related borrower, (iii)
recoveries on Defaulted Collateral Interests and Credit Risk Collateral
Interests, or (iv) any other principal payments received with respect to
Collateral Interests;

 

(2)           Sale Proceeds received during such Due Period in respect of sales
in accordance with the Transaction Documents and excluding (i) accrued interest
included in Sale Proceeds, (ii) any reimbursement of expenses included in such
Sale Proceeds and (iii) any portion of such Sale Proceeds that are in excess of
the outstanding principal balance of the related Collateral Interest or Eligible
Investment;

 

(3)           any interest received during such Due Period on such Collateral
Interests or Eligible Investments to the extent such interest constitutes
proceeds from accrued interest purchased with Principal Proceeds other than
accrued interest purchased by the Issuer on or prior to the Closing Date;

 

(4)           all Cash payments of interest received during such Due Period on
Defaulted Collateral Interests;

 

(5)           any principal payments received in Cash by the Issuer during the
related Due Period on any asset held by a Permitted Subsidiary;

 

(6)           any Loss Value Payment received by the Issuer from the Seller;

 

(7)           Cash and Eligible Investments contributed by the Retention Holder
or an affiliate thereof, so long as Sub-REIT or an affiliate that is 100% owned
by Sub-REIT and a “disregarded entity” for U.S. federal income tax purposes
continues to hold 100% of the Preferred Shares, pursuant to the terms of this
Indenture and designated as “Principal Proceeds” by the Retention Holder or such
affiliate; and

 

47 

 



 

(8)           Cash and Eligible Investments transferred from the Reinvestment
and Replenishment Account to the Payment Account pursuant to Section 10.2;

 

minus (B) the aggregate amount of (1) any Nonrecoverable Interest Advances that
were not previously reimbursed to the Advancing Agent or the Backup Advancing
Agent from Interest Proceeds and (2) any amounts paid to the Servicer or Special
Servicer pursuant to the terms of the Servicing Agreement out of amounts that
would otherwise be Principal Proceeds; provided that in no event will Principal
Proceeds include any proceeds from the Excepted Property.

 

“Priority of Payments”: The meaning specified in Section 11.1(a).

 

“Privileged Person”: Any of the following: the Placement Agents and their
designees, the Servicer, the Special Servicer, the Trustee, the Paying Agent,
the Note Administrator, the Seller, the Collateral Manager, the Advancing Agent,
the Issuer, any Person who provides the Note Administrator with an Investor
Certification and any Rating Agency or other NRSRO that delivers an NRSRO
certification to the Note Administrator (which Investor Certification and NRSRO
certification may be submitted electronically by means of the Note
Administrator’s website). Any Person who provides the Note Administrator with an
Investor Certification in the form of Exhibit P-2 shall not be deemed a
Privileged Person and shall be entitled to access only the Monthly Report.

 

“Proceeding”: Any suit in equity, action at law or other judicial or
administrative proceeding.

 

“QIB”: A “qualified institutional buyer” as defined in Rule 144A.

 

“Qualified Purchaser”: A “qualified purchaser” within the meaning of Section
2(a)(51) of the 1940 Act or an entity owned exclusively by one or more such
“qualified purchasers.”

 

“Qualified REIT Subsidiary”: A corporation that, for U.S. federal tax purposes,
is wholly-owned by a real estate investment trust under Section 856(i)(2) of the
Code.

 

“Rating Agencies”: DBRS and Moody’s and any successor thereto, or, with respect
to the Collateral generally, if at any time DBRS or Moody’s or any such
successor ceases to provide rating services with respect to the Notes or
certificates similar to the Notes, any other NRSRO selected by the Issuer and
reasonably satisfactory to a Majority of the Notes voting as a single Class.

 

“Rating Agency Condition”: A condition that is satisfied if:

 

(a)          the party required to satisfy the Rating Agency Condition (the
“Requesting Party”) has made a written request to a Rating Agency for a No
Downgrade Confirmation; and

 

(b)          any one of the following has occurred:

 

(i)            a No Downgrade Confirmation has been received; or

 

48 

 



 

(ii)          (A) within ten (10) Business Days of such request being sent to
such Rating Agency, such Rating Agency has not replied to such request or has
responded in a manner that indicates that such Rating Agency is neither
reviewing such request nor waiving the requirement for confirmation;

 

(B)            the Requesting Party has confirmed that such Rating Agency has
received the confirmation request;

 

(C)            the Requesting Party promptly requests the No Downgrade
Confirmation a second time; and

 

(D)            there is no response to either confirmation request within five
(5) Business Days of such second request.

 

“Rating Agency Test Modification”: The meaning specified in Section 12.4.

 

“Record Date”: With respect to any Holder and any Payment Date, the Business Day
immediately preceding such Payment Date.

 

“Redemption Date”: Any Payment Date specified for a redemption of the Securities
pursuant to Section 9.1.

 

“Redemption Date Statement”: The meaning specified in Section 10.8(d).

 

“Redemption Price”: The Redemption Price of each Class of Notes or the Preferred
Shares, as applicable, on a Redemption Date or a Scheduled Preferred Shares
Redemption Date, as applicable, will be calculated as follows:

 

Class A Notes. The redemption price for the Class A Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class A Notes to be redeemed, together with the Class A Interest
Distribution Amount (plus any Class A Defaulted Interest Amount) due on the
applicable Redemption Date;

 

Class A-S Notes. The redemption price for the Class A-S Notes will be calculated
on the related Determination Date and will equal the Aggregate Outstanding
Amount of the Class A-S Notes to be redeemed, together with the Class A-S
Interest Distribution Amount (plus any Class A-S Defaulted Interest Amount) due
on the applicable Redemption Date.

 

Class B Notes. The redemption price for the Class B Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class B Notes to be redeemed, together with the Class B Interest
Distribution Amount (plus any Class B Defaulted Interest Amount) due on the
applicable Redemption Date;

 

Class C Notes. The redemption price for the Class C Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class C Notes (including any Class C Deferred Interest) to be redeemed,
together with the Class C Interest Distribution Amount (plus any Class C
Defaulted Interest Amount) due on the applicable Redemption Date;

 

49 

 



 

Class D Notes. The redemption price for the Class D Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class D Notes (including any Class D Deferred Interest) to be redeemed,
together with the Class D Interest Distribution Amount (plus any Class D
Defaulted Interest Amount) due on the applicable Redemption Date;

 

Class E Notes. The redemption price for the Class E Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class E Notes (including any Class E Deferred Interest) to be redeemed,
together with the Class E Interest Distribution Amount (plus any Class E
Defaulted Interest Amount) due on the applicable Redemption Date;

 

Class E-E Notes. The redemption price for the Class E-E Notes will be calculated
on the related Determination Date and will equal the Aggregate Outstanding
Amount of the Class E-E Notes (including any Class E-E Deferred Interest) to be
redeemed, together with the Class E-E Interest Distribution Amount (plus any
Class E-E Defaulted Interest Amount) due on the applicable Redemption Date;

 

Class E-X Notes. The redemption price for the Class E-X Notes will be calculated
on the related Determination Date and will equal the Class E-X Interest
Distribution Amount (plus any Class E-X Defaulted Interest Amount) due on the
applicable Redemption Date;

 

Class F Notes. The redemption price for the Class F Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class F Notes (including any Class F Deferred Interest) to be redeemed,
together with the Class F Interest Distribution Amount (plus any Class F
Defaulted Interest Amount) due on the applicable Redemption Date;

 

Class F-E Notes. The redemption price for the Class F-E Notes will be calculated
on the related Determination Date and will equal the Aggregate Outstanding
Amount of the Class F-E Notes (including any Class F-E Deferred Interest) to be
redeemed, together with the Class F-E Interest Distribution Amount (plus any
Class F-E Defaulted Interest Amount) due on the applicable Redemption Date;

 

Class F-X Notes. The redemption price for the Class F-X Notes will be calculated
on the related Determination Date and will equal the Class F-X Interest
Distribution Amount (plus any Class F-X Defaulted Interest Amount) due on the
applicable Redemption Date;

 

Class G Notes. The redemption price for the Class G Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class G Notes (including any Class G Deferred Interest) to be redeemed,
together with the Class G Interest Distribution Amount (plus any Class G
Defaulted Interest Amount) due on the applicable Redemption Date;

 

Class G-E Notes. The redemption price for the Class G-E Notes will be calculated
on the related Determination Date and will equal the Aggregate Outstanding
Amount of the Class G-E Notes (including any Class G-E Deferred Interest) to be
redeemed, together with the Class G-E Interest Distribution Amount (plus any
Class G-E Defaulted Interest Amount) due on the applicable Redemption Date and

 

50 

 



 

Class G-X Notes. The redemption price for the Class G-X Notes will be calculated
on the related Determination Date and will equal the Class G-X Interest
Distribution Amount (plus any Class G-X Defaulted Interest Amount) due on the
applicable Redemption Date.

 

Preferred Shares. The redemption price for the Preferred Shares will be
calculated on the related Determination Date and will be equal to the sum of all
net proceeds from the sale of the Collateral in accordance with Article 12 and
Cash (other than the Issuer’s rights, title and interest in the property
described in clause (i) of the definition of “Excepted Property”), if any,
remaining after payment of all amounts and expenses, including payments made in
respect of the Notes, described under clauses (1) through (19) of
Section 11.1(a)(i) and clauses (1) through (17) of Section 11.1(a)(ii); provided
that if there are no such net proceeds or Cash remaining, the redemption price
for the Preferred Shares shall be equal to $0.

 

“Reference Time”: With respect to any determination of the Benchmark, (1) if the
Benchmark is LIBOR, 11:00 a.m. (London time) on the Benchmark Determination Date
and (2) if the Benchmark is not LIBOR, the time determined by the Collateral
Manager in accordance with the Benchmark Replacement Conforming Changes on the
Benchmark Determination Date.

 

“Registered”: With respect to any debt obligation, a debt obligation that is
issued after July 18, 1984, and that is in registered form for purposes of the
Code.

 

“Regulation S”: Regulation S under the Securities Act.

 

“Regulation S Global Note”: The meaning specified in Section 2.2(b)(iii).

 

“Reimbursement Interest”: Interest accrued on the amount of any Interest Advance
made by the Advancing Agent or the Backup Advancing Agent for so long as it is
outstanding, at the Reimbursement Rate, which Reimbursement Interest is hereby
waived by the Advancing Agent for so long as (i) the Advancing Agent is Starwood
Property Mortgage or any of its Affiliates and (ii) any of SPT Real Estate
Capital or any of its Affiliates owns the Preferred Shares.

 

“Reimbursement Rate”: A rate per annum equal to the “prime rate” as published in
the “Money Rates” Section of The Wall Street Journal, as such “prime rate” may
change from time to time. If more than one “prime rate” is published in The Wall
Street Journal for a day, the average of such “prime rates” will be used, and
such average will be rounded up to the nearest one-eighth of one percent
(0.125%). If the “prime rate” contained in The Wall Street Journal is not
readily ascertainable, the Collateral Manager will select an equivalent
publication that publishes such “prime rate,” and if such “prime rates” are no
longer generally published or are limited, regulated or administered by a
governmental authority or quasigovernmental body, then the Collateral Manager
will select, in its reasonable discretion, a comparable interest rate index.

 

“Reinvestment and Replenishment Account”: The account established by the Note
Administrator pursuant to Section 10.2.

 

51 

 



 



“Reinvestment Collateral Interest”: Any Collateral Interest acquired by the
Issuer during the Reinvestment Period (and up to 60 days thereafter to the
extent necessary to acquire Reinvestment Collateral Interests pursuant to
binding commitments entered into during the Reinvestment Period using Principal
Proceeds received on, before or after the last day of the Reinvestment Period)
or the Replenishment Period with Principal Proceeds from the Collateral
Interests (or any Cash contributed by the Preferred Shareholders to the Issuer)
and that satisfies the Eligibility Criteria, the Acquisition Criteria and the
Acquisition and Disposition Requirements.

 

“Reinvestment Period”: The period beginning on the Closing Date and ending on
and including the first to occur of any of the following events or dates: (i)
the end of the Due Period related to the Payment Date in August 2021; (ii) the
end of the Due Period related to the Payment Date on which all of the Securities
are redeemed as described under Section 9.1 herein; and (iii) the date on which
an Event of Default has occurred and is continuing.

 

“REIT”: A “real estate investment trust” under the Code.

 

“Relevant Governmental Body”: The Board of Governors of the Federal Reserve
System and/or the Federal Reserve Bank of New York, or a committee officially
endorsed or convened by any of the foregoing, or any successor thereto
designated by the foregoing.

 

“Remittance Date”: The meaning specified in the Servicing Agreement.

 

“REO Property”: The meaning specified in the Servicing Agreement.

 

“Replenishment Period”: The period beginning on the first day after the end of
the Reinvestment Period and ending on and including the first to occur of the
following events or dates: (i) the date that the Issuer has acquired
$110,000,000 of the Funded Companion Participations after the Reinvestment
Period; (ii) the end of the Due Period related to the Payment Date on which all
of the Securities are redeemed as described under Section 9.1 herein; and (iii)
the date on which an Event of Default has occurred and is continuing.

 

“Repurchase Request”: The meaning specified in Section 7.17.

 

“Retail Property”: A real property comprised of retail space (including
mixed-use property) as to which the majority of the underwritten revenue is from
retail space.

 

“Retained Interest”: The meaning specified in the Collateral Interest Purchase
Agreement.

 

“Retained Securities”: 100% of the Class F Notes, the Class G Notes, and related
MASCOT Notes for which the Class F Notes or the Class G Notes are exchanged and
the Preferred Shares.

 

“Retention Holder”: STWD CLO Retention Holder, LLC, a Delaware limited liability
company.

 

“Rule 144A”: Rule 144A under the Securities Act.

 

52 

 

  

“Rule 144A Global Note”: The meaning specified in Section 2.2(b)(i).

 

“Rule 144A Information”: The meaning specified in Section 7.13.

 

“Rule 17g-5”: The meaning specified in Section 14.13(a).

 

“Sale”: The meaning specified in Section 5.17(a).

 

“Sale Proceeds”: All proceeds (including accrued interest) received with respect
to Collateral Interests and Eligible Investments as a result of sales of such
Collateral Interests and Eligible Investments, and sales in connection with a
repurchase for a Material Breach, a Material Document Defect or a Combined Loan
Repurchase Event, in each case net of any reasonable out-of-pocket expenses of
the Collateral Manager, the Trustee, the Custodian, the Note Administrator, or
the Servicer under the Servicing Agreement in connection with any such sale.

 

“Scheduled Preferred Shares Redemption Date”: The Stated Maturity Date for the
Notes in July 2038.

 

“SEC”: The Securities and Exchange Commission.

 

“Secured Parties”: Collectively, the Collateral Manager, the Trustee, the
Custodian, the Note Administrator, the holders of the Offered Notes and the
Class E-E Notes and the Class E-X Notes, if applicable, the Servicer, the
Special Servicer and the Company Administrator, each as their interests appear
in applicable Transaction Documents.

 

“Securities”: Collectively, the Notes and the Preferred Shares.

 

“Securities Account”: The meaning specified in Section 8-501(a) of the UCC.

 

“Securities Account Control Agreement”: The meaning specified in Section 3.3(b).

 

“Securities Act”: The Securities Act of 1933, as amended.

 

“Securities Intermediary”: The meaning specified in Section 3.3(b).

 

“Security”: Any Note or Preferred Share or, collectively, the Notes and
Preferred Shares, as the context may require.

 

“Security Entitlement”: The meaning specified in Section 8-102(a)(17) of the
UCC.

 

“Segregated Liquidity”: The meaning specified in the Servicing Agreement.

 

“Self-Storage Property”: A real property with self-storage rental units
(including mixed-use property) as to which the majority of the underwritten
revenue is from self-storage rental units.

 

“Seller”: STWD CLO Seller, LLC, a Delaware limited liability company.

 

“Sensitive Asset”: Means (i) a Collateral Interest, or a portion thereof, or
(ii) a real property or other interest (including, without limitation, an
interest in real property) resulting from the conversion, exchange, other
modification or exercise of remedies with respect to a Collateral Interest or
portion thereof, in either case, as to which the Collateral Manager has
determined, based on an Opinion of Counsel, could give rise to material
liability of the Issuer (including liability for taxes) if held directly by the
Issuer.

 

53 

 



 



“Serviced Commercial Real Estate Loans”: The meaning specified in the Servicing
Agreement.

 

“Servicer”: Wells Fargo Bank, National Association, solely in its capacity as
servicer under the Servicing Agreement, together with its permitted successors
and assigns or any successor Person that shall have become the servicer pursuant
to the appropriate provisions of the Servicing Agreement.

 

“Servicing Accounts”: The Escrow Accounts, the Collection Account, the
Participated Loan Collection Account, the REO Accounts and the Cash Collateral
Accounts, each as established under and defined in the Servicing Agreement.

 

“Servicing Advances”: The meaning specified in the Servicing Agreement.

 

“Servicing Agreement”: The Servicing Agreement, dated as of the Closing Date, by
and among the Issuer, the Trustee, the Collateral Manager, the Note
Administrator, the Servicer, the Special Servicer and the Advancing Agent, as
amended, supplemented or otherwise modified from time to time in accordance with
its terms.

 

“Servicing Standard”: The meaning specified in the Servicing Agreement.

 

“SOFR”: With respect to any calendar day, the secured overnight financing rate
published for such day as of 3:00 p.m. New York time by the Federal Reserve Bank
of New York, as the administrator of the benchmark (or a successor
administrator), on the Federal Reserve Bank of New York’s Website.

 

“Special Servicer”: LNR Partners, LLC, a Florida limited liability company,
solely in its capacity as special servicer under the Servicing Agreement,
together with its permitted successors and assigns or any successor Person that
shall have become the special servicer pursuant to the appropriate provisions of
the Servicing Agreement.

 

“Special Servicing Fee”: The meaning specified in the Servicing Agreement.

 

“Specially Serviced Loan”: The meaning specified in the Servicing Agreement.

 

“Specified Person”: The meaning specified in Section 2.6.

 

“Sponsor”: SPT Real Estate Capital.

 

“SPT Real Estate Capital”: SPT Real Estate Capital, LLC, a Delaware limited
liability company.

 

“Starwood Property Mortgage”: Starwood Property Mortgage, L.L.C.

 

54 

 



 



“Starwood Property Trust”: Starwood Property Trust, Inc.

 

“Stated Maturity Date”: The Payment Date in July 2038.

 

“Student Housing Property”: A Multifamily Property as to which the majority of
the underwritten revenue is from residential rental units leased to student
tenants.

 

“Sub-REIT”: STWD CLO Sub-REIT, LLC, a Delaware limited liability company.

 

“Subsequent Transfer Instrument”: A transfer instrument substantially in the
form of Exhibit C to the Collateral Interest Purchase Agreement.

 

“Successful Auction”: Either (i) an auction that is conducted in accordance with
the provisions specified in this Indenture, which includes the requirement that
the aggregate Cash purchase price for all the Collateral Interests, together
with the balance of all Eligible Investments and Cash in the Payment Account,
will be at least equal to the Total Redemption Price or (ii) the purchase of all
of the Collateral Interests by the Preferred Shareholder for a price that,
together with the balance of all Eligible Investments and Cash in the Payment
Account, is equal to the Total Redemption Price.

 

“Supermajority”: With respect to (i) any Class of Notes, the Holders of at least
66-2/3% of the Aggregate Outstanding Amount of the Notes of such Class and (ii)
with respect to the Preferred Shares, the Holders of at least 66-2/3% of the
aggregate Notional Amount of the Preferred Shares.

 

“Tax Event”: (i) Any borrower is, or on the next scheduled payment date under
any Collateral Interest, will be, required to deduct or withhold from any
payment under any Collateral Interest to the Issuer for or on account of any tax
for whatever reason and such borrower is not required to pay to the Issuer such
additional amount as is necessary to ensure that the net amount actually
received by the Issuer (free and clear of taxes, whether assessed against such
borrower or the Issuer) will equal the full amount that the Issuer would have
received had no such deduction or withholding been required, (ii) any
jurisdiction imposes net income, profits, or similar tax on the Issuer or (iii)
the Issuer fails to maintain its status as a Qualified REIT Subsidiary or other
disregarded entity of a REIT and is not a foreign corporation that is not
engaged in a trade or business in the United States for U.S. federal income tax
purposes.

 

“Tax Materiality Condition”: The condition that will be satisfied if either (i)
as a result of the occurrence of a Tax Event, a tax or taxes are imposed on the
Issuer or withheld from payments to the Issuer and with respect to which the
Issuer receives less than the full amount that the Issuer would have received
had no such deduction occurred and such amount exceeds, in the aggregate,
$1,000,000 during any twelve (12)-month period or (ii) the Issuer fails to
maintain its status as a Qualified REIT Subsidiary or other disregarded entity
of a REIT and is not a foreign corporation that is not engaged in a trade or
business in the United States for U.S. federal income tax purposes.

 

“Tax Redemption”: The meaning specified in Section 9.1(b).

 

55 

 



 

“Term SOFR”: The forward-looking term rate for the applicable Corresponding
Tenor based on SOFR that has been selected, endorsed or recommended by the
Relevant Governmental Body.

 

“Total Redemption Price”: The amount equal to funds sufficient to pay all
amounts and expenses described under clauses (1) through (4) of
Section 11.1(a)(i) (without regard to any cap contained therein) and to redeem
all Notes at their applicable Redemption Prices.

 

“Transaction Documents”: This Indenture, the Collateral Management Agreement,
the Preferred Share Paying Agency Agreement, the Placement Agreement, the
Collateral Interest Purchase Agreement, the U.S. Risk Retention Agreement, the
EU Risk Retention Letter, the Administration Agreement, the Participation
Agreements, Future Funding Agreement, the Securities Account Control Agreement,
the Future Funding Account Control Agreement and the Servicing Agreement.

 

“Transfer Agent”: The Person or Persons, which may be the Issuer, authorized by
the Issuer to exchange or register the transfer of Notes in its capacity as
Transfer Agent.

 

“Treasury Regulations”: Temporary or final regulations promulgated under the
Code by the United States Treasury Department.

 

“Trust Officer”: When used with respect to (i) the Trustee, any officer of the
Corporate Trust Office of the Trustee with direct responsibility for the
administration of this Indenture and also, with respect to a particular matter,
any other officer to whom such matter is referred because such officer’s
knowledge of and familiarity with the particular subject and (ii) the Note
Administrator, any officer of the Corporate Trust Services group of the Note
Administrator with direct responsibility for the administration of this
Indenture and also, with respect to a particular matter, any other officer to
whom a particular matter is referred because of such officer’s knowledge of and
familiarity with the particular subject.

 

“Trustee”: Wilmington Trust, National Association, solely in its capacity as
trustee hereunder, unless a successor Person shall have become the Trustee
pursuant to the applicable provisions of this Indenture, and thereafter
“Trustee” shall mean such successor Person.

 

“Trustee and Note Administrator Fee”: The fee payable monthly in arrears on each
Payment Date to the Note Administrator and the Trustee in accordance with the
Priority of Payments, equal to $5,500 (a portion of which shall be payable to
the Trustee by the Note Administrator).

 

“Two Quarter Future Advance Estimate”: The meaning specified in the Servicing
Agreement.

 

“UCC”: The applicable Uniform Commercial Code.

 

“Unadjusted Benchmark Replacement”: With respect to any Benchmark (other than
LIBOR) or any Benchmark Replacement, such Benchmark or Benchmark Replacement, as
applicable, excluding the related Benchmark Replacement Adjustment.

 

56 

 



 

“Underlying Commercial Real Estate Loan”: With respect to any Collateral
Interest that is a Participation, the Commercial Real Estate Loan in which such
Participation represents a participation interest.

 

“United States” and “U.S.”: The United States of America, including any state
and any territory or possession administered thereby.

 

“Unscheduled Principal Payments”: Any proceeds received by the Issuer from an
unscheduled prepayment or redemption (in whole but not in part) by the obligor
of a Collateral Interest prior to the stated maturity date of such related
Collateral Interest.

 

“Updated Appraisal”: Upon the occurrence of an Appraisal Reduction Event, the
Special Servicer will be required to use reasonable efforts to obtain, within
120 days of the event that resulted in such Appraisal Reduction Event, an
appraisal (or a letter update for an existing appraisal which is less than two
years old) of the Mortgaged Property from an independent appraiser who is a
Member of the Appraisal Institute.

 

“U.S. Person”: The meaning specified in Regulation S.

 

“U.S. Risk Retention Agreement”: The U.S. Risk Retention Agreement, dated as of
the Closing Date, by and between the Sponsor and the Retention Holder, as
amended, supplemented or otherwise modified from time to time in accordance with
its terms.

 

“U/W Stabilized NCF DSCR”: With respect to any Collateral Interest, the ratio,
as calculated by the Collateral Manager in accordance with the Collateral
Management Standard, of (a) the “stabilized” annual net Cash flow generated from
the related Mortgaged Property before interest, depreciation and amortization,
based on the stabilized underwriting, which may include the completion of
certain proposed capital expenditures and the realization of stabilized
occupancy and/or rents to (b) the annual Debt Service. In determining U/W
Stabilized NCF DSCR for any Reinvestment Collateral Interest or Exchange
Collateral Interest that is a Participation, the calculation of U/W Stabilized
NCF DSCR will take into account the annual Debt Service due on the Participation
being acquired by the Issuer and the related Companion Participation(s)
(assuming fully funded) or related note also secured by the related mortgaged
property or properties, as applicable, that is senior or pari passu in right to
the Participation being acquired by the Issuer but not any Companion
Participation(s) or related note also secured by the related mortgaged property
or properties, as applicable, that is junior in right to the Participation being
acquired by the Issuer. In determining the U/W Stabilized NCF DSCR for any
Reinvestment Collateral Interest or Exchange Collateral Interest that is
cross-collateralized with one or more other Collateral Interests, the U/W
Stabilized NCF DSCR was calculated with respect to the cross-collateralized
group in the aggregate.

 

“Weighted Average Life”: As of any Measurement Date with respect to the
Collateral Interests (other than Defaulted Collateral Interests), the number
obtained by (i) summing the products obtained by multiplying (a) the Average
Life at such time of each Collateral Interest (other than Defaulted Collateral
Interests) by (b) the outstanding Principal Balance of such Collateral Interest
and (ii) dividing such sum by the aggregate Principal Balance at such time of
all Collateral Interests (other than Defaulted Collateral Interests), where
“Average Life” means, on any Measurement Date with respect to any Collateral
Interest (other than a Defaulted Collateral Interest), the quotient obtained by
the Collateral Manager by dividing (i) the sum of the products of (a) the number
of years (rounded to the nearest one tenth thereof) from such Measurement Date
to the respective dates of each successive expected distribution of principal of
such Collateral Interest and (b) the respective amounts of such expected
distributions of principal by (ii) the sum of all successive expected
distributions of principal on such Collateral Interest.

 

57 

 



 

“Weighted Average Spread”: As of any date of determination, the number obtained
(rounded up to the next 0.001%), by (A) summing the products obtained by
multiplying (i) with respect to any Collateral Interest (other than a Defaulted
Collateral Interest), the greater of (x) the current spread above the Benchmark
(net of any servicing fees and expenses) at which interest accrues on each such
Collateral Interest and (y) if such Collateral Interest provides for a minimum
interest rate or fixed interest rate payable thereunder, the excess, if any, of
the minimum interest rate or fixed interest rate applicable to such Collateral
Interest (net of any servicing fees and expenses) over the Benchmark by (ii) the
Principal Balance of such Collateral Interest as of such date, and (B) dividing
such sum by the aggregate Principal Balance of all Collateral Interests
(excluding all Defaulted Collateral Interests).

 

“WFS”: Wells Fargo Securities, LLC.

 

Section 1.2.  Interest Calculation Convention. All calculations of interest
hereunder that are made with respect to the Notes shall be made on the basis of
the actual number of days during the related Interest Accrual Period divided by
three hundred sixty (360).

 

Section 1.3.  Rounding Convention. Unless otherwise specified herein, test
calculations that are evaluated as a percentage will be rounded to the nearest
ten thousandth of a percentage point and test calculations that are evaluated as
a number or decimal will be rounded to the nearest one hundredth of a percentage
point.

 

ARTICLE 2

THE NOTES

 

Section 2.1. Forms Generally. The Notes and the Authenticating Agent’s
certificate of authentication thereon (the “Certificate of Authentication”)
shall be in substantially the forms required by this Article 2, with such
appropriate insertions, omissions, substitutions and other variations as are
required or permitted by this Indenture, and may have such letters, numbers or
other marks of identification and such legends or endorsements placed thereon,
as may be consistent herewith, determined by the Authorized Officers of the
Issuer and the Co-Issuer, executing such Notes as evidenced by their execution
of such Notes. Any portion of the text of any Note may be set forth on the
reverse thereof, with an appropriate reference thereto on the face of the Note.

 

58 

 



 

Section 2.2. Forms of Notes and Certificate of Authentication.

 

(a)           Form. The form of each Class of the Notes, including the
Certificate of Authentication, shall be substantially as set forth in Exhibits
A-1, A-2, B-1, B-2, C-1, C-2, D-1, D-2, E-1, E-2, F-1, F-2, F-3, F-4, F-5, F-6,
G-1, G-2, G-3, G-4, G-5, G-6, H-1, H-2, H-3, H-4, H-5 and H-6 hereto.

 

(b)           Global Notes and Definitive Notes.

 

(i)            The Notes initially offered and sold in the United States to (or
to U.S. Persons who are) QIBs may be represented by one or more permanent global
notes in definitive, fully registered form without interest coupons with the
applicable legend set forth in Exhibits A-1, B-1, C-1, D-1, E-1, F-1, F-3, F-5,
G-1, G-3, G-5, H-1, H-3 and H-5 hereto added to the form of such Notes (each, a
“Rule 144A Global Note”), which shall be registered in the name of Cede & Co.,
as the nominee of the Depository and deposited with the Note Administrator, as
custodian for the Depository, duly executed by the Issuer and, in the case of
the Offered Notes, the Co-Issuer and authenticated by the Authenticating Agent
as hereinafter provided. The aggregate principal amount of the Rule 144A Global
Notes may from time to time be increased or decreased by adjustments made on the
records of the Note Administrator or the Depository or its nominee, as the case
may be, as hereinafter provided.

 

(ii)           Notes initially offered and sold in the United States to (or to
U.S. Persons who are) IAIs shall be, and the Notes offered and sold in the
United States to (or to U.S. Persons who are) QIBs may be, issued in definitive
form, registered in the name of the legal or beneficial owner thereof attached
without interest coupons with the applicable legend set forth in Exhibits A-2,
B-2, C-2, D-2, E-2, F-2, F-4, F-6, G-2, G-4, G-6, H-2, H-4 and H-6 hereto added
to the form of such Notes (each, a “Definitive Note”), which shall be duly
executed by the Issuer and the Co-Issuer, with respect to the Offered Notes, or
the Issuer, with respect to the Class F Notes, the Class F-E Notes, the Class
F-X Notes, the Class G Notes, the Class G-E Notes and the Class G-X Notes, and
authenticated by the Authenticating Agent as hereinafter provided. The aggregate
principal amount of the Definitive Notes may from time to time be increased or
decreased by adjustments made on the records of the Note Administrator or the
Depository or its nominee, as the case may be, as hereinafter provided.

 

(iii)          The Notes initially sold in offshore transactions in reliance on
Regulation S shall be represented by one or more permanent global notes in
definitive, fully registered form without interest coupons with the applicable
legend set forth in Exhibits A-1, B-1, C-1, D-1, E-1, F-1, F-3, F-5, G-1, G-3,
G-5, H-1, H-3 and H-5 hereto added to the form of such Notes (each, a
“Regulation S Global Note”), which shall be deposited on behalf of the
subscribers for such Notes represented thereby with the Note Administrator as
custodian for the Depository and registered in the name of a nominee of the
Depository for the respective accounts of Euroclear and Clearstream, Luxembourg
or their respective depositories, duly executed by the Issuer and the Co-Issuer,
with respect to the Offered Notes, or the Issuer, with respect to the Class F
Notes, the Class F-E Notes, the Class F-X Notes, the Class G Notes, the Class
G-E Notes and the Class G-X Notes, and authenticated by the Authenticating Agent
as hereinafter provided. The aggregate principal amount of the Regulation S
Global Notes may from time to time be increased or decreased by adjustments made
on the records of the Note Administrator or the Depository or its nominee, as
the case may be, as hereinafter provided.

 

59 

 



 

(c)           Book-Entry Provisions. This Section 2.2(c) shall apply only to
Global Notes deposited with or on behalf of the Depository.

 

Each of the Issuer and Co-Issuer shall execute and the Authenticating Agent
shall, in accordance with this Section 2.2(c), authenticate and deliver
initially one or more Global Notes that shall be (i) registered in the name of
the nominee of the Depository for such Global Note or Global Notes and (ii)
delivered by the Note Administrator to such Depository or pursuant to such
Depository’s instructions or held by the Note Administrator’s agent as custodian
for the Depository.

 

Agent Members shall have no rights under this Indenture with respect to any
Global Note held on their behalf by the Note Administrator, as custodian for the
Depository or under the Global Note, and the Depository may be treated by the
Issuer, the Co-Issuer, the Trustee, the Note Administrator, the Servicer and the
Special Servicer and any of their respective agents as the absolute owner of
such Global Note for all purposes whatsoever. Notwithstanding the foregoing,
nothing herein shall prevent the Issuer, the Co-Issuer, the Trustee, the Note
Administrator, the Servicer and the Special Servicer or any of their respective
agents, from giving effect to any written certification, proxy or other
authorization furnished by the Depository or impair, as between the Depository
and its Agent Members, the operation of customary practices governing the
exercise of the rights of a Holder of any Global Note.

 

(d)           Delivery of Definitive Notes in Lieu of Global Notes. Except as
provided in Section 2.10, owners of beneficial interests in a Class of Global
Notes shall not be entitled to receive physical delivery of a Definitive Note.

 

Section 2.3. Authorized Amount; Stated Maturity Date; and Denominations.

 

(a)           The aggregate principal amount of Notes that may be authenticated
and delivered under this Indenture is limited to $1,023,000,000, except for (i)
Notes authenticated and delivered upon registration of transfer of, or in
exchange for, or in lieu of, other Notes pursuant to Section 2.5, 2.6 or 8.5 and
(ii) any Deferred Interest.

 

60 

 



 



Such Notes shall be divided into eight (8) Classes having designations and
original principal amounts as follows:

 

Designation  Original Principal
Amount  Class A Senior Secured Floating Rate Notes Due 2038  $577,500,000  Class
A-S Second Priority Secured Floating Rate Notes Due 2038  $141,625,000  Class B
Third Priority Secured Floating Rate Notes Due 2038  $66,000,000  Class C Fourth
Priority Secured Floating Rate Notes Due 2038  $79,750,000  Class D Fifth
Priority Secured Floating Rate Notes Due 2038  $59,125,000  Class E Sixth
Priority Secured Floating Rate Notes Due 2038(1)  $12,375,000  Class F Seventh
Priority Floating Rate Notes Due 2038 (1)  $53,625,000  Class G Eighth Priority
Floating Rate Notes Due 2038(1)  $33,000,000 

 



 

 (1) At any time on or after the Initial MASCOT Note Issuance Date the Class E
Notes, the Class F Notes and the Class G Notes are exchangeable notes (the
“Exchangeable Notes”) and are exchangeable for proportionate interests in the
related MASCOT Notes as set forth in Section 2.16; provided that the Class E
Notes shall only be Exchangeable Notes and be exchangeable for proportionate
interests in MASCOT Notes if such Notes at the time of the exchange are owned by
a wholly-owned subsidiary of Starwood Property Trust. All or a portion of (i)
the Class E Notes may be exchanged for proportionate interests in the Class E-E
Notes (the “Class E-E Notes”) and the Class E-X Notes (the “Class E-X Notes”),
(ii) the Class F Notes may be exchanged for proportionate interests in the Class
F-E Notes (the “Class F-E Notes”) and the Class F-X Notes (the “Class F-X
Notes”) and (iii) the Class G Notes may be exchanged for proportionate interests
in the Class G-E Notes the “Class G-E Notes” and, collectively with the Class
E-E Notes and the Class F-E Notes, the “MASCOT P&I Notes”) and the Class G-X
Notes (the “Class G-X Notes” and, collectively with the Class E-X Notes and the
Class F-X Notes, the “MASCOT Interest Only Notes,” and together with the MASCOT
P&I Notes, the “MASCOT Notes”), and vice versa.

 

(b)           The Notes shall be issuable in minimum denominations of $100,000
and integral multiples of $500 in excess thereof (plus any residual amount).

 

Section 2.4. Execution, Authentication, Delivery and Dating. The Offered Notes
and the Class E-E Notes and the Class E-X Notes shall be executed on behalf of
the Issuer and the Co-Issuer by an Authorized Officer of the Issuer and the
Co-Issuer, respectively. The Class F Notes, the Class F-E Notes, the Class F-X
Notes, the Class G Notes, the Class G-E Notes and the Class G-X Notes shall be
executed on behalf of the Issuer by an Authorized Officer of the Issuer. The
signature of such Authorized Officers on the Notes may be manual or facsimile.

 

Notes bearing the manual or facsimile signatures of individuals who were at any
time the Authorized Officers of the Issuer and, in the case of Offered Notes and
the Class E-E Notes and the Class E-X Notes, the Co-Issuer shall bind the Issuer
or the Co-Issuer, as the case may be, notwithstanding the fact that such
individuals or any of them have ceased to hold such offices prior to the
authentication and delivery of such Notes or did not hold such offices at the
date of issuance of such Notes.

 

At any time and from time to time after the execution and delivery of this
Indenture, the Issuer and the Co-Issuer may deliver Offered Notes and the Class
E-E Notes and the Class E-X Notes executed by the Issuer and the Co-Issuer, and
the Issuer may deliver the Class F Notes, the Class F-E Notes, the Class F-X
Notes, the Class G Notes, the Class G-E Notes and the Class G-X Notes executed
by the Issuer, to the Authenticating Agent for authentication and the
Authenticating Agent, upon Issuer Order, shall authenticate and deliver such
Notes as provided in this Indenture and not otherwise.

 

61 

 



 

Each Note authenticated and delivered by the Authenticating Agent upon Issuer
Order on the Closing Date shall be dated as of the Closing Date. All other Notes
that are authenticated after the Closing Date for any other purpose under this
Indenture shall be dated the date of their authentication.

 

Notes issued upon transfer, exchange or replacement of other Notes shall be
issued in authorized denominations reflecting the original aggregate principal
amount of the Notes so transferred, exchanged or replaced, but shall represent
only the current outstanding principal amount of the Notes so transferred,
exchanged or replaced. In the event that any Note is divided into more than one
Note in accordance with this Article 2, the original principal amount of such
Note shall be proportionately divided among the Notes delivered in exchange
therefor and shall be deemed to be the original aggregate principal amount of
such subsequently issued Notes.

 

No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose, unless there appears on such Note a Certificate of
Authentication, substantially in the form provided for herein, executed by the
Note Administrator or by the Authenticating Agent by the manual signature of one
of their Authorized Officers, and such certificate upon any Note shall be
conclusive evidence, and the only evidence, that such Note has been duly
authenticated and delivered hereunder.

 

Section 2.5. Registration, Registration of Transfer and Exchange.

 

(a)           The Issuer and the Co-Issuer, with respect to the Offered Notes
and the Class E-E Notes and the Class E-X Notes, or the Issuer, with respect to
the Class F Notes, the Class F-E Notes, the Class F-X Notes, the Class G Notes,
the Class G-E Notes and the Class G-X Notes, shall cause to be kept a register
(the “Notes Register”) in which, subject to such reasonable regulations as it
may prescribe, the Issuer and the Co-Issuer shall provide for the registration
of Notes and the registration of transfers and exchanges of Notes. The Note
Administrator is hereby initially appointed “Notes Registrar” for the purpose of
maintaining the Notes Registrar and registering Notes and transfers and
exchanges of such Notes with respect to the Notes Register kept in the United
States as herein provided. Upon any resignation or removal of the Notes
Registrar, the Issuer and the Co-Issuer shall promptly appoint a successor or,
in the absence of such appointment, assume the duties of Notes Registrar.

 

The name and address of each Noteholder and the principal amounts and stated
interest of each such Noteholder in its Notes shall be recorded by the Notes
Registrar in the Notes Register. For the avoidance of doubt, the Notes Register
is intended to be and shall be maintained so as to cause the Notes to be
considered issued in registered form under Treasury Regulations Section
5f.103-1(c).

 

If a Person other than the Note Administrator is appointed by the Issuer and the
Co-Issuer as Notes Registrar, the Issuer and the Co-Issuer shall give the Note
Administrator prompt written notice of the appointment of a successor Notes
Registrar and of the location, and any change in the location, of the Notes
Register, and the Note Administrator shall have the right to inspect the Notes
Register at all reasonable times and to obtain copies thereof and the Note
Administrator shall have the right to rely upon a certificate executed on behalf
of the Notes Registrar by an Authorized Officer thereof as to the names and
addresses of the Holders of the Notes and the principal amounts and numbers of
such Notes. In addition, the Note Registrar shall be required, within one (1)
Business Day of each Record Date, to provide the Note Administrator with a copy
of the Note Registrar in the format required by, and with all accompanying
information regarding the Noteholders as may reasonably be required by the Note
Administrator.

 

62 

 



 

Subject to this Section 2.5, upon surrender for registration of transfer of any
Notes at the office or agency of the Issuer to be maintained as provided in
Section 7.2, the Issuer and the Co-Issuer, with respect to the Offered Notes and
the Class E-E Notes and the Class E-X Notes, or the Issuer, with respect to the
Class F Notes, the Class F-E Notes, the Class F-X Notes, the Class G Notes, the
Class G-E Notes and the Class G-X Notes, shall execute, and the Authenticating
Agent shall authenticate and deliver, in the name of the designated transferee
or transferees, one or more new Notes of any authorized denomination and of a
like aggregate principal amount.

 

At the option of the Holder, Notes may be exchanged for Notes of like terms, in
any authorized denominations and of like aggregate principal amount, upon
surrender of the Notes to be exchanged at the office or agency of the Issuer to
be maintained as provided in Section 7.2. Whenever any Note is surrendered for
exchange, the Issuer and the Co-Issuer, with respect to the Offered Notes and
the Class E-E Notes and the Class E-X Notes, or the Issuer, with respect to the
Class F Notes, the Class F-E Notes, the Class F-X Notes, the Class G Notes, the
Class G-E Notes and the Class G-X Notes, shall execute, and the Authenticating
Agent shall authenticate and deliver, the Notes that the Holder making the
exchange is entitled to receive.

 

All Notes issued and authenticated upon any registration of transfer or exchange
of Notes shall be the valid obligations of the Issuer and the Co-Issuer, with
respect to the Offered Notes and the Class E-E Notes and the Class E-X Notes, or
the Issuer, with respect to the Class F Notes, the Class F-E Notes, the Class
F-X Notes, the Class G Notes, the Class G-E Notes and the Class G-X Notes,
evidencing the same debt, and entitled to the same benefits under this
Indenture, as the Notes surrendered upon such registration of transfer or
exchange.

 

Every Note presented or surrendered for registration of transfer or exchange
shall be duly endorsed, or be accompanied by a written instrument of transfer in
form satisfactory to the Issuer and the Co-Issuer, with respect to the Offered
Notes and the Class E-E Notes and the Class E-X Notes, or the Issuer, with
respect to the Class F Notes, the Class F-E Notes, the Class F-X Notes, the
Class G Notes, the Class G-E Notes and the Class G-X Notes, and, in each case,
the Notes Registrar duly executed by the Holder thereof or his attorney duly
authorized in writing.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of Notes, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

None of the Notes Registrar, the Issuer or the Co-Issuer shall be required (i)
to issue, register the transfer of or exchange any Note during a period
beginning at the opening of business fifteen (15) days before any selection of
Notes to be redeemed and ending at the close of business on the day of the
mailing of the relevant notice of redemption, or (ii) to register the transfer
of or exchange any Note so selected for redemption.

 

63 

 



 

(b)           No Note may be sold or transferred (including, without limitation,
by pledge or hypothecation) unless such sale or transfer is exempt from the
registration requirements of the Securities Act and is exempt from the
registration requirements under applicable securities laws of any state or other
jurisdiction.

 

(c)           No Note may be offered, sold, resold or delivered, within the
United States or to, or for the benefit of, U.S. Persons except in accordance
with Section 2.5(e) below and in accordance with Rule 144A to QIBs or, solely
with respect to Definitive Notes, IAIs or QIBs who are also Qualified Purchasers
purchasing for their own account or for the accounts of one or more QIBs or IAIs
who are also Qualified Purchasers, for which the purchaser is acting as
fiduciary or agent. The Notes may be offered, sold, resold or delivered, as the
case may be, in offshore transactions to non-U.S. Persons in reliance on
Regulation S. None of the Issuer, the Co-Issuer, the Note Administrator, the
Trustee or any other Person may register the Notes under the Securities Act or
the securities laws of any state or other jurisdiction.

 

(d)           Upon final payment due on the Stated Maturity Date of a Note, the
Holder thereof shall present and surrender such Note at the Corporate Trust
Office of the Note Administrator or at the office of the Paying Agent (outside
the United States if then required by applicable law in the case of a Note in
definitive form issued in exchange for a beneficial interest in a Regulation S
Global Security pursuant to Section 2.10).

 

(e)           Transfers of Global Notes. Notwithstanding any provision to the
contrary herein, so long as a Global Note remains outstanding and is held by or
on behalf of the Depository, transfers of a Global Note, in whole or in part,
shall be made only in accordance with Section 2.2(c) and this Section 2.5(e).

 

(i)            Except as otherwise set forth below, transfers of a Global Note
shall be limited to transfers of such Global Note in whole, but not in part, to
nominees of the Depository or to a successor of the Depository or such
successor’s nominee. Transfers of a Global Note to a Definitive Note may only be
made in accordance with Section 2.10.

 

(ii)           Regulation S Global Note to Rule 144A Global Note or Definitive
Note. If a holder of a beneficial interest in a Regulation S Global Note wishes
at any time to exchange its interest in such Regulation S Global Note for an
interest in the corresponding Rule 144A Global Note or for a Definitive Note or
to transfer its interest in such Regulation S Global Note to a Person who wishes
to take delivery thereof in the form of an interest in the corresponding Rule
144A Global Note or for a Definitive Note, such holder may, subject to the
immediately succeeding sentence and the rules and procedures of Euroclear,
Clearstream and/or DTC, as the case may be, exchange or transfer, or cause the
exchange or transfer of, such interest for an equivalent beneficial interest in
the corresponding Rule 144A Global Note or for a Definitive Note. Upon receipt
by the Note Administrator or the Notes Registrar of:

 

64 

 



 

(1)            if the transferee is taking a beneficial interest in a Rule 144A
Global Note, instructions from Euroclear, Clearstream and/or DTC, as the case
may be, directing the Note Registrar to cause to be credited a beneficial
interest in the corresponding Rule 144A Global Note in an amount equal to the
beneficial interest in such Regulation S Global Note, but not less than the
minimum denomination applicable to such holder’s Notes to be exchanged or
transferred, such instructions to contain information regarding the participant
account with DTC to be credited with such increase and a duly completed
certificate in the form of Exhibit I-2 attached hereto; or

 

(2)            if the transferee is taking a Definitive Note, a duly completed
transfer certificate in substantially the form of Exhibit I-3 hereto, certifying
that such transferee is an IAI,

 

then the Notes Registrar shall either (x) if the transferee is taking a
beneficial interest in a Rule 144A Global Note, approve the instructions at DTC
to reduce, or cause to be reduced, the Regulation S Global Note by the aggregate
principal amount of the beneficial interest in the Regulation S Global Note to
be transferred or exchanged and the Notes Registrar shall instruct DTC,
concurrently with such reduction, to credit or cause to be credited to the
securities account of the Person specified in such instructions a beneficial
interest in the corresponding Rule 144A Global Note equal to the reduction in
the principal amount of the Regulation S Global Note or (y) if the transferee is
taking an interest in a Definitive Note, the Notes Registrar shall record the
transfer in the Notes Register in accordance with Section 2.5(a) and, upon
execution by the Issuers, the Authenticating Agent shall authenticate and
deliver one or more Definitive Notes, as applicable, registered in the names
specified in the instructions described above, in principal amounts designated
by the transferee (the aggregate of such principal amounts being equal to the
aggregate principal amount of the interest in the Regulation S Global Note
transferred by the transferor).

 

(iii)          Definitive Note or Rule 144A Global Note to Regulation S Global
Note. If a holder of a beneficial interest in a Rule 144A Global Note or a
Holder of a Definitive Note wishes at any time to exchange its interest in such
Rule 144A Global Note or Definitive Note for an interest in the corresponding
Regulation S Global Note, or to transfer its interest in such Rule 144A Global
Note or Definitive Note to a Person who wishes to take delivery thereof in the
form of an interest in the corresponding Regulation S Global Note, such holder,
provided such holder or, in the case of a transfer, the transferee is not a U.S.
person and is acquiring such interest in an offshore transaction, may, subject
to the immediately succeeding sentence and the rules and procedures of DTC,
exchange or transfer, or cause the exchange or transfer of, such interest for an
equivalent beneficial interest in the corresponding Regulation S Global Note.
Upon receipt by the Note Administrator or the Notes Registrar of:

 

(1)            instructions given in accordance with DTC’s procedures from an
Agent Member directing the Note Administrator or the Notes Registrar to credit
or cause to be credited a beneficial interest in the corresponding Regulation S
Global Note, but not less than the minimum denomination applicable to such
holder’s Notes, in an amount equal to the beneficial interest in the Rule 144A
Global Note or Definitive Note to be exchanged or transferred, and in the case
of a transfer of Definitive Notes, such Holder’s Definitive Notes properly
endorsed for assignment to the transferee;

 

65 

 



 

 

(2)            a written order given in accordance with DTC’s procedures
containing information regarding the participant account of DTC and the
Euroclear or Clearstream account to be credited with such increase;

 

(3)            in the case of a transfer of Definitive Notes, a Holder’s
Definitive Note properly endorsed for assignment to the transferee; and

 

(4)            a duly completed certificate in the form of Exhibit I-1 attached
hereto,

 

then the Note Administrator or the Notes Registrar shall approve the
instructions at DTC to reduce the principal amount of the Rule 144A Global Note
(or, in the case of a transfer of Definitive Notes, the Note Administrator or
the Notes Registrar shall cancel such Definitive Notes) and to increase the
principal amount of the Regulation S Global Note by the aggregate principal
amount of the beneficial interest in the Rule 144A Global Note or Definitive
Note to be exchanged or transferred, and to credit or cause to be credited to
the securities account of the Person specified in such instructions a beneficial
interest in the corresponding Regulation S Global Note equal to the reduction in
the principal amount of the Rule 144A Global Note (or, in the case of a
cancellation of Definitive Notes, equal to the principal amount of Definitive
Notes so cancelled).

 

(iv)          Transfer of Rule 144A Global Notes to Definitive Notes. If, in
accordance with Section 2.10, a holder of a beneficial interest in a Rule 144A
Global Note wishes at any time to exchange its interest in such Rule 144A Global
Note for a Definitive Note or to transfer its interest in such Rule 144A Global
Note to a Person who wishes to take delivery thereof in the form of a Definitive
Note in accordance with Section 2.10, such holder may, subject to the
immediately succeeding sentence and the rules and procedures of DTC, exchange or
transfer, or cause the exchange or transfer of, such interest for a Definitive
Note. Upon receipt by the Note Administrator or the Notes Registrar of (A) a
duly complete certificate substantially in the form of Exhibit I-3 and (B)
appropriate instructions from DTC, if required, the Note Administrator or the
Notes Registrar shall approve the instructions at DTC to reduce, or cause to be
reduced, the Rule 144A Global Note by the aggregate principal amount of the
beneficial interest in the Rule 144A Global Note to be transferred or exchanged,
record the transfer in the Notes Register in accordance with Section 2.5(a) and
upon execution by the Issuers, the Authenticating Agent shall authenticate and
deliver one or more Definitive Notes, registered in the names specified in the
instructions described in clause (B) above, in principal amounts designated by
the transferee (the aggregate of such principal amounts being equal to the
aggregate principal amount of the interest in the Rule 144A Global Note
transferred by the transferor).

 

66 

 



 

(v)           Transfer of Definitive Notes to Rule 144A Global Notes. If a
holder of a Definitive Note wishes at any time to exchange its interest in such
Definitive Note for a beneficial interest in a Rule 144A Global Note or to
transfer such Definitive Note to a Person who wishes to take delivery thereof in
the form of a beneficial interest in a Rule 144A Global Note, such holder may,
subject to the immediately succeeding sentence and the rules and procedures of
DTC, exchange or transfer, or cause the exchange or transfer of, such Definitive
Note for beneficial interest in a Rule 144A Global Note (provided that no IAI
may hold an interest in a Rule 144A Global Note). Upon receipt by the Note
Administrator or the Notes Registrar of (A) a Holder’s Definitive Note properly
endorsed for assignment to the transferee; (B) a duly completed certificate
substantially in the form of Exhibit I-2 attached hereto; (C) instructions given
in accordance with DTC’s procedures from an Agent Member to instruct DTC to
cause to be credited a beneficial interest in the Rule 144A Global Notes in an
amount equal to the Definitive Notes to be transferred or exchanged; and (D) a
written order given in accordance with DTC’s procedures containing information
regarding the participant’s account of DTC to be credited with such increase,
the Note Administrator or the Notes Registrar shall cancel such Definitive Note
in accordance herewith, record the transfer in the Notes Register in accordance
with Section 2.5(a) and approve the instructions at DTC, concurrently with such
cancellation, to credit or cause to be credited to the securities account of the
Person specified in such instructions a beneficial interest in the corresponding
Rule 144A Global Note equal to the principal amount of the Definitive Note
transferred or exchanged.

 

(vi)          Transfers of EHRI. Transfers of the Preferred Shares and
restrictions on the transfer of the EHRI shall be governed by the Preferred
Share Paying Agency Agreement, and be subject to Section 2.5(o).

 

(vii)         Other Exchanges. In the event that, pursuant to Section 2.10, a
Global Note is exchanged for Definitive Notes, such Notes may be exchanged for
one another only in accordance with such procedures as are substantially
consistent with the provisions above (including certification requirements
intended to ensure that such transfers are to a QIB or are to a non-U.S. Person,
or otherwise comply with Rule 144A or Regulation S, as the case may be) and as
may be from time to time adopted by the Issuer, the Co-Issuer and the Note
Administrator.

 

(f)            Removal of Legend. If Notes are issued upon the transfer,
exchange or replacement of Notes bearing the applicable legends set forth in
Exhibits A-1, A-2, B-1, B-2, C-1, C-2, D-1, D-2, E-1, E-2, F-1, F-2, F-3, F-4,
F-5, F-6, G-1, G-2, G-3, G-4, G-5, G-6, H-1, H-2, H-3, H-4, H-5 and H-6 hereto,
and if a request is made to remove such applicable legend on such Notes, the
Notes so issued shall bear such applicable legend, or such applicable legend
shall not be removed, as the case may be, unless there is delivered to the
Issuer and the Co-Issuer such satisfactory evidence, which may include an
Opinion of Counsel of an attorney at law licensed to practice law in the State
of New York (and addressed to the Issuer and the Note Administrator), as may be
reasonably required by the Issuer and the Co-Issuer, if applicable, to the
effect that neither such applicable legend nor the restrictions on transfer set
forth therein are required to ensure that transfers thereof comply with the
provisions of Rule 144A or Regulation S, as applicable, the 1940 Act or ERISA.
So long as the Issuer or the Co-Issuer is relying on an exemption or exclusion
under or promulgated pursuant to the 1940 Act, the Issuer or the Co-Issuer shall
not remove that portion of the legend required to maintain an exemption or
exclusion under or promulgated pursuant to the 1940 Act. Upon provision of such
satisfactory evidence, as confirmed in writing by the Issuer and the Co-Issuer,
if applicable, to the Note Administrator, the Note Administrator, at the
direction of the Issuer and the Co-Issuer, if applicable, shall authenticate and
deliver Notes that do not bear such applicable legend.

 

67 

 



 

(g)           Each beneficial owner of Regulation S Global Notes shall be deemed
to make the representations and agreements set forth in Exhibit I-1 hereto.

 

(h)           Each beneficial owner of Rule 144A Global Notes shall be deemed to
make the representations and agreements set forth in Exhibit I-2 hereto.

 

(i)            Each Holder of Definitive Notes shall make the representations
and agreements set forth in the certificate attached as Exhibit I-3 hereto.

 

(j)            Any purported transfer of a Note not in accordance with
Section 2.5(a) shall be null and void and shall not be given effect for any
purpose hereunder.

 

(k)           Notwithstanding anything contained in this Indenture to the
contrary, neither the Trustee, the Note Administrator nor the Notes Registrar
(nor any other Transfer Agent) shall be responsible or liable for compliance
with applicable federal or state securities laws (including, without limitation,
the Securities Act or Rule 144A or Regulation S promulgated thereunder), the
1940 Act, ERISA or the Code (or any applicable regulations thereunder);
provided, however, that if a specified transfer certificate or Opinion of
Counsel is required by the express terms of this Section 2.5 to be delivered to
the Note Administrator or Notes Registrar prior to registration of transfer of a
Note, the Note Administrator and/or Notes Registrar, as applicable, is required
to request, as a condition for registering the transfer of the Note, such
certificate or Opinion of Counsel and to examine the same to determine whether
it conforms on its face to the requirements hereof (and the Note Administrator
or Notes Registrar, as the case may be, shall promptly notify the party
delivering the same if it determines that such certificate or Opinion of Counsel
does not so conform).

 

(l)            [Reserved]

 

(m)          If the Note Administrator has actual knowledge or is notified by
the Issuer, the Co-Issuer or the Collateral Manager that (i) a transfer or
attempted or purported transfer of any interest in any Note was consummated in
compliance with the provisions of this Section 2.5 on the basis of a materially
incorrect certification from the transferee or purported transferee, (ii) a
transferee failed to deliver to the Note Administrator any certification
required to be delivered hereunder or (iii) the holder of any interest in a Note
is in breach of any representation or agreement set forth in any certification
or any deemed representation or agreement of such holder, the Note Administrator
shall not register such attempted or purported transfer and if a transfer has
been registered, such transfer shall be absolutely null and void ab initio and
shall vest no rights in the purported transferee (such purported transferee, a
“Disqualified Transferee”) and the last preceding holder of such interest in
such Note that was not a Disqualified Transferee shall be restored to all rights
as a Holder thereof retroactively to the date of transfer of such Note by such
Holder.

 

68 

 



 

In addition, the Note Administrator may require that the interest in the Note
referred to in (i), (ii) or (iii) in the preceding paragraph be transferred to
any Person designated by the Issuer or the Collateral Manager at a price
determined by the Issuer or the Collateral Manager, based upon its estimation of
the prevailing price of such interest and each Holder, by acceptance of an
interest in a Note, authorizes the Note Administrator to take such action. In
any case, none of the Issuer, the Collateral Manager and the Note Administrator
shall be held responsible for any losses that may be incurred as a result of any
required transfer under this Section 2.5(m).

 

(n)           Each Holder of Notes approves and consents to (i) the purchase of
the Closing Date Collateral Interests by the Issuer from the Seller on the
Closing Date, (ii) the purchase of any Reinvestment Collateral Interest and/or
Exchange Collateral Interest by the Issuer and (iii) any other transaction
between the Issuer and the Collateral Manager or its Affiliates that are
permitted under the terms of this Indenture or the Collateral Interest Purchase
Agreement.

 

(o)           As long as any Note is Outstanding, Retained Securities, retained
or repurchased Notes, and ordinary shares of the Issuer held by the Retention
Holder, Sub-REIT or any other disregarded entity of Sub-REIT for U.S. federal
income tax purposes may not be transferred (whether by means of an actual
transfer or a transfer of beneficial ownership for U.S. federal income tax
purposes), pledged or hypothecated to any other Person (except to an affiliate
that is wholly-owned by Sub-REIT or a subsequent REIT and is disregarded for
U.S. federal income tax purposes) unless the Issuer receives a No Entity-Level
Tax Opinion (or has previously received a No Trade or Business Opinion), which
opinion may be conditioned, in each case, on compliance with certain
restrictions on the investment or other activities of the Issuer and the
Servicer or Collateral Manager on behalf of the Issuer.

 

For the avoidance of doubt, the Indenture Accounts (including income, if any,
earned on the investments of funds in such account) will be owned by Sub-REIT,
if the Issuer is wholly-owned by Sub-REIT, or a subsequent REIT that wholly-owns
the Issuer, for U.S. federal income tax purposes. The Issuer shall provide to
the Note Administrator (i) an IRS Form W-9 or appropriate IRS Form W-8 no later
than the Closing Date, and (ii) any additional IRS forms (or updated versions of
any previously submitted IRS forms) or other documentation at such time or times
required by applicable law or upon the reasonable request of the Note
Administrator as may be necessary (x) to reduce or eliminate the imposition of
U.S. withholding taxes and (y) to permit the Note Administrator to fulfill its
tax reporting obligations under applicable law with respect to the Indenture
Accounts or any amounts paid to the Issuer. If any IRS form or other
documentation previously delivered becomes obsolete or inaccurate in any
respect, Issuer shall timely provide to the Note Administrator accurately
updated and complete versions of such IRS forms or other documentation. The Note
Administrator shall have no liability to Issuer or any other person in
connection with any tax withholding amounts paid or withheld from the Indenture
Accounts pursuant to applicable law arising from the Issuer’s failure to timely
provide an accurate, correct and complete IRS Form W-9, an appropriate IRS Form
W-8 or such other documentation contemplated under this paragraph. For the
avoidance of doubt, no funds shall be invested with respect to such Indenture
Accounts absent the Note Administrator having first received (i) the requisite
written investment direction from the Issuer with respect to the investment of
such funds, and (ii) the IRS forms and other documentation required by this
paragraph.

 

69 

 



 

Section 2.6. Mutilated, Defaced, Destroyed, Lost or Stolen Note. If (a) any
mutilated or defaced Note is surrendered to a Transfer Agent, or if there shall
be delivered to the Issuer, the Co-Issuer, the Trustee, the Note Administrator
and the relevant Transfer Agent (each, a “Specified Person”) evidence to their
reasonable satisfaction of the destruction, loss or theft of any Note, and (b)
there is delivered to each Specified Person such security or indemnity as may be
required by each Specified Person to save each of them and any agent of any of
them harmless, then, in the absence of notice to the Specified Persons that such
Note has been acquired by a bona fide purchaser, the Issuer and the Co-Issuer,
with respect to the Offered Notes and the Class E-E Notes and the Class E-X
Notes, or the Issuer, with respect to the Class F Notes, the Class F-E Notes,
the Class F-X Notes, the Class G Notes, the Class G-E Notes and the Class G-X
Notes, shall execute and, upon Issuer Request (which Issuer Request shall be
deemed to have been given upon receipt by the Note Administrator of a Note that
has been signed by the Issuer, and the Co-Issuer, if applicable), the Note
Administrator shall cause the Authenticating Agent to authenticate and deliver,
in lieu of any such mutilated, defaced, destroyed, lost or stolen Note, a new
Note, of like tenor (including the same date of issuance) and equal principal
amount, registered in the same manner, dated the date of its authentication,
bearing interest from the date to which interest has been paid on the mutilated,
defaced, destroyed, lost or stolen Note and bearing a number not
contemporaneously outstanding.

 

If, after delivery of such new Note, a bona fide purchaser of the predecessor
Note presents for payment, transfer or exchange such predecessor Note, any
Specified Person shall be entitled to recover such new Note from the Person to
whom it was delivered or any Person taking therefrom, and each Specified Person
shall be entitled to recover upon the security or indemnity provided therefor to
the extent of any loss, damage, cost or expense incurred by such Specified
Person in connection therewith.

 

In case any such mutilated, defaced, destroyed, lost or stolen Note has become
due and payable, the Issuer and the Co-Issuer, if applicable, in their
discretion may, instead of issuing a new Note, pay such Note without requiring
surrender thereof except that any mutilated or defaced Note shall be
surrendered.

 

Upon the issuance of any new Note under this Section 2.6, the Issuer and the
Co-Issuer, if applicable, may require the payment by the registered Holder
thereof of a sum sufficient to cover any tax or other governmental charge that
may be imposed in relation thereto and any other expenses (including the fees
and expenses of the Trustee) connected therewith.

 

Every new Note issued pursuant to this Section 2.6 in lieu of any mutilated,
defaced, destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Issuer and the Co-Issuer, if applicable, and such
new Note shall be entitled, subject to the second paragraph of this Section 2.6,
to all the benefits of this Indenture equally and proportionately with any and
all other Notes duly issued hereunder.

 

70 

 



 

The provisions of this Section 2.6 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, defaced, destroyed, lost or stolen Notes.

 

Section 2.7. Payment of Principal and Interest and Other Amounts; Principal and
Interest Rights Preserved.

 

(a)           Each Class of Notes shall accrue interest during each Interest
Accrual Period at the Note Interest Rate applicable to such Class and such
interest will be payable in arrears on each Payment Date on the Aggregate
Outstanding Amount thereof on the first day of the related Interest Accrual
Period (after giving effect to payments of principal thereof on such date),
except as otherwise set forth below. Payment of interest on each Class of Notes
will be subordinated to the payment of interest on each related Class of Notes
senior thereto. Any payment of interest due on a Class of Deferred Interest
Notes on any Payment Date to the extent sufficient funds are not available to
make such payment in accordance with the Priority of Payments on such Payment
Date, but only if such Class is not the most senior Class Outstanding, shall
constitute “Deferred Interest” with respect to such Class and shall not be
considered “due and payable” for the purposes of Section 5.1(a) (and the failure
to pay such interest shall not be an Event of Default) until the earliest of (i)
the Payment Date on which funds are available to pay such Deferred Interest in
accordance with the Priority of Payments, (ii) the Redemption Date with respect
to such Class of Deferred Interest Notes and (iii) the Stated Maturity Date (or
the earlier date of Maturity) of such Class of Deferred Interest Notes. Deferred
Interest on any Class of Deferred Interest Notes shall be added to the principal
balance of such Class of Deferred Interest Notes. Regardless of whether any more
senior Class of Notes is Outstanding with respect to any Class of Deferred
Interest Notes, to the extent that funds are not available on any Payment Date
(other than the Redemption Date with respect to, or Stated Maturity Date of,
such Class of Deferred Interest Notes) to pay previously accrued Deferred
Interest, such previously accrued Deferred Interest will not be due and payable
on such Payment Date and any failure to pay such previously accrued Deferred
Interest on such Payment Date will not be an Event of Default. Interest will
cease to accrue on each Note, or in the case of a partial repayment, on such
repaid part, from the date of repayment or the Stated Maturity Date unless
payment of principal is improperly withheld or unless an Event of Default occurs
with respect to such payments of principal. To the extent lawful and
enforceable, interest on any interest that is not paid when due on the Class A
Notes; or, if no Class A Notes are Outstanding, the Notes of the Controlling
Class, shall accrue at the Note Interest Rate applicable to such Class until
paid as provided herein.

 

71 

 



 

(b)           (i) So long as any of the Class A Notes, the Class A-S Notes or
the Class B Notes are outstanding, the Class C Deferred Interest will be
deferred and added to the Aggregate Outstanding Amount of the Class C Notes and
will not be considered “due and payable” until the Payment on which funds are
available to pay such Class C Deferred Interest in accordance with the Priority
of Payments, (ii) so long as any of the Class A Notes, the Class A-S Notes, the
Class B Notes or the Class C Notes are outstanding, the Class D Deferred
Interest will be deferred and added to the Aggregate Outstanding Amount of the
Class D Notes and will not be considered “due and payable” until the Payment on
which funds are available to pay such Class D Deferred Interest in accordance
with the Priority of Payments, (iii) so long as any of the Class A Notes, the
Class A-S Notes, the Class B Notes, the Class C Notes or the Class D Notes are
outstanding, the Class E Deferred Interest and the Class E-E Deferred Interest
will be deferred and added to the Aggregate Outstanding Amount of the Class E
Notes or the Class E-E Notes, as applicable, and will not be considered “due and
payable” until the Payment Date on which funds are available to pay such Class E
Deferred Interest and Class E-E Deferred Interest in accordance with the
Priority of Payments, (iv) so long as any of the Class A Notes, the Class A-S
Notes, the Class B Notes, the Class C Notes, the Class D Notes, the Class E
Notes, the Class E-E Notes or the Class E-X Notes are outstanding, the Class F
Deferred Interest and the Class F-E Deferred Interest will be deferred and added
to the Aggregate Outstanding Amount of the Class F Notes or the Class F-E Notes,
as applicable, and will not be considered “due and payable” until the Payment
Date on which funds are available to pay such Class F Deferred Interest and
Class F-E Deferred Interest in accordance with the Priority of Payments and (v)
so long as any of the Class A Notes, the Class A-S Notes, the Class B Notes, the
Class C Notes, the Class D Notes, the Class E Notes, the Class E-E Notes, the
Class E-X Notes, the Class F Notes, the Class F-E Notes or the Class F-X Notes
are outstanding, the Class G Deferred Interest and the Class G-E Deferred
Interest will be deferred and added to the Aggregate Outstanding Amount of the
Class G Notes of the Class G-E Notes, as applicable, and will not be considered
“due and payable” until the Payment Date on which funds are available to pay
such Class G Deferred Interest and Class G-E Deferred Interest in accordance
with the Priority of Payments. The failure to pay such Class C Deferred
Interest, Class D Deferred Interest, Class E Deferred Interest, Class E-E
Deferred Interest, Class F Deferred Interest, Class F-E Deferred Interest, Class
G Deferred Interest or the Class G-E Deferred Interest as a result of the
operation of the Priority of Payments will not constitute an Event of Default
under this Indenture.

 

(c)           The principal of each Class of Notes matures at par and is due and
payable on the Stated Maturity Date, unless such principal has been previously
repaid or unless the unpaid principal of such Note becomes due and payable at an
earlier date by declaration of acceleration, call for redemption or otherwise.
Notwithstanding the foregoing, the payment of principal of each Class of Notes
may only occur pursuant to the Priority of Payments. The payment of principal on
any Note (x) may only occur (other than amounts constituting Deferred Interest
thereon which will be payable from interest Proceeds) after each Class more
senior thereto is no longer Outstanding and (y) is subordinated to the payment
on each Payment Date of the principal due and payable on each Class more senior
thereto and certain other amounts in accordance with the Priority of Payments.
Payments of principal on any Class of Notes that are not paid, in accordance
with the Priority of Payments, on any Payment Date (other than the Payment Date
which is the Stated Maturity Date (or the earlier date of Maturity) of such
Class of Notes or any Redemption Date), because of insufficient funds therefor
shall not be considered “due and payable” for purposes of Section 5.1(a) until
the Payment Date on which such principal may be paid in accordance with the
Priority of Payments or all Classes of Notes most senior thereto with respect to
such Class have been paid in full. Payments of principal on the Notes in
connection with a Clean-up Call, Tax Redemption, Auction Call Redemption or
Optional Redemption will be made in accordance with Section 9.1 and the Priority
of Payments.

 

72 

 



 

(d)           As a condition to the payment of principal of and interest on any
Note without the imposition of U.S. withholding tax, the Issuer shall require
certification acceptable to it to enable the Issuer, the Co-Issuer, the Trustee,
the Preferred Share Paying Agent and the Paying Agent to determine their duties
and liabilities with respect to any taxes or other charges that they may be
required to deduct or withhold from payments in respect of such Security under
any present or future law or regulation of the United States or the Cayman
Islands or any present or future law or regulation of any political subdivision
thereof or taxing authority therein or to comply with any reporting or other
requirements under any such law or regulation. Such certification may include
U.S. federal income tax forms (such as IRS Form W-8BEN (Certificate of Foreign
Status of Beneficial Owner for United States Tax Withholding and Reporting
(Individuals)), IRS Form W-8BEN-E (Certificate of Foreign Status of Beneficial
Owner for United States Tax Withholding and Reporting (Entities)), IRS Form
W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity or
Certain U.S. Branches for United States Tax Withholding and Reporting), IRS Form
W-9 (Request for Taxpayer Identification Number and Certification), or IRS Form
W-8ECI (Certificate of Foreign Person’s Claim that Income Is Effectively
Connected with the Conduct of a Trade or Business in the United States) or any
successors to such IRS forms). In addition, each of the Issuer, Co-Issuer, the
Trustee, Preferred Share Paying Agent or any Paying Agent may require
certification acceptable to it to enable the Issuer to qualify for a reduced
rate of withholding in any jurisdiction from or through which the Issuer
receives payments on its Collateral and otherwise as may be necessary or
desirable to ensure compliance with all applicable laws. Each Holder and each
beneficial owner of Notes agree to provide any certification requested pursuant
to this Section 2.7(d) and to update or replace such form or certification in
accordance with its terms or its subsequent amendments. Furthermore, the Issuer
shall require, as a condition to payment without the imposition of U.S.
withholding tax under the FATCA, information to comply with FATCA requirements
pursuant to clause (xiv) of the representations and warranties set forth under
the third paragraph of Exhibit I-1 hereto, as deemed made pursuant to
Section 2.5(g), or pursuant to clause (xv) of the representations and warranties
set forth under the third paragraph of Exhibit I-2 hereto, as deemed made
pursuant to Section 2.5(h), or pursuant to clause (vii) of the representations
and warranties set forth under the third paragraph of Exhibit I-3 hereto, made
pursuant to Section 2.5(i), as applicable. Noteholders shall be required to
provide to the Issuer, the Note Administrator or their agents all information,
documentation or certifications acceptable to it to permit the Issuer or the
Note Administrator to comply with its tax reporting obligations under applicable
law, including any applicable cost basis reporting obligations.

 

73 

 



 

(e)           Payments in respect of interest on and principal on the Notes
shall be payable by wire transfer in immediately available funds to a Dollar
account maintained by the Holder or its nominee; provided that the Holder has
provided wiring instructions to the Paying Agent on or before the related Record
Date or, if wire transfer cannot be effected, by a Dollar check drawn on a bank
in the United States, or by a Dollar check mailed to the Holder at its address
in the Notes Register. The Issuer expects that the Depository or its nominee,
upon receipt of any payment of principal or interest in respect of a Global Note
held by the Depository or its nominee, shall immediately credit the applicable
Agent Members’ accounts with payments in amounts proportionate to the respective
beneficial interests in such Global Note as shown on the records of the
Depository or its nominee. The Issuer also expects that payments by Agent
Members to owners of beneficial interests in such Global Note held through Agent
Members will be governed by standing instructions and customary practices, as is
now the case with securities held for the accounts of customers registered in
the names of nominees for such customers. Such payments will be the
responsibility of the Agent Members. Upon final payment due on the Maturity of a
Note, the Holder thereof shall present and surrender such Note at the Corporate
Trust Office of the Note Administrator or at the office of the Paying Agent (or,
to a foreign paying agent appointed by the Note Administrator outside of the
United States if then required by applicable law, in the case of a Definitive
Note issued in exchange for a beneficial interest in the Regulation S Global
Note) on or prior to such Maturity. None of the Issuer, the Co-Issuer, the
Trustee, the Note Administrator or the Paying Agent will have any responsibility
or liability with respect to any records maintained by the Holder of any Note
with respect to the beneficial holders thereof or payments made thereby on
account of beneficial interests held therein. In the case where any final
payment of principal and interest is to be made on any Note (other than on the
Stated Maturity Date thereof) the Issuer or, upon Issuer Request, the Note
Administrator, in the name and at the expense of the Issuer, shall not more than
thirty (30) nor fewer than five (5) Business Days prior to the date on which
such payment is to be made, mail to the Persons entitled thereto at their
addresses appearing on the Notes Register, a notice which shall state the date
on which such payment will be made and the amount of such payment and shall
specify the place where such Notes may be presented and surrendered for such
payment.

 

(f)            Subject to the provisions of Sections 2.7(a) and (e), Holders of
Notes as of the Record Date in respect of a Payment Date shall be entitled to
the interest accrued and payable in accordance with the Priority of Payments and
principal payable in accordance with the Priority of Payments on such Payment
Date. All such payments that are mailed or wired and returned to the Paying
Agent shall be held for payment as herein provided at the office or agency of
the Issuer and the Co-Issuer to be maintained as provided in Section 7.2 (or
returned to the Trustee).

 

(g)           Interest on any Note which is payable, and is punctually paid or
duly provided for, on any Payment Date shall be paid to the Person in whose name
that Note (or one or more predecessor Notes) is registered at the close of
business on the Record Date for such interest.

 

(h)           Payments of principal to Holders of the Notes of each Class shall
be made in the proportion that the Aggregate Outstanding Amount of the Notes of
such Class registered in the name of each such Holder on such Record Date bears
to the Aggregate Outstanding Amount of all Notes of such Class on such Record
Date.

 

(i)            Interest accrued with respect to the Notes shall be calculated as
described in the applicable form of Note attached hereto.

 

74 

 



 

(j)            All reductions in the principal amount of a Note (or one or more
predecessor Notes) effected by payments of installments of principal made on any
Payment Date, Redemption Date or upon Maturity shall be binding upon all future
Holders of such Note and of any Note issued upon the registration of transfer
thereof or in exchange therefor or in lieu thereof, whether or not such payment
is noted on such Note.

 

(k)           Notwithstanding anything contained in this Indenture to the
contrary, the obligations of the Issuer under the Notes and the Co-Issuer under
the Offered Notes and the Class E-X Notes and the Class E-X Notes, this
Indenture and the other Transaction Documents are limited-recourse obligations
of the Issuer and non-recourse obligations of the Co-Issuer. The Class F Notes,
the Class F-E Notes, the Class F-X Notes, the Class G Notes, the Class G-E Notes
and the Class G-X Notes are limited recourse obligations of the Issuer. The
Notes are payable solely from the Collateral and following realization of the
Collateral, all obligations of the Co-Issuers, with respect to the Offered Notes
and the Class E-E Notes and the Class E-X Notes, or the Issuer, with respect to
the Class F Notes, the Class F-E Notes, the Class F-X Notes, the Class G Notes,
the Class G-E Notes and the Class G-X Notes, and any claims of the Noteholders,
the Trustee or any other parties to any Transaction Documents shall be
extinguished and shall not thereafter revive. No recourse shall be had for the
payment of any amount owing in respect of the Notes against any Officer,
director, employee, shareholder, limited partner or incorporator of the Issuer,
the Co-Issuer or any of their respective successors or assigns for any amounts
payable under the Notes or this Indenture. It is understood that the foregoing
provisions of this paragraph shall not (i) prevent recourse to the Collateral
for the sums due or to become due under any security, instrument or agreement
which is part of the Collateral or (ii) constitute a waiver, release or
discharge of any indebtedness or obligation evidenced by the Notes or secured by
this Indenture (to the extent it relates to the obligation to make payments on
the Notes) until such Collateral have been realized, whereupon any outstanding
indebtedness or obligation in respect of the Notes, this Indenture and the other
Transaction Documents shall be extinguished and shall not thereafter revive. It
is further understood that the foregoing provisions of this paragraph shall not
limit the right of any Person to name the Issuer or the Co-Issuer as a party
defendant in any Proceeding or in the exercise of any other remedy under the
Notes or this Indenture, so long as no judgment in the nature of a deficiency
judgment or seeking personal liability shall be asked for or (if obtained)
enforced against any such Person or entity.

 

(l)            Subject to the foregoing provisions of this Section 2.7, each
Note delivered under this Indenture and upon registration of transfer of or in
exchange for or in lieu of any other Note shall carry the rights of unpaid
interest and principal that were carried by such other Note.

 

(m)          Notwithstanding any of the foregoing provisions with respect to
payments of principal of and interest on the Notes (but subject to Sections
2.7(f) and (i)), if the Notes have become or been declared due and payable
following an Event of Default and such acceleration of Maturity and its
consequences have not been rescinded and annulled and the provisions of
Section 5.5 are not applicable, then payments of principal of and interest on
such Notes shall be made in accordance with Section 5.7.

 

75 

 

 



(n)           Payments in respect of the Preferred Shares as contemplated by
Sections 11.1(a)(i)(20), 11.1(a)(ii)(18) and 11.1(a)(iii)(19) shall be made by
the Paying Agent to the Preferred Share Paying Agent.

 

Section 2.8. Persons Deemed Owners. The Issuer, the Co-Issuer, the Trustee, the
Note Administrator, the Servicer, the Special Servicer, and any of their
respective agents may treat as the owner of a Note the Person in whose name such
Note is registered on the Notes Register on the applicable Record Date for the
purpose of receiving payments of principal of and interest and other amounts on
such Note and on any other date for all other purposes whatsoever (whether or
not such Note is overdue), and none of the Note Administrator, the Servicer, the
Special Servicer, or any of their respective agents shall be affected by notice
to the contrary; provided, however, that the Depository, or its nominee, shall
be deemed the owner of the Global Notes, and owners of beneficial interests in
Global Notes will not be considered the owners of any Notes for the purpose of
receiving notices. With respect to the Preferred Shares, on any Payment Date,
the Note Administrator shall deliver to the Preferred Share Paying Agent the
distributions thereon for distribution to the Preferred Shareholders.

 

Section 2.9. Cancellation. All Notes surrendered for payment, registration of
transfer, exchange or redemption, or deemed lost or stolen, shall, upon delivery
to the Notes Registrar, be promptly canceled by the Notes Registrar and may not
be reissued or resold. No Notes shall be authenticated in lieu of or in exchange
for any Notes canceled as provided in this Section 2.9, except as expressly
permitted by this Indenture. All canceled Notes held by the Notes Registrar
shall be destroyed or held by the Notes Registrar in accordance with its
standard retention policy. Notes of the most senior Class Outstanding (and no
other Class of Notes) that are held by the Issuer, the Co-Issuer, the Collateral
Manager or any of their respective Affiliates may be submitted to the Notes
Registrar for cancellation at any time.

 

Section 2.10. Global Notes; Definitive Notes; Temporary Notes.

 

(a)           Definitive Notes. Definitive Notes shall only be issued in the
following limited circumstances:

 

(i)            at the discretion of the Issuer, at the direction of the
Collateral Manager, with respect to any Class of Notes,

 

(ii)           upon Transfer of Global Notes to an IAI or a QIB in accordance
with the procedures set forth in Section 2.5(e)(ii), (iii) or (vi); 

 

(iii)          if a holder of a Definitive Note wishes at any time to exchange
such Definitive Note for one or more Definitive Notes or transfer such
Definitive Note to a transferee who wishes to take delivery thereof in the form
of a Definitive Note in accordance with this Section 2.10, such holder may
effect such exchange or transfer upon receipt by the Notes Registrar of (A) a
Holder’s Definitive Note properly endorsed for assignment to the transferee, and
(B) duly completed certificates in the form of Exhibit I-3, upon receipt of
which the Notes Registrar shall then cancel such Definitive Note in accordance
herewith, record the transfer in the Notes Register in accordance with
Section 2.5(a) and upon execution by the Co-Issuers, the Authenticating Agent
shall authenticate and deliver one or more Definitive Notes bearing the same
designation as the Definitive Note endorsed for transfer, registered in the
names specified in the assignment described in clause (A) above, in principal
amounts designated by the transferee (the aggregate of such principal amounts
being equal to the aggregate principal amount of the Definitive Note surrendered
by the transferor);

 

76 

 

 



(iv)          in the event that the Depository notifies the Issuer and the
Co-Issuer, with respect to the Offered Notes and the Class E-E Notes and the
Class E-X Notes, or the Issuer, with respect to the Class F Notes, the Class F-E
Notes, the Class F-X Notes, the Class G Notes, the Class G-E Notes and the Class
G-X Notes, that it is unwilling or unable to continue as Depository for a Global
Note or if at any time such Depository ceases to be a “Clearing Agency”
registered under the Exchange Act and a successor depository is not appointed by
the Issuer within ninety (90) days of such notice, the Global Notes deposited
with the Depository pursuant to Section 2.2 shall be transferred to the
beneficial owners thereof subject to the procedures and conditions set forth in
this Section 2.10.

 

(b)           Any Global Note that is exchanged for a Definitive Note shall be
surrendered by the Depository to the Note Administrator’s Corporate Trust Office
together with necessary instruction for the registration and delivery of a
Definitive Note to the beneficial owners (or such owner’s nominee) holding the
ownership interests in such Global Note. Any such transfer shall be made,
without charge, and the Authenticating Agent shall authenticate and deliver,
upon such transfer of each portion of such Global Note, an equal aggregate
principal amount of Definitive Notes of the same Class and authorized
denominations. Any Definitive Notes delivered in exchange for an interest in a
Global Note shall, except as otherwise provided by Section 2.5(f), bear the
applicable legend set forth in Exhibits A-2, B-2, C-2, D-2, E-2 and F-2, as
applicable, and shall be subject to the transfer restrictions referred to in
such applicable legend. The Holder of each such registered individual Global
Note may transfer such Global Note by surrendering it at the Corporate Trust
Office of the Note Administrator, or at the office of the Paying Agent.

 

(c)           Subject to the provisions of Section 2.10(b) above, the registered
Holder of a Global Note may grant proxies and otherwise authorize any Person,
including Agent Members and Persons that may hold interests through Agent
Members, to take any action which a Holder is entitled to take under this
Indenture or the Notes.

 

(d)           [Reserved]

 

(e)           In the event of the occurrence of either of the events specified
in Section 2.10(a) above, the Issuer and the Co-Issuer shall promptly make
available to the Notes Registrar a reasonable supply of Definitive Notes.

 

77 

 

 



Pending the preparation of Definitive Notes pursuant to this Section 2.10, the
Issuer and the Co-Issuer, with respect to the Offered Notes and the Class E-E
Notes and the Class E-X Notes, or the Issuer, with respect to the Class F Notes,
the Class F-E Notes, the Class F-X Notes, the Class G Notes, the Class G-E Notes
and the Class G-X Notes, may execute and, upon Issuer Order, the Authenticating
Agent shall authenticate and deliver, temporary Notes that are printed,
lithographed, typewritten, mimeographed or otherwise reproduced, in any
authorized denomination, substantially of the tenor of the Definitive Notes in
lieu of which they are issued and with such appropriate insertions, omissions,
substitutions and other variations as the Officers executing such Definitive
Notes may determine, as conclusively evidenced by their execution of such
Definitive Notes.

 

If temporary Definitive Notes are issued, the Issuer and the Co-Issuer shall
cause permanent Definitive Notes to be prepared without unreasonable delay. The
Definitive Notes shall be printed, lithographed, typewritten or otherwise
reproduced, or provided by any combination thereof, or in any other manner
permitted by the rules and regulations of any applicable notes exchange, all as
determined by the Officers executing such Definitive Notes. After the
preparation of Definitive Notes, the temporary Notes shall be exchangeable for
Definitive Notes upon surrender of the applicable temporary Definitive Notes at
the office or agency maintained by the Issuer and the Co-Issuer for such
purpose, without charge to the Holder. Upon surrender for cancellation of any
one or more temporary Definitive Note, the Issuer and the Co-Issuer, with
respect to the Offered Notes and the Class E-E Notes and the Class E-X Notes, or
the Issuer, with respect to the Class F Notes, the Class F-E Notes, the Class
F-X Notes, the Class G Notes, the Class G-E Notes and the Class G-X Notes, shall
execute, and the Authenticating Agent shall authenticate and deliver, in
exchange therefor the same aggregate principal amount of Definitive Notes of
authorized denominations. Until so exchanged, the temporary Notes shall in all
respects be entitled to the same benefits under this Indenture as Definitive
Notes.

 

Section 2.11. U.S. Federal Income Tax Treatment of Notes and the Issuer.

 

(a)           Each of the Issuer and the Co-Issuer intends that, for U.S.
federal income tax purposes, the Notes (unless held by Sub-REIT (or another
disregarded entity wholly-owned by Sub-REIT or a subsequent REIT)) be treated as
debt and that the Issuer be treated as a Qualified REIT Subsidiary or other
disregarded entity of a REIT for U.S. federal income tax purposes (unless the
Issuer has received a No Trade or Business Opinion). Each prospective purchaser
and any subsequent transferee of a Note or any interest therein shall, by virtue
of its purchase or other acquisition of such Note or interest therein, be deemed
to have agreed to treat such Note in a manner consistent with the preceding
sentence for U.S. federal income tax purposes.

 

(b)           The Issuer and the Co-Issuer shall account for the Offered Notes
and the Class E-E Notes and the Class E-X Notes, or the Issuer, with respect to
the Class F Notes, the Class F-E Notes, the Class F-X Notes, the Class G Notes,
the Class G-E Notes and the Class G-X Notes, and prepare any reports to
Noteholders and tax authorities consistent with the intentions expressed in
Section 2.11(a) above.

 

78 

 

 



(c)           Each Holder of Notes agrees by virtue of being a Holder it shall
timely furnish to the Issuer and the Co-Issuer or their respective agents any
completed U.S. federal income tax form or certification (such as IRS Form W-8BEN
(Certificate of Foreign Status of Beneficial Owner for United States Tax
Withholding and Reporting (Individuals)), IRS Form W-8BEN-E (Certificate of
Foreign Status of Beneficial Owner for United States Tax Withholding and
Reporting (Entities)) IRS Form W-8IMY (Certificate of Foreign Intermediary,
Foreign Flow-Through Entity, or Certain U.S. Branches for United States Tax
Withholding and Reporting), IRS Form W-9 (Request for Taxpayer Identification
Number and Certification), or IRS Form W-8ECI (Certificate of Foreign Person’s
Claim that Income is Effectively Connected with the Conduct of a Trade or
Business in the United States) or any successors to such IRS forms) that the
Issuer, the Co-Issuer or their respective agents may reasonably request and
shall update or replace such forms or certification in accordance with its terms
or its subsequent amendments. Furthermore, Noteholders shall timely furnish any
information required pursuant to Section 2.7(d).

 

(d)          The Issuer shall be responsible for all calculations of original
issue discount on the Notes, if any.

 

(e)           Each prospective purchaser, any subsequent transferee, and each
Holder of a Note or any interest therein shall, by virtue of its purchase or
other acquisition of such Note or interest therein, be deemed to agree (i) to
provide accurate information and documentation that may be required for the
Issuer or the Co-Issuer to comply with FATCA and the Cayman FATCA Legislation
and (ii) that the Issuer or the Co-Issuer may (A) provide such information and
documentation and any other information concerning its investment in such Notes
to the Cayman Islands Tax Information Authority, the IRS and any other relevant
tax authority and (B) take any other actions necessary for the Issuer or the
Co-Issuer to comply with FATCA.

 

(f)            [Reserved]

 

(g)           Each of the Retention Holder and Sub-REIT, by acceptance of the
Retained Securities and the ordinary shares of the Issuer, as applicable, agrees
to take no action inconsistent with such treatment and, for so long as any Note
is Outstanding, agrees not to sell, transfer, convey, setover, pledge or
encumber any Retained Securities and/or the ordinary shares of the Issuer, as
applicable, except to the extent permitted pursuant to Section 2.5(o).

 

Section 2.12. Authenticating Agents. Upon the request of the Issuer and the
Co-Issuer, with respect to the Offered Notes and the Class E-E Notes and the
Class E-X Notes, or the Issuer, with respect to the Class F Notes, the Class F-E
Notes, the Class F-X Notes, the Class G Notes, the Class G-E Notes and the Class
G-X Notes, the Note Administrator shall, and if the Note Administrator so
chooses the Note Administrator may, pursuant to this Indenture, appoint one (1)
or more Authenticating Agents with power to act on its behalf and subject to its
direction in the authentication of Notes in connection with issuance, transfers
and exchanges under Sections 2.4, 2.5, 2.6 and 8.5, as fully to all intents and
purposes as though each such Authenticating Agent had been expressly authorized
by such Sections to authenticate such Notes. For all purposes of this Indenture,
the authentication of Notes by an Authenticating Agent pursuant to this
Section 2.12 shall be deemed to be the authentication of Notes by the Note
Administrator.

 

79 

 

 



Any corporation or banking association into which any Authenticating Agent may
be merged or converted or with which it may be consolidated, or any corporation
or banking association resulting from any merger, consolidation or conversion to
which any Authenticating Agent shall be a party, or any corporation succeeding
to the corporate trust business of any Authenticating Agent, shall be the
successor of such Authenticating Agent hereunder, without the execution or
filing of any further act on the part of the parties hereto or such
Authenticating Agent or such successor corporation. Any Authenticating Agent may
at any time resign by giving written notice of resignation to the Note
Administrator, the Trustee, the Issuer and the Co-Issuer. The Note Administrator
may at any time terminate the agency of any Authenticating Agent by giving
written notice of termination to such Authenticating Agent, the Trustee, the
Issuer and the Co-Issuer. Upon receiving such notice of resignation or upon such
a termination, the Note Administrator shall promptly appoint a successor
Authenticating Agent and shall give written notice of such appointment to the
Issuer.

 

The Note Administrator agrees to pay to each Authenticating Agent appointed by
it from time to time reasonable compensation for its services, and reimbursement
for its reasonable expenses relating thereto and the Note Administrator shall be
entitled to be reimbursed for such payments, subject to Section 6.7. The
provisions of Sections 2.9, 6.4 and 6.5 shall be applicable to any
Authenticating Agent.

 

Section 2.13. Forced Sale on Failure to Comply with Restrictions.

 

(a)           Notwithstanding anything to the contrary elsewhere in this
Indenture, any transfer of a Note or interest therein to a U.S. Person who is
determined not to have been both (i) either (A) a QIB or (B) an IAI and (ii) a
Qualified Purchaser at the time of acquisition of the Note or interest therein,
or any transfer of a Note or interest therein that could result in the Issuer or
the Co-Issuer being subject to ERISA or Section 4975 of the Code or that could
constitute or result in a non-exempt prohibited transaction under ERISA or
Section 4975 of the Code, in any case, shall be null and void and any such
proposed transfer of which the Issuer, the Co-Issuer, the Note Administrator or
the Trustee shall have written notice (which includes via electronic mail) may
be disregarded by the Issuer, the Co-Issuer, the Note Administrator and the
Trustee for all purposes.

 

(b)           If the Issuer determines that any Holder of a Note has not
satisfied the applicable requirement described in Section 2.13(a) above (any
such Person a “Non-Permitted Holder”), then the Issuer shall promptly after
discovery that such Person is a Non-Permitted Holder by the Issuer, the
Co-Issuer, the Note Administrator or the Trustee (and notice by the Note
Administrator, the Trustee (in the case of each of the Note Administrator and
the Trustee, only if a Trust Officer has actual knowledge and makes such
discovery) or the Co-Issuer to the Issuer (if any of them makes the discovery)),
send notice to such Non-Permitted Holder demanding that such Non-Permitted
Holder transfer its interest to a Person that is not a Non-Permitted Holder
within thirty (30) days (10 days in the case of a Non-Permitted Holder for
ERISA-related reasons) of the date of such notice. If such Non-Permitted Holder
fails to so transfer its Note or interest therein, the Issuer shall have the
right, without further notice to the Non-Permitted Holder, to sell such Note or
interest therein to a purchaser selected by the Issuer that is not a
Non-Permitted Holder on such terms as the Issuer may choose. The Issuer, or a
third party acting on behalf of the Issuer, may select the purchaser by
soliciting one or more bids from one or more brokers or other market
professionals that regularly deal in securities similar to the Note, and selling
such Note to the highest such bidder. However, the Issuer may select a purchaser
by any other means determined by it in its sole discretion. The Holder of such
Note, the Non-Permitted Holder and each other Person in the chain of title from
the Holder to the Non-Permitted Holder, by its acceptance of an interest in the
Note, agrees to cooperate with the Issuer and the Note Administrator to effect
such transfers. The proceeds of such sale, net of any commissions, expenses and
taxes due in connection with such sale shall be remitted to the Non-Permitted
Holder. The terms and conditions of any sale under this Section 2.13(b) shall be
determined in the sole discretion of the Issuer, and the Issuer shall not be
liable to any Person having an interest in the Note sold as a result of any such
sale of exercise of such discretion.

 

80 

 

 



Section 2.14. No Gross Up. The Issuer shall not be obligated to pay any
additional amounts to the Holders or beneficial owners of the Notes as a result
of any withholding or deduction for, or on account of, any present or future
taxes, duties, assessments or governmental charges.

 

Section 2.15. Credit Risk Retention. The Sponsor shall timely deliver (or cause
to be timely delivered) to the Trustee and the Note Administrator any notices
contemplated by Section 10.10(a)(vi).

 

Section 2.16. Exchangeable Notes; Exchange of MASCOT Notes. (a) At any time on
or after the Initial MASCOT Note Issuance Date all or a portion of the Class E
Notes, the Class F Notes and the Class G Notes (such Notes to be exchanged, the
“Exchangeable Notes”) may be exchanged for proportionate interests in one or
more classes of certain other Notes and vice versa (such Notes received in such
an exchange, the “Exchanged Notes”); provided that the Class E Notes shall only
be Exchangeable Notes and be exchangeable for proportionate interests in MASCOT
Notes if such Notes at the time of the exchange are owned by a wholly-owned
subsidiary of Starwood Property Trust. The Exchangeable Notes may be exchanged
by the Holders thereof for (1) a corresponding MASCOT P&I Note with the same
principal balance as the Class E Note, the Class F Note or the Class G Note, as
applicable, surrendered in the exchange but with a reduced Note Interest Rate,
and (2) an MASCOT Interest Only Note that has a notional balance equal to the
principal balance of the MASCOT P&I Note received in such exchange with a fixed
interest rate equal to such reduction in Note Interest Rate. Specifically, with
respect to the exchange of the Class E Notes, the Class F Notes or the Class G
Notes for corresponding MASCOT Notes, the per annum interest rates payable on
the MASCOT P&I Notes and the MASCOT Interest Only Notes shall be determined, on
the date of such exchange, by the holder of the Class E Notes, the Class F Notes
or the Class G Notes, as applicable, surrendered in such exchange. The aggregate
interest rates of the Exchanged Notes received in the exchange shall equal the
aggregate interest rate of the Exchangeable Notes surrendered for exchange. The
MASCOT Interest Only Notes are not entitled to any payments of principal and
shall have an Aggregate Outstanding Amount of zero.

 

81 

 

 



(b)           (i) With respect to the exchange of the Class E Notes, the Class F
Notes or the Class G Notes for corresponding MASCOT Notes, each of (1) the
Aggregate Outstanding Amount of the MASCOT P&I Note received in the exchange and
(2) the Aggregate Outstanding Notional Amount of the MASCOT Interest Only Notes
received in the exchange shall equal the Aggregate Outstanding Amount of the
Class E Notes, the Class F Notes or the Class G Notes, as applicable, exchanged.
The MASCOT Interest Only Notes are not entitled to any payments of principal and
have an Aggregate Outstanding Amount of zero.

 

(ii)           The aggregate Note Interest Rates of the Exchanged Notes received
in the exchange must equal the aggregate Note Interest Rate of the Exchangeable
Notes surrendered for exchange.

 

(c)           Exchanges of the Class E Notes, the Class F Notes or the Class G
Notes for MASCOT Notes and any subsequent exchange of such MASCOT Notes for the
Class E Notes, the Class F Notes or the Class G Notes may occur repeatedly.

 

(d)           With respect to an exchange of some or all of the Class E Notes,
the Class F Notes or the Class G Notes, as applicable, the Holders of such
MASCOT P&I Notes shall be entitled to exercise all the voting rights (including
any rights as the Controlling Class) and objection rights that are allocated to
such exchanged Class E Notes, the Class F Notes or the Class G Notes, as
applicable, and the Aggregate Outstanding Amount of such MASCOT P&I Notes shall
be used to determine if the requisite percentage of Holders under this Indenture
has voted, consented or otherwise given direction; provided that, in connection
with any supplemental indenture that affects a Class of MASCOT Notes in a manner
that is materially different from the effect of such supplemental indenture on
the Class E Notes, the Class F Notes or the Class G Notes, as applicable, the
Holders of the applicable MASCOT Notes shall vote as a separate class.

 

(e)           The Class E-X Notes, the Class F-X Notes and the Class G-X Notes
are interest only notes that receive interest payments but do not receive
principal payments. Interest on the MASCOT Interest Only Notes is calculated on
a balance equal to the “Aggregate Outstanding Notional Amount,” which shall, as
of any date, equal the Aggregate Outstanding Amount on such date of the related
MASCOT P&I Note.

 

(f)            In order to effect an exchange of Exchangeable Notes, the Holder
shall submit a duly executed Officer’s Certificate in the form of Exhibit S to
this Indenture to the Note Administrator no earlier than ten (10) Business Days
before the proposed exchange date and no later than five (5) Business Days
before the proposed exchange date. Such Officer’s Certificate shall to be in
writing, and may be by email to cts.cmbs.bond.admin@wellsfargo.com. The
Officer’s Certificate must be on the Holder’s letterhead, carry a medallion
stamp guarantee and set forth the following information: (i) the CUSIP number of
each Exchangeable Note and Exchanged Note; (ii) the Aggregate Outstanding Amount
and the Aggregate Outstanding Notional Amount, as applicable, of the Notes to be
exchanged; (iii) the Holder’s DTC participant number to be debited and credited;
and (iv) the proposed exchange date. The exchange date with respect to any
exchange may be any Business Day other than (1) the first or last Business Day
of the month, (2) any Payment Date, (3) any Record Date or (4) any day between a
Record Date and the next Payment Date. Any such notice shall become irrevocable
on the second Business Day before the proposed exchange date. The Holder must
pay the Note Administrator a fee equal to $5,000 for each exchange request and
such fee must be received by the Note Administrator prior to the exchange date
or such exchange shall not be effected. In addition, any Holder wishing to
effect such an exchange must pay any other expenses related to such exchange,
including any fees charged by DTC. The Note Administrator shall make the first
payment on any Exchanged Note received by a Holder in an exchange transaction on
the Payment Date related to the next Record Date following the effective date of
such exchange.

 

82 

 

 



Section 2.17. Effect of Benchmark Transition Event.

 

(a)           Collateral Manager shall provide written notice to the Trustee,
the Note Administrator and the Servicer promptly after the Collateral Manager
has determined that a Benchmark Transition Event has occurred. After the
occurrence of a Benchmark Transition Event and the related Benchmark Replacement
Date with respect to the then-current Benchmark, such Benchmark shall be
replaced with the applicable Benchmark Replacement as determined by the
Collateral Manager and the Collateral Manager shall provide written notice of
such determination to the Issuer, the Co-Issuer, the Advancing Agent, the
Trustee, the Note Administrator, the Servicer and the Calculation Agent (if
different from the Note Administrator) in advance of such Benchmark Replacement
Date. Notwithstanding the occurrence of a Benchmark Transition Event, amounts
payable on the Notes shall be determined with respect to the then-current
Benchmark (which may be LIBOR as determined in accordance with methods specified
in this Indenture) until the occurrence of the related Benchmark Replacement
Date.

 

(b)           If the Benchmark Replacement is any benchmark other than Term SOFR
and the Collateral Manager later determines on the first day of any calendar
quarter after the related Benchmark Replacement Date that Term SOFR is able to
be implemented, the Collateral Manager shall provide written notice of such
determination and any applicable Benchmark Replacement Conforming Changes for
Term SOFR to the Issuer, the Co-Issuer, the Advancing Agent, the Trustee, the
Note Administrator, the Servicer and the Calculation Agent (if different from
the Note Administrator), and upon receipt of such written notice and the
implementation of such Benchmark Replacement Conforming Changes, if any, in a
supplemental indenture in accordance with Section 8.1(b)(iv), Term SOFR shall
become the new Unadjusted Benchmark Replacement and shall, together with a new
Benchmark Replacement Adjustment for Term SOFR, replace the then-current
Benchmark on the Benchmark Replacement Date for Term SOFR.

 

(c)           In connection with the occurrence of any Benchmark Transition
Event (or notice of the redetermination of the Benchmark Replacement to Term
SOFR in accordance with Section 2.17(b)) and its related Benchmark Replacement
Date, the Collateral Manager shall direct the parties hereto by Issuer Order to
enter into a supplemental indenture in accordance with Section 8.1(b)(iv) to
make such Benchmark Replacement Conforming Changes, if any, as Collateral
Manager determines may be necessary or desirable to administer, implement or
adopt the applicable Benchmark or the Benchmark Replacement and the related
Benchmark Replacement Adjustment. From time to time, the Collateral Manager may
direct the parties hereto by Issuer Order to enter into a supplemental indenture
in accordance with Section 8.1(b)(iv) to make such Benchmark Replacement
Conforming Changes, if any, as Collateral Manager determines may be necessary or
desirable to administer, implement or adopt the applicable Benchmark or the
Benchmark Replacement and related Benchmark Replacement Adjustment.

 

83 

 

 



(d)           Any determination, implementation, adoption, decision, proposal or
election that may be made by the Collateral Manager pursuant to this Section
2.17, with respect to any Benchmark Transition Event, Benchmark Replacement
Date, Benchmark Replacement, Benchmark Replacement Adjustment or Benchmark
Replacement Conforming Changes including any determination with respect to a
tenor, observation period, rate or adjustment or of the occurrence or
non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action or any selection, shall be conclusive and binding
on the parties hereto and the Noteholders absent manifest error, may be made in
the sole discretion of the Collateral Manager and may be relied upon by the Note
Administrator, the Trustee and the Calculation Agent without investigation.

 

(e)           Notwithstanding anything to the contrary in this Indenture, the
Collateral Manager may send any notices with respect to any Benchmark Transition
Event, Benchmark Replacement Date, Benchmark Replacement, Benchmark Replacement
Adjustment, Benchmark Replacement Conforming Changes or any other determination
or selection made under this Section 2.17, by email (or other electronic
communication).

 

(f)            The Collateral Manager shall not have any liability or
responsibility for the determination or selection with respect to any Benchmark
Transition Event, Benchmark Replacement Date, Benchmark Replacement, Benchmark
Replacement Adjustment, Benchmark Replacement Conforming Changes or any other
determination or selection made under this Section 2.17 (including, without
limitation, whether the conditions for the such determination or selection have
been satisfied).

 

ARTICLE 3

CONDITIONS PRECEDENT; PLEDGED COLLATERAL INTERESTS

 

Section 3.1. General Provisions. The Notes to be issued on the Closing Date
shall be executed by the Issuer and the Co-Issuer, with respect to the Offered
Notes, or the Issuer, with respect to the Class F Notes and the Class G Notes,
upon compliance with Section 3.2 and shall be delivered to the Authenticating
Agent for authentication and thereupon the same shall be authenticated and
delivered by the Authenticating Agent upon Issuer Request. The Issuer shall
cause the following items to be delivered to the Trustee on or prior to the
Closing Date:

 

(a)           an Officer’s Certificate of the Issuer (i) evidencing the
authorization by Board Resolution of the execution and delivery of this
Indenture, the Servicing Agreement, the Placement Agreement and related
documents, the execution, authentication and delivery of the Notes and
specifying the Stated Maturity Date of each Class of Notes, the principal amount
of each Class of Notes and the applicable Note Interest Rate of each Class of
Notes to be authenticated and delivered, and (ii) certifying that (A) the
attached copy of the Board Resolution is a true and complete copy thereof, (B)
such resolutions have not been rescinded and are in full force and effect on and
as of the Closing Date and (C) the Directors authorized to execute and deliver
such documents hold the offices and have the signatures indicated thereon;

 

84 

 

 



(b)           an Officer’s Certificate of the Co-Issuer (i) evidencing the
authorization by Board Resolution of the execution and delivery of this
Indenture and related documents, the execution, authentication and delivery of
the Notes and specifying the Stated Maturity Date of each Class of Notes, the
principal amount of each Class of Notes and the applicable Note Interest Rate of
each Class of Notes to be authenticated and delivered, and (ii) certifying that
(A) the attached copy of the Board Resolution is a true and complete copy
thereof, (B) such resolutions have not been rescinded and are in full force and
effect on and as of the Closing Date and (C) each Officer authorized to execute
and deliver the documents referenced in clause (b)(i) above holds the office and
has the signature indicated thereon;

 

(c)           an opinion of Dechert LLP, special U.S. counsel to the Co-Issuers,
the Seller, the Collateral Manager, the Retention Holder and certain Affiliates
thereof (which opinions may be limited to the laws of the State of New York and
the federal law of the United States and may assume, among other things, the
correctness of the representations and warranties made or deemed made by the
owners of Notes pursuant to Sections 2.5(h), (i) and (j)) dated the Closing
Date, as to certain enforceability matters of New York law and certain 1940 Act
issues, United States federal income tax and securities law matters, in a form
satisfactory to the Placement Agents;

 

(d)           an opinion of Dechert LLP, special counsel to the Co-Issuers dated
the Closing Date, relating to the validity of the Grant hereunder and the
perfection of the Trustee’s security interest in the Collateral;

 

(e)           an opinion of Dechert LLP, U.S. counsel to the Issuer and the
Co-Issuer dated the Closing Date, relating to certain bankruptcy matters, in a
form satisfactory to the Placement Agents;

 

(f)            an opinion of Dechert LLP, counsel to Seller dated the Closing
Date, relating to certain U.S. credit risk retention rules, in a form
satisfactory to the Placement Agents;

 

(g)           an opinion of Sidley Austin LLP, special counsel to Sub-REIT dated
the Closing Date, regarding its qualification and taxation as a REIT;

 

(h)           an opinion of Richards, Layton & Finger P.A., counsel to the
Collateral Manager dated the Closing Date, regarding certain issues of Delaware
law;

 

(i)            an opinion of Walkers, Cayman Islands counsel to the Issuer,
dated the Closing Date, regarding certain issues of Cayman Islands law;

 



85 

 

 



(j)            opinions of Richards, Layton & Finger P.A., special Delaware
counsel to the Co-Issuer and the Retention Holder dated the Closing Date,
regarding certain issues of Delaware law and regarding authority to file
bankruptcy;

 

(k)           an opinion of Richards, Layton & Finger P.A., special Delaware
counsel to Seller dated the Closing Date, regarding certain issues of Delaware
law;

 

(l)            an opinion of K&L Gates LLP, counsel to the Servicer, and an
opinion of in-house counsel to the Servicer, each dated the Closing Date,
regarding certain issues of New York and United States law;

 

(m)          an opinion of Kilpatrick Townsend & Stockton LLP, counsel to the
Special Servicer, dated the Closing Date, regarding certain issues of New York,
Florida and United States law;

 

(n)           an opinion of Aini & Associates PLLC, counsel to Trustee;

 

(o)           an opinion of (i) in-house counsel of the Note Administrator,
dated as of the Closing Date, regarding certain matters of United States law and
(ii) Aini & Associates PLLC, counsel to the Note Administrator;

 

(p)           an opinion of counsel to the Issuer regarding certain matters of
Minnesota law with respect to the Minnesota Collateral;

 

(q)           an Officer’s Certificate given on behalf of the Issuer and without
personal liability, stating that the Issuer is not in Default under this
Indenture and that the issuance of the Securities by the Issuer will not result
in a breach of any of the terms, conditions or provisions of, or constitute a
Default under, the Governing Documents of the Issuer, any indenture or other
agreement or instrument to which the Issuer is a party or by which it is bound,
or any order of any court or administrative agency entered in any Proceeding to
which the Issuer is a party or by which it may be bound or to which it may be
subject; that all conditions precedent provided in this Indenture relating to
the authentication and delivery of the Notes applied for and all conditions
precedent provided in the Preferred Share Paying Agency Agreement relating to
the issuance by the Issuer of the Preferred Shares have been complied with and
that all expenses due or accrued with respect to the offering or relating to
actions taken on or in connection with the Closing Date have been paid;

 

(r)            an Officer’s Certificate given on behalf of the Co-Issuer stating
that the Co-Issuer is not in Default under this Indenture and that the issuance
of the Notes by the Co-Issuer will not result in a breach of any of the terms,
conditions or provisions of, or constitute a Default under, the Governing
Documents of the Co-Issuer, any indenture or other agreement or instrument to
which the Co-Issuer is a party or by which it is bound, or any order of any
court or administrative agency entered in any Proceeding to which the Co-Issuer
is a party or by which it may be bound or to which it may be subject; that all
conditions precedent provided in this Indenture relating to the authentication
and delivery of the Notes applied for have been complied with and that all
expenses due or accrued with respect to the offering or relating to actions
taken on or in connection with the Closing Date have been paid;

 

86 

 

 



(s)           executed counterparts of the Collateral Interest Purchase
Agreement, the Servicing Agreement, the Collateral Management Agreement, the
Advisory Committee Member Agreement, the Participation Agreements, the Future
Funding Agreement, the Placement Agreement, the Preferred Share Paying Agency
Agreement, the Securities Account Control Agreement, the U.S. Risk Retention
Agreement, the EU Risk Retention Letter and the Future Funding Account Control
Agreement;

 

(t)            an Accountants’ Report on applying Agreed-Upon Procedures with
respect to certain information concerning the Closing Date Collateral Interests
in the data tape, dated July 23, 2019, an Accountants’ Report on applying
Agreed-Upon Procedures with respect to certain information concerning the
Closing Date Collateral Interests in the Preliminary Offering Memorandum of the
Co-Issuers, dated July 23, 2019, and the Structural and Collateral Term Sheet
dated July 23, 2019, and an Accountant’s Report on applying Agreed-Upon
Procedures with respect to certain information concerning the Closing Date
Collateral Interests in the Offering Memorandum;

 

(u)           evidence of preparation for filing at the appropriate filing
office in the District of Columbia of a financing statement, on behalf of the
Issuer, relating to the perfection of the lien of this Indenture in that
Collateral in which a security interest may be perfected by filing under the
UCC;

 

(v)           an Issuer Order executed by the Issuer and the Co-Issuer, with
respect to the Offered Notes, or the Issuer, with respect to the Class F Notes
and the Class G Notes, directing the Authenticating Agent to (i) authenticate
the Notes specified therein, in the amounts set forth therein and registered in
the name(s) set forth therein and (ii) deliver the authenticated Notes as
directed by the Issuer and the Co-Issuer; and

 

(w)          the Future Funding Indemnitor certification pursuant to Section
12.5(b).

 

Section 3.2. Security for Offered Notes and the Class E-E Notes and the Class
E-X Notes. Prior to the issuance of the Notes on the Closing Date, the Issuer
shall cause the following conditions to be satisfied:

 

(a)           Grant of Security Interest; Delivery of Collateral Interests. The
Grant pursuant to the Granting Clause of this Indenture of all of the Issuer’s
right, title and interest in and to the Collateral and the transfer of all
Closing Date Collateral Interests acquired in connection therewith purchased by
the Issuer on the Closing Date (as set forth in Schedule A hereto) to the
Trustee, without recourse (except as expressly provided in each applicable
Collateral Interest Purchase Agreement), in the manner provided in
Section 3.3(a) and the crediting to the Custodial Account by the Securities
Intermediary of such Closing Date Collateral Interests.

 

87 

 

 



(b)           Certificate of the Issuer. A certificate of an Authorized Officer
of the Issuer given on behalf of the Issuer and without personal liability,
dated as of the Closing Date, delivered to the Trustee and the Note
Administrator, to the effect that, in the case of each Closing Date Collateral
Interest pledged to the Trustee for inclusion in the Collateral on the Closing
Date and immediately prior to the delivery thereof on the Closing Date:

 

(i)            the Issuer is the owner of such Closing Date Collateral Interest
free and clear of any liens, claims or encumbrances of any nature whatsoever
except for those which are being released on the Closing Date;

 

(ii)           the Issuer has acquired its ownership in such Closing Date
Collateral Interest in good faith without notice of any adverse claim, except as
described in paragraph (i) above;

 

(iii)          the Issuer has not assigned, pledged or otherwise encumbered any
interest in such Closing Date Collateral Interest (or, if any such interest has
been assigned, pledged or otherwise encumbered, it has been released) other than
interests Granted pursuant to this Indenture;

 

(iv)          the Loan Documents with respect to such Closing Date Collateral
Interest do not prohibit the Issuer from Granting a security interest in and
assigning and pledging such Closing Date Collateral Interest to the Trustee;

 

(v)           the information set forth with respect to each such Closing Date
Collateral Interest on Schedule A is true correct;

 

(vi)          the Closing Date Collateral Interests included in the Collateral
satisfy the requirements of Section 3.2(a);

 

(vii)         (1)           the Grant pursuant to the Granting Clause of this
Indenture shall, upon execution and delivery of this Indenture by the parties
hereto, result in a valid and continuing security interest in favor of the
Trustee for the benefit of the Secured Parties in all of the Issuer’s right,
title and interest in and to the Closing Date Collateral Interests pledged to
the Trustee for inclusion in the Collateral on the Closing Date; and

 

(2)           upon the delivery of each mortgage note evidencing the obligations
of the borrowers under each Collateral Interest to the Custodian on behalf of
the Trustee, at the Custodian’s office in Minneapolis, Minnesota, the Trustee’s
security interest in all Collateral Interests shall be a validly perfected,
first priority security interest under the UCC as in effect in the State of
Minnesota.

 

(c)           Rating Letters. The Issuer and/or Co-Issuer’s receipt of a signed
letter from the Rating Agencies confirming that (i) the Class A Notes have been
issued with a rating of at least “Aaa(sf)” by Moody’s and “AAA(sf)” by DBRS,
(ii) the Class A-S Notes be issued with a rating of “AAA(sf)” by DBRS, (iii) the
Class B Notes be issued with a rating of at least “AA(low)(sf)” by DBRS, (iv)
the Class C Notes be issued with a rating of at least “A(low)(sf)” by DBRS, (v)
the Class D Notes be issued with a rating of at least “BBB(sf)” by DBRS, (vi)
the Class E Notes be issued with a rating of at least “BBB(low)(sf)” by DBRS,
(vii) the Class F Notes be issued with a rating of at least “BB(low)(sf)” by
DBRS and (viii) the Class G Notes be issued with a rating of at least
“B(low)(sf)” by DBRS, and that such ratings are in full force and effect on the
Closing Date.

 

88 

 

 



(d)           Accounts. Evidence of the establishment of the Payment Account,
the Preferred Share Distribution Account, the Reinvestment and Replenishment
Account, the Custodial Account, the Collection Account, the Future Funding
Reserve Account and the Participated Loan Collection Account.

 

(e)           [Reserved]

 

(f)            [Reserved]

 

(g)           Issuance of Preferred Shares. The Issuer shall have confirmed that
the Preferred Shares have been, or contemporaneously with the issuance of the
Notes will be, (i) issued by the Issuer and (ii) acquired in their entirety by
the Retention Holder.

 

Section 3.3. Transfer of Collateral.

 

(a)           Wells Fargo Bank, National Association, acting through its
Document Custody division, as document custodian (in such capacity, the
“Custodian”), is hereby appointed as Custodian to hold all of the mortgage notes
or participation certificates required to be delivered to it by the Issuer on
the Closing Date or on the closing date of the acquisition of any Reinvestment
Collateral Interest or Exchange Collateral Interest, at its office in
Minneapolis, Minnesota. Any successor to the Custodian shall be a U.S. state or
national bank or trust company that is not an Affiliate of the Issuer or the
Co-Issuer and has capital and surplus of at least $200,000,000 and whose
long-term unsecured debt is rated at least “Baa1” by Moody’s and “BBB” by DBRS
(if rated by DBRS, or if not rated by DBRS, an equivalent (or higher) rating by
any two other NRSROs (which may include Moody’s)). Subject to the limited right
to relocate Collateral set forth in Section 7.5(b), the Custodian shall hold all
Loan Documents at its Corporate Trust Office.

 

(b)           All Eligible Investments and other investments purchased in
accordance with this Indenture in the respective Accounts in which the funds
used to purchase such investments shall be held in accordance with Article 10
and, in respect of each Indenture Account, the Trustee on behalf of the Secured
Parties shall have entered into a securities account control agreement with the
Issuer, as debtor and Wells Fargo Bank, National Association, as “securities
intermediary” (within the meaning of Section 8-102(a)(14) of the UCC as in
effect in the State of New York) (together with its permitted successors and
assigns in the trusts hereunder, the “Securities Intermediary”), and the
Trustee, as secured party (the “Securities Account Control Agreement”)
providing, inter alia, that the establishment and maintenance of such Indenture
Account will be governed by the law of the State of New York. The security
interest of the Trustee in Collateral shall be perfected and otherwise evidenced
as follows:

 

(i)            in the case of Collateral consisting of Security Entitlements, by
the Issuer (A) causing the Securities Intermediary, in accordance with the
Securities Account Control Agreement, to indicate by book entry that a Financial
Asset has been credited to the Custodial Account and (B) causing the Securities
Intermediary to agree pursuant to the Securities Account Control Agreement that
it will comply with Entitlement Orders originated by or on behalf of the Trustee
with respect to each such Security Entitlement without further consent by the
Issuer;

 

89 

 

 



(ii)           in the case of Collateral consisting of Instruments or
Certificated Securities (the “Minnesota Collateral”), to the extent that any
such Minnesota Collateral does not constitute a Financial Asset forming the
basis of a Security Entitlement acquired by the Trustee pursuant to clause (i),
by the Issuer causing (A) the Custodian, on behalf of the Trustee, to acquire
possession of such Minnesota Collateral in the State of Minnesota or (B) another
Person (other than the Issuer or a Person controlling, controlled by, or under
common control with, the Issuer) (1) to (x) take possession of such Minnesota
Collateral in the State of Minnesota and (y) authenticate a record acknowledging
that it holds such possession for the benefit of the Trustee or (2) to (x)
authenticate a record acknowledging that it will hold possession of such
Minnesota Collateral for the benefit of the Trustee and (y) take possession of
such Minnesota Collateral in the State of Minnesota;

 

(iii)          in the case of Collateral consisting of General Intangibles and
all other Collateral of the Issuer in which a security interest may be perfected
by filing a financing statement under Article 9 of the UCC as in effect in the
District of Columbia, filing or causing the filing of a UCC financing statement
naming the Issuer as debtor and the Trustee as secured party, which financing
statement reasonably identifies all such Collateral, with the Recorder of Deeds
of the District of Columbia;

 

(iv)          in the case of Collateral consisting of General Intangibles,
causing the registration of the security interests granted under this Indenture
in the register of mortgages and charges of the Issuer maintained at the
Issuer’s registered office in the Cayman Islands; and

 

(v)           in the case of Collateral consisting of Cash on deposit in any
Servicing Account managed by the Servicer or Special Servicer pursuant to the
terms of the Servicing Agreement, to deposit such Cash in a Servicing Account,
which Servicing Account is in the name of the Servicer or Special Servicer on
behalf of the Trustee.

 

(c)           The Issuer hereby authorizes the filing of UCC financing
statements describing as the collateral covered thereby “all of the debtor’s
personal property and Collateral,” or words to that effect, notwithstanding that
such wording may be broader in scope than the Collateral described in this
Indenture.

 

(d)           Without limiting the foregoing, the Trustee shall cause the Note
Administrator to take such different or additional action as the Trustee may be
advised by advice of counsel to the Trustee, Note Administrator or the Issuer
(delivered to the Trustee and the Note Administrator) is reasonably required in
order to maintain the perfection and priority of the security interest of the
Trustee in the event of any change in applicable law or regulation, including
Articles 8 and 9 of the UCC and Treasury Regulations governing transfers of
interests in Government Items (it being understood that the Note Administrator
shall be entitled to rely upon an Opinion of Counsel, including an Opinion of
Counsel delivered in accordance with Section 3.1(d), as to the need to file any
financing statements or continuation statements, the dates by which such filings
are required to be made and the jurisdictions in which such filings are required
to be made).

 

90 

 



 

(e)           Without limiting any of the foregoing, in connection with each
Grant of a Collateral Interest hereunder as of the date such Collateral Interest
is acquired, the Issuer shall deliver (or cause to be delivered by the Seller)
to the Custodian the following documents (collectively, the “Collateral Interest
File”):

 

(i)            if such Collateral Interest is a Mortgage Loan or Mezzanine Loan:

 

(1)           the original mortgage notes and, if applicable, mezzanine
promissory notes bearing, or accompanied by, all intervening endorsements,
endorsed in blank or endorsed “Pay to the order of STWD 2019-FL1, Ltd., without
recourse,” and signed in the name of the last endorsee by an authorized Person
and if endorsed to the Issuer, an assignment in blank from the Issuer;

 

(2)           with respect to a Mortgage Loan, the original mortgage (or a
recorded copy thereof or a copy thereof certified from the applicable recording
office) and, if applicable, the originals of all intervening assignments of
mortgage (or recorded copies thereof or copies thereof certified from the
applicable recording office), in each case, with evidence of recording thereon,
showing an unbroken chain of title from the originator thereof to the last
endorsee;

 

(3)           with respect to a Mortgage Loan, the original assignment of leases
and rents (or a recorded copy thereof or a copy thereof certified from the
applicable recording office), if any, and, if applicable, the originals of all
intervening assignments of assignment of leases and rents (or recorded copies
thereof or copies thereof certified from the applicable recording office), in
each case, with evidence of recording thereon, showing an unbroken chain of
recordation from the originator thereof to the last endorsee;

 

(4)           with respect to a Mezzanine Loan, the original pledge and security
agreement (including, without limitation, all original membership certificates,
equity interest powers in blank, acknowledgements and confirmations related
thereto);

 

(5)           an original blanket assignment of all unrecorded documents
(including a complete chain of intervening assignments, if applicable) in favor
of the Issuer;

 

91 

 



 

(6)            a filed copy of the UCC-1 financing statements with evidence of
filing thereon, and UCC-3 assignments showing a complete chain of assignment
from the secured party named in such UCC-1 financing statement to the Issuer,
with evidence of filing thereon;

 

(7)            originals or copies of all assumption, modification,
consolidation or extension agreements, with evidence of recording thereon,
together with any other recorded document relating to such Collateral Interest;

 

(8)            with respect to a Mortgage Loan, an original or a copy (which may
be in electronic form) of the mortgagee policy of title insurance or a conformed
version of the mortgagee’s title insurance commitment either marked as binding
for insurance or attached to an escrow closing letter, countersigned by the
title company or its authorized agent if the original mortgagee’s title
insurance policy has not yet been issued;

 

(9)            with respect to a Mezzanine Loan, an original or a copy (which
may be in electronic form) of the lender’s UCC title insurance policy and a copy
of the owner’s title insurance policy (with a mezzanine endorsement and
assignment of title proceeds) or a conformed version of the lender’s UCC title
insurance policy commitment or owner’s title insurance policy commitment, as
applicable, either marked as binding for insurance or attached to an escrow
closing letter, countersigned by the title company or its authorized agent if
such original title insurance policy has not yet been issued;

 

(10)          with respect to a Mortgage Loan, the original or copy of any
security agreement, chattel mortgage or equivalent document, if any;

 

(11)          the original or copy of any related loan agreement as well as any
related letter of credit, lockbox agreement, cash management agreement and
construction contract;

 

(12)          the original or copy of any related guarantee;

 

(13)          the original or copy of any related environmental indemnity
agreement;

 

(14)          copies of any property management agreements;

 

(15)          a copy of a survey of the related Mortgaged Property, together
with the surveyor’s certificate thereon;

 

(16)          a copy of any power of attorney relating to such Mortgage Loan or
Mezzanine Loan;

 

92 

 

 



(17)          with respect to any Collateral Interest secured in whole or in
part by a ground lease, copies of any ground leases;

 

(18)          a copy of any related environmental insurance policy and
environmental report with respect to the related Mortgaged Properties;

 

(19)          with respect to any Mortgage Loan with related mezzanine or other
subordinate debt (other than a Mezzanine Loan that is also a Collateral Interest
or a part of a Combined Loan), a copy of any related co-lender agreement,
intercreditor agreement, subordination agreement or other similar agreement;

 

(20)          with respect to any Mortgage Loan secured by a hospitality
property, a copy of any related franchise agreement, an original or copy of any
comfort letter related thereto, and if, pursuant to the terms of such comfort
letter, the general assignment of the Mortgage Loan is not sufficient to
transfer or assign the benefits of such comfort letter to the Issuer, if any, a
copy of the notice by the Seller to the franchisor of the transfer of such
Mortgage Loan and/or a copy of the request for the issuance of a new comfort
letter in favor of the Issuer (in each case, as and to the extent required
pursuant to the terms of such comfort letter as determined by the Issuer or
Seller);

 

(21)          the following additional original documents, (a) allonge, endorsed
in blank; (b) assignment of mortgage, in blank, in form and substance acceptable
for recording; (c) if applicable, assignment of leases and rents, in blank, in
form and substance acceptable for recording; and (d) assignment of unrecorded
documents, in blank, in form and substance acceptable for recording.

 

(ii)            if such Collateral Interest is a Participation:

 

(1)            (a) with respect to any Collateral Interest related to a Serviced
Commercial Real Estate Loan, each of the documents specified in clause (i) above
(other than the documents specified in (i)(21)) with respect to such
Participated Loan) and (b) with respect to any Collateral Interest related to a
Non-Serviced Commercial Real Estate Loan, a copy of each of the documents
specified in clause (i) above (other than the documents specified in (i)(21))
with respect to such Participated Loan);

 

(2)            in the case of an Owned Participation, an original participation
certificate evidencing such Owned Participation in the name of the Issuer;

 

(3)            an original assignment of the participation certificate
evidencing such Participation from the Issuer to blank;

 

93 

 

 



(4)            a copy of the participation certificate evidencing each related
Companion Participation(s); and

 

(5)            a copy of the related Participation Agreement.

 

With respect to any documents which have been delivered or are being delivered
to recording offices for recording and have not been returned to the Issuer (or
the Seller) in time to permit their delivery hereunder at the time required, the
Issuer (or the Seller) shall deliver such original recorded documents to the
Custodian promptly when received by the Issuer (or the Seller) from the
applicable recording office.

 

(f)            The execution and delivery of this Indenture by the Custodian
shall constitute certification that (i) each original note and participation
certificate, if applicable, required to be delivered to the Custodian on behalf
of the Trustee by the Issuer (or the Seller) and all allonges thereto, if any,
have been received by the Custodian (directly or through a bailee); and (ii)
such original note and participation certificate, if applicable, has been
reviewed by the Custodian and (A) appears regular on its face (handwritten
additions, changes or corrections shall not constitute irregularities if
initialed by the borrower), (B) appears to have been executed and (C) purports
to relate to the related Collateral Interest. The Custodian agrees to review or
cause to be reviewed the Collateral Interest Files within sixty (60) days after
the Closing Date, and to deliver to the Issuer, the Note Administrator, the
Servicer, the Special Servicer, the Collateral Manager, the Trustee and McCoy &
Orta a certification in the form of Exhibit K attached hereto, indicating,
subject to any exceptions found by it in such review (and any related exception
report and any subsequent reports thereto shall be delivered to the other
parties hereto, the Servicer in electronic format, including Excel-compatible
format), (A) those documents referred to in Section 3.3(e) that have been
received, and (B) that such documents have been executed, appear on their face
to be what they purport to be, purport to be recorded or filed (as applicable)
and have not been torn, mutilated or otherwise defaced, and appear on their
faces to relate to the Collateral Interest. The Custodian shall have no
responsibility for reviewing the Collateral Interest File except as expressly
set forth in this Section 3.3(f). None of the Trustee, the Note Administrator,
and the Custodian shall be under any duty or obligation to inspect, review, or
examine any such documents, instruments or certificates to independently
determine that they are valid, genuine, enforceable, legally sufficient, duly
authorized, or appropriate for the represented purpose, whether the text of any
assignment or endorsement is in proper or recordable form (except to determine
if the endorsement conforms to the requirements of Section 3.3(e)), whether any
document has been recorded in accordance with the requirements of any applicable
jurisdiction, to independently determine that any document has actually been
filed or recorded in the appropriate office, that any document is other than
what it purports to be on its face, or whether the title insurance policies
relate to the Mortgaged Property.

 

(g)           No later than the one hundred twentieth (120th) day after the
Closing Date, and every quarter thereafter until all exceptions are cleared, the
Custodian shall (i) deliver to the Issuer, with a copy to the Note
Administrator, the Trustee, the Collateral Manager, McCoy & Orta, the Servicer
and the Special Servicer an exception report (which report and any updates or
modifications thereto shall be delivered in electronic format, including
Excel-compatible format) as to any remaining documents that are required to be,
but are not in the Collateral Interest File and (ii) request that the Issuer
cause such document deficiency to be cured.

 

94 

 

 



(h)           Without limiting the generality of the foregoing:

 

(i)             from time to time upon the request of the Trustee, the
Collateral Manager, Servicer or Special Servicer, the Issuer shall deliver (or
cause to be delivered) to the Custodian any Loan Document in the possession of
the Issuer and not previously delivered hereunder (including originals of Loan
Documents not previously required to be delivered as originals) and as to which
the Trustee, Collateral Manager, Servicer or Special Servicer, as applicable,
shall have reasonably determined, or shall have been advised, to be necessary or
appropriate for the administration of such Collateral Interest hereunder or
under the Servicing Agreement or for the protection of the security interest of
the Trustee under this Indenture;

 

(ii)            in connection with any delivery of documents to the Custodian
pursuant to clause (i) above, the Custodian shall deliver to the Collateral
Manager and the Servicer, on behalf of the Issuer, a certification in the form
of Exhibit K acknowledging the receipt of such documents by the Custodian and
that it is holding such documents subject to the terms of this Indenture; and

 

(iii)           from time to time upon request of the Servicer or the Special
Servicer, the Custodian shall, upon delivery by the Collateral Manager, the
Servicer or Special Servicer, as applicable, of a request for release in the
form of Exhibit L hereto (such request, a “Request for Release”), release to the
Servicer or the Special Servicer, as applicable, such of the Loan Documents then
in its custody as the Servicer or Special Servicer, as applicable, reasonably so
requests. By submission of any such Request for Release, the Servicer or the
Special Servicer, as applicable, shall be deemed to have represented and
warranted that it has determined in accordance with the Servicing Standard set
forth in the Servicing Agreement that the requested release is necessary for the
administration of such Collateral Interest hereunder or under the Servicing
Agreement or for the protection of the security interest of the Trustee under
this Indenture. The Servicer or the Special Servicer shall return to the
Custodian each Loan Document released from custody pursuant to this clause (iii)
within twenty (20) Business Days of receipt thereof (except such Loan Documents
as are released in connection with a sale, exchange or other disposition, in
each case only as permitted under this Indenture, of the related Collateral
Interest that is consummated within such twenty (20)-day period).
Notwithstanding the foregoing provisions of this clause (iii), any note,
participation certificate or other instrument evidencing a Pledged Collateral
Interest shall be released only for the purpose of (1) a sale, exchange or other
disposition of such Pledged Collateral Interest that is permitted in accordance
with the terms of this Indenture, (2) presentation, collection, renewal or
registration of transfer of such Collateral Interest or (3) in the case of any
note, in connection with a payment in full of all amounts owing under such note.
The Custodian shall not be responsible for the contents of any Collateral
Interest File while not in the Custodian’s possession pursuant to a Request for
Release. In connection with any Request for Release, unless otherwise specified
in such request, the participation certificate shall be released along with the
Collateral Interest loan files for the requested Collateral Interest.

 

95 

 



 

(i)            As of the Closing Date (with respect to the Collateral owned or
existing as of the Closing Date) and each date on which any Collateral is
acquired (only with respect to each Collateral so acquired or arising after the
Closing Date), the Issuer represents and warrants as follows:

 

(i)             this Indenture creates a valid and continuing security interest
(as defined in the UCC) in the Collateral in favor of the Trustee for the
benefit of the Secured Parties, which security interest is prior to all other
liens, and is enforceable as such against creditors of and purchasers from the
Issuer;

 

(ii)            the Issuer owns and has good and marketable title to such
Collateral free and clear of any lien, claim or encumbrance of any Person;

 

(iii)           in the case of each Collateral, the Issuer has acquired its
ownership in such Collateral in good faith without notice of any adverse claim
as defined in Section 8-102(a)(1) of the UCC as in effect on the date hereof;

 

(iv)           other than the security interest granted to the Trustee for the
benefit of the Secured Parties pursuant to this Indenture, the Issuer has not
pledged, assigned, sold, granted a security interest in, or otherwise conveyed
any of the Collateral;

 

(v)            the Issuer has not authorized the filing of, and is not aware of,
any financing statements against the Issuer that include a description of
collateral covering the Collateral other than any financing statement (x)
relating to the security interest granted to the Trustee for the benefit of the
Secured Parties hereunder or (y) that has been terminated; the Issuer is not
aware of any judgment lien, Pension Benefit Guarantee Corporation lien or tax
lien filings against the Issuer;

 

(vi)           the Issuer has received all consents and approvals required by
the terms of each Collateral and the Transaction Documents to grant to the
Trustee its interest and rights in such Collateral hereunder;

 

(vii)          the Issuer has caused or will have caused, within ten (10) days,
the filing of all appropriate financing statements in the proper filing office
in the appropriate jurisdictions under applicable law in order to perfect the
security interest in the Collateral granted to the Trustee for the benefit of
the Secured Parties hereunder;

 

(viii)         all of the Collateral constitutes one or more of the following
categories: an Instrument, a General Intangible, a Certificated Security or an
uncertificated security, or a Financial Asset in which a Security Entitlement
has been created and that has been or will have been credited to a Securities
Account and Proceeds of all the foregoing;

 

96 

 

 



(ix)           the Securities Intermediary has agreed to treat all Collateral
credited to the Custodial Account as a Financial Asset;

 

(x)            the Issuer has delivered a fully executed Securities Account
Control Agreement pursuant to which the Securities Intermediary has agreed to
comply with all instructions originated by the Trustee relating to the Indenture
Accounts without further consent of the Issuer; none of the Indenture Accounts
is in the name of any Person other than the Issuer, the Note Administrator or
the Trustee; the Issuer has not consented to the Securities Intermediary to
comply with any Entitlement Orders in respect of the Indenture Accounts and any
Security Entitlement credited to any of the Indenture Accounts originated by any
Person other than the Trustee or the Note Administrator on behalf of the
Trustee;

 

(xi)           (A) all original executed copies of each promissory note,
participation certificate or other writings that constitute or evidence any
pledged obligation that constitutes an Instrument have been delivered to the
Custodian for the benefit of the Trustee and (B) none of the promissory notes,
participation certificates or other writings that constitute or evidence such
collateral has any marks or notations indicating that they have been pledged,
assigned or otherwise conveyed by the Issuer to any Person other than the
Trustee;

 

(xii)          each of the Indenture Accounts constitutes a Securities Account
in respect of which Wells Fargo Bank, National Association, has agreed to be
Securities Intermediary pursuant to the Securities Account Control Agreement on
behalf of the Trustee as secured party under this Indenture.

 

(j)             The Note Administrator shall cause all Eligible Investments
delivered to the Note Administrator on behalf of the Issuer (upon receipt by the
Note Administrator thereof) to be promptly credited to the applicable Account.

 

ARTICLE 4

SATISFACTION AND DISCHARGE

 

Section 4.1. Satisfaction and Discharge of Indenture. This Indenture shall be
discharged and shall cease to be of further effect except as to (i) rights of
registration of transfer and exchange, (ii) substitution of mutilated, defaced,
destroyed, lost or stolen Notes, (iii) rights of Noteholders to receive payments
of principal thereof and interest thereon, (iv) the rights, protections,
indemnities and immunities of the Note Administrator (in each of its
capacities), the Custodian and the Trustee and the specific obligations set
forth below hereunder, (v) the rights, obligations and immunities of the
Collateral Manager hereunder, under the Collateral Management Agreement and
under the Servicing Agreement, and (vi) the rights of Noteholders as
beneficiaries hereof with respect to the property deposited with the Custodian
or Securities Intermediary (on behalf of the Trustee) and payable to all or any
of them (and the Trustee, on demand of and at the expense of the Issuer, shall
execute proper instruments acknowledging satisfaction and discharge of this
Indenture) when:

 

97 

 

 



(a)            (i)            either:

 

(1)            all Notes theretofore authenticated and delivered to Noteholders
(other than (A) Notes which have been mutilated, defaced, destroyed, lost or
stolen and which have been replaced or paid as provided in Section 2.6 and (B)
Notes for which payment has theretofore irrevocably been deposited in trust and
thereafter repaid to the Issuer or discharged from such trust, as provided in
Section 7.3) have been delivered to the Note Registrar for cancellation; or

 

(2)            all Notes not theretofore delivered to the Note Registrar for
cancellation (A) have become due and payable, or (B) shall become due and
payable at their Stated Maturity Date within one year, or (C) are to be called
for redemption pursuant to Article 9 under an arrangement satisfactory to the
Note Administrator for the giving of notice of redemption by the Issuer and the
Co-Issuer pursuant to Section 9.3 and either (x) the Issuer has irrevocably
deposited or caused to be deposited with the Note Administrator, Cash or
non-callable direct obligations of the United States of America; which
obligations are entitled to the full faith and credit of the United States of
America or are debt obligations which are rated “Aaa” by Moody’s in an amount
sufficient, as recalculated by a firm of Independent nationally-recognized
certified public accountants, to pay and discharge the entire indebtedness
(including, in the case of a redemption pursuant to Section 9.1, the Redemption
Price) on such Notes not theretofore delivered to the Note Administrator for
cancellation, for principal and interest to the date of such deposit (in the
case of Notes which have become due and payable), or to the respective Stated
Maturity Date or the respective Redemption Date, as the case may be or (y) in
the event all of the Collateral is liquidated following the satisfaction of the
conditions specified in Article 5, the Issuer shall have deposited or caused to
be deposited with the Note Administrator, all proceeds of such liquidation of
the Collateral, for payment in accordance with the Priority of Payments;

 

(ii)            the Issuer and the Co-Issuer have paid or caused to be paid all
other sums then due and payable hereunder (including any amounts then due and
payable pursuant to the Collateral Management Agreement and the Servicing
Agreement) by the Issuer and Co-Issuer and no other amounts are scheduled to be
due and payable by the Issuer other than Dissolution Expenses; and

 

(iii)           the Co-Issuers have delivered to the Trustee and the Note
Administrator Officer’s Certificates and an Opinion of Counsel, each stating
that all conditions precedent herein provided for relating to the satisfaction
and discharge of this Indenture have been complied with;

 



98 

 

 

provided, however, that in the case of clause (a)(i)(2)(x) above, the Issuer has
delivered to the Trustee and Note Administrator an opinion of Dechert LLP,
Sidley Austin LLP or an opinion of another tax counsel of nationally recognized
standing in the United States experienced in such matters to the effect that the
Noteholders would recognize no income gain or loss for U.S. federal income tax
purposes as a result of such deposit and satisfaction and discharge of this
Indenture; or

 

(b)            (i)            each of the Co-Issuers has delivered to the
Trustee and Note Administrator a certificate stating that (1) there is no
Collateral (other than (x) the Collateral Management Agreement, the Servicing
Agreement and the Servicing Accounts related thereto and the Securities Account
Control Agreement and the Indenture Accounts related thereto and (y) Cash in an
amount not greater than the Dissolution Expenses) that remain subject to the
lien of this Indenture, and (2) all funds on deposit in or to the credit of the
Accounts have been distributed in accordance with the terms of this Indenture or
have otherwise been irrevocably deposited with the Servicer under the Servicing
Agreement for such purpose; and

 

(ii)            the Co-Issuers have delivered to the Note Administrator and the
Trustee Officer’s Certificates and an Opinion of Counsel, each stating that all
conditions precedent herein provided for relating to the satisfaction and
discharge of this Indenture have been complied with.

 

Notwithstanding the satisfaction and discharge of this Indenture, the rights and
obligations of the Issuer, the Co-Issuer, the Trustee, the Note Administrator,
and, if applicable, the Noteholders, as the case may be, under Sections 2.7,
4.2, 5.4(d), 5.9, 5.18, 6.7, 7.3 and 14.12 shall survive.

 

Section 4.2. Application of Amounts Held in Trust. All amounts deposited with
the Note Administrator pursuant to Section 4.1 shall be held in trust and
applied by it in accordance with the provisions of the Notes and this Indenture
(including, without limitation, the Priority of Payments) to the payment of the
principal and interest, either directly or through any Paying Agent, as the Note
Administrator may determine, and such amounts shall be held in a segregated
account identified as being held in trust for the benefit of the Secured
Parties.

 

Section 4.3. Repayment of Amounts Held by Paying Agent. In connection with the
satisfaction and discharge of this Indenture with respect to the Notes, all
amounts then held by any Paying Agent, upon demand of the Issuer and the
Co-Issuer, shall be remitted to the Note Administrator to be held and applied
pursuant to Section 7.3 and, in the case of amounts payable on the Notes, in
accordance with the Priority of Payments and thereupon such Paying Agent shall
be released from all further liability with respect to such amounts.

 

99 

 

 



Section 4.4. Limitation on Obligation to Incur Company Administrative Expenses.
If at any time after an Event of Default has occurred and the Notes have been
declared immediately due and payable, the sum of (i) Eligible Investments, (ii)
Cash and (iii) amounts reasonably expected to be received by the Issuer with
respect to the Collateral Interests in Cash during the current Due Period (as
certified by the Collateral Manager in its reasonable judgment) is less than the
sum of Dissolution Expenses and any accrued and unpaid Company Administrative
Expenses, then notwithstanding any other provision of this Indenture, the Issuer
shall no longer be required to incur Company Administrative Expenses as
otherwise required by this Indenture to any Person, other than with respect to
fees and indemnities of, and other payments, charges and expenses incurred in
connection with opinions, reports or services to be provided to or for the
benefit of, the Trustee, the Note Administrator, or any of their respective
Affiliates. Any failure to pay such amounts or provide or obtain such opinions,
reports or services no longer required hereunder shall not constitute a Default
hereunder.

 

ARTICLE 5

REMEDIES

 

Section 5.1. Events of Default.

 

“Event of Default,” wherever used herein, means any one of the following events
(whatever the reason for such Event of Default and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

 

(a)            a default in the payment of any interest on any of the Class A
Notes, the Class A-S Notes or the Class B Notes (or, if none of the Class A
Notes, the Class A-S Notes or the Class B Notes are Outstanding, any Note of the
most senior Class Outstanding) when the same becomes due and payable and the
continuation of any such default for three (3) Business Days after a Trust
Officer of the Note Administrator has actual knowledge or receives notice from
any holder of Notes of such payment default; provided that in the case of a
failure to disburse funds due to an administrative error or omission by the
Collateral Manager, Note Administrator, Trustee or any paying agent, such
failure continues for five (5) Business Days after a trust officer of the Note
Administrator receives written notice or has actual knowledge of such
administrative error or omission; or

 

(b)            a default in the payment of principal (or the related Redemption
Price, if applicable) of any Class of Notes when the same becomes due and
payable, at its Stated Maturity Date or any Redemption Date; provided, in each
case, that in the case of a failure to disburse funds due to an administrative
error or omission by the Collateral Manager, Note Administrator, Trustee or any
paying agent, such failure continues for five (5) Business Days after a trust
officer of the Note Administrator receives written notice or has actual
knowledge of such administrative error or omission;

 

(c)            the failure on any Payment Date to disburse amounts in excess of
$100,000 available in the Payment Account in accordance with the Priority of
Payments set forth under Section 11.1(a) (other than (i) a default in payment
described in clause (a) or (b) above and (ii) unless the Holders of the
Preferred Shares object, a failure to disburse any amounts to the Preferred
Share Paying Agent for distribution to the Holders of the Preferred Shares),
which failure continues for a period of three (3) Business Days or, in the case
of a failure to disburse such amounts due to an administrative error or omission
by the Note Administrator, Trustee or Paying Agent, which failure continues for
five (5) Business Days;

 





100 

 



 

(d)            any of the Issuer, the Co-Issuer or the pool of Collateral
becomes an investment company required to be registered under the 1940 Act;

 

(e)            a default in the performance, or breach, of any other covenant or
other agreement of the Issuer or Co-Issuer (other than the covenant to make the
payments described in clauses (a), (b) or (c) above or to satisfy the Note
Protection Tests) or any representation or warranty of the Issuer or Co-Issuer
hereunder or in any certificate or other writing delivered pursuant hereto or in
connection herewith proves to be incorrect in any material respect when made,
and the continuation of such default or breach for a period of 30 days (or, if
such default, breach or failure has an adverse effect on the validity,
perfection or priority of the security interest granted hereunder, 15 days)
after the Issuer, the Co-Issuer or the Collateral Manager has actual knowledge
thereof or after notice thereof to the Issuer and the Co-Issuer by the Trustee
or to the Issuer, the Co-Issuer, the Collateral Manager and the Trustee by
Holders of at least 25% of the Aggregate Outstanding Amount of the Controlling
Class;

 

(f)             the entry of a decree or order by a court having competent
jurisdiction adjudging the Issuer or the Co-Issuer as bankrupt or insolvent, or
approving as properly filed a petition seeking reorganization, arrangement,
adjustment or composition of or in respect of the Issuer or the Co-Issuer under
the Bankruptcy Code, or any bankruptcy, insolvency, reorganization or similar
law enacted under the laws of the Cayman Islands or any other applicable law, or
appointing a receiver, liquidator, assignee, or sequestrator (or other similar
official) of the Issuer or the Co-Issuer or of any substantial part of its
property, respectively, or ordering the winding up or liquidation of its
affairs, and the continuance of any such decree or order unstayed and in effect
for a period of 60 consecutive days;

 

(g)            the institution by the Issuer or the Co-Issuer of proceedings to
be adjudicated as bankrupt or insolvent, or the consent by it to the institution
of bankruptcy or insolvency proceedings against it, or the filing by it of a
petition or answer or consent seeking reorganization or relief under the
Bankruptcy Code, or any bankruptcy, insolvency, reorganization or similar law
enacted under the laws of the Cayman Islands or any other similar applicable
law, or the consent by it to the filing of any such petition or to the
appointment of a receiver, liquidator, assignee, trustee or sequestrator (or
other similar official) of the Issuer or the Co-Issuer or of any substantial
part of its property, respectively, or the making by it of an assignment for the
benefit of creditors, or the admission by it in writing of its inability to pay
its debts generally as they become due, or the taking of any action by the
Issuer in furtherance of any such action;

 

(h)            one or more final judgments being rendered against the Issuer or
the Co-Issuer which exceed, in the aggregate, $1,000,000 and which remain
unstayed, undischarged and unsatisfied for 30 days after such judgment(s)
becomes nonappealable, unless adequate funds have been reserved or set aside for
the payment thereof, and unless (except as otherwise specified in writing by the
Rating Agencies) a No Downgrade Confirmation has been received from the Rating
Agencies; or

 

101 

 



 

(i)             the Issuer loses its status as a Qualified REIT Subsidiary or
other disregarded entity of Sub-REIT or another REIT for U.S. federal income tax
purposes, unless (A) within 90 days, the Issuer either (1) delivers an opinion
of tax counsel of nationally recognized standing in the United States
experienced in such matters to the effect that, notwithstanding the Issuer’s
loss of Qualified REIT Subsidiary or disregarded entity status for U.S. federal
income tax purposes, the Issuer is not, and has not been, an association (or
publicly traded partnership) taxable as a corporation, or is not, and has not
been, otherwise subject to U.S. federal income tax on a net basis and the
Noteholders are not otherwise materially adversely affected by the loss of
Qualified REIT Subsidiary or disregarded entity status for U.S. federal income
tax purposes or (2) receives an amount from the Preferred Shareholders
sufficient to discharge in full the amounts then due and unpaid on the Notes and
amounts and expenses described in clauses (1) through (4) and (19) under
Section 11.1(a)(i) in accordance with the Priority of Payments or (B) all
Classes of the Notes are subject to a Tax Redemption announced by the Issuer in
compliance with this Indenture, and such redemption has not been rescinded.

 

Upon becoming aware of the occurrence of an Event of Default, the Issuer, shall
promptly notify (or shall procure the prompt notification of) the Trustee, the
Note Administrator, the Servicer, the Special Servicer, the Preferred Share
Paying Agent and the Preferred Shareholders in writing. If the Collateral
Manager or Note Administrator has actual knowledge of the occurrence of an Event
of Default, the Collateral Manager or Note Administrator shall promptly notify,
in writing, the Trustee, the Noteholders and the Rating Agencies of the
occurrence of such Event of Default.

 

Section 5.2. Acceleration of Maturity; Rescission and Annulment.

 

(a)            If an Event of Default shall occur and be continuing (other than
the Events of Default specified in Section 5.1(f) or 5.1(g)), the Trustee may
(and shall at the direction of a Majority, by outstanding principal amount, of
each Class of Offered Notes and the Class E-E Notes, if applicable, voting as a
separate Class (excluding any Notes owned by the Collateral Manager or any of
its Affiliates), or if no Class of Offered Notes or the Class E-E Notes, if
applicable, is outstanding, a majority, by outstanding principal amount, of the
Class F Notes and the Class F-E Notes or, if no Class of Offered Notes, Class
E-E Notes, if applicable, or no Class F Notes or Class F-E Notes are
outstanding, a majority by outstanding principal amount, of the Class G Notes
and the Class G-E Notes), declare the principal of and accrued and unpaid
interest on all the Notes to be immediately due and payable (and any such
acceleration shall automatically terminate the Reinvestment Period and
Replenishment Period). Upon any such declaration such principal, together with
all accrued and unpaid interest thereon, and other amounts payable thereunder in
accordance with the Priority of Payments will become immediately due and
payable. If an Event of Default described in Section 5.1(f) or 5.1(g) above
occurs, such an acceleration shall occur automatically and without any further
action, and any such acceleration shall automatically terminate the Reinvestment
Period and Replenishment Period. If the Notes are accelerated, payments shall be
made in the order and priority set forth in Section 11.1(a).

 

102 

 

 



(b)            At any time after such a declaration of acceleration of Maturity
of the Notes has been made, and before a judgment or decree for payment of the
amounts due has been obtained by the Trustee as hereinafter provided in this
Article 5, a Majority of each Class of Offered Notes and the Class E-E Notes, if
applicable, (voting as a separate Class), or if no Class of Offered Notes or the
Class E-E Notes, if applicable, is outstanding, a majority by outstanding
principal amount, of the Class F Notes, the Class F-E Notes, the Class G Notes
and the Class G-E Notes, other than with respect to an Event of Default
specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i), by written notice to the
Issuer, the Co-Issuer and the Trustee, may rescind and annul such declaration
and its consequences if:

 

(i)             the Issuer or the Co-Issuer has paid or deposited with the Note
Administrator a sum sufficient to pay:

 

(A)           all unpaid installments of interest on and principal on the Notes
that would be due and payable hereunder if the Event of Default giving rise to
such acceleration had not occurred;

 

(B)           all unpaid taxes of the Issuer and the Co-Issuer, Company
Administrative Expenses and other sums paid or advanced by or otherwise due and
payable to the Note Administrator or to the Trustee hereunder;

 

(C)           with respect to the Advancing Agent and the Backup Advancing
Agent, any amount due and payable for unreimbursed Interest Advances and
Reimbursement Interest; and

 

(D)           with respect to the Collateral Management Agreement, any
Collateral Manager Fee then due and any Company Administrative Expense due and
payable to the Collateral Manager thereunder; and

 

(ii)            the Trustee has received notice that all Events of Default,
other than the non-payment of the interest and principal on the Notes that have
become due solely by such acceleration, have been cured and a Majority of the
Controlling Class, by written notice to the Trustee, has agreed with such notice
(which agreement shall not be unreasonably withheld or delayed) or waived as
provided in Section 5.14.

 

At any such time that the Trustee, subject to Section 5.2(b), shall rescind and
annul such declaration and its consequences as permitted hereinabove, the
Collateral shall be preserved in accordance with the provisions of Section 5.5
with respect to the Event of Default that gave rise to such declaration;
provided, however, that if such preservation of the Collateral is rescinded
pursuant to Section 5.5, the Notes may be accelerated pursuant to the first
paragraph of this Section 5.2, notwithstanding any previous rescission and
annulment of a declaration of acceleration pursuant to this paragraph.

 



103 

 

 

No such rescission shall affect any subsequent Default or impair any right
consequent thereon.

 



(c)            Subject to Sections 5.4 and 5.5, a Majority of the Controlling
Class shall have the right to direct the Trustee in the conduct of any
Proceedings for any remedy available to the Trustee or in the sale of any or all
of the Collateral; provided that (i) such direction will not conflict with any
rule of law or this Indenture; (ii) the Trustee may take any other action not
inconsistent with such direction; (iii) the Trustee has received security or
indemnity satisfactory to it; and (iv) any direction to undertake a sale of the
Collateral may be made only as described in Section 5.17. The Trustee shall be
entitled to refuse to take any action absent such direction.

 

(d)            As security for the payment by the Issuer of the compensation and
expenses of the Trustee, the Note Administrator, and any sums the Trustee or
Note Administrator shall be entitled to receive as indemnification by the
Issuer, the Issuer hereby grants the Trustee a lien on the Collateral, which
lien is senior to the lien of the Noteholders. The Trustee’s lien shall be
subject to the Priority of Payments and exercisable by the Trustee only if the
Notes have been declared due and payable following an Event of Default and such
acceleration has not been rescinded or annulled.

 

(e)            A Majority of the Aggregate Outstanding Amount of each Class of
Notes may, prior to the time a judgment or decree for the payment of amounts due
has been obtained by the Trustee, waive any past Default on behalf of the
holders of all the Notes and its consequences in accordance with Section 5.14.

 

104 

 



 

Section 5.3. Collection of Indebtedness and Suits for Enforcement by Trustee.

 

(a)            The Issuer covenants that if a Default shall occur in respect of
the payment of any interest on any Class A Note, the payment of principal on any
Class A Note (but only after interest with respect to the Class A Notes and any
amounts payable pursuant to Section 11.1(a) having a higher priority have been
paid in full), the payment of interest on any Class A-S Note (but only after
interest and principal with respect to the Class A Notes and any amounts payable
pursuant to Section 11.1(a) having a higher priority have been paid in full),
the payment of principal on any Class A-S Note (but only after interest and
principal with respect to the Class A Notes and interest with respect to the
Class A-S Notes and any amounts payable pursuant to Section 11.1(a) having a
higher priority have been paid in full), the payment of interest on any Class B
Note (but only after interest with respect to the Class A Notes and the Class
A-S Notes and any amounts payable pursuant to Section 11.1(a) having a higher
priority have been paid in full), the payment of principal on any Class B Note
(but only after interest and principal with respect to the Class A Notes and the
Class A-S Notes and interest with respect to the Class B Notes and any amounts
payable pursuant to Section 11.1(a) having a higher priority have been paid in
full), the payment of interest on any Class C Note (but only after interest with
respect to the Class A Notes, the Class A- S Notes and Class B Notes and any
amounts payable pursuant to Section 11.1(a) having a higher priority have been
paid in full), the payment of principal on any Class C Note (but only after
interest and principal with respect to the Class A Notes, the Class A-S Notes
and the Class B Notes and interest with respect to the Class C Notes and any
amounts payable pursuant to Section 11.1(a) having a higher priority have been
paid in full), the payment of interest on any Class D Note (but only after
interest with respect to the Class A Notes, the Class A-S Notes, the Class B
Notes and the Class C Notes and any amounts payable pursuant to Section 11.1(a)
having a higher priority have been paid in full), the payment of principal on
any Class D Note (but only after interest and principal with respect to the
Class A Notes, the Class A-S Notes, the Class B Notes and the Class C Notes and
interest with respect to the Class D Notes and any amounts payable pursuant to
Section 11.1(a) having a higher priority have been paid in full), the payment of
interest on any Class E Note, the Class E-E Note and the Class E-X Note (but
only after interest with respect to the Class A Notes, the Class A-S Notes, the
Class B Notes, the Class C Notes and the Class D Notes and any amounts payable
pursuant to Section 11.1(a) having a higher priority have been paid in full),
the payment of principal on any Class E Note or the Class E-E Note (but only
after interests and principal with respect to the Class A Notes, the Class A-S
Notes, the Class B Notes, the Class C Notes and the Class D Notes and interest
with respect to the Class E Notes, the Class E-E Notes and the Class E-X Notes
and any amounts payable pursuant to Section 11.1(a) having a higher priority
have been paid in full), the payment of interest on any Class F Note, the Class
F-E Note and the Class F-X Note (but only after interest with respect to the
Class A Notes, the Class A-S Notes, the Class B Notes, the Class C Notes, the
Class D Notes, the Class E Notes, the Class E-E Notes and the Class E-X Notes
and any amounts payable pursuant to Section 11.1(a) having a higher priority
have been paid in full), the payment of principal on any Class F Note or the
Class F-E Note (but only after interests and principal with respect to the Class
A Notes, the Class A-S Notes, the Class B Notes, the Class C Notes, the Class D
Notes, the Class E Notes, the Class E-E Notes and the Class E-X Notes and
interest with respect to the Class F Notes, the Class F-E Notes and the Class
F-X Notes and any amounts payable pursuant to Section 11.1(a) having a higher
priority have been paid in full), the payment of interest on any Class G Note,
the Class G-E Note and the Class F-X Note (but only after interest with respect
to the Class A Notes, the Class A-S Notes, the Class B Notes, the Class C Notes,
the Class D Notes, the Class E Notes, the Class E-E Notes, the Class E-X Notes,
the Class F Notes, the Class F-E Notes and the Class F-X Notes and any amounts
payable pursuant to Section 11.1(a) having a higher priority have been paid in
full), the payment of principal on any Class G Note and the Class G-E Note (but
only after interests and principal with respect to the Class A Notes, the Class
A-S Notes, the Class B Notes, the Class C Notes, the Class D Notes, the Class E
Notes, the Class E-E Notes, the Class E-X Notes, the Class F Notes, the Class
F-E Notes and the Class F-X Notes and interest with respect to the Class G
Notes, the Class G-E Notes and the Class G-X Notes and any amounts payable
pursuant to Section 11.1(a) having a higher priority have been paid in full),
the Issuer and Co-Issuer, with respect to the Offered Notes and the Class E-E
and the Class E-X Notes, or the Issuer, with respect to the Class F Notes, the
Class F-E Notes, the Class F-X Notes, the Class G Notes, the Class G-E Notes and
the Class G-X Notes, shall, upon demand of the Trustee or any affected
Noteholder, pay to the Note Administrator on behalf of the Trustee, for the
benefit of the Holder of such Note, the whole amount, if any, then due and
payable on such Note for principal and interest or other payment with interest
on the overdue principal and, to the extent that payments of such interest shall
be legally enforceable, upon overdue installments of interest, at the applicable
interest rate and, in addition thereto, such further amount as shall be
sufficient to cover the costs and expenses of collection, including the
reasonable compensation, expenses, disbursements and advances of the Note
Administrator, the Trustee and such Noteholder and their respective agents and
counsel.

 

105 

 



 

If the Issuer or the Co-Issuer fails to pay such amounts forthwith upon such
demand, the Trustee, as Trustee of an express trust, and at the expense of the
Issuer, may institute a Proceeding for the collection of the sums so due and
unpaid, and may prosecute such Proceeding to judgment or final decree, and may
enforce the same against the Issuer and the Co-Issuer, with respect to the
Offered Notes and the Class E-E and the Class E-X Notes, or the Issuer, with
respect to the Class F Notes, the Class F-E Notes, the Class F-X Notes, the
Class G Notes, the Class G-E Notes and the Class G-X Notes, or any other obligor
upon the Notes and collect the amounts adjudged or decreed to be payable in the
manner provided by law out of the Collateral.

 

If an Event of Default occurs and is continuing, the Trustee shall proceed to
protect and enforce its rights and the rights of the Noteholders by such
Proceedings (x) as directed by a Majority of the Controlling Class or (y) in the
absence of direction by a Majority of the Controlling Class, as determined by
the Trustee acting in good faith; provided that (a) such direction must not
conflict with any rule of law or with any express provision of this Indenture,
(b) the Trustee may take any other action deemed proper by the Trustee that is
not inconsistent with such direction, (c) the Trustee has been provided with
security or indemnity satisfactory to it, and (d) notwithstanding the foregoing,
any direction to the Trustee to undertake a sale of Collateral may be given only
in accordance with the preceding paragraph, in connection with any sale and
liquidation of all or a portion of the Collateral, the preceding sentence, and,
in all cases, the applicable provisions of this Indenture. Such Proceedings
shall be used for the specific enforcement of any covenant or agreement in this
Indenture or in aid of the exercise of any power granted herein, or to enforce
any other proper remedy or legal or equitable right vested in the Trustee by
this Indenture or by law. Any direction to the Trustee to undertake a sale of
Collateral shall be forwarded to the Special Servicer, and the Special Servicer
shall conduct any such sale in accordance with the terms of the Servicing
Agreement.

 

In the case where (x) there shall be pending Proceedings relative to the Issuer
or the Co-Issuer under the Bankruptcy Code, any bankruptcy, insolvency,
reorganization or similar law enacted under the laws of the Cayman Islands, or
any other applicable bankruptcy, insolvency or other similar law, (y) a
receiver, assignee or trustee in bankruptcy or reorganization, liquidator,
sequestrator or similar official shall have been appointed for or taken
possession of the Issuer or the Co-Issuer, or their respective property, or (z)
there shall be any other comparable Proceedings relative to the Issuer or the
Co-Issuer, or the creditors or property of the Issuer or the Co-Issuer,
regardless of whether the principal of any Notes shall then be due and payable
as therein expressed or by declaration, or otherwise and regardless of whether
the Trustee shall have made any demand pursuant to the provisions of this
Section 5.3, the Trustee shall be entitled and empowered, by intervention in
such Proceedings or otherwise:

 

(i)             to file and prove a claim or claims for the whole amount of
principal and interest owing and unpaid in respect of the Notes and to file such
other papers or documents as may be necessary or advisable in order to have the
claims of the Trustee (including any claim for reasonable compensation to the
Trustee and each predecessor Trustee, and their respective agents, attorneys and
counsel, and for reimbursement of all expenses and liabilities incurred, and all
advances made, by the Trustee and each predecessor Trustee, except as a result
of negligence or bad faith) and of the Noteholders allowed in any Proceedings
relative to the Issuer, the Co-Issuer or other obligor upon the Notes or to the
creditors or property of the Issuer, the Co-Issuer or such other obligor;

 

106 

 

 



(ii)            unless prohibited by applicable law and regulations, to vote on
behalf of the Noteholders in any election of a trustee or a standby trustee in
arrangement, reorganization, liquidation or other bankruptcy or insolvency
proceedings or of a Person performing similar functions in comparable
Proceedings; and

 

(iii)           to collect and receive (or cause the Note Administrator to
collect and receive) any amounts or other property payable to or deliverable on
any such claims, and to distribute (or cause the Note Administrator to
distribute) all amounts received with respect to the claims of the Noteholders
and of the Trustee on their behalf; the Secured Parties, and any trustee,
receiver or liquidator, custodian or other similar official is hereby authorized
by each of the Noteholders to make payments to the Trustee (or the Note
Administrator on its behalf), and, in the event that the Trustee shall consent
to the making of payments directly to the Noteholders, to pay to the Trustee and
the Note Administrator such amounts as shall be sufficient to cover reasonable
compensation to the Trustee and the Note Administrator, each predecessor trustee
and note administrator, and their respective agents, attorneys and counsel, and
all other reasonable expenses and liabilities incurred, and all advances made,
by the Backup Advancing Agent and each predecessor backup advancing agent.

 

Nothing herein contained shall be deemed to authorize the Trustee to authorize,
consent to, vote for, accept or adopt, on behalf of any Noteholder, any plan of
reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any Holder thereof, or to authorize the Trustee to vote in respect
of the claim of any Noteholder in any such Proceeding except, as aforesaid, to
vote for the election of a trustee in bankruptcy or similar Person.

 

All rights of action and of asserting claims under this Indenture, or under any
of the Notes, may be enforced by the Trustee without the possession of any of
the Notes or the production thereof in any trial or other Proceedings relative
thereto, and any action or Proceedings instituted by the Trustee shall be
brought in its own name as trustee of an express trust, and any recovery of
judgment, shall be applied as set forth in Section 5.7.

 

Notwithstanding anything in this Section 5.3 to the contrary, the Trustee may
not sell or liquidate the Collateral or institute Proceedings in furtherance
thereof pursuant to this Section 5.3 unless the conditions specified in
Section 5.5(a) are met and any sale of Collateral contemplated to be conducted
by the Trustee under this Indenture shall be effected by the Special Servicer
pursuant to the terms of the Servicing Agreement, and the Trustee shall have no
liability or responsibility for or in connection with any such sale.

 

107 

 

 



Section 5.4. Remedies.

 

(a)            If an Event of Default has occurred and is continuing, and the
Notes have been declared due and payable and such declaration and its
consequences have not been rescinded and annulled, the Issuer and the Co-Issuer
agree that the Trustee, or, with respect to any sale of any Collateral
Interests, the Special Servicer, may, after notice to the Note Administrator and
the Noteholders, and shall, upon direction by a Majority of the Controlling
Class, to the extent permitted by applicable law, exercise one or more of the
following rights, privileges and remedies:

 

(i)             institute Proceedings for the collection of all amounts then
payable on the Notes or otherwise payable under this Indenture (whether by
declaration or otherwise), enforce any judgment obtained and collect from the
Collateral any amounts adjudged due;

 

(ii)            sell all or a portion of the Collateral or rights of interest
therein, at one or more public or private sales called and conducted in any
manner permitted by law and in accordance with Section 5.17 (provided that any
such sale shall be conducted by the Special Servicer pursuant to the Servicing
Agreement);

 

(iii)           institute Proceedings from time to time for the complete or
partial foreclosure of this Indenture with respect to the Collateral;

 

(iv)           exercise any remedies of a secured party under the UCC and take
any other appropriate action to protect and enforce the rights and remedies of
the Secured Parties hereunder; and

 

(v)            exercise any other rights and remedies that may be available at
law or in equity;

 

provided, however, that no sale or liquidation of the Collateral or institution
of Proceedings in furtherance thereof pursuant to this Section 5.4 may be
effected unless either of the conditions specified in Section 5.5(a) are met.

 

The Issuer shall, at the Issuer’s expense, upon request of the Trustee or the
Special Servicer, obtain and rely upon an opinion of an Independent investment
banking firm as to the feasibility of any action proposed to be taken in
accordance with this Section 5.4 and as to the sufficiency of the proceeds and
other amounts expected to be received with respect to the Collateral to make the
required payments of principal of and interest on the Notes and other amounts
payable hereunder, which opinion shall be conclusive evidence as to such
feasibility or sufficiency.

 

(b)            If an Event of Default as described in Section 5.1(e) shall have
occurred and be continuing, the Trustee may, and at the request of the Holders
of not less than 25% of the Aggregate Outstanding Amount of the Controlling
Class shall, institute a Proceeding solely to compel performance of the covenant
or agreement or to cure the representation or warranty, the breach of which gave
rise to the Event of Default under such Section, and enforce any equitable
decree or order arising from such Proceeding.

 

108 

 



 

(c)            Upon any Sale in connection with an Event of Default, whether
made under the power of sale hereby given or by virtue of judicial proceedings,
any Noteholder, Preferred Shareholder, the Collateral Manager, the Servicer or
the Special Servicer or any of their respective Affiliates may bid for and
purchase the Collateral or any part thereof and, upon compliance with the terms
of Sale, may hold, retain, possess or dispose of such property in its or their
own absolute right without accountability; and any purchaser at any such Sale
may, in paying the purchase money, turn in any of the Notes in lieu of Cash
equal to the amount which shall, upon distribution of the net proceeds of such
sale, be payable on the Notes so turned in by such Holder (taking into account
the Class of such Notes). Such Notes, in case the amounts so payable thereon
shall be less than the amount due thereon, shall either be returned to the
Holders thereof after proper notation has been made thereon to show partial
payment or a new note shall be delivered to the Holders reflecting the reduced
interest thereon.

 

Upon any Sale, whether made under the power of sale hereby given or by virtue of
judicial proceedings, the receipt of the Note Administrator or of the Officer
making a sale under judicial proceedings shall be a sufficient discharge to the
purchaser or purchasers at any sale for its or their purchase money and such
purchaser or purchasers shall not be obliged to see to the application thereof.

 

Any such Sale, whether under any power of sale hereby given or by virtue of
judicial proceedings, shall (x) bind the Issuer, the Co-Issuer, the Trustee, the
Note Administrator, the Noteholders and the Preferred Shareholders, shall
operate to divest all right, title and interest whatsoever, either at law or in
equity, of each of them in and to the property sold and (y) be a perpetual bar,
both at law and in equity, against each of them and their successors and
assigns, and against any and all Persons claiming through or under them.

 

(d)            Notwithstanding any other provision of this Indenture or any
other Transaction Document, none of the Advancing Agent, the Trustee, the Note
Administrator or any other Secured Party, any other party to any Transaction
Document, the Holder of the Notes and the holders of the equity in the Issuer
and the Co-Issuer or third party beneficiary of this Indenture may, prior to the
date which is one year and one day, or, if longer, the applicable preference
period then in effect (including any period established pursuant to the laws of
the Cayman Islands) after the payment in full of all Notes, institute against,
or join any other Person in instituting against, the Issuer, the Co-Issuer or
any Permitted Subsidiary, any petition for bankruptcy, reorganization,
arrangement, moratorium, liquidation or other similar proceedings under federal
or State bankruptcy or similar laws of any jurisdiction. Nothing in this
Section 5.4 shall preclude, or be deemed to stop, the Advancing Agent, the
Trustee, the Note Administrator, or any other Secured Party or any other party
to any Transaction Document (i) from taking any action prior to the expiration
of the aforementioned one year and one day period, or, if longer, the applicable
preference period then in effect (including any period established pursuant to
the laws of the Cayman Islands) period in (A) any case or proceeding voluntarily
filed or commenced by the Issuer or the Co-Issuer or (B) any involuntary
insolvency proceeding filed or commenced by a Person other than the Trustee, the
Note Administrator or any other Secured Party or any other party to any
Transaction Document, or (ii) from commencing against the Issuer or the
Co-Issuer or any of their respective properties any legal action which is not a
bankruptcy, reorganization, arrangement, insolvency, moratorium or liquidation
proceeding.

 

109 

 

 



Section 5.5. Preservation of Collateral.

 

(a)            Notwithstanding anything to the contrary herein, if an Event of
Default shall have occurred and be continuing when any of the Notes are
Outstanding, the Trustee and the Note Administrator, as applicable, shall
(except as otherwise expressly permitted or required under this Indenture)
retain the Collateral securing the Notes, collect and cause the collection of
the proceeds thereof and make and apply all payments and deposits and maintain
all accounts in respect of the Collateral and the Notes in accordance with the
Priority of Payments and the provisions of Articles 10, 12 and 13 and shall not
sell or liquidate the Collateral, unless either:

 

(i)             the Note Administrator, pursuant to Section 5.5(c), determines
that the anticipated proceeds of a sale or liquidation of the Collateral (after
deducting the reasonable expenses of such sale or liquidation) would be
sufficient to discharge in full the amounts then due and unpaid on the Notes,
Company Administrative Expenses due and payable pursuant to the Priority of
Payments, the Collateral Manager Fees due and payable pursuant to the Priority
of Payments and amounts due and payable to the Advancing Agent and the Backup
Advancing Agent, in respect of unreimbursed Interest Advances and Reimbursement
Interest, for principal and interest, and, upon receipt of information from
Persons to whom fees and expenses are payable, all other amounts payable prior
to payment of principal on the Notes due and payable pursuant to
Section 11.1(a)(iii) and the holders of a Majority of the Controlling Class
agrees with such determination; or

 

(ii)            a Supermajority of each Class of Notes (each voting as a
separate Class) directs the sale and liquidation of all or a portion of the
Collateral; or

 

(iii)           an Event of Default as described in Section 5.1(i) occurs and is
continuing, in which case the Collateral Manager shall promptly proceed to
liquidate the Collateral (or such portion of the Collateral as is necessary to
cure such Event of Default).

 

In the event of a sale of all or a portion of the Collateral pursuant to clause
(ii) above, the Special Servicer on behalf of the Trustee shall be required to
sell that portion of the Collateral identified by the requisite Noteholders and
all proceeds of such sale shall be remitted to the Note Administrator for
distribution in the order set forth in Section 11.1(a). The Note Administrator
shall give written notice of the retention of the Collateral by the Custodian to
the Issuer, the Co-Issuer, the Collateral Manager, the Trustee, the Servicer,
the Special Servicer and the Rating Agencies. So long as such Event of Default
is continuing, any such retention pursuant to this Section 5.5(a) may be
rescinded at any time when the conditions specified in clause (i) or (ii) above
exist.

 

(b)            Nothing contained in Section 5.5(a) shall be construed to require
a sale of the Collateral securing the Notes if the conditions set forth in
Section 5.5(a) are not satisfied. Nothing contained in Section 5.5(a) shall be
construed to require the Trustee to preserve the Collateral securing the Notes
if prohibited by applicable law.

 

110 

 



 

(c)            In determining whether the condition specified in
Section 5.5(a)(i) exists, the Collateral Manager shall obtain bid prices with
respect to each Collateral Interest from two dealers (Independent of the
Collateral Manager and any of its Affiliates) at the time making a market in
such Collateral Interests that, at that time, engage in the trading, origination
or securitization of whole loans or participations similar to the Collateral
Interests (or, if only one such dealer can be engaged, then the Collateral
Manager shall obtain a bid price from such dealer or, if no such dealer can be
engaged, from a pricing service). The Collateral Manager shall compute the
anticipated proceeds of sale or liquidation on the basis of the lowest of such
bid prices for each such Collateral Interest and provide the Trustee and the
Note Administrator with the results thereof. For the purposes of determining
issues relating to the market value of any Collateral Interest and the execution
of a sale or other liquidation thereof, the Special Servicer may, but need not,
retain at the expense of the Issuer and rely on an opinion of an Independent
investment banking firm of national reputation or other appropriate advisors
(the cost of which shall be payable as a Company Administrative Expense) in
connection with a determination as to whether the condition specified in
Section 5.5(a)(i) exists.

 

The Note Administrator shall promptly deliver to the Noteholders and the
Servicer, and the Note Administrator shall post to the Note Administrator’s
Website, a report stating the results of any determination required to be made
pursuant to Section 5.5(a)(i) based solely on the Collateral Manager’s
determination made pursuant to this Section 5.5(c).

 

Section 5.6. Trustee May Enforce Claims Without Possession of Notes. All rights
of action and claims under this Indenture or under any of the Notes may be
prosecuted and enforced by the Trustee without the possession of any of the
Notes or the production thereof in any trial or other Proceeding relating
thereto, and any such action or Proceeding instituted by the Trustee shall be
brought in its own name as trustee of an express trust. Any recovery of judgment
in respect of the Notes shall be applied as set forth in Section 5.7.

 

In any Proceedings brought by the Trustee (and in any Proceedings involving the
interpretation of any provision of this Indenture to which the Trustee shall be
a party) in respect of the Notes, the Trustee shall be deemed to represent all
the Holders of the Notes.

 

Section 5.7. Application of Amounts Collected. Any amounts collected by the Note
Administrator with respect to the Notes pursuant to this Article 5 and any
amounts that may then be held or thereafter received by the Note Administrator
with respect to the Notes hereunder shall be applied subject to Section 13.1 and
in accordance with the Priority of Payments set forth in Section 11.1(a)(iii),
at the date or dates fixed by the Note Administrator.



 

Section 5.8. Limitation on Suits. No Holder of any Notes shall have any right to
institute any Proceedings (the right of a Noteholder to institute any proceeding
with respect to this Indenture or the Notes is subject to any non-petition
covenants set forth in this Indenture or the Notes), judicial or otherwise, with
respect to this Indenture or the Notes, or for the appointment of a receiver or
trustee, or for any other remedy hereunder, unless:



 



111 

 

 

(a)            such Holder has previously given to the Trustee written notice of
an Event of Default;

 

(b)            except as otherwise provided in Section 5.9, the Holders of at
least 25% of the then Aggregate Outstanding Amount of the Controlling Class
shall have made written request to the Trustee to institute Proceedings in
respect of such Event of Default in its own name as Trustee hereunder and such
Holders have offered to the Trustee indemnity reasonably satisfactory to it
against the costs, expenses and liabilities to be incurred in compliance with
such request;

 

(c)            the Trustee for 30 days after its receipt of such notice, request
and offer of indemnity has failed to institute any such Proceeding; and

 

(d)            no direction inconsistent with such written request has been
given to the Trustee during such 30-day period by a Majority of the Controlling
Class; it being understood and intended that no one or more Holders of Notes
shall have any right in any manner whatsoever by virtue of, or by availing of,
any provision of this Indenture or the Notes to affect, disturb or prejudice the
rights of any other Holders of Notes of the same Class or to obtain or to seek
to obtain priority or preference over any other Holders of the Notes of the same
Class or to enforce any right under this Indenture or the Notes, except in the
manner herein or therein provided and for the equal and ratable benefit of all
the Holders of Notes of the same Class subject to and in accordance with
Section 13.1 and the Priority of Payments.

 

In the event the Trustee shall receive conflicting or inconsistent requests and
indemnity from two or more groups of Holders of the Controlling Class, each
representing less than a Majority of the Controlling Class, the Trustee shall
not be required to take any action until it shall have received the direction of
a Majority of the Controlling Class.

 

Section 5.9. Unconditional Rights of Noteholders to Receive Principal and
Interest. Notwithstanding any other provision in this Indenture (except for
Section 2.7(e) and 2.7(n)), the Holder of any Note shall have the right, which
is absolute and unconditional, to receive payment of the principal of and
interest on such Note as such principal, interest and other amounts become due
and payable in accordance with the Priority of Payments and Section 13.1, and,
subject to the provisions of Sections 5.4 and 5.8 to institute Proceedings for
the enforcement of any such payment, and such right shall not be impaired
without the consent of such Holder; provided, however, that the right of such
Holder to institute proceedings for the enforcement of any such payment shall
not be subject to the 25% threshold requirement set forth in Section 5.8(b).

 

Section 5.10. Restoration of Rights and Remedies. If the Trustee or any
Noteholder has instituted any Proceeding to enforce any right or remedy under
this Indenture and such Proceeding has been discontinued or abandoned for any
reason, or has been determined adversely to the Trustee or to such Noteholder,
then (and in every such case) the Issuer, the Co-Issuer, the Trustee, and the
Noteholder shall, subject to any determination in such Proceeding, be restored
severally and respectively to their former positions hereunder, and thereafter
all rights and remedies of the Trustee and the Noteholders shall continue as
though no such Proceeding had been instituted.

 

112 

 



 

Section 5.11. Rights and Remedies Cumulative. No right or remedy herein
conferred upon or reserved to the Trustee, the Note Administrator or to the
Noteholders is intended to be exclusive of any other right or remedy, and every
right and remedy shall, to the extent permitted by law, be cumulative and in
addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise. The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

 

Section 5.12. Delay or Omission Not Waiver. No delay or omission of the Trustee
or of any Noteholder to exercise any right or remedy accruing upon any Event of
Default shall impair any such right or remedy or constitute a waiver of any such
Event of Default or an acquiescence therein or a waiver of a subsequent Event of
Default. Every right and remedy given by this Article 5 or by law to the
Trustee, or to the Noteholders may be exercised from time to time, and as often
as may be deemed expedient, by the Trustee, or by the Noteholders, as the case
may be.

 

Section 5.13. Control by the Controlling Class. Subject to Sections 5.2(a) and
(b), but notwithstanding any other provision of this Indenture, if an Event of
Default shall have occurred and be continuing when any of the Notes are
Outstanding, a Majority of the Controlling Class shall have the right to cause
the institution of, and direct the time, method and place of conducting, any
Proceeding for any remedy available to the Trustee and for exercising any trust,
right, remedy or power conferred on the Trustee in respect of the Notes;
provided that:

 

(a)            such direction shall not conflict with any rule of law or with
this Indenture;

 

(b)            the Trustee may take any other action deemed proper by the
Trustee that is not inconsistent with such direction; provided, however, that,
subject to Section 6.1, the Trustee need not take any action that it determines
might involve it in liability (unless the Trustee has received indemnity
satisfactory to it against such liability as set forth below);

 

(c)            the Trustee shall have been provided with indemnity satisfactory
to it; and

 

(d)            notwithstanding the foregoing, any direction to the Trustee to
undertake a Sale of the Collateral shall be performed by the Special Servicer on
behalf of the Trustee, and must satisfy the requirements of Section 5.5.

 

Section 5.14. Waiver of Past Defaults. Prior to the time a judgment or decree
for payment of the amounts due has been obtained by the Trustee, as provided in
this Article 5, a Majority of each and every Class of Notes (voting as a
separate Class) may, on behalf of the Holders of all the Notes, waive any past
Default in respect of the Notes and its consequences, except a Default:

 

113 

 



 

(a)            in the payment of principal of any Note;

 

(b)            in the payment of interest in respect of the Controlling Class;

 

(c)            in respect of a covenant or provision hereof that, under
Section 8.2, cannot be modified or amended without the waiver or consent of the
Holder of each Outstanding Note adversely affected thereby; or

 

(d)            in respect of any right, covenant or provision hereof for the
individual protection or benefit of the Trustee or the Note Administrator,
without the Trustee’s or the Note Administrator’s express written consent
thereto, as applicable.

 

In the case of any such waiver, the Issuer, the Co-Issuer, the Trustee, and the
Holders of the Notes shall be restored to their respective former positions and
rights hereunder, but no such waiver shall extend to any subsequent or other
Default or impair any right consequent thereto.

 

Upon any such waiver, such Default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured, for every purpose
of this Indenture, but no such waiver shall extend to any subsequent or other
Default or impair any right consequent thereto. Any such waiver shall be
effectuated upon receipt by the Trustee and the Note Administrator of a written
waiver by such Majority of each Class of Notes.

 

Section 5.15. Undertaking for Costs. All parties to this Indenture agree, and
each Holder of any Note by its acceptance thereof shall be deemed to have
agreed, that any court may in its discretion require, in any suit for the
enforcement of any right or remedy under this Indenture, or in any suit against
the Trustee for any action taken or omitted by it as Trustee, the filing by any
party litigant in such suit of an undertaking to pay the costs of such suit, and
that such court may in its discretion assess reasonable costs, including
reasonable attorneys’ fees, against any party litigant in such suit, having due
regard to the merits and good faith of the claims or defenses made by such party
litigant; but the provisions of this Section 5.15 shall not apply to any suit
instituted by (x) the Trustee, (y) any Noteholder, or group of Noteholders,
holding in the aggregate more than 10% of the Aggregate Outstanding Amount of
the Controlling Class or (z) any Noteholder for the enforcement of the payment
of the principal of or interest on any Note or any other amount payable
hereunder on or after the Stated Maturity Date (or, in the case of redemption,
on or after the applicable Redemption Date).

 

Section 5.16. Waiver of Stay or Extension Laws. Each of the Issuer and the
Co-Issuer covenants (to the extent that it may lawfully do so) that it will not
at any time insist upon, plead or in any manner whatsoever claim or take the
benefit or advantage of, any stay or extension law wherever enacted, now or at
any time hereafter in force (including but not limited to filing a voluntary
petition under Chapter 11 of the Bankruptcy Code and by the voluntary
commencement of a proceeding or the filing of a petition seeking winding up,
liquidation, reorganization or other relief under any bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar laws
now or hereafter in effect), which may affect the covenants, the performance of
or any remedies under this Indenture; and each of the Issuer and the Co-Issuer
(to the extent that it may lawfully do so) hereby expressly waives all benefit
or advantage of any such law, and covenants that it will not hinder, delay or
impede the execution of any power herein granted to the Trustee, but will suffer
and permit the execution of every such power as though no such law had been
enacted.

 

114 

 

 



Section 5.17. Sale of Collateral.

 

(a)            The power to effect any sale (a “Sale”) of any portion of the
Collateral pursuant to Sections 5.4 and 5.5 shall not be exhausted by any one or
more Sales as to any portion of such Collateral remaining unsold, but shall
continue unimpaired until all amounts secured by the Collateral shall have been
paid or if there are insufficient proceeds to pay such amount until the entire
Collateral shall have been sold. The Special Servicer may, upon notice to the
Securityholders, and shall, upon direction of a Majority of the Controlling
Class, from time to time postpone any Sale by public announcement made at the
time and place of such Sale; provided, however, that if the Sale is rescheduled
for a date more than three (3) Business Days after the date of the determination
by the Special Servicer pursuant to Section 5.5(a)(i), such Sale shall not occur
unless and until the Special Servicer has again made the determination required
by Section 5.5(a)(i). The Trustee hereby expressly waives its rights to any
amount fixed by law as compensation for any Sale; provided that the Special
Servicer shall be authorized to deduct the reasonable costs, charges and
expenses incurred by it, or by the Trustee or the Note Administrator in
connection with such Sale from the proceeds thereof notwithstanding the
provisions of Section 6.7.

 

(b)            The Notes need not be produced in order to complete any such
Sale, or in order for the net proceeds of such Sale to be credited against
amounts owing on the Notes.

 

(c)            The Trustee shall execute and deliver an appropriate instrument
of conveyance transferring its interest in any portion of the Collateral in
connection with a Sale thereof, which, in the case of any Collateral Interests,
shall be upon request and delivery of any such instruments by the Special
Servicer. In addition, the Special Servicer, with respect to Collateral
Interests, and the Trustee, with respect to any other Collateral, is hereby
irrevocably appointed the agent and attorney in fact of the Issuer to transfer
and convey its interest in any portion of the Collateral in connection with a
Sale thereof, and to take all action necessary to effect such Sale. No purchaser
or transferee at such a Sale shall be bound to ascertain the Trustee’s or
Special Servicer’s authority, to inquire into the satisfaction of any conditions
precedent or to see to the application of any amounts.

 

(d)            In the event of any Sale of the Collateral pursuant to
Section 5.4 or 5.5, payments shall be made in the order and priority set forth
in Section 11.1(a) in the same manner as if the Notes had been accelerated.

 

(e)            Notwithstanding anything herein to the contrary, any sale by the
Trustee of any portion of the Collateral shall be executed by the Special
Servicer on behalf of the Issuer, and the Trustee shall have no responsibility
or liability therefor.

 

115 

 

 



Section 5.18. Action on the Notes. The Trustee’s right to seek and recover
judgment on the Notes or under this Indenture shall not be affected by the
application for or obtaining of any other relief under or with respect to this
Indenture. Neither the lien of this Indenture nor any rights or remedies of the
Trustee or the Noteholders shall be impaired by the recovery of any judgment by
the Trustee against the Issuer or the Co-Issuer or by the levy of any execution
under such judgment upon any portion of the Collateral or upon any of the
Collateral of the Issuer or the Co-Issuer.

 

ARTICLE 6

THE TRUSTEE AND NOTE ADMINISTRATOR

 

Section 6.1. Certain Duties and Responsibilities.

 

(a)           Except during the continuance of an Event of Default:

 

(i)             each of the Trustee and the Note Administrator undertakes to
perform such duties and only such duties as are set forth in this Indenture, and
no implied covenants or obligations shall be read into this Indenture against
the Trustee or the Note Administrator; and any permissive right of the Trustee
or the Note Administrator contained herein shall not be construed as a duty; and

 

(ii)            in the absence of manifest error, or bad faith on its part, each
of the Note Administrator and the Trustee may conclusively rely, as to the truth
of the statements and the correctness of the opinions expressed therein, upon
certificates or opinions furnished to the Trustee and the Note Administrator, as
the case may be, and conforming to the requirements of this Indenture; provided,
however, that in the case of any such certificates or opinions which by any
provision hereof are specifically required to be furnished to the Trustee or the
Note Administrator, the Trustee and the Note Administrator shall be under a duty
to examine the same to determine whether or not they substantially conform to
the requirements of this Indenture and shall promptly notify the party
delivering the same if such certificate or opinion does not conform. If a
corrected form shall not have been delivered to the Trustee or the Note
Administrator within 15 days after such notice from the Trustee or the Note
Administrator, the Trustee or the Note Administrator, as applicable, shall
notify the party providing such instrument and requesting the correction
thereof.

 

(b)           In case an Event of Default actually known to a Trust Officer of
the Trustee has occurred and is continuing, the Trustee shall, prior to the
receipt of directions, if any, from a Majority of the Controlling Class (or
other Noteholders to the extent provided in Article 5 hereof), exercise such of
the rights and powers vested in it by this Indenture, and use the same degree of
care and skill in its exercise as a prudent Person would exercise or use under
the circumstances in the conduct of such Person’s own affairs.

 

116 

 

 



(c)           If, in performing its duties under this Indenture, the Trustee or
the Note Administrator is required to decide between alternative courses of
action, the Trustee and the Note Administrator may request written instructions
from the Collateral Manager as to courses of action desired by it. If the
Trustee and the Note Administrator does not receive such instructions within
three (3) Business Days after it has requested them, it may, but shall be under
no duty to, take or refrain from taking such action. The Trustee and the Note
Administrator shall act in accordance with instructions received after such
three (3) Business Day period except to the extent it has already taken, or
committed itself to take, action inconsistent with such instructions. The
Trustee and the Note Administrator shall be entitled to request and rely on the
advice of legal counsel and Independent accountants in performing its duties
hereunder and be deemed to have acted in good faith and shall not be subject to
any liability if it acts in accordance with such advice.

 

(d)           No provision of this Indenture shall be construed to relieve the
Trustee or the Note Administrator from liability for its own negligent action,
its own negligent failure to act, or its own willful misconduct, except that
neither the Trustee nor the Note Administrator shall be liable:

 

(i)             for any error of judgment made in good faith by a Trust Officer,
unless it shall be proven that it was negligent in ascertaining the pertinent
facts; or

 

(ii)            with respect to any action taken or omitted to be taken by it in
good faith in accordance with the direction of the Issuer, the Collateral
Manager, and/or a Majority of the Controlling Class relating to the time, method
and place of conducting any Proceeding for any remedy available to the Trustee
or the Note Administrator in respect of any Note or exercising any trust or
power conferred upon the Trustee or the Note Administrator under this Indenture.

 

(e)           No provision of this Indenture shall require the Trustee or the
Note Administrator to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder, or in the
exercise of any of its rights or powers contemplated hereunder, if it shall have
reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it unless
such risk or liability relates to its ordinary services under this Indenture,
except where this Indenture provides otherwise.

 

(f)            Neither the Trustee nor the Note Administrator shall be liable to
the Noteholders for any action taken or omitted by it at the direction of the
Issuer, the Co-Issuer, the Collateral Manager, the Servicer, the Special
Servicer, the Controlling Class, the Trustee (in the case of the Note
Administrator), the Note Administrator (in the case of the Trustee) and/or a
Noteholder under circumstances in which such direction is required or permitted
by the terms of this Indenture.

 

(g)           Neither the Trustee nor the Note Administrator shall have any
obligations to confirm the compliance by the Issuer, Sub-REIT or the Retention
Holder with the Credit Risk Retention Rules or the EU Risk Retention Letter.

 

117 

 

 



(h)            Neither the Trustee nor the Note Administrator shall have any
liability or responsibility for the determination or selection of an alternative
or successor base rate to the Benchmark (including, without limitation, whether
the conditions for the designation of such rate have been satisfied).

 

(i)             For all purposes under this Indenture, neither the Trustee nor
the Note Administrator shall be deemed to have notice or knowledge of any Event
of Default, unless a Trust Officer of either the Trustee or the Note
Administrator, as applicable, has actual knowledge thereof or unless written
notice of any event which is in fact such an Event of Default or Default is
received by the Trustee or the Note Administrator, as applicable at the
respective Corporate Trust Office, and such notice references the Notes and this
Indenture. For purposes of determining the Trustee’s and Note Administrator’s
responsibility and liability hereunder, whenever reference is made in this
Indenture to such an Event of Default or a Default, such reference shall be
construed to refer only to such an Event of Default or Default of which the
Trustee or Note Administrator, as applicable, is deemed to have notice as
described in this Section 6.1.

 

(j)             The Trustee and the Note Administrator shall, upon reasonable
prior written notice, permit the Issuer, the Collateral Manager and their
designees, during its normal business hours, to review all books of account,
records, reports and other papers of the Trustee relating to the Notes and to
make copies and extracts therefrom (the reasonable out-of-pocket expenses
incurred in making any such copies or extracts to be reimbursed to the Trustee
or the Note Administrator, as applicable, by such Person).

 

(k)            Upon written request, the Trustee and the Note Administrator
shall provide to the Issuer, the Placement Agents or any agent thereof any
information specified by such parties regarding the Holders of the Notes and
payments on the Notes that is reasonably available to the Trustee or the Note
Administrator, as the case may be, and may be necessary for FATCA Compliance,
subject in all cases to confidentiality provisions.

 

(l)             For the avoidance of doubt, the Note Administrator will have no
responsibility for the preparation of any tax returns or related reports on
behalf of or for the benefit of the Issuer or any Noteholder, or the calculation
of any original issue discount on the Notes.

 

Section 6.2. Notice of Default. Promptly (and in no event later than three (3)
Business Days) after the occurrence of any Default actually known to a Trust
Officer of the Trustee or after any declaration of acceleration has been made or
delivered to the Trustee pursuant to Section 5.2, the Trustee shall transmit by
mail to the 17g-5 Information Provider and to the Note Administrator (who shall
post such notice the Note Administrator’s Website) and the Note Administrator
shall deliver to the Collateral Manager, all Holders of Notes as their names and
addresses appear on the Notes Register, and to Preferred Share Paying Agent,
notice of such Default, unless such Default shall have been cured or waived.

 



118 

 

 

Section 6.3. Certain Rights of Trustee and Note Administrator. Except as
otherwise provided in Section 6.1:

 



(a)            the Trustee and the Note Administrator may rely and shall be
protected in acting or refraining from acting upon any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, note or other paper or document believed by it to be genuine and to have
been signed or presented by the proper party or parties;

 

(b)            any request or direction of the Issuer or the Co-Issuer mentioned
herein shall be sufficiently evidenced by an Issuer Request or Issuer Order, as
the case may be;

 

(c)            whenever in the administration of this Indenture the Trustee or
the Note Administrator shall deem it desirable that a matter be proved or
established prior to taking, suffering or omitting any action hereunder, the
Trustee and the Note Administrator (unless other evidence be herein specifically
prescribed) may, in the absence of bad faith on its part, rely upon an Officer’s
Certificate;

 

(d)            as a condition to the taking or omitting of any action by it
hereunder, the Trustee and the Note Administrator may consult with counsel and
the advice of such counsel or any Opinion of Counsel (including with respect to
any matters, other than factual matters, in connection with the execution by the
Trustee or the Note Administrator of a supplemental indenture pursuant to
Section 8.3) shall be full and complete authorization and protection in respect
of any action taken or omitted by it hereunder in good faith and in reliance
thereon;

 

(e)            neither the Trustee nor the Note Administrator shall be under any
obligation to exercise or to honor any of the rights or powers vested in it by
this Indenture at the request or direction of any of the Noteholders pursuant to
this Indenture, or to make any investigation of matters arising hereunder or to
institute, conduct or defend any litigation hereunder or in relation hereto at
the request, order or direction of any of the Noteholders unless such
Noteholders shall have offered to the Trustee and the Note Administrator, as
applicable indemnity acceptable to it against the costs, expenses and
liabilities which might reasonably be incurred by it in compliance with such
request or direction;

 

(f)             neither the Trustee nor the Note Administrator shall be bound to
make any investigation into the facts or matters stated in any resolution,
certificate, statement, instrument, opinion, report, notice, request, direction,
consent, order, note or other paper documents and shall be entitled to rely
conclusively thereon;

 

(g)            each of the Trustee and the Note Administrator may execute any of
the trusts or powers hereunder or perform any duties hereunder either directly
or by or through agents or attorneys, and upon any such appointment of an agent
or attorney, such agent or attorney shall be conferred with all the same rights,
indemnities, and immunities as the Trustee or Note Administrator, as applicable;

 

(h)            neither the Trustee nor the Note Administrator shall be liable
for any action it takes or omits to take in good faith that it reasonably and
prudently believes to be authorized or within its rights or powers hereunder;

 

119 

 

 



(i)             neither the Trustee nor the Note Administrator shall be
responsible for the accuracy of the books or records of, or for any acts or
omissions of, the Depository, any Transfer Agent (other than the Note
Administrator itself acting in that capacity), Clearstream, Luxembourg,
Euroclear, any Calculation Agent (other than the Note Administrator itself
acting in that capacity) or any Paying Agent (other than the Note Administrator
itself acting in that capacity);

 

(j)             neither the Trustee nor the Note Administrator shall be liable
for the actions or omissions of the Issuer, the Co-Issuer, the Collateral
Manager, the Servicer, the Special Servicer, the Trustee (in the case of the
Note Administrator) or the Note Administrator (in the case of the Trustee); and
without limiting the foregoing, neither the Trustee nor the Note Administrator
shall be under any obligation to verify compliance by any party hereto with the
terms of this Indenture (other than itself) to verify or independently determine
the content, completeness or accuracy of information received by it from the
Servicer or Special Servicer (or from any selling institution, agent bank,
trustee or similar source) with respect to the Collateral Interest;

 

(k)            to the extent any defined term hereunder, or any calculation
required to be made or determined by the Trustee or Note Administrator
hereunder, is dependent upon or defined by reference to generally accepted
accounting principles in the United States in effect from time to time (“GAAP”),
the Trustee and Note Administrator shall be entitled to request and receive (and
rely upon) instruction from the Issuer or accountants appointed by the Issuer as
to the application of GAAP in such connection, in any instance;

 

(l)             neither the Trustee nor the Note Administrator shall have any
responsibility to the Issuer or the Secured Parties hereunder to make any
inquiry or investigation as to, and shall have no obligation in respect of, the
terms of any engagement of Independent accountants by the Issuer (or the
Collateral Manager on its behalf); provided, however, that the Trustee and Note
Administrator shall be authorized, upon receipt of an Issuer Order directing the
same, to execute any acknowledgement or other agreement with the Independent
accountants required for the Trustee and Note Administrator to receive any of
the reports or instructions provided for herein, which acknowledgement or
agreement may include, among other things, (i) acknowledgement that the Issuer
has agreed that the “agreed upon procedures” between the Issuer and the
Independent accountants are sufficient for its purposes, (ii) releases by each
of the Trustee and Note Administrator (on behalf of itself and the Holders) of
claims and acknowledgement of other limitation of liability in favor of the
Independent accountants, and (iii) restrictions or prohibitions on the
disclosure of information or documents provided to it by such firm of
Independent accountants (including to the Holders). Notwithstanding the
foregoing, in no event shall the Trustee or Note Administrator be required to
execute any agreement in respect of the Independent accountants that the Trustee
or Note Administrator determines adversely affects it in its individual
capacity;

 

(m)           the Trustee and the Note Administrator shall be entitled to all of
the same rights, protections, immunities and indemnities afforded to it as
Trustee or as Note Administrator, as applicable, in each capacity for which it
serves hereunder and under the Future Funding Agreement, the Future Funding
Account Control Agreement, the Servicing Agreement and the Securities Account
Control Agreement (including, without limitation, as Secured Party, Paying
Agent, Authenticating Agent, Calculation Agent, Transfer Agent, Custodian,
Securities Intermediary, Backup Advancing Agent and Notes Registrar);

 

120 

 

 



(n)            in determining any affiliations of Noteholders with any party
hereto or otherwise, each of the Trustee and the Note Administrator shall be
entitled to request and conclusively rely on a certification provided by a
Noteholder;

 

(o)            in no event shall the Trustee or Note Administrator be liable for
special, punitive, indirect or consequential loss or damage of any kind
whatsoever (including but not limited to lost profits), even if the Trustee or
Note Administrator has been advised of the likelihood of such loss or damage and
regardless of the form of action;

 

(p)            neither the Trustee nor the Note Administrator shall be required
to give any bond or surety in respect of the execution of the trusts created
hereby or the powers granted hereunder;

 

(q)            in no event shall the Trustee or the Note Administrator be liable
for any failure or delay in the performance of its obligations hereunder because
of circumstances beyond its control, including, but not limited to acts of God,
flood, war (whether declared or undeclared), terrorism, fire, riot, strikes or
work stoppages for any reason, embargo, government action, including any laws,
ordinances, regulations or the like which restrict or prohibit the providing of
the services contemplated by this Indenture, inability to obtain material,
equipment, or communications or computer facilities, or the failure of equipment
or interruption of communications or computer facilities, and other causes
beyond the Trustee’s or the Note Administrator’s control, as applicable, whether
or not of the same class or kind as specifically named above;

 

(r)            except as otherwise expressly set forth in this Agreement, Wells
Fargo Bank, National Association, acting in any particular capacity hereunder
will not be deemed to be imputed with knowledge of (a) Wells Fargo Bank,
National Association, acting in a capacity that is unrelated to the transactions
contemplated by this Agreement, or (b) Wells Fargo Bank, National Association,
acting in any other capacity hereunder or under the Servicing Agreement, except,
in the case of either clause (a) or (b), where some or all of the obligations
performed in such capacities are performed by one or more employees within the
same group or division of Wells Fargo Bank, National Association, or the groups
or divisions responsible for performing the obligations in such capacities have
one or more of the same Responsible Officers; provided, however, the knowledge
of employees performing special servicing functions shall not be imputed to
employees performing master servicing functions, and the knowledge of employees
performing master servicing functions shall not be imputed to employees
performing special servicing functions;

 

(s)            neither the Trustee nor the Note Administrator shall be under any
obligation to take any action in the performance of its respective duties
hereunder that would be in violation of applicable law;

 

121 

 

 



(t)             the Trustee and the Note Administrator may request, and are
entitled to rely on, the written direction of the Collateral Manager with
respect to the matters described in Section 2.17 of this Indenture.

 

Section 6.4. Not Responsible for Recitals or Issuance of Notes. The recitals
contained herein and in the Notes, other than the Certificate of Authentication
thereon, shall be taken as the statements of the Issuer and the Co-Issuer, and
neither the Trustee nor the Note Administrator assumes any responsibility for
their correctness. Neither the Trustee nor the Note Administrator makes any
representation as to the validity or sufficiency of this Indenture, the
Collateral or the Notes. Neither the Trustee nor the Note Administrator shall be
accountable for the use or application by the Issuer or the Co-Issuer of the
Notes or the proceeds thereof or any amounts paid to the Issuer or the Co-Issuer
pursuant to the provisions hereof.

 

Section 6.5. May Hold Notes. The Trustee, the Note Administrator, the Paying
Agent, the Notes Registrar or any other agent of the Issuer or the Co-Issuer, in
its individual or any other capacity, may become the owner or pledgee of Notes
and may otherwise deal with the Issuer and the Co-Issuer with the same rights it
would have if it were not Trustee, Note Administrator, Paying Agent, Notes
Registrar or such other agent.

 

Section 6.6. Amounts Held in Trust. Amounts held by the Note Administrator
hereunder shall be held in trust to the extent required herein. The Note
Administrator shall be under no liability for interest on any amounts received
by it hereunder except to the extent of income or other gain on investments
received by the Note Administrator on Eligible Investments.

 

Section 6.7. Compensation and Reimbursement.

 

(a)            The Issuer agrees:

 

(i)             to pay the Trustee and Note Administrator on each Payment Date
in accordance with the Priority of Payments the Trustee and Note Administrator
Fee for all services rendered by it hereunder (which compensation shall not be
limited by any provision of law in regard to the compensation of a trustee or
note administrator of an express trust);

 

(ii)            except as otherwise expressly provided herein, to reimburse the
Trustee, Custodian and Note Administrator in a timely manner upon its request
for all reasonable expenses, disbursements and advances incurred or made by the
Trustee, Custodian or Note Administrator in connection with its performance of
its obligations under, or otherwise in accordance with any provision of this
Indenture, the Servicing Agreement, the Future Funding Agreement, the Future
Funding Account Control Agreement and the Securities Account Control Agreement;

 

(iii)           to indemnify the Trustee, Custodian or Note Administrator and
their respective Officers, directors, employees and agents for, and to hold them
harmless against, any loss, liability, cost or expense (including reasonable
attorneys’ fees), including in connection with its enforcement of the indemnity
in this Section 6.7(a)(iii), incurred without negligence, willful misconduct or
bad faith on their respective parts, arising out of or in connection with the
acceptance or administration of this trust, including the costs and expenses of
defending themselves against any claim or liability in connection with the
exercise or performance of any of their powers or duties hereunder and under the
Future Funding Agreement, the Future Funding Account Control Agreement and the
Securities Account Control Agreement, including any costs and expenses
(including reasonable attorneys’ fees) incurred in connection with the
enforcement of any indemnity afforded to them hereunder; and

 

122 

 

 



(iv)           to pay the Trustee and Note Administrator reasonable additional
compensation together with its expenses (including reasonable counsel fees) for
any collection action taken pursuant to Section 6.13.

 

(b)            The Issuer may remit payment for such fees and expenses to the
Trustee and Note Administrator or, in the absence thereof, the Note
Administrator may from time to time deduct payment of its and the Trustee’s fees
and expenses hereunder from amounts on deposit in the Payment Account in
accordance with the Priority of Payments.

 

(c)            The Note Administrator, in its capacity as Note Administrator,
Paying Agent, Calculation Agent, Transfer Agent, Custodian, Securities
Intermediary, Backup Advancing Agent and Notes Registrar, hereby agrees not to
institute against, or join any other Person in institution against, the Issuer,
the Co-Issuer or any Permitted Subsidiary any bankruptcy, reorganization,
arrangement, insolvency, moratorium, liquidation or other similar proceedings
under federal or State bankruptcy or similar laws of any jurisdiction until at
least one year (or, if longer, the applicable preference period then in effect)
and one day after the payment in full of all Notes issued under this Indenture.
This Section 6.7(c) shall survive termination of this Indenture and resignation
or removal of the Trustee or the Note Administrator.

 

(d)            The Trustee and Note Administrator agree that the payment of all
amounts to which it is entitled pursuant to Sections 6.7(a)(i), (a)(ii),
(a)(iii) and (a)(iv) shall be subject to the Priority of Payments, shall be
payable only to the extent funds are available in accordance with such Priority
of Payments, shall be payable solely from the Collateral and following
realization of the Collateral, any such claims of the Trustee or Note
Administrator against the Issuer, and all obligations of the Issuer, shall be
extinguished. The Trustee will have a lien upon the Collateral to secure the
payment of such payments to it in accordance with the Priority of Payments;
provided that the Trustee shall not institute any proceeding for enforcement of
such lien except in connection with an action taken pursuant to Section 5.3 for
enforcement of the lien of this Indenture for the benefit of the Noteholders.

 

123 

 

 



The Trustee and Note Administrator shall receive amounts pursuant to this
Section 6.7 and Section 11.1(a) only to the extent that such payment is made in
accordance with the Priority of Payments and the failure to pay such amounts to
the Trustee and Note Administrator will not, by itself, constitute an Event of
Default. Subject to Section 6.9, the Trustee and Note Administrator shall
continue to serve under this Indenture notwithstanding the fact that the Trustee
and Note Administrator shall not have received amounts due to it hereunder;
provided that the Trustee and Note Administrator shall not be required to expend
any funds or incur any expenses unless reimbursement therefor is reasonably
assured to it. No direction by a Majority of the Controlling Class shall affect
the right of the Trustee and Note Administrator to collect amounts owed to it
under this Indenture.

 

If on any Payment Date, an amount payable to the Trustee and Note Administrator
pursuant to this Indenture is not paid because there are insufficient funds
available for the payment thereof, all or any portion of such amount not so paid
shall be deferred and payable on any later Payment Date on which sufficient
funds are available therefor in accordance with the Priority of Payments.

 

Section 6.8. Corporate Trustee Required; Eligibility. There shall at all times
be a Trustee and a Note Administrator hereunder which shall be a corporation,
national bank, national banking association or trust company, organized and
doing business under the laws of the United States of America or of any State
thereof, authorized under such laws to exercise corporate trust powers, having a
combined capital and surplus of at least $200,000,000 and subject to supervision
or examination by federal or State authority, having a long-term unsecured debt
rating of at least “A2” by Moody’s and “A” by DBRS (or, if not rated by DBRS, an
equivalent rating by any two other NRSROs (which may include Moody’s));
provided, that with respect to the Trustee, it may maintain a long-term
unsecured debt rating of at least “Baa1” by Moody’s and “A(low)” by DBRS and a
short-term unsecured debt rating of at least “P-2” by Moody’s, and having an
office within the United States. If such corporation publishes reports of
condition at least annually, pursuant to law or to the requirements of the
aforesaid supervising or examining authority, then for the purposes of this
Section 6.8, the combined capital and surplus of such corporation shall be
deemed to be its combined capital and surplus as set forth in its most recent
report of condition so published. If at any time the Trustee or the Note
Administrator shall cease to be eligible in accordance with the provisions of
this Section 6.8, the Trustee or the Note Administrator, as applicable, shall
resign immediately in the manner and with the effect hereinafter specified in
this Article 6.

 

Section 6.9. Resignation and Removal; Appointment of Successor.

 

(a)            No resignation or removal of the Note Administrator or the
Trustee and no appointment of a successor Note Administrator or Trustee, as
applicable, pursuant to this Article 6 shall become effective until the
acceptance of appointment by such successor Note Administrator or Trustee under
Section 6.10.

 

124 

 

 



(b)            Each of the Trustee and the Note Administrator may resign at any
time by giving written notice thereof to the Issuer, the Co-Issuer, the
Collateral Manager, the Servicer, the Special Servicer, the Noteholders, the
Note Administrator (in the case of the Trustee), the Trustee (in the case of the
Note Administrator), and the Rating Agencies. Upon receiving such notice of
resignation, the Issuer and the Co-Issuer shall promptly appoint a successor
trustee or trustees, or a successor Note Administrator, as the case may be, by
written instrument, in duplicate, executed by an Authorized Officer of the
Issuer and an Authorized Officer of the Co-Issuer, one copy of which shall be
delivered to the Note Administrator or the Trustee so resigning and one copy to
the successor Note Administrator, the Collateral Manager, Trustee or Trustees,
together with a copy to each Noteholder, the Servicer, the parties hereto and
the Rating Agencies; provided that such successor Note Administrator and Trustee
shall be appointed only upon the written consent of a Majority of the Notes (or
if there are no Notes Outstanding, a Majority of Preferred Shareholders) or, at
any time when an Event of Default shall have occurred and be continuing or when
a successor Note Administrator and Trustee has been appointed pursuant to
Section 6.10, by Act of a Majority of the Controlling Class. If no successor
Note Administrator and Trustee shall have been appointed and an instrument of
acceptance by a successor Trustee or Note Administrator shall not have been
delivered to the Trustee or the Note Administrator within 30 days after the
giving of such notice of resignation, the resigning Trustee or Note
Administrator, as the case may be, the Controlling Class of Notes or any Holder
of a Note, on behalf of himself and all others similarly situated, may petition
any court of competent jurisdiction for the appointment of a successor Trustee
or a successor Note Administrator, as the case may be and in the case of such a
petition by the Trustee or the Note Administrator, at the expense of the Issuer.
No resignation or removal of the Note Administrator or the Trustee and no
appointment of a successor Note Administrator or Trustee will become effective
until the acceptance of appointment by the successor Note Administrator or
Trustee, as applicable. To the extent the Trustee or Note Administrator is
removed without cause, the expenses incurred in connection with transferring
such party’s responsibilities hereunder shall be reimbursed by the Issuer.

 

(c)            The Note Administrator and Trustee may be removed at any time by
Act of a Supermajority of the Notes (or if there are no Notes Outstanding, a
Majority of Preferred Shareholders) or when a successor Trustee has been
appointed pursuant to Section 6.10, by Act of a Majority of the Controlling
Class, in each case, upon at least thirty (30) days’ prior written notice
delivered to the parties hereto. If no successor Note Administrator and Trustee
shall have been appointed and an instrument of acceptance by a successor Trustee
or Note Administrator shall not have been delivered to the Trustee or the Note
Administrator within 30 days after the giving of such notice of removal, the
removed Trustee or Note Administrator, as the case may be, may, at the expense
of the Issuer, petition a court of competent jurisdiction for the appointment of
a successor.

 

(d)            If at any time:

 

(i)             the Trustee or the Note Administrator shall cease to be eligible
under Section 6.8 and shall fail to resign after written request therefor by the
Issuer, the Co-Issuer, or by any Holder; or

 

(ii)            the Trustee or the Note Administrator shall become incapable of
acting or there shall be instituted any proceeding pursuant to which it could be
adjudged as bankrupt or insolvent or a receiver or liquidator of the Trustee or
the Note Administrator or of its respective property shall be appointed or any
public officer shall take charge or control of the Trustee or the Note
Administrator or of its respective property or affairs for the purpose of
rehabilitation, conservation or liquidation;

 

then, in any such case (subject to Section 6.9(a)), (a) the Issuer or the
Co-Issuer, by Issuer Order, may remove the Trustee or the Note Administrator, as
applicable, or (b) subject to Section 5.15, a Majority of the Controlling Class
or any Holder may, on behalf of himself and all others similarly situated,
petition any court of competent jurisdiction for the removal of the Trustee or
the Note Administrator, as the case may be, and the appointment of a successor
thereto.

 

125 

 



 

(e)            If the Trustee or the Note Administrator shall resign, be removed
or become incapable of acting, or if a vacancy shall occur in the office of the
Trustee or the Note Administrator for any reason, the Issuer and the Co-Issuer,
by Issuer Order, subject to the written consent of the Collateral Manager, shall
promptly appoint a successor Trustee or Note Administrator, as applicable, and
the successor Trustee or Note Administrator so appointed shall, forthwith upon
its acceptance of such appointment, become the successor Trustee or the
successor Note Administrator, as the case may be. If the Issuer and the
Co-Issuer shall fail to appoint a successor Trustee or Note Administrator within
30 days after such resignation, removal or incapability or the occurrence of
such vacancy, a successor Trustee or Note Administrator may be appointed by Act
of a Majority of the Controlling Class delivered to the Collateral Manager and
the parties hereto, including the retiring Trustee or the retiring Note
Administrator, as the case may be, and the successor Trustee or Note
Administrator so appointed shall, forthwith upon its acceptance of such
appointment, become the successor Trustee or Note Administrator, as applicable,
and supersede any successor Trustee or Note Administrator proposed by the Issuer
and the Co-Issuer. If no successor Trustee or Note Administrator shall have been
so appointed by the Issuer and the Co-Issuer or a Majority of the Controlling
Class and shall have accepted appointment in the manner hereinafter provided,
subject to Section 5.15, the Controlling Class or any Holder may, on behalf of
itself or himself and all others similarly situated, petition any court of
competent jurisdiction for the appointment of a successor Trustee or Note
Administrator.

 

(f)             The Issuer and the Co-Issuer shall give prompt notice of each
resignation and each removal of the Trustee or Note Administrator and each
appointment of a successor Trustee or Note Administrator by mailing written
notice of such event by first class mail, postage prepaid, to the Rating
Agencies, the Preferred Share Paying Agent, the Collateral Manager, the
Servicer, the parties hereto, and to the Holders of the Notes as their names and
addresses appear in the Notes Register. Each notice shall include the name of
the successor Trustee or Note Administrator, as the case may be, and the address
of its respective Corporate Trust Office. If the Issuer or the Co-Issuer fail to
mail such notice within ten days after acceptance of appointment by the
successor Trustee or Note Administrator, the successor Trustee or Note
Administrator shall cause such notice to be given at the expense of the Issuer
or the Co-Issuer, as the case may be.

 

(g)            The resignation or removal of the Note Administrator in any
capacity in which it is serving hereunder, including Note Administrator, Paying
Agent, Authenticating Agent, Calculation Agent, Transfer Agent, Custodian,
Securities Intermediary, Backup Advancing Agent and Notes Registrar, shall be
deemed a resignation or removal, as applicable, in each of the other capacities
in which it serves.

 



126 

 

 

Section 6.10. Acceptance of Appointment by Successor. Every successor Trustee or
Note Administrator appointed hereunder shall execute, acknowledge and deliver to
the Collateral Manager, the Servicer, and the parties hereto including the
retiring Trustee or the retiring Note Administrator, as the case may be, an
instrument accepting such appointment. Upon delivery of the required
instruments, the resignation or removal of the retiring Trustee or the retiring
Note Administrator shall become effective and such successor Trustee or Note
Administrator, without any further act, deed or conveyance, shall become vested
with all the rights, powers, trusts, duties and obligations of the retiring
Trustee or Note Administrator, as the case may be; but, on request of the Issuer
and the Co-Issuer or a Majority of the Controlling Class, the Collateral Manager
or the successor Trustee or Note Administrator, such retiring Trustee or Note
Administrator shall, upon payment of its fees, indemnities and other amounts
then unpaid, execute and deliver an instrument transferring to such successor
Trustee or Note Administrator all the rights, powers and trusts of the retiring
Trustee or Note Administrator, as the case may be, and shall duly assign,
transfer and deliver to such successor Trustee or Note Administrator all
property and amounts held by such retiring Trustee or Note Administrator
hereunder, subject nevertheless to its lien, if any, provided for in
Section 6.7(d). Upon request of any such successor Trustee or Note
Administrator, the Issuer and the Co-Issuer shall execute any and all
instruments for more fully and certainly vesting in and confirming to such
successor Trustee or Note Administrator all such rights, powers and trusts.

 

No successor Trustee or successor Note Administrator shall accept its
appointment unless (a) at the time of such acceptance such successor shall be
qualified and eligible under this Article 6, (b) such successor shall have a
long-term unsecured debt rating satisfying the requirements set forth in
Section 6.8, and (c) the Rating Agency Condition is satisfied. If the outgoing
Trustee or outgoing Note Administrator, as applicable, is terminated for cause,
the same shall be responsible (i) for any reasonable out-of-pocket expenses
(excluding successor Trustee fees or Note Administrator fees) incurred by the
Issuer and such successor (including the reasonable expenses of counsel of such
Person) in connection with the appointment of a successor Trustee or successor
Note Administrator, as applicable, and (ii) for the reasonable out-of-pocket
expenses to assign the Collateral Interests to such successor (as agreed to in
advance by the outgoing Trustee).

  

Section 6.11. Merger, Conversion, Consolidation or Succession to Business of
Trustee and Note Administrator. Any entity into which the Trustee or the Note
Administrator may be merged or converted or with which it may be consolidated,
or any entity resulting from any merger, conversion or consolidation to which
the Trustee or the Note Administrator, shall be a party, or any entity
succeeding to all or substantially all of the corporate trust business of the
Trustee or the Note Administrator, shall be the successor of the Trustee or the
Note Administrator, as applicable, hereunder; provided that with respect to the
Trustee, such entity shall be otherwise qualified and eligible under this
Article 6, without the execution or filing of any paper or any further act on
the part of any of the parties hereto. In case any of the Notes have been
authenticated, but not delivered, by the Note Administrator then in office, any
successor by merger, conversion or consolidation to such authenticating Note
Administrator may adopt such authentication and deliver the Notes so
authenticated with the same effect as if such successor Note Administrator had
itself authenticated such Notes.

 

127 

 

  

Section 6.12. Co-Trustees and Separate Trustee. At any time or times, including
for the purpose of meeting the legal requirements of any jurisdiction in which
any part of the Collateral may at the time be located, for enforcement actions,
or where a conflict of interest exists, the Issuer, the Co-Issuer and the
Trustee shall have power to appoint, one or more Persons to act as co-trustee
jointly with the Trustee or as a separate trustee of all or any part of the
Collateral, with the power to file such proofs of claim and take such other
actions pursuant to Section 5.6 herein and to make such claims and enforce such
rights of action on behalf of the Holders of the Notes as such Holders
themselves may have the right to do, subject to the other provisions of this
Section 6.12.

 

Each of the Issuer and the Co-Issuer shall join with the Trustee in the
execution, delivery and performance of all instruments and agreements necessary
or proper to appoint a co-trustee. If the Issuer and the Co-Issuer do not both
join in such appointment within 15 days after the receipt by them of a request
to do so, the Trustee shall have power to make such appointment on its own.

 

Should any written instrument from the Issuer or the Co-Issuer be required by
any co-trustee, so appointed, more fully confirming to such co-trustee such
property, title, right or power, any and all such instruments shall, on request,
be executed, acknowledged and delivered by the Issuer or the Co-Issuer, as the
case may be. The Issuer agrees to pay (but only from and to the extent of the
Collateral) to the extent funds are available therefor under the Priority of
Payments, for any reasonable fees and expenses in connection with such
appointment.

 

Every co-trustee, shall, to the extent permitted by law, but to such extent
only, be appointed subject to the following terms:

 

(a)            all rights, powers, duties and obligations hereunder in respect
of the custody of securities, Cash and other personal property held by, or
required to be deposited or pledged with, the Trustee hereunder, shall be
exercised solely by the Trustee;

 

(b)            the rights, powers, duties and obligations hereby conferred or
imposed upon the Trustee in respect of any property covered by the appointment
of a co-trustee shall be conferred or imposed upon and exercised or performed by
the Trustee or by the Trustee and such co-trustee jointly in the case of the
appointment of a co-trustee as shall be provided in the instrument appointing
such co-trustee, except to the extent that under any law of any jurisdiction in
which any particular act is to be performed, the Trustee shall be incompetent or
unqualified to perform such act, in which event such rights, powers, duties and
obligations shall be exercised and performed by a co-trustee;

 

(c)            the Trustee at any time, by an instrument in writing executed by
it, with the concurrence of the Issuer and the Co-Issuer evidenced by an Issuer
Order, may accept the resignation of, or remove, any co-trustee appointed under
this Section 6.12, and in case an Event of Default has occurred and is
continuing, the Trustee shall have the power to accept the resignation of, or
remove, any such co-trustee without the concurrence of the Issuer or the
Co-Issuer. A successor to any co-trustee so resigned or removed may be appointed
in the manner provided in this Section 6.12;

 

128 

 



 

(d)            no co-trustee hereunder shall be personally liable by reason of
any act or omission of the Trustee hereunder, and any co-trustee hereunder shall
be entitled to all the privileges, rights and immunities under Article 6 hereof,
as if it were named the Trustee hereunder; and

  

(e)            any Act of Securityholders delivered to the Trustee shall be
deemed to have been delivered to each co-trustee.

 

Section 6.13. Direction to Enter Into the Servicing Agreement. The Issuer hereby
directs the Trustee and the Note Administrator to enter into the Servicing
Agreement. Each of the Trustee and the Note Administrator shall be entitled to
the same rights, protections, immunities and indemnities afforded to each herein
in connection with any matter contained in the Servicing Agreement.

 

Section 6.14. Representations and Warranties of the Trustee. The Trustee
represents and warrants for the benefit of the other parties to this Indenture
and the parties to the Servicing Agreement that:

 

(a)            the Trustee is a national banking association with trust powers,
duly and validly existing under the laws of the United States of America, with
corporate power and authority to execute, deliver and perform its obligations
under this Indenture and the Servicing Agreement, and is duly eligible and
qualified to act as Trustee under this Indenture and the Servicing Agreement;

 

(b)            this Indenture and the Servicing Agreement have each been duly
authorized, executed and delivered by the Trustee and each constitutes the valid
and binding obligation of the Trustee, enforceable against it in accordance with
its terms except (i) as limited by bankruptcy, fraudulent conveyance, fraudulent
transfer, insolvency, reorganization, liquidation, receivership, moratorium or
other similar laws now or hereafter in effect relating to creditors’ rights
generally and by general equitable principles, regardless of whether considered
in a proceeding in equity or at law, and (ii) that the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought;

 

(c)            neither the execution, delivery and performance of this Indenture
or the Servicing Agreement, nor the consummation of the transactions
contemplated by this Indenture or the Servicing Agreement, (i) is prohibited by,
or requires the Trustee to obtain any consent, authorization, approval or
registration under, any law, statute, rule, regulation, or any judgment, order,
writ, injunction or decree that is binding upon the Trustee or any of its
properties or Collateral or (ii) will violate the provisions of the Governing
Documents of the Trustee; and



 

(d)            there are no proceedings pending or, to the best knowledge of the
Trustee, threatened against the Trustee before any Federal, state or other
governmental agency, authority, administrator or regulatory body, arbitrator,
court or other tribunal, foreign or domestic, which could have a material
adverse effect on the Collateral or the performance by the Trustee of its
obligations under this Indenture or the Servicing Agreement.

 



129 

 

 

Section 6.15. Representations and Warranties of the Note Administrator. The Note
Administrator represents and warrants for the benefit of the other parties to
this Indenture and the parties to the Servicing Agreement that:

 

(a)            the Note Administrator is a national banking association with
trust powers, duly and validly existing under the laws of the United States of
America, with corporate power and authority to execute, deliver and perform its
obligations under this Indenture and the Servicing Agreement, and is duly
eligible and qualified to act as Note Administrator under this Indenture and the
Servicing Agreement;

 

(b)            this Indenture and the Servicing Agreement have each been duly
authorized, executed and delivered by the Note Administrator and each
constitutes the valid and binding obligation of the Note Administrator,
enforceable against it in accordance with its terms except (i) as limited by
bankruptcy, fraudulent conveyance, fraudulent transfer, insolvency,
reorganization, liquidation, receivership, moratorium or other similar laws now
or hereafter in effect relating to creditors’ rights generally and by general
equitable principles, regardless of whether considered in a proceeding in equity
or at law, and (ii) that the remedy of specific performance and injunctive and
other forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought;

 

(c)            neither the execution, delivery and performance of this Indenture
of the Servicing Agreement, nor the consummation of the transactions
contemplated by this Indenture or the Servicing Agreement, (i) is prohibited by,
or requires the Note Administrator to obtain any consent, authorization,
approval or registration under, any law, statute, rule, regulation, or any
judgment, order, writ, injunction or decree that is binding upon the Note
Administrator or any of its properties or Collateral or (ii) will violate the
provisions of the Governing Documents of the Note Administrator; and

 

(d)            there are no proceedings pending or, to the best knowledge of the
Note Administrator, threatened against the Note Administrator before any
Federal, state or other governmental agency, authority, administrator or
regulatory body, arbitrator, court or other tribunal, foreign or domestic, which
could have a material adverse effect on the Collateral or the performance by the
Note Administrator of its obligations under this Indenture or the Servicing
Agreement.

 

Section 6.16. Requests for Consents. In the event that the Trustee and Note
Administrator receives written notice of any offer or any request for a waiver,
consent, amendment or other modification with respect to any Collateral Interest
(before or after any default) or in the event any action is required to be taken
in respect to an Loan Document, the Note Administrator shall promptly forward
such notice to the Issuer, the Collateral Manager, the Servicer and the Special
Servicer. The Special Servicer shall take such action as required under the
Servicing Agreement as described in Section 10.9(f).

 

130 

 



 

Section 6.17. Withholding.

 

(a)           If any amount is required to be deducted or withheld from any
payment to any Noteholder or payee, such amount shall reduce the amount
otherwise distributable to such Noteholder or payee. The Note Administrator is
hereby authorized to withhold or deduct from amounts otherwise distributable to
any Noteholder or payee sufficient funds for the payment of any tax that is
legally required to be withheld or deducted (but such authorization shall not
prevent the Note Administrator from contesting any such tax in appropriate
proceedings and legally withholding payment of such tax, pending the outcome of
such proceedings). The amount of any withholding tax imposed with respect to any
Noteholder or payee shall be treated as Cash distributed to such Noteholder or
payee at the time it is deducted or withheld by the Issuer or the Note
Administrator, as applicable, and remitted to the appropriate taxing authority.
If there is a possibility that withholding tax is payable with respect to a
distribution, the Note Administrator may in its sole discretion withhold such
amounts in accordance with this Section 6.17. The Issuer and the Co-Issuer agree
to timely provide to the Trustee accurate and complete copies of all
documentation received from Noteholders or payee pursuant to Sections 2.7(c) and
2.11(c). Solely with respect to FATCA compliance and reporting, nothing herein
shall impose an obligation on the part of the Note Administrator to determine
the amount of any tax or withholding obligation on the part of the Issuer or in
respect of the Notes. In addition, initial purchasers and transferees of
Definitive Notes shall provide the Issuer, the Trustee, the Note Administrator
or their agents, all information, documentation or certifications reasonably
required to permit the Issuer to comply with its tax reporting obligations under
applicable law, including any applicable cost basis reporting obligation.

 

(b)           For the avoidance of doubt, the Note Administrator shall
reasonably cooperate with Issuer, at Issuer’s direction and expense, to permit
Issuer to fulfill its obligations under FATCA (including Cayman FATCA
Legislation); provided that the Note Administrator shall have no independent
obligation to cause or maintain Issuer’s compliance with FATCA and shall have no
liability for any withholding on payments to Issuer as a result of Issuer’s
failure to achieve or maintain FATCA compliance.

 

ARTICLE 7

COVENANTS

 

Section 7.1. Payment of Principal and Interest. The Issuer and the Co-Issuer,
with respect to the Offered Notes and the Class E-E and the Class E-X Notes, or
the Issuer, with respect to the Class F Notes, the Class F-E Notes, the Class
F-X Notes, the Class G Notes, the Class G-E Notes and the Class G-X Notes, shall
duly and punctually pay the principal of and interest on each Class of Notes in
accordance with the terms of this Indenture. Amounts properly withheld under the
Code or other applicable law by any Person from a payment to any Noteholder of
interest and/or principal shall be considered as having been paid by the Issuer
and the Co-Issuer, with respect to the Offered Notes and the Class E-E and the
Class E-X Notes, and by the Issuer, with respect to the Class F Notes, the Class
F-E Notes, the Class F-X Notes, the Class G Notes, the Class G-E Notes, the
Class G-X Notes and the Preferred Shares for all purposes of this Indenture.

 



131 

 

 

The Note Administrator shall, unless prevented from doing so for reasons beyond
its reasonable control, give notice to each Securityholder of any such
withholding requirement no later than ten days prior to the related Payment Date
from which amounts are required (as directed by the Issuer (or the Collateral
Manager on its behalf)) to be withheld; provided that, despite the failure of
the Note Administrator to give such notice, amounts withheld pursuant to
applicable tax laws shall be considered as having been paid by the Issuer and
the Co-Issuer, as provided above.

 

Section 7.2. Maintenance of Office or Agency. The Co-Issuers, with respect to
the Offered Notes and the Class E-E and the Class E-X Notes, and the Issuer,
with respect to the Class F Notes, the Class F-E Notes, the Class F-X Notes, the
Class G Notes, the Class G-E Notes and the Class G-X Notes, hereby appoint the
Note Administrator as a Paying Agent for the payment of principal of and
interest on the Notes and where Notes may be surrendered for registration of
transfer or exchange and the Issuer hereby appoints Corporation Service Company
in New York, New York, as its agent where notices and demands to or upon the
Issuer and Co-Issuer in respect of the Offered Notes and the Class E-E and the
Class E-X Notes or this Indenture, or the Issuer in respect of the Notes or this
Indenture, may be served.

 

The Issuer may at any time and from time to time vary or terminate the
appointment of any such agent or appoint any additional agents for any or all of
such purposes; provided, however, that the Issuer will maintain in the Borough
of Manhattan, The City of New York, an office or agency where notices and
demands to or upon the Issuer in respect of the Notes and this Indenture may be
served, and, subject to any laws or regulations applicable thereto, an office or
agency outside of the United States where Notes may be presented and surrendered
for payment; provided, further, that no paying agent shall be appointed in a
jurisdiction which subjects payments on the Notes to withholding tax. The Issuer
shall give prompt written notice to the Trustee, the Note Administrator, the
Rating Agencies and the Noteholders of the appointment or termination of any
such agent and of the location and any change in the location of any such office
or agency.

 

If at any time the Issuer shall fail to maintain any such required office or
agency in the Borough of Manhattan, The City of New York, or outside the United
States, or shall fail to furnish the Trustee and the Note Administrator with the
address thereof, presentations and surrenders may be made (subject to the
limitations described in the preceding paragraph) at and notices and demands may
be served on the Issuer and Co-Issuer and Notes may be presented and surrendered
for payment to the appropriate Paying Agent at its main office and the Issuer
and the Co-Issuer hereby appoint the same as their agent to receive such
respective presentations, surrenders, notices and demands.

 

Section 7.3. Amounts for Note Payments to be Held in Trust.

 

(a)            All payments of amounts due and payable with respect to any Notes
that are to be made from amounts withdrawn from the Payment Account shall be
made, with respect to the Offered Notes and the Class E-E and the Class E-X
Notes, on behalf of the Issuer and the Co-Issuer, or, with respect to the Class
F Notes, the Class F-E Notes, the Class F-X Notes, the Class G Notes, the Class
G-E Notes and the Class G-X Notes, on behalf of the Issuer by the Note
Administrator or a Paying Agent (in each case, from and to the extent of
available funds in the Payment Account and subject to the Priority of Payments)
with respect to payments on the Notes.

 

132 

 



 

When the Paying Agent is not also the Notes Registrar, the Issuer and the
Co-Issuer, with respect to the Offered Notes and the Class E-E and the Class E-X
Notes, or the Issuer, with respect to the Class F Notes, the Class F-E Notes,
the Class F-X Notes, the Class G Notes, the Class G-E Notes and the Class G-X
Notes, shall furnish, or cause the Notes Registrar to furnish, no later than the
fifth calendar day after each Record Date a list, if necessary, in such form as
such Paying Agent may reasonably request, of the names and addresses of the
Holders of Notes and of the certificate numbers of individual Notes held by each
such Holder together with wiring instructions, contact information, and such
other information reasonably required by the paying agent.

 

Whenever the Paying Agent is not also the Note Administrator, the Issuer, the
Co-Issuer, and such Paying Agent shall, on or before the Business Day next
preceding each Payment Date or Redemption Date, as the case may be, direct the
Note Administrator to deposit on such Payment Date with such Paying Agent, if
necessary, an aggregate sum sufficient to pay the amounts then becoming due
pursuant to the terms of this Indenture (to the extent funds are then available
for such purpose in the Payment Account, and subject to the Priority of
Payments), such sum to be held for the benefit of the Persons entitled thereto
and (unless such Paying Agent is the Note Administrator) the Issuer and the
Co-Issuer shall promptly notify the Note Administrator of its action or failure
so to act. Any amounts deposited with a Paying Agent (other than the Note
Administrator) in excess of an amount sufficient to pay the amounts then
becoming due on the Notes with respect to which such deposit was made shall be
paid over by such Paying Agent to the Note Administrator for application in
accordance with Article 11. Any such Paying Agent shall be deemed to agree by
assuming such role not to institute against, or join any other Person in
instituting against, the Issuer, the Co-Issuer or any Permitted Subsidiary, any
petition for bankruptcy, reorganization, arrangement, moratorium, liquidation or
other similar proceedings under federal or State bankruptcy or similar laws of
any jurisdiction for the non-payment to the Paying Agent of any amounts payable
thereto until at least one year (or, if longer, the applicable preference period
then in effect) and one day after the payment in full of all Notes issued under
this Indenture.

 

The initial Paying Agent shall be as set forth in Section 7.2. Any additional or
successor Paying Agents shall be appointed by Issuer Order of the Issuer and
Issuer Order of the Co-Issuer and at the sole cost and expense (including such
Paying Agent’s fee) of the Issuer and the Co-Issuer, with written notice thereof
to the Note Administrator; provided, however, that so long as any Class of the
Notes are rated by a Rating Agency and with respect to any additional or
successor Paying Agent for the Notes, either (i) such Paying Agent has a
long-term unsecured debt rating of “Aa3” or higher by Moody’s and a short-term
debt rating of “P-1” by Moody’s or (ii) each of the Rating Agencies confirms
that employing such Paying Agent shall not adversely affect the then-current
ratings of the Notes. In the event that such successor Paying Agent ceases to
have a long-term debt rating of “Aa3” or higher by Moody’s and a short-term debt
rating of at least “P-1” by Moody’s, the Issuer and the Co-Issuer shall promptly
remove such Paying Agent and appoint a successor Paying Agent. The Issuer and
the Co-Issuer shall not appoint any Paying Agent that is not, at the time of
such appointment, a depository institution or trust company subject to
supervision and examination by federal and/or state and/or national banking
authorities. The Issuer and the Co-Issuer shall cause the Paying Agent other
than the Note Administrator to execute and deliver to the Note Administrator an
instrument in which such Paying Agent shall agree with the Note Administrator
(and if the Note Administrator acts as Paying Agent, it hereby so agrees),
subject to the provisions of this Section 7.3, that such Paying Agent will:

 



133 

 



 

(i)            allocate all sums received for payment to the Holders of Notes in
accordance with the terms of this Indenture;

 

(ii)           hold all sums held by it for the payment of amounts due with
respect to the Notes for the benefit of the Persons entitled thereto until such
sums shall be paid to such Persons or otherwise disposed of as herein provided
and pay such sums to such Persons as herein provided;

 

(iii)          if such Paying Agent is not the Note Administrator, immediately
resign as a Paying Agent and forthwith pay to the Note Administrator all sums
held by it for the payment of Notes if at any time it ceases to satisfy the
standards set forth above required to be met by a Paying Agent at the time of
its appointment;

 

(iv)          if such Paying Agent is not the Note Administrator, immediately
give the Note Administrator notice of any Default by the Issuer or the Co-Issuer
(or any other obligor upon the Notes) in the making of any payment required to
be made; and

 

(v)           if such Paying Agent is not the Note Administrator at any time
during the continuance of any such Default, upon the written request of the Note
Administrator, forthwith pay to the Note Administrator all sums so held by such
Paying Agent.

 

The Issuer or the Co-Issuer may at any time, for the purpose of obtaining the
satisfaction and discharge of this Indenture or for any other purpose, pay, or
by Issuer Order direct the Paying Agent to pay, to the Note Administrator all
sums held by the Issuer or the Co-Issuer or held by the Paying Agent for payment
of the Notes, such sums to be held by the Note Administrator in trust for the
same Noteholders as those upon which such sums were held by the Issuer, the
Co-Issuer or the Paying Agent; and, upon such payment by the Paying Agent to the
Note Administrator, the Paying Agent shall be released from all further
liability with respect to such amounts.

 

Except as otherwise required by applicable law, any amounts deposited with the
Note Administrator in trust or deposited with the Paying Agent for the payment
of the principal of or interest on any Note and remaining unclaimed for two
years after such principal or interest has become due and payable shall be paid
to the Issuer on request; and the Holder of such Note shall thereafter, as an
unsecured general creditor, look only to the Issuer for payment of such amounts
and all liability of the Note Administrator or the Paying Agent with respect to
such amounts (but only to the extent of the amounts so paid to the Issuer or the
Co-Issuer, as applicable) shall thereupon cease. The Note Administrator or the
Paying Agent, before being required to make any such release of payment, may,
but shall not be required to, adopt and employ, at the expense of the Issuer or
the Co-Issuer, as the case may be, any reasonable means of notification of such
release of payment, including, but not limited to, mailing notice of such
release to Holders whose Notes have been called but have not been surrendered
for redemption or whose right to or interest in amounts due and payable but not
claimed is determinable from the records of the Paying Agent, at the last
address of record of each such Holder.

 

134 

 



 

Section 7.4. Existence of the Issuer and Co-Issuer.

 

(a)            So long as any Note is Outstanding, the Issuer shall, to the
maximum extent permitted by applicable law, maintain in full force and effect
its existence and rights as an exempted company incorporated with limited
liability under the laws of the Cayman Islands and shall obtain and preserve its
qualification to do business as a foreign limited liability company in each
jurisdiction in which such qualifications are or shall be necessary to protect
the validity and enforceability of this Indenture, the Notes or any of the
Collateral; provided that the Issuer shall be entitled to change its
jurisdiction of registration from the Cayman Islands to any other jurisdiction
reasonably selected by the Issuer so long as (i) such change is not
disadvantageous in any material respect to the Holders of the Notes or the
Preferred Shares, (ii) it delivers written notice of such change to the Note
Administrator for delivery to the Holders of the Notes or Preferred Shares, the
Preferred Share Paying Agent and the Rating Agencies and (iii) on or prior to
the fifteenth (15th) Business Day following delivery of such notice by the Note
Administrator to the Noteholders, the Note Administrator shall not have received
written notice from a Majority of the Controlling Class or a Majority of
Preferred Shareholders objecting to such change. So long as any Rated Notes are
Outstanding, the Issuer will maintain at all times at least one director who is
Independent of the Collateral Manager and its Affiliates.

 

(b)           So long as any Note is Outstanding, the Co-Issuer shall maintain
in full force and effect its existence and rights as a limited liability company
organized under the laws of Delaware and shall obtain and preserve its
qualification to do business as a foreign limited liability company in each
jurisdiction in which such qualifications are or shall be necessary to protect
the validity and enforceability of this Indenture or the Notes; provided,
however, that the Co-Issuer shall be entitled to change its jurisdiction of
formation from Delaware to any other jurisdiction reasonably selected by the
Co-Issuer so long as (i) such change is not disadvantageous in any material
respect to the Holders of the Notes, (ii) it delivers written notice of such
change to the Note Administrator for delivery to the Holders of the Notes and
the Rating Agencies and (iii) on or prior to the fifteenth (15th) Business Day
following such delivery of such notice by the Note Administrator to the
Noteholders, the Note Administrator shall not have received written notice from
a Majority of the Controlling Class objecting to such change. So long as any
Rated Notes are Outstanding, the Co-Issuer will maintain at all times at least
one director who is Independent of the Collateral Manager and its Affiliates.

 

135 

 



 

(c)           So long as any Note is Outstanding, the Issuer shall ensure that
all corporate or other formalities regarding its existence are followed
(including correcting any known misunderstanding regarding its separate
existence). So long as any Note is Outstanding, the Issuer shall not take any
action or conduct its affairs in a manner that is likely to result in its
separate existence being ignored or its Collateral and liabilities being
substantively consolidated with any other Person in a bankruptcy, reorganization
or other insolvency proceeding. So long as any Note is Outstanding, the Issuer
shall maintain and implement administrative and operating procedures reasonably
necessary in the performance of the Issuer’s obligations hereunder, and the
Issuer shall at all times keep and maintain, or cause to be kept and maintained,
separate books, records, accounts and other information customarily maintained
for the performance of the Issuer’s obligations hereunder. Without limiting the
foregoing, so long as any Note is Outstanding, (i) the Issuer shall (A) pay its
own liabilities only out of its own funds and (B) use separate stationery,
invoices and checks, (C) hold itself out and identify itself as a separate and
distinct entity under its own name; (D) not commingle its assets with assets of
any other Person; (E) hold title to its assets in its own name; (F) maintain
separate financial statements, showing its assets and liabilities separate and
apart from those of any other Person and not have its assets listed on any
financial statement of any other Person; provided, however, that the Issuer’s
assets may be included in a consolidated financial statement of its Affiliate;
provided that (1) appropriate notation shall be made on such consolidated
financial statements to indicate the separateness of the Issuer from such
Affiliate and to indicate that the Issuer’s assets and credit are not available
to satisfy the debts and other obligations of such Affiliate or any other Person
and (2) such assets shall also be listed on the Issuer’s own balance sheet; (G)
not guarantee any obligation of any Person, including any Affiliate or become
obligated for the debts of any other Person or hold out its credit or assets as
being available to satisfy the obligations of others; (H) allocate fairly and
reasonably any overhead expenses, including for shared office space; (I) not
have its obligations guaranteed by any Affiliate; (J) not pledge its assets to
secure the obligations of any other Person; (K) correct any known
misunderstanding regarding its separate identity; (L) maintain adequate capital
in light of its contemplated business purpose, transactions and liabilities; (M)
not acquire any securities of any Affiliate of the Issuer; and (N) not own any
asset or property other than property arising out of the actions permitted to be
performed under the Transaction Documents; and (ii) the Issuer shall not (A)
have any subsidiaries (other than a Permitted Subsidiary and, in the case of the
Issuer, the Co-Issuer); (B) engage, directly or indirectly, in any business
other than the actions required or permitted to be performed under the
Transaction Documents; (C) engage in any transaction with any shareholder that
is not permitted under the terms of the Servicing Agreement; (D) pay dividends
other than in accordance with the terms of this Indenture, its governing
documents and the Preferred Share Paying Agency Agreement; (E) conduct business
under an assumed name (i.e., no “DBAs”); (F) incur, create or assume any
indebtedness other than as expressly permitted under the Transaction Documents;
(G) enter into any contract or agreement with any of its Affiliates, except upon
terms and conditions that are commercially reasonable and substantially similar
to those available in arm’s-length transactions; provided that the foregoing
shall not prohibit the Issuer from entering into the transactions contemplated
by the Administration Agreement with the Company Administrator, the Preferred
Share Paying Agency Agreement with the Preferred Share Registrar and any other
agreement contemplated or permitted by the Servicing Agreement or this
Indenture; (H) make or permit to remain outstanding any loan or advance to, or
own or acquire any stock or securities of, any Person, except that the Issuer
may invest in those investments permitted under the Transaction Documents and
may make any advance required or expressly permitted to be made pursuant to any
provisions of the Transaction Documents and permit the same to remain
outstanding in accordance with such provisions; and (I) to the fullest extent
permitted by law, engage in any dissolution, liquidation, consolidation, merger,
asset sale or transfer of ownership interests other than such activities as are
expressly permitted pursuant to any provision of the Transaction Documents.

 

136 

 



 

(d)          So long as any Note is Outstanding, the Co-Issuer shall ensure that
all limited liability company or other formalities regarding its existence are
followed, as well as correcting any known misunderstanding regarding its
separate existence. The Co-Issuer shall not take any action or conduct its
affairs in a manner, that is likely to result in its separate existence being
ignored or its Collateral and liabilities being substantively consolidated with
any other Person in a bankruptcy, reorganization or other insolvency proceeding.
The Co-Issuer shall maintain and implement administrative and operating
procedures reasonably necessary in the performance of the Co-Issuer’s
obligations hereunder, and the Co-Issuer shall at all times keep and maintain,
or cause to be kept and maintained, books, records, accounts and other
information customarily maintained for the performance of the Co-Issuer’s
obligations hereunder. Without limiting the foregoing, the Co-Issuer shall not
(A) have any subsidiaries, (B) have any employees (other than its managers), (C)
join in any transaction with any member that is not permitted under the terms of
the Servicing Agreement or this Indenture, (D) pay dividends other than in
accordance with the terms of this Indenture, (E) commingle its funds or
Collateral with those of any other Person, or (F) enter into any contract or
agreement with any of its Affiliates, except upon terms and conditions that are
commercially reasonable and substantially similar to those available in
arm’s-length transactions with an unrelated party.

 

Section 7.5. Protection of Collateral.

 

(a)          The Note Administrator, at the expense of the Issuer and pursuant
to any Opinion of Counsel received pursuant to Section 7.5(e), shall execute and
deliver all such Financing Statements, continuation statements, instruments of
further assurance and other instruments, and shall take such other action as may
be necessary or advisable or desirable to secure the rights and remedies of the
Holders and to:

 

(i)             Grant more effectively all or any portion of the Collateral;

 

(ii)            maintain or preserve the lien (and the priority thereof) of this
Indenture or to carry out more effectively the purposes hereof;

 

(iii)           perfect, publish notice of or protect the validity of any Grant
made or to be made by this Indenture (including, without limitation, any and all
actions necessary or desirable as a result of changes in law or regulations);

 

(iv)          instruct the Special Servicer with respect to enforcement on any
of the Collateral Interests or enforce on any other instruments or property
included in the Collateral;

 

(v)            instruct the Special Servicer to preserve and defend title to the
Collateral Interests and preserve and defend title to the other Collateral and
the rights of the Trustee, the Holders of the Notes in the Collateral against
the claims of all persons and parties; and



 

(vi)          pursuant to Sections 11.1(a)(i)(1) and 11.1(a)(ii)(1), pay or
cause to be paid any and all taxes levied or assessed upon all or any part of
the Collateral.

 



137 

 

 

The Issuer hereby designates the Note Administrator as its agent and
attorney-in-fact to execute any Financing Statement, continuation statement or
other instrument required pursuant to this Section 7.5. The Note Administrator
agrees that it will from time to time execute and cause such Financing
Statements and continuation statements to be filed (it being understood that the
Note Administrator shall be entitled to rely upon an Opinion of Counsel
described in Section 7.5(e) below, at the expense of the Issuer, as to the need
to file such Financing Statements and continuation statements, the dates by
which such filings are required to be made and the jurisdictions in which such
filings are required to be made).

 

(b)          Neither the Trustee nor the Note Administrator shall (except in
accordance with Section 10.10(a), (b) or (c) and except for payments, deliveries
and distributions otherwise expressly permitted under this Indenture) cause or
permit the Custodial Account or the Custodian to be located in a different
jurisdiction from the jurisdiction in which the Custodian was located on the
Closing Date, unless the Trustee or the Note Administrator, as applicable, shall
have first received an Opinion of Counsel to the effect that the lien and
security interest created by this Indenture with respect to such property will
continue to be maintained after giving effect to such action or actions.

 

(c)          The Issuer shall (i) pay or cause to be paid taxes, if any, levied
on account of the beneficial ownership by the Issuer of any Collateral that
secure the Notes and timely file all tax returns and information statements as
required, (ii) take all actions necessary or advisable to prevent the Issuer
from becoming subject to any withholding or other taxes or assessments and to
allow the Issuer to comply with FATCA, including, appointing any agent or
representative to perform due diligence, withholding or reporting obligations of
the Issuer pursuant to FATCA and (iii) if required to prevent the withholding or
imposition of United States income tax, deliver or cause to be delivered an IRS
Form W-9 (or the applicable IRS Form W-8, if appropriate) or successor
applicable form, to each borrower, counterparty or paying agent with respect to
(as applicable) an item included in the Collateral at the time such item is
purchased or entered into and thereafter prior to the expiration or obsolescence
of such form.

 

(d)          The Issuer (or an agent acting on its behalf) shall take such
reasonable actions, including hiring agents or advisors, consistent with law and
its obligations under this Indenture, as are necessary for FATCA Compliance,
including appointing any agent or representative to perform due diligence,
withholding or reporting obligations of the Issuer to enable FATCA Compliance,
and any other action that the Issuer would be permitted to take under this
Indenture necessary for FATCA Compliance. The Issuer shall provide any
certification or documentation (including an IRS Form W-9 or the applicable IRS
Form W-8, if appropriate, or any successor form) to any payor (as defined in
FATCA) from time to time as provided by law to minimize U.S. withholding tax or
backup withholding tax or to ensure FATCA Compliance.

 

138 

 



 

(e)           For so long as the Notes are Outstanding, on or about March 2024
and every 60 months thereafter, the Issuer (or the Collateral Manager on its
behalf) shall deliver to the Trustee and the Note Administrator, for the benefit
of the Trustee, the Collateral Manager, the Note Administrator and the Rating
Agencies, at the expense of the Issuer, an Opinion of Counsel stating what is
required, in the opinion of such counsel, as of the date of such opinion, to
maintain the lien and security interest created by this Indenture with respect
to the Collateral, and confirming the matters set forth in the Opinion of
Counsel, furnished pursuant to Section 3.1(d), with regard to the perfection and
priority of such security interest (and such Opinion of Counsel may likewise be
subject to qualifications and assumptions similar to those set forth in the
Opinion of Counsel delivered pursuant to Section 3.1(d)).

 

Section 7.6.  Notice of Any Amendments. Each of the Issuer and the Co-Issuer
shall give notice to the 17g-5 Information Provider of, and satisfy the Rating
Agency Condition with respect to, any amendments to its Governing Documents.

 

Section 7.7. Performance of Obligations.

 

(a)            Each of the Issuer and the Co-Issuer shall not take any action,
and will use commercially reasonable efforts not to permit any action to be
taken by others, that would release any Person from any of such Person’s
covenants or obligations under any Instrument included in the Collateral, except
in the case of enforcement action taken with respect to any Defaulted Collateral
Interest in accordance with the provisions hereof and as otherwise required
hereby.

 

(b)           The Issuer or the Co-Issuer may, with the prior written consent of
the Majority of the Notes (or if there are no Notes Outstanding, a Majority of
Preferred Shareholders), contract with other Persons, including the Servicer,
the Special Servicer, the Note Administrator, the Collateral Manager or the
Trustee, for the performance of actions and obligations to be performed by the
Issuer or the Co-Issuer, as the case may be, hereunder by such Persons and the
performance of the actions and other obligations with respect to the Collateral
of the nature set forth in this Indenture. Notwithstanding any such arrangement,
the Issuer or the Co-Issuer, as the case may be, shall remain primarily liable
with respect thereto. In the event of such contract, the performance of such
actions and obligations by such Persons shall be deemed to be performance of
such actions and obligations by the Issuer or the Co-Issuer; and the Issuer or
the Co-Issuer shall punctually perform, and use commercially reasonable efforts
to cause the Servicer, the Special Servicer, the Collateral Manager or such
other Person to perform, all of their obligations and agreements contained in
this Indenture or such other agreement.

 

(c)           Unless the Rating Agency Condition is satisfied with respect
thereto, the Issuer shall maintain the Servicing Agreement in full force and
effect so long as any Notes remain Outstanding and shall not terminate the
Servicing Agreement with respect to any Collateral Interest except upon the sale
or other liquidation of such Collateral Interest in accordance with the terms
and conditions of this Indenture.

 

139 

 



 

(d)           If the Co-Issuers receive a notice from the Rating Agencies
stating that they are not in compliance with Rule 17g-5, the Co-Issuers shall
take such action as mutually agreed between the Co-Issuers and the Rating
Agencies in order to comply with Rule 17g-5.

 

Section 7.8. Negative Covenants.

 

(a)           The Issuer and the Co-Issuer shall not:

 

(i)            sell, assign, participate, transfer, exchange or otherwise
dispose of, or pledge, mortgage, hypothecate or otherwise encumber (or permit
such to occur or suffer such to exist), any part of the Collateral, except as
otherwise expressly permitted by this Indenture, the Servicing Agreement or the
Collateral Management Agreement;

 

(ii)            claim any credit on, make any deduction from, or dispute the
enforceability of, the payment of the principal or interest payable in respect
of the Notes (other than amounts required to be paid, deducted or withheld in
accordance with any applicable law or regulation of any governmental authority)
or assert any claim against any present or future Noteholder by reason of the
payment of any taxes levied or assessed upon any part of the Collateral;

 

(iii)           (A) incur or assume or guarantee any indebtedness, other than
the Notes and this Indenture and the transactions contemplated hereby; (B) issue
any additional class of securities, other than the Notes, the Preferred Shares,
the ordinary shares of the Issuer and the limited liability company membership
interests of the Co-Issuer; or (C) issue any additional shares, other than the
ordinary shares of the Issuer and the Preferred Shares;

 

(iv)          (A) permit the validity or effectiveness of this Indenture or any
Grant hereunder to be impaired, or permit the lien of this Indenture to be
amended, hypothecated, subordinated, terminated or discharged, or permit any
Person to be released from any covenants or obligations with respect to this
Indenture or the Notes, except as may be expressly permitted hereby; (B) permit
any lien, charge, adverse claim, security interest, mortgage or other
encumbrance (other than the lien of this Indenture) to be created on or extend
to or otherwise arise upon or burden the Collateral or any part thereof, any
interest therein or the proceeds thereof, except as may be expressly permitted
hereby; or (C) take any action that would permit the lien of this Indenture not
to constitute a valid first priority security interest in the Collateral, except
as may be expressly permitted hereby;

 

(v)           amend the Servicing Agreement, except pursuant to the terms
thereof;

 

(vi)          amend the Preferred Share Paying Agency Agreement, except pursuant
to the terms thereof;

 

140 

 



 

(vii)         to the maximum extent permitted by applicable law, dissolve or
liquidate in whole or in part, except as permitted hereunder;

 

(viii)        make or incur any capital expenditures, except as reasonably
required to perform its functions in accordance with the terms of this Indenture
and, in the case of the Issuer, the Preferred Share Paying Agency Agreement;

 

(ix)          become liable in any way, whether directly or by assignment or as
a guarantor or other surety, for the obligations of the lessee under any lease,
hire any employees or pay any dividends to its shareholders, except with respect
to the Preferred Shares in accordance with the Priority of Payments;

 

(x)            maintain any bank accounts other than the Accounts and any bank
account in the Cayman Islands in which (inter alia) the proceeds of the Issuer’s
issued share capital and the transaction fees paid to the Issuer for agreeing to
issue the Securities will be kept;

 

(xi)           conduct business under an assumed name, or change its name
without first delivering at least 30 days’ prior written notice to the Trustee,
the Note Administrator, the Noteholders and the Rating Agencies and an Opinion
of Counsel to the effect that such name change will not adversely affect the
security interest hereunder of the Trustee or the Secured Parties;

 

(xii)          take any action that would result in it failing to qualify as a
Qualified REIT Subsidiary or other disregarded entity of Sub-REIT for U.S.
federal income tax purposes (including, but not limited to, an election to treat
the Issuer as a “taxable REIT subsidiary,” as defined in Section 856(l) of the
Code), unless (A) based on an Opinion of Counsel of Dechert LLP, Sidley Austin
LLP or another nationally-recognized tax counsel experienced in such matters,
the Issuer will be treated as a Qualified REIT Subsidiary or other disregarded
entity of a REIT other than Sub-REIT, or (B) based on an Opinion of Counsel of
Dechert LLP, Sidley Austin LLP or another nationally-recognized tax counsel
experienced in such matters, the Issuer will be treated as a foreign corporation
that is not engaged in a trade or business in the United States for U.S. federal
income tax purposes;

 

(xiii)         except for any agreements involving the purchase and sale of
Collateral Interests having customary purchase or sale terms and documented with
customary loan trading documentation, enter into any agreements unless such
agreements contain “non-petition” and “limited recourse” provisions; or

 

(xiv)        amend their respective organizational documents without
satisfaction of the Rating Agency Condition in connection therewith.

 

(b)           Neither the Issuer nor the Trustee shall sell, transfer, exchange
or otherwise dispose of Collateral, or enter into or engage in any business with
respect to any part of the Collateral, except as expressly permitted or required
by this Indenture, the Servicing Agreement or the Collateral Management
Agreement.

 

141 

 



 

(c)           The Co-Issuer shall not invest any of its Collateral in
“securities” (as such term is defined in the 1940 Act) and shall keep all of the
Co-Issuer’s Collateral in Cash.

 

(d)           For so long as any of the Notes are Outstanding, the Co-Issuer
shall not issue any limited liability company membership interests of the
Co-Issuer to any Person other than Sub-REIT or a wholly-owned subsidiary of
Sub-REIT.

 

(e)            The Issuer shall not enter into any material new agreements
(other than any Collateral Interest Purchase Agreement or other agreement
contemplated by this Indenture), including, without limitation, in connection
with the sale of Collateral by the Issuer, without the prior written consent of
the Holders of at least a Majority of the Notes (or if there are no Notes
Outstanding, a Majority of Preferred Shareholders) and shall provide notice of
all new agreements (other than the Collateral Interest Purchase Agreement or
other agreement specifically contemplated by this Indenture) to the Holders of
the Notes. The foregoing notwithstanding, the Issuer may agree to any material
new agreements; provided that (i) the Issuer (or the Collateral Manager on its
behalf) determines that such new agreements would not, upon becoming effective,
adversely affect the rights or interests of any Class or Classes of Noteholders
and (ii) subject to satisfaction of the Rating Agency Condition.

 

(f)           As long as any Note is Outstanding, the Advancing Agent shall
cause the Retention Holder and Sub-REIT to not transfer (whether by means of
actual transfer or a transfer of beneficial ownership for U.S. federal income
tax purposes), pledge or hypothecate any retained or repurchased Notes, the
Preferred Shares or ordinary shares of the Issuer to any other Person (except to
an affiliate that is wholly-owned by Sub-REIT or a subsequent REIT and is
disregarded for U.S. federal income tax purposes) unless the Issuer receives a
No Entity-Level Tax Opinion, or has previously received a No Trade or Business
Opinion.

 

(g)           Any financing arrangement pursuant to Section 7.8(f) shall
prohibit any further transfer (whether by means of actual transfer or a transfer
of beneficial ownership for U.S. federal income tax purposes) of the Retained
Securities and ordinary shares of the Issuer, including a transfer in connection
with any exercise of remedies under such financing unless the Issuer receives a
No Entity-Level Tax Opinion.

 

Section 7.9. Statement as to Compliance. On or before January 31, in each
calendar year, commencing in 2020 or immediately if there has been a Default in
the fulfillment of an obligation under this Indenture, the Issuer shall deliver
to the Trustee, the Note Administrator and the 17g-5 Information Provider an
Officer’s Certificate given on behalf of the Issuer and without personal
liability stating, as to each signer thereof, that, since the date of the last
certificate or, in the case of the first certificate, the Closing Date, to the
knowledge, information and belief of such Officer, the Issuer has fulfilled all
of its obligations under this Indenture or, if there has been a Default in the
fulfillment of any such obligation, specifying each such Default known to them
and the nature and status thereof.

 



142 

 

  

Section 7.10. Issuer and Co-Issuer May Consolidate or Merge Only on Certain
Terms.

 

(a)           The Issuer shall not consolidate or merge with or into any other
Person or transfer or convey all or substantially all of its Collateral to any
Person, unless permitted by the Governing Documents and Cayman Islands law and
unless:

 

(i)             the Issuer shall be the surviving entity, or the Person (if
other than the Issuer) formed by such consolidation or into which the Issuer is
merged or to which all or substantially all of the Collateral of the Issuer are
transferred shall be an entity organized and existing under the laws of the
Cayman Islands or such other jurisdiction approved by a Majority of each and
every Class of the Notes (each voting as a separate Class), and a Majority of
Preferred Shareholders; provided that no such approval shall be required in
connection with any such transaction undertaken solely to effect a change in the
jurisdiction of registration pursuant to Section 7.4; and provided, further,
that the surviving entity shall expressly assume, by an indenture supplemental
hereto, executed and delivered to the Trustee, the Note Administrator, and each
Noteholder, the due and punctual payment of the principal of and interest on all
Notes and other amounts payable hereunder and under the Servicing Agreement and
the performance and observance of every covenant of this Indenture and the
Servicing Agreement on the part of the Issuer to be performed or observed, all
as provided herein;

 

(ii)             the Rating Agency Condition shall be satisfied;

 

(iii)           if the Issuer is not the surviving entity, the Person formed by
such consolidation or into which the Issuer is merged or to which all or
substantially all of the Collateral of the Issuer are transferred shall have
agreed with the Trustee and the Note Administrator (A) to observe the same legal
requirements for the recognition of such formed or surviving entity as a legal
entity separate and apart from any of its Affiliates as are applicable to the
Issuer with respect to its Affiliates and (B) not to consolidate or merge with
or into any other Person or transfer or convey all or substantially all of the
Collateral or all or substantially all of its Collateral to any other Person
except in accordance with the provisions of this Section 7.10, unless in
connection with a sale of the Collateral pursuant to Article 5, Article 9 or
Article 12;

 

143 

 



 

(iv)           if the Issuer is not the surviving entity, the Person formed by
such consolidation or into which the Issuer is merged or to which all or
substantially all of the Collateral of the Issuer are transferred shall have
delivered to the Trustee, the Note Administrator, the Servicer, the Special
Servicer, the Collateral Manager and the Rating Agencies an Officer’s
Certificate and an Opinion of Counsel each stating that such Person is duly
organized, validly existing and in good standing in the jurisdiction in which
such Person is organized; that such Person has sufficient power and authority to
assume the obligations set forth in Section 7.10(a)(i) above and to execute and
deliver an indenture supplemental hereto for the purpose of assuming such
obligations; that such Person has duly authorized the execution,delivery and
performance of an indenture supplemental hereto for the purpose of assuming such
obligations and that such supplemental indenture is a valid, legal and binding
obligation of such Person, enforceable in accordance with its terms, subject
only to bankruptcy, reorganization, insolvency, moratorium and other laws
affecting the enforcement of creditors’ rights generally and to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law); that, immediately following the event which
causes such Person to become the successor to the Issuer, (A) such Person has
good and marketable title, free and clear of any lien, security interest or
charge, other than the lien and security interest of this Indenture, to the
Collateral securing, in the case of a consolidation or merger of the Issuer, all
of the Notes or, in the case of any transfer or conveyance of the Collateral
securing any of the Notes, such Notes, (B) the Trustee continues to have a valid
perfected first priority security interest in the Collateral securing, in the
case of a consolidation or merger of the Issuer, all of the Notes, or, in the
case of any transfer or conveyance of the Collateral securing any of the Notes,
such Notes and (C) such other matters as the Trustee, the Note Administrator,
the Servicer, the Special Servicer, the Collateral Manager or any Noteholder may
reasonably require;

 

(v)           immediately after giving effect to such transaction, no Default or
Event of Default shall have occurred and be continuing;

 

(vi)          the Issuer shall have delivered to the Trustee, the Note
Administrator, the Preferred Share Paying Agent and each Noteholder, an
Officer’s Certificate and an Opinion of Counsel each stating that such
consolidation, merger, transfer or conveyance and such supplemental indenture
comply with this Article 7 and that all conditions precedent in this Article 7
provided for relating to such transaction have been complied with;

 

(vii)        the Issuer has received an opinion from Dechert LLP, Sidley Austin
LLP or an opinion of other nationally recognized U.S. tax counsel experienced in
such matters that the Issuer or the Person referred to in clause (a) either will
(a) be treated as a Qualified REIT Subsidiary or other disregarded entity of a
REIT or (b) be treated as a foreign corporation not engaged in trade or business
in the United States for U.S. federal income tax purposes or otherwise not
subject to U.S. federal income tax on a net basis;

 

(viii)        the Issuer has received an opinion from Dechert LLP, Sidley Austin
LLP or an opinion of other nationally recognized U.S. tax counsel experienced in
such matters that such action will not adversely affect the tax treatment of the
Noteholders as described in the Offering Memorandum under the heading “Certain
U.S. Federal Income Tax Considerations” to any material extent; and

 

(ix)           after giving effect to such transaction, (A) the Issuer shall not
be required to register as an investment company under the 1940 Act and (B)
neither the Issuer nor the Co-Issuer will constitute a “covered fund” for
purposes of the regulations adopted to implement Section 619 of Dodd Frank (79
F.R. 77601).

 

144 

 



 

(b)            The Co-Issuer shall not consolidate or merge with or into any
other Person or transfer or convey all or substantially all of its Collateral to
any Person, unless no Notes remain Outstanding or:

 

(i)             the Co-Issuer shall be the surviving entity, or the Person (if
other than the Co-Issuer) formed by such consolidation or into which the
Co-Issuer is merged or to which all or substantially all of the Collateral of
the Co-Issuer are transferred shall be a company organized and existing under
the laws of Delaware or such other jurisdiction approved by a Majority of the
Controlling Class; provided that no such approval shall be required in
connection with any such transaction undertaken solely to effect a change in the
jurisdiction of formation pursuant to Section 7.4; and provided, further, that
the surviving entity shall expressly assume, by an indenture supplemental
hereto, executed and delivered to the Trustee, the Note Administrator, and each
Noteholder, the due and punctual payment of the principal of and interest on all
Notes and the performance and observance of every covenant of this Indenture on
the part of the Co-Issuer to be performed or observed, all as provided herein;

 

(ii)            the Rating Agency Condition has been satisfied;

 

(iii)            if the Co-Issuer is not the surviving entity, the Person formed
by such consolidation or into which the Co-Issuer is merged or to which all or
substantially all of the Collateral of the Co-Issuer are transferred shall have
agreed with the Trustee and the Note Administrator (A) to observe the same legal
requirements for the recognition of such formed or surviving entity as a legal
entity separate and apart from any of its Affiliates as are applicable to the
Co-Issuer with respect to its Affiliates and (B) not to consolidate or merge
with or into any other Person or transfer or convey all or substantially all of
its Collateral to any other Person except in accordance with the provisions of
this Section 7.10;

 

(iv)           if the Co-Issuer is not the surviving entity, the Person formed
by such consolidation or into which the Co-Issuer is merged or to which all or
substantially all of the Collateral of the Co-Issuer are transferred shall have
delivered to the Trustee, the Note Administrator and the Rating Agencies an
Officer’s Certificate and an Opinion of Counsel each stating that such Person is
duly organized, validly existing and in good standing in the jurisdiction in
which such Person is organized; that such Person has sufficient power and
authority to assume the obligations set forth in Section 7.10(b)(i) above and to
execute and deliver an indenture supplemental hereto for the purpose of assuming
such obligations; that such Person has duly authorized the execution, delivery
and performance of an indenture supplemental hereto for the purpose of assuming
such obligations and that such supplemental indenture is a valid, legal and
binding obligation of such Person, enforceable in accordance with its terms,
subject only to bankruptcy, reorganization, insolvency, moratorium and other
laws affecting the enforcement of creditors’ rights generally and to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law); such other matters as the Trustee, the Note
Administrator or any Noteholder may reasonably require;

 

145 

 



 

(v)           immediately after giving effect to such transaction, no Default or
Event of Default shall have occurred and be continuing;

 

(vi)           the Co-Issuer shall have delivered to the Trustee, the Note
Administrator, the Preferred Share Paying Agent and each Noteholder an Officer’s
Certificate and an Opinion of Counsel each stating that such consolidation,
merger, transfer or conveyance and such supplemental indenture comply with this
Article 7 and that all conditions precedent in this Article 7 provided for
relating to such transaction have been complied with and that no adverse tax
consequences will result therefrom to the Holders of the Notes or the Preferred
Shareholders; and

 

(vii)          after giving effect to such transaction, the Co-Issuer shall not
be required to register as an investment company under the 1940 Act.

 

Section 7.11. Successor Substituted. Upon any consolidation or merger, or
transfer or conveyance of all or substantially all of the Collateral of the
Issuer or the Co-Issuer, in accordance with Section 7.10, the Person formed by
or surviving such consolidation or merger (if other than the Issuer or the
Co-Issuer), or the Person to which such consolidation, merger, transfer or
conveyance is made, shall succeed to, and be substituted for, and may exercise
every right and power of, the Issuer or the Co-Issuer, as the case may be, under
this Indenture with the same effect as if such Person had been named as the
Issuer or the Co-Issuer, as the case may be, herein. In the event of any such
consolidation, merger, transfer or conveyance, the Person named as the “Issuer”
or the “Co-Issuer” in the first paragraph of this Indenture or any successor
which shall theretofore have become such in the manner prescribed in this
Article 7 may be dissolved, wound-up and liquidated at any time thereafter, and
such Person thereafter shall be released from its liabilities as obligor and
maker on all the Notes and from its obligations under this Indenture.

 

Section 7.12. No Other Business. The Issuer shall not engage in any business or
activity other than issuing and selling the Notes pursuant to this Indenture and
any supplements thereto, issuing its ordinary shares and issuing and selling the
Preferred Shares in accordance with its Governing Documents, and acquiring,
owning, holding, disposing of and pledging the Collateral in connection with the
Notes and such other activities which are necessary, suitable or convenient to
accomplish the foregoing or are incidental thereto or connected therewith. The
Co-Issuer shall not engage in any business or activity other than issuing and
selling the Notes pursuant to this Indenture and any supplements thereto and
such other activities which are necessary, suitable or convenient to accomplish
the foregoing or are incidental thereto or connected therewith.

 



146 

 

 

Section 7.13. Reporting. At any time when the Issuer and/or the Co-Issuer is not
subject to Section 13 or 15(d) of the Exchange Act and is not exempt from
reporting pursuant to Rule 12g3-2(b) under the Exchange Act, upon the request of
a Holder or beneficial owner of a Note, the Issuer and/or the Co-Issuer shall
promptly furnish or cause to be furnished “Rule 144A Information” (as defined
below) to such Holder or beneficial owner, to a prospective purchaser of such
Note designated by such Holder or beneficial owner or to the Note Administrator
for delivery to such Holder or beneficial owner or a prospective purchaser
designated by such Holder or beneficial owner, as the case may be, in order to
permit compliance by such Holder or beneficial owner with Rule 144A under the
Securities Act in connection with the resale of such Note by such Holder or
beneficial owner. “Rule 144A Information” shall be such information as is
specified pursuant to Rule 144A(d)(4) under the Securities Act (or any successor
provision thereto). The Note Administrator shall reasonably cooperate with the
Issuer and/or the Co-Issuer in mailing or otherwise distributing (at the
Issuer’s expense) to such Noteholders or prospective purchasers, at and pursuant
to the Issuer’s and/or the Co-Issuer’s written direction the foregoing materials
prepared by or on behalf of the Issuer and/or the Co-Issuer; provided, however,
that the Note Administrator shall be entitled to prepare and affix thereto or
enclose therewith reasonable disclaimers to the effect that such Rule 144A
Information was not assembled by the Note Administrator, that the Note
Administrator has not reviewed or verified the accuracy thereof, and that it
makes no representation as to such accuracy or as to the sufficiency of such
information under the requirements of Rule 144A or for any other purpose.

 

Section 7.14. Calculation Agent.

 

(a)           The Issuer and the Co-Issuer hereby agree that for so long as any
Notes remain Outstanding there shall at all times be an agent appointed to
calculate the Benchmark in respect of each Interest Accrual Period in accordance
with the terms of Schedule B attached hereto (the “Calculation Agent”). The
Issuer and the Co-Issuer initially have appointed the Note Administrator as
Calculation Agent for purposes of determining the Benchmark for each Interest
Accrual Period. The Calculation Agent may be removed by the Issuer at any time
upon 30 days’ written notice delivered to the Calculation Agent. The Calculation
Agent may resign at any time by giving written notice thereof to the Issuer, the
Co-Issuer, the Collateral Manager, the Noteholders and the Rating Agencies. If
the Calculation Agent is unable or unwilling to act as such or is removed by the
Issuer, or if the Calculation Agent fails to determine the rate using the
Benchmark or the Interest Distribution Amount for any Class of Notes for any
Interest Accrual Period, the Issuer shall promptly appoint as a replacement
Calculation Agent a leading bank which does not control or is not controlled by
or under common control with the Issuer or its affiliates and which, if the
Benchmark is LIBOR, is engaged in transactions in Eurodollar deposits in the
international Eurodollar market. The Calculation Agent may not resign its duties
without a successor having been duly appointed. If no successor Calculation
Agent shall have been appointed within 30 days after giving of a notice of
resignation, the resigning Calculation Agent or a Majority of the Preferred
Shareholders with regard to the determination that a Benchmark Transition Event
has occurred, may petition a court of competent jurisdiction for the appointment
of a successor Calculation Agent. The Note Administrator shall take direction
from the Collateral Manager on certain matters as described below.

 

147 

 



 

(b)           The Calculation Agent shall be required to agree that, as soon as
practicable after the Reference Time, but in no event later than 11:00 a.m. (New
York time) on the next succeeding Business Day (or the next succeeding London
Banking Day if the Benchmark is LIBOR) immediately following each Benchmark
Determination Date, the Calculation Agent shall calculate the Benchmark for the
related Interest Accrual Period and will communicate such information to the
Note Administrator, who shall include such calculation on the next Monthly
Report following such Benchmark Determination Date. The Calculation Agent shall
notify the Issuer, the Co-Issuer and the Collateral Manager before 5:00 p.m.
(New York time) on each Benchmark Determination Date if it has not determined
and is not in the process of determining the Benchmark and the Interest
Distribution Amounts for each Class of Notes, together with the reasons
therefor. The determination of the Note Interest Rates and the related Interest
Distribution Amounts, respectively, by the Calculation Agent shall, absent
manifest error, be final and binding on all parties.

 

Section 7.15. REIT Status.

 

(a)            Sub-REIT shall not take any action that results in the Issuer
failing to qualify as a Qualified REIT Subsidiary or other disregarded entity of
Sub-REIT for U.S. federal income tax purposes, unless (i) based on an Opinion of
Counsel, the Issuer will be treated as a Qualified REIT Subsidiary or other
disregarded entity of a REIT other than Sub-REIT, or (ii) based on an Opinion of
Counsel, the Issuer will be treated as a foreign corporation that is not engaged
in a trade or business in the United States for U.S. federal income tax purposes
(which opinion may be conditioned on compliance with certain restrictions on the
investment or other activity of the Issuer and/or the Servicer or Collateral
Manager on behalf of the Issuer).

 

(b)           Without limiting the generality of Section 7.15(a), if the Issuer
is no longer a Qualified REIT Subsidiary or other disregarded entity of a REIT,
prior to the time that:

 

(i)             any Collateral Interest would cause the Issuer to be treated as
engaged in a trade or business in the United States for U.S. federal income tax
purposes or to become subject to U.S. federal income tax on a net basis;

 

(ii)            the Issuer would acquire or receive any asset in connection with
a workout or restructuring of a Collateral Interest that could cause the Issuer
to be treated as engaged in a trade or business in the United States for U.S.
federal income tax purposes or to become subject to U.S. federal income tax on a
net basis;

 

(iii)           the Issuer would acquire the real property underlying any
Collateral Interest pursuant to a foreclosure or deed-in-lieu of foreclosure; or

 

(iv)           any Collateral Interest is modified in such a manner that could
cause the Issuer to be treated as engaged in a trade or business in the United
States for U.S. federal income tax purposes or to become subject to U.S. federal
income tax on a net basis,

 

the Issuer will either (x) organize one or more Permitted Subsidiaries and
contribute the subject property to such Permitted Subsidiary, (y) contribute
such Collateral Interest to an existing Permitted Subsidiary, or (z) sell such
Collateral Interest in accordance with Section 12.1; provided that such
Permitted Subsidiary shall be an entity treated as a corporation for U.S.
federal income tax purposes.

 

148 

 



 

(c)           At the direction of 100% of the Preferred Shareholders (including
any party that will become the beneficial owner of 100% of the Preferred Shares
because of a default under any financing arrangement for which the Preferred
Shares are security), the Issuer may operate as a foreign corporation that is
not engaged in a trade or business in the United States for U.S. federal income
tax purposes; provided that (i) the Issuer receives a No Trade or Business
Opinion; (ii) this Indenture and the Servicing Agreement, as applicable, are
amended or supplemented (A) to adopt written tax guidelines governing the
Issuer’s origination, acquisition, disposition and modification of Collateral
Interests designed to prevent the Issuer from being treated as engaged in a
trade or business in the United States for U.S. federal income tax purposes, (B)
to form one or more “grantor trusts” within the meaning of subpart E or part I
of subchapter J of the Code to the hold Collateral Interests and (C) to
implement any other provisions deemed necessary (as determined by the tax
counsel providing the opinion) to prevent the Issuer from being treated as a
foreign corporation engaged in a trade or business in the United States for U.S.
federal income tax purposes or otherwise becoming subject to U.S. federal
withholding tax or U.S. federal income tax on a net basis; (iii) the Preferred
Shareholder shall pay the administrative and other costs related to the Issuer
converting from a Qualified REIT Subsidiary to operating as a foreign
corporation, including the costs of any opinions and amendments; and (iv) the
Preferred Shareholder agrees to pay any ongoing expenses related to the Issuer’s
status as a foreign corporation not engaged in a trade or business in the United
States for U.S. federal income tax purposes, including but not limited to U.S.
federal income tax filings required by the Issuer, the “grantor trusts” or any
taxable subsidiaries or required under FATCA.

 

Section 7.16. Permitted Subsidiaries. Notwithstanding any other provision of
this Indenture, the Collateral Manager on behalf of the Issuer shall, following
delivery of an Issuer Order to the parties hereto, be permitted to sell or
transfer to a Permitted Subsidiary at any time any Sensitive Asset for
consideration consisting entirely of the equity interests of such Permitted
Subsidiary (or for an increase in the value of equity interests already owned).
Such Issuer Order shall certify that the sale of a Sensitive Asset is being made
in accordance with satisfaction of all requirements of this Indenture. The
Custodian shall, upon receipt of a Request for Release with respect to a
Sensitive Asset, release such Sensitive Asset and shall deliver such Sensitive
Asset as specified in such Request for Release. The following provisions shall
apply to all Sensitive Asset and Permitted Subsidiaries:

 

(a)           For all purposes under this Indenture, any Sensitive Asset
transferred to a Permitted Subsidiary shall be treated as if it were an asset
owned directly by the Issuer.

 

(b)           Any distribution of Cash by a Permitted Subsidiary to the Issuer
shall be characterized as Interest Proceeds or Principal Proceeds to the same
extent that such Cash would have been characterized as Interest Proceeds or
Principal Proceeds if received directly by the Issuer and each Permitted
Subsidiary shall cause all proceeds of and collections on each Sensitive Asset
owned by such Permitted Subsidiary to be deposited into the Payment Account.

 

149 

 



 

(c)           To the extent applicable, the Issuer shall form one or more
Securities Accounts with the Securities Intermediary for the benefit of each
Permitted Subsidiary and shall, to the extent applicable, cause Sensitive Asset
to be credited to such Securities Accounts.

 

(d)           Notwithstanding the complete and absolute transfer of a Sensitive
Asset to a Permitted Subsidiary, the ownership interests of the Issuer in a
Permitted Subsidiary or any property distributed to the Issuer by a Permitted
Subsidiary shall be treated as a continuation of its ownership of the Sensitive
Asset that was transferred to such Permitted Subsidiary (and shall be treated as
having the same characteristics as such Sensitive Asset).

 

(e)           If the Special Servicer on behalf of the Trustee, or any other
authorized party takes any action under this Indenture to sell, liquidate or
dispose of all or substantially all of the Collateral, the Issuer (or the
Collateral Manager on its behalf) shall cause each Permitted Subsidiary to sell
each Sensitive Asset and all other Collateral held by such Permitted Subsidiary
and distribute the proceeds of such sale, net of any amounts necessary to
satisfy any related expenses and tax liabilities, to the Issuer in exchange for
the equity interest in such Permitted Subsidiary held by the Issuer.

 

Section 7.17. Repurchase Requests. If the Issuer, the Trustee, the Note
Administrator, the Collateral Manager, the Servicer or the Special Servicer
receives any request or demand that a Collateral Interest be repurchased or
replaced arising from any Material Breach of a representation or warranty made
with respect to such Collateral Interest, any Material Document Defect or any
Combined Loan Repurchase Event (any such request or demand, a “Repurchase
Request”) or a withdrawal of a Repurchase Request from any Person other than the
Special Servicer, then the Collateral Manager (on behalf of the Issuer), the
Servicer, the Trustee or the Note Administrator, as applicable, shall promptly
forward such notice of such Repurchase Request or withdrawal of a Repurchase
Request, as the case may be, to the Special Servicer and include the following
statement in the related correspondence: “This is a “[Repurchase
Request]/[withdrawal of a Repurchase Request]” under Section 3.19 of the
Servicing Agreement relating to STWD 2019-FL1, Ltd. and STWD 2019-FL1, LLC,
requiring action from you as the “Repurchase Request Recipient” thereunder.”
Upon receipt of such Repurchase Request or withdrawal of a Repurchase Request by
the Special Servicer pursuant to the prior sentence, the Special Servicer shall
be deemed to be the Repurchase Request Recipient in respect of such Repurchase
Request or withdrawal of a Repurchase Request, as the case may be, and shall be
responsible for complying with the procedures set forth in Section 3.19 of the
Servicing Agreement with respect to such Repurchase Request.

 

Section 7.18. Servicing of Commercial Real Estate Loans and Control of Servicing
Decisions. The Collateral Interests (or, as applicable, the related Participated
Loan) will be serviced by the Servicer and the Special Servicer, in each case
pursuant to the Servicing Agreement, subject to the consultation, consent and
direction rights of the Collateral Manager, as set forth in the Servicing
Agreement, and subject to any consent and/or consultation rights of the holder
of the related Companion Participation under the related Participation
Agreement, subject to those conditions, restrictions or termination events
expressly provided therein. Nothing in this Indenture shall be interpreted to
limit in any respect the rights of the Collateral Manager under the Servicing
Agreement and none of the Issuer, Co-Issuer, Note Administrator and Trustee
shall take any action under this Indenture inconsistent with the Collateral
Manager’s rights set forth under the Servicing Agreement.

 

150 

 



 

Section 7.19. ABS Due Diligence Services. If any of the parties to this
Agreement receives a Form ABS Due Diligence-15E from any party in connection
with any third-party due diligence services such party may have provided with
respect to the Collateral Interests (any such party, a “Due Diligence Service
Provider”), such receiving party shall promptly forward such Form ABS Due
Diligence-15E to the 17g-5 Information Provider for posting on the 17g-5
Website. The 17g-5 Information Provider shall post on the 17g-5 Website any Form
ABS Due Diligence-15E it receives directly from a Due Diligence Service Provider
or from another party to this Agreement, promptly upon receipt thereof. It being
understood that no party to this Agreement shall be required to make a
determination as to whether any material provided to such party is Form ABS Due
Diligence-15E and any Form ABS Due Diligence-15E shall be labeled as such.

 

ARTICLE 8

SUPPLEMENTAL INDENTURES

 

Section 8.1. Supplemental Indentures Without Consent of Securityholders.

 

(a)           Without the consent (or deemed consent) of the Holders of any
Notes or any Preferred Shareholders, and without satisfaction of the Rating
Agency Condition, the Issuer, the Co-Issuer, when authorized by Board
Resolutions of the Co-Issuers, the Trustee and the Note Administrator, at any
time and from time to time subject to the requirement provided below in this
Section 8.1, may enter into one or more indentures supplemental hereto, in form
satisfactory to the parties thereto, for any of the following purposes:

 

(i)            evidence the succession of any Person to the Issuer or the
Co-Issuer and the assumption by any such successor of the covenants of the
Issuer or the Co-Issuer, as applicable, herein and in the Notes;

 

(ii)           add to the covenants of the Issuer, the Co-Issuer, the Note
Administrator or the Trustee for the benefit of the Holders of the Notes or the
Preferred Shares or to surrender any right or power herein conferred upon the
Issuer or the Co-Issuer, as applicable;

 

(iii)           convey, transfer, assign, mortgage or pledge any property to or
with the Trustee, or add to the conditions, limitations or restrictions on the
authorized amount, terms and purposes of the issue, authentication and delivery
of the Notes;

 

(iv)           evidence and provide for the acceptance of appointment hereunder
of a successor Trustee or a successor Note Administrator and to add to or change
any of the provisions of this Indenture as shall be necessary to facilitate the
administration of the trusts hereunder by more than one Trustee, pursuant to the
requirements of Sections 6.9, 6.10 and 6.12;

 

151 

 



 

(v)           correct or amplify the description of any property at any time
subject to the lien of this Indenture, or to better assure, convey and confirm
unto the Trustee any property subject or required to be subject to the lien of
this Indenture (including, without limitation, any and all actions necessary or
desirable as a result of changes in law or regulations) or to subject any
additional property to the lien of this Indenture;

 

(vi)           modify the restrictions on and procedures for resales and other
transfers of Notes to reflect any changes in applicable law or regulation (or
the interpretation thereof) or to enable the Issuer and the Co-Issuer to rely
upon any exemption or exclusion from registration under the Securities Act, the
Exchange Act or the 1940 Act (including, without limitation, (A) to prevent any
Class of Notes from being considered an “ownership interest” under Section 619
of Dodd-Frank (such statutory provision together with such implementing
regulations, the “Volcker Rule”) or (B) to prevent the Issuer or the Co-Issuer
from being considered a “covered fund” under the Volcker Rule) or to remove
restrictions on resale and transfer to the extent not required thereunder;

 

(vii)          accommodate the issuance, if any, of Notes in global or
book-entry form through the facilities of DTC or otherwise;

 

(viii)        take any action commercially reasonably necessary or advisable as
required for the Issuer to comply with the requirements of FATCA (or the Cayman
FATCA Legislation); or to prevent the Issuer from failing to qualify as a
Qualified REIT Subsidiary or other disregarded entity of a REIT for U.S. federal
income tax purposes or from otherwise being treated as a foreign corporation
engaged in a trade or business in the United States for U.S. federal income tax
purposes, or to prevent the Issuer, the Holders of the Notes, the Holders of the
Preferred Shares or the Trustee from being subject to withholding or other
taxes, fees or assessments or from otherwise being subject to U.S. federal,
state, local or foreign income or franchise tax on a net basis;

 

(ix)           amend or supplement any provision of this Indenture to the extent
necessary to maintain the then-current ratings assigned to the Notes;

 

(x)           accommodate the settlement of the Notes in book-entry form through
the facilities of DTC, Euroclear or Clearstream, Luxembourg or otherwise;

 

(xi)           authorize the appointment of any listing agent, transfer agent,
paying agent or additional registrar for any Class of Notes required or
advisable in connection with the listing of any Class of Notes on any stock
exchange, and otherwise to amend this Indenture to incorporate any changes
required or requested by any governmental authority, stock exchange authority,
listing agent, transfer agent, paying agent or additional registrar for any
Class of Notes in connection therewith;

 

152 

 



 

(xii)          evidence changes to applicable laws and regulations;

 

(xiii)         to modify, eliminate or add to any of the provisions of this
Indenture in the event the Credit Risk Retention Rules or the EU Securitization
Laws are amended or repealed, in order to modify or eliminate the risk retention
requirements (or, in respect of the EU Securitization Laws, other requirements,
including those relating to transparency, disclosure and credit-granting) in the
event of such amendment or repeal; provided that (x) in relation to the Credit
Risk Retention Rules, the Trustee has received an opinion of counsel or (y) in
relation to the EU Securitization Laws, the Collateral Manager certifies to the
Trustee that it has received written legal advice, in each case, to the effect
the action is consistent with and will not cause a violation of the Credit Risk
Retention Rules or the EU Securitization Laws (as applicable);

 

(xiv)         reduce the minimum denominations required for transfer of the
Notes;

 

(xv)          modify the provisions of this Indenture with respect to
reimbursement of Nonrecoverable Interest Advances if (a) the Collateral Manager
determines that the commercial mortgage securitization industry standard for
such provisions has changed, in order to conform to such industry standard and
(b) such modification does not adversely affect the status of Issuer for U.S.
federal income tax purposes, as evidenced by an Opinion of Counsel;

 

(xvi)         modify the procedures set forth in this Indenture relating to
compliance with Rule 17g-5 of the Exchange Act; provided that the change would
not materially increase the obligations of the Collateral Manager, the Note
Administrator, Trustee, any paying agent, the Servicer or the Special Servicer
(in each case, without such party’s consent) and would not adversely affect in
any material respect the interests of any Noteholder or Preferred Shareholder;
provided, further, that the Collateral Manager must provide a copy of any such
amendment to the 17g-5 Information Provider for posting to the Rule 17g-5
Website and provide notice of any such amendment to the Rating Agencies;

 

(xvii)        at the direction of 100% of the holders of the Preferred Shares
(including any party that shall become the beneficial owner of 100% of the
Preferred Shares because of a default under any financing arrangement for which
the Preferred Shares are security), modify the provisions of this Indenture to
adopt restrictions provided by tax counsel in order to prevent the Issuer from
being treated as a foreign corporation that is engaged in a trade or business in
the United States for U.S. federal income tax purposes or otherwise become
subject to U.S. federal withholding tax or U.S. federal income tax on a net
basis;

 



153 

 

 

 

 

(xviii)       make any change to any other provisions with respect to matters or
questions arising under this Indenture; provided that the party requesting the
supplemental indenture represents that it believes the required action will not
adversely affect in any material respect the interests of any Noteholder not
consenting thereto, as evidenced by (A) an Opinion of Counsel or (B) an
Officer’s Certificate of the Collateral Manager; and

 

(xix)         providing for and/or facilitating the exchange of Exchangeable
Notes for Exchanged Notes to the extent permitted by the Indenture and to extend
to such Exchanged Notes (to the extent explicitly provided herein) the benefits
and provisions of this Indenture.

 

Neither the Trustee nor the Note Administrator shall enter into any such
supplemental indenture unless the Trustee and the Note Administrator have
received, in addition to such other requirements under this Indenture, a No
Trade or Business Opinion.

 

The Note Administrator and Trustee are each hereby authorized to join in the
execution of any such supplemental indenture and to make any further appropriate
agreements and stipulations which may be therein contained, but the Note
Administrator and Trustee shall not be obligated to enter into any such
supplemental indenture which affects the Note Administrator’s or Trustee’s own
rights, duties, liabilities or immunities under this Indenture or otherwise,
except to the extent required by law.

 

(b)          Notwithstanding Section 8.1(a) or any other provision of this
Indenture, without prior notice to, and without the consent (or deemed consent)
of the Holders of any Notes or any Preferred Shareholders, and without
satisfaction of the Rating Agency Condition, the Issuer, the Co-Issuer, when
authorized by Board Resolutions of the Co-Issuers, the Trustee and the Note
Administrator, may enter into one or more indentures supplemental hereto for any
of the following purposes:

 

(i)            to conform this Indenture to the provisions described in the
Offering Memorandum (or any supplement thereto);

 

(ii)           to correct any defect or ambiguity in this Indenture in order to
address any manifest error, omission or mistake in any provision of this
Indenture;

 

(iii)          to conform this Indenture to any Rating Agency Test Modification;

 

(iv)          to make Benchmark Replacement Conforming Changes; and

 

(v)           to provide for the Notes of each Class to bear interest based on
the applicable Benchmark Replacement from and after the related Benchmark
Replacement Date.

 

(c)          In the event that any or all restrictions and/or limitations under
the Regulation RR or European Union laws or regulations relating to risk
retention requirements in securitization transaction are withdrawn, repealed or
modified to be less restrictive on the Sponsor, at the request of the Sponsor
and, in the case of the EU Securitization Regulation, the EU Retention Holder,
the Retention Holder, the Issuer, the Co-Issuer, the Trustee and the Note
Administrator agree to modify any corresponding terms of this Indenture in
accordance with Section 8.1(a)(xiii) hereto to reflect any such withdrawal,
repeal or modification.

 



154 

 

 

Section 8.2.  Supplemental Indentures with Consent of Securityholders. Except as
set forth below, the Note Administrator, the Trustee and the Co-Issuers may
enter into one or more indentures supplemental hereto to add any provisions to,
or change in any manner or eliminate any of the provisions of, this Indenture or
modify in any manner the rights of the Holders of any Class of Notes or the
Preferred Shares under this Indenture only with (x) the written consent of the
Holders of at least Majority in Aggregate Outstanding Amount of the Notes of
each Class materially and adversely affected thereby (excluding any Notes owned
by the Collateral Manager or any of its Affiliates as identified in the
Beneficial Holder Information Form submitted along with the related Noteholder's
consent) and the Preferred Shareholder if materially and adversely affected
thereby, by Act of said Securityholders delivered to the Trustee, the Note
Administrator and the Co-Issuers, and (y) satisfaction of the Rating Agency
Condition, notice of which may be in electronic form. The Note Administrator
shall provide fifteen calendar days’ notice of such change to the Holders of
each Class of Notes and the Preferred Shareholders, requesting notification by
such Noteholders and Holders of the Preferred Shares if any such Noteholders or
Preferred Shareholder would be materially and adversely affected by the proposed
supplemental indenture. The Note Administrator shall include notice of such
consent request in the next Monthly Report and a copy of the proposed
supplemental indenture shall be posted on the Note Administrator’s Website.
Following such initial fifteen (15) calendar day period (or if the end of such
period is not a Business Day, the next Business Day), the Note Administrator
shall provide three successive additional 15 calendar days’ notices (in each
case, if the end of such period is not a Business Day, then the next Business
Day). Unless the Note Administrator is notified (after giving such initial
fifteen (15) calendar days’ notice and the three additional fifteen (15)
calendar days’ notices, as applicable) by Holders of at least 331/3% in the
Aggregate Outstanding Amount (excluding any Notes held by the Collateral Manager
or its Affiliates or by any accounts managed by them as identified in the
Beneficial Holder Information Form submitted along with the related Noteholder's
notice) of the Notes of any Class that such Class of Notes or the Majority of
Preferred Shareholders will be materially and adversely affected by the proposed
supplemental indenture (and upon receipt by the Trustee and the Note
Administrator of an Officer’s Certificate of the Collateral Manager), the
interests of such Class and the interests of the Preferred Shares will be deemed
not to be materially and adversely affected by such proposed supplemental
indenture; provided, a Class of Notes may only be deemed to not be materially
and adversely affected without the written consent by at least a majority of the
Notes of any Class by up to five (5) proposed supplemental indentures in the
aggregate; provided further that repeated requests for a supplemental indenture
on separate occasions relating to the same subject matter will count as a
separate proposal; provided further that the required multiple notices provided
by the Note Administrator as described above for the same proposed supplemental
indenture will constitute a single proposal (as determined by an Issuer Order
delivered to the Trustee and the Note Administrator in connection with such
supplemental indenture). Such determinations shall be conclusive and binding on
all present and future Noteholders. The consent of the Holders of the Preferred
Shares shall be binding on all present and future Holders of the Preferred
Shares. The Note Administrator and the Trustee shall not be liable for any such
determination made in good faith and may rely conclusively on any Officer’s
Certificate or opinion accepted in good faith.

 



155 

 

 

Notwithstanding the foregoing, any supplemental indenture to add or modify any
of the provisions of this Indenture with respect to (a) the definitions of
“Controlling Class,” “Majority,” “Reinvestment Period,” “Replenishment Period”
and “Supermajority” and (b) the Eligibility Criteria, the Acquisition Criteria
or the Note Protection Tests, other than with respect to a Rating Agency Test
Modification, shall require the consent of the Holders of at least a Majority of
the Aggregate Outstanding Amount of the Notes of each Class.

 

Without the consent of (x) all of the Holders of each Outstanding Class of Notes
materially adversely affected and (y) all of the Holders of the Preferred Shares
materially adversely affected thereby, no supplemental indenture may:

 

(a)           change the Stated Maturity Date of the principal of or the due
date of any installment of interest on any Note, reduce the principal amount
thereof or the Note Interest Rate thereon or the Redemption Price with respect
to any Note, change the date of any scheduled distribution on the Preferred
Shares, or the Redemption Price with respect thereto, change the earliest date
on which any Note may be redeemed at the option of the Issuer, change the
provisions of this Indenture that apply proceeds of any Collateral to the
payment of principal of or interest on Notes or of distributions to the
Preferred Share Paying Agent for the payment of distributions in respect of the
Preferred Shares or change any place where, or the coin or currency in which,
any Note or the principal thereof or interest thereon is payable, or impair the
right to institute suit for the enforcement of any such payment on or after the
Stated Maturity Date thereof (or, in the case of redemption, on or after the
applicable Redemption Date);

 

(b)           reduce the percentage of the Aggregate Outstanding Amount of
Holders of Notes of each Class or the Notional Amount of Preferred Shares of the
Holders thereof whose consent is required for the authorization of any such
supplemental indenture or for any waiver of compliance with certain provisions
of this Indenture or certain Defaults hereunder or their consequences provided
for in this Indenture;

 

(c)           impair or adversely affect the Collateral except as otherwise
permitted in this Indenture;

 

(d)           permit the creation of any lien ranking prior to or on a parity
with the lien of this Indenture with respect to any part of the Collateral or
terminate such lien on any property at any time subject hereto or deprive the
Holder of any Note of the security afforded by the lien of this Indenture;

 

(e)           reduce the percentage of the Aggregate Outstanding Amount of
Holders of Notes of each Class whose consent is required to request the Trustee
to preserve the Collateral or rescind any election to preserve the Collateral
pursuant to Section 5.5 or to sell or liquidate the Collateral pursuant to
Section 5.4 or 5.5;

 

156 

 

 



(f)            modify any of the provisions of Section 8.1 and this Section 8.2,
except to increase any percentage of Outstanding Notes whose holders’ consent is
required for any such action or to provide that other provisions of this
Indenture cannot be modified or waived without the consent of the Holder of each
Outstanding Note affected thereby;

 

(g)           modify the definition of the term “Outstanding” or the provisions
of Section 11.1(a) or Section 13.1;

 

(h)           modify any of the provisions of this Indenture in such a manner as
to affect the calculation of the amount of any payment of interest on or
principal of any Note on any Payment Date or of distributions to the Preferred
Share Paying Agent for the payment of distributions in respect of the Preferred
Shares on any Payment Date (or any other date) or to affect the rights of the
Holders of Securities to the benefit of any provisions for the redemption of
such Securities contained herein;

 

(i)            reduce the permitted minimum denominations of the Notes below the
minimum denomination necessary to maintain an exemption from the registration
requirements of the Securities Act or the 1940 Act; or

 

(j)            modify any provisions regarding non- recourse or non-petition
covenants with respect to the Issuer and the Co-Issuer;

 

provided, that the holders of each Class of Notes and Preferred Shares will be
deemed to be materially adversely affected by any supplemental indenture with
respect to clauses (b) and (f) above.

 

The Trustee and Note Administrator shall be entitled to rely upon an Officer’s
Certificate of the Issuer (or the Collateral Manager on its behalf) in
determining whether or not the Holders of Securities would be materially or
adversely affected by such change (after giving notice of such change to the
Holders of Securities). Such determination shall be conclusive and binding on
all present and future Holders of Securities. Neither the Trustee nor the Note
Administrator shall be liable for any such determination made in good faith.

 

Section 8.3.  Execution of Supplemental Indentures. In executing or accepting
the additional trusts created by any supplemental indenture permitted by this
Article 8 or the modifications thereby of the trusts created by this Indenture,
the Note Administrator and Trustee shall be entitled to receive, and shall be
fully protected in relying upon, an Opinion of Counsel stating that the
execution of such supplemental indenture is authorized or permitted by this
Indenture and that all conditions precedent thereto have been satisfied (which
Opinion of Counsel may rely upon an Officer’s Certificate as to whether or not
the Securityholders would be materially and adversely affected by such
supplements indenture). The Note Administrator and Trustee may, but shall not be
obligated to, enter into any such supplemental indenture which affects its own
rights, duties or immunities under this Indenture or otherwise.

 



157 

 

 

The Servicer and Special Servicer will be bound to follow any amendment or
supplement to this Indenture of which it has received written notice at least
ten (10) Business Days prior to the execution and delivery of such amendment or
supplement; provided, however, that with respect to any amendment or supplement
to this Indenture which may, in the judgment of the Servicer or Special Servicer
adversely affect the Servicer or Special Servicer, the Servicer or Special
Servicer, as applicable, shall not be bound (and the Issuer agrees that it will
not permit any such amendment to become effective) unless the Servicer or
Special Servicer, as applicable, gives written consent to the Note
Administrator, the Trustee and the Issuer to such amendment. The Issuer, the
Trustee and the Note Administrator shall give written notice to the Servicer and
Special Servicer of any amendment made to this Indenture pursuant to its terms.
In addition, the Servicer or Special Servicer’s written consent, as applicable,
shall be required prior to any amendment to this Indenture by which it is
adversely affected.

 

The Collateral Manager will be bound to follow any amendment or supplement to
this Indenture of which it has received written notice at least ten (10)
Business Days prior to the execution and delivery of such amendment or
supplement; provided, however, that with respect to any amendment or supplement
to this Indenture which may, in the judgment of the Collateral Manager adversely
affect the Collateral Manager, the Collateral Manager shall not be bound (and
the Issuer agrees that it will not permit any such amendment to become
effective) unless the Collateral Manager, as applicable, gives written consent
to the Note Administrator, the Trustee and the Issuer to such amendment. The
Issuer and the Note Administrator shall give written notice to the Collateral
Manager of any amendment made to this Indenture pursuant to its terms. In
addition, the Collateral Manager’s written consent shall be required prior to
any amendment to this Indenture by which it is adversely affected.

 

The Sponsor’s written consent shall be required prior to any amendment to this
Indenture by which the Sponsor is adversely affected.

 

At the cost of the Issuer, the Note Administrator shall provide to each
Noteholder, each Preferred Shareholder and, for so long as any Class of Notes
shall remain Outstanding and is rated, the Note Administrator shall provide to
the 17g-5 Information Provider and the Rating Agencies a copy of any proposed
supplemental indenture at least fifteen (15) Business Days prior to the
execution thereof by the Note Administrator, and following execution shall
provide to the 17g-5 Information Provider and the Rating Agencies a copy of the
executed supplemental indenture.

 

The Trustee shall not enter into any such supplemental indenture (i) if such
action would adversely affect the tax treatment of the Holders of the Notes as
described in the Offering Memorandum under the heading “Certain U.S. Federal
Income Tax Considerations” to any material extent or otherwise cause any of the
statements described in the Offering Memorandum under the heading “Certain U.S.
Federal Income Tax Considerations” to be inaccurate or incorrect to any material
extent, and (ii) unless the Trustee and the Note Administrator has received an
Opinion of Counsel from Dechert LLP, Sidley Austin LLP or other nationally
recognized U.S. tax counsel experienced in such matters that the proposed
supplemental indenture will not cause the Issuer to be treated as a foreign
corporation that is engaged in a trade or business in the United States for U.S.
federal income tax purposes. The Trustee and the Note Administrator shall be
entitled to rely upon (i) the receipt of notice from the Rating Agencies or the
Requesting Party, which may be in electronic form, that the Rating Agency
Condition has been satisfied and (ii) receipt of an Opinion of Counsel forwarded
to the Trustee and Note Administrator certifying that, following provision of
notice of such supplemental indenture to the Noteholders and holders of the
Preferred Shares, that the Holders of Securities would not be materially and
adversely affected by such supplemental indenture. Such determination shall be
conclusive and binding on all present and future Holders of Securities. Neither
the Trustee nor the Note Administrator shall be liable for any such
determination made in good faith and in reliance upon such Opinion of Counsel,
as the case may be.

 



158 

 

 

It shall not be necessary for any Act of Securityholders under this Section 8.3
to approve the particular form of any proposed supplemental indenture, but it
shall be sufficient if such Act shall approve the substance thereof.

 

Promptly after the execution by the Issuer, the Co-Issuer, the Note
Administrator and the Trustee of any supplemental indenture pursuant to this
Section 8.3, the Note Administrator, at the expense of the Issuer, shall mail to
the Securityholders, the Preferred Share Paying Agent, the Servicer, the Special
Servicer and, so long as the Notes are Outstanding and so rated, the Rating
Agencies a copy thereof based on an outstanding rating. Any failure of the
Trustee and the Note Administrator to publish or mail such notice, or any defect
therein, shall not, however, in any way impair or affect the validity of any
such supplemental indenture.

 

Section 8.4.  Effect of Supplemental Indentures. Upon the execution of any
supplemental indenture under this Article 8, this Indenture shall be modified in
accordance therewith, such supplemental indenture shall form a part of this
Indenture for all purposes and every Holder of Notes theretofore and thereafter
authenticated and delivered hereunder, and every Preferred Shareholder, shall be
bound thereby.

 

Section 8.5.  Reference in Notes to Supplemental Indentures. Notes authenticated
and delivered after the execution of any supplemental indenture pursuant to this
Article 8 may, and if required by the Note Administrator shall, bear a notice in
form approved by the Note Administrator as to any matter provided for in such
supplemental indenture. If the Issuer and the Co-Issuer, with respect to the
Offered Notes and the Class E-E and the Class E-X Notes, or the Issuer, with
respect to the Class F Notes, the Class F-E Notes, the Class F-X Notes, the
Class G Notes, the Class G-E Notes and the Class G-X Notes, shall so determine,
new Notes, so modified as to conform in the opinion of the Note Administrator
and the Issuer and the Co-Issuer to any such supplemental indenture, may be
prepared and executed by the Issuer and the Co-Issuer and authenticated and
delivered by the Note Administrator in exchange for Outstanding Notes.
Notwithstanding the foregoing, any Note authenticated and delivered hereunder
shall be subject to the terms and provisions of this Indenture, and any
supplemental indenture.

 



159 

 

 



 

ARTICLE 9

REDEMPTION OF SECURITIES; REDEMPTION PROCEDURES

 

Section 9.1.  Clean-up Call; Tax Redemption; Optional Redemption; and Auction
Call Redemption.

 

(a)           The Notes may be redeemed by the Issuer and, as applicable, the
Co-Issuer, and the Preferred Shares may be redeemed by the Issuer, at the option
of and at the direction of the Collateral Manager (such redemption, a “Clean-up
Call”), in whole but not in part, at a price equal to the applicable Redemption
Prices on any Payment Date on or after the Payment Date on which the Aggregate
Outstanding Amount of the Offered Notes and the Class E-E Notes, if applicable,
has been reduced to 10% or less of the Aggregate Outstanding Amount of the
Offered Notes on the Closing Date; provided that the funds available to be used
for such Clean-up Call will be sufficient to pay the Total Redemption Price.

 

(b)           The Notes and the Preferred Shares shall be redeemable by the
Issuer and the Co-Issuer, as applicable, in whole but not in part, at the
written direction of a Majority of Preferred Shareholders delivered to the
Issuer, the Note Administrator and the Preferred Share Paying Agent, on the
Payment Date following the occurrence of a Tax Event if the Tax Materiality
Condition is satisfied at a price equal to the applicable Redemption Prices
(such redemption, a “Tax Redemption”); provided that the funds available to be
used for such Tax Redemption will be sufficient to pay the Total Redemption
Price. Upon the receipt of such written direction of a Tax Redemption, the Note
Administrator shall provide written notice thereof to the Securityholders and
the Rating Agencies.

 

(c)           The Notes and the Preferred Shares shall be redeemable by the
Issuer and the Co-Issuer, as applicable, in whole but not in part, at a price
equal to the applicable Redemption Prices, on any Payment Date after the end of
the Non-call Period, at the written direction of a Majority of Preferred
Shareholders to the Issuer, the Note Administrator and the Trustee (such
redemption, an “Optional Redemption”); provided, however, that the funds
available to be used for such Optional Redemption will be sufficient to pay the
Total Redemption Price. Notwithstanding anything herein to the contrary, the
Issuer shall not sell any Collateral Interest to any Affiliate other than the
Retention Holder in connection with an Optional Redemption.

 

Notwithstanding anything herein to the contrary in this Indenture, in the case
of a Clean-up Call or an Optional Redemption, if the Preferred Shareholders
and/or one or more affiliates thereof own 100% of one or more of the most junior
Classes of Notes, such holder(s) may elect to exchange such Notes and the
Preferred Shares for all of the remaining Collateral Interests and other assets
of the Issuer, in lieu of the Issuer paying such holder(s) the Redemption Price
for such Securities.

 

160 

 

 



(d)           The Notes and the Preferred Shares shall be redeemable by the
Issuer and Co-Issuer, as applicable, in whole but not in part, at a price equal
to the applicable Redemption Prices, on any Payment Date occurring in February,
May, August and November in each year, beginning on the Payment Date occurring
in August 2029, upon the occurrence of a Successful Auction and pursuant to the
procedures set forth on Exhibit M hereto (such redemption, an “Auction Call
Redemption”). An Auction Call Redemption may only occur on a Payment Date in
February, May, August or November in accordance with the requirements set forth
on Exhibit M hereto.

 

(e)            The election by the Collateral Manager to redeem the Notes
pursuant to a Clean-up Call shall be evidenced by an Officer’s Certificate from
the Collateral Manager directing the Note Administrator to pay to the Paying
Agent the Redemption Price of all of the Notes to be redeemed from funds in the
Payment Account in accordance with the Priority of Payments. In connection with
a Tax Redemption, the occurrence of a Tax Event and satisfaction of the Tax
Materiality Condition and the election by a Majority of Preferred Shareholders
to redeem the Notes pursuant to a Tax Redemption shall be evidenced by an
Officer’s Certificate from the Collateral Manager certifying that such
conditions for a Tax Redemption have occurred. The election by a Majority of
Preferred Shareholders to redeem the Notes pursuant to an Optional Redemption
shall be evidenced by an Officer’s Certificate from the Collateral Manager
certifying that the conditions for an Optional Redemption have occurred.

 

(f)             A redemption pursuant to Section 9.1(a), 9.1(b) or 9.1(c) shall
not occur unless (i) (A) at least three (3) Business Days before the scheduled
Redemption Date, the Collateral Manager shall have furnished to the Trustee and
the Note Administrator evidence (in a form reasonably satisfactory to the
Trustee and the Note Administrator) that the Collateral Manager, on behalf of
the Issuer, has entered into a binding agreement or agreements with one or more
financial institutions whose long-term unsecured debt obligations (other than
such obligations whose rating is based on the credit of a Person other than such
institution) have a credit rating from Moody’s and at least equal to the highest
rating of any Notes then Outstanding or whose short-term unsecured debt
obligations have a credit rating of “P-1” or higher by Moody’s (as long as the
term of such agreement is ninety (90) days or less), to sell (directly or by
participation or other arrangement) all or part of the Collateral not later than
the Business Day immediately preceding the scheduled Redemption Date, (B) at
least three (3) Business Days before the scheduled Redemption Date, the Rating
Agency Condition has been satisfied with respect to the applicable method of
redemption, (C) at least three (3) Business Days before the scheduled Redemption
Date, the Collateral Manager shall have furnished to the Trustee and the Note
Administrator evidence (in a form reasonably satisfactory to the Trustee and the
Note Administrator) that the Collateral Manager, on behalf of the Issuer, has
entered into a binding agreement or agreements with the Retention Holder to sell
(directly or by participation or other arrangement) all or part of the
Collateral not later than the scheduled Redemption Date, or (D) at least three
(3) Business Days prior to the scheduled Redemption Date, SPT Real Estate
Capital (or an Affiliate or agent thereof) has priced but not yet closed another
securitization transaction, and (ii) the related Sale Proceeds pursuant to
clause (i)(A) or clause (i)(C), or the net proceeds pursuant to clause (i)(D),
as applicable, (in immediately available funds), together with all other
available funds (including proceeds from the sale of the Collateral Interests,
Eligible Investments maturing on or prior to the scheduled Redemption Date, all
amounts in the Accounts and available Cash), shall be an aggregate amount
sufficient to pay all amounts, payments, fees and expenses in accordance with
the Priority of Payments due and owing on such Redemption Date.

 

161 

 

 



Section 9.2.  Notice of Redemption.

 

(a)           In connection with a Clean-up Call pursuant to Section 9.1(a), a
Tax Redemption pursuant to Section 9.1(b), an Optional Redemption pursuant to
Section 9.1(c), or an Auction Call Redemption pursuant to Section 9.1(d), the
Note Administrator shall set the applicable Record Date ten (10) Business Days
prior to the proposed Redemption Date. The Note Administrator shall deliver to
the Rating Agencies any notice received by it from the Issuer or the Special
Servicer of such proposed Redemption Date, the applicable Record Date, the
principal amount of Notes to be redeemed on such Redemption Date and the
Redemption Price of such Notes in accordance with Section 9.1. The Redemption
Price shall be determined no earlier than thirty (30) days prior to the proposed
Redemption Date.

 

(b)           Any such notice of an Optional Redemption, Clean-up Call or Tax
Redemption may be withdrawn by the Issuer and the Co-Issuer at the direction of
the Collateral Manager up to the Business Day prior to the scheduled Redemption
Date by written notice to the Note Administrator, the Trustee, the Preferred
Share Paying Agent, the Servicer, the Special Servicer and each Holder of Notes
to be redeemed, and the Collateral Manager (only if the Collateral Manager is
unable to deliver the sale agreement or agreements or certifications referred to
in Section 9.1(e), as the case may be). The failure of any Optional Redemption,
Clean-up Call or Tax Redemption that is withdrawn in accordance with this
Indenture shall not constitute an Event of Default.

 

Section 9.3.  Notice of Redemption or Maturity. Notice of redemption (or a
withdrawal thereof) or Clean-up Call pursuant to Section 9.1 or the Maturity of
any Notes shall be given by first class mail, postage prepaid, mailed not less
than ten (10) Business Days (or one (1) Business Day (or promptly thereafter
upon receipt of written notice, if later) where the notice of an Optional
Redemption, a Clean-up Call or a Tax Redemption is withdrawn pursuant to
Section 9.2(b)) prior to the applicable Redemption Date or Maturity, to the
Trustee, the Servicer, the Special Servicer, the Preferred Share Paying Agent,
the Rating Agencies, and each Holder of Securities to be redeemed, at its
address in the Notes Register.

 

All notices of redemption shall state:

 

(a)            the applicable Redemption Date;

 

(b)           the applicable Redemption Price;

 

(c)           that all the Notes are being paid in full and that interest on the
Notes shall cease to accrue on the Redemption Date specified in the notice; and

 

(d)           the place or places where such Notes to be redeemed in whole are
to be surrendered for payment of the Redemption Price which shall be the office
or agency of the Paying Agent as provided in Section 7.2.

 



162 

 

 

Notice of redemption shall be given by the Issuer and Co-Issuer, or at their
request, by the Note Administrator in their names, and at the expense of the
Issuer. Failure to give notice of redemption, or any defect therein, to any
Holder of any Note shall not impair or affect the validity of the redemption of
any other Notes.

 

Section 9.4.  Notes Payable on Redemption Date. Notice of redemption having been
given as aforesaid, the Notes to be redeemed shall, on the Redemption Date,
become due and payable at the Redemption Price therein specified, and from and
after the Redemption Date (unless the Issuer shall Default in the payment of the
Redemption Price and accrued interest thereon) the Notes shall cease to bear
interest on the Redemption Date. Upon final payment on a Note to be redeemed,
the Holder shall present and surrender such Note at the place specified in the
notice of redemption on or prior to such Redemption Date; provided, however,
that if there is delivered to the Issuer, the Co-Issuer, the Note Administrator
and the Trustee such security or indemnity as may be required by them to hold
each of them harmless and an undertaking thereafter to surrender such Note,
then, in the absence of notice to the Issuer, the Note Administrator and the
Trustee that the applicable Note has been acquired by a bona fide purchaser,
such final payment shall be made without presentation or surrender. Payments of
interest on Notes of a Class to be so redeemed whose Maturity is on or prior to
the Redemption Date shall be payable to the Holders of such Notes, or one or
more predecessor Notes, registered as such at the close of business on the
relevant Record Date according to the terms and provisions of Section 2.7(g).

 

If any Note called for redemption shall not be paid upon surrender thereof for
redemption, the principal thereof shall, until paid, bear interest from the
Redemption Date at the applicable Note Interest Rate for each successive
Interest Accrual Period the Note remains Outstanding.

 

Section 9.5.  Mandatory Redemption. On any Payment Date on which either of the
Note Protection Tests is not satisfied as of any Determination Date, the Offered
Notes and the Class E-E Notes, if applicable, shall be redeemed (a “Mandatory
Redemption”), from Interest Proceeds as set forth in Section 11.1(a)(i)(14), in
an amount necessary, and only to the extent necessary, for the Note Protection
Tests to be satisfied. On or promptly after such Mandatory Redemption, the
Issuer shall certify or cause to be certified to the Rating Agencies and the
Note Administrator whether the Note Protection Tests have been satisfied.

 

ARTICLE 10

ACCOUNTS, ACCOUNTINGS AND RELEASES

 

Section 10.1.  Collection of Amounts; Custodial Account.

 

(a)           Except as otherwise expressly provided herein, the Note
Administrator may demand payment or delivery of, and shall receive and collect,
directly and without intervention or assistance of any fiscal agent or other
intermediary, all amounts and other property payable to or receivable by the
Note Administrator pursuant to this Indenture, including all payments due on the
Collateral in accordance with the terms and conditions of such Collateral. The
Note Administrator shall segregate and hold all such amounts and property
received by it in an Eligible Account in trust for the Secured Parties, and
shall apply such amounts as provided in this Indenture. Any Indenture Account
may include any number of subaccounts deemed necessary or appropriate by the
Note Administrator for convenience in administering such account.

 



163 

 

 

(b)           The Note Administrator shall credit all Collateral Interests and
Eligible Investments to an Eligible Account in the name of the Issuer for the
benefit of the Secured Parties designated as the “Custodial Account.”

 

Section 10.2.  Reinvestment and Replenishment Account.

 

(a)            The Note Administrator shall, on or prior to the Closing Date,
establish a single, segregated trust account which shall be designated as the
“Reinvestment and Replenishment Account,” which shall be held in trust in the
name of the Note Administrator for the benefit of the Secured Parties and over
which the Note Administrator shall have exclusive control and the sole right of
withdrawal; provided, however, that the Note Administrator shall only withdraw
such amounts as directed by the Issuer or the Collateral Manager on behalf of
the Issuer. All amounts credited to the Reinvestment and Replenishment Account
pursuant to Section 11.1(a)(ii) or otherwise shall be held by the Note
Administrator as part of the Collateral and shall be applied to the purposes
herein provided.

 

(b)           The Note Administrator agrees to give the Issuer and the
Collateral Manager prompt notice if it becomes aware that the Reinvestment and
Replenishment Account or any funds on deposit therein, or otherwise to the
credit of the Reinvestment and Replenishment Account, becomes subject to any
writ, order, judgment, warrant of attachment, execution or similar process. The
Issuer shall have no legal, equitable or beneficial interest in the Reinvestment
and Replenishment Account other than in accordance with the Priority of
Payments. The Reinvestment and Replenishment Account shall remain at all times
an Eligible Account.

 

(c)           The Collateral Manager, on behalf of the Issuer, may direct the
Note Administrator to, and upon such direction the Note Administrator shall,
invest all funds in the Reinvestment and Replenishment Account in Eligible
Investments designated by the Collateral Manager as provided in Section 11.2.
All interest and other income from such investments shall be deposited in the
Reinvestment and Replenishment Account, any gain realized from such investments
shall be credited to the Reinvestment and Replenishment Account, and any loss
resulting from such investments shall be charged to the Reinvestment and
Replenishment Account. The Note Administrator shall not in any way be held
liable (except as a result of negligence, willful misconduct or bad faith) by
reason of any insufficiency of such Reinvestment and Replenishment Account
resulting from any loss relating to any such investment. If the Note
Administrator does not receive written investment instructions from an
Authorized Officer of the Collateral Manager, funds in the Reinvestment and
Replenishment Account shall be held uninvested.

 

164 

 



 

(d)           Amounts in the Reinvestment and Replenishment Account shall remain
in the Reinvestment and Replenishment Account (or invested in Eligible
Investments) until the earlier of (i) the time the Collateral Manager instructs
the Note Administrator in writing to transfer any such amounts (or related
Eligible Investments) to the Payment Account, (ii) the time the Collateral
Manager notifies the Note Administrator in writing that such amounts (or related
Eligible Investments) are to be applied to the acquisition of Reinvestment
Collateral Interests and Funded Companion Participations in accordance with
Section 12.2 and (iii) the first Business Day after the last day of the
Replenishment Period. Upon receipt of notice pursuant to clause (i) above and on
the date described in clause (iii) above, the Note Administrator shall transfer
the applicable amounts (or related Eligible Investments) to the Payment Account,
in each case for application on the next Payment Date pursuant to
Section 11.1(a)(ii) as Principal Proceeds.

 

(e)            During the Reinvestment Period (and up to 60 days thereafter to
the extent necessary to acquire Reinvestment Collateral Interests pursuant to
binding commitments entered into during the Reinvestment Period using Principal
Proceeds received on, before or after the last day of the Reinvestment Period)
or the Replenishment Period, the Collateral Manager on behalf of the Issuer may
by notice to the Note Administrator direct the Note Administrator to, and upon
receipt of such notice the Note Administrator shall, reinvest amounts (and
related Eligible Investments) credited to the Reinvestment and Replenishment
Account in Commercial Real Estate Loans and Participations selected by the
Collateral Manager as permitted under and in accordance with the requirements of
Article 12 and such notice. The Note Administrator shall be entitled to
conclusively rely on such notice and shall not be required to make any
determination as to whether any loans or participations satisfy the Eligibility
Criteria, the Acquisition Criteria or the Acquisition and Disposition
Requirements.

 

Section 10.3.  Payment Account.

 

(a)           The Note Administrator shall, on or prior to the Closing Date,
establish a single, segregated trust account which shall be designated as the
“Payment Account,” which shall be held in trust in the name of the Note
Administrator for the benefit of the Secured Parties and over which the Note
Administrator shall have exclusive control and the sole right of withdrawal. All
funds received by the Note Administrator from the Servicer on each Remittance
Date shall be credited to the Payment Account. Any and all funds at any time on
deposit in, or otherwise to the credit of, the Payment Account shall be held in
trust by the Note Administrator, on behalf of the Trustee for the benefit of the
Secured Parties. Except as provided in Sections 11.1 and 11.2, the only
permitted withdrawal from or application of funds on deposit in, or otherwise to
the credit of, the Payment Account shall be (i) to pay the interest on and the
principal of the Notes and make other payments in respect of the Notes in
accordance with their terms and the provisions of this Indenture, (ii) to
deposit into the Preferred Share Distribution Account for distributions to the
Preferred Shareholders, (iii) upon Issuer Order, to pay other amounts specified
therein, and (iv) otherwise to pay amounts payable pursuant to and in accordance
with the terms of this Indenture, each in accordance with the Priority of
Payments.

 

165 

 



 

(b)           The Note Administrator agrees to give the Issuer and the
Collateral Manager prompt notice if it becomes aware that the Payment Account or
any funds on deposit therein, or otherwise to the credit of the Payment Account,
becomes subject to any writ, order, judgment, warrant of attachment, execution
or similar process. The Issuer shall have no legal, equitable or beneficial
interest in the Payment Account other than in accordance with the Priority of
Payments. The Payment Account shall remain at all times an Eligible Account.

 

Section 10.4.  [Reserved]

 

Section 10.5.  [Reserved]

 

Section 10.6.  Interest Advances.

 

(a)            With respect to each Payment Date for which the sum of Interest
Proceeds and, if applicable, Principal Proceeds, collected during the related
Due Period and remitted to the Note Administrator that are available to pay
interest on the Class A Notes, the Class A-S Notes and the Class B Notes in
accordance with the Priority of Payments, are insufficient to remit the interest
due and payable with respect to the Class A Notes, the Class A-S Notes and the
Class B Notes on such Payment Date as a result of interest shortfalls on the
Collateral Interests (or the application of interest received on the Collateral
Interests to pay certain expenses in accordance with the terms of the Servicing
Agreement) (the amount of such insufficiency, an “Interest Shortfall”), the Note
Administrator shall provide the Advancing Agent with email notice of such
Interest Shortfall no later than 12:00 p.m. (New York time) on the Business Day
preceding such Payment Date, at the following addresses: asossen@Starwood.com,
vkallaher@starwood.com, ccarpenter@Starwood.com and stwd2019fl1@starwood.com, or
such other email address as provided by the Advancing Agent to the Note
Administrator. The Note Administrator shall provide the Advancing Agent with
additional email notice, prior to any funding of an Interest Advance by the
Advancing Agent, of any additional interest remittances received by the Note
Administrator after delivery of such initial notice that reduces such Interest
Shortfall. No later than 10:00 a.m. (New York time) on the related Payment Date,
the Advancing Agent shall advance the difference between such amounts (each such
advance, an “Interest Advance”) by deposit of an amount equal to such Interest
Advance in the Payment Account, subject to a determination of recoverability by
the Advancing Agent as described in Section 10.6(b), and subject to a maximum
limit in respect of any Payment Date equal to the lesser of (i) the aggregate of
such Interest Shortfall that would otherwise occur on the Class A Notes, the
Class A-S Notes and the Class B Notes on such Payment Date and (ii) the
aggregate of the interest payments not received in respect of Collateral
Interests with respect to such Payment Date (including, for such purpose,
interest payments received on the Collateral Interests but applied to pay
certain expenses in accordance with the terms of the Servicing Agreement).

 



166 

 

 

Notwithstanding the foregoing, in no circumstance will the Advancing Agent be
required to make an Interest Advance in respect of a Collateral Interest to the
extent that the aggregate outstanding amount of all unreimbursed Interest
Advances would exceed the Aggregate Outstanding Amount of the Class A Notes, the
Class A-S Notes and the Class B Notes. In addition, in no event will the
Advancing Agent or Backup Advancing Agent be required to advance any payments in
respect of principal of any Note. Any Interest Advance made by the Advancing
Agent with respect to a Payment Date that is in excess of the actual Interest
Shortfall for such Payment Date shall be refunded to the Advancing Agent by the
Note Administrator on the next Business Day (or, if such Interest Advance is
made prior to final determination by the Note Administrator of such Interest
Shortfall, on the Business Day of such final determination).

 

The Advancing Agent shall provide the Note Administrator written notice of a
determination by the Advancing Agent that a proposed Interest Advance would
constitute a Nonrecoverable Interest Advance no later than 10:00 a.m. (New York
time) on the related Payment Date. If the Advancing Agent shall fail to make any
required Interest Advance no later than 10:00 a.m. (New York time) on the
Payment Date upon which distributions are to be made pursuant to
Section 11.1(a)(i), the Note Administrator shall remove the Advancing Agent in
its capacity as advancing agent hereunder as required under Section 17.5(d) and
the Backup Advancing Agent shall be required to make such Interest Advance no
later than 11:00 a.m. (New York time) on the Payment Date, subject to a
determination of recoverability by the Backup Advancing Agent as described in
Section 10.6(b). Based upon available information at the time, the Backup
Advancing Agent or the Advancing Agent or the Collateral Manager, as applicable,
will provide fifteen (15) days prior notice to the Rating Agencies if recovery
of a Nonrecoverable Interest Advance would result in an Interest Shortfall on
the next succeeding Payment Date. No later than the close of business on the
Determination Date related to a Payment Date on which the recovery of a
Nonrecoverable Interest Advance would result in an Interest Shortfall, the
Backup Advancing Agent or the Advancing Agent or the Collateral Manager, as
applicable, shall provide the Rating Agencies with notice of such recovery.

 

(b)           Notwithstanding anything herein to the contrary, neither the
Advancing Agent nor the Backup Advancing Agent, as applicable, shall be required
to make any Interest Advance unless such Person determines, in its sole
discretion, exercised in good faith that such Interest Advance, or such proposed
Interest Advance, plus interest expected to accrue thereon at the Reimbursement
Rate, will not be a Nonrecoverable Interest Advance. In determining whether any
proposed Interest Advance will be, or whether any Interest Advance previously
made is, a Nonrecoverable Interest Advance, the Advancing Agent or the Backup
Advancing Agent, as applicable, will take into account:

 

(i)            amounts that may be realized on each Mortgaged Property in its
“as is” or then-current condition and occupancy;

 

(ii)           the potential length of time before such Interest Advance may be
reimbursed and the resulting degree of uncertainty with respect to such
reimbursement; and

 

(iii)          the possibility and effects of future adverse changes with
respect to the Mortgaged Properties, and

 

(iv)          the fact that Interest Advances are intended to provide liquidity
only and not credit support to the Holders of the Notes.

 



167 

 

 

For purposes of any such determination of whether an Interest Advance
constitutes or would constitute a Nonrecoverable Interest Advance, an Interest
Advance will be deemed to be nonrecoverable if the Advancing Agent or the Backup
Advancing Agent, as applicable, determines that future Interest Proceeds and
Principal Proceeds may be ultimately insufficient to fully reimburse such
Interest Advance, plus interest thereon at the Reimbursement Rate within a
reasonable period of time. The Backup Advancing Agent will be entitled to
conclusively rely on any affirmative determination by the Advancing Agent that
an Interest Advance would have been a Nonrecoverable Interest Advance. Absent
bad faith, the determination by the Advancing Agent or the Backup Advancing
Agent, as applicable, as to the nonrecoverability of any Interest Advance shall
be conclusive and binding on the Holders of the Class A Notes, the Class A-S
Notes and the Class B Notes.

 

(c)           Each of the Advancing Agent and the Backup Advancing Agent may
recover any previously unreimbursed Interest Advance made by it (including any
Nonrecoverable Interest Advance), together with interest thereon, first, from
Interest Proceeds and second (to the extent that there are insufficient Interest
Proceeds for such reimbursement), from Principal Proceeds to the extent that
such reimbursement would not trigger an additional Interest Shortfall; provided
that if at any time an Interest Advance is determined to be a Nonrecoverable
Interest Advance, the Advancing Agent or the Backup Advancing Agent shall be
entitled to recover all outstanding Interest Advances from the Collection
Account pursuant to the Servicing Agreement on any Business Day during any
Interest Accrual Period prior to the related Determination Date. The Advancing
Agent or Backup Advancing Agent, as the case may be, shall be permitted (but not
obligated) to defer or otherwise structure the timing of recoveries of
Nonrecoverable Interest Advances in such manner as the Advancing Agent or Backup
Advancing Agent, as the case may be, determines is in the best interest of the
Holders of the Notes, as a collective whole, which may include being reimbursed
for Nonrecoverable Interest Advances in installments.

 

(d)           The Advancing Agent and the Backup Advancing Agent will each be
entitled with respect to any Interest Advance made by it (including
Nonrecoverable Interest Advances) to interest accrued on the amount of such
Interest Advance for so long as it is outstanding at the Reimbursement Rate.

 

(e)           The obligations of the Advancing Agent and the Backup Advancing
Agent to make Interest Advances in respect of the Class A Notes, the Class A-S
Notes and the Class B Notes will continue through the Stated Maturity Date,
unless such Notes are previously redeemed or repaid in full.

 

(f)            In no event will the Advancing Agent, in its capacity as such
hereunder, or the Note Administrator, in its capacity as Backup Advancing Agent
hereunder, be required to advance any amounts in respect of payments of
principal of any Notes, nor payments in respect of interest, other than with
respect to the Class A Notes, the Class A-S Notes and the Class B Notes.
Additionally, in no event will the Advancing Agent, in its capacity as such
hereunder, or the Note Administrator, in its capacity as Backup Advancing Agent
hereunder, be required to advance any amounts in respect of payments of
principal or interest, or any other amounts, of any Collateral Interest.

 



168 

 

 

(g)           In consideration of the performance of its obligations hereunder,
the Advancing Agent shall be entitled to receive, at the times set forth herein
and subject to the Priority of Payments, to the extent funds are available
therefor, the Advancing Agent Fee. For so long as (i) Starwood Property Mortgage
(or any of its Affiliates) is the Advancing Agent and (ii) any of SPT Real
Estate Capital’s affiliates owns the Preferred Shares, Starwood Property
Mortgage hereby agrees, on behalf of itself and its affiliates, to waive its
rights to receive the Advancing Agent Fee and any Reimbursement Interest. In the
event that the Advancing Agent fails to make an Interest Advance required to be
made by the Advancing Agent pursuant to the terms of this Indenture, (x) the
Advancing Agent shall be in default of its obligations under this Indenture, (y)
the Backup Advancing Agent shall be required to make such Interest Advance and
shall be entitled to receive, in consideration thereof, the Advancing Agent Fee
in accordance with the Priority of Payments and (z) the Note Administrator shall
terminate the Advancing Agent and use commercially reasonable efforts for up to
90 days following such termination to replace the Advancing Agent with a
successor advancing agent that satisfies the requirements set forth in this
Indenture. If the Advancing Agent is terminated for failing to make an Interest
Advance hereunder (as provided in Section 17.5(d)) (or for failing to make a
Servicing Advance under the Servicing Agreement) that the Advancing Agent did
not determine to be nonrecoverable, any applicable subsequent successor
advancing agent will be entitled to receive the Advancing Agent Fee (plus
Reimbursement Interest on any Interest Advance made by the applicable subsequent
successor advancing agent).

 

(h)           The determination by the Advancing Agent or the Backup Advancing
Agent (in its capacity as successor Advancing Agent), as applicable, (i) that it
has made a Nonrecoverable Interest Advance (together with Reimbursement Interest
thereon) or (ii) that any proposed Interest Advance, if made, would constitute a
Nonrecoverable Interest Advance, shall be evidenced by an Officer’s Certificate
delivered promptly to the Trustee, the Note Administrator, the Issuer and the
17g-5 Information Provider, setting forth the basis for such determination;
provided that failure to give such notice, or any defect therein, shall not
impair or affect the validity of, or the Advancing Agent or the Backup Advancing
Agent, entitlement to reimbursement with respect to, any Interest Advance.

 

Section 10.7.  Reports by Parties.. The Note Administrator shall supply, in a
timely fashion, to the Issuer, the Trustee, the Special Servicer, the Servicer
and the Collateral Manager any information regularly maintained by the Note
Administrator that the Issuer, the Trustee, the Special Servicer, the Servicer
or the Collateral Manager may from time to time request in writing with respect
to the Collateral or the Indenture Accounts and provide any other information
reasonably available to the Note Administrator by reason of its acting as Note
Administrator hereunder and required to be provided by Section 10.8 or to permit
the Collateral Manager to perform its obligations under the Collateral
Management Agreement. Each of the Issuer, the Servicer, and the Special Servicer
shall promptly forward to the Collateral Manager, the Trustee and the Note
Administrator any information in their possession or reasonably available to
them concerning any of the Collateral that the Trustee or the Note Administrator
reasonably may request or that reasonably may be necessary to enable the Note
Administrator to prepare any report or to enable the Trustee or the Note
Administrator to perform any duty or function on its part to be performed under
the terms of this Indenture.

 



169 

 

 

Section 10.8.  Reports; Accountings.

 

(a)            Based on the CREFC® Loan Periodic Update File prepared by the
Servicer with respect to the Serviced Commercial Real Estate Loans and delivered
by the Servicer to the Note Administrator no later than 2:00 p.m. (New York
time) on the 2nd Business Day prior to each Payment Date, the Note Administrator
shall prepare and make available on its website initially located at
www.ctslink.com, on each Payment Date to Privileged Persons, a report
substantially in the form of Exhibit O hereto (the “Monthly Report”), setting
forth the following information:

 

(i)            the amount of the distribution of principal and interest on such
Payment Date to the Noteholders and any reduction of the Aggregate Outstanding
Amount of the Notes;

 

(ii)           the aggregate amount of compensation paid to the Note
Administrator, the Trustee and servicing compensation paid to the Servicer
during the related Due Period;

 

(iii)          the Aggregate Outstanding Portfolio Balance outstanding
immediately before and immediately after the Payment Date;

 

(iv)          the number, Aggregate Outstanding Portfolio Balance, weighted
average remaining term to maturity and weighted average interest rate of the
Collateral Interests as of the end of the related Due Period;

 

(v)           the number and aggregate principal balance of Collateral Interests
that are (A) delinquent 30-59 days, (B) delinquent 60-89 days, (C) delinquent 90
days or more and (D) current but Specially Serviced Loans or in foreclosure but
not an REO Property;

 

(vi)          the value of any REO Property owned by the Issuer or any Permitted
Subsidiary as of the end of the related Due Period, on an individual Collateral
Interest basis, based on the most recent appraisal or valuation;

 

(vii)         the amount of Interest Proceeds and Principal Proceeds received in
the related Due Period;

 

(viii)        the amount of any Interest Advances made by the Advancing Agent or
the Backup Advancing Agent, as applicable;

 

(ix)           the payments due pursuant to the Priority of Payments with
respect to each clause thereof;

 

(x)            the number and related principal balances of any Collateral
Interests that have been (or are related to Participated Loans that have been)
extended or modified during the related Due Period on an individual basis;

 



170 

 

 

(xi)           the amount of any remaining unpaid Interest Shortfalls as of the
close of business on the Payment Date;

 

(xii)          a listing of each Collateral Interest that was the subject of a
principal prepayment during the related collection period and the amount of
principal prepayment occurring;

 

(xiii)         the aggregate unpaid principal balance of the Collateral
Interests outstanding as of the close of business on the related Determination
Date;

 

(xiv)        with respect to any Collateral Interest as to which a liquidation
occurred during the related Due Period (other than through a payment in full),
(A) the number thereof and (B) the aggregate of all liquidation proceeds which
are included in the Payment Account and other amounts received in connection
with the liquidation (separately identifying the portion thereof allocable to
distributions of the Notes);

 

(xv)         with respect to any REO Property owned by the Issuer or any
Permitted Subsidiary thereof, as to which the Special Servicer determined that
all payments or recoveries with respect to the related property have been
ultimately recovered during the related collection period, (A) the related
Collateral Interest and (B) the aggregate of all liquidation proceeds and other
amounts received in connection with that determination (separately identifying
the portion thereof allocable to distributions on the Securities);

 

(xvi)        [Reserved]

 

(xvii)        the aggregate amount of interest on monthly debt service advances
in respect of the Collateral Interests paid to the Advancing Agent and/or the
Backup Advancing Agent since the prior Payment Date;

 

(xviii)       a listing of each material modification, extension or waiver made
with respect to each Collateral Interest;

 

(xix)         an itemized listing of any Special Servicing Fees received from
the Special Servicer or any of its affiliates during the related Due Period;

 

(xx)          the amount of any dividends or other distributions to the
Preferred Shares on the Payment Date;

 

(xxi)         the Net Outstanding Portfolio Balance; and

 

(xxii)        confirmation that the Trustee has received, within the preceding
month, a certificate from SPT Real Estate Capital and the Retention Holder in
accordance with Section 3(d)(i) of the EU Risk Retention Letter.

 



171 

 

 

(b)           The Note Administrator will post on the Note Administrator’s
Website, any report received from the Servicer or Special Servicer detailing any
breach of the representations and warranties with respect to any Collateral
Interest by the Seller or any of its affiliates and the steps taken by the
Seller or any of its affiliates to cure such breach; a listing of any breach of
the representations and warranties with respect to any Collateral Interest by
the Seller or any of its affiliates and the steps taken by the Seller or any of
its affiliates to cure such breach.

 

(c)           All information made available on the Note Administrator’s Website
will be restricted and the Note Administrator will only provide access to such
reports to Privileged Persons in accordance with this Indenture. In connection
with providing access to its website, the Note Administrator may require
registration and the acceptance of a disclaimer.

 

(d)           Not more than five (5) Business Days after receiving an Issuer
Request requesting information regarding an Auction Call Redemption, a Clean-up
Call, a Tax Redemption, or an Optional Redemption as of a proposed Redemption
Date, the Note Administrator shall, subject to its timely receipt of the
necessary information to the extent not in its possession, compute the following
information and provide such information in a statement (the “Redemption Date
Statement”) delivered to the Collateral Manager, the Holders of the Preferred
Shares and the Preferred Share Paying Agent:

 

(i)            the Aggregate Outstanding Amount of the Notes of the Class or
Classes to be redeemed as of such Redemption Date;

 

(ii)           the amount of accrued interest due on such Notes as of the last
day of the Due Period immediately preceding such Redemption Date;

 

(iii)          the Redemption Price;

 

(iv)          the sum of all amounts due and unpaid under Section 11.1(a) (other
than amounts payable on the Notes being redeemed or to the Noteholders thereof);
and

 

(v)           the amounts in the Collection Account and the Indenture Accounts
available for application to the redemption of such Notes.

 

(e)           Commencing after the quarter ending on December 31, 2019, the
Issuer shall provide quarterly updates on the status of the business plan for
each Collateral Interest, which reports shall be posted to the Note
Administrator’s Website. Such reports shall be delivered by the Issuer via email
to cts.cmbs.bond.admin@wellsfargo.com.

 

172 

 



 

Section 10.9.  Release of Collateral Interests; Release of Collateral.

 

(a)           If no Event of Default has occurred and is continuing and subject
to Article 12 hereof, the Issuer (or the Collateral Manager on its behalf) may
direct the Trustee to release a Pledged Collateral Interest from the lien of
this Indenture, by Issuer Order delivered to the Trustee and the Custodian at
least two (2) Business Days prior to the settlement date for any sale of a
Pledged Collateral Interest, which Issuer Order shall be accompanied by a
certification of the Collateral Manager (i) that the Pledged Collateral Interest
has been sold pursuant to and in compliance with Article 12 or (ii) in the case
of a redemption pursuant to Section 9.1, that the Pledged Collateral Interest
has been sold in compliance with Section 9.1(f), and, upon receipt of a Request
for Release of such Collateral Interest from the Collateral Manager, the
Servicer or the Special Servicer, the Custodian shall deliver any such Pledged
Collateral Interest, if in physical form, duly endorsed to the broker or
purchaser designated in such Issuer Order or to the Issuer if so requested in
the Issuer Order, or, if such Pledged Collateral Interest is represented by a
Security Entitlement, cause an appropriate transfer thereof to be made, in each
case against receipt of the sales price therefor as set forth in such Issuer
Order. If requested, the Custodian may deliver any such Pledged Collateral
Interest in physical form for examination (prior to receipt of the sales
proceeds) in accordance with street delivery custom. The Custodian shall (i)
deliver any agreements and other documents in its possession relating to such
Pledged Collateral Interest and (ii) the Trustee, if applicable, duly assign
each such agreement and other document, in each case, to the broker or purchaser
designated in such Issuer Order or to the Issuer if so requested in the Issuer
Order.

 

(b)           The Issuer (or the Collateral Manager on behalf of the Issuer) may
deliver to the Trustee and Custodian at least three (3) Business Days prior to
the date set for redemption or payment in full of a Pledged Collateral Interest,
an Issuer Order certifying that such Pledged Collateral Interest is being paid
in full. Thereafter, the Collateral Manager, the Servicer or the Special
Servicer, by delivery of a Request for Release, may direct the Custodian to
deliver such Pledged Collateral Interest and the related Collateral Interest
File therefor on or before the date set for redemption or payment, to the
Collateral Manager, the Servicer or the Special Servicer for redemption against
receipt of the applicable redemption price or payment in full thereof.

 

(c)           With respect to any Collateral Interest subject to a workout or
restructuring, the Issuer (or the Collateral Manager on behalf of the Issuer)
may, by Issuer Order delivered to the Trustee and Custodian at least two (2)
Business Days prior to the date set for an exchange, tender or sale, certify
that a Collateral Interest is subject to a workout or restructuring and setting
forth in reasonable detail the procedure for response thereto. Thereafter, the
Collateral Manager, the Servicer or the Special Servicer may, in accordance with
the terms of, and subject to any required consent and consultation obligations
set forth in the Servicing Agreement, direct the Custodian, by delivery to the
Custodian of a Request for Release, to deliver any Collateral to the Collateral
Manager, the Servicer or the Special Servicer in accordance with such Request
for Release.

 

(d)           The Special Servicer shall remit to the Servicer for deposit into
the Collection Account any proceeds received by it from the disposition of a
Pledged Collateral Interest and treat such proceeds as Principal Proceeds, for
remittance by the Servicer to the Note Administrator on the first Remittance
Date occurring thereafter. None of the Trustee, the Note Administrator or the
Securities Intermediary shall be responsible for any loss resulting from
delivery or transfer of any such proceeds prior to receipt of payment in
accordance herewith.

 



173 

 

 

 

(e)           The Trustee shall, upon receipt of an Issuer Order declaring that
there are no Notes Outstanding and all obligations of the Issuer hereunder have
been satisfied, release the Collateral from the lien of this Indenture.

 

(f)            Upon receiving actual notice of any offer or any request for a
waiver, consent, amendment or other modification with respect to any Collateral
Interest, or in the event any action is required to be taken in respect to an
Loan Document, the Special Servicer on behalf of the Issuer will promptly notify
the Collateral Manager and the Servicer of such request, and the Special
Servicer shall grant any waiver or consent, and enter into any amendment or
other modification pursuant to the Servicing Agreement in accordance with the
Servicing Standard. In the case of any modification or amendment that results in
the release of the related Collateral Interest, notwithstanding anything to the
contrary in Section 5.5(a), the Custodian, upon receipt of a Request for
Release, shall release the related Collateral Interest File upon the written
instruction of the Special Servicer.

 

Section 10.10. Information Available Electronically.

 

(a)           The Note Administrator shall make available to any Privileged
Person (in each case, as applicable, to the extent received by it) by means of
the Note Administrator’s Website the following items (to the extent such items
were prepared by or delivered to the Note Administrator in electronic format):

 

(i)             the following documents, which will initially be available under
a tab or heading designated “deal documents”:

 

(1)            the final Offering Memorandum related to the Notes offered
thereunder;

 

(2)            the Governing Documents of the Issuer;

 

(3)            the Servicing Agreement, any schedules, exhibits and supplements
thereto;

 

(4)            the Preferred Share Paying Agency Agreement, and any schedules,
exhibits and supplements thereto;

 

(5)            this Indenture, and any schedules, exhibits and supplements
thereto; and

 

(6)            the CREFC® Loan Setup file;

 

(ii)            the following documents will initially be available under a tab
or heading designated “periodic reports”:

 

(1)            the Monthly Reports prepared by the Note Administrator pursuant
to Section 10.8(a); and

 





174 

 

  

(2)            certain information and reports specified in the Servicing
Agreement (including the collection of reports specified by CRE Finance Council
or any successor organization reasonably acceptable to the Note Administrator
and the Servicer) known as the “CREFC® Investor Reporting Package” relating to
the Collateral Interests (including Reinvestment Collateral Interests and
Exchange Collateral Interests) to the extent that the Note Administrator
receives such information and reports from the Servicer and the Special Servicer
from time to time;

 

(iii)           the following documents, which will initially be available under
a tab or heading designated “additional documents”:

 

(1)            inspection reports delivered to the Note Administrator under the
terms of the Servicing Agreement;

 

(2)            appraisals delivered to the Note Administrator under the terms of
the Servicing Agreement;

 

(3)            any quarterly updates on the status of the business plan for each
Collateral Interest delivered by the Issuer to the Note Administrator; and

 

(4)            upon direction of the Issuer, any reports or such other
information that, from time to time, the Issuer or the Special Servicer provides
to the Note Administrator to be made available on the Note Administrator’s
Website;

 

(iv)           the following documents, which will initially be available under
a tab or heading designated “special notices”:

 

(1)            notice of final payment on the Notes delivered to the Note
Administrator pursuant to Section 2.7(e);

 

(2)            notice of termination of the Servicer or the Special Servicer;

 

(3)            notice of a servicer termination event (with respect to the
Servicer or the Special Servicer, as applicable), each as defined in the
Servicing Agreement and delivered to the Note Administrator under the terms of
the Servicing Agreement;

 

(4)           notice of the resignation of any party to this Indenture and
notice of the acceptance of appointment of a replacement for any such party, to
the extent such notice is prepared or received by the Note Administrator;

 

(5)           officer’s certificates supporting the determination that any
Interest Advance was (or, if made, would be) a Nonrecoverable Interest Advance
delivered to the Note Administrator pursuant to Section 10.6(b);

 

175 

 

 

(6)            any direction received by the Note Administrator from the
Collateral Manager for the termination of the Special Servicer during any period
when such person is entitled to make such a direction;

 

(7)            any direction received by the Note Administrator from a Majority
of the Controlling Class or a Supermajority of the Notes for the termination of
the Note Administrator or the Trustee pursuant to Section 6.9(c);

 

(8)            any notices from the Collateral Manager with respect to any
Benchmark Transition Event, Benchmark Replacement Date, Benchmark Replacement,
Benchmark Replacement Adjustment or any supplemental indenture implementing
Benchmark Replacement Conforming Changes; and

 

(9)            any notice or documents provided to the Note Administrator by the
Collateral Manager or the Servicer directing the Note Administrator to post to
the “special notices” tab.

 

(v)           Any notices required pursuant to the EU Risk Retention Letter and
provided by the EU Retention Holder, the Retention Holder, or the Collateral
Manager to the Note Administrator, which will initially be available under a tab
or heading designated “EU Risk Retention”;

 

(vi)          The following notices provided by the Retention Holder or the
Collateral Manager to the Note Administrator, if any, which will initially be
available under a tab or heading designated “U.S. Risk Retention Special
Notices”:

 

(1)            any changes to the fair values set forth in the “U.S. Credit Risk
Retention” Section of the Offering Memorandum between the date of the Offering
Memorandum and the Closing Date;

 

(2)           any material differences between the valuation methodology or any
of the key inputs and assumptions that were used in calculating the fair value
or range of fair values prior to the pricing of the Notes and the Closing Date;
and

 

(3)           any noncompliance by the Sponsor with the credit risk retention
requirements under Section 15G of the Exchange Act.

 

The Note Administrator shall, in addition to posting the applicable notices on
the “U.S. Risk Retention Special Notices” tab, provide email notification to any
Privileged Person (other than market data providers) that has registered to
receive access to the Note Administrator’s website that a notice has been posted
to the “U.S. Risk Retention Special Notices” tab.

 

(vii)         the “Investor Q&A Forum” pursuant to Section 10.11; and

 





176 

 

 



(viii)        solely to Noteholders and holders of any Preferred Shares, the
“Investor Registry” pursuant to Section 10.11.

 

(a)            Privileged Persons who execute Exhibit P-2 shall only be entitled
to access the Monthly Report, and shall not have access to any other information
on the Note Administrator’s Website.

 

(b)           The Note Administrator’s Website shall initially be located at
www.ctslink.com. The foregoing information shall be made available by the Note
Administrator on the Note Administrator’s Website promptly following receipt.
The Note Administrator may change the titles of the tabs and headings on
portions of its website, and may re-arrange the files as it deems proper. The
Note Administrator shall have no obligation or duty to verify, confirm or
otherwise determine whether the information being delivered is accurate,
complete, conforms to the transaction, or otherwise is or is not anything other
than what it purports to be. In the event that any such information is delivered
or posted in error, the Note Administrator may remove it from the Note
Administrator’s Website. The Note Administrator has not obtained and shall not
be deemed to have obtained actual knowledge of any information posted to the
Note Administrator’s Website to the extent such information was not produced by
the Note Administrator. In connection with providing access to the Note
Administrator’s Website, the Note Administrator may require registration and the
acceptance of a disclaimer. The Note Administrator shall not be liable for the
dissemination of information in accordance with the terms of this Agreement,
makes no representations or warranties as to the accuracy or completeness of
such information being made available, and assumes no responsibility for such
information. Assistance in using the Note Administrator’s Website can be
obtained by calling (866) 846-4526.

 





177 

 

 



Section 10.11. Investor Q&A Forum; Investor Registry.

 

(a)           The Note Administrator shall make the “Investor Q&A Forum”
available to Privileged Persons and prospective purchasers of Notes that are
Privileged Persons by means of the Note Administrator’s Website, where
Noteholders (including beneficial owners of Notes) may (i) submit inquiries to
the Note Administrator relating to the Monthly Reports, and submit inquiries to
the Collateral Manager, the Servicer or the Special Servicer (each, a “Q&A
Respondent”) relating to any servicing reports prepared by that party, the
Collateral Interests, or the properties related thereto (each, an “Inquiry” and
collectively, “Inquiries”), and (ii) view Inquiries that have been previously
submitted and answered, together with the answers thereto. Upon receipt of an
Inquiry for a Q&A Respondent, the Note Administrator shall forward the Inquiry
to the applicable Q&A Respondent, in each case via email within a commercially
reasonable period of time following receipt thereof. Following receipt of an
Inquiry, the Note Administrator and the applicable Q&A Respondent, unless such
party determines not to answer such Inquiry as provided below, shall reply to
the Inquiry, which reply of the applicable Q&A Respondent shall be by email (or
such other method as to which the Note Administrator, the Collateral Manager,
the Servicer and the Special Servicer may mutually agree) to the Note
Administrator. The Note Administrator shall post (within a commercially
reasonable period of time following preparation or receipt of such answer, as
the case may be) such Inquiry and the related answer to the Note Administrator’s
Website. If the Note Administrator or the applicable Q&A Respondent determines,
in its respective sole discretion, that (i) any Inquiry is not of a type
described above, (ii) answering any Inquiry would not be in the best interests
of the Issuer or the Noteholders, (iii) answering any Inquiry would be in
violation of applicable law, the Loan Documents, this Indenture, the Servicing
Agreement, the Collateral Management Standard or the Collateral Management
Agreement, (iv) answering any Inquiry would materially increase the duties of,
or result in significant additional cost or expense to, the Note Administrator,
the Servicer, the Special Servicer or the Collateral Manager, as applicable or
(v) answering any such inquiry would reasonably be expected to result in the
waiver of an attorney client privilege or the disclosure of attorney work
product, or is otherwise not advisable to answer, it shall not be required to
answer such Inquiry and shall promptly notify the Note Administrator of such
determination. The Note Administrator shall notify the Person who submitted such
Inquiry in the event that the Inquiry shall not be answered in accordance with
the terms of this Agreement. Any notice by the Note Administrator to the Person
who submitted an Inquiry that shall not be answered shall include the following
statement: “Because the Indenture and the Servicing Agreement provides that the
Note Administrator, the Servicer, the Special Servicer or the Collateral Manager
shall not answer an Inquiry if it determines, in its respective sole discretion,
that (i) any Inquiry is beyond the scope of the topics described in the
Indenture, (ii) answering any Inquiry would not be in the best interests of the
Issuer and/or the Noteholders, (iii) answering any Inquiry would be in violation
of applicable law or the Loan Documents, the Collateral Management Agreement,
the Indenture or the Servicing Agreement, (iv) answering any Inquiry would
materially increase the duties of, or result in significant additional cost or
expense to, the Note Administrator, the Servicer, the Special Servicer or the
Collateral Manager, as applicable, or (v) answering any such inquiry would
reasonably be expected to result in the waiver of an attorney client privilege
or the disclosure of attorney work product, or is otherwise not advisable to
answer, no inference shall be drawn from the fact that the Note Administrator,
the Servicer, the Special Servicer or the Collateral Manager has declined to
answer the Inquiry.” Answers posted on the Investor Q&A Forum shall be
attributable only to the respondent, and shall not be deemed to be answers from
any of the Issuer, the Co-Issuer, the Collateral Manager, the Placement Agents
or any of their respective Affiliates. None of the Placement Agents, the Issuer,
the Co-Issuer, the Seller, the Collateral Manager, the Advancing Agent, the
Future Funding Indemnitor, the Retention Holder, the Servicer, the Special
Servicer, the Note Administrator or the Trustee, or any of their respective
Affiliates shall certify to any of the information posted in the Investor Q&A
Forum and no such party shall have any responsibility or liability for the
content of any such information. The Note Administrator shall not be required to
post to the Note Administrator’s Website any Inquiry or answer thereto that the
Note Administrator determines, in its sole discretion, is administrative or
ministerial in nature. The Investor Q&A Forum shall not reflect questions,
answers and other communications that are not submitted via the Note
Administrator’s Website. Additionally, the Note Administrator may require
acceptance of a waiver and disclaimer for access to the Investor Q&A Forum. 

 



178 

 

 



(b)           The Note Administrator shall make available to any Noteholder or
Preferred Shareholder and any beneficial owner of a Note, the Investor Registry.
The “Investor Registry” shall be a voluntary service available on the Note
Administrator’s Website, where Noteholders and beneficial owners of Notes can
register and thereafter obtain information with respect to any other Noteholder
or beneficial owner that has so registered. Any Person registering to use the
Investor Registry shall be required to certify that (i) it is a Noteholder, a
beneficial owner of a Note or a Preferred Shareholder and (ii) it grants
authorization to the Note Administrator to make its name and contact information
available on the Investor Registry for at least 45 days from the date of such
certification to other registered Noteholders and registered beneficial owners
or Notes. Such Person shall then be asked to enter certain mandatory fields such
as the individual’s name, the company name and email address, as well as certain
optional fields such as address, and phone number. If any Noteholder or
beneficial owner of a Note notifies the Note Administrator that it wishes to be
removed from the Investor Registry (which notice may not be within forty-five
(45) days of its registration), the Note Administrator shall promptly remove it
from the Investor Registry. The Note Administrator shall not be responsible for
verifying or validating any information submitted on the Investor Registry, or
for monitoring or otherwise maintaining the accuracy of any information thereon.
The Note Administrator may require acceptance of a waiver and disclaimer for
access to the Investor Registry.

 

(c)           Certain information concerning the Collateral and the Notes,
including the Monthly Reports, CREFC® reports, supplemental notices and the
items specified in clauses (i) through (iii) of Section 10.8(a), shall be
provided by the Note Administrator to certain market data providers upon receipt
by the Note Administrator from such persons of a certification in the form of
Exhibit Q hereto, which certification may be submitted electronically via the
Note Administrator’s Website. The Issuer hereby authorizes the provision of such
information to Bloomberg, L.P., Trepp, LLC, Intex Solutions, Inc., CMBS.com,
Inc., Markit, LLC, Interactive Data Corporation, Thomson Reuters Corporation and
PricingDirect Inc.

 

(d)           The 17g-5 Information Provider will make the “Rating Agency Q&A
Forum and Servicer Document Request Tool” available to NRSROs via the 17g-5
Information Providers Website, where NRSROs may (i) submit inquiries to the
Trustee or Note Administrator relating to the Monthly Report, (ii) submit
inquiries to the Servicer, Collateral Manager or the Special Servicer relating
to servicing reports, or the Collateral, except to the extent already obtained,
(iii) submit requests for loan-level reports and information, and (iv) view
previously submitted inquiries and related answers or reports, as the case may
be. The Collateral Manager, the Trustee, the Note Administrator, the Servicer or
the Special Servicer, as applicable, will be required to answer each inquiry,
unless it determines that (a) answering the inquiry would be in violation of
applicable law, the Servicing Standard, this Indenture, the Servicing Agreement,
the Collateral Management Standard, the Collateral Management Agreement or the
applicable loan documents, (b) answering the inquiry would or is reasonably
expected to result in a waiver of an attorney-client privilege or the disclosure
of attorney work product, or (c) answering the inquiry would materially increase
the duties of, or result in significant additional cost or expense to, such
party, and the performance of such additional duty or the payment of such
additional cost or expense is beyond the scope of its duties under this
Indenture or the Servicing Agreement, as applicable. In the event that any of
the Collateral Manager, the Trustee, the Note Administrator, the Servicer or the
Special Servicer declines to answer an inquiry, it shall promptly email the
17g-5 Information Provider with the basis of such declination. The 17g-5
Information Provider will be required to post the inquiries and the related
answers (or reports, as applicable) on the Rating Agency Q&A Forum and Servicer
Document Request Tool promptly upon receipt, or in the event that an inquiry is
unanswered, the inquiry and the basis for which it was unanswered. The Rating
Agency Q&A Forum and Servicer Document Request Tool may not reflect questions,
answers, or other communications which are not submitted through the 17g-5
Website. Answers and information posted on the Rating Agency Q&A Forum and
Servicer Document Request Tool will be attributable only to the respondent, and
will not be deemed to be answers from any other Person. No such other Person
will have any responsibility or liability for, and will not be deemed to have
knowledge of, the content of any such information.

 





179 

 

 



Section 10.12. Certain Procedures.

 

(a)           For so long as the Notes may be transferred only in accordance
with Rule 144A, the Issuer (or the Collateral Manager on its behalf) will ensure
that any Bloomberg screen containing information about the Rule 144A Global
Notes includes the following (or similar) language:

 

(i)             the “Note Box” on the bottom of the “Security Display” page
describing the Rule 144A Global Notes will state: “Iss’d Under 144A”;

 

(ii)            the “Security Display” page will have the flashing red indicator
“See Other Available Information”; and

 

(b)           the indicator will link to the “Additional Security Information”
page, which will state that the Offered Notes, the Class E-E Notes and the Class
E-X Notes “are being offered in reliance on the exemption from registration
under Rule 144A of the Securities Act to persons who are qualified institutional
buyers (as defined in Rule 144A under the Securities Act).”

 

ARTICLE 11

APPLICATION OF FUNDS

 

Section 11.1. Disbursements of Amounts from Payment Account.

 

(a)           Notwithstanding any other provision in this Indenture, but subject
to the other subsections of this Section 11.1, on each Payment Date, the Note
Administrator shall disburse amounts transferred to the Payment Account in
accordance with the following priorities (the “Priority of Payments”):

 

(i)             Interest Proceeds. On each Payment Date that is not a Redemption
Date, the Stated Maturity Date or a Payment Date following an acceleration of
the Notes due to the occurrence and continuation of an Event of Default,
Interest Proceeds with respect to the related Due Period shall be distributed in
the following order of priority:



 

180 

 



 

(1)           to the payment of taxes and filing fees (including any registered
office and government fees) owed by the Issuer or the Co-Issuer, if any;

 

(2)           (a) first, to the extent not previously reimbursed, to the
Advancing Agent or the Backup Advancing Agent, the aggregate amount of any
Nonrecoverable Interest Advances due and payable to such party; (b) second, to
Advancing Agent (or the Backup Advancing Agent if the Advancing Agent has failed
to make any Interest Advance required to be made by the Advancing Agent pursuant
to the terms hereof), the Advancing Agent Fee and any previously due but unpaid
Advancing Agent Fee (with respect to amounts owed to the Advancing Agent, unless
waived by the Advancing Agent) (provided that the Advancing Agent or Backup
Advancing Agent, as applicable, has not failed to make any Interest Advance
required to be made in respect of any Payment Date pursuant to this Indenture);
and (c) third, to the Advancing Agent and the Backup Advancing Agent, to the
extent due and payable to such party, Reimbursement Interest and reimbursement
of any outstanding Interest Advances not to exceed, in each case, the amount
that would result in an Interest Shortfall with respect to such Payment Date;

 

(3)           (a) first, pro rata, based on their entitlement, to the payment to
the Note Administrator and the Trustee of the accrued and unpaid fees in respect
of their services equal to, in the aggregate, $5,500, (b) second, to the payment
of other accrued and unpaid Company Administrative Expenses of the Note
Administrator, the Trustee, Custodian, the Paying Agent and the Preferred Share
Paying Agent and (c) third, to the payment of any other accrued and unpaid
Company Administrative Expenses, the aggregate of all such amounts in this
clause (c) (other than amounts payable to the Servicer or the Special Servicer)
per Expense Year not to exceed $250,000 per annum;

 

(4)            to the payment of the Collateral Manager Fee and any previously
due but unpaid Collateral Manager Fee (if not waived by the Collateral Manager);

 

(5)            to the payment of the Class A Interest Distribution Amount plus
any Class A Defaulted Interest Amount;

 

(6)            to the payment of the Class A-S Interest Distribution Amount plus
any Class A-S Defaulted Interest Amount;

 

(7)            to the payment of the Class B Interest Distribution Amount plus
any Class B Defaulted Interest Amount;

 

(8)            to the payment of the Class C Interest Distribution Amount plus
any Class C Defaulted Interest Amount;

 





181 

 

 



(9)            to the payment of the Class C Deferred Interest (in reduction of
the Aggregate Outstanding Amount of the Class C Notes);

 

(10)          to the payment of the Class D Interest Distribution Amount plus
any Class D Defaulted Interest Amount;

 

(11)          to the payment of the Class D Deferred Interest (in reduction of
the Aggregate Outstanding Amount of the Class D Notes);

 

(12)          pro rata, based on entitlement, to the payment of the Class E
Interest Distribution Amount, the Class E-E Interest Distribution Amount and the
Class E-X Interest Distribution Amount, plus, any Class E Defaulted Interest
Amount, any Class E-E Defaulted Interest Amount and any Class E-X Defaulted
Interest Amount;

 

(13)          pro rata, based on entitlement, to the payment of the Class E
Deferred Interest (in reduction of the Aggregate Outstanding Amount of the
Class E Notes) and the Class E-E Deferred Interest (in reduction of the
Aggregate Outstanding Amount of the Class E-E Notes);

 

(14)          if either of the Note Protection Tests is not satisfied as of the
Determination Date relating to such Payment Date, to the payment of, (i) first,
principal on the Class A Notes, (ii) second, principal on the Class A-S Notes,
(iii) third, principal on the Class B Notes, (iv) fourth, principal on the
Class C Notes, (v) fifth, principal on the Class D Notes and (vi) sixth, pro
rata based on Aggregate Outstanding Amount, principal on the Class E Notes and
the Class E-E Notes, in each case to the extent necessary to cause each of the
Note Protection Tests to be satisfied or, if sooner, until the Class A Notes,
the Class A-S Notes, the Class B Notes, the Class C Notes, the Class D Notes,
the Class E Notes and the Class E-E Notes have been paid in full;

 

(15)          pro rata, based on entitlement, to the payment of the Class F
Interest Distribution Amount, the Class F-E Interest Distribution Amount and the
Class F-X Interest Distribution Amount plus, any Class F Defaulted Interest
Amount, any Class F-E Defaulted Interest Amount and any Class F-X Defaulted
Interest Amount;

 

(16)          pro rata, based on entitlement, to the payment of the Class F
Deferred Interest (in reduction of the Aggregate Outstanding Amount of the
Class F Notes) and the Class F-E Deferred Interest (in reduction of the
Aggregate Outstanding Amount of the Class F-E Notes);

 

(17)          pro rata, based on entitlement, to the payment of the Class G
Interest Distribution Amount, the Class G-E Interest Distribution Amount and the
Class G-X Interest Distribution Amount, plus, any Class G Defaulted Interest
Amount, any Class G-E Defaulted Interest Amount and any Class G-X Defaulted
Interest Amount;

 





182 

 

 



(18)          pro rata, based on entitlement, to the payment of the Class G
Deferred Interest (in reduction of the Aggregate Outstanding Amount of the
Class G Notes) and the Class G-E Deferred Interest (in reduction of the
Aggregate Outstanding Amount of the Class G-E Notes);

 

(19)          to the payment of any Company Administrative Expenses not paid
pursuant to clause (3) above in the order specified therein; and

 

(20)          any remaining Interest Proceeds to be released from the lien of
this Indenture and paid (upon standing order of the Issuer) to the Preferred
Share Paying Agent for deposit into the Preferred Share Distribution Account for
distribution to the Preferred Shareholders subject to and in accordance with the
provisions of the Preferred Share Paying Agency Agreement.

 

(ii)            Principal Proceeds. On each Payment Date that is not a
Redemption Date, the Stated Maturity Date or a Payment Date following an
acceleration of the Notes due to the occurrence and continuation of an Event of
Default, Principal Proceeds with respect to the related Due Period shall be
distributed in the following order of priority:

 

(1)            to the payment of the amounts referred to in clauses (1) through
(5) of Section 11.1(a)(i) in the same order of priority specified therein,
without giving effect to any limitations on amounts payable set forth therein,
but only to the extent not paid in full thereunder;

 

(2)           during the Reinvestment Period and Replenishment Period and for so
long as the Note Protection Tests are satisfied, to be deposited into the
Reinvestment and Replenishment Account to be held for reinvestment in
Reinvestment Collateral Interests or, pursuant to written direction of the
Collateral Manager (on behalf of the Issuer) to be applied to pay the purchase
price of Reinvestment Collateral Interests, unless in each case, the Note
Administrator has received notice of an early termination of the Reinvestment
Period or Replenishment Period, as applicable, or the Collateral Manager on
behalf of the Issuer directs otherwise in writing, in which case Principal
Proceeds will be disbursed in accordance with the remaining steps in the
Priority of Payments (it being understood that the Collateral Manager shall be
deemed to have directed the reinvestment of all Principal Proceeds until such
time as it has provided the Note Administrator with a notice to the contrary);

 

(3)            to the payment of principal of the Class A Notes until the Class
A Notes have been paid in full;

 

(4)            to the payment of the Class A-S Interest Distribution Amount plus
any Class A-S Defaulted Interest Amount, to the extent not paid pursuant to
clause (6) of Section 11.1(a)(i) above;

 





183 

 

 



(5)            to the payment of principal of the Class A-S Notes until the
Class A-S Notes have been paid in full;

 

(6)            to the payment of the Class B Interest Distribution Amount plus
any Class B Defaulted Interest Amount, to the extent not paid pursuant to clause
(7) of Section 11.1(a)(i) above;

 

(7)            to the payment of principal of the Class B Notes until the Class
B Notes have been paid in full;

 

(8)            to the payment of the Class C Interest Distribution Amount plus
any Class C Defaulted Interest Amount, to the extent not paid pursuant to clause
(8) of Section 11.1(a)(i) above;

 

(9)            to the payment of principal of the Class C Notes (including any
Class C Deferred Interest) until the Class C Notes have been paid in full;

 

(10)          to the payment of the Class D Interest Distribution Amount plus
any Class D Defaulted Interest Amount, to the extent not paid pursuant to clause
(10) of Section 11.1(a)(i) above;

 

(11)          to the payment of principal of the Class D Notes (including any
Class D Deferred Interest) until the Class D Notes have been paid in full;

 

(12)          pro rata, based on entitlement, to the payment of the Class E
Interest Distribution Amount, the Class E-E Interest Distribution Amount and the
Class E-X Interest Distribution Amount, plus, any Class E Defaulted Interest
Amount, any Class E-E Defaulted Interest Distribution Amount and any Class E-X
Defaulted Interest Distribution Amount, to the extent not paid pursuant to
clause (12) of Section 11.1(a)(i) above;

 

(13)          pro rata, based on Aggregated Outstanding Amount, to the payment
of principal of the Class E Notes (including any Class E Deferred Interest) and
the Class E-E Notes, (including any Class E-E Deferred Interest) until the
Class E Notes and the Class E-E Notes have been paid in full;

 

(14)          pro rata, based on entitlement, to the payment of the Class F
Interest Distribution Amount, the Class F-E Interest Distribution Amount and the
Class F-X Interest Distribution Amount plus, any Class F Defaulted Interest
Amount, any Class F-E Defaulted Interest Distribution Amount and any Class F-X
Defaulted Interest Distribution Amount, to the extent not paid pursuant to
clause (15) of Section 11.1(a)(i) above;

 

(15)          pro rata, based on Aggregate Outstanding Amount, to the payment of
principal of the Class F Notes (including any Class F Deferred Interest) and the
Class F-E Notes (including any Class F-E Deferred Interest) until the Class F
Notes and the Class F-E Notes have been paid in full;

 





184 

 

 



(16)          pro rata, based on entitlement, to the payment of the Class G
Interest Distribution Amount, the Class G-E Interest Distribution Amount and the
Class G-X Interest Distribution Amount plus, any Class G Defaulted Interest
Amount, any Class G-E Defaulted Interest Distribution Amount and any Class G-X
Defaulted Interest Distribution Amount to the extent not paid pursuant to clause
(17) of Section 11.1(a)(i) above;

 

(17)          pro rata, based on Aggregate Outstanding Amount, to the payment of
principal of the Class G Notes (including any Class G Deferred Interest) and the
Class G-E Notes (including any Class G-E Deferred Interest) until the Class G
Notes and the Class G-E Notes have been paid in full; and

 

(18)          any remaining Principal Proceeds to be released from the lien of
this Indenture and paid (upon standing order of the Issuer) to the Preferred
Share Paying Agent for deposit into the Preferred Share Distribution Account for
distribution to the Holders of the Preferred Shares subject to and in accordance
with the provisions of the Preferred Share Paying Agency Agreement.

 

During the Reinvestment Period and the Replenishment Period, the Collateral
Manager may request that the Servicer remit Principal Proceeds to the Note
Administrator, no later than five (5) Business Days after receipt by the
Servicer of the related Principal Proceeds, for deposit into the Reinvestment
and Replenishment Account prior to a Payment Date upon certification by the
Collateral Manager to each of the Servicer and the Note Administrator that (i)
the Note Protection Tests were satisfied as of the immediately preceding Payment
Date, (ii) the Collateral Manager reasonably expects the Note Protection Tests
to be satisfied on the immediately succeeding Payment Date and (iii) the
Collateral Manager reasonably expects that such Principal Proceeds will not be
necessary to make payments in accordance with clause (1) of this Section
11.1(a)(ii), and Principal Proceeds available for distribution in accordance
with this Section 11.1(a)(ii) shall be reduced accordingly. The Collateral
Manager shall provide each such request to the Servicer at least five (5)
Business Days prior to the expected prepayment subject to such request.  Any
such request referred to above (a) shall be delivered no more than once in each
Due Period and only during the Reinvestment Period or the Replenishment Period
and (b) shall specify the requested date of remittance and amount of the
Principal Proceeds to be remitted. Upon receipt of such certification by the
Note Administrator and receipt of such funds from the Servicer, the Note
Administrator shall be entitled to release any such funds upon direction from
the Collateral Manager.

 

(iii)           Redemption Dates and Payment Dates During Events of Default. On
any Redemption Date, the Stated Maturity Date or a Payment Date following an
acceleration of the Notes due to the occurrence and continuation of an Event of
Default, Interest Proceeds and Principal Proceeds with respect to the related
Due Period will be distributed in the following order of priority:

 





185 

 

 



(1)            to the payment of the amounts referred to in clauses (1) through
(4) of Section 11.1(a)(i) in the same order of priority specified therein, but
without giving effect to any limitations on amounts payable set forth therein;

 

(2)            to the payment of any out-of-pocket fees and expenses of the
Issuer, the Note Administrator, Custodian and Trustee (including legal fees and
expenses) incurred in connection with an acceleration of the Notes following an
Event of Default, including in connection with sale and liquidation of any of
the Collateral in connection therewith, to the extent not previously paid or
withheld;

 

(3)            to the payment of the Class A Interest Distribution Amount plus
any Class A Defaulted Interest Amount;

 

(4)            to the payment in full of principal of the Class A Notes;

 

(5)            to the payment of the Class A-S Interest Distribution Amount plus
any Class A-S Defaulted Interest Amount;

 

(6)            to the payment in full of principal of the Class A-S Notes;

 

(7)            to the payment of the Class B Interest Distribution Amount plus
any Class B Defaulted Interest Amount;

 

(8)            to the payment in full of principal of the Class B Notes;

 

(9)            to the payment of the Class C Interest Distribution Amount plus
any Class C Defaulted Interest Amount;

 

(10)          to the payment in full of the principal of the Class C Notes
(including any Class C Deferred Interest);

 

(11)          to the payment of the Class D Interest Distribution Amount plus
any Class D Defaulted Interest Amount;

 

(12)          to the payment in full of principal of the Class D Notes
(including any Class D Deferred Interest);

 

(13)          pro rata, based on entitlement, to the payment of the Class E
Interest Distribution Amount, the Class E-E Interest Distribution Amount and the
Class E-X Interest Distribution Amount, plus, any Class E Defaulted Interest
Amount, any Class E-E Defaulted Interest Amount and any Class E-X Defaulted
Interest Amount;

 





186 

 

 



(14)          pro rata, based on Aggregated Outstanding Amount, to the payment
in full of principal of the Class E Notes and the Class E-E Notes (including any
Class E Deferred Interest and any Class E-E Defaulted Interest);

 

(15)          pro rata, based on entitlement, to the payment of the Class F
Interest Distribution Amount, the Class F-E Interest Distribution Amount and the
Class F-X Interest Distribution Amount, plus, any Class F Defaulted Interest
Amount, any Class F-E Defaulted Interest Amount and any Class F-X Defaulted
Interest Amount;

 

(16)          pro rata, based on Aggregate Outstanding Amount, to the payment in
full of principal of the Class F Notes and the Class F-E Notes (including any
Class F Deferred Interest and any Class F-E Deferred Interest);

 

(17)          pro rata, based on entitlement, to the payment of the Class G
Interest Distribution Amount, the Class G-E Interest Distribution Amount and the
Class G-X Interest Distribution Amount plus, any Class G Defaulted Interest
Amount, Class G-E Interest Distribution Amount and any Class G-X Interest
Distribution Amount;

 

(18)          pro rata, based on Aggregate Outstanding Amount, to the payment in
full of principal of the Class G Notes (including any Class G Deferred Interest)
and the Class G-E Notes (including any Class G-E Deferred Interest); and

 

(19)          any remaining Interest Proceeds and Principal Proceeds to be
released from the lien of this Indenture and paid (upon standing order of the
Issuer) to the Preferred Share Paying Agent for deposit into the Preferred Share
Distribution Account for distribution to the Preferred Shareholders subject to
and in accordance with the provisions of the Preferred Share Paying Agency
Agreement.

 

(b)           On or before the Business Day prior to each Payment Date, the
Issuer shall, pursuant to Section 10.3, remit or cause to be remitted to the
Note Administrator for deposit in the Payment Account an amount of Cash
sufficient to pay the amounts described in Section 11.1(a) required to be paid
on such Payment Date.

 

(c)            If on any Payment Date the amount available in the Payment
Account from amounts received in the related Due Period are insufficient to make
the full amount of the disbursements required by any clause of
Sections 11.1(a)(i), (a)(ii) or (a)(iii), such payments will be made to
Noteholders of each applicable Class, as to each such clause, ratably in
accordance with the respective amounts of such disbursements then due and
payable to the extent funds are available therefor.

 





187 

 

 



(d)            In connection with any required payment by the Issuer to the
Servicer or the Special Servicer pursuant to the Servicing Agreement of any
amount scheduled to be paid from time to time between Payment Dates from amounts
received with respect to the Collateral Interests, the Servicer or the Special
Servicer, as applicable, shall be entitled to retain or withdraw such amounts
from the Collection Account and the Participated Loan Collection Account
pursuant to the terms of the Servicing Agreement.

 

Section 11.2. Securities Accounts. All amounts held by, or deposited with the
Note Administrator in the Reinvestment and Replenishment Account and Custodial
Account pursuant to the provisions of this Indenture shall be invested in
Eligible Investments as directed in writing by the Collateral Manager on behalf
of the Issuer and credited to the Reinvestment and Replenishment Account or
Custodial Account, as the case may be. Absent such direction, funds in the
foregoing accounts shall be held uninvested. All amounts held by or deposited
with the Note Administrator in the Payment Account shall be held uninvested. Any
amounts not invested in Eligible Investments as herein provided, shall be
credited to one or more securities accounts established and maintained pursuant
to the Securities Account Control Agreement at the Corporate Trust Office of the
Note Administrator, or at another financial institution whose long-term rating
is at least equal to “A2” by Moody’s (or, in each case, such lower rating as the
applicable Rating Agency shall approve) and agrees to act as a Securities
Intermediary on behalf of the Note Administrator on behalf of the Secured
Parties pursuant to an account control agreement in form and substance similar
to the Securities Account Control Agreement.

 

ARTICLE 12

SALE OF COLLATERAL INTERESTS; REINVESTMENT COLLATERAL

INTERESTS; replenishment period; EXCHANGE COLLATERAL INTERESTS;

FUTURE FUNDING ESTIMATES

 

Section 12.1. Sales of Collateral Interests.

 

(a)           Except as otherwise expressly permitted or required by this
Indenture, and subject to compliance with the Acquisition and Disposition
Requirements, the Issuer shall not sell or otherwise dispose of any Collateral
Interest. The Collateral Manager, on behalf of the Issuer, acting pursuant to
the Collateral Management Agreement may direct the Special Servicer in writing
to sell at any time:

 

(i)             any Defaulted Collateral Interest;

 

(ii)            any Credit Risk Collateral Interest, unless (A) the Trustee,
upon written direction of a majority of the Controlling Class, has provided
written notice to the Collateral Manager that no further sales of Credit Risk
Collateral Interests shall be permitted or (B) in the case of a sale of a Credit
Risk Collateral Interest to an entity other than the Collateral Manager or an
affiliate thereof that is for a Cash purchase price that is less than the Par
Purchase Price, the Note Protection Tests were not satisfied as of the
immediately preceding Determination Date and have not been cured as of the
proposed sale date; and

 





188 

 

 



(iii)           any Collateral Interest acquired in violation of the Eligibility
Criteria, the Acquisition Criteria or the Acquisition and Disposition
Requirements.

 

The Special Servicer shall sell any Collateral Interest in any sale permitted
pursuant to this Section 12.1(a), as directed by the Collateral Manager.
Promptly after any sale pursuant to this Section 12.1(a), the Collateral Manager
shall notify the 17g-5 Information Provider of the Collateral Interest sold and
the sale price and shall provide such other information relating to such sale as
may be reasonably requested by the Rating Agencies.

 

(b)           In addition, with respect to any Defaulted Collateral Interest or
Credit Risk Collateral Interest permitted to be sold pursuant to
Section 12.1(a), such Defaulted Collateral Interest or Credit Risk Collateral
Interest may be sold by the Issuer:

 

(i)            to an entity, other than the Interested Person;

 

(ii)           with respect to a Credit Risk Collateral Interest, to an
Interested Person that is purchasing such Credit Risk Collateral Interest from
the Issuer for a cash purchase price that is equal to:

 

(A)           in the case of an Interested Person other than the Collateral
Manager or any of its Affiliates, the Par Purchase Price, or

 

(B)           in the case of the Collateral Manager or any of its Affiliates:

 

(I)            until the Disposition Limitation Threshold has been met, equal to
the Par Purchase Price thereof; and

 

(II)           after the Disposition Limitation Threshold has been met,
following disclosure to, and approval by, the Advisory Committee, equal to the
greater of (x) the Par Purchase Price thereof and (y) the fair market value
thereof; or

 

(iii)          with respect to a Defaulted Collateral Interest, for a price that
(x) the Special Servicer, in accordance with the Servicing Standard, or (y) the
Trustee, as applicable, determines to be at least equal to the fair market value
of such Defaulted Collateral Interest (any purchase in this clause (iii) or
clause (ii) above is referred to herein as a “Credit Risk/Defaulted Collateral
Interest Cash Purchase”).

 

If the Collateral Manager directs the sale of a Collateral Interest acquired in
violation of the Eligibility Criteria, the Acquisition Criteria or the
Acquisition and Disposition Requirements, the Issuer may sell such Collateral
Interest to the Collateral Manager or an Affiliate thereof for a Cash purchase
price that is equal to the Par Purchase Price.

 

If a Collateral Interest that is a Defaulted Collateral Interest is not sold or
otherwise disposed of by the Issuer within three years of such Collateral
Interest becoming a Defaulted Collateral Interest, the Collateral Manager will
use commercially reasonable efforts to cause the Issuer to sell or otherwise
dispose of such Collateral Interest as soon as commercially practicable
thereafter. In no event shall the Issuer or the Collateral Manager be permitted
to sell or otherwise dispose of any Collateral Interest for the primary purpose
of recognizing gains or decreasing losses resulting from market value changes.

 





189 

 

 



In the case of a sale of a Credit Risk Collateral Interest or a Defaulted
Collateral Interest, or the exchange of a Credit Risk Collateral Interest, in
each case, which is a Combined Loan, the related Mortgage Loan and the
corresponding Mezzanine Loan shall be sold or exchanged together.

 

(c)            Whether any offer constitutes a fair price for any Defaulted
Collateral Interest shall be determined by the Special Servicer, if the highest
offeror is a person other than an Interested Person, and by the Trustee, if the
highest offeror is an Interested Person. If the Trustee is required to determine
the fair price for any Defaulted Collateral Interest, Trustee may (at its option
and at the expense of the Issuer), and shall be required to, if the purchaser is
the Seller or any of its Affiliates, designate an independent third party expert
in real estate or commercial mortgage loan matters with at least five (5) years’
experience in valuing or investing in mortgage loans similar to the Defaulted
Collateral Interest, that has been selected with reasonable care by the Trustee
to determine the fair market value for such Defaulted Collateral Interest. The
Trustee shall be entitled to conclusively rely upon any such third party
determination; provided that no offer from an Interested Person will constitute
a fair price for purposes of this Section 12.1 unless (i) it is the highest
offer received and (ii) if the Defaulted Collateral Interest has been marketed
for sale for a period of less than three (3) months, at least one other offer is
received from an independent third party. All reasonable fees and costs of any
appraisals, inspection reports, and opinions of value incurred by any such third
party shall be covered by, and shall be paid in advance of any determination by
the applicable Interested Person; provided that the Trustee may not engage a
third party expert whose fees exceed a commercially reasonable amount as
determined by the Trustee.

 

(d)           A Defaulted Collateral Interest or Credit Risk Collateral Interest
may be disposed of at any time, following disclosure to, and approval by, the
Advisory Committee, by the Collateral Manager directing the Issuer to exchange
such Defaulted Collateral Interest or Credit Risk Collateral Interest for (1) a
substitute Collateral Interest of a type identified in clause (i) of the
definition of “Eligibility Criteria” that is owned by the Collateral Manager or
an Affiliate of the Collateral Manager that satisfies the Eligibility Criteria,
the Acquisition Criteria and the Acquisition and Disposition Requirements (such
Collateral Interest, an “Exchange Collateral Interest”) or (2) a combination of
an Exchange Collateral Interest and Cash; provided that:

 

(i)             with respect to any Defaulted Collateral Interest, the sum of
(1) the Par Purchase Price thereof plus (2) the cash amount (if any) to be paid
to the Issuer in connection with such exchange, is equal to or greater than the
Par Purchase Price of the Defaulted Collateral Interest sought to be exchanged;

 

(ii)            with respect to any Credit Risk Collateral Interest:

 





190 

 

 





(A)          until the Disposition Limitation Threshold has been met, the sum of
(1) the Par Purchase Price of such Exchange Collateral Interest plus (2) the
cash amount (if any) to be paid to the Issuer by the Collateral Manager or an
affiliate of the Collateral Manager, in connection with such exchange, is equal
to or greater than the Par Purchase Price of the Credit Risk Collateral Interest
sought to be exchanged;

 

(B)           after the Disposition Limitation Threshold has been met, the sum
of (1) the Par Purchase Price of such Exchange Collateral Interest plus (2) the
cash amount (if any) to be paid to the Issuer by the Collateral Manager or an
affiliate of the Collateral Manager, in connection with such exchange, is equal
to or greater than the greater of (x) the Par Purchase Price of the Credit Risk
Collateral Interest and (y) the fair market value thereof; and

 

(iii)           the aggregate Principal Balance of all Credit Risk Collateral
Interests subject to such exchange cumulatively after the Reinvestment Period,
including the Credit Risk Collateral Interest proposed for exchange, does not
cause the Credit Risk Exchange Limitation to be met.

 

In addition to the above, at all times the Majority of Preferred Shareholders
shall have an assignable right to purchase any Defaulted Collateral Interest and
any Credit Risk Collateral Interest, for a purchase price equal to:

 

(i)             until the Disposition Limitation Threshold has been met, the Par
Purchase Price; and

 

(ii)            after the Disposition Limitation Threshold has been met,
following disclosure to, and approval by, the Advisory Committee, the greater of
(x) the Par Purchase Price and (y) the fair market value thereof.

 

(e)            After the Issuer has notified the Trustee of an Optional
Redemption, a Clean-Up Call, an Auction Call Redemption or a Tax Redemption in
accordance with Section 9.3, the Collateral Manager, on behalf of the Issuer,
and acting pursuant to the Collateral Management Agreement, may at any time
direct the Trustee in writing by Issuer Order to sell, and the Trustee shall
sell in the manner directed by the Majority of Preferred Shareholders in
writing, any Collateral Interest without regard to the foregoing limitations in
Section 12.1(a); provided that:

 

(i)             the Sale Proceeds therefrom must be used to pay certain expenses
and redeem all of the Notes in whole but not in part pursuant to Section 9.1,
and upon any such sale the Trustee shall release the lien on such Collateral
Interest pursuant to Section 10.9, and the Custodian shall upon receipt of a
Request for Release, release the related Collateral Interest File;

 

(ii)            the Issuer may not direct the Trustee to sell (and the Trustee
shall not be required to release) a Collateral Interest pursuant to this
Section 12.1(e) unless:

 





191 

 



 

(1)               the Collateral Manager certifies, in an Officer’s Certificate,
to the Trustee and the Note Administrator that, in the Collateral Manager’s
reasonable business judgment based on calculations included in the certification
(which shall include the sales prices of the Collateral Interests), the Sale
Proceeds from the sale of one or more of the Collateral Interests and all Cash
and proceeds from Eligible Investments will be at least equal to the Total
Redemption Price; and

 

(2)               the Independent accountants appointed by the Issuer pursuant
to Section 10.11 shall recalculate the calculations made in clause (1) above and
prepare an agreed-upon procedures report; and

 

(iii)          in connection with an Optional Redemption, an Auction Call
Redemption, a Clean-up Call or a Tax Redemption, all the Collateral Interests to
be sold pursuant to this Section 12.1(e) must be sold in accordance with the
requirements set forth in Section 9.1(f).

 

(f)            In the event that any Notes remain Outstanding as of the Payment
Date occurring six months prior to the Stated Maturity Date of the Notes, the
Collateral Manager will be required to determine whether the proceeds expected
to be received on the Collateral Interests prior to the Stated Maturity Date of
the Notes will be sufficient to pay in full the principal amount of (and accrued
interest on) the Notes on the Stated Maturity Date. If the Collateral Manager
determines, in its sole discretion, that such proceeds will not be sufficient to
pay the outstanding principal amount of and accrued interest on the Notes on the
Stated Maturity Date of the Notes, the Issuer will, at the direction of the
Collateral Manager, be obligated to liquidate the portion of Collateral
Interests sufficient to pay the remaining principal amount of and interest on
the Notes on or before the Stated Maturity Date. The Collateral Interests to be
liquidated by the Issuer will be selected by the Collateral Manager.

 

(g)           Notwithstanding anything herein to the contrary, the Collateral
Manager on behalf of the Issuer shall be permitted to sell or otherwise transfer
(including as a contribution) to a Permitted Subsidiary at any time any
Sensitive Asset for consideration consisting of equity interests in such
Permitted Subsidiary (or an increase in the value of equity interests already
owned).

 

(h)           Under no circumstances shall the Trustee in its individual
capacity be required to acquire any Collateral Interests or any property related
thereto.

 

(i)             Any Collateral Interest sold pursuant to this Section 12.1 shall
be released from the lien of this Indenture.



 

192 

 

 



Section 12.2. Reinvestment Collateral Interests; Replenishment Period.

 

(a)           Except as provided in Section 12.3(c), during the Reinvestment
Period (and up to 60 days thereafter to the extent necessary to acquire
Reinvestment Collateral Interests pursuant to binding commitments entered into
during the Reinvestment Period using Principal Proceeds received on, before or
after the last day of the Reinvestment Period), amounts (or Eligible
Investments) credited to the Reinvestment and Replenishment Account may, but are
not required to, be reinvested in Reinvestment Collateral Interests (which shall
be, and hereby are upon acquisition by the Issuer, Granted to the Trustee
pursuant to the Granting Clause of this Indenture) that satisfy as of the date
of the commitment to purchase such Reinvestment Collateral Interests the
applicable Eligibility Criteria, the Acquisition and Disposition Requirements
and the following additional criteria (the “Acquisition Criteria”), as evidenced
by an Officer’s Certificate of the Collateral Manager on behalf of the Issuer
delivered to the Trustee and the Note Administrator, substantially in the form
of Exhibit R hereto (which shall include the Subsequent Transfer Instrument
attached to such Officer’s Certificate), delivered as of the date of the
commitment to purchase such Reinvestment Collateral Interests:

 

(i)            the Note Protection Tests are satisfied; and

 

(ii)            no Event of Default has occurred and is continuing.

 

In addition, the acquisition by the Issuer of any Reinvestment Collateral
Interest shall be conditioned upon receipt by the Note Administrator and
Custodian of a Subsequent Transfer Instrument which shall, as of the date of
such transfer, (1) list the purchase price for the related Reinvestment
Collateral Interest, (2) warrant and confirm the satisfaction of the conditions
precedent specified in Section 3 of the Collateral Interest Purchase Agreement
and (3) make the representations and warranties made in Section 4 of the
Collateral Interest Purchase Agreement, subject only to such exceptions, if any,
as are taken by the Seller with respect to such Reinvestment Collateral Interest
(which are also set forth on such transfer instrument). In connection with any
such acquisition, the Custodian shall receive the Collateral Interest File and
an original Subsequent Transfer Instrument in accordance with Section 12.3 and
shall review such Collateral Interest File in accordance with Section 3.3(f).

 

(b)           Notwithstanding the foregoing provisions, (i) Cash on deposit in
the Reinvestment and Replenishment Account may be invested in Eligible
Investments pending investment in Reinvestment Collateral Interests and (ii) if
an Event of Default shall have occurred and be continuing, no Reinvestment
Collateral Interest may be acquired unless it was the subject of a commitment
entered into by the Issuer prior to the occurrence of such Event of Default.

 

(c)            Notwithstanding the foregoing provisions, at any time when the
Retention Holder or an Affiliate that is wholly-owned by Sub-REIT or a
subsequent REIT and is a disregarded entity for U.S. federal income tax purposes
holds 100% of the Preferred Shares, it may contribute additional Cash, Eligible
Investments and/or Collateral Interests to the Issuer so long as, in the case of
Collateral Interests, any such Collateral Interests satisfy the Eligibility
Criteria at the time of such contribution, including, but not limited to, for
purposes of effecting any cure rights reserved for the holder of the
Participations, pursuant to and in accordance with the terms of the related
Participation Agreement. Cash or Eligible Investments contributed to the Issuer
by the Retention Holder (during the Reinvestment Period or the Replenishment
Period) shall be credited to the Reinvestment and Replenishment Account (unless
the Retention Holder directs otherwise) and may be reinvested by the Issuer in
Reinvestment Collateral Interests and Funded Companion Participations so long as
no Event of Default has occurred and is continuing.

 





193 

 

 



(d)           In addition, prior to the end of the Replenishment Period, but not
thereafter, the Issuer may, but is not required to, reinvest Principal Proceeds
in an amount up to $110,000,000 of Funded Companion Participations that satisfy
the Eligibility Criteria if, after giving effect to such reinvestment, the
Acquisition Criteria and the Acquisition and Disposition Requirements are
satisfied as of the date of the commitment to purchase such Reinvestment
Collateral Interests. Principal Proceeds (including Sale Proceeds) shall not be
reinvested following the Replenishment Period.

 

Section 12.3. Conditions Applicable to all Transactions Involving Sale or Grant.

 

(a)           Any transaction effected after the Closing Date under this
Article 12 or shall be conducted in accordance with the requirements of the
Collateral Management Agreement; provided that (1) the Collateral Manager shall
not direct the Trustee to acquire any Collateral Interest for inclusion in the
Collateral from the Collateral Manager or any of its Affiliates as principal or
to sell any Collateral Interest from the Collateral to the Collateral Manager or
any of its Affiliates as principal unless the transaction is effected in
accordance with the Collateral Management Agreement and (2) the Collateral
Manager shall not direct the Trustee to acquire any Collateral Interest for
inclusion in the Collateral from any account or portfolio for which the
Collateral Manager serves as investment adviser or direct the Special Servicer
to sell any Collateral Interest to any account or portfolio for which the
Collateral Manager serves as investment adviser unless such transactions comply
with the Collateral Management Agreement and Section 206(3) of the Advisers Act.
The Trustee shall have no responsibility to oversee compliance with this clause
by the other parties.

 

(b)           Upon any Grant pursuant to this Article 12 (including any Grant
pursuant to the acquisition of any Collateral Interest as evidenced by any
Subsequent Transfer Instrument), all of the Issuer’s right, title and interest
to the Collateral Interest or Securities shall be Granted to the Trustee
pursuant to this Indenture, such Collateral Interest or Securities shall be
registered in the name of the Issuer, and the Custodian shall receive such
Pledged Collateral Interest or Securities. The Trustee and the Note
Administrator also shall receive, not later than the date of delivery of any
Collateral Interest delivered after the Closing Date, an Officer’s Certificate
of the Collateral Manager, on behalf of the Issuer, certifying that, as of the
date of such Grant, such Grant complies with the applicable conditions of and is
permitted by this Article 12 (and setting forth, to the extent appropriate,
calculations in reasonable detail necessary to determine such compliance).

 

(c)           Notwithstanding anything contained in this Article 12 to the
contrary, the Issuer shall, subject to this Section 12.3(c), have the right to
effect any transaction which has been consented to by the Holders of Notes
evidencing 100% of the Aggregate Outstanding Amount of each and every Class of
Notes (or if there are no Notes Outstanding, 100% of the Preferred Shares).

 



194 

 





 











Section 12.4. Modifications to Note Protection Tests. In the event that (1)
Moody’s modifies the definitions or calculations relating to any of the Moody’s
specific Eligibility Criteria or (2) any Rating Agency modifies the definitions
or calculations relating to either of the Note Protection Tests (each, a “Rating
Agency Test Modification”), in any case in order to correspond with published
changes in the guidelines, methodology or standards established by such Rating
Agency, the Issuer may, but is under no obligation solely as a result of this
Section 12.4 to, incorporate corresponding changes into this Indenture by an
amendment or supplement hereto without the consent of the Holders of the Notes
(except as provided below) (but with written notice to the Noteholders) or the
Preferred Shares if (x) in the case of a modification of a Moody’s specific
Eligibility Criteria, the Rating Agency Condition is satisfied with respect to
Moody’s, (y) in the case of a modification of a Note Protection Test, the Rating
Agency Condition is satisfied with respect to each Rating Agency then rating any
Class of Notes and (z) written notice of such modification is delivered by the
Collateral Manager to the Trustee and the Holders of the Notes and Preferred
Shares (which notice may be included in the next regularly scheduled report to
Noteholders). Any such Rating Agency Test Modification shall be effected without
execution of a supplemental indenture; provided, however, that such amendment
shall be (i) evidenced by a written instrument executed and delivered by each of
the Co-Issuers and the Collateral Manager and delivered to the Trustee, and (ii)
accompanied by delivery by the Issuer to the Trustee of an Officer’s Certificate
of the Issuer (or the Collateral Manager on behalf of the Issuer) certifying
that such amendment has been made pursuant to and in compliance with this
Section 12.4.

 

Section 12.5. Future Funding Agreement.

 

(a)           The Note Administrator and the Trustee, on behalf of the
Noteholders and the Holders of the Preferred Shares, are hereby directed by the
Issuer to (i) enter into the Future Funding Agreement and the Future Funding
Account Control Agreement, pursuant to which Starwood Property Mortgage will
agree to cause the Seller to pledge certain collateral described therein in
order to secure certain future funding obligations of affiliates of the Seller
as holders of the related Future Funding Participations under the Participation
Agreements and (ii) administer the rights of the Note Administrator and the
secured party, as applicable, under the Future Funding Agreement and the Future
Funding Account Control Agreement. In the event an Access Termination Notice (as
defined in the Future Funding Agreement) has been sent by the Note Administrator
to the related account bank and for so long as such Access Termination Notice is
not withdrawn by the Note Administrator, the Note Administrator shall direct the
use of funds on deposit in the Future Funding Reserve Account in accordance with
written instructions delivered pursuant to the terms of the Future Funding
Agreement. Neither the Trustee nor the Note Administrator shall have any
obligation to ensure that Starwood Property Mortgage and the Seller are
depositing or causing to be deposited all amounts into the Future Funding
Reserve Account that are required to be deposited therein pursuant to the Future
Funding Agreement.

 

(b)           The 17g-5 Information Provider shall promptly post to the 17g-5
Website pursuant to Section 14.13(d), any certification with respect to the
holder of the related Future Funding Participations that is delivered to it in
accordance with the Future Funding Agreement.

 



195 

 

 

ARTICLE 13

NOTEHOLDERS’ RELATIONS

 

Section 13.1. Subordination.

 

(a)           Anything in this Indenture or the Notes to the contrary
notwithstanding, the Issuer and the Holders agree, for the benefit of the
Holders of the Class A Notes, that the rights of the Holders of the Class A-S
Notes, the Class B Notes, the Class C Notes, the Class D Notes, the Class E
Notes, the Class E-E Notes, the Class E-X Notes, the Class F Notes, the Class
F-E Notes, the Class F-X Notes, the Class G Notes, the Class G-E Notes and the
Class G-X Notes shall be subordinate and junior to the Class A Notes to the
extent and in the manner set forth in Article 11 of this Indenture; provided
that on each Redemption Date and each Payment Date as a result of the occurrence
and continuation of the acceleration of the Notes following the occurrence of an
Event of Default, all accrued and unpaid interest on and outstanding principal
on the Class A Notes shall be paid pursuant to Section 11.1(a)(iii) in full in
Cash or, to the extent 100% of Holders of the Class A Notes consent, other than
in Cash, before any further payment or distribution is made on account of any
other Class of Notes, to the extent and in the manner provided in
Section 11.1(a)(iii).

 

(b)           Anything in this Indenture or the Notes to the contrary
notwithstanding, the Issuer and the Holders agree, for the benefit of the
Holders of the Class A-S Notes, that the rights of the Holders of the Class B
Notes, the Class C Notes, the Class D Notes, the Class E-E Notes, the Class E-X
Notes, the Class F Notes, the Class F-E Notes, the Class F-X Notes, the Class G
Notes, the Class G-E Notes and the Class G-X Notes shall be subordinate and
junior to the Class A-S Notes to the extent and in the manner set forth in
Article 11 of this Indenture; provided that on each Redemption Date and each
Payment Date as a result of the occurrence and continuation of the acceleration
of the Notes following the occurrence of an Event of Default, all accrued and
unpaid interest on and outstanding principal on the Class A-S Notes shall be
paid pursuant to Section 11.1(a)(iii) in full in Cash or, to the extent 100% of
Holders of the Class A-S Notes consent, other than in Cash, before any further
payment or distribution is made on account of any of the Class B Notes, the
Class C Notes, the Class D Notes, the Class E-E Notes, the Class E-X Notes, the
Class F Notes, the Class F-E Notes, the Class F-X Notes, the Class G Notes, the
Class G-E Notes and the Class G-X Notes to the extent and in the manner provided
in Section 11.1(a)(iii).

 

(c)           Anything in this Indenture or the Notes to the contrary
notwithstanding, the Issuer and the Holders agree, for the benefit of the
Holders of the Class B Notes, that the rights of the Holders of the Class C
Notes, the Class D Notes, the Class E-E Notes, the Class E-X Notes, the Class F
Notes, the Class F-E Notes, the Class F-X Notes, the Class G Notes, the Class
G-E Notes and the Class G-X Notes shall be subordinate and junior to the Class B
Notes to the extent and in the manner set forth in Article 11 of this Indenture;
provided that on each Redemption Date and each Payment Date as a result of the
occurrence and continuation of the acceleration of the Notes following the
occurrence of an Event of Default, all accrued and unpaid interest on and
outstanding principal on the Class B Notes shall be paid pursuant to
Section 11.1(a)(iii) in full in Cash or, to the extent 100% of Holders of the
Class B Notes consent, other than in Cash, before any further payment or
distribution is made on account of any of the Class C Notes, the Class D Notes,
the Class E-E Notes, the Class E-X Notes, the Class F Notes, the Class F-E
Notes, the Class F-X Notes, the Class G Notes, the Class G-E Notes and the Class
G-X Notes to the extent and in the manner provided in Section 11.1(a)(iii).

 

196 

 

 



(d)           Anything in this Indenture or the Notes to the contrary
notwithstanding, the Issuer and the Holders agree, for the benefit of the
Holders of the Class C Notes, that the rights of the Holders of the Class D
Notes, the Class E-E Notes, the Class E-X Notes, the Class F Notes, the Class
F-E Notes, the Class F-X Notes, the Class G Notes, the Class G-E Notes and the
Class G-X Notes shall be subordinate and junior to the Class C Notes to the
extent and in the manner set forth in Article 11 of this Indenture; provided
that on each Redemption Date and each Payment Date as a result of the occurrence
and continuation of the acceleration of the Notes following the occurrence of an
Event of Default, all accrued and unpaid interest on and outstanding principal
on the Class C Notes shall be paid pursuant to Section 11.1(a)(iii) in full in
Cash or, to the extent 100% of Holders of the Class C Notes consent, other than
in Cash, before any further payment or distribution is made on account of any of
the Class D Notes, the Class E-E Notes, the Class E-X Notes, the Class F Notes,
the Class F-E Notes, the Class F-X Notes, the Class G Notes, the Class G-E Notes
and the Class G-X Notes to the extent and in the manner provided in
Section 11.1(a)(iii).

 

(e)            Anything in this Indenture or the Notes to the contrary
notwithstanding, the Issuer and the Holders agree, for the benefit of the
Holders of the Class D Notes, that the rights of the Holders of the Class E-E
Notes, the Class E-X Notes, the Class F Notes, the Class F-E Notes, the Class
F-X Notes, the Class G Notes, the Class G-E Notes and the Class G-X Notes shall
be subordinate and junior to the Class D Notes to the extent and in the manner
set forth in Article 11 of this Indenture; provided that on each Redemption Date
and each Payment Date as a result of the occurrence and continuation of the
acceleration of the Notes following the occurrence of an Event of Default, all
accrued and unpaid interest on and outstanding principal on the Class D Notes
shall be paid pursuant to Section 11.1(a)(iii) in full in Cash or, to the extent
100% of Holders of the Class D Notes consent, other than in Cash, before any
further payment or distribution is made on account of any of the Class E-E
Notes, the Class E-X Notes, the Class F Notes, the Class F-E Notes, the Class
F-X Notes, the Class G Notes, the Class G-E Notes and the Class G-X Notes to the
extent and in the manner provided in Section 11.1(a)(iii).

 

(f)            Anything in this Indenture or the Notes to the contrary
notwithstanding, the Issuer and the Holders agree, for the benefit of the
Holders of the Class E Notes, that the rights of the Holders of the Class F
Notes, the Class F-E Notes, the Class F-X Notes, the Class G Notes, the Class
G-E Notes and the Class G-X Notes shall be subordinate and junior to the Class E
Notes to the extent and in the manner set forth in Article 11 of this Indenture;
provided that on each Redemption Date and each Payment Date as a result of the
occurrence and continuation of the acceleration of the Notes following the
occurrence of an Event of Default, all accrued and unpaid interest on and
outstanding principal on the Class E Notes shall be paid pursuant to
Section 11.1(a)(iii) in full in Cash or, to the extent 100% of Holders of the
Class E Notes consent, other than in Cash, before any further payment or
distribution is made on account of any of the Class F Notes, the Class F-E
Notes, the Class F-X Notes, the Class G Notes, the Class G-E Notes and the Class
G-X Notes to the extent and in the manner provided in Section 11.1(a)(iii).

 

197 

 











 

(g)           Anything in this Indenture or the Notes to the contrary
notwithstanding, the Issuer and the Holders agree, for the benefit of the
Holders of the Class F Notes, the Class F-E Notes and the Class F-X Notes, that
the rights of the Holders of the Class G Notes, the Class G-E Notes and the
Class G-X Notes shall be subordinate and junior to the Class F Notes, the Class
F-E Notes and the Class F-X Notes Notes to the extent and in the manner set
forth in Article 11 of this Indenture; provided that on each Redemption Date and
each Payment Date as a result of the occurrence and continuation of the
acceleration of the Notes following the occurrence of an Event of Default, all
accrued and unpaid interest on and outstanding principal on the Class F Notes,
the Class F-E Notes and the Class F-X Notes shall be paid pursuant to
Section 11.1(a)(iii) in full in Cash or, to the extent 100% of Holders of the
Class F Notes, the Class F-E Notes and the Class F-X Notes consent, other than
in Cash, before any further payment or distribution is made on account of any of
the Class G Notes, the Class G-E Notes and the Class G-X Notes to the extent and
in the manner provided in Section 11.1(a)(iii).

 

(h)           In the event that notwithstanding the provisions of this
Indenture, any Holders of any Class of Notes shall have received any payment or
distribution in respect of such Class contrary to the provisions of this
Indenture, then, unless and until all accrued and unpaid interest on and
outstanding principal of all more senior Classes of Notes have been paid in full
in accordance with this Indenture, such payment or distribution shall be
received and held in trust for the benefit of, and shall forthwith be paid over
and delivered to, the Note Administrator, which shall pay and deliver the same
to the Holders of the more senior Classes of Notes in accordance with this
Indenture.

 

(i)             Each Holder of any Class of Notes agrees with the Note
Administrator on behalf of the Secured Parties that such Holder shall not
demand, accept, or receive any payment or distribution in respect of such Notes
in violation of the provisions of this Indenture including Section 11.1(a) and
this Section 13.1; provided, however, that after all accrued and unpaid interest
on, and principal of, each Class of Notes senior to such Class have been paid in
full, the Holders of such Class of Notes shall be fully subrogated to the rights
of the Holders of each Class of Notes senior thereto. Nothing in this
Section 13.1 shall affect the obligation of the Issuer to pay Holders of such
Class of Notes any amounts due and payable hereunder.

 

(j)            The Holders of each Class of Notes agree, for the benefit of all
Holders of the Notes, not to institute against, or join any other Person in
instituting against, the Issuer, the Co-Issuer or any Permitted Subsidiary, any
petition for bankruptcy, reorganization, arrangement, moratorium, liquidation or
other similar proceedings under the laws of any jurisdiction before one year and
one day or, if longer, the applicable preference period then in effect and one
day, have elapsed since the final payments to the Holders of the Notes.

 

198 

 



 



Section 13.2. Standard of Conduct. In exercising any of its or their voting
rights, rights to direct and consent or any other rights as a Securityholder
under this Indenture, a Securityholder or Securityholders shall not have any
obligation or duty to any Person or to consider or take into account the
interests of any Person and shall not be liable to any Person for any action
taken by it or them or at its or their direction or any failure by it or them to
act or to direct that an action be taken, without regard to whether such action
or inaction benefits or adversely affects any Securityholder, the Issuer, or any
other Person, except for any liability to which such Securityholder may be
subject to the extent the same results from such Securityholder’s taking or
directing an action, or failing to take or direct an action, in bad faith or in
violation of the express terms of this Indenture.

 

ARTICLE 14

MISCELLANEOUS

 

Section 14.1. Form of Documents Delivered to the Trustee and Note Administrator.
In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.

 

Any certificate or opinion of an Authorized Officer of the Issuer or the
Co-Issuer may be based, insofar as it relates to legal matters, upon a
certificate or opinion of, or representations by, counsel, unless such
Authorized Officer knows, or in the exercise of reasonable care should know,
that the certificate or opinion or representations with respect to the matters
upon which his certificate or opinion is based are erroneous. Any such
certificate of an Authorized Officer of the Issuer or the Co-Issuer or Opinion
of Counsel may be based, insofar as it relates to factual matters, upon a
certificate or opinion of, or representations by, the Issuer, the Co-Issuer, the
Collateral Manager or any other Person, stating that the information with
respect to such factual matters is in the possession of the Issuer, the
Co-Issuer, the Collateral Manager or such other Person, unless such Authorized
Officer of the Issuer or the Co-Issuer or such counsel knows that the
certificate or opinion or representations with respect to such matters are
erroneous. Any Opinion of Counsel also may be based, insofar as it relates to
factual matters, upon a certificate or opinion of, or representations by, an
Authorized Officer of the Issuer or the Co-Issuer, or the Servicer or the
Special Servicer on behalf of the Issuer, certifying as to the factual matters
that form a basis for such Opinion of Counsel and stating that the information
with respect to such matters is in the possession of the Issuer or the Co-Issuer
or the Collateral Manager on behalf of the Issuer, unless such counsel knows
that the certificate or opinion or representations with respect to such matters
are erroneous.

 

199 

 



 

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

 

Whenever in this Indenture it is provided that the absence of the occurrence and
continuation of a Default or Event of Default is a condition precedent to the
taking of any action by the Trustee or the Note Administrator at the request or
direction of the Issuer or the Co-Issuer, then notwithstanding that the
satisfaction of such condition is a condition precedent to the Issuer’s or the
Co-Issuer’s rights to make such request or direction, the Trustee or the Note
Administrator shall be protected in acting in accordance with such request or
direction if it does not have knowledge of the occurrence and continuation of
such Default or Event of Default as provided in Section 6.1(i).

 

Section 14.2. Acts of Securityholders.

 

(a)           Any request, demand, authorization, direction, notice, consent,
waiver or other action provided by this Indenture to be given or taken by
Securityholders may be embodied in and evidenced by one or more instruments of
substantially similar tenor signed by such Securityholders in person or by an
agent duly appointed in writing; and, except as herein otherwise expressly
provided, such action shall become effective when such instrument or instruments
are delivered to the Trustee and the Note Administrator, and, where it is hereby
expressly required, to the Issuer and/or the Co-Issuer. Such instrument or
instruments (and the action or actions embodied therein and evidenced thereby)
are herein sometimes referred to as the “Act” of the Securityholders signing
such instrument or instruments. Proof of execution of any such instrument or of
a writing appointing any such agent shall be sufficient for any purpose of this
Indenture and conclusive in favor of the Trustee, the Note Administrator, the
Issuer and the Co-Issuer, if made in the manner provided in this Section 14.2.

 

(b)           The fact and date of the execution by any Person of any such
instrument or writing may be proved in any manner which the Trustee or the Note
Administrator deems sufficient.

 

(c)           The principal amount and registered numbers of Notes held by any
Person, and the date of his holding the same, shall be proved by the Notes
Register. The Notional Amount and registered numbers of the Preferred Shares
held by any Person, and the date of his holding the same, shall be proved by the
register of members maintained with respect to the Preferred Shares.
Notwithstanding the foregoing, the Trustee and Note Administrator may
conclusively rely on an Investor Certification to determine ownership of any
Notes.

 

(d)           Any request, demand, authorization, direction, notice, consent,
waiver or other action by the Securityholder shall bind such Securityholder (and
any transferee thereof) of such Security and of every Security issued upon the
registration thereof or in exchange therefor or in lieu thereof, in respect of
anything done, omitted or suffered to be done by the Trustee, the Note
Administrator, the Preferred Share Paying Agent, the Preferred Share Registrar,
the Issuer or the Co-Issuer in reliance thereon, whether or not notation of such
action is made upon such Security.

 

200 

 

 



Section 14.3. Notices, etc., to the Trustee, the Note Administrator, the Issuer,
the Co-Issuer, the Advancing Agent, the Servicer, the Special Servicer, the
Preferred Share Paying Agent, the Placement Agents, the Collateral Manager and
the Rating Agencies. Any request, demand, authorization, direction, notice,
consent, waiver or Act of Securityholders or other documents provided or
permitted by this Indenture shall be in writing and addressed in each case as
follows:

 

(a)            if to the Trustee, addressed to Wilmington Trust, National
Association, 1100 North Market Street, Wilmington, Delaware 19890, Attention:
CMBS Trustee – STWD 2019-FL1, Facsimile number: (302) 636-6196, with a copy by
email to cmbstrustee@wilmingtontrust.com, or at any other address previously
furnished in writing to the parties hereto and the Servicing Agreement, and to
the Securityholders;

 

(b)           if to the Note Administrator, addressed to Wells Fargo Bank,
National Association, Corporate Trust Office, e-mail:
trustadministrationgroup@wellsfargo.com with a copy to
cts.cmbs.bond.admin@wellsfargo.com and, with respect to any certification sent
by the Retaining Sponsor, to eurrcompliance@wellsfargo.com, or at any other
address previously furnished in writing to the parties hereto and the Servicing
Agreement, and to the Securityholders.

 

(c)            if to the Issuer, addressed to STWD 2019-FL1, Ltd., c/o Walkers
Fiduciary Limited, Cayman Corporate Centre, 27 Hospital Road, George Town, Grand
Cayman KY1-9008, Cayman Islands, with copies by email to asossen@Starwood.com,
vkallaher@starwood.com, ccarpenter@Starwood.com and stwd2019fl1@starwood.com, or
at any other address previously furnished in writing to the Trustee and the Note
Administrator by the Issuer, with a copy to the Special Servicer.

 

(d)           if to the Co-Issuer, addressed to STWD 2019-FL1, LLC, with copies
by email to asossen@Starwood.com, vkallaher@starwood.com,
ccarpenter@Starwood.com and stwd2019fl1@starwood.com, or at any other address
previously furnished in writing to the Trustee and the Note Administrator by the
Co-Issuer, with a copy to the Special Servicer at its address set forth below;

 

(e)            if to the Advancing Agent, addressed to Starwood Property
Mortgage, L.L.C., with copies by email to asossen@Starwood.com,
vkallaher@starwood.com, ccarpenter@Starwood.com and stwd2019fl1@starwood.com, or
at any other address previously furnished in writing to the Trustee, the Note
Administrator, and the Co-Issuers, with a copy to the Special Servicer at its
address set forth below.

 

(f)            if to the Preferred Share Paying Agent, addressed to it at its
Corporate Trust Office or at any other address previously furnished in writing
by the Preferred Share Paying Agent;

 

(g)           if to the Servicer, addressed to Wells Fargo Bank, National
Association, Commercial Mortgage Servicing, Three Wells Fargo, 401 South Tryon
Street, 8th Floor, MAC D1050-084, Charlotte, North Carolina 28202, Attention:
STWD 2019-FL1 Asset Manager, Fax: (704) 715-0036, Email:
commercial.servicing@wellsfargo.com, with a copy to K&L Gates LLP, Hearst Tower,
44th Floor, 214 North Tryon Street, Charlotte, North Carolina 28202, Attention:
Stacy Ackermann, or at any other address previously furnished in writing to the
Issuer, the Note Administrator, the Co-Issuer and the Trustee;

 

201 

 



 





(h)           if to the Special Servicer, addressed to LNR Partners, LLC, with
copies by email to hbennett@starwood.com, JWarshaw@lnrpartners.com,
lnr.cmbs.notices@lnrproperty.com, vkallaher@starwood.com and
stwd2019fl1@starwood.com, or at any other address previously furnished in
writing to the Issuer, the Co-Issuer, the Note Administrator and the Trustee;

 

(i)            if to the Rating Agencies, addressed to them at (i) with respect
to DBRS, Inc., 333 W. Wacker Dr., Suite 1800, Chicago, Illinois 60606,
Attention: Commercial Mortgage Surveillance, Fax: (312) 332-3492, Email:
cmbs.surveillance@dbrs.com and (ii) with respect to Moody’s Investor Services,
Inc., 7 World Trade Center, 250 Greenwich Street, New York, New York 10007,
Attention: CRE CDO Surveillance, (or by electronic mail at
moodys_cre_cdo_monitoring@moodys.com), or such other address that any Rating
Agency shall designate in the future; provided that any request, demand,
authorization, direction, order, notice, consent, waiver or Act of
Securityholders or other documents provided or permitted by this Indenture to be
made upon, given or furnished to, or filed with the Rating Agencies (“17g-5
Information”) shall be given in accordance with, and subject to, the provisions
of Section 14.13;

 

(j)            if to Wells Fargo Securities as a Placement Agent, addressed to
Wells Fargo Securities, LLC, 375 Park Avenue, New York, New York 10152,
Attention: A.J. Sfarra, email: anthony.sfarra@wellsfargo.com, with copies to
Troy Stoddard, Wells Fargo Law Department, D1053-300, 301 South College St.,
Charlotte, North Carolina 28288, e-mail: Troy.Stoddard@wellsfargo.com, or at any
other address furnished in writing to the Issuer, the Co-Issuer, the Note
Administrator and the Trustee;

 

(k)           if to Citigroup as a Placement Agent, addressed to Citigroup
Global Markets Inc., 388 Greenwich Street, New York, New York 10013, Attention:
Commercial Mortgage Finance, with a copy to Citigroup Global Markets Inc., 388
Greenwich Street, 17th Floor, New York, New York 10013, Attention: Richard
Simpson, fax: (646) 862-8988, e-mail: richard.simpson@citi.com;

 

(l)            if to BofA Securities as a Placement Agent, addressed to BofA
Securities, Inc., One Bryant Park, New York, New York 10036, attention: Director
of CMBS Securitizations, or at any other address furnished in writing to the
Issuer, the Co-Issuer, the Note Administrator and the Trustee;

 

(m)          if to Capital One Securities as a Placement Agent, addressed to
Capital One Securities, Inc., 299 Park Avenue, 32nd Floor, New York, New York
10171, attention: Eric Shea, or at any other address furnished in writing to the
Issuer, the Co-Issuer, the Note Administrator and the Trustee;

 

202 

 



 

(n)           if to JPMS as a Placement Agent, addressed to J.P. Morgan
Securities LLC, 383 Madison Avenue, 8th Floor, New York, New York 10179,
Attention: SPG Syndicate, e-mail: ABS_Synd@jpmorgan.com with copies to J.P.
Morgan Securities LLC, 4 New York Plaza, 21st Floor, New York, New York 10004,
Attention: Samuel E. Peckham, email: US_CMBS_Notice@jpmorgan.com, or at any
other address furnished in writing to the Issuer, the Co-Issuer, the Collateral
Manager, the Note Administrator and the Trustee;

 

(o)           if to Morgan Stanley as a Placement Agent, addressed to Morgan
Stanley & Co. LLC, 1585 Broadway, New York, New York 10036, Attention: Jane Lam,
e-mail: jane.lam@morganstanley.com, with a copy to: Morgan Stanley & Co. LLC,
Legal Compliance Division, 1221 Avenue of the Americas, New York, New York
10020;

 

(p)           if to the Collateral Manager, addressed to STWD Investment
Management, LLC, with copies by email to asossen@Starwood.com,
vkallaher@starwood.com, ccarpenter@Starwood.com, jdiamond@starwood.com,
mcagley@starwood.com, jvaughan@starwood.com and stwd2019fl1@starwood.com, or at
any other address furnished in writing to the Issuer, the Co-Issuer, the Note
Administrator and the Trustee; and

 

(q)           if to the Note Administrator, addressed to the Note Administrator
at the Corporate Trust Office of the Note Administrator.

 

Section 14.4. Notices to Noteholders; Waiver. Except as otherwise expressly
provided herein, where this Indenture or the Servicing Agreement provides for
notice to Holders of Notes of any event,

 

(a)           such notice shall be sufficiently given to Holders of Notes if in
writing and mailed, first class postage prepaid, to each Holder of a Note
affected by such event, at the address of such Holder as it appears in the Notes
Register, not earlier than the earliest date and not later than the latest date,
prescribed for the giving of such notice;

 

(b)           such notice shall be in the English language; and

 

(c)           all reports or notices to Preferred Shareholders shall be
sufficiently given if provided in writing and mailed, first class postage
prepaid, to the Preferred Share Paying Agent.

 

The Note Administrator shall deliver to the Holders of the Notes any information
or notice in its possession, requested to be so delivered by at least 25% of the
Holders of any Class of Notes.

 

Neither the failure to mail any notice, nor any defect in any notice so mailed,
to any particular Holder of a Note shall affect the sufficiency of such notice
with respect to other Holders of Notes. In case by reason of the suspension of
regular mail service or by reason of any other cause, it shall be impracticable
to give such notice by mail, then such notification to Holders of Notes shall be
made with the approval of the Note Administrator and shall constitute sufficient
notification to such Holders of Notes for every purpose hereunder.

 

203 

 



 

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Noteholders shall be filed with the Trustee and with the
Note Administrator, but such filing shall not be a condition precedent to the
validity of any action taken in reliance upon such waiver.

 

In the event that, by reason of the suspension of the regular mail service as a
result of a strike, work stoppage or similar activity, it shall be impractical
to mail notice of any event to Noteholders when such notice is required to be
given pursuant to any provision of this Indenture, then any manner of giving
such notice as shall be satisfactory to the Trustee and the Note Administrator
shall be deemed to be a sufficient giving of such notice.

 

Section 14.5. Effect of Headings and Table of Contents. The Article and
Section headings herein and the Table of Contents are for convenience only and
shall not affect the construction hereof.

 

Section 14.6. Successors and Assigns. All covenants and agreements in this
Indenture by the Issuer and the Co-Issuer shall bind their respective successors
and assigns, whether so expressed or not.

 

Section 14.7. Severability. In case any provision in this Indenture or in the
Notes shall be invalid, illegal or unenforceable, the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

Section 14.8. Benefits of Indenture. Nothing in this Indenture or in the
Securities, expressed or implied, shall give to any Person, other than (i) the
parties hereto and their successors hereunder and (ii) the Servicer, the Special
Servicer, the Collateral Manager, the Preferred Shareholders, the Preferred
Share Paying Agent, the Preferred Share Registrar and the Noteholders (each of
whom shall be an express third party beneficiary hereunder), any benefit or any
legal or equitable right, remedy or claim under this Indenture.

 

Section 14.9. Governing Law; Waiver of Jury Trial. THIS INDENTURE AND EACH NOTE
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF STATE OF NEW
YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES.

 

THE PARTIES HERETO HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR
INDIRECTLY TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 



204 

 

 

Section 14.10. Submission to Jurisdiction. Each of the Issuer and the Co-Issuer
hereby irrevocably submits to the nonexclusive jurisdiction of any New York
State or federal court sitting in the Borough of Manhattan in The City of New
York in any action or proceeding arising out of or relating to the Notes or this
Indenture, and each of the Issuer and the Co-Issuer hereby irrevocably agrees
that all claims in respect of such action or proceeding may be heard and
determined in such New York State or federal court. Each of the Issuer and the
Co-Issuer hereby irrevocably waives, to the fullest extent that they may legally
do so, the defense of an inconvenient forum to the maintenance of such action or
proceeding. Each of the Issuer and the Co-Issuer irrevocably consents to the
service of any and all process in any action or proceeding by the mailing or
delivery of copies of such process to it at the office of the Issuer’s and the
Co-Issuer’s agent set forth in Section 7.2. Each of the Issuer and the Co-Issuer
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

 

Section 14.11. Counterparts. This instrument may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same instrument.
Delivery of an executed counterpart of a signature page of this Agreement in
Portable Document Format (PDF) or by facsimile transmission shall be as
effective as delivery of a manually executed original counterpart to this
Agreement.

 

Section 14.12. Liability of Co-Issuers. Notwithstanding any other terms of this
Indenture, the Notes or any other agreement entered into between, inter alios,
the Issuer and the Co-Issuer or otherwise, neither the Issuer nor the Co-Issuer
shall have any liability whatsoever to the Co-Issuer or the Issuer,
respectively, under this Indenture, the Notes, any such agreement or otherwise
and, without prejudice to the generality of the foregoing, neither the Issuer
nor the Co-Issuer shall be entitled to take any steps to enforce, or bring any
action or proceeding, in respect of this Indenture, the Notes, any such
agreement or otherwise against the other Co-Issuer or the Issuer, respectively.
In particular, neither the Issuer nor the Co-Issuer shall be entitled to
petition or take any other steps for the winding up or bankruptcy of the
Co-Issuer or the Issuer, respectively or shall have any claim in respect of any
Collateral of the Co-Issuer or the Issuer, respectively.

 

Section 14.13. 17g-5 Information.

 

(a)           The Co-Issuers shall comply with their obligations under Rule
17g-5 promulgated under the Exchange Act (“Rule 17g-5”), by their or their
agent’s posting on the 17g-5 Website, no later than the time such information is
provided to the Rating Agencies, all information that the Issuer or other
parties on its behalf, including the Trustee, the Note Administrator, the
Servicer and the Special Servicer, provide to the Rating Agencies for the
purposes of determining the initial credit rating of the Notes or undertaking
credit rating surveillance of the Notes (the “17g-5 Information”); provided that
no party other than the Issuer, the Trustee, the Note Administrator, the
Servicer or the Special Servicer may provide information to the Rating Agencies
on the Issuer’s behalf without the prior written consent of the Issuer. At all
times while any Notes are rated by any Rating Agency or any other NRSRO, the
Issuer shall engage a third party to post 17g-5 Information to the 17g-5
Website. The Issuer hereby engages the Note Administrator (in such capacity, the
“17g-5 Information Provider”), to post 17g-5 Information it receives from the
Issuer, the Trustee, the Note Administrator, the Servicer or the Special
Servicer to the 17g-5 Website in accordance with this Section 14.13, and the
Note Administrator hereby accepts such engagement.

 



205 

 

 



(b)           Any information required to be delivered to the 17g-5 Information
Provider by any party under this Agreement or the Servicing Agreement shall be
delivered to it via electronic mail at 17g5informationprovider@wellsfargo,
specifically with a subject reference of “17g-5 – STWD 2019-FL1, Ltd.” and an
identification of the type of information being provided in the body of such
electronic mail, or via any alternative electronic mail address following notice
to the parties hereto or any other delivery method established or approved by
the 17g-5 Information Provider.

 

Upon delivery by the Issuer or the Co-Issuer to the 17g-5 Information Provider
(in an electronic format mutually agreed upon by the Co-Issuers and the 17g-5
Information Provider) of information designated by the Issuer or the Co-Issuer
as having been previously made available to NRSROs by the Co-Issuers (the
“Pre-Closing 17g-5 Information”), the 17g-5 Information Provider shall make such
Pre-Closing 17g-5 Information available only to the Co-Issuers and to NRSROs via
the 17g-5 Information Provider’s Website pursuant this Section 14.13(b). The
Co-Issuers shall not be entitled to direct the 17g-5 Information Provider to
provide access to the Pre-Closing 17g-5 Information or any other information on
the 17g-5 Information Provider’s Website to any designee or other third party.

 

(c)           The 17g-5 Information Provider shall make available, solely to
NRSROs, the following items to the extent such items are delivered to it via
email at 17g5informationprovider@wellsfargo, specifically with a subject
reference of “17g-5 – STWD 2019-FL1, Ltd.” and an identification of the type of
information being provided in the body of the email, or via any alternate email
address following notice to the parties hereto or any other delivery method
established or approved by the 17g-5 Information Provider if or as may be
necessary or beneficial; provided that such information is not locked or
corrupted and is otherwise received in a readable and uploadable format:

 

(i)            any statements as to compliance and related Officer’s
Certificates delivered under Section 7.9;

 

(ii)           any information requested by the Issuer or the Rating Agencies
(it being understood the 17g-5 Information Provider shall not disclose on the
Note Administrator’s Website which Rating Agencies requested such information as
provided in Section 14.13);

 

(iii)          any notice to the Rating Agencies relating to the Special
Servicer’s determination to take action without satisfaction of the Rating
Agency Condition;

 

(iv)          any requests for satisfaction of the Rating Agency Condition that
are delivered to the 17g-5 Information Provider pursuant to Section 14.14;

 

(v)           any summary of oral communications with the Rating Agencies that
are delivered to the 17g-5 Information Provider pursuant to Section 14.13(c);
provided that the summary of such oral communications shall not disclose which
Rating Agencies the communication was with;

 



206 

 

 

(vi)          any amendment or proposed supplemental indenture to this Agreement
pursuant to Section 8.3; and

 

(vii)         the “Rating Agency Q&A Forum and Servicer Document Request Tool”
pursuant to Section 10.11(d).

 

The foregoing information shall be made available by the 17g-5 Information
Provider on the 17g-5 Website or such other website as the Issuer may notify the
parties hereto in writing.

 

(d)           Information shall be posted on the same Business Day of receipt;
provided that such information is received by 12:00 p.m. (New York time) or, if
received after 12:00 p.m., on the next Business Day. The 17g-5 Information
Provider shall have no obligation or duty to verify, confirm or otherwise
determine whether the information being delivered is accurate, complete,
conforms to the transaction, or otherwise is or is not anything other than what
it purports to be. In the event that any information is delivered or posted in
error, the 17g-5 Information Provider may remove it from the website. The 17g-5
Information Provider (and the Trustee) has not obtained and shall not be deemed
to have obtained actual knowledge of any information posted to the 17g-5 Website
to the extent such information was not produced by it. Access will be provided
by the 17g-5 Information Provider to NRSROs upon receipt of an NRSRO
Certification in the form of Exhibit N hereto (which certification may be
submitted electronically via the 17g-5 Website).

 

(e)           Upon request of the Issuer or a Rating Agency, the 17g-5
Information Provider shall post on the 17g-5 Website any additional information
requested by the Issuer or such Rating Agency to the extent such information is
delivered to the 17g-5 Information Provider electronically in accordance with
this Section 14.13. In no event shall the 17g-5 Information Provider disclose on
the 17g-5 Website the Rating Agency or NRSRO that requested such additional
information.

 

(f)            The 17g-5 Information Provider shall provide a mechanism to
notify each Person that has signed-up for access to the 17g-5 Website in respect
of the transaction governed by this Agreement each time an additional document
is posted to the 17g-5 Website.

 

(g)           Any other information required to be delivered to the Rating
Agencies pursuant to this agreement shall be furnished to the Rating Agencies so
long as such information (x) was previously provided to the 17g-5 Information
Provider or (y) is simultaneously delivered to the 17g-5 Information Provider in
accordance with this Section 14.13.

 

(h)           Notwithstanding anything to the contrary in this Indenture, a
breach of this Section 14.13 shall not constitute a Default or Event of Default.

 

207 

 



 

(i)            If any of the parties to this Indenture receives a Form ABS Due
Diligence-15E from any party in connection with any third-party due diligence
services such party may have provided with respect to the Collateral Interests
(“Due Diligence Service Provider”), such receiving party shall promptly forward
such Form ABS Due Diligence-15E to the 17g-5 Information Provider for posting on
the 17g-5 Website. The 17g-5 Information Provider shall post on the 17g-5
Website any Form ABS Due Diligence-15E it receives directly from a Due Diligence
Service Provider or from another party to this Indenture, promptly upon receipt
thereof. It being understood that no party to this Agreement shall be required
to make a determination as to whether any material provided to such party is
Form ABS Due Diligence-15E and any Form ABS Due Diligence-15E shall be labeled
as such.

 

Section 14.14. Rating Agency Condition. Any request for satisfaction of the
Rating Agency Condition made by a Requesting Party pursuant to this Indenture,
shall be made in writing, which writing shall contain a cover page indicating
the nature of the request for satisfaction of the Rating Agency Condition, and
shall contain all back-up material necessary for the Rating Agencies to process
such request. Such written request for satisfaction of the Rating Agency
Condition shall be provided in electronic format to the 17g-5 Information
Provider in accordance with Section 14.13 and after receiving actual knowledge
of such posting (which may be in the form of an automatic email notification of
posting delivered by the 17g-5 Website to such party), the Requesting Party
shall send the request for satisfaction of such Condition to the Rating Agencies
in accordance with the instructions for notices set forth in Section 14.3.

 

Section 14.15. Patriot Act Compliance. In order to comply with laws, rules,
regulations and executive orders in effect from time to time applicable to
banking institutions, including those relating to the funding of terrorist
activities and money laundering (“Applicable Law”), the Trustee and Note
Administrator may be required to obtain, verify and record certain information
relating to individuals and entities which maintain a business relationship with
the Trustee or Note Administrator, as the case may be. Accordingly, each of the
parties agrees to provide to the Trustee and the Note Administrator, upon its
request from time to time, such identifying information and documentation as may
be available for such party in order to enable the Trustee and the Note
Administrator, as applicable, to comply with Applicable Law. The Issuer and
Company Administrator are subject to laws in the Cayman Islands, which impose
similar obligations to the Applicable Laws, including with regard to verifying
the identity and source of funds of investors.

 



208 

 

 

ARTICLE 15

ASSIGNMENT OF THE COLLATERAL INTEREST PURCHASE AGREEMENT

 

Section 15.1. Assignment of Collateral Interest Purchase Agreement.

 

(a)           The Issuer, in furtherance of the covenants of this Indenture and
as security for the Offered Notes and the Class E-E Notes and the Class E-X
Notes and amounts payable to the Secured Parties hereunder and the performance
and observance of the provisions hereof, hereby collaterally assigns, transfers,
conveys and sets over to the Trustee, for the benefit of the Noteholders (and to
be exercised on behalf of the Issuer by persons responsible therefor pursuant to
this Agreement and the Servicing Agreement), all of the Issuer’s estate, right,
title and interest in, to and under the Collateral Interest Purchase Agreement
(now or hereafter entered into) (an “Article 15 Agreement”), including, without
limitation, (i) the right to give all notices, consents and releases thereunder,
(ii) the right to give all notices of termination and to take any legal action
upon the breach of an obligation of the Seller or Collateral Manager thereunder,
including the commencement, conduct and consummation of proceedings at law or in
equity, (iii) the right to receive all notices, accountings, consents, releases
and statements thereunder and (iv) the right to do any and all other things
whatsoever that the Issuer is or may be entitled to do thereunder; provided,
however, that the Issuer reserves for itself a license to exercise all of the
Issuer’s rights pursuant to the Article 15 Agreement without notice to or the
consent of the Trustee or any other party hereto (except as otherwise expressly
required by this Indenture, including, without limitation, as set forth in
Section 15.1(f)) which license shall be and is hereby deemed to be automatically
revoked upon the occurrence of an Event of Default hereunder until such time, if
any, that such Event of Default is cured or waived.

 

(b)           The assignment made hereby is executed as collateral security, and
the execution and delivery hereby shall not in any way impair or diminish the
obligations of the Issuer under the provisions of each of the Article 15
Agreement, nor shall any of the obligations contained in each of the Article 15
Agreement be imposed on the Trustee.

 

(c)           Upon the retirement of the Notes and the release of the Collateral
from the lien of this Indenture, this assignment and all rights herein assigned
to the Trustee for the benefit of the Noteholders shall cease and terminate and
all the estate, right, title and interest of the Trustee in, to and under each
of the Article 15 Agreement shall revert to the Issuer and no further instrument
or act shall be necessary to evidence such termination and reversion.

 

(d)           The Issuer represents that it has not executed any assignment of
the Article 15 Agreement other than this collateral assignment.

 

(e)           The Issuer agrees that this assignment is irrevocable, and that it
shall not take any action which is inconsistent with this assignment or make any
other assignment inconsistent herewith. The Issuer shall, from time to time upon
the request of the Trustee, execute all instruments of further assurance and all
such supplemental instruments with respect to this assignment as the Trustee may
specify.

 

(f)            The Issuer hereby agrees, and hereby undertakes to obtain the
agreement and consent of the Seller in the Collateral Interest Purchase
Agreement to the following:

 

(i)            the Seller consents to the provisions of this collateral
assignment and agrees to perform any provisions of this Indenture made expressly
applicable to the Seller pursuant to the applicable Article 15 Agreement;

 

(ii)           the Seller acknowledges that the Issuer is collaterally assigning
all of its right, title and interest in, to and under the Collateral Interest
Purchase Agreement to the Trustee for the benefit of the Noteholders, and the
Seller agrees that all of the representations, covenants and agreements made by
the Seller in the Article 15 Agreement are also for the benefit of, and
enforceable by, the Trustee and the Noteholders;

 



209 

 

 

(iii)          the Seller shall deliver to the Trustee duplicate original copies
of all notices, statements, communications and instruments delivered or required
to be delivered to the Issuer pursuant to the applicable Article 15 Agreement;

 

(iv)          none of the Issuer or the Seller shall enter into any agreement
amending, modifying or terminating the applicable Article 15 Agreement, (other
than in respect of an amendment or modification to cure any inconsistency,
ambiguity or manifest error) or selecting or consenting to a successor without
notifying the Rating Agencies and without the prior written consent and written
confirmation of the Rating Agencies that such amendment, modification or
termination will not cause its then-current ratings of the Notes to be
downgraded or withdrawn;

 

(v)           except as otherwise set forth herein and therein (including,
without limitation, pursuant to Section 12 of the Collateral Management
Agreement), the Collateral Manager shall continue to serve as Collateral Manager
under the Collateral Management Agreement, notwithstanding that the Collateral
Manager shall not have received amounts due it under the Collateral Management
Agreement because sufficient funds were not then available hereunder to pay such
amounts pursuant to the Priority of Payments. The Collateral Manager agrees not
to cause the filing of a petition in bankruptcy against the Issuer for the
nonpayment of the fees or other amounts payable to the Collateral Manager under
the Collateral Management Agreement until the payment in full of all Notes
issued under this Indenture and the expiration of a period equal to the
applicable preference period under the Bankruptcy Code plus ten days following
such payment; and

 

(vi)          the Collateral Manager irrevocably submits to the non-exclusive
jurisdiction of any New York State or federal court sitting in the Borough of
Manhattan in The City of New York in any action or proceeding arising out of or
relating to the Notes or this Indenture, and the Collateral Manager irrevocably
agrees that all claims in respect of such action or proceeding may be heard and
determined in such New York State or federal court. The Collateral Manager
irrevocably waives, to the fullest extent it may legally do so, the defense of
an inconvenient forum to the maintenance of such action or proceeding. The
Collateral Manager irrevocably consents to the service of any and all process in
any action or Proceeding by the mailing by certified mail, return receipt
requested, or delivery requiring signature and proof of delivery of copies of
such initial process to it at c/o Starwood Property Trust, Inc., 605 Third
Avenue, 38th Floor, New York, New York 10016. The Collateral Manager agrees that
a final and non-appealable judgment by a court of competent jurisdiction in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

210 

 



 

ARTICLE 16

CURE RIGHTS; PURCHASE RIGHTS

 

Section 16.1. Collateral Interest Purchase Agreements. Following the Closing
Date, unless a Collateral Interest Purchase Agreement is necessary to comply
with the provisions of this Indenture, the Issuer may acquire Collateral
Interests in accordance with customary settlement procedures in the relevant
markets. In any event, the Issuer (or the Collateral Manager on behalf of the
Issuer) shall obtain from any seller of a Collateral Interest, all Loan
Documents with respect to each Collateral Interest that govern, directly or
indirectly, the rights and obligations of the owner of the Collateral Interest
with respect to the Collateral Interest and any certificate evidencing the
Collateral Interest.

 

Section 16.2. Representations and Warranties Related to Reinvestment Collateral
Interests and Exchange Collateral Interests.

 

(a)           Upon the acquisition of any Reinvestment Collateral Interest or
Exchange Collateral Interest by the Issuer, the related seller shall be required
to make representations and warranties substantially in the form attached as
Exhibit B to the Collateral Interest Purchase Agreement with such exceptions as
may be relevant and reasonably acceptable to the Collateral Manager.

 

(b)           The representations and warranties in Section 16.2(a) with respect
to the acquisition of any Reinvestment Collateral Interest or Exchange
Collateral Interest may be subject to any modification, limitation or
qualification that the Collateral Manager determines to be reasonably acceptable
in accordance with the Collateral Management Standard; provided that the
Collateral Manager will provide the Rating Agencies with a report (by providing
such report to the 17g-5 Information Provider) attached to each Monthly Report
identifying each such affected representation or warranty and the modification,
exception, limitation or qualification received with respect to the acquisition
of any Reinvestment Collateral Interest and Exchange Collateral Interest during
the period covered by the Monthly Report, which report may contain explanations
by the Collateral Manager as to its determinations.

 

(c)           The Issuer (or the Collateral Manager on behalf of the Issuer)
shall obtain a covenant from the Person making any representation or warranty to
the Issuer pursuant to Section 16.2(a) that such Person shall repurchase the
related Collateral Interest if any such representation or warranty is breached
(but only after the expiration of any permitted cure periods and failure to cure
such breach). The purchase price for any Collateral Interest repurchased shall
be a price equal to the sum of the following (in each case, without duplication)
as of the date of such repurchase: (i) the then outstanding Principal Balance of
such Collateral Interest, discounted based on the percentage amount of any
discount that was applied when such Collateral Interest was purchased by the
Issuer, plus (ii) accrued and unpaid interest on such Collateral Interest, plus
(iii) any unreimbursed advances made under this Indenture or the Servicing
Agreement on the Collateral Interest, plus (iv) accrued and unpaid interest on
advances made under this Indenture or the Servicing Agreement on the Collateral
Interest, plus (v) any reasonable costs and expenses (including, but not limited
to, the cost of any enforcement action, incurred by the Issuer or the Trustee in
connection with any such repurchase), plus (vi) any Liquidation Fee payable to
the Special Servicer in connection with a repurchase of the Collateral Interest
by the Seller.

 

211 

 



 

Section 16.3. Operating Advisor. If the Issuer, as holder of a Participation has
the right pursuant to the related Loan Documents to appoint the operating
advisor, directing holder or Person serving a similar function under the Loan
Documents, each of the Issuer, the Trustee and the Collateral Manager shall take
such actions as are reasonably necessary to appoint the Collateral Manager to
such position.

 

Section 16.4. Purchase Right; Holder of a Majority of the Preferred Shares. If
the Issuer, as holder of a Participation, has the right pursuant to the related
Loan Documents to purchase any other interest in the same Underlying Commercial
Real Estate Loan as the Participation (an “Other Tranche”), the Issuer shall, if
directed by the Holder of a Majority of the Preferred Shares, exercise such
right, if the Collateral Manager determines, in accordance with the Collateral
Management Standard, that the exercise of the option would be in the best
interest of the Noteholders, but shall not exercise such right if the Collateral
Manager determines otherwise. The Collateral Manager shall deliver to the
Trustee an Officer’s Certificate certifying such determination, accompanied by
an Act of the Holder of a Majority of the Preferred Shares directing the Issuer
to exercise such right. In connection with the purchase of any such Other
Tranche(s), the Issuer shall assign to the Holder of a Majority of the Preferred
Shares or its designee all of its right, title and interest in such Other
Tranche(s) in exchange for a purchase price (such price and any other associated
expense of such exercise to be paid by the Holder of a Majority of the Preferred
Shares) of the Other Tranche(s) (or, if the Loan Documents permit, the Issuer
may assign the purchase right to the Holder of a Majority of the Preferred
Shares or its designee; otherwise the Holder of a Majority of the Preferred
Shares or its designee shall fund the purchase by the Issuer, which shall then
assign the Other Tranche(s) to the Holder of a Majority of the Preferred Shares
or its designee), which amount shall be delivered by such Holder or its designee
from its own funds to or upon the instruction of the Collateral Manager in
accordance with terms of the Loan Documents related to the acquisition of such
Other Tranche(s). The Issuer shall execute and deliver at the direction of such
Holder of a Majority of the Preferred Shares such instruments of transfer or
assignment prepared by such Holder, in each case without recourse, as shall be
necessary to transfer title to such Holder of the Majority of the Preferred
Shares or its designee of the Other Tranche(s) and the Trustee shall have no
responsibility with regard to such Other Tranche(s). Notwithstanding anything to
the contrary herein, any Other Tranche purchased hereunder by the Issuer shall
not be subject to the Grant to the Trustee under the Granting Clause.

 

212 

 



 

ARTICLE 17

ADVANCING AGENT

 

Section 17.1.  Liability of the Advancing Agent. The Advancing Agent shall be
liable in accordance herewith only to the extent of the obligations specifically
imposed upon and undertaken by the Advancing Agent.

 

Section 17.2. Merger or Consolidation of the Advancing Agent.

 

(a)           The Advancing Agent will keep in full effect its existence, rights
and franchises as a corporation under the laws of the jurisdiction in which it
was formed, and will obtain and preserve its qualification to do business as a
foreign corporation in each jurisdiction in which such qualification is or shall
be necessary to protect the validity and enforceability of this Indenture to
perform its duties under this Indenture.

 

(b)           Any Person into which the Advancing Agent may be merged or
consolidated, or any corporation resulting from any merger or consolidation to
which the Advancing Agent shall be a party, or any Person succeeding to the
business of the Advancing Agent shall be the successor of the Advancing Agent,
hereunder, without the execution or filing of any paper or any further act on
the part of any of the parties hereto, anything herein to the contrary
notwithstanding (it being understood and agreed by the parties hereto that the
consummation of any such transaction by the Advancing Agent shall have no effect
on the Backup Advancing Agent’s obligations under Section 10.6, which
obligations shall continue pursuant to the terms of Section 10.6).

 

Section 17.3. Limitation on Liability of the Advancing Agent and Others. None of
the Advancing Agent or any of its affiliates, directors, officers, employees or
agents shall be under any liability for any action taken or for refraining from
the taking of any action in good faith pursuant to this Indenture, or for errors
in judgment; provided, however, that this provision shall not protect the
Advancing Agent against liability to the Issuer or Noteholders for any breach of
warranties or representations made herein or any liability which would otherwise
be imposed by reason of willful misfeasance, bad faith or negligence in the
performance of duties or by reason of negligent disregard of obligations and
duties hereunder. The Advancing Agent and any director, officer, employee or
agent of the Advancing Agent may rely in good faith on any document of any kind
prima facie properly executed and submitted by any Person respecting any matters
arising hereunder. The Advancing Agent and any director, officer, employee or
agent of the Advancing Agent shall be indemnified by the Issuer pursuant to the
priorities set forth in Section 11.1(a) and held harmless against any loss,
liability or expense incurred in connection with any legal action relating to
this Indenture or the Notes, other than any loss, liability or expense (i)
specifically required to be borne by the Advancing Agent pursuant to the terms
hereof or otherwise incidental to the performance of obligations and duties
hereunder (except as any such loss, liability or expense shall be otherwise
reimbursable pursuant to this Indenture); or (ii) incurred by reason of any
breach of a representation, warranty or covenant made herein, any misfeasance,
bad faith or negligence by the Advancing Agent in the performance of or
negligent disregard of, obligations or duties hereunder or any violation of any
state or federal securities law.

 

213 

 



 

Section 17.4.  Representations and Warranties of the Advancing Agent. The
Advancing Agent represents and warrants that:

 

(a)           the Advancing Agent (i) has been duly organized, is validly
existing and is in good standing under the laws of the State of Delaware, (ii)
has full power and authority to transact the business in which it is currently
engaged, and (iii) is duly qualified and in good standing under the laws of each
jurisdiction where the Advancing Agent’s ownership or lease of property or the
conduct of the Advancing Agent’s business requires, or the performance of this
Indenture would require, such qualification, except for failures to be so
qualified that would not in the aggregate have a material adverse effect on the
business, operations or financial condition of the Advancing Agent or the
ability of the Advancing Agent to perform its obligations under, or on the
validity or enforceability of, the provisions of this Indenture applicable to
the Advancing Agent;

 

(b)           the Advancing Agent has full power and authority to execute,
deliver and perform this Indenture; this Indenture has been duly authorized,
executed and delivered by the Advancing Agent and constitutes a legal, valid and
binding agreement of the Advancing Agent, enforceable against it in accordance
with the terms hereof, except that the enforceability hereof may be subject to
(i) bankruptcy, insolvency, reorganization, moratorium or other similar laws now
or hereafter in effect relating to creditors’ rights and (ii) general principles
of equity (regardless of whether such enforcement is considered in a proceeding
in equity or at law);

 

(c)           neither the execution and delivery of this Indenture nor the
performance by the Advancing Agent of its duties hereunder conflicts with or
will violate or result in a breach or violation of any of the terms or
provisions of, or constitutes a default under: (i) the Articles of Incorporation
and bylaws of the Advancing Agent, (ii) the terms of any indenture, contract,
lease, mortgage, deed of trust, note agreement or other evidence of indebtedness
or other agreement, obligation, condition, covenant or instrument to which the
Advancing Agent is a party or is bound, (iii) any law, decree, order, rule or
regulation applicable to the Advancing Agent of any court or regulatory,
administrative or governmental agency, body or authority or arbitrator having
jurisdiction over the Advancing Agent or its properties, and which would have,
in the case of any of (i), (ii) or (iii) of this Section 17.4(c), either
individually or in the aggregate, a material adverse effect on the business,
operations or financial condition of the Advancing Agent or the ability of the
Advancing Agent to perform its obligations under this Indenture;

 

(d)           no litigation is pending or, to the best of the Advancing Agent’s
knowledge, threatened, against the Advancing Agent that would materially and
adversely affect the execution, delivery or enforceability of this Indenture or
the ability of the Advancing Agent to perform any of its obligations under this
Indenture in accordance with the terms hereof; and

 



214 

 



 

(e)           no consent, approval, authorization or order of or declaration or
filing with any government, governmental instrumentality or court or other
Person is required for the performance by the Advancing Agent of its duties
hereunder, except such as have been duly made or obtained.

 

Section 17.5. Resignation and Removal; Appointment of Successor.

 

(a)           No resignation or removal of the Advancing Agent and no
appointment of a successor Advancing Agent pursuant to this Article 17 shall
become effective until the acceptance of appointment by the successor Advancing
Agent under Section 17.6.

 

(b)           The Advancing Agent may, subject to Section 17.5(a), resign at any
time by giving written notice thereof to the Issuer, the Co-Issuer, the
Collateral Manager, the Note Administrator, the Trustee, the Servicer, the
Noteholders and the Rating Agencies.

 

(c)           The Advancing Agent may be removed at any time by Act of
Supermajority of the Preferred Shares upon written notice delivered to the
Trustee and to the Issuer and the Co-Issuer.

 

(d)           If the Advancing Agent fails to make a required Interest Advance
and it has not determined such Interest Advance to be a Nonrecoverable Interest
Advance, (i) the Advancing Agent will be in default under this Indenture, (ii)
the Backup Advancing Agent shall be required to make such Interest Advance, and
(iii) the Note Administrator shall terminate such Advancing Agent and use
commercially reasonable efforts for up to 90 days following such termination to
replace such Advancing Agent with a successor Advancing Agent, subject to the
satisfaction of the Rating Agency Condition. Following the termination of the
Advancing Agent, the Backup Advancing Agent will be required to make Interest
Advances until a successor advancing agent is appointed.

 

(e)           Subject to Section 17.5(d), if the Advancing Agent shall resign or
be removed, upon receiving such notice of resignation or removal, the Issuer and
the Co-Issuer shall promptly appoint a successor advancing agent by written
instrument, in duplicate, executed by an Authorized Officer of the Issuer and an
Authorized Officer of the Co-Issuer, one copy of which shall be delivered to the
Advancing Agent so resigning and one copy to the successor Advancing Agent,
together with a copy to each Noteholder, the Collateral Manager, the Trustee,
the Note Administrator, the Servicer and the Special Servicer; provided that
such successor Advancing Agent shall be appointed only subject to satisfaction
of the Rating Agency Condition, upon the written consent of a Majority of
Preferred Shareholders. If no successor Advancing Agent shall have been
appointed and an instrument of acceptance by a successor Advancing Agent shall
not have been delivered to the Advancing Agent within 30 days after the giving
of such notice of resignation, the resigning Advancing Agent, the Trustee, the
Note Administrator, or any Preferred Shareholder, on behalf of himself and all
others similarly situated, may petition any court of competent jurisdiction for
the appointment of a successor Advancing Agent.

 

(f)           The Issuer and the Co-Issuer shall give prompt notice of each
resignation and each removal of the Advancing Agent and each appointment of a
successor Advancing Agent by mailing written notice of such event by first class
mail, postage prepaid, to the Rating Agencies, the Trustee, the Note
Administrator, and to the Holders of the Notes as their names and addresses
appear in the Notes Register.

 

215 

 



 

Section 17.6. Acceptance of Appointment by Successor Advancing Agent.

 

(a)           Every successor Advancing Agent appointed hereunder shall execute,
acknowledge and deliver to the Issuer, the Co-Issuer, the Collateral Manager,
the Servicer, the Special Servicer, the Trustee, the Note Administrator, and the
retiring Advancing Agent an instrument accepting such appointment hereunder and
under the Servicing Agreement. Upon delivery of the required instruments, the
resignation or removal of the retiring Advancing Agent shall become effective
and such successor Advancing Agent, without any further act, deed or conveyance,
shall become vested with all the rights, powers, trusts, duties and obligations
of the retiring Advancing Agent hereunder and under the Servicing Agreement.

 

(b)           No appointment of a successor Advancing Agent shall become
effective unless (1) the Rating Agency Condition has been satisfied with respect
to the appointment of such successor Advancing Agent and (2) such successor has
a long-term unsecured debt rating of at least “A2” by Moody’s, and whose
short-term unsecured debt rating is at least “P-1” from Moody’s.

 

Section 17.7. Removal and Replacement of Backup Advancing Agent. The Note
Administrator shall replace any such successor Advancing Agent (excluding the
Note Administrator in its capacity as Backup Advancing Agent) upon receiving
notice that such successor Advancing Agent’s long-term unsecured debt rating at
any time becomes lower than “A2” by Moody’s, and whose short-term unsecured debt
rating becomes lower than “P-1” by Moody’s, with a successor Advancing Agent
that has a long-term unsecured debt rating of at least “A2” by Moody’s, and
whose short-term unsecured debt rating is at least “P-1” from Moody’s.

 

216 

 



 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Indenture as of the day and year first above written.

 

 

STWD 2019-FL1, LTD., as Issuer

 

  Executed as a deed

 

 





 By: /s/ Andrew J. Sossen  Name: Andrew J. Sossen  Title: Director

 



  [SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 



STWD 2019-FLI – INDENTURE

 







 



 

 

STWD 2019-FL1, LLC, as Co-Issuer

 

 



  By: /s/ Andrew J. Sossen   Name: Andrew J. Sossen   Title: Executive Vice
President

 

  [SIGNATURES CONTINUE ON THE FOLLOWING PAGE]





 

STWD 2019-FLI – INDENTURE

 





 

 



 

STARWOOD PROPERTY MORTGAGE, L.L.C., as Advancing Agent

  

 

  By: /s/ Andrew J. Sossen   Name: Andrew J. Sossen   Title: Executive Vice
President

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

STWD 2019-FLI – INDENTURE

 





 



 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Trustee

 

 



 By: /s/ Patrick A. Kanar  Name: Patrick A. Kanar  Title: Banking Officer

 



[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

STWD 2019-FLI – INDENTURE

 





 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Note Administrator

 

 



 By: /s/ Amber Nelson  Name: Amber Nelson  Title: Vice President

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



 

STWD 2019-FLI – INDENTURE

 



 



 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Custodian

 

 





By: /s/ Amber Nelson  Name: Amber Nelson  Title: Vice President

 

STWD 2019-FLI – INDENTURE

 





 

 

SCHEDULE A

 

COLLATERAL INTEREST SCHEDULE

 

Collateral Interest  Collateral Interest
Cut-off Date Balance   Collateral Interest Type Poydras Office and Hotel 
$99,000,000    Transitional Pari Passu Loan 700 Louisiana and 600 Prairie
Street  $96,000,000   Transitional Pari Passu Loan Minkin Multifamily LLC 
$95,000,000    Transitional Whole Loan Park at Pentagon Row  $90,500,000  
 Transitional Pari Passu Loan 1310 N Courthouse  $81,000,000    Transitional
Pari Passu Loan Coppermine Commons  $71,646,592    Transitional Pari Passu Loan
Stadium Gateway  $65,000,000    Transitional Whole Loan Brown Palace Hotel &
Holiday Inn Express Denver Downtown  $62,000,000   Transitional Pari Passu Loan
Hyatt Regency Houston  $58,000,000    Transitional Pari Passu Loan Minkin
Multifamily S-Corp  $47,000,000    Transitional Whole Loan 1979 Marcus 
$45,000,000    Transitional Whole Loan City Park Apartments  $42,509,614  
 Transitional Pari Passu Loan Dune Vegas II  $38,000,000    Transitional Pari
Passu Loan Avilla Victoria I & II  $35,080,000    Transitional Whole Loan Falls
on Bull Creek  $31,500,000    Transitional Pari Passu Loan Treehouse Apartments 
$29,866,793    Transitional Pari Passu Loan Echelon on 99  $28,367,000  
 Transitional Whole Loan Avilla Town Square  $26,000,000    Transitional Whole
Loan Winrock II  $25,000,000    Transitional Pari Passu Loan Avilla Premier 
$18,530,000    Transitional Whole Loan Northstar Apartments  $15,000,000  
 Transitional Pari Passu Loan

 



Sch. A-1

 



 

SCHEDULE B

 

BENCHMARK

 

Calculation of Benchmark

 

For purposes of calculating the Benchmark (which shall initially be LIBOR), the
Issuer and the Co-Issuer shall initially appoint the Note Administrator as
calculation agent (in such capacity, the “Calculation Agent”).

 

Calculation of LIBOR

 

LIBOR with respect to any Interest Accrual Period shall be determined by the
Calculation Agent in accordance with the following provisions (rounded to the
nearest 1/1000 of 1%):

 

1.            On each Benchmark Determination Date, LIBOR (other than for the
initial Interest Accrual Period) shall equal the rate, as obtained by the
Calculation Agent, for deposits in U.S. Dollars for a period of one month, which
appears on the Reuters Page LIBOR01 (or such other page that may replace that
page on such service for the purpose of displaying comparable rates) as reported
by Bloomberg Financial Markets Commodities News as of the Reference Time.
“London Banking Day” means any day on which commercial banks are open for
general business (including dealings in foreign exchange and foreign currency
deposits) in London, England.

 

2.            If such rate does not appear on Reuters Screen LIBOR01 (or its
equivalent), as of the Reference Time, the Calculation Agent shall request the
principal London office of any four major reference banks in the London
interbank market selected by the Calculation Agent to provide quotations of such
reference bank’s offered quotations to prime banks in the London interbank
market for deposits in U.S. Dollars for a period of one month, as of the
Reference Time, in a principal amount of not less than $1 million that is
representative for a single transaction in the relevant market at the relevant
time. If at least two such rates are so provided, then LIBOR shall be the
arithmetic mean of such quotations. If fewer than two such quotations are so
provided, the Calculation Agent shall be required to request any three major
banks in New York City selected by the Calculation Agent to provide such banks’
rates for loans in U.S. Dollars to leading European banks for a one-month period
as of 11:00 a.m., New York City time, as of the applicable Benchmark
Determination Date, in a principal amount not less than $1 million that is
representative for a single transaction in the relevant market at the relevant
time. If at least two such rates are so provided, then LIBOR shall be the
arithmetic mean of such quotations. If fewer than two rates are so provided,
then LIBOR shall be the LIBOR rate used for the immediately preceding Interest
Accrual Period.

 

3.            In respect of the initial Interest Accrual Period, LIBOR shall be
determined on the second London Banking Day preceding the Closing Date.

 

4.            Notwithstanding the foregoing, in no event will LIBOR be less than
zero.

 

In making the above calculations, all percentages resulting from the calculation
shall be rounded, if necessary, to the nearest one thousandth of a percentage
point (0.001%).

 



Sch. B-1

 

 

SCHEDULE C

 

LIST OF AUTHORIZED OFFICERS OF COLLATERAL MANAGER



 

Name Title Barry Sternlicht Chief Executive Officer Rina Paniry Chief Financial
Officer and Executive Vice President Andrew J. Sossen Chief Operating Officer,
Executive Vice President and Secretary Jeffrey DiModica President Jerry
Hirschkorn Assistant Secretary and Vice President Vincent Kallaher Treasurer and
Vice President David Newberry Vice President Michael Rappaport Vice President
Farid Maluf Vice President Cary Carpenter Vice President Mark Cagley Vice
President Justin Diamond Vice President

 



Sch. C-1

 

 

EXHIBIT A-1

 

FORM OF CLASS A SENIOR SECURED FLOATING RATE NOTE DUE 2038
[REGULATION S] [RULE 144A] GLOBAL NOTE

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) EITHER (a) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (b) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
A QIB OR AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT, OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH QIBS OR
ACCREDITED INVESTORS, AND (2) A QUALIFIED PURCHASER IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS A
NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER
THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS
APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND
INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF
CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION. EACH PURCHASER OF A GLOBAL NOTE WILL BE DEEMED TO HAVE
MADE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE
INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND
EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO
THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER,
THE CO-ISSUER, AS APPLICABLE, THE NOTE ADMINISTRATOR , THE TRUSTEE OR ANY
INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH
GLOBAL NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF SUCH INTEREST IN SUCH GLOBAL NOTE VOID AND REQUIRE THAT SUCH
INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE
CO-ISSUER, AS APPLICABLE.

 



 



 

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

 

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE AND IS REGISTERED
IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE MAY NOT BE
EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN THE NAME
OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

 

[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME. IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.]1

 



 



1For Regulation S Global Note.

 



Exh. A-1-2

 





 

STWD 2019-FL1, LTD.

STWD 2019-FL1, LLC

 

CLASS A SENIOR
SECURED FLOATING RATE NOTE DUE 2038

 

No. [Reg. S] [144A] - ___  Up to CUSIP No. [G85412AA5]2 [78485WAA7]3 
U.S.$577,500,000 ISIN: [USG85412AA52]2 [US78485WAA71]3   

 

Each of STWD 2019-FL1, LTD., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (the “Issuer”) and STWD 2019-FL1,
LLC, a Delaware limited liability company (the “Co-Issuer”) for value received,
hereby promises to pay to CEDE & CO. or its registered assigns (a) upon
presentation and surrender of this Note (except as otherwise permitted by the
Indenture referred to below), the principal sum of up to U.S.$577,500,000, or
such other principal sum as is equal to the aggregate principal amount of the
Class A Notes identified from time to time on the records of the Note
Administrator and Schedule A hereto as being represented by this [Rule 144A]
[Regulation S] Global Note, on the Payment Date occurring in July 2038 (the
“Stated Maturity Date”), to the extent not previously paid, in accordance with
the Indenture referred to below unless the unpaid principal of this Note becomes
due and payable at an earlier date by declaration of acceleration, call for
redemption or otherwise and (b) the Class A Interest Distribution Amount
allocable to this Note in accordance with the Indenture payable initially on
September 17, 2019, and thereafter monthly on the 4th Business Day following the
11th day of each month or, if such day is not a Business Day, then on the
preceding Business Day (each, a “Payment Date”). Interest on the Class A Notes
shall accrue at the Class A Rate and shall be computed on the basis of the
actual number of days in the related Interest Accrual Period divided by 360. The
interest so payable on any Payment Date will, as provided in the Indenture, be
paid to the Person in whose name this Note (or one or more predecessor Notes) is
registered at the close of business on the Record Date for such interest.

 

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Collateral Interests and
other assets pledged by the Issuer as security for the Offered Notes, the Class
E-E Notes and the Class E-X Notes under the Indenture, and in the event the
Collateral Interests and such other assets are insufficient to satisfy such
obligations, any claims of the Holders of the Notes shall be extinguished, all
in accordance with the Indenture.

 

The payment of interest on this Note is senior to the payments of the principal,
if any, of, and interest on, the Class A-S Notes, the Class B Notes, the Class C
Notes, the Class D Notes, the Class E Notes, the Class E-E Notes, the Class E-X
Notes, the Class F Notes, the Class F-E Notes, the Class F-X Notes, the Class G
Notes, the Class G-E Notes, the Class G-X Notes and the Preferred Shares. So
long as any Class A Notes are Outstanding, the Class A-S Notes, the Class B
Notes, the Class C Notes, the Class D Notes, the Class E Notes, the Class E-E
Notes, the Class E-X Notes, the Class F Notes, the Class F-E Notes, the Class
F-X Notes, the Class G Notes, the Class G-E Notes, the Class G-X Notes and the
Preferred Shares will receive payments only in accordance with the Priority of
Payments. The principal of this Note shall be due and payable no later than the
Stated Maturity Date unless the unpaid principal of such Note becomes due and
payable at an earlier date by declaration of acceleration, call for redemption
or otherwise.

 



 



2For Regulation S Global Note.

 

3For Rule 144A Global Note.

 

Exh. A-1-3

 



 

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a Dollar check drawn on a bank in the United States, or by a Dollar
check mailed to the Holder at its address in the Notes Register, as provided in
the Indenture.

 

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless an Event of Default
occurs with respect to such payments of principal.

 

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.

 

The Holder of this Note shall be treated as the owner hereof for all purposes.

 

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

 

Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.

 

This Note is one of a duly authorized issue of Class A Senior Secured Floating
Rate Notes Due 2038, of the Issuer and the Co-Issuer (the “Class A Notes”),
limited in aggregate principal amount to U.S.$577,500,000 issued under an
indenture dated as of August 15, 2019 (the “Indenture”) by and among the Issuer,
the Co-Issuer, Starwood Property Mortgage, L.L.C., as advancing agent,
Wilmington Trust, National Association, as trustee (in such capacity and,
together with any successor trustee permitted under the Indenture, the
“Trustee”), Wells Fargo Bank, National Association, as note administrator (in
such capacity and, together with any successor note administrator permitted
under the Indenture, the “Note Administrator”), and as custodian. Also
authorized under the Indenture are (a) up to U.S.$141,625,000 Class A-S Second
Priority Secured Floating Rate Notes Due 2038 (the “Class A-S Notes”), (b) up to
U.S.$66,000,000 Class B Third Priority Secured Floating Rate Notes Due 2038 (the
“Class B Notes”), (c) up to U.S.$79,750,000 Class C Fourth Priority Secured
Floating Rate Notes Due 2038 (the “Class C Notes”), (d) up to U.S.$59,125,000
Class D Fifth Priority Secured Floating Rate Notes Due 2038 (the “Class D
Notes”), (e) up to U.S.$12,375,000 Class E Sixth Priority Secured Floating Rate
Notes Due 2038* (the “Class E Notes”), (f) up to U.S.$53,625,000 Class F Seventh
Priority Floating Rate Notes Due 2038* (the “Class F Notes”) and (g) up to
U.S.$33,000,000 Class G Eighth Priority Floating Rate Notes Due 2038* (the
“Class G Notes” and, together with the Class A Notes, the Class A-S Notes, the
Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class E-E Notes, the Class E-X Notes, the Class F Notes, the Class F-E Notes,
the Class F-X Notes, the Class G-E Notes and the Class G-X Notes, the “Notes”).

 



 



*At any time on or after the Initial MASCOT Note Issuance Date, all or a portion
of (i) the Class E Notes may be exchanged for proportionate interests in the
Class E-E Notes (the “Class E-E Notes”) and the Class E-X Notes (the “Class E-X
Notes”) and vice versa, (ii) the Class F Notes may be exchanged for
proportionate interests in the Class F-E Notes (the “Class F-E Notes”) and the
Class F-X Notes (the “Class F-X Notes”) and vice versa, and (iii) the Class G
Notes may be exchanged for proportionate interests in the Class G-E Notes (the
“Class G-E Notes”) and the Class G-X Notes (the “Class G-X Notes”) and vice
versa; provided that the Class E Notes shall only be exchangeable for
proportionate interests in the Class E-E Notes and the Class E-X Notes if such
Notes at the time of exchange are owned by a wholly-owned subsidiary of Starwood
Property Trust, Inc.

  

Exh. A-1-4

 



 

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s memorandum and
articles of association as part of its issued share capital.

 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

 

Payments of principal of the Class A Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

Pursuant to Section 9.1(a) of the Indenture, the Notes may be redeemed by the
Issuer and, as applicable, the Co-Issuer, at the option of and at the direction
of the Collateral Manager, in whole but not in part, at a price equal to the
applicable Redemption Prices on any Payment Date on or after the Payment Date on
which the Aggregate Outstanding Amount of the Offered Notes and the Class E-E
Notes, if applicable, has been reduced to 10% or less of the Aggregate
Outstanding Amount of the Notes on the Closing Date; provided that the funds
available to be used for such redemption will be sufficient to pay the Total
Redemption Price.

 

Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at the
written direction of a Majority of Preferred Shareholders, on the Payment Date
following the occurrence of a Tax Event if the Tax Materiality Condition is
satisfied, at a price equal to the applicable Redemption Prices; provided that
the funds available to be used for such Tax Redemption will be sufficient to pay
the Total Redemption Price.

 

Exh. A-1-5

 



 

Pursuant to Section 9.1(c) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at a
price equal to the applicable Redemption Prices, on any Payment Date after the
end of the Non-call Period, at the written direction of a Majority of Preferred
Shareholders; provided, however, that the funds available to be used for such
redemption will be sufficient to pay the Total Redemption Price.

 

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

 

Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of any Determination Date,
the Offered Notes and the Class E-E Notes, if applicable, shall be redeemed from
Interest Proceeds in accordance with the Priority of Payments set forth in the
Indenture, in an amount necessary, and only to the extent necessary, for the
Note Protection Tests to be satisfied.

 

If an Event of Default shall occur and be continuing, the Class A Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Offered Notes and the E-E Notes, if applicable, (voting as a separate
Class), or if no Class of Offered Notes is outstanding, a majority by
outstanding principal amount, of the Class F Notes, the Class F-E Notes, the
Class G Notes and the Class G-E Notes, other than with respect to an Event of
Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i) of the Indenture,
by written notice to the Issuer, the Co-Issuer and the Trustee, may rescind and
annul such declaration and its consequences if certain conditions set forth in
the Indenture are satisfied.

 

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

 

The Notes will be issued in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof (plus any residual amount).

 

The principal of each Note, if any, shall be payable on the Stated Maturity
Date, unless the unpaid principal of such Note becomes due and payable at an
earlier date by declaration of acceleration, call for redemption or otherwise.

 

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

 

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.





 



Exh. A-1-6

 







 

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Note Administrator, or any of
their respective affiliates is acting as a fiduciary or financial or investment
adviser for such Holder or beneficial owner; (B) such Holder or beneficial owner
is not relying (for purposes of making any investment decision or otherwise)
upon any written or oral advice, counsel or representations of the Issuer, the
Co-Issuer, the Placement Agents, the Collateral Manager, the Servicer, the Note
Administrator, the Trustee, or any of their respective affiliates, other than
any statements in the final offering memorandum relating to such Notes and any
representations expressly set forth in a written agreement with such party; and
(C) such Holder or beneficial owner has consulted with its own legal,
regulatory, tax, business, investment, financial, accounting and other advisers
to the extent it has deemed necessary, and it has made its own investment
decisions (including decisions regarding the suitability of any transaction
pursuant to the Indenture) based upon its own judgment and upon any advice from
such advisers as it has deemed necessary and not upon any view expressed by the
Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the Note
Administrator, the Trustee, or any of their respective affiliates.

 

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that either (A) no part of the
funds being used to pay the purchase price for such Notes constitutes an asset
of any “employee benefit plan” (as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)) subject to the
fiduciary responsibility provisions of Title I of ERISA, a “plan” (as defined in
Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”)) that is subject to Section 4975 of the Code or any other employee
benefit plan which is subject to any federal, state, local or other law that is
substantially similar to Section 406 of ERISA or Section 4975 of the Code
(“Similar Law”), or any entity whose underlying assets are deemed to include
“plan assets” by reason of any such employee benefit plan’s or plan’s investment
in the entity or otherwise (any of the foregoing, a “Plan”), or (B) in the case
of the Offered Notes, its acquisition, holding and disposition of the
Transferred Notes do not and will not constitute or give rise to a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code,
or in the case of any Plan subject to Similar Law, will not constitute or result
in a non-exempt violation of Similar Law.

 

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

 



Exh. A-1-7

 

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION OF
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, MORATORIUM, LIQUIDATION OR OTHER
SIMILAR PROCEEDINGS UNDER FEDERAL OR STATE BANKRUPTCY LAWS AGAINST THE ISSUER,
THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 



Exh. A-1-8

 

 

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

 

Dated as of August 15, 2019

 

  STWD 2019-FL1, LTD., as Issuer           By:       Name:     Title:

 

 

 STWD 2019-FL1, LLC, as Co-Issuer      By:

 

 Name:   Title:

 





Exh. A-1-9

 

 

CERTIFICATE OF AUTHENTICATION 

 

This is one of the Notes referred to in the within-mentioned Indenture.

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as Authenticating Agent          
By:     Name:     Title:  

 





Exh. A-1-10

 

 

ASSIGNMENT FORM

 

For value received    

 

hereby sell, assign and transfer unto

 



   



 

   



Please insert social security or
other identifying number of assignee

 

Please print or type name
and address, including zip code,
of assignee:

 

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
____________________Attorney to transfer the Note on the books of the Issuer
with full power of substitution in the premises.

 

Date:   Your Signature:         (Sign exactly as your name appears on this Note)

 





Exh. A-1-11

 

 

SCHEDULE A

 

EXCHANGES IN GLOBAL NOTES

 

This Note shall be issued in the original principal balance of
U.S.$[577,500,000]4 [0]5 on the Closing Date. The following exchanges of a part
of this [Rule 144A] [Regulation S] Global Note have been made:

 

Date of Exchange 

Amount of

Decrease in

Principal

Amount of this

Global Note

 

Amount of

Increase in

Principal

Amount of this

Global Note

 

Principal

Amount of this

Global Note

following such

decrease (or

increase)

 

Signature of

authorized

officer of Note

Administrator or

securities

Custodian

                                         

 

 





4Rule 144A Global Note.

 

5Regulation S Global Note.



 



Exh. A-1-12

 

 

EXHIBIT A-2

 

FORM OF CLASS A SENIOR SECURED FLOATING RATE NOTE DUE 2038
DEFINITIVE NOTE

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) EITHER (a) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (b) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
A QIB OR AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT, OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH QIBS OR
ACCREDITED INVESTORS AND (2) A QUALIFIED PURCHASER IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS A
NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER
THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS
APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND
INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF
CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION. EACH PURCHASER OF A DEFINITIVE NOTE WILL BE REQUIRED TO
MAKE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE
INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND
EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO
THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER,
THE CO-ISSUER, AS APPLICABLE, THE NOTE ADMINISTRATOR , THE TRUSTEE OR ANY
INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF THIS NOTE WAS IN BREACH, AT THE
TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE INDENTURE, THE
TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF THIS NOTE
VOID AND REQUIRE THAT THIS NOTE BE TRANSFERRED TO A PERSON DESIGNATED BY THE
ISSUER AND THE CO-ISSUER, AS APPLICABLE.

 



Exh. A-2-1

 

 

STWD 2019-FL1, LTD.

STWD 2019-FL1, LLC

 

CLASS A SENIOR

SECURED FLOATING RATE NOTE DUE 2038

 

No. IAI - ___   CUSIP No. 78485WAB5 U.S.$[__] ISIN: US78485WAB54  

 

Each of STWD 2019-FL1, LTD., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (the “Issuer”) and STWD 2019-FL1,
LLC, a Delaware limited liability company (the “Co-Issuer”) for value received,
hereby promises to pay to [_______] or its registered assigns (a) upon
presentation and surrender of this Note (except as otherwise permitted by the
Indenture referred to below), the principal sum of U.S.$[__] on the Payment Date
occurring in July 2038 (the “Stated Maturity Date”), to the extent not
previously paid, in accordance with the Indenture referred to below unless the
unpaid principal of this Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise and (b) the
Class A Interest Distribution Amount allocable to this Note in accordance with
the Indenture payable initially on September 17, 2019, and thereafter monthly on
the 4th Business Day following the 11th day of each month or, if such day is not
a Business Day, then on the preceding Business Day (each, a “Payment Date”).
Interest on the Class A Notes shall accrue at the Class A Rate and shall be
computed on the basis of the actual number of days in the related Interest
Accrual Period divided by 360. The interest so payable on any Payment Date will,
as provided in the Indenture, be paid to the Person in whose name this Note (or
one or more predecessor Notes) is registered at the close of business on the
Record Date for such interest.

 

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Collateral Interests and
other assets pledged by the Issuer as security for the Offered Notes, the Class
E-E Notes and the Class E-X Notes under the Indenture, and in the event the
Collateral Interests and such other assets are insufficient to satisfy such
obligations, any claims of the Holders of the Notes shall be extinguished, all
in accordance with the Indenture.

 

The payment of interest on this Note is senior to the payments of the principal,
if any, of, and interest on, the Class A-S Notes, the Class B Notes, the Class C
Notes, the Class D Notes, the Class E Notes, the Class E-E Notes, the Class E-X
Notes, the Class F Notes, the Class F-E Notes, the Class F-X Notes, the Class G
Notes, the Class G-E Notes, the Class G-X Notes and the Preferred Shares. So
long as any Class A Notes are Outstanding, the Class A-S Notes, the Class B
Notes, the Class C Notes, the Class D Notes, the Class E Notes, the Class E-E
Notes, the Class E-X Notes, the Class F Notes, the Class F-E Notes, the Class
F-X Notes, the Class G Notes, the Class G-E Notes, the Class G-X Notes and the
Preferred Shares will receive payments only in accordance with the Priority of
Payments. The principal of this Note shall be due and payable no later than the
Stated Maturity Date unless the unpaid principal of such Note becomes due and
payable at an earlier date by declaration of acceleration, call for redemption
or otherwise.

 



Exh. A-2-2

 

 

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a Dollar check drawn on a bank in the United States, or by a Dollar
check mailed to the Holder at its address in the Notes Register, as provided in
the Indenture.

 

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless an Event of Default
occurs with respect to such payments of principal.

 

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.

 

The Holder of this Note shall be treated as the owner hereof for all purposes.

 

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

 

Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.

 

This Note is one of a duly authorized issue of Class A Senior Secured Floating
Rate Notes Due 2038, of the Issuer and the Co-Issuer (the “Class A Notes”),
limited in aggregate principal amount to U.S.$577,500,000 issued under an
indenture dated as of August 15, 2019 (the “Indenture”) by and among the Issuer,
the Co-Issuer, Starwood Property Mortgage, L.L.C., as advancing agent,
Wilmington Trust, National Association, as trustee (in such capacity and,
together with any successor trustee permitted under the Indenture, the
“Trustee”), Wells Fargo Bank, National Association, as note administrator (in
such capacity and, together with any successor note administrator permitted
under the Indenture, the “Note Administrator”), and as custodian. Also
authorized under the Indenture are (a) up to U.S.$141,625,000 Class A-S Second
Priority Secured Floating Rate Notes Due 2038 (the “Class A-S Notes”), (b) up to
U.S.$66,000,000 Class B Third Priority Secured Floating Rate Notes Due 2038 (the
“Class B Notes”), (c) up to U.S.$79,750,000 Class C Fourth Priority Secured
Floating Rate Notes Due 2038 (the “Class C Notes”), (d) up to U.S.$59,125,000
Class D Fifth Priority Secured Floating Rate Notes Due 2038 (the “Class D
Notes”), (e) up to U.S.$12,375,000 Class E Sixth Priority Secured Floating Rate
Notes Due 2038* (the “Class E Notes”), (f) up to U.S.$53,625,000 Class F Seventh
Priority Floating Rate Notes Due 2038* (the “Class F Notes”) and (g) up to
U.S.$33,000,000 Class G Eighth Priority Floating Rate Notes Due 2038* (the
“Class G Notes” and, together with the Class A Notes, the Class A-S Notes, the
Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class E-E Notes, the Class E-X Notes, the Class F Notes, the Class F-E Notes,
the Class F-X Notes, the Class G-E Notes and the Class G-X Notes, the “Notes”).



 

 





*At any time on or after the Initial MASCOT Note Issuance Date, all or a portion
of (i) the Class E Notes may be exchanged for proportionate interests in the
Class E-E Notes (the “Class E-E Notes”) and the Class E-X Notes (the “Class E-X
Notes”) and vice versa, (ii) the Class F Notes may be exchanged for
proportionate interests in the Class F-E Notes (the “Class F-E Notes”) and the
Class F-X Notes (the “Class F-X Notes”) and vice versa, and (iii) the Class G
Notes may be exchanged for proportionate interests in the Class G-E Notes (the
“Class G-E Notes”) and the Class G-X Notes (the “Class G-X Notes”) and vice
versa; provided that the Class E Notes shall only be exchangeable for
proportionate interests in the Class E-E Notes and the Class E-X Notes if such
Notes at the time of exchange are owned by a wholly-owned subsidiary of Starwood
Property Trust, Inc.



 



Exh. A-2-3

 

 

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s memorandum and
articles of association as part of its issued share capital.

 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

 

Payments of principal of the Class A Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

Pursuant to Section 9.1(a) of the Indenture, the Notes may be redeemed by the
Issuer and, as applicable, the Co-Issuer, at the option of and at the direction
of the Collateral Manager, in whole but not in part, at a price equal to the
applicable Redemption Prices on any Payment Date on or after the Payment Date on
which the Aggregate Outstanding Amount of the Offered Notes and the Class E-E
Notes, if applicable, has been reduced to 10% or less of the Aggregate
Outstanding Amount of the Notes on the Closing Date; provided that the funds
available to be used for such redemption will be sufficient to pay the Total
Redemption Price.

 

Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at the
written direction of a Majority of Preferred Shareholders, on the Payment Date
following the occurrence of a Tax Event if the Tax Materiality Condition is
satisfied, at a price equal to the applicable Redemption Prices; provided that
the funds available to be used for such Tax Redemption will be sufficient to pay
the Total Redemption Price.

 

Pursuant to Section 9.1(c) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at a
price equal to the applicable Redemption Prices, on any Payment Date after the
end of the Non-call Period, at the written direction of a Majority of Preferred
Shareholders; provided, however, that the funds available to be used for such
redemption will be sufficient to pay the Total Redemption Price.

 







Exh. A-2-4

 

 

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

 

Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of any Determination Date,
the Offered Notes and the Class E-E Notes, if applicable, shall be redeemed from
Interest Proceeds in accordance with the Priority of Payments set forth in the
Indenture, in an amount necessary, and only to the extent necessary, for the
Note Protection Tests to be satisfied.

 

If an Event of Default shall occur and be continuing, the Class A Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Offered Notes and the E-E Notes, if applicable, (voting as a separate
Class), or if no Class of Offered Notes is outstanding, a majority by
outstanding principal amount, of the Class F Notes, the Class F-E Notes, the
Class G Notes and the Class G-E Notes, other than with respect to an Event of
Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i) of the Indenture,
by written notice to the Issuer, the Co-Issuer and the Trustee, may rescind and
annul such declaration and its consequences if certain conditions set forth in
the Indenture are satisfied.

 

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

 

The Notes will be issued in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof (plus any residual amount).

 

The principal of each Note, if any, shall be payable on the Stated Maturity
Date, unless the unpaid principal of such Note becomes due and payable at an
earlier date by declaration of acceleration, call for redemption or otherwise.

 

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

 



Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Note Administrator, or any of
their respective affiliates is acting as a fiduciary or financial or investment
adviser for such Holder or beneficial owner; (B) such Holder or beneficial owner
is not relying (for purposes of making any investment decision or otherwise)
upon any written or oral advice, counsel or representations of the Issuer, the
Co-Issuer, the Placement Agents, the Collateral Manager, the Servicer, the Note
Administrator, the Trustee, or any of their respective affiliates, other than
any statements in the final offering memorandum relating to such Notes and any
representations expressly set forth in a written agreement with such party; and
(C) such Holder or beneficial owner has consulted with its own legal,
regulatory, tax, business, investment, financial, accounting and other advisers
to the extent it has deemed necessary, and it has made its own investment
decisions (including decisions regarding the suitability of any transaction
pursuant to the Indenture) based upon its own judgment and upon any advice from
such advisers as it has deemed necessary and not upon any view expressed by the
Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the Note
Administrator, the Trustee, or any of their respective affiliates.

 



Exh. A-2-5

 

 

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that either (A) no part of the
funds being used to pay the purchase price for such Notes constitutes an asset
of any “employee benefit plan” (as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)) subject to the
fiduciary responsibility provisions of Title I of ERISA, a “plan” (as defined in
Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”)) that is subject to Section 4975 of the Code or any other employee
benefit plan which is subject to any federal, state, local or other law that is
substantially similar to Section 406 of ERISA or Section 4975 of the Code
(“Similar Law”), or any entity whose underlying assets are deemed to include
“plan assets” by reason of any such employee benefit plan’s or plan’s investment
in the entity or otherwise (any of the foregoing, a “Plan”), or (B) in the case
of the Offered Notes, its acquisition, holding and disposition of the
Transferred Notes do not and will not constitute or give rise to a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code,
or in the case of any Plan subject to Similar Law, will not constitute or result
in a non-exempt violation of Similar Law.

 

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 



Exh. A-2-6

 

 

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION OF
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, MORATORIUM, LIQUIDATION OR OTHER
SIMILAR PROCEEDINGS UNDER FEDERAL OR STATE BANKRUPTCY LAWS AGAINST THE ISSUER,
THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 



Exh. A-2-7

 

 

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

 

Dated as of August 15, 2019

 

  STWD 2019-FL1, LTD., as Issuer           By:       Name:     Title:

 

 

  STWD 2019-FL1, LLC, as Co-Issuer           By:       Name:     Title:

  



Exh. A-2-8

 

 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as Authenticating Agent          
By:     Name:     Title:  

 



Exh. A-2-9

 

 

ASSIGNMENT FORM

  

For value received    

 

hereby sell, assign and transfer unto

 



   



 

   





Please insert social security or
other identifying number of assignee

 

Please print or type name
and address, including zip code,
of assignee:

 

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
____________________Attorney to transfer the Note on the books of the Issuer
with full power of substitution in the premises.

 

Date:   Your Signature:         (Sign exactly as your name appears on this Note)



 

Exh. A-2-10

 



 

EXHIBIT B-1

 

FORM OF CLASS A-S SECOND PRIORITY SECURED FLOATING RATE NOTE DUE 2038
[REGULATION S] [RULE 144A] GLOBAL NOTE

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) EITHER (a) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (b) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
A QIB OR AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT, OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH QIBS OR
ACCREDITED INVESTORS, AND (2) A QUALIFIED PURCHASER IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS A
NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER
THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS
APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND
INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF
CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION. EACH PURCHASER OF A GLOBAL NOTE WILL BE DEEMED TO HAVE
MADE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE
INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND
EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO
THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER,
THE CO-ISSUER, AS APPLICABLE, THE NOTE ADMINISTRATOR , THE TRUSTEE OR ANY
INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH
GLOBAL NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF SUCH INTEREST IN SUCH GLOBAL NOTE VOID AND REQUIRE THAT SUCH
INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE
CO-ISSUER, AS APPLICABLE.

 



Exh. B-1-1

 

 

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

 

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE AND IS REGISTERED
IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE MAY NOT BE
EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN THE NAME
OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

 

[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME. IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.]1

 



 



1For Regulation S Global Note.

 



Exh. B-1-2

 

 

STWD 2019-FL1, LTD.
STWD 2019-FL1, LLC

 

CLASS A-S SECOND PRIORITY
SECURED FLOATING RATE NOTE DUE 2038

 

No. [Reg. S] [144A] -____ Up to CUSIP No. [G85412AB3]2 [78485WAC3]3
U.S.$141,625,000 ISIN: [USG85412AB36]2 [US78485WAC38]3  

 

Each of STWD 2019-FL1, LTD., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (the “Issuer”) and STWD 2019-FL1,
LLC, a Delaware limited liability company (the “Co-Issuer”) for value received,
hereby promises to pay to CEDE & CO. or its registered assigns (a) upon
presentation and surrender of this Note (except as otherwise permitted by the
Indenture referred to below), the principal sum of up to U.S.$141,625,000, or
such other principal sum as is equal to the aggregate principal amount of the
Class A-S Notes identified from time to time on the records of the Note
Administrator and Schedule A hereto as being represented by this [Rule 144A]
[Regulation S] Global Note, on the Payment Date occurring in July 2038 (the
“Stated Maturity Date”), to the extent not previously paid, in accordance with
the Indenture referred to below unless the unpaid principal of this Note becomes
due and payable at an earlier date by declaration of acceleration, call for
redemption or otherwise and (b) the Class A-S Interest Distribution Amount
allocable to this Note in accordance with the Indenture payable initially on
September 17, 2019, and thereafter monthly on the 4th Business Day following the
11th day of each month or, if such day is not a Business Day, then on the
preceding Business Day (each, a “Payment Date”). Interest on the Class A-S Notes
shall accrue at the Class A-S Rate and shall be computed on the basis of the
actual number of days in the related Interest Accrual Period divided by 360. The
interest so payable on any Payment Date will, as provided in the Indenture, be
paid to the Person in whose name this Note (or one or more predecessor Notes) is
registered at the close of business on the Record Date for such interest.

 

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Collateral Interests and
other assets pledged by the Issuer as security for the Offered Notes, the Class
E-E Notes and the Class E-X Notes under the Indenture, and in the event the
Collateral Interests and such other assets are insufficient to satisfy such
obligations, any claims of the Holders of the Notes shall be extinguished, all
in accordance with the Indenture.

 

The payment of interest on this Note is senior to the payments of the principal,
if any, of, and interest on, the Class B Notes, the Class C Notes, the Class D
Notes, the Class E Notes, the Class E-E Notes, the Class E-X Notes, the Class F
Notes, the Class F-E Notes, the Class F-X Notes, the Class G Notes, the Class
G-E Notes, the Class G-X Notes and the Preferred Shares. Except as set forth in
the Indenture, the payment of principal of this Note is subordinate to the
payments of principal of and interest on the Class A Notes and no payments of
principal on the Class A-S Notes will be made until the Class A Notes are paid
in full. The principal of this Note shall be due and payable no later than the
Stated Maturity Date unless the unpaid principal of such Note becomes due and
payable at an earlier date by declaration of acceleration, call for redemption
or otherwise; provided, however, that, except as set forth in the Indenture, the
payment of principal of this Note may only occur after principal on the Class A
Notes has been paid in full and is subordinated to the payment on each Payment
Date of the principal and interest due and payable on the Class A Notes and
other amounts in accordance with the Priority of Payments, all in accordance
with the Indenture.

 



 

2For Regulation S Global Note.

 

3For Rule 144A Global Note.

 



Exh. B-1-3

 

 

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a Dollar check drawn on a bank in the United States, or by a Dollar
check mailed to the Holder at its address in the Notes Register, as provided in
the Indenture.

 

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless an Event of Default
occurs with respect to such payments of principal.

 

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.

 

The Holder of this Note shall be treated as the owner hereof for all purposes.

 

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

 

Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.

 

This Note is one of a duly authorized issue of Class A-S Second Priority Secured
Floating Rate Notes Due 2038, of the Issuer and the Co-Issuer (the “Class A-S
Notes”), limited in aggregate principal amount to U.S.$141,625,000 issued under
an indenture dated as of August 15, 2019 (the “Indenture”) by and among the
Issuer, the Co-Issuer, Starwood Property Mortgage, L.L.C., as advancing agent,
Wilmington Trust, National Association, as trustee (in such capacity and,
together with any successor trustee permitted under the Indenture, the
“Trustee”), Wells Fargo Bank, National Association, as note administrator (in
such capacity and, together with any successor note administrator permitted
under the Indenture, the “Note Administrator”), and as custodian. Also
authorized under the Indenture are (a) up to U.S.$577,500,000 Class A Senior
Secured Floating Rate Notes Due 2038 (the “Class A Notes”), (b) up to
U.S.$66,000,000 Class B Third Priority Secured Floating Rate Notes Due 2038 (the
“Class B Notes”), (c) up to U.S.$79,750,000 Class C Fourth Priority Secured
Floating Rate Notes Due 2038 (the “Class C Notes”), (d) up to U.S.$59,125,000
Class D Fifth Priority Secured Floating Rate Notes Due 2038 (the “Class D
Notes”), (e) up to U.S.$12,375,000 Class E Sixth Priority Secured Floating Rate
Notes Due 2038* (the “Class E Notes”), (f) up to U.S.$53,625,000 Class F Seventh
Priority Floating Rate Notes Due 2038* (the “Class F Notes”) and (g) up to
U.S.$33,000,000 Class G Eighth Priority Floating Rate Notes Due 2038* (the
“Class G Notes” and, together with the Class A Notes, the Class A-S Notes, the
Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class E-E Notes, the Class E-X Notes, the Class F Notes, the Class F-E Notes,
the Class F-X Notes, the Class G-E Notes and the Class G-X Notes, the “Notes”).

  



 



*At any time on or after the Initial MASCOT Note Issuance Date, all or a portion
of (i) the Class E Notes may be exchanged for proportionate interests in the
Class E-E Notes (the “Class E-E Notes”) and the Class E-X Notes (the “Class E-X
Notes”) and vice versa, (ii) the Class F Notes may be exchanged for
proportionate interests in the Class F-E Notes (the “Class F-E Notes”) and the
Class F-X Notes (the “Class F-X Notes”) and vice versa, and (iii) the Class G
Notes may be exchanged for proportionate interests in the Class G-E Notes (the
“Class G-E Notes”) and the Class G-X Notes (the “Class G-X Notes”) and vice
versa; provided that the Class E Notes shall only be exchangeable for
proportionate interests in the Class E-E Notes and the Class E-X Notes if such
Notes at the time of exchange are owned by a wholly-owned subsidiary of Starwood
Property Trust, Inc.

  



Exh. B-1-4

 

 

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s memorandum and
articles of association as part of its issued share capital.

 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

 

Payments of principal of the Class A-S Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

Pursuant to Section 9.1(a) of the Indenture, the Notes may be redeemed by the
Issuer and, as applicable, the Co-Issuer, at the option of and at the direction
of the Collateral Manager, in whole but not in part, at a price equal to the
applicable Redemption Prices on any Payment Date on or after the Payment Date on
which the Aggregate Outstanding Amount of the Offered Notes and the Class E-E
Notes, if applicable, has been reduced to 10% or less of the Aggregate
Outstanding Amount of the Notes on the Closing Date; provided that the funds
available to be used for such redemption will be sufficient to pay the Total
Redemption Price.

 

Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at the
written direction of a Majority of Preferred Shareholders, on the Payment Date
following the occurrence of a Tax Event, if the Tax Materiality Condition is
satisfied, at a price equal to the applicable Redemption Prices; provided that
the funds available to be used for such Tax Redemption will be sufficient to pay
the Total Redemption Price.

 





Exh. B-1-5

 

 

Pursuant to Section 9.1(c) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at a
price equal to the applicable Redemption Prices, on any Payment Date after the
end of the Non-call Period, at the written direction of a Majority of Preferred
Shareholders; provided, however, that the funds available to be used for such
redemption will be sufficient to pay the Total Redemption Price.

 

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

 

Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of any Determination Date,
the Offered Notes and the Class E-E Notes, if applicable, shall be redeemed from
Interest Proceeds in accordance with the Priority of Payments set forth in the
Indenture, in an amount necessary, and only to the extent necessary, for the
Note Protection Tests to be satisfied.

 

If an Event of Default shall occur and be continuing, the Class A-S Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Offered Notes and the E-E Notes, if applicable, (voting as a separate
Class), or if no Class of Offered Notes is outstanding, a majority by
outstanding principal amount, of the Class F Notes, the Class F-E Notes, the
Class G Notes and the Class G-E Notes, other than with respect to an Event of
Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i) of the Indenture,
by written notice to the Issuer, the Co-Issuer and the Trustee, may rescind and
annul such declaration and its consequences if certain conditions set forth in
the Indenture are satisfied.

 

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

 

The Notes will be issued in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof (plus any residual amount).

 

The principal of each Note, if any, shall be payable on the Stated Maturity
Date, unless the unpaid principal of such Note becomes due and payable at an
earlier date by declaration of acceleration, call for redemption or otherwise.

 

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

 



Exh. B-1-6

 

 

 

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Note Administrator, or any of
their respective affiliates is acting as a fiduciary or financial or investment
adviser for such Holder or beneficial owner; (B) such Holder or beneficial owner
is not relying (for purposes of making any investment decision or otherwise)
upon any written or oral advice, counsel or representations of the Issuer, the
Co-Issuer, the Placement Agents, the Collateral Manager, the Servicer, the Note
Administrator, the Trustee, or any of their respective affiliates, other than
any statements in the final offering memorandum relating to such Notes and any
representations expressly set forth in a written agreement with such party; and
(C) such Holder or beneficial owner has consulted with its own legal,
regulatory, tax, business, investment, financial, accounting and other advisers
to the extent it has deemed necessary, and it has made its own investment
decisions (including decisions regarding the suitability of any transaction
pursuant to the Indenture) based upon its own judgment and upon any advice from
such advisers as it has deemed necessary and not upon any view expressed by the
Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the Note
Administrator, the Trustee, or any of their respective affiliates.

 

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that either (A) no part of the
funds being used to pay the purchase price for such Notes constitutes an asset
of any “employee benefit plan” (as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)) subject to the
fiduciary responsibility provisions of Title I of ERISA, a “plan” (as defined in
Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”)) that is subject to Section 4975 of the Code or any other employee
benefit plan which is subject to any federal, state, local or other law that is
substantially similar to Section 406 of ERISA or Section 4975 of the Code
(“Similar Law”), or any entity whose underlying assets are deemed to include
“plan assets” by reason of any such employee benefit plan’s or plan’s investment
in the entity or otherwise (any of the foregoing, a “Plan”), or (B) in the case
of the Offered Notes, its acquisition, holding and disposition of the
Transferred Notes do not and will not constitute or give rise to a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code,
or in the case of any Plan subject to Similar Law, will not constitute or result
in a non-exempt violation of Similar Law.

 

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

 

Exh. B-1-7

 

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION OF
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, MORATORIUM, LIQUIDATION OR OTHER
SIMILAR PROCEEDINGS UNDER FEDERAL OR STATE BANKRUPTCY LAWS AGAINST THE ISSUER,
THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

Exh. B-1-8

 

 

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

 

Dated as of August 15, 2019

 

  STWD 2019-FL1, LTD., as Issuer

 

 

By:





  Name:   Title:

 

 

  STWD 2019-FL1, LLC, as Co-Issuer

 

 

By:



  Name:   Title:

 

Exh. B-1-9

 



 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as Authenticating Agent

 

 

By: Name: Title:

 

Exh. B-1-10

 





 

ASSIGNMENT FORM

 



For value received    

 

hereby sell, assign and transfer unto

 

  

 

  



Please insert social security or
other identifying number of assignee

 

Please print or type name
and address, including zip code,
of assignee:

 

 

  

 

 



 

 



 

 


the within Note and does hereby irrevocably constitute and appoint
____________________ Attorney to transfer the Note on the books of the Issuer
with full power of substitution in the premises.

 

Date:  Your Signature:        

(Sign exactly as your name appears on this Note)

 

Exh. B-1-11

 



 



SCHEDULE A

 

EXCHANGES IN GLOBAL NOTES

 

This Note shall be issued in the original principal balance of
U.S.$[141,625,000]4 [0]5 on the Closing Date. The following exchanges of a part
of this [Rule 144A] [Regulation S] Global Note have been made:

 

Date of Exchange 

Amount of

Decrease in

Principal

Amount of this

Global Note

 

Amount of

Increase in

Principal

Amount of this

Global Note

 

Principal

Amount of this

Global Note

following such

decrease (or

increase)

 

Signature of

authorized

officer of Note

Administrator or

securities

Custodian

                                         





 

 





4Rule 144A Global Note.

 

5Regulation S Global Note.

  







Exh. B-1-12

 

 

EXHIBIT B-2

 

FORM OF CLASS A-S SECOND PRIORITY SECURED FLOATING RATE NOTE DUE 2038
DEFINITIVE NOTE

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) EITHER (a) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (b) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
A QIB OR AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT, OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH QIBS OR
ACCREDITED INVESTORS, AND (2) A QUALIFIED PURCHASER IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS A
NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER
THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS
APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND
INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF
CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION. EACH PURCHASER OF A DEFINITIVE NOTE WILL BE REQUIRED TO
MAKE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE
INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND
EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO
THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER,
THE CO-ISSUER, AS APPLICABLE, THE NOTE ADMINISTRATOR , THE TRUSTEE OR ANY
INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF THIS NOTE WAS IN BREACH, AT THE
TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE INDENTURE, THE
TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF THIS NOTE
VOID AND REQUIRE THAT THIS NOTE BE TRANSFERRED TO A PERSON DESIGNATED BY THE
ISSUER AND THE CO-ISSUER, AS APPLICABLE.

 

Exh. B-2-1

 

 

STWD 2019-FL1, LTD.

STWD 2019-FL1, LLC

 

CLASS A-S SECOND PRIORITY
SECURED FLOATING RATE NOTE DUE 2038

 

No. IAI - ____   CUSIP No. 78485WAD1 U.S.$[__] ISIN: US78485WAD11



 

 

Each of STWD 2019-FL1, LTD., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (the “Issuer”) and STWD 2019-FL1,
LLC, a Delaware limited liability company (the “Co-Issuer”) for value received,
hereby promises to pay to [_______] or its registered assigns (a) upon
presentation and surrender of this Note (except as otherwise permitted by the
Indenture referred to below), the principal sum of U.S.$[__] on the Payment Date
occurring in July 2038 (the “Stated Maturity Date”), to the extent not
previously paid, in accordance with the Indenture referred to below unless the
unpaid principal of this Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise and (b) the
Class A-S Interest Distribution Amount allocable to this Note in accordance with
the Indenture payable initially on September 17, 2019, and thereafter monthly on
the 4th Business Day following the 11th day of each month or, if such day is not
a Business Day, then on the preceding Business Day (each, a “Payment Date”).
Interest on the Class A-S Notes shall accrue at the Class A-S Rate and shall be
computed on the basis of the actual number of days in the related Interest
Accrual Period divided by 360. The interest so payable on any Payment Date will,
as provided in the Indenture, be paid to the Person in whose name this Note (or
one or more predecessor Notes) is registered at the close of business on the
Record Date for such interest.

 

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Collateral Interests and
other assets pledged by the Issuer as security for the Offered Notes, the Class
E-E Notes and the Class E-X Notes under the Indenture, and in the event the
Collateral Interests and such other assets are insufficient to satisfy such
obligations, any claims of the Holders of the Notes shall be extinguished, all
in accordance with the Indenture.

 

The payment of interest on this Note is senior to the payments of the principal,
if any, of, and interest on, the Class B Notes, the Class C Notes, the Class D
Notes, the Class E Notes, the Class E-E Notes, the Class E-X Notes, the Class F
Notes, the Class F-E Notes, the Class F-X Notes, the Class G Notes, the Class
G-E Notes, the Class G-X Notes and the Preferred Shares. Except as set forth in
the Indenture, the payment of principal of this Note is subordinate to the
payments of principal of and interest on the Class A Notes and no payments of
principal on the Class A-S Notes will be made until the Class A Notes are paid
in full. The principal of this Note shall be due and payable no later than the
Stated Maturity Date unless the unpaid principal of such Note becomes due and
payable at an earlier date by declaration of acceleration, call for redemption
or otherwise; provided, however, that, except as set forth in the Indenture, the
payment of principal of this Note may only occur after principal on the Class A
Notes has been paid in full and is subordinated to the payment on each Payment
Date of the principal and interest due and payable on the Class A Notes and
other amounts in accordance with the Priority of Payments, all in accordance
with the Indenture.

 

Exh. B-2-2

 

 



Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a Dollar check drawn on a bank in the United States, or by a Dollar
check mailed to the Holder at its address in the Notes Register, as provided in
the Indenture.

 

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless an Event of Default
occurs with respect to such payments of principal.

 

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.

 

The Holder of this Note shall be treated as the owner hereof for all purposes.

 

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

 

Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.

 

This Note is one of a duly authorized issue of Class A-S Second Priority Secured
Floating Rate Notes Due 2038, of the Issuer and the Co-Issuer (the “Class A-S
Notes”), limited in aggregate principal amount to U.S.$141,625,000 issued under
an indenture dated as of August 15, 2019 (the “Indenture”) by and among the
Issuer, the Co-Issuer, Starwood Property Mortgage, L.L.C., as advancing agent,
Wilmington Trust, National Association, as trustee (in such capacity and,
together with any successor trustee permitted under the Indenture, the
“Trustee”), Wells Fargo Bank, National Association, as note administrator (in
such capacity and, together with any successor note administrator permitted
under the Indenture, the “Note Administrator”), and as custodian. Also
authorized under the Indenture are (a) up to U.S.$577,500,000 Class A Senior
Secured Floating Rate Notes Due 2038 (the “Class A Notes”), (b) up to
U.S.$66,000,000 Class B Third Priority Secured Floating Rate Notes Due 2038 (the
“Class B Notes”), (c) up to U.S.$79,750,000 Class C Fourth Priority Secured
Floating Rate Notes Due 2038 (the “Class C Notes”), (d) up to U.S.$59,125,000
Class D Fifth Priority Secured Floating Rate Notes Due 2038 (the “Class D
Notes”), (e) up to U.S.$12,375,000 Class E Sixth Priority Secured Floating Rate
Notes Due 2038* (the “Class E Notes”), (f) up to U.S.$53,625,000 Class F Seventh
Priority Floating Rate Notes Due 2038* (the “Class F Notes”) and (g) up to
U.S.$33,000,000 Class G Eighth Priority Floating Rate Notes Due 2038* (the
“Class G Notes” and, together with the Class A Notes, the Class A-S Notes, the
Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class E-E Notes, the Class E-X Notes, the Class F Notes, the Class F-E Notes,
the Class F-X Notes, the Class G-E Notes and the Class G-X Notes, the “Notes”).

 



 



*At any time on or after the Initial MASCOT Note Issuance Date, all or a portion
of (i) the Class E Notes may be exchanged for proportionate interests in the
Class E-E Notes (the “Class E-E Notes”) and the Class E-X Notes (the “Class E-X
Notes”) and vice versa, (ii) the Class F Notes may be exchanged for
proportionate interests in the Class F-E Notes (the “Class F-E Notes”) and the
Class F-X Notes (the “Class F-X Notes”) and vice versa, and (iii) the Class G
Notes may be exchanged for proportionate interests in the Class G-E Notes (the
“Class G-E Notes”) and the Class G-X Notes (the “Class G-X Notes”) and vice
versa; provided that the Class E Notes shall only be exchangeable for
proportionate interests in the Class E-E Notes and the Class E-X Notes if such
Notes at the time of exchange are owned by a wholly-owned subsidiary of Starwood
Property Trust, Inc.

  

Exh. B-2-3

 

 



Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s memorandum and
articles of association as part of its issued share capital.

 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

 

Payments of principal of the Class A-S Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

Pursuant to Section 9.1(a) of the Indenture, the Notes may be redeemed by the
Issuer and, as applicable, the Co-Issuer, at the option of and at the direction
of the Collateral Manager, in whole but not in part, at a price equal to the
applicable Redemption Prices on any Payment Date on or after the Payment Date on
which the Aggregate Outstanding Amount of the Offered Notes and the Class E-E
Notes, if applicable, has been reduced to 10% or less of the Aggregate
Outstanding Amount of the Notes on the Closing Date; provided that the funds
available to be used for such redemption will be sufficient to pay the Total
Redemption Price.

 

Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at the
written direction of a Majority of Preferred Shareholders, on the Payment Date
following the occurrence of a Tax Event, if the Tax Materiality Condition is
satisfied, at a price equal to the applicable Redemption Prices; provided that
the funds available to be used for such Tax Redemption will be sufficient to pay
the Total Redemption Price.

 

Pursuant to Section 9.1(c) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at a
price equal to the applicable Redemption Prices, on any Payment Date after the
end of the Non-call Period, at the written direction of a Majority of Preferred
Shareholders; provided, however, that the funds available to be used for such
redemption will be sufficient to pay the Total Redemption Price.

 



Exh. B-2-4

 





 

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

 

Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of any Determination Date,
the Offered Notes and the Class E-E Notes, if applicable, shall be redeemed from
Interest Proceeds in accordance with the Priority of Payments set forth in the
Indenture, in an amount necessary, and only to the extent necessary, for the
Note Protection Tests to be satisfied.

 

If an Event of Default shall occur and be continuing, the Class A-S Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Offered Notes and the E-E Notes, if applicable, (voting as a separate
Class), or if no Class of Offered Notes is outstanding, a majority by
outstanding principal amount, of the Class F Notes, the Class F-E Notes, the
Class G Notes and the Class G-E Notes, other than with respect to an Event of
Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i) of the Indenture,
by written notice to the Issuer, the Co-Issuer and the Trustee, may rescind and
annul such declaration and its consequences if certain conditions set forth in
the Indenture are satisfied.

 

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

 

The Notes will be issued in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof (plus any residual amount).

 

The principal of each Note, if any, shall be payable on the Stated Maturity
Date, unless the unpaid principal of such Note becomes due and payable at an
earlier date by declaration of acceleration, call for redemption or otherwise.

 

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

 

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 

Exh. B-2-5

 



 

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Note Administrator, or any of
their respective affiliates is acting as a fiduciary or financial or investment
adviser for such Holder or beneficial owner; (B) such Holder or beneficial owner
is not relying (for purposes of making any investment decision or otherwise)
upon any written or oral advice, counsel or representations of the Issuer, the
Co-Issuer, the Placement Agents, the Collateral Manager, the Servicer, the Note
Administrator, the Trustee, or any of their respective affiliates, other than
any statements in the final offering memorandum relating to such Notes and any
representations expressly set forth in a written agreement with such party; and
(C) such Holder or beneficial owner has consulted with its own legal,
regulatory, tax, business, investment, financial, accounting and other advisers
to the extent it has deemed necessary, and it has made its own investment
decisions (including decisions regarding the suitability of any transaction
pursuant to the Indenture) based upon its own judgment and upon any advice from
such advisers as it has deemed necessary and not upon any view expressed by the
Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the Note
Administrator, the Trustee, or any of their respective affiliates.

 

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that either (A) no part of the
funds being used to pay the purchase price for such Notes constitutes an asset
of any “employee benefit plan” (as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)) subject to the
fiduciary responsibility provisions of Title I of ERISA, a “plan” (as defined in
Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”)) that is subject to Section 4975 of the Code or any other employee
benefit plan which is subject to any federal, state, local or other law that is
substantially similar to Section 406 of ERISA or Section 4975 of the Code
(“Similar Law”), or any entity whose underlying assets are deemed to include
“plan assets” by reason of any such employee benefit plan’s or plan’s investment
in the entity or otherwise (any of the foregoing, a “Plan”), or (B) in the case
of the Offered Notes, its acquisition, holding and disposition of the
Transferred Notes do not and will not constitute or give rise to a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code,
or in the case of any Plan subject to Similar Law, will not constitute or result
in a non-exempt violation of Similar Law.

 

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

 

Exh. B-2-6

 



 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION OF
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, MORATORIUM, LIQUIDATION OR OTHER
SIMILAR PROCEEDINGS UNDER FEDERAL OR STATE BANKRUPTCY LAWS AGAINST THE ISSUER,
THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

Exh. B-2-7

 



 

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

 

Dated as of August 15, 2019

 

  STWD 2019-FL1, LTD., as Issuer

 

 

 By:    Name:   Title:

 

 

  STWD 2019-FL1, LLC, as Co-Issuer

 

 

 By:    Name:   Title:

 

Exh. B-2-8

 



 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Authenticating Agent

 

 

  By:     Name:     Title:  

 

Exh. B-2-9

 



 

ASSIGNMENT FORM

 

For value received    

 

hereby sell, assign and transfer unto

 

   

 



   

Please insert social security or

other identifying number of assignee



 

Please print or type name
and address, including zip code,
of assignee:

 

 

  

 

  

 

  

 





 



the within Note and does hereby irrevocably constitute and appoint
____________________ Attorney to transfer the Note on the books of the Issuer
with full power of substitution in the premises.

 



Date:Your Signature:       

(Sign exactly as your name appears on this Note)



 



Exh. B-2-10

 

 

EXHIBIT C-1

 

FORM OF CLASS B THIRD PRIORITY SECURED FLOATING RATE NOTE DUE 2038

[REGULATION S] [RULE 144A] GLOBAL NOTE

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) EITHER (a) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (b) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
A QIB OR AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT, OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH QIBS OR
ACCREDITED INVESTORS, AND (2) A QUALIFIED PURCHASER IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS A
NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER
THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS
APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND
INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF
CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION. EACH PURCHASER OF A GLOBAL NOTE WILL BE DEEMED TO HAVE
MADE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE
INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND
EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO
THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER,
THE CO-ISSUER, AS APPLICABLE, THE NOTE ADMINISTRATOR , THE TRUSTEE OR ANY
INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH
GLOBAL NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF SUCH INTEREST IN SUCH GLOBAL NOTE VOID AND REQUIRE THAT SUCH
INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE
CO-ISSUER, AS APPLICABLE.

 



Exh. C-1-1

 



 

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

 

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE AND IS REGISTERED
IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE MAY NOT BE
EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN THE NAME
OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

 

[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME. IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.]1

 

 





1For Regulation S Global Note.

 



Exh. C-1-2

 



 

STWD 2019-FL1, LTD.
STWD 2019-FL1, LLC

 

CLASS B THIRD PRIORITY
SECURED FLOATING RATE NOTE DUE 2038

 

No. [Reg. S] [144A] - ____  Up to CUSIP No. [G85412AC1]2 [78485WAE9]3 
U.S.$66,000,000 ISIN: [USG85412AC19]2 [US78485WAE93]3   

 

Each of STWD 2019-FL1, LTD., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (the “Issuer”) and STWD 2019-FL1,
LLC, a Delaware limited liability company (the “Co-Issuer”) for value received,
hereby promises to pay to CEDE & CO. or its registered assigns (a) upon
presentation and surrender of this Note (except as otherwise permitted by the
Indenture referred to below), the principal sum of up to U.S.$66,000,000, or
such other principal sum as is equal to the aggregate principal amount of the
Class B Notes identified from time to time on the records of the Note
Administrator and Schedule A hereto as being represented by this [Rule 144A]
[Regulation S] Global Note, on the Payment Date occurring in July 2038 (the
“Stated Maturity Date”), to the extent not previously paid, in accordance with
the Indenture referred to below unless the unpaid principal of this Note becomes
due and payable at an earlier date by declaration of acceleration, call for
redemption or otherwise and (b) the Class B Interest Distribution Amount
allocable to this Note in accordance with the Indenture payable initially on
September 17, 2019, and thereafter monthly on the 4th Business Day following the
11th day of each month or, if such day is not a Business Day, then on the
preceding Business Day (each, a “Payment Date”). Interest on the Class B Notes
shall accrue at the Class B Rate and shall be computed on the basis of the
actual number of days in the related Interest Accrual Period divided by 360. The
interest so payable on any Payment Date will, as provided in the Indenture, be
paid to the Person in whose name this Note (or one or more predecessor Notes) is
registered at the close of business on the Record Date for such interest.

 

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Collateral Interests and
other assets pledged by the Issuer as security for the Offered Notes, the Class
E-E Notes and the Class E-X Notes under the Indenture, and in the event the
Collateral Interests and such other assets are insufficient to satisfy such
obligations, any claims of the Holders of the Notes shall be extinguished, all
in accordance with the Indenture.

 

The payment of interest on this Note is senior to the payments of the principal,
if any, of, and interest on, the Class C Notes, the Class D Notes, the Class E
Notes, the Class E-E Notes, the Class E-X Notes, the Class F Notes, the Class
F-E Notes, the Class F-X Notes, the Class G Notes, the Class G-E Notes, the
Class G-X Notes and the Preferred Shares. Except as set forth in the Indenture,
the payment of principal of this Note is subordinate to the payments of
principal of and interest on the Class A Notes and the Class A-S Notes and no
payments of principal on the Class B Notes will be made until the Class A Notes
and the Class A-S Notes are paid in full. The principal of this Note shall be
due and payable no later than the Stated Maturity Date unless the unpaid
principal of such Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise; provided, however, that,
except as set forth in the Indenture, the payment of principal of this Note may
only occur after principal on the Class A Notes and the Class A-S Notes has been
paid in full and is subordinated to the payment on each Payment Date of the
principal and interest due and payable on the Class A Notes and the Class A-S
Notes and other amounts in accordance with the Priority of Payments, all in
accordance with the Indenture. 

 



 







2For Regulation S Global Note.

 

3For Rule 144A Global Note.

 

Exh. C-1-3

 

 

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a Dollar check drawn on a bank in the United States, or by a Dollar
check mailed to the Holder at its address in the Notes Register, as provided in
the Indenture.

 

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless an Event of Default
occurs with respect to such payments of principal.

 

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.

 

The Holder of this Note shall be treated as the owner hereof for all purposes.

 

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

 

Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.

 

This Note is one of a duly authorized issue of Class B Third Priority Secured
Floating Rate Notes Due 2038, of the Issuer and the Co-Issuer (the “Class B
Notes”), limited in aggregate principal amount to U.S.$66,000,000 issued under
an indenture dated as of August 15, 2019 (the “Indenture”) by and among the
Issuer, the Co-Issuer, Starwood Property Mortgage, L.L.C., as advancing agent,
Wilmington Trust, National Association, as trustee (in such capacity and,
together with any successor trustee permitted under the Indenture, the
“Trustee”), Wells Fargo Bank, National Association, as note administrator (in
such capacity and, together with any successor note administrator permitted
under the Indenture, the “Note Administrator”), and as custodian. Also
authorized under the Indenture are (a) up to U.S.$577,500,000 Class A Senior
Secured Floating Rate Notes Due 2038 (the “Class A Notes”), (b) up to
U.S.$141,625,000 Class A-S Second Priority Secured Floating Rate Notes Due 2038
(the “Class A-S Notes”), (c) up to U.S.$79,750,000 Class C Fourth Priority
Secured Floating Rate Notes Due 2038 (the “Class C Notes”), (d) up to
U.S.$59,125,000 Class D Fifth Priority Secured Floating Rate Notes Due 2038 (the
“Class D Notes”), (e) up to U.S.$12,375,000 Class E Sixth Priority Secured
Floating Rate Notes Due 2038* (the “Class E Notes”), (f) up to U.S.$53,625,000
Class F Seventh Priority Floating Rate Notes Due 2038* (the “Class F Notes”) and
(g) up to U.S.$33,000,000 Class G Eighth Priority Floating Rate Notes Due 2038*
(the “Class G Notes” and, together with the Class A Notes, the Class A-S Notes,
the Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class E-E Notes, the Class E-X Notes, the Class F Notes, the Class F-E Notes,
the Class F-X Notes, the Class G-E Notes and the Class G-X Notes, the “Notes”).

 





 





*At any time on or after the Initial MASCOT Note Issuance Date, all or a portion
of (i) the Class E Notes may be exchanged for proportionate interests in the
Class E-E Notes (the “Class E-E Notes”) and the Class E-X Notes (the “Class E-X
Notes”) and vice versa, (ii) the Class F Notes may be exchanged for
proportionate interests in the Class F-E Notes (the “Class F-E Notes”) and the
Class F-X Notes (the “Class F-X Notes”) and vice versa, and (iii) the Class G
Notes may be exchanged for proportionate interests in the Class G-E Notes (the
“Class G-E Notes”) and the Class G-X Notes (the “Class G-X Notes”) and vice
versa; provided that the Class E Notes shall only be exchangeable for
proportionate interests in the Class E-E Notes and the Class E-X Notes if such
Notes at the time of exchange are owned by a wholly-owned subsidiary of Starwood
Property Trust, Inc.

  

Exh. C-1-4

 

 

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s memorandum and
articles of association as part of its issued share capital.

 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

 

Payments of principal of the Class B Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

Pursuant to Section 9.1(a) of the Indenture, the Notes may be redeemed by the
Issuer and, as applicable, the Co-Issuer, at the option of and at the direction
of the Collateral Manager, in whole but not in part, at a price equal to the
applicable Redemption Prices on any Payment Date on or after the Payment Date on
which the Aggregate Outstanding Amount of the Offered Notes and the Class E-E
Notes, if applicable, has been reduced to 10% or less of the Aggregate
Outstanding Amount of the Notes on the Closing Date; provided that the funds
available to be used for such redemption will be sufficient to pay the Total
Redemption Price.

 

Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at the
written direction of a Majority of Preferred Shareholders, on the Payment Date
following the occurrence of a Tax Event, if the Tax Materiality Condition is
satisfied, at a price equal to the applicable Redemption Prices; provided that
the funds available to be used for such Tax Redemption will be sufficient to pay
the Total Redemption Price.

 



Exh. C-1-5

 

 

Pursuant to Section 9.1(c) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at a
price equal to the applicable Redemption Prices, on any Payment Date after the
end of the Non-call Period, at the written direction of a Majority of Preferred
Shareholders; provided, however, that the funds available to be used for such
redemption will be sufficient to pay the Total Redemption Price.

 

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

 

Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of any Determination Date,
the Offered Notes and the Class E-E Notes, if applicable, shall be redeemed from
Interest Proceeds in accordance with the Priority of Payments set forth in the
Indenture, in an amount necessary, and only to the extent necessary, for the
Note Protection Tests to be satisfied.

 

If an Event of Default shall occur and be continuing, the Class B Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Offered Notes and the E-E Notes, if applicable, (voting as a separate
Class), or if no Class of Offered Notes is outstanding, a majority by
outstanding principal amount, of the Class F Notes, the Class F-E Notes, the
Class G Notes and the Class G-E Notes, other than with respect to an Event of
Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i) of the Indenture,
by written notice to the Issuer, the Co-Issuer and the Trustee, may rescind and
annul such declaration and its consequences if certain conditions set forth in
the Indenture are satisfied.

 

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

 

The Notes will be issued in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof (plus any residual amount).

 

The principal of each Note, if any, shall be payable on the Stated Maturity
Date, unless the unpaid principal of such Note becomes due and payable at an
earlier date by declaration of acceleration, call for redemption or otherwise.

 

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

 

Exh. C-1-6

 

 

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Note Administrator, or any of
their respective affiliates is acting as a fiduciary or financial or investment
adviser for such Holder or beneficial owner; (B) such Holder or beneficial owner
is not relying (for purposes of making any investment decision or otherwise)
upon any written or oral advice, counsel or representations of the Issuer, the
Co-Issuer, the Placement Agents, the Collateral Manager, the Servicer, the Note
Administrator, the Trustee, or any of their respective affiliates, other than
any statements in the final offering memorandum relating to such Notes and any
representations expressly set forth in a written agreement with such party; and
(C) such Holder or beneficial owner has consulted with its own legal,
regulatory, tax, business, investment, financial, accounting and other advisers
to the extent it has deemed necessary, and it has made its own investment
decisions (including decisions regarding the suitability of any transaction
pursuant to the Indenture) based upon its own judgment and upon any advice from
such advisers as it has deemed necessary and not upon any view expressed by the
Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the Note
Administrator, the Trustee, or any of their respective affiliates.

 

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that either (A) no part of the
funds being used to pay the purchase price for such Notes constitutes an asset
of any “employee benefit plan” (as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)) subject to the
fiduciary responsibility provisions of Title I of ERISA, a “plan” (as defined in
Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”)) that is subject to Section 4975 of the Code or any other employee
benefit plan which is subject to any federal, state, local or other law that is
substantially similar to Section 406 of ERISA or Section 4975 of the Code
(“Similar Law”), or any entity whose underlying assets are deemed to include
“plan assets” by reason of any such employee benefit plan’s or plan’s investment
in the entity or otherwise (any of the foregoing, a “Plan”), or (B) in the case
of the Offered Notes, its acquisition, holding and disposition of the
Transferred Notes do not and will not constitute or give rise to a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code,
or in the case of any Plan subject to Similar Law, will not constitute or result
in a non-exempt violation of Similar Law.

 

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

 

Exh. C-1-7

 

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION OF
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, MORATORIUM, LIQUIDATION OR OTHER
SIMILAR PROCEEDINGS UNDER FEDERAL OR STATE BANKRUPTCY LAWS AGAINST THE ISSUER,
THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

Exh. C-1-8

 

 

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

 

Dated as of August 15, 2019



 

  STWD 2019-FL1, LTD., as Issuer         By:     Name:   Title:

 



 

  STWD 2019-FL1, LLC, as Co-Issuer         By:     Name:   Title:

 

Exh. C-1-9

 

 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.



 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Authenticating Agent

        By:   Name: Title:

 

Exh. C-1-10

 

 

ASSIGNMENT FORM

 

For value received    

 

hereby sell, assign and transfer unto

 

  

 

  

Please insert social security or

other identifying number of assignee

 

Please print or type name

and address, including zip code,

of assignee:

 

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
____________________ Attorney to transfer the Note on the books of the Issuer
with full power of substitution in the premises.

 

Date: Your Signature:   (Sign exactly as your name appears on this Note)

 

Exh. C-1-11

 

 

SCHEDULE A

EXCHANGES IN GLOBAL NOTES

 

This Note shall be issued in the original principal balance of
U.S.$[66,000,000]4 [0]5 on the Closing Date. The following exchanges of a part
of this [Rule 144A] [Regulation S] Global Note have been made:

 

Date of Exchange  Amount of
Decrease in
Principal
Amount of this
Global Note  Amount of
Increase in
Principal
Amount of this
Global Note  Principal
Amount of this
Global Note
following such
decrease (or
increase)  Signature of
authorized
officer of Note
Administrator or
securities
Custodian                                          

 



 



4Rule 144A Global Note

 

5Regulation S Global Note.

 



Exh. C-1-12

 





 

EXHIBIT C-2

 

FORM OF CLASS B THIRD PRIORITY SECURED FLOATING RATE NOTE DUE 2038

DEFINITIVE NOTE

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) EITHER (a) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (b) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
A QIB OR AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT, OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH QIBS OR
ACCREDITED INVESTORS, AND (2) A QUALIFIED PURCHASER IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS A
NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER
THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS
APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND
INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF
CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION. EACH PURCHASER OF A DEFINITIVE NOTE WILL BE REQUIRED TO
MAKE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE
INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND
EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO
THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER,
THE CO-ISSUER, AS APPLICABLE, THE NOTE ADMINISTRATOR , THE TRUSTEE OR ANY
INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF THIS NOTE WAS IN BREACH, AT THE
TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE INDENTURE, THE
TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF THIS NOTE
VOID AND REQUIRE THAT THIS NOTE BE TRANSFERRED TO A PERSON DESIGNATED BY THE
ISSUER AND THE CO-ISSUER, AS APPLICABLE.

 

Exh. C-2-1

 

 



STWD 2019-FL1, LTD.
STWD 2019-FL1, LLC

 

CLASS B THIRD PRIORITY
SECURED FLOATING RATE NOTE DUE 2038

 

No. IAI - ____    CUSIP No. 78485WAF6  U.S.$[__] ISIN: US78485WAF68   

 

Each of STWD 2019-FL1, LTD., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (the “Issuer”) and STWD 2019-FL1,
LLC, a Delaware limited liability company (the “Co-Issuer”) for value received,
hereby promises to pay to [_______] or its registered assigns (a) upon
presentation and surrender of this Note (except as otherwise permitted by the
Indenture referred to below), the principal sum of U.S.$[__] on the Payment Date
occurring in July 2038 (the “Stated Maturity Date”), to the extent not
previously paid, in accordance with the Indenture referred to below unless the
unpaid principal of this Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise and (b) the
Class B Interest Distribution Amount allocable to this Note in accordance with
the Indenture payable initially on September 17, 2019, and thereafter monthly on
the 4th Business Day following the 11th day of each month or, if such day is not
a Business Day, then on the preceding Business Day (each, a “Payment Date”).
Interest on the Class B Notes shall accrue at the Class B Rate and shall be
computed on the basis of the actual number of days in the related Interest
Accrual Period divided by 360. The interest so payable on any Payment Date will,
as provided in the Indenture, be paid to the Person in whose name this Note (or
one or more predecessor Notes) is registered at the close of business on the
Record Date for such interest.

 

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Collateral Interests and
other assets pledged by the Issuer as security for the Offered Notes, the Class
E-E Notes and the Class E-X Notes under the Indenture, and in the event the
Collateral Interests and such other assets are insufficient to satisfy such
obligations, any claims of the Holders of the Notes shall be extinguished, all
in accordance with the Indenture.

 

The payment of interest on this Note is senior to the payments of the principal,
if any, of, and interest on, the Class C Notes, the Class D Notes, the Class E
Notes, the Class E-E Notes, the Class E-X Notes, the Class F Notes, the Class
F-E Notes, the Class F-X Notes, the Class G Notes, the Class G-E Notes, the
Class G-X Notes and the Preferred Shares. Except as set forth in the Indenture,
the payment of principal of this Note is subordinate to the payments of
principal of and interest on the Class A Notes and the Class A-S Notes and no
payments of principal on the Class B Notes will be made until the Class A Notes
and the Class A-S Notes are paid in full. The principal of this Note shall be
due and payable no later than the Stated Maturity Date unless the unpaid
principal of such Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise; provided, however, that,
except as set forth in the Indenture, the payment of principal of this Note may
only occur after principal on the Class A Notes and the Class A-S Notes has been
paid in full and is subordinated to the payment on each Payment Date of the
principal and interest due and payable on the Class A Notes and the Class A-S
Notes and other amounts in accordance with the Priority of Payments, all in
accordance with the Indenture.

 

Exh. C-2-2

 

 



Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a Dollar check drawn on a bank in the United States, or by a Dollar
check mailed to the Holder at its address in the Notes Register, as provided in
the Indenture.

 

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless an Event of Default
occurs with respect to such payments of principal.

 

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.

 

The Holder of this Note shall be treated as the owner hereof for all purposes.

 

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

 

Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.

 

This Note is one of a duly authorized issue of Class B Third Priority Secured
Floating Rate Notes Due 2038, of the Issuer and the Co-Issuer (the “Class B
Notes”), limited in aggregate principal amount to U.S.$66,000,000 issued under
an indenture dated as of August 15, 2019 (the “Indenture”) by and among the
Issuer, the Co-Issuer, Starwood Property Mortgage, L.L.C., as advancing agent,
Wilmington Trust, National Association, as trustee (in such capacity and,
together with any successor trustee permitted under the Indenture, the
“Trustee”), Wells Fargo Bank, National Association, as note administrator (in
such capacity and, together with any successor note administrator permitted
under the Indenture, the “Note Administrator”), and as custodian. Also
authorized under the Indenture are (a) up to U.S.$577,500,000 Class A Senior
Secured Floating Rate Notes Due 2038 (the “Class A Notes”), (b) up to
U.S.$141,625,000 Class A-S Second Priority Secured Floating Rate Notes Due 2038
(the “Class A-S Notes”), (c) up to U.S.$79,750,000 Class C Fourth Priority
Secured Floating Rate Notes Due 2038 (the “Class C Notes”), (d) up to
U.S.$59,125,000 Class D Fifth Priority Secured Floating Rate Notes Due 2038 (the
“Class D Notes”), (e) up to U.S.$12,375,000 Class E Sixth Priority Secured
Floating Rate Notes Due 2038* (the “Class E Notes”), (f) up to U.S.$53,625,000
Class F Seventh Priority Floating Rate Notes Due 2038* (the “Class F Notes”) and
(g) up to U.S.$33,000,000 Class G Eighth Priority Floating Rate Notes Due 2038*
(the “Class G Notes” and, together with the Class A Notes, the Class A-S Notes,
the Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class E-E Notes, the Class E-X Notes, the Class F Notes, the Class F-E Notes,
the Class F-X Notes, the Class G-E Notes and the Class G-X Notes, the “Notes”).

  

 





*At any time on or after the Initial MASCOT Note Issuance Date, all or a portion
of (i) the Class E Notes may be exchanged for proportionate interests in the
Class E-E Notes (the “Class E-E Notes”) and the Class E-X Notes (the “Class E-X
Notes”) and vice versa, (ii) the Class F Notes may be exchanged for
proportionate interests in the Class F-E Notes (the “Class F-E Notes”) and the
Class F-X Notes (the “Class F-X Notes”) and vice versa, and (iii) the Class G
Notes may be exchanged for proportionate interests in the Class G-E Notes (the
“Class G-E Notes”) and the Class G-X Notes (the “Class G-X Notes”) and vice
versa; provided that the Class E Notes shall only be exchangeable for
proportionate interests in the Class E-E Notes and the Class E-X Notes if such
Notes at the time of exchange are owned by a wholly-owned subsidiary of Starwood
Property Trust, Inc.

  

Exh. C-2-3

 

 



Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s memorandum and
articles of association as part of its issued share capital.

 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

 

Payments of principal of the Class B Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

Pursuant to Section 9.1(a) of the Indenture, the Notes may be redeemed by the
Issuer and, as applicable, the Co-Issuer, at the option of and at the direction
of the Collateral Manager, in whole but not in part, at a price equal to the
applicable Redemption Prices on any Payment Date on or after the Payment Date on
which the Aggregate Outstanding Amount of the Offered Notes and the Class E-E
Notes, if applicable, has been reduced to 10% or less of the Aggregate
Outstanding Amount of the Notes on the Closing Date; provided that the funds
available to be used for such redemption will be sufficient to pay the Total
Redemption Price.

 

Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at the
written direction of a Majority of Preferred Shareholders, on the Payment Date
following the occurrence of a Tax Event, if the Tax Materiality Condition is
satisfied, at a price equal to the applicable Redemption Prices; provided that
the funds available to be used for such Tax Redemption will be sufficient to pay
the Total Redemption Price.

 

Pursuant to Section 9.1(c) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at a
price equal to the applicable Redemption Prices, on any Payment Date after the
end of the Non-call Period, at the written direction of a Majority of Preferred
Shareholders; provided, however, that the funds available to be used for such
redemption will be sufficient to pay the Total Redemption Price.

 



Exh. C-2-4

 



  

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

 

Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of any Determination Date,
the Offered Notes and the Class E-E Notes, if applicable, shall be redeemed from
Interest Proceeds in accordance with the Priority of Payments set forth in the
Indenture, in an amount necessary, and only to the extent necessary, for the
Note Protection Tests to be satisfied.

 

If an Event of Default shall occur and be continuing, the Class B Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Offered Notes and the E-E Notes, if applicable, (voting as a separate
Class), or if no Class of Offered Notes is outstanding, a majority by
outstanding principal amount, of the Class F Notes, the Class F-E Notes, the
Class G Notes and the Class G-E Notes, other than with respect to an Event of
Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i) of the Indenture,
by written notice to the Issuer, the Co-Issuer and the Trustee, may rescind and
annul such declaration and its consequences if certain conditions set forth in
the Indenture are satisfied.

 

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

 

The Notes will be issued in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof (plus any residual amount).

 

The principal of each Note, if any, shall be payable on the Stated Maturity
Date, unless the unpaid principal of such Note becomes due and payable at an
earlier date by declaration of acceleration, call for redemption or otherwise.

 

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

 

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 

Exh. C-2-5

 

 



In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Note Administrator, or any of
their respective affiliates is acting as a fiduciary or financial or investment
adviser for such Holder or beneficial owner; (B) such Holder or beneficial owner
is not relying (for purposes of making any investment decision or otherwise)
upon any written or oral advice, counsel or representations of the Issuer, the
Co-Issuer, the Placement Agents, the Collateral Manager, the Servicer, the Note
Administrator, the Trustee, or any of their respective affiliates, other than
any statements in the final offering memorandum relating to such Notes and any
representations expressly set forth in a written agreement with such party; and
(C) such Holder or beneficial owner has consulted with its own legal,
regulatory, tax, business, investment, financial, accounting and other advisers
to the extent it has deemed necessary, and it has made its own investment
decisions (including decisions regarding the suitability of any transaction
pursuant to the Indenture) based upon its own judgment and upon any advice from
such advisers as it has deemed necessary and not upon any view expressed by the
Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the Note
Administrator, the Trustee, or any of their respective affiliates.

 

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that either (A) no part of the
funds being used to pay the purchase price for such Notes constitutes an asset
of any “employee benefit plan” (as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)) subject to the
fiduciary responsibility provisions of Title I of ERISA, a “plan” (as defined in
Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”)) that is subject to Section 4975 of the Code or any other employee
benefit plan which is subject to any federal, state, local or other law that is
substantially similar to Section 406 of ERISA or Section 4975 of the Code
(“Similar Law”), or any entity whose underlying assets are deemed to include
“plan assets” by reason of any such employee benefit plan’s or plan’s investment
in the entity or otherwise (any of the foregoing, a “Plan”), or (B) in the case
of the Offered Notes, its acquisition, holding and disposition of the
Transferred Notes do not and will not constitute or give rise to a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code,
or in the case of any Plan subject to Similar Law, will not constitute or result
in a non-exempt violation of Similar Law.

 

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

 

Exh. C-2-6

 

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION OF
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, MORATORIUM, LIQUIDATION OR OTHER
SIMILAR PROCEEDINGS UNDER FEDERAL OR STATE BANKRUPTCY LAWS AGAINST THE ISSUER,
THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

Exh. C-2-7

 

 

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

 

Dated as of August 15, 2019



 

  STWD 2019-FL1, LTD., as Issuer         By:   Name: Title:

 



 

  STWD 2019-FL1, LLC, as Co-Issuer         By:     Name:   Title:

  

Exh. C-2-8

 

 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.



 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Authenticating Agent

    By:   Name:   Title:  

 

Exh. C-2-9

 

 

ASSIGNMENT FORM



 

For value received    

 

hereby sell, assign and transfer unto

 

  

 

  

Please insert social security or

other identifying number of assignee

 

Please print or type name

and address, including zip code,
of assignee:

 

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
____________________ Attorney to transfer the Note on the books of the Issuer
with full power of substitution in the premises.

 

Date: Your Signature:   (Sign exactly as your name appears on this Note)

  

Exh. C-2-10

 



 

EXHIBIT D-1

 

FORM OF CLASS C FOURTH PRIORITY SECURED FLOATING RATE NOTE DUE 2038
[REGULATION S] [RULE 144A] GLOBAL NOTE

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) EITHER (a) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (b) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
A QIB OR AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT, OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH QIBS OR
ACCREDITED INVESTORS, AND (2) A QUALIFIED PURCHASER IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS A
NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER
THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS
APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND
INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF
CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION. EACH PURCHASER OF A GLOBAL NOTE WILL BE DEEMED TO HAVE
MADE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE
INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND
EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO
THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER,
THE CO-ISSUER, AS APPLICABLE, THE NOTE ADMINISTRATOR , THE TRUSTEE OR ANY
INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH
GLOBAL NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF SUCH INTEREST IN SUCH GLOBAL NOTE VOID AND REQUIRE THAT SUCH
INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE
CO-ISSUER, AS APPLICABLE.

 

Exh. D-1-1

 



 

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

 

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE AND IS REGISTERED
IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE MAY NOT BE
EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN THE NAME
OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

 

[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME. IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.]1

 

 



1For Regulation S Global Note.

 



Exh. D-1-2

 



 

STWD 2019-FL1, LTD.
STWD 2019-FL1, LLC

 

CLASS C FOURTH PRIORITY
SECURED FLOATING RATE NOTE DUE 2038

 

No. [Reg. S] [144A] -____  Up to CUSIP No. [G85412AD9]2 [78485WAG4]3 
U.S.$79,750,000 ISIN: [USG85412AD91]2 [US78485WAG42]3   

 

Each of STWD 2019-FL1, LTD., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (the “Issuer”) and STWD 2019-FL1,
LLC, a Delaware limited liability company (the “Co-Issuer”) for value received,
hereby promises to pay to CEDE & CO. or its registered assigns (a) upon
presentation and surrender of this Note (except as otherwise permitted by the
Indenture referred to below), the principal sum of up to U.S.$79,750,000, or
such other principal sum as is equal to the aggregate principal amount of the
Class C Notes identified from time to time on the records of the Note
Administrator and Schedule A hereto as being represented by this [Rule 144A]
[Regulation S] Global Note, on the Payment Date occurring in July 2038 (the
“Stated Maturity Date”), to the extent not previously paid, in accordance with
the Indenture referred to below unless the unpaid principal of this Note becomes
due and payable at an earlier date by declaration of acceleration, call for
redemption or otherwise and (b) the Class C Interest Distribution Amount
allocable to this Note in accordance with the Indenture payable initially on
September 17, 2019, and thereafter monthly on the 4th Business Day following the
11th day of each month or, if such day is not a Business Day, then on the
preceding Business Day (each, a “Payment Date”). Interest on the Class C Notes
shall accrue at the Class C Rate and shall be computed on the basis of the
actual number of days in the related Interest Accrual Period divided by 360. The
interest so payable on any Payment Date will, as provided in the Indenture, be
paid to the Person in whose name this Note (or one or more predecessor Notes) is
registered at the close of business on the Record Date for such interest.

 

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Collateral Interests and
other assets pledged by the Issuer as security for the Offered Notes, the Class
E-E Notes and the Class E-X Notes under the Indenture, and in the event the
Collateral Interests and such other assets are insufficient to satisfy such
obligations, any claims of the Holders of the Notes shall be extinguished, all
in accordance with the Indenture.

 

The payment of interest on this Note is senior to the payments of the principal,
if any, of, and interest on, the Class D Notes, the Class E Notes, the Class E-E
Notes, the Class E-X Notes, the Class F Notes, the Class F-E Notes, the Class
F-X Notes, the Class G Notes, the Class G-E Notes, the Class G-X Notes and the
Preferred Shares. Except as set forth in the Indenture, the payment of principal
of this Note is subordinate to the payments of principal of and interest on the
Class A Notes, the Class A-S Notes and the Class B Notes and no payments of
principal on the Class C Notes will be made until the Class A Notes, the
Class A-S Notes and the Class B Notes are paid in full. The principal of this
Note shall be due and payable no later than the Stated Maturity Date unless the
unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise; provided,
however, that, except as set forth in the Indenture, the payment of principal of
this Note may only occur after principal on the Class A Notes, the Class A-S
Notes and the Class B Notes has been paid in full and is subordinated to the
payment on each Payment Date of the principal and interest due and payable on
the Class A Notes, the Class A-S Notes and the Class B Notes and other amounts
in accordance with the Priority of Payments, all in accordance with the
Indenture.

 

 





2For Regulation S Global Note.

 

3For Rule 144A Global Note.



 



Exh. D-1-3

 



 

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a Dollar check drawn on a bank in the United States, or by a Dollar
check mailed to the Holder at its address in the Notes Register, as provided in
the Indenture.

 

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless an Event of Default
occurs with respect to such payments of principal.

 

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.

 

The Holder of this Note shall be treated as the owner hereof for all purposes.

 

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

 

Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.

 

This Note is one of a duly authorized issue of Class C Fourth Priority Secured
Floating Rate Notes Due 2038, of the Issuer and the Co-Issuer (the “Class C
Notes”), limited in aggregate principal amount to U.S.$79,750,000 issued under
an indenture dated as of August 15, 2019 (the “Indenture”) by and among the
Issuer, the Co-Issuer, Starwood Property Mortgage, L.L.C., as advancing agent,
Wilmington Trust, National Association, as trustee (in such capacity and,
together with any successor trustee permitted under the Indenture, the
“Trustee”), Wells Fargo Bank, National Association, as note administrator (in
such capacity and, together with any successor note administrator permitted
under the Indenture, the “Note Administrator”), and as custodian. Also
authorized under the Indenture are (a) up to U.S.$577,500,000 Class A Senior
Secured Floating Rate Notes Due 2038 (the “Class A Notes”), (b) up to
U.S.$141,625,000 Class A-S Second Priority Secured Floating Rate Notes Due 2038
(the “Class A-S Notes”), (c) up to U.S.$66,000,000 Class B Third Priority
Secured Floating Rate Notes Due 2038 (the “Class B Notes”), (d) up to
U.S.$59,125,000 Class D Fifth Priority Secured Floating Rate Notes Due 2038 (the
“Class D Notes”), (e) up to U.S.$12,375,000 Class E Sixth Priority Secured
Floating Rate Notes Due 2038* (the “Class E Notes”), (f) up to U.S.$53,625,000
Class F Seventh Priority Floating Rate Notes Due 2038* (the “Class F Notes”) and
(g) up to U.S.$33,000,000 Class G Eighth Priority Floating Rate Notes Due 2038*
(the “Class G Notes” and, together with the Class A Notes, the Class A-S Notes,
the Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class E-E Notes, the Class E-X Notes, the Class F Notes, the Class F-E Notes,
the Class F-X Notes, the Class G-E Notes and the Class G-X Notes, the “Notes”).

 



 





*At any time on or after the Initial MASCOT Note Issuance Date, all or a portion
of (i) the Class E Notes may be exchanged for proportionate interests in the
Class E-E Notes (the “Class E-E Notes”) and the Class E-X Notes (the “Class E-X
Notes”) and vice versa, (ii) the Class F Notes may be exchanged for
proportionate interests in the Class F-E Notes (the “Class F-E Notes”) and the
Class F-X Notes (the “Class F-X Notes”) and vice versa, and (iii) the Class G
Notes may be exchanged for proportionate interests in the Class G-E Notes (the
“Class G-E Notes”) and the Class G-X Notes (the “Class G-X Notes”) and vice
versa; provided that the Class E Notes shall only be exchangeable for
proportionate interests in the Class E-E Notes and the Class E-X Notes if such
Notes at the time of exchange are owned by a wholly-owned subsidiary of Starwood
Property Trust, Inc.





 



Exh. D-1-4

 



 

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s memorandum and
articles of association as part of its issued share capital.

 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

 

Payments of principal of the Class C Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

Pursuant to Section 9.1(a) of the Indenture, the Notes may be redeemed by the
Issuer and, as applicable, the Co-Issuer, at the option of and at the direction
of the Collateral Manager, in whole but not in part, at a price equal to the
applicable Redemption Prices on any Payment Date on or after the Payment Date on
which the Aggregate Outstanding Amount of the Offered Notes and the Class E-E
Notes, if applicable, has been reduced to 10% or less of the Aggregate
Outstanding Amount of the Notes on the Closing Date; provided that the funds
available to be used for such redemption will be sufficient to pay the Total
Redemption Price.

 

Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at the
written direction of a Majority of Preferred Shareholders, on the Payment Date
following the occurrence of a Tax Event, if the Tax Materiality Condition is
satisfied, at a price equal to the applicable Redemption Prices; provided that
the funds available to be used for such Tax Redemption will be sufficient to pay
the Total Redemption Price.

 





Exh. D-1-5

 



 

Pursuant to Section 9.1(c) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at a
price equal to the applicable Redemption Prices, on any Payment Date after the
end of the Non-call Period, at the written direction of a Majority of Preferred
Shareholders; provided, however, that the funds available to be used for such
redemption will be sufficient to pay the Total Redemption Price.

 

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

 

Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of any Determination Date,
the Offered Notes and the Class E-E Notes, if applicable, shall be redeemed from
Interest Proceeds in accordance with the Priority of Payments set forth in the
Indenture, in an amount necessary, and only to the extent necessary, for the
Note Protection Tests to be satisfied.

 

If an Event of Default shall occur and be continuing, the Class C Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Offered Notes and the E-E Notes, if applicable, (voting as a separate
Class), or if no Class of Offered Notes is outstanding, a majority by
outstanding principal amount, of the Class F Notes, the Class F-E Notes, the
Class G Notes and the Class G-E Notes, other than with respect to an Event of
Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i) of the Indenture,
by written notice to the Issuer, the Co-Issuer and the Trustee, may rescind and
annul such declaration and its consequences if certain conditions set forth in
the Indenture are satisfied.

 

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

 

The Notes will be issued in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof (plus any residual amount).

 

The principal of each Note, if any, shall be payable on the Stated Maturity
Date, unless the unpaid principal of such Note becomes due and payable at an
earlier date by declaration of acceleration, call for redemption or otherwise.

 

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

 





Exh. D-1-6

 



 

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Note Administrator, or any of
their respective affiliates is acting as a fiduciary or financial or investment
adviser for such Holder or beneficial owner; (B) such Holder or beneficial owner
is not relying (for purposes of making any investment decision or otherwise)
upon any written or oral advice, counsel or representations of the Issuer, the
Co-Issuer, the Placement Agents, the Collateral Manager, the Servicer, the Note
Administrator, the Trustee, or any of their respective affiliates, other than
any statements in the final offering memorandum relating to such Notes and any
representations expressly set forth in a written agreement with such party; and
(C) such Holder or beneficial owner has consulted with its own legal,
regulatory, tax, business, investment, financial, accounting and other advisers
to the extent it has deemed necessary, and it has made its own investment
decisions (including decisions regarding the suitability of any transaction
pursuant to the Indenture) based upon its own judgment and upon any advice from
such advisers as it has deemed necessary and not upon any view expressed by the
Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the Note
Administrator, the Trustee, or any of their respective affiliates.

 

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that either (A) no part of the
funds being used to pay the purchase price for such Notes constitutes an asset
of any “employee benefit plan” (as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)) subject to the
fiduciary responsibility provisions of Title I of ERISA, a “plan” (as defined in
Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”)) that is subject to Section 4975 of the Code or any other employee
benefit plan which is subject to any federal, state, local or other law that is
substantially similar to Section 406 of ERISA or Section 4975 of the Code
(“Similar Law”), or any entity whose underlying assets are deemed to include
“plan assets” by reason of any such employee benefit plan’s or plan’s investment
in the entity or otherwise (any of the foregoing, a “Plan”), or (B) in the case
of the Offered Notes, its acquisition, holding and disposition of the
Transferred Notes do not and will not constitute or give rise to a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code,
or in the case of any Plan subject to Similar Law, will not constitute or result
in a non-exempt violation of Similar Law.

 

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

 



Exh. D-1-7

 



 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION OF
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, MORATORIUM, LIQUIDATION OR OTHER
SIMILAR PROCEEDINGS UNDER FEDERAL OR STATE BANKRUPTCY LAWS AGAINST THE ISSUER,
THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 



Exh. D-1-8

 



 

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

 

Dated as of August 15, 2019

 

STWD 2019-FL1, LTD., as Issuer         By:     Name:   Title:

 

 

STWD 2019-FL1, LLC, as Co-Issuer         By:   Name: Title:

 



Exh. D-1-9

 



 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 



WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Authenticating Agent





        By:     Name: Title:



 



Exh. D-1-10

 



 

ASSIGNMENT FORM

 

For value received    



 

hereby sell, assign and transfer unto



               



Please insert social security or

other identifying number of assignee



 

Please print or type name

and address, including zip code,

of assignee:

 

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
____________________ Attorney to transfer the Note on the books of the Issuer
with full power of substitution in the premises.

 

Date:  Your Signature:      

(Sign exactly as your name appears on this Note)



 

Exh. D-1-11

 



 

SCHEDULE A

 

EXCHANGES IN GLOBAL NOTES

 

This Note shall be issued in the original principal balance of
U.S.$[79,750,000]4 [0]5 on the Closing Date. The following exchanges of a part
of this [Rule 144A] [Regulation S] Global Note have been made:

 

Date of Exchange  Amount of
Decrease in
Principal
Amount of this
Global Note  Amount of
Increase in
Principal
Amount of this
Global Note  Principal
Amount of this
Global Note
following such
decrease (or
increase)  Signature of
authorized
officer of Note
Administrator or
securities
Custodian                                          

 

 





4Rule 144A Global Note

 

5Regulation S Global Note.

 



Exh. D-1-12

 



 

EXHIBIT D-2

 

FORM OF CLASS C FOURTH PRIORITY SECURED FLOATING RATE NOTE DUE 2038

DEFINITIVE NOTE

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) EITHER (a) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (b) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
A QIB OR AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT, OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH QIBS OR
ACCREDITED INVESTORS, AND (2) A QUALIFIED PURCHASER IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS A
NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER
THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS
APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND
INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF
CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION. EACH PURCHASER OF A DEFINITIVE NOTE WILL BE REQUIRED TO
MAKE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE
INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND
EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO
THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER,
THE CO-ISSUER, AS APPLICABLE, THE NOTE ADMINISTRATOR , THE TRUSTEE OR ANY
INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF THIS NOTE WAS IN BREACH, AT THE
TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE INDENTURE, THE
TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF THIS NOTE
VOID AND REQUIRE THAT THIS NOTE BE TRANSFERRED TO A PERSON DESIGNATED BY THE
ISSUER AND THE CO-ISSUER, AS APPLICABLE.

 



Exh. D-2-1

 



 

STWD 2019-FL1, LTD.

STWD 2019-FL1, LLC

 

CLASS C FOURTH PRIORITY

SECURED FLOATING RATE NOTE DUE 2038

 

No. IAI - ____      CUSIP No. 78485WAH2   U.S.$[__]  ISIN: US78485WAH25     

 

Each of STWD 2019-FL1, LTD., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (the “Issuer”) and STWD 2019-FL1,
LLC, a Delaware limited liability company (the “Co-Issuer”) for value received,
hereby promises to pay to [_______] or its registered assigns (a) upon
presentation and surrender of this Note (except as otherwise permitted by the
Indenture referred to below), the principal sum of U.S.$[__] on the Payment Date
occurring in July 2038 (the “Stated Maturity Date”), to the extent not
previously paid, in accordance with the Indenture referred to below unless the
unpaid principal of this Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise and (b) the
Class C Interest Distribution Amount allocable to this Note in accordance with
the Indenture payable initially on September 17, 2019, and thereafter monthly on
the 4th Business Day following the 11th day of each month or, if such day is not
a Business Day, then on the preceding Business Day (each, a “Payment Date”).
Interest on the Class C Notes shall accrue at the Class C Rate and shall be
computed on the basis of the actual number of days in the related Interest
Accrual Period divided by 360. The interest so payable on any Payment Date will,
as provided in the Indenture, be paid to the Person in whose name this Note (or
one or more predecessor Notes) is registered at the close of business on the
Record Date for such interest.

 

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Collateral Interests and
other assets pledged by the Issuer as security for the Offered Notes, the Class
E-E Notes and the Class E-X Notes under the Indenture, and in the event the
Collateral Interests and such other assets are insufficient to satisfy such
obligations, any claims of the Holders of the Notes shall be extinguished, all
in accordance with the Indenture.

 

The payment of interest on this Note is senior to the payments of the principal,
if any, of, and interest on, the Class D Notes, the Class E Notes, the Class E-E
Notes, the Class E-X Notes, the Class F Notes, the Class F-E Notes, the Class
F-X Notes, the Class G Notes, the Class G-E Notes, the Class G-X Notes and the
Preferred Shares. Except as set forth in the Indenture, the payment of principal
of this Note is subordinate to the payments of principal of and interest on the
Class A Notes, the Class A-S Notes and the Class B Notes and no payments of
principal on the Class C Notes will be made until the Class A Notes, the Class
A-S Notes and the Class B Notes are paid in full. The principal of this Note
shall be due and payable no later than the Stated Maturity Date unless the
unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise; provided,
however, that, except as set forth in the Indenture, the payment of principal of
this Note may only occur after principal on the Class A Notes, the Class A-S
Notes and the Class B has been paid in full and is subordinated to the payment
on each Payment Date of the principal and interest due and payable on the
Class A Notes, the Class A-S Notes and the Class B Notes and other amounts in
accordance with the Priority of Payments, all in accordance with the Indenture.

 

Exh. D-2-2

 



 

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a Dollar check drawn on a bank in the United States, or by a Dollar
check mailed to the Holder at its address in the Notes Register, as provided in
the Indenture.

 

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless an Event of Default
occurs with respect to such payments of principal.

 

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.

 

The Holder of this Note shall be treated as the owner hereof for all purposes.

 

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

 

Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.

 

This Note is one of a duly authorized issue of Class C Fourth Priority Secured
Floating Rate Notes Due 2038, of the Issuer and the Co-Issuer (the “Class C
Notes”), limited in aggregate principal amount to U.S.$79,750,000 issued under
an indenture dated as of August 15, 2019 (the “Indenture”) by and among the
Issuer, the Co-Issuer, Starwood Property Mortgage, L.L.C., as advancing agent,
Wilmington Trust, National Association, as trustee (in such capacity and,
together with any successor trustee permitted under the Indenture, the
“Trustee”), Wells Fargo Bank, National Association, as note administrator (in
such capacity and, together with any successor note administrator permitted
under the Indenture, the “Note Administrator”), and as custodian. Also
authorized under the Indenture are (a) up to U.S.$577,500,000 Class A Senior
Secured Floating Rate Notes Due 2038 (the “Class A Notes”), (b) up to
U.S.$141,625,000 Class A-S Second Priority Secured Floating Rate Notes Due 2038
(the “Class A-S Notes”), (c) up to U.S.$66,000,000 Class B Third Priority
Secured Floating Rate Notes Due 2038 (the “Class B Notes”), (d) up to
U.S.$59,125,000 Class D Fifth Priority Secured Floating Rate Notes Due 2038 (the
“Class D Notes”), (e) up to U.S.$12,375,000 Class E Sixth Priority Secured
Floating Rate Notes Due 2038* (the “Class E Notes”), (f) up to U.S.$53,625,000
Class F Seventh Priority Floating Rate Notes Due 2038* (the “Class F Notes”) and
(g) up to U.S.$33,000,000 Class G Eighth Priority Floating Rate Notes Due 2038*
(the “Class G Notes” and, together with the Class A Notes, the Class A-S Notes,
the Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class E-E Notes, the Class E-X Notes, the Class F Notes, the Class F-E Notes,
the Class F-X Notes, the Class G-E Notes and the Class G-X Notes, the “Notes”).

 

 



*At any time on or after the Initial MASCOT Note Issuance Date, all or a portion
of (i) the Class E Notes may be exchanged for proportionate interests in the
Class E-E Notes (the “Class E-E Notes”) and the Class E-X Notes (the “Class E-X
Notes”) and vice versa, (ii) the Class F Notes may be exchanged for
proportionate interests in the Class F-E Notes (the “Class F-E Notes”) and the
Class F-X Notes (the “Class F-X Notes”) and vice versa, and (iii) the Class G
Notes may be exchanged for proportionate interests in the Class G-E Notes (the
“Class G-E Notes”) and the Class G-X Notes (the “Class G-X Notes”) and vice
versa; provided that the Class E Notes shall only be exchangeable for
proportionate interests in the Class E-E Notes and the Class E-X Notes if such
Notes at the time of exchange are owned by a wholly-owned subsidiary of Starwood
Property Trust, Inc.

  

Exh. D-2-3

 



 

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s memorandum and
articles of association as part of its issued share capital.

 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

 

Payments of principal of the Class C Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

Pursuant to Section 9.1(a) of the Indenture, the Notes may be redeemed by the
Issuer and, as applicable, the Co-Issuer, at the option of and at the direction
of the Collateral Manager, in whole but not in part, at a price equal to the
applicable Redemption Prices on any Payment Date on or after the Payment Date on
which the Aggregate Outstanding Amount of the Offered Notes and the Class E-E
Notes, if applicable, has been reduced to 10% or less of the Aggregate
Outstanding Amount of the Notes on the Closing Date; provided that the funds
available to be used for such redemption will be sufficient to pay the Total
Redemption Price.

 

Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at the
written direction of a Majority of Preferred Shareholders, on the Payment Date
following the occurrence of a Tax Event, if the Tax Materiality Condition is
satisfied, at a price equal to the applicable Redemption Prices; provided that
the funds available to be used for such Tax Redemption will be sufficient to pay
the Total Redemption Price.

 

Pursuant to Section 9.1(c) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at a
price equal to the applicable Redemption Prices, on any Payment Date after the
end of the Non-call Period, at the written direction of a Majority of Preferred
Shareholders; provided, however, that the funds available to be used for such
redemption will be sufficient to pay the Total Redemption Price.

 



Exh. D-2-4

 

 



Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

 

Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of any Determination Date,
the Offered Notes and the Class E-E Notes, if applicable, shall be redeemed from
Interest Proceeds in accordance with the Priority of Payments set forth in the
Indenture, in an amount necessary, and only to the extent necessary, for the
Note Protection Tests to be satisfied.

 

If an Event of Default shall occur and be continuing, the Class C Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Offered Notes and the E-E Notes, if applicable, (voting as a separate
Class), or if no Class of Offered Notes is outstanding, a majority by
outstanding principal amount, of the Class F Notes, the Class F-E Notes, the
Class G Notes and the Class G-E Notes, other than with respect to an Event of
Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i) of the Indenture,
by written notice to the Issuer, the Co-Issuer and the Trustee, may rescind and
annul such declaration and its consequences if certain conditions set forth in
the Indenture are satisfied.

 

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

 

The Notes will be issued in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof (plus any residual amount).

 

The principal of each Note, if any, shall be payable on the Stated Maturity
Date, unless the unpaid principal of such Note becomes due and payable at an
earlier date by declaration of acceleration, call for redemption or otherwise.

 

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

 

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 

Exh. D-2-5

 

 



In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Note Administrator, or any of
their respective affiliates is acting as a fiduciary or financial or investment
adviser for such Holder or beneficial owner; (B) such Holder or beneficial owner
is not relying (for purposes of making any investment decision or otherwise)
upon any written or oral advice, counsel or representations of the Issuer, the
Co-Issuer, the Placement Agents, the Collateral Manager, the Servicer, the Note
Administrator, the Trustee, or any of their respective affiliates, other than
any statements in the final offering memorandum relating to such Notes and any
representations expressly set forth in a written agreement with such party; and
(C) such Holder or beneficial owner has consulted with its own legal,
regulatory, tax, business, investment, financial, accounting and other advisers
to the extent it has deemed necessary, and it has made its own investment
decisions (including decisions regarding the suitability of any transaction
pursuant to the Indenture) based upon its own judgment and upon any advice from
such advisers as it has deemed necessary and not upon any view expressed by the
Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the Note
Administrator, the Trustee, or any of their respective affiliates.

 

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that either (A) no part of the
funds being used to pay the purchase price for such Notes constitutes an asset
of any “employee benefit plan” (as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)) subject to the
fiduciary responsibility provisions of Title I of ERISA, a “plan” (as defined in
Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”)) that is subject to Section 4975 of the Code or any other employee
benefit plan which is subject to any federal, state, local or other law that is
substantially similar to Section 406 of ERISA or Section 4975 of the Code
(“Similar Law”), or any entity whose underlying assets are deemed to include
“plan assets” by reason of any such employee benefit plan’s or plan’s investment
in the entity or otherwise (any of the foregoing, a “Plan”), or (B) in the case
of the Offered Notes, its acquisition, holding and disposition of the
Transferred Notes do not and will not constitute or give rise to a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code,
or in the case of any Plan subject to Similar Law, will not constitute or result
in a non-exempt violation of Similar Law.

 

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

 

Exh. D-2-6

 

 



This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION OF
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, MORATORIUM, LIQUIDATION OR OTHER
SIMILAR PROCEEDINGS UNDER FEDERAL OR STATE BANKRUPTCY LAWS AGAINST THE ISSUER,
THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

Exh. D-2-7

 



 

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

 

Dated as of August 15, 2019

  STWD 2019-FL1, LTD., as Issuer     By:     Name:   Title:

 

 

STWD 2019-FL1, LLC, as Co-Issuer     By:     Name:   Title:

 



Exh. D-2-8

 

 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 



WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Authenticating Agent



        By:     Name:   Title:  

 

Exh. D-2-9

 



 

ASSIGNMENT FORM



 

For value received    



 

hereby sell, assign and transfer unto



 

 

 

 

 

 



Please insert social security or

other identifying number of assignee



 

Please print or type name

and address, including zip code,

of assignee:

 

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
____________________ Attorney to transfer the Note on the books of the Issuer
with full power of substitution in the premises.

 

Date:  Your Signature:      

(Sign exactly as your name appears on this Note)

 



Exh. D-2-10

 



 

 

 

EXHIBIT E-1

 

FORM OF CLASS D FIFTH PRIORITY SECURED FLOATING RATE NOTE DUE 2038

[REGULATION S] [RULE 144A] GLOBAL NOTE

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) EITHER (a) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (b) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
A QIB OR AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT, OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH QIBS OR
ACCREDITED INVESTORS, AND (2) A QUALIFIED PURCHASER IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS A
NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER
THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS
APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND
INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF
CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION. EACH PURCHASER OF A GLOBAL NOTE WILL BE DEEMED TO HAVE
MADE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE
INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND
EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO
THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER,
THE CO-ISSUER, AS APPLICABLE, THE NOTE ADMINISTRATOR , THE TRUSTEE OR ANY
INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH
GLOBAL NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF SUCH INTEREST IN SUCH GLOBAL NOTE VOID AND REQUIRE THAT SUCH
INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE
CO-ISSUER, AS APPLICABLE.

 



Exh. E-1-1

 

 



ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

 

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE AND IS REGISTERED
IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE MAY NOT BE
EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN THE NAME
OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

 

[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME. IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.]1

 



 



1For Regulation S Global Note.

 



Exh. E-1-2

 

 



STWD 2019-FL1, LTD.
STWD 2019-FL1, LLC

 

CLASS D FIFTH PRIORITY SECURED FLOATING RATE NOTE DUE 2038

 

No. [Reg. S] [144A] - ____  Up to CUSIP No. [G85412AE7]2 [78485WAJ8]3 
U.S.$59,125,000 ISIN: [USG85412AE74]2 [US78485WAJ80]3   

 

Each of STWD 2019-FL1, LTD., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (the “Issuer”) and STWD 2019-FL1,
LLC, a Delaware limited liability company (the “Co-Issuer”) for value received,
hereby promises to pay to CEDE & CO. or its registered assigns (a) upon
presentation and surrender of this Note (except as otherwise permitted by the
Indenture referred to below), the principal sum of up to U.S.$59,125,000, or
such other principal sum as is equal to the aggregate principal amount of the
Class D Notes identified from time to time on the records of the Note
Administrator and Schedule A hereto as being represented by this [Rule 144A]
[Regulation S] Global Note, on the Payment Date occurring in July 2038 (the
“Stated Maturity Date”), to the extent not previously paid, in accordance with
the Indenture referred to below unless the unpaid principal of this Note becomes
due and payable at an earlier date by declaration of acceleration, call for
redemption or otherwise and (b) the Class D Interest Distribution Amount
allocable to this Note in accordance with the Indenture payable initially on
September 17, 2019, and thereafter monthly on the 4th Business Day following the
11th day of each month or, if such day is not a Business Day, then on the
preceding Business Day (each, a “Payment Date”). Interest on the Class D Notes
shall accrue at the Class D Rate and shall be computed on the basis of the
actual number of days in the related Interest Accrual Period divided by 360. The
interest so payable on any Payment Date will, as provided in the Indenture, be
paid to the Person in whose name this Note (or one or more predecessor Notes) is
registered at the close of business on the Record Date for such interest.

 

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Collateral Interests and
other assets pledged by the Issuer as security for the Offered Notes, the Class
E-E Notes and the Class E-X Notes under the Indenture, and in the event the
Collateral Interests and such other assets are insufficient to satisfy such
obligations, any claims of the Holders of the Notes shall be extinguished, all
in accordance with the Indenture.

 



 





2For Regulation S Global Note.

 

3For Rule 144A Global Note.



 





Exh. E-1-3

 

 



The payment of interest on this Note is senior to the payments of the principal,
if any, of, and interest on, the Class E Notes, the Class E-E Notes, the Class
E-X Notes, the Class F Notes, the Class F-E Notes, the Class F-X Notes, the
Class G Notes, the Class G-E Notes, the Class G-X Notes and the Preferred
Shares. Except as set forth in the Indenture, the payment of principal of this
Note is subordinate to the payments of principal of and interest on the Class A
Notes, the Class A-S Notes, the Class B Notes and the Class C Notes and no
payments of principal on the Class D Notes will be made until the Class A Notes,
the Class A-S Notes, the Class B Notes and the Class C Notes are paid in full.
The principal of this Note shall be due and payable no later than the Stated
Maturity Date unless the unpaid principal of such Note becomes due and payable
at an earlier date by declaration of acceleration, call for redemption or
otherwise; provided, however, that, except as set forth in the Indenture, the
payment of principal of this Note may only occur after principal on the Class A
Notes, the Class A-S Notes, the Class B Notes and the Class C Notes has been
paid in full and is subordinated to the payment on each Payment Date of the
principal and interest due and payable on the Class A Notes, the Class A-S
Notes, the Class B Notes and the Class C Notes and other amounts in accordance
with the Priority of Payments, all in accordance with the Indenture.

 

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a Dollar check drawn on a bank in the United States, or by a Dollar
check mailed to the Holder at its address in the Notes Register, as provided in
the Indenture.

 

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless an Event of Default
occurs with respect to such payments of principal.

 

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.

 

The Holder of this Note shall be treated as the owner hereof for all purposes.

 

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

 

Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.

 





Exh. E-1-4

 

  

This Note is one of a duly authorized issue of Class D Fifth Priority Secured
Floating Rate Notes Due 2038, of the Issuer and the Co-Issuer (the “Class D
Notes”), limited in aggregate principal amount to U.S.$59,125,000 issued under
an indenture dated as of August 15, 2019 (the “Indenture”) by and among the
Issuer, the Co-Issuer, Starwood Property Mortgage, L.L.C., as advancing agent,
Wilmington Trust, National Association, as trustee (in such capacity and,
together with any successor trustee permitted under the Indenture, the
“Trustee”), Wells Fargo Bank, National Association, as note administrator (in
such capacity and, together with any successor note administrator permitted
under the Indenture, the “Note Administrator”), and as custodian. Also
authorized under the Indenture are (a) up to U.S.$577,500,000 Class A Senior
Secured Floating Rate Notes Due 2038 (the “Class A Notes”), (b) up to
U.S.$141,625,000 Class A-S Second Priority Secured Floating Rate Notes Due 2038
(the “Class A-S Notes”), (c) up to U.S.$66,000,000 Class B Third Priority
Secured Floating Rate Notes Due 2038 (the “Class B Notes”), (d) up to
U.S.$79,750,000 Class C Fourth Priority Secured Floating Rate Notes Due 2038
(the “Class C Notes”), (e) up to U.S.$12,375,000 Class E Sixth Priority Secured
Floating Rate Notes Due 2038* (the “Class E Notes”), (f) up to U.S.$53,625,000
Class F Seventh Priority Floating Rate Notes Due 2038* (the “Class F Notes”) and
(g) up to U.S.$33,000,000 Class G Eighth Priority Floating Rate Notes Due 2038*
(the “Class G Notes” and, together with the Class A Notes, the Class A-S Notes,
the Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class E-E Notes, the Class E-X Notes, the Class F Notes, the Class F-E Notes,
the Class F-X Notes, the Class G-E Notes and the Class G-X Notes, the “Notes”).

 

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s memorandum and
articles of association as part of its issued share capital.

 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

 

Payments of principal of the Class D Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

Pursuant to Section 9.1(a) of the Indenture, the Notes may be redeemed by the
Issuer and, as applicable, the Co-Issuer, at the option of and at the direction
of the Collateral Manager, in whole but not in part, at a price equal to the
applicable Redemption Prices on any Payment Date on or after the Payment Date on
which the Aggregate Outstanding Amount of the Offered Notes and the Class E-E
Notes, if applicable, has been reduced to 10% or less of the Aggregate
Outstanding Amount of the Notes on the Closing Date; provided that the funds
available to be used for such redemption will be sufficient to pay the Total
Redemption Price.

 



 



*At any time on or after the Initial MASCOT Note Issuance Date, all or a portion
of (i) the Class E Notes may be exchanged for proportionate interests in the
Class E-E Notes (the “Class E-E Notes”) and the Class E-X Notes (the “Class E-X
Notes”) and vice versa, (ii) the Class F Notes may be exchanged for
proportionate interests in the Class F-E Notes (the “Class F-E Notes”) and the
Class F-X Notes (the “Class F-X Notes”) and vice versa, and (iii) the Class G
Notes may be exchanged for proportionate interests in the Class G-E Notes (the
“Class G-E Notes”) and the Class G-X Notes (the “Class G-X Notes”) and vice
versa; provided that the Class E Notes shall only be exchangeable for
proportionate interests in the Class E-E Notes and the Class E-X Notes if such
Notes at the time of exchange are owned by a wholly-owned subsidiary of Starwood
Property Trust, Inc.

 





Exh. E-1-5

 

  

Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at the
written direction of a Majority of Preferred Shareholders, on the Payment Date
following the occurrence of a Tax Event, if the Tax Materiality Condition is
satisfied, at a price equal to the applicable Redemption Prices; provided that
the funds available to be used for such Tax Redemption will be sufficient to pay
the Total Redemption Price.

 

Pursuant to Section 9.1(c) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at a
price equal to the applicable Redemption Prices, on any Payment Date after the
end of the Non-call Period, at the written direction of a Majority of Preferred
Shareholders; provided, however, that the funds available to be used for such
redemption will be sufficient to pay the Total Redemption Price.

 

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

 

Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of any Determination Date,
the Offered Notes and the Class E-E Notes, if applicable, shall be redeemed from
Interest Proceeds in accordance with the Priority of Payments set forth in the
Indenture, in an amount necessary, and only to the extent necessary, for the
Note Protection Tests to be satisfied.

 

If an Event of Default shall occur and be continuing, the Class D Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Offered Notes and the E-E Notes, if applicable, (voting as a separate
Class), or if no Class of Offered Notes is outstanding, a majority by
outstanding principal amount, of the Class F Notes, the Class F-E Notes, the
Class G Notes and the Class G-E Notes, other than with respect to an Event of
Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i) of the Indenture,
by written notice to the Issuer, the Co-Issuer and the Trustee, may rescind and
annul such declaration and its consequences if certain conditions set forth in
the Indenture are satisfied.

 

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

 

The Notes will be issued in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof (plus any residual amount).

 

The principal of each Note, if any, shall be payable on the Stated Maturity
Date, unless the unpaid principal of such Note becomes due and payable at an
earlier date by declaration of acceleration, call for redemption or otherwise.

 

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

 





Exh. E-1-6

 

  

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Note Administrator, or any of
their respective affiliates is acting as a fiduciary or financial or investment
adviser for such Holder or beneficial owner; (B) such Holder or beneficial owner
is not relying (for purposes of making any investment decision or otherwise)
upon any written or oral advice, counsel or representations of the Issuer, the
Co-Issuer, the Placement Agents, the Collateral Manager, the Servicer, the Note
Administrator, the Trustee, or any of their respective affiliates, other than
any statements in the final offering memorandum relating to such Notes and any
representations expressly set forth in a written agreement with such party; and
(C) such Holder or beneficial owner has consulted with its own legal,
regulatory, tax, business, investment, financial, accounting and other advisers
to the extent it has deemed necessary, and it has made its own investment
decisions (including decisions regarding the suitability of any transaction
pursuant to the Indenture) based upon its own judgment and upon any advice from
such advisers as it has deemed necessary and not upon any view expressed by the
Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the Note
Administrator, the Trustee, or any of their respective affiliates.

 

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that either (A) no part of the
funds being used to pay the purchase price for such Notes constitutes an asset
of any “employee benefit plan” (as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)) subject to the
fiduciary responsibility provisions of Title I of ERISA, a “plan” (as defined in
Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”)) that is subject to Section 4975 of the Code or any other employee
benefit plan which is subject to any federal, state, local or other law that is
substantially similar to Section 406 of ERISA or Section 4975 of the Code
(“Similar Law”), or any entity whose underlying assets are deemed to include
“plan assets” by reason of any such employee benefit plan’s or plan’s investment
in the entity or otherwise (any of the foregoing, a “Plan”), or (B) in the case
of the Offered Notes, its acquisition, holding and disposition of the
Transferred Notes do not and will not constitute or give rise to a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code,
or in the case of any Plan subject to Similar Law, will not constitute or result
in a non-exempt violation of Similar Law.

 

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 





Exh. E-1-7

 

  

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy. 

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION OF
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, MORATORIUM, LIQUIDATION OR OTHER
SIMILAR PROCEEDINGS UNDER FEDERAL OR STATE BANKRUPTCY LAWS AGAINST THE ISSUER,
THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 



Exh. E-1-8

 

 

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

 

Dated as of August 15, 2019

 

STWD 2019-FL1, LTD., as Issuer         By:   Name: Title:

 

 

STWD 2019-FL1, LLC, as Co-Issuer         By:   Name: Title:

 



Exh. E-1-9

 

 



CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Authenticating Agent     By:     Name:   Title:  



 

Exh. E-1-10

 

 





ASSIGNMENT FORM

 

For value received    



 

hereby sell, assign and transfer unto

 



  



 

  

Please insert social security or

other identifying number of assignee

 

Please print or type name

and address, including zip code,

of assignee:



 

 

 



 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
____________________ Attorney to transfer the Note on the books of the Issuer
with full power of substitution in the premises.

 

Date:  Your Signature:         (Sign exactly as your name appears on this Note)

 

Exh. E-1-11

 

 



SCHEDULE A

EXCHANGES IN GLOBAL NOTES

 

This Note shall be issued in the original principal balance of
U.S.$[59,125,000]4 [0]5 on the Closing Date. The following exchanges of a part
of this [Rule 144A] [Regulation S] Global Note have been made:

 



Date of Exchange  Amount of
Decrease in
Principal
Amount of this
Global Note  Amount of
Increase in
Principal
Amount of this
Global Note  Principal
Amount of this
Global Note
following such
decrease (or
increase)  Signature of
authorized
officer of Note
Administrator or
securities
Custodian                                          



 

 



4Rule 144A Global Note

 

5Regulation S Global Note.



 





Exh. E-1-12

 

 

EXHIBIT E-2

 

FORM OF CLASS D FIFTH PRIORITY SECURED FLOATING RATE NOTE DUE 2038
DEFINITIVE NOTE

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) EITHER (a) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (b) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
A QIB OR AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT, OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH QIBS OR
ACCREDITED INVESTORS, AND (2) A QUALIFIED PURCHASER IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS A
NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER
THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS
APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND
INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF
CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION. EACH PURCHASER OF A DEFINITIVE NOTE WILL BE REQUIRED TO
MAKE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE
INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND
EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO
THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER,
THE CO-ISSUER, AS APPLICABLE, THE NOTE ADMINISTRATOR , THE TRUSTEE OR ANY
INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF THIS NOTE WAS IN BREACH, AT THE
TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE INDENTURE, THE
TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF THIS NOTE
VOID AND REQUIRE THAT THIS NOTE BE TRANSFERRED TO A PERSON DESIGNATED BY THE
ISSUER AND THE CO-ISSUER, AS APPLICABLE.

 

Exh. E-2-1

 





 

STWD 2019-FL1, LTD.
STWD 2019-FL1, LLC

 

CLASS D FIFTH PRIORITY SECURED
FLOATING RATE NOTE DUE 2038

 

No. IAI - ____     CUSIP No. 78485WAK5   U.S.$[__] ISIN: US78485WAK53    

 

Each of STWD 2019-FL1, LTD., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (the “Issuer”) and STWD 2019-FL1,
LLC, a Delaware limited liability company (the “Co-Issuer”) for value received,
hereby promises to pay to [_______] or its registered assigns (a) upon
presentation and surrender of this Note (except as otherwise permitted by the
Indenture referred to below), the principal sum of U.S.$[__] on the Payment Date
occurring in July 2038 (the “Stated Maturity Date”), to the extent not
previously paid, in accordance with the Indenture referred to below unless the
unpaid principal of this Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise and (b) the
Class D Interest Distribution Amount allocable to this Note in accordance with
the Indenture payable initially on September 17, 2019, and thereafter monthly on
the 4th Business Day following the 11th day of each month or, if such day is not
a Business Day, then on the preceding Business Day (each, a “Payment Date”).
Interest on the Class D Notes shall accrue at the Class D Rate and shall be
computed on the basis of the actual number of days in the related Interest
Accrual Period divided by 360. The interest so payable on any Payment Date will,
as provided in the Indenture, be paid to the Person in whose name this Note (or
one or more predecessor Notes) is registered at the close of business on the
Record Date for such interest.

 

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Collateral Interests and
other assets pledged by the Issuer as security for the Offered Notes, the Class
E-E Notes and the Class E-X Notes under the Indenture, and in the event the
Collateral Interests and such other assets are insufficient to satisfy such
obligations, any claims of the Holders of the Notes shall be extinguished, all
in accordance with the Indenture.

 

The payment of interest on this Note is senior to the payments of the principal,
if any, of, and interest on, the Class E Notes, the Class E-E Notes, the Class
E-X Notes, the Class F Notes, the Class F-E Notes, the Class F-X Notes, the
Class G Notes, the Class G-E Notes, the Class G-X Notes and the Preferred
Shares. Except as set forth in the Indenture, the payment of principal of this
Note is subordinate to the payments of principal of and interest on the Class A
Notes, the Class A-S Notes, the Class B Notes and the Class C Notes and no
payments of principal on the Class D Notes will be made until the Class A Notes,
the Class A-S Notes, the Class B Notes and the Class C Notes are paid in full.
The principal of this Note shall be due and payable no later than the Stated
Maturity Date unless the unpaid principal of such Note becomes due and payable
at an earlier date by declaration of acceleration, call for redemption or
otherwise; provided, however, that, except as set forth in the Indenture, the
payment of principal of this Note may only occur after principal on the Class A
Notes, the Class A-S Notes, the Class B Notes and the Class C Notes have been
paid in full and is subordinated to the payment on each Payment Date of the
principal and interest due and payable on the Class A Notes, the Class A-S
Notes, the Class B Notes and the Class C Notes, and other amounts in accordance
with the Priority of Payments, all in accordance with the Indenture.

 



Exh. E-2-2

 



 

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a Dollar check drawn on a bank in the United States, or by a Dollar
check mailed to the Holder at its address in the Notes Register, as provided in
the Indenture.

 

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless an Event of Default
occurs with respect to such payments of principal.

 

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.

 

The Holder of this Note shall be treated as the owner hereof for all purposes.

 

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

 

Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.

 

Exh. E-2-3

 

 

This Note is one of a duly authorized issue of Class D Fifth Priority Secured
Floating Rate Notes Due 2038, of the Issuer and the Co-Issuer (the “Class D
Notes”), limited in aggregate principal amount to U.S.$59,125,000 issued under
an indenture dated as of August 15, 2019 (the “Indenture”) by and among the
Issuer, the Co-Issuer, Starwood Property Mortgage, L.L.C., as advancing agent,
Wilmington Trust, National Association, as trustee (in such capacity and,
together with any successor trustee permitted under the Indenture, the
“Trustee”), Wells Fargo Bank, National Association, as note administrator (in
such capacity and, together with any successor note administrator permitted
under the Indenture, the “Note Administrator”), and as custodian. Also
authorized under the Indenture are (a) up to U.S.$577,500,000 Class A Senior
Secured Floating Rate Notes Due 2038 (the “Class A Notes”), (b) up to
U.S.$141,625,000 Class A-S Second Priority Secured Floating Rate Notes Due 2038
(the “Class A-S Notes”), (c) up to U.S.$66,000,000 Class B Third Priority
Secured Floating Rate Notes Due 2038 (the “Class B Notes”), (d) up to
U.S.$79,750,000 Class C Fourth Priority Secured Floating Rate Notes Due 2038
(the “Class C Notes”), (e) up to U.S.$12,375,000 Class E Sixth Priority Secured
Floating Rate Notes Due 2038* (the “Class E Notes”), (f) up to U.S.$53,625,000
Class F Seventh Priority Floating Rate Notes Due 2038* (the “Class F Notes”) and
(g) up to U.S.$33,000,000 Class G Eighth Priority Floating Rate Notes Due 2038*
(the “Class G Notes” and, together with the Class A Notes, the Class A-S Notes,
the Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class E-E Notes, the Class E-X Notes, the Class F Notes, the Class F-E Notes,
the Class F-X Notes, the Class G-E Notes and the Class G-X Notes, the “Notes”).

 

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s memorandum and
articles of association as part of its issued share capital.

 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

 

Payments of principal of the Class D Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

Pursuant to Section 9.1(a) of the Indenture, the Notes may be redeemed by the
Issuer and, as applicable, the Co-Issuer, at the option of and at the direction
of the Collateral Manager, in whole but not in part, at a price equal to the
applicable Redemption Prices on any Payment Date on or after the Payment Date on
which the Aggregate Outstanding Amount of the Offered Notes and the Class E-E
Notes, if applicable, has been reduced to 10% or less of the Aggregate
Outstanding Amount of the Notes on the Closing Date; provided that the funds
available to be used for such redemption will be sufficient to pay the Total
Redemption Price.

 

Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at the
written direction of a Majority of Preferred Shareholders, on the Payment Date
following the occurrence of a Tax Event, if the Tax Materiality Condition is
satisfied, at a price equal to the applicable Redemption Prices; provided that
the funds available to be used for such Tax Redemption will be sufficient to pay
the Total Redemption Price.

 



 



*At any time on or after the Initial MASCOT Note Issuance Date, all or a portion
of (i) the Class E Notes may be exchanged for proportionate interests in the
Class E-E Notes (the “Class E-E Notes”) and the Class E-X Notes (the “Class E-X
Notes”) and vice versa, (ii) the Class F Notes may be exchanged for
proportionate interests in the Class F-E Notes (the “Class F-E Notes”) and the
Class F-X Notes (the “Class F-X Notes”) and vice versa, and (iii) the Class G
Notes may be exchanged for proportionate interests in the Class G-E Notes (the
“Class G-E Notes”) and the Class G-X Notes (the “Class G-X Notes”) and vice
versa; provided that the Class E Notes shall only be exchangeable for
proportionate interests in the Class E-E Notes and the Class E-X Notes if such
Notes at the time of exchange are owned by a wholly-owned subsidiary of Starwood
Property Trust, Inc.

 







Exh. E-2-4

 

 

Pursuant to Section 9.1(c) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at a
price equal to the applicable Redemption Prices, on any Payment Date after the
end of the Non-call Period, at the written direction of a Majority of Preferred
Shareholders; provided, however, that the funds available to be used for such
redemption will be sufficient to pay the Total Redemption Price.

 

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

 

Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of any Determination Date,
the Offered Notes and the Class E-E Notes, if applicable, shall be redeemed from
Interest Proceeds in accordance with the Priority of Payments set forth in the
Indenture, in an amount necessary, and only to the extent necessary, for the
Note Protection Tests to be satisfied.

 

If an Event of Default shall occur and be continuing, the Class D Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Offered Notes and the E-E Notes, if applicable, (voting as a separate
Class), or if no Class of Offered Notes is outstanding, a majority by
outstanding principal amount, of the Class F Notes, the Class F-E Notes, the
Class G Notes and the Class G-E Notes, other than with respect to an Event of
Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i) of the Indenture,
by written notice to the Issuer, the Co-Issuer and the Trustee, may rescind and
annul such declaration and its consequences if certain conditions set forth in
the Indenture are satisfied.

 

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

 

The Notes will be issued in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof (plus any residual amount).

 

The principal of each Note, if any, shall be payable on the Stated Maturity
Date, unless the unpaid principal of such Note becomes due and payable at an
earlier date by declaration of acceleration, call for redemption or otherwise.

 

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

 

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 

Exh. E-2-5

 

 

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Note Administrator, or any of
their respective affiliates is acting as a fiduciary or financial or investment
adviser for such Holder or beneficial owner; (B) such Holder or beneficial owner
is not relying (for purposes of making any investment decision or otherwise)
upon any written or oral advice, counsel or representations of the Issuer, the
Co-Issuer, the Placement Agents, the Collateral Manager, the Servicer, the Note
Administrator, the Trustee, or any of their respective affiliates, other than
any statements in the final offering memorandum relating to such Notes and any
representations expressly set forth in a written agreement with such party; and
(C) such Holder or beneficial owner has consulted with its own legal,
regulatory, tax, business, investment, financial, accounting and other advisers
to the extent it has deemed necessary, and it has made its own investment
decisions (including decisions regarding the suitability of any transaction
pursuant to the Indenture) based upon its own judgment and upon any advice from
such advisers as it has deemed necessary and not upon any view expressed by the
Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the Note
Administrator, the Trustee, or any of their respective affiliates.

 

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that either (A) no part of the
funds being used to pay the purchase price for such Notes constitutes an asset
of any “employee benefit plan” (as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)) subject to the
fiduciary responsibility provisions of Title I of ERISA, a “plan” (as defined in
Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”)) that is subject to Section 4975 of the Code or any other employee
benefit plan which is subject to any federal, state, local or other law that is
substantially similar to Section 406 of ERISA or Section 4975 of the Code
(“Similar Law”), or any entity whose underlying assets are deemed to include
“plan assets” by reason of any such employee benefit plan’s or plan’s investment
in the entity or otherwise (any of the foregoing, a “Plan”), or (B) in the case
of the Offered Notes, its acquisition, holding and disposition of the
Transferred Notes do not and will not constitute or give rise to a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code,
or in the case of any Plan subject to Similar Law, will not constitute or result
in a non-exempt violation of Similar Law.

 

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

 



Exh. E-2-6

 

  

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION OF
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, MORATORIUM, LIQUIDATION OR OTHER
SIMILAR PROCEEDINGS UNDER FEDERAL OR STATE BANKRUPTCY LAWS AGAINST THE ISSUER,
THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 



Exh. E-2-7

 

 

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

 

Dated as of August 15, 2019

    STWD 2019-FL1, LTD., as Issuer         By:   Name: Title:

 

 

STWD 2019-FL1, LLC, as Co-Issuer         By:   Name: Title:

 



Exh. E-2-8

 

 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 



WELLS FARGO BANK, NATIONAL ASSOCIATION, 
as Authenticating Agent         By:     Name:   Title:  



 

Exh. E-2-9

 

 

ASSIGNMENT FORM

 

For value received    



 

hereby sell, assign and transfer unto

 



  



 

  



Please insert social security or

other identifying number of assignee

 

Please print or type name

and address, including zip code,

of assignee:



 

 

 



 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
____________________ Attorney to transfer the Note on the books of the Issuer
with full power of substitution in the premises.

 

Date:  Your Signature:         (Sign exactly as your name appears on this Note)

 





Exh. E-2-10

 

 

 

EXHIBIT F-1

 

FORM OF CLASS E SIXTH PRIORITY SECURED FLOATING RATE NOTE DUE 2038
[REGULATION S] [RULE 144A] GLOBAL NOTE

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) EITHER (a) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (b) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
A QIB OR AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT, OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH QIBS OR
ACCREDITED INVESTORS, AND (2) A QUALIFIED PURCHASER IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS A
NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER
THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS
APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND
INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF
CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION. EACH PURCHASER OF A GLOBAL NOTE WILL BE DEEMED TO HAVE
MADE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE
INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND
EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO
THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER,
THE CO-ISSUER, AS APPLICABLE, THE NOTE ADMINISTRATOR , THE TRUSTEE OR ANY
INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH
GLOBAL NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF SUCH INTEREST IN SUCH GLOBAL NOTE VOID AND REQUIRE THAT SUCH
INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE
CO-ISSUER, AS APPLICABLE.

 

Exh. F-1-1

 

 

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

 

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE AND IS REGISTERED
IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE MAY NOT BE
EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN THE NAME
OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

 

[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME. IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.]1



 

 



1For Regulation S Global Note.

 





Exh. F-1-2









 

STWD 2019-FL1, LTD.
STWD 2019-FL1, LLC

 

CLASS E SIXTH PRIORITY
SECURED FLOATING RATE NOTE DUE 2038

 

No. [Reg. S] [144A] -____  Up to CUSIP No. [G85412AF4]2 [78485WAL3]3 
U.S.$12,375,000 ISIN: [USG85412AF40]2 [US78485WAL37]3   

 

Each of STWD 2019-FL1, LTD., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (the “Issuer”) and STWD 2019-FL1,
LLC, a Delaware limited liability company (the “Co-Issuer”) for value received,
hereby promises to pay to CEDE & CO. or its registered assigns (a) upon
presentation and surrender of this Note (except as otherwise permitted by the
Indenture referred to below), the principal sum of up to U.S.$12,375,000, or
such other principal sum as is equal to the aggregate principal amount of the
Class E Notes identified from time to time on the records of the Note
Administrator and Schedule A hereto as being represented by this [Rule 144A]
[Regulation S] Global Note, on the Payment Date occurring in July 2038 (the
“Stated Maturity Date”), to the extent not previously paid, in accordance with
the Indenture referred to below unless the unpaid principal of this Note becomes
due and payable at an earlier date by declaration of acceleration, call for
redemption or otherwise and (b) the Class E Interest Distribution Amount
allocable to this Note in accordance with the Indenture payable initially on
September 17, 2019, and thereafter monthly on the 4th Business Day following the
11th day of each month or, if such day is not a Business Day, then on the
preceding Business Day (each, a “Payment Date”). Interest on the Class E Notes
shall accrue at the Class E Rate and shall be computed on the basis of the
actual number of days in the related Interest Accrual Period divided by 360. The
interest so payable on any Payment Date will, as provided in the Indenture, be
paid to the Person in whose name this Note (or one or more predecessor Notes) is
registered at the close of business on the Record Date for such interest.

 

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Collateral Interests and
other assets pledged by the Issuer as security for the Offered Notes, the Class
E-E Notes and the Class E-X Notes under the Indenture, and in the event the
Collateral Interests and such other assets are insufficient to satisfy such
obligations, any claims of the Holders of the Notes shall be extinguished, all
in accordance with the Indenture.

 

The payment of principal and interest on this Note is pro rata with the payments
of the principal, if any, of, and interest on, the Class E-E Notes and the Class
E-X Notes. The payment of interest on this Note is senior to the payments of the
principal, if any, of, and interest on, the Class F Notes, the Class F-E Notes,
the Class F-X Notes, the Class G Notes, the Class G-E Notes, the Class G-X Notes
and the Preferred Shares. Except as set forth in the Indenture, the payment of
principal of this Note is subordinate to the payments of principal of and
interest on the Class A Notes, the Class A-S Notes, the Class B Notes, the Class
C Notes and the Class D Notes and no payments of principal on the Class E Notes
will be made until the Class A Notes, the Class A-S Notes, the Class B Notes,
the Class C Notes and the Class D Notes are paid in full. The principal of this
Note shall be due and payable no later than the Stated Maturity Date unless the
unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise; provided,
however, that, except as set forth in the Indenture, the payment of principal of
this Note may only occur after principal on the Class A Notes, the Class A-S
Notes, the Class B Notes, the Class C Notes and the Class D Notes has been paid
in full and is subordinated to the payment on each Payment Date of the principal
and interest due and payable on the Class A Notes, the Class A-S Notes, the
Class B Notes, the Class C Notes and the Class D Notes and other amounts in
accordance with the Priority of Payments, all in accordance with the Indenture.

 



 



2For Regulation S Global Note.   

3For Rule 144A lobal Note.

 



Exh. F-1-3

 



 



Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a Dollar check drawn on a bank in the United States, or by a Dollar
check mailed to the Holder at its address in the Notes Register, as provided in
the Indenture.

 

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless an Event of Default
occurs with respect to such payments of principal.

 

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.

 

The Holder of this Note shall be treated as the owner hereof for all purposes.

 

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

 

Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.

 

This Note is one of a duly authorized issue of Class E Sixth Priority Secured
Floating Rate Notes Due 2038*, of the Issuer and the Co-Issuer (the “Class E
Notes”), limited in aggregate principal amount to U.S.$12,375,000 issued under
an indenture dated as of August 15, 2019 (the “Indenture”) by and among the
Issuer, the Co-Issuer, Starwood Property Mortgage, L.L.C., as advancing agent,
Wilmington Trust, National Association, as trustee (in such capacity and,
together with any successor trustee permitted under the Indenture, the
“Trustee”), Wells Fargo Bank, National Association, as note administrator (in
such capacity and, together with any successor note administrator permitted
under the Indenture, the “Note Administrator”), and as custodian. Also
authorized under the Indenture are (a) up to U.S.$577,500,000 Class A Senior
Secured Floating Rate Notes Due 2038 (the “Class A Notes”), (b) up to
U.S.$141,625,000 Class A-S Second Priority Secured Floating Rate Notes Due 2038
(the “Class A-S Notes”), (c) up to U.S.$66,000,000 Class B Third Priority
Secured Floating Rate Notes Due 2038 (the “Class B Notes”), (d) up to
U.S.$79,750,000 Class C Fourth Priority Secured Floating Rate Notes Due 2038
(the “Class C Notes”), (e) up to U.S.$59,125,000 Class D Fifth Priority Secured
Floating Rate Notes Due 2038 (the “Class D Notes”), (f) up to U.S.$53,625,000
Class F Seventh Priority Floating Rate Notes Due 2038* (the “Class F Notes”) and
(g) up to U.S.$33,000,000 Class G Eighth Priority Floating Rate Notes Due 2038*
(the “Class G Notes” and, together with the Class A Notes, the Class A-S Notes,
the Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class E-E Notes, the Class E-X Notes, the Class F Notes, the Class F-E Notes,
the Class F-X Notes, the Class G-E Notes and the Class G-X Notes, the “Notes”).

 





 





*At any time on or after the Initial MASCOT Note Issuance Date, all or a portion
of (i) the Class E Notes may be exchanged for proportionate interests in the
Class E-E Notes (the “Class E-E Notes”) and the Class E-X Notes (the “Class E-X
Notes”) and vice versa, (ii) the Class F Notes may be exchanged for
proportionate interests in the Class F-E Notes (the “Class F-E Notes”) and the
Class F-X Notes (the “Class F-X Notes”) and vice versa, and (iii) the Class G
Notes may be exchanged for proportionate interests in the Class G-E Notes (the
“Class G-E Notes”) and the Class G-X Notes (the “Class G-X Notes”) and vice
versa; provided that the Class E Notes shall only be exchangeable for
proportionate interests in the Class E-E Notes and the Class E-X Notes if such
Notes at the time of exchange are owned by a wholly-owned subsidiary of Starwood
Property Trust, Inc.

 

Exh. F-1-4

 





 

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s memorandum and
articles of association as part of its issued share capital.

 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

 

Payments of principal of the Class E Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

Pursuant to Section 9.1(a) of the Indenture, the Notes may be redeemed by the
Issuer and, as applicable, the Co-Issuer, at the option of and at the direction
of the Collateral Manager, in whole but not in part, at a price equal to the
applicable Redemption Prices on any Payment Date on or after the Payment Date on
which the Aggregate Outstanding Amount of the Offered Notes and the Class E-E
Notes, if applicable, has been reduced to 10% or less of the Aggregate
Outstanding Amount of the Notes on the Closing Date; provided that the funds
available to be used for such redemption will be sufficient to pay the Total
Redemption Price.

 





Exh. F-1-5

 



 



Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at the
written direction of a Majority of Preferred Shareholders, on the Payment Date
following the occurrence of a Tax Event, if the Tax Materiality Condition is
satisfied, at a price equal to the applicable Redemption Prices; provided that
the funds available to be used for such Tax Redemption will be sufficient to pay
the Total Redemption Price.

 

Pursuant to Section 9.1(c) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at a
price equal to the applicable Redemption Prices, on any Payment Date after the
end of the Non-call Period, at the written direction of a Majority of Preferred
Shareholders; provided, however, that the funds available to be used for such
redemption will be sufficient to pay the Total Redemption Price.

 





Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

 

Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of any Determination Date,
the Offered Notes and the Class E-E Notes, if applicable, shall be redeemed from
Interest Proceeds in accordance with the Priority of Payments set forth in the
Indenture, in an amount necessary, and only to the extent necessary, for the
Note Protection Tests to be satisfied.

 

If an Event of Default shall occur and be continuing, the Class E Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Offered Notes and the E-E Notes, if applicable, (voting as a separate
Class), or if no Class of Offered Notes is outstanding, a majority by
outstanding principal amount, of the Class F Notes, the Class F-E Notes, the
Class G Notes and the Class G-E Notes, other than with respect to an Event of
Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i) of the Indenture,
by written notice to the Issuer, the Co-Issuer and the Trustee, may rescind and
annul such declaration and its consequences if certain conditions set forth in
the Indenture are satisfied.

 

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

 

The Notes will be issued in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof (plus any residual amount).

 

The principal of each Note, if any, shall be payable on the Stated Maturity
Date, unless the unpaid principal of such Note becomes due and payable at an
earlier date by declaration of acceleration, call for redemption or otherwise.

 

Exh. F-1-6

 



 

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

 

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Note Administrator, or any of
their respective affiliates is acting as a fiduciary or financial or investment
adviser for such Holder or beneficial owner; (B) such Holder or beneficial owner
is not relying (for purposes of making any investment decision or otherwise)
upon any written or oral advice, counsel or representations of the Issuer, the
Co-Issuer, the Placement Agents, the Collateral Manager, the Servicer, the Note
Administrator, the Trustee, or any of their respective affiliates, other than
any statements in the final offering memorandum relating to such Notes and any
representations expressly set forth in a written agreement with such party; and
(C) such Holder or beneficial owner has consulted with its own legal,
regulatory, tax, business, investment, financial, accounting and other advisers
to the extent it has deemed necessary, and it has made its own investment
decisions (including decisions regarding the suitability of any transaction
pursuant to the Indenture) based upon its own judgment and upon any advice from
such advisers as it has deemed necessary and not upon any view expressed by the
Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the Note
Administrator, the Trustee, or any of their respective affiliates.

 

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that either (A) no part of the
funds being used to pay the purchase price for such Notes constitutes an asset
of any “employee benefit plan” (as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)) subject to the
fiduciary responsibility provisions of Title I of ERISA, a “plan” (as defined in
Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”)) that is subject to Section 4975 of the Code or any other employee
benefit plan which is subject to any federal, state, local or other law that is
substantially similar to Section 406 of ERISA or Section 4975 of the Code
(“Similar Law”), or any entity whose underlying assets are deemed to include
“plan assets” by reason of any such employee benefit plan’s or plan’s investment
in the entity or otherwise (any of the foregoing, a “Plan”), or (B) in the case
of the Offered Notes, its acquisition, holding and disposition of the
Transferred Notes do not and will not constitute or give rise to a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code,
or in the case of any Plan subject to Similar Law, will not constitute or result
in a non-exempt violation of Similar Law.

 

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 



Exh. F-1-7

 

 



No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION OF
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, MORATORIUM, LIQUIDATION OR OTHER
SIMILAR PROCEEDINGS UNDER FEDERAL OR STATE BANKRUPTCY LAWS AGAINST THE ISSUER,
THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.



 

Exh. F-1-8

 



 

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

 

Dated as of August 15, 2019

 

  STWD 2019-FL1, LTD., as Issuer             By:     Name:    Title:

 



 

  STWD 2019-FL1, LLC, as Co-Issuer             By:     Name:    Title:

 

Exh. F-1-9

 

 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 



  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as Authenticating Agent            
By:    Name:   Title:

 







Exh. F-1-10

 



 

ASSIGNMENT FORM

 

For value received    

 

hereby sell, assign and transfer unto

 

        



Please insert social security or
other identifying number of assignee

 

Please print or type name
and address, including zip code,
of assignee:

 

 

                           



the within Note and does hereby irrevocably constitute and appoint
____________________ Attorney to transfer the Note on the books of the Issuer
with full power of substitution in the premises.

 

Date: Your Signature:         (Sign exactly as your name appears on this Note)

 

Exh. F-1-11

 



 

SCHEDULE A
EXCHANGES IN GLOBAL NOTES

 

This Note shall be issued in the original principal balance of
U.S.$[12,375,000]4 [0]5 on the Closing Date. The following exchanges of a part
of this [Rule 144A] [Regulation S] Global Note have been made:

 

Date of Exchange  Amount of
Decrease in
Principal
Amount of this
Global Note  Amount of
Increase in
Principal
Amount of this
Global Note  Principal
Amount of this
Global Note
following such
decrease (or
increase)  Signature of
authorized
officer of Note Administrator or
securities
Custodian                                          

 

 



4Rule 144A Global Note    5Regulation S Global Note.

 



Exh. F-1-12

 



 

 

EXHIBIT F-2

 

FORM OF CLASS E SIXTH PRIORITY SECURED FLOATING RATE NOTE DUE 2038
DEFINITIVE NOTE

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) EITHER (a) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (b) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
A QIB OR AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT, OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH QIBS OR
ACCREDITED INVESTORS, AND (2) A QUALIFIED PURCHASER IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS A
NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER
THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS
APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND
INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF
CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION. EACH PURCHASER OF A DEFINITIVE NOTE WILL BE REQUIRED TO
MAKE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE
INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND
EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO
THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER,
THE CO-ISSUER, AS APPLICABLE, THE NOTE ADMINISTRATOR , THE TRUSTEE OR ANY
INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF THIS NOTE WAS IN BREACH, AT THE
TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE INDENTURE, THE
TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF THIS NOTE
VOID AND REQUIRE THAT THIS NOTE BE TRANSFERRED TO A PERSON DESIGNATED BY THE
ISSUER AND THE CO-ISSUER, AS APPLICABLE.

 



Exh. F-2-1

 

  

STWD 2019-FL1, LTD.
STWD 2019-FL1, LLC

 

CLASS E SIXTH PRIORITY
SECURED FLOATING RATE NOTE DUE 2038

 

No. IAI - ____    CUSIP No. 78485WAM1  U.S.$[__] ISIN: US78485WAM10   

 

Each of STWD 2019-FL1, LTD., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (the “Issuer”) and STWD 2019-FL1,
LLC, a Delaware limited liability company (the “Co-Issuer”) for value received,
hereby promises to pay to [_______] or its registered assigns (a) upon
presentation and surrender of this Note (except as otherwise permitted by the
Indenture referred to below), the principal sum of U.S.$[__] on the Payment Date
occurring in July 2038 (the “Stated Maturity Date”), to the extent not
previously paid, in accordance with the Indenture referred to below unless the
unpaid principal of this Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise and (b) the
Class E Interest Distribution Amount allocable to this Note in accordance with
the Indenture payable initially on September 17, 2019, and thereafter monthly on
the 4th Business Day following the 11th day of each month or, if such day is not
a Business Day, then on the preceding Business Day (each, a “Payment Date”).
Interest on the Class E Notes shall accrue at the Class E Rate and shall be
computed on the basis of the actual number of days in the related Interest
Accrual Period divided by 360. The interest so payable on any Payment Date will,
as provided in the Indenture, be paid to the Person in whose name this Note (or
one or more predecessor Notes) is registered at the close of business on the
Record Date for such interest.

 

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Collateral Interests and
other assets pledged by the Issuer as security for the Offered Notes, the Class
E-E Notes and the Class E-X Notes under the Indenture, and in the event the
Collateral Interests and such other assets are insufficient to satisfy such
obligations, any claims of the Holders of the Notes shall be extinguished, all
in accordance with the Indenture.

 

The payment of principal and interest on this Note is pro rata with the payments
of the principal, if any, of, and interest on, the Class E-E Notes and the Class
E-X Notes. The payment of interest on this Note is senior to the payments of the
principal, if any, of, and interest on, the Class F Notes, the Class F-E Notes,
the Class F-X Notes, the Class G Notes, the Class G-E Notes, the Class G-X Notes
and the Preferred Shares. Except as set forth in the Indenture, the payment of
principal of this Note is subordinate to the payments of principal of and
interest on the Class A Notes, the Class A-S Notes, the Class B Notes, the Class
C Notes and the Class D Notes and no payments of principal on the Class E Notes
will be made until the Class A Notes, the Class A-S Notes, the Class B Notes,
the Class C Notes and the Class D Notes are paid in full. The principal of this
Note shall be due and payable no later than the Stated Maturity Date unless the
unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise; provided,
however, that, except as set forth in the Indenture, the payment of principal of
this Note may only occur after principal on the Class A Notes, the Class A-S
Notes, the Class B Notes, the Class C Notes and the Class D Notes has been paid
in full and is subordinated to the payment on each Payment Date of the principal
and interest due and payable on the Class A Notes, the Class A-S Notes, the
Class B Notes, the Class C Notes and the Class D Notes and other amounts in
accordance with the Priority of Payments, all in accordance with the Indenture. 

 



Exh. F-2-2

 

  

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a Dollar check drawn on a bank in the United States, or by a Dollar
check mailed to the Holder at its address in the Notes Register, as provided in
the Indenture.

 

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless an Event of Default
occurs with respect to such payments of principal.

 

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.

 

The Holder of this Note shall be treated as the owner hereof for all purposes.

 

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

 

Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.

 

This Note is one of a duly authorized issue of Class E Sixth Priority Secured
Floating Rate Notes Due 2038*, of the Issuer and the Co-Issuer (the “Class E
Notes”), limited in aggregate principal amount to U.S.$12,375,000 issued under
an indenture dated as of August 15, 2019 (the “Indenture”) by and among the
Issuer, the Co-Issuer, Starwood Property Mortgage, L.L.C., as advancing agent,
Wilmington Trust, National Association, as trustee (in such capacity and,
together with any successor trustee permitted under the Indenture, the
“Trustee”), Wells Fargo Bank, National Association, as note administrator (in
such capacity and, together with any successor note administrator permitted
under the Indenture, the “Note Administrator”), and as custodian. Also
authorized under the Indenture are (a) up to U.S.$577,500,000 Class A Senior
Secured Floating Rate Notes Due 2038 (the “Class A Notes”), (b) up to
U.S.$141,625,000 Class A-S Second Priority Secured Floating Rate Notes Due 2038
(the “Class A-S Notes”), (c) up to U.S. $66,000,000 Class B Third Priority
Secured Floating Rate Notes Due 2038 (the “Class B Notes”), (d) up to
U.S.$79,750,000 Class C Fourth Priority Secured Floating Rate Notes Due 2038
(the “Class C Notes”), (e) up to U.S.$59,125,000 Class D Fifth Priority Secured
Floating Rate Notes Due 2038 (the “Class D Notes”), (f) up to U.S.$53,625,000
Class F Seventh Priority Floating Rate Notes Due 2038* (the “Class F Notes”) and
(g) up to U.S.$33,000,000 Class G Eighth Priority Floating Rate Notes Due 2038*
(the “Class G Notes” and, together with the Class A Notes, the Class A-S Notes,
the Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class E-E Notes, the Class E-X Notes, the Class F Notes, the Class F-E Notes,
the Class F-X Notes, the Class G-E Notes and the Class G-X Notes, the “Notes”).

 





 



*At any time on or after the Initial MASCOT Note Issuance Date, all or a portion
of (i) the Class E Notes may be exchanged for proportionate interests in the
Class E-E Notes (the “Class E-E Notes”) and the Class E-X Notes (the “Class E-X
Notes”) and vice versa, (ii) the Class F Notes may be exchanged for
proportionate interests in the Class F-E Notes (the “Class F-E Notes”) and the
Class F-X Notes (the “Class F-X Notes”) and vice versa, and (iii) the Class G
Notes may be exchanged for proportionate interests in the Class G-E Notes (the
“Class G-E Notes”) and the Class G-X Notes (the “Class G-X Notes”) and vice
versa; provided that the Class E Notes shall only be exchangeable for
proportionate interests in the Class E-E Notes and the Class E-X Notes if such
Notes at the time of exchange are owned by a wholly-owned subsidiary of Starwood
Property Trust, Inc.

 



Exh. F-2-3

 



 

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s memorandum and
articles of association as part of its issued share capital.

 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

 

Payments of principal of the Class E Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

Pursuant to Section 9.1(a) of the Indenture, the Notes may be redeemed by the
Issuer and, as applicable, the Co-Issuer, at the option of and at the direction
of the Collateral Manager, in whole but not in part, at a price equal to the
applicable Redemption Prices on any Payment Date on or after the Payment Date on
which the Aggregate Outstanding Amount of the Offered Notes and the Class E-E
Notes, if applicable, has been reduced to 10% or less of the Aggregate
Outstanding Amount of the Notes on the Closing Date; provided that the funds
available to be used for such redemption will be sufficient to pay the Total
Redemption Price.

 

Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at the
written direction of a Majority of Preferred Shareholders, on the Payment Date
following the occurrence of a Tax Event, if the Tax Materiality Condition is
satisfied, at a price equal to the applicable Redemption Prices; provided that
the funds available to be used for such Tax Redemption will be sufficient to pay
the Total Redemption Price.

 





Exh. F-2-4

 

  

Pursuant to Section 9.1(c) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at a
price equal to the applicable Redemption Prices, on any Payment Date after the
end of the Non-call Period, at the written direction of a Majority of Preferred
Shareholders; provided, however, that the funds available to be used for such
redemption will be sufficient to pay the Total Redemption Price.

 

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

 

Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of any Determination Date,
the Offered Notes and the Class E-E Notes, if applicable, shall be redeemed from
Interest Proceeds in accordance with the Priority of Payments set forth in the
Indenture, in an amount necessary, and only to the extent necessary, for the
Note Protection Tests to be satisfied.

 

If an Event of Default shall occur and be continuing, the Class E Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Offered Notes and the E-E Notes, if applicable, (voting as a separate
Class), or if no Class of Offered Notes is outstanding, a majority by
outstanding principal amount, of the Class F Notes, the Class F-E Notes, the
Class G Notes and the Class G-E Notes, other than with respect to an Event of
Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i) of the Indenture,
by written notice to the Issuer, the Co-Issuer and the Trustee, may rescind and
annul such declaration and its consequences if certain conditions set forth in
the Indenture are satisfied.

 

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

 

The Notes will be issued in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof (plus any residual amount).

 

The principal of each Note, if any, shall be payable on the Stated Maturity
Date, unless the unpaid principal of such Note becomes due and payable at an
earlier date by declaration of acceleration, call for redemption or otherwise.

 

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

 

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes. 

 



Exh. F-2-5

 

  

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Note Administrator, or any of
their respective affiliates is acting as a fiduciary or financial or investment
adviser for such Holder or beneficial owner; (B) such Holder or beneficial owner
is not relying (for purposes of making any investment decision or otherwise)
upon any written or oral advice, counsel or representations of the Issuer, the
Co-Issuer, the Placement Agents, the Collateral Manager, the Servicer, the Note
Administrator, the Trustee, or any of their respective affiliates, other than
any statements in the final offering memorandum relating to such Notes and any
representations expressly set forth in a written agreement with such party; and
(C) such Holder or beneficial owner has consulted with its own legal,
regulatory, tax, business, investment, financial, accounting and other advisers
to the extent it has deemed necessary, and it has made its own investment
decisions (including decisions regarding the suitability of any transaction
pursuant to the Indenture) based upon its own judgment and upon any advice from
such advisers as it has deemed necessary and not upon any view expressed by the
Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the Note
Administrator, the Trustee, or any of their respective affiliates.

 

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that either (A) no part of the
funds being used to pay the purchase price for such Notes constitutes an asset
of any “employee benefit plan” (as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)) subject to the
fiduciary responsibility provisions of Title I of ERISA, a “plan” (as defined in
Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”)) that is subject to Section 4975 of the Code or any other employee
benefit plan which is subject to any federal, state, local or other law that is
substantially similar to Section 406 of ERISA or Section 4975 of the Code
(“Similar Law”), or any entity whose underlying assets are deemed to include
“plan assets” by reason of any such employee benefit plan’s or plan’s investment
in the entity or otherwise (any of the foregoing, a “Plan”), or (B) in the case
of the Offered Notes, its acquisition, holding and disposition of the
Transferred Notes do not and will not constitute or give rise to a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code,
or in the case of any Plan subject to Similar Law, will not constitute or result
in a non-exempt violation of Similar Law.

 

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy. 

 



Exh. F-2-6

 

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION OF
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, MORATORIUM, LIQUIDATION OR OTHER
SIMILAR PROCEEDINGS UNDER FEDERAL OR STATE BANKRUPTCY LAWS AGAINST THE ISSUER,
THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF. 

 



Exh. F-2-7

 

 

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

 

Dated as of August 15, 2019



 

 STWD 2019-FL1, LTD., as Issuer          By:    Name:   Title:

  

 STWD 2019-FL1, LLC, as Co-Issuer          By:    Name:   Title:    





Exh. F-2-8

 

 



CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 





 WELLS FARGO BANK, NATIONAL ASSOCIATION,  as Authenticating Agent          By: 
 Name: Title:





  



Exh. F-2-9

 





 

ASSIGNMENT FORM

 

For value received    

 

hereby sell, assign and transfer unto

 

        

Please insert social security or

other identifying number of assignee

 



Please print or type name
and address, including zip code,
of assignee:

 

                           



 

the within Note and does hereby irrevocably constitute and appoint
____________________ Attorney to transfer the Note on the books of the Issuer
with full power of substitution in the premises.

 

Date:  Your Signature:     

(Sign exactly as your name appears on this Note)

 



Exh. F-2-10

 

 

EXHIBIT F-3

 

FORM OF CLASS E-E SIXTH PRIORITY SECURED FLOATING RATE NOTE DUE 2038
[REGULATION S] [RULE 144A] GLOBAL NOTE

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) EITHER (a) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (b) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
A QIB OR AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT, OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH QIBS OR
ACCREDITED INVESTORS, AND (2) A QUALIFIED PURCHASER IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS A
NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER
THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS
APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND
INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF
CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION. EACH PURCHASER OF A GLOBAL NOTE WILL BE DEEMED TO HAVE
MADE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE
INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND
EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO
THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER,
THE CO-ISSUER, AS APPLICABLE, THE NOTE ADMINISTRATOR , THE TRUSTEE OR ANY
INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH
GLOBAL NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF SUCH INTEREST IN SUCH GLOBAL NOTE VOID AND REQUIRE THAT SUCH
INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE
CO-ISSUER, AS APPLICABLE.

 





Exh. F-3-1

 

 

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

 

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE AND IS REGISTERED
IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE MAY NOT BE
EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN THE NAME
OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

 

[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME. IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.]1

 



 





 1

For Regulation S Global Note.



 



Exh. F-3-2

 

 

STWD 2019-FL1, LTD.
STWD 2019-FL1, LLC

 

CLASS E-E SIXTH PRIORITY
SECURED FLOATING RATE NOTE DUE 2038

 

No. [Reg. S] [144A] -____Up to CUSIP No. [G85412AG2]2
[78485WAN9]3U.S.$[__________] ISIN: [USG85412AG23]2 [US78485WAN92]3 

  

Each of STWD 2019-FL1, LTD., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (the “Issuer”) and STWD 2019-FL1,
LLC, a Delaware limited liability company (the “Co-Issuer”) for value received,
hereby promises to pay to CEDE & CO. or its registered assigns (a) upon
presentation and surrender of this Note (except as otherwise permitted by the
Indenture referred to below), the principal sum of up to U.S.$[__________], or
such other principal sum as is equal to the aggregate principal amount of the
Class E-E Notes identified from time to time on the records of the Note
Administrator and Schedule A hereto as being represented by this [Rule 144A]
[Regulation S] Global Note, on the Payment Date occurring in July 2038 (the
“Stated Maturity Date”), to the extent not previously paid, in accordance with
the Indenture referred to below unless the unpaid principal of this Note becomes
due and payable at an earlier date by declaration of acceleration, call for
redemption or otherwise and (b) the Class E-E Interest Distribution Amount
allocable to this Note in accordance with the Indenture payable initially on
September 17, 2019, and thereafter monthly on the 4th Business Day following the
11th day of each month or, if such day is not a Business Day, then on the
preceding Business Day (each, a “Payment Date”). Interest on the Class E-E Notes
shall accrue at the interest rate for the Class E-E Notes determined at the time
of exchange of Class E Notes for proportionate interests in the Class E-E Note
and Class E-X Notes and shall be computed on the basis of the actual number of
days in the related Interest Accrual Period divided by 360. The interest so
payable on any Payment Date will, as provided in the Indenture, be paid to the
Person in whose name this Note (or one or more predecessor Notes) is registered
at the close of business on the Record Date for such interest.

 

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Collateral Interests and
other assets pledged by the Issuer as security for the Offered Notes, the Class
E-E Notes and the Class E-X Notes under the Indenture, and in the event the
Collateral Interests and such other assets are insufficient to satisfy such
obligations, any claims of the Holders of the Notes shall be extinguished, all
in accordance with the Indenture.

 



 



2For Regulation S Global Note.

 

3For Rule 144A Global Note.



 





Exh. F-3-3

 

 

The payment of interest on this Note is pro rata with the payments of the
principal, if any, of, and interest on, the Class E Notes and the Class E-X
Notes. The payment of interest on this Note is senior to the payments of the
principal, if any, of, and interest on, the Class F Notes, the Class F-E Notes,
the Class F-X Notes, the Class G Notes, the Class G-E Notes, the Class G-X Notes
and the Preferred Shares. Except as set forth in the Indenture, the payment of
principal of this Note is subordinate to the payments of principal of and
interest on the Class A Notes, the Class A-S Notes, the Class B Notes, the Class
C Notes and the Class D Notes and no payments of principal on the Class E-E
Notes will be made until the Class A Notes, the Class A-S Notes, the Class B
Notes, the Class C Notes and the Class D Notes are paid in full. The principal
of this Note shall be due and payable no later than the Stated Maturity Date
unless the unpaid principal of such Note becomes due and payable at an earlier
date by declaration of acceleration, call for redemption or otherwise; provided,
however, that, except as set forth in the Indenture, the payment of principal of
this Note may only occur after principal on the Class A Notes, the Class A-S
Notes, the Class B Notes, the Class C Notes and the Class D Notes has been paid
in full and is subordinated to the payment on each Payment Date of the principal
and interest due and payable on the Class A Notes, the Class A-S Notes, the
Class B Notes, the Class C Notes and the Class D Notes and other amounts in
accordance with the Priority of Payments, all in accordance with the Indenture.

 

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a Dollar check drawn on a bank in the United States, or by a Dollar
check mailed to the Holder at its address in the Notes Register, as provided in
the Indenture.

 

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless an Event of Default
occurs with respect to such payments of principal.

 

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.

 

The Holder of this Note shall be treated as the owner hereof for all purposes.

 

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

 

Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.





 





Exh. F-3-4

 

 

This Note is one of a duly authorized issue of Class E-E Sixth Priority Secured
Floating Rate Notes Due 2038*, of the Issuer and the Co-Issuer, issued under an
indenture dated as of August 15, 2019 (the “Indenture”) by and among the Issuer,
the Co-Issuer, Starwood Property Mortgage, L.L.C., as advancing agent,
Wilmington Trust, National Association, as trustee (in such capacity and,
together with any successor trustee permitted under the Indenture, the
“Trustee”), Wells Fargo Bank, National Association, as note administrator (in
such capacity and, together with any successor note administrator permitted
under the Indenture, the “Note Administrator”), and as custodian. Also
authorized under the Indenture are (a) up to U.S.$577,500,000 Class A Senior
Secured Floating Rate Notes Due 2038 (the “Class A Notes”), (b) up to
U.S.$141,625,000 Class A-S Second Priority Secured Floating Rate Notes Due 2038
(the “Class A-S Notes”), (c) up to U.S.$66,000,000 Class B Third Priority
Secured Floating Rate Notes Due 2038 (the “Class B Notes”), (d) up to
U.S.$79,750,000 Class C Fourth Priority Secured Floating Rate Notes Due 2038
(the “Class C Notes”), (e) up to U.S.$59,125,000 Class D Fifth Priority Secured
Floating Rate Notes Due 2038 (the “Class D Notes”), (f) up to U.S.$12,375,000
Class E Sixth Priority Secured Floating Rate Notes Due 2038* (the “Class E
Notes”), (g) up to U.S.$53,625,000 Class F Seventh Priority Floating Rate Notes
Due 2038* (the “Class F Notes”) and (h) up to U.S.$33,000,000 Class G Eighth
Priority Floating Rate Notes Due 2038* (the “Class G Notes” and, together with
the Class A Notes, the Class A-S Notes, the Class B Notes, the Class C Notes,
the Class D Notes, the Class E Notes, the Class E-E Notes, the Class E-X Notes,
the Class F Notes, the Class F-E Notes, the Class F-X Notes, the Class G-E Notes
and the Class G-X Notes, the “Notes”).

 

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s memorandum and
articles of association as part of its issued share capital.

 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

 

Payments of principal of the Class E-E Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

Pursuant to Section 9.1(a) of the Indenture, the Notes may be redeemed by the
Issuer and, as applicable, the Co-Issuer, at the option of and at the direction
of the Collateral Manager, in whole but not in part, at a price equal to the
applicable Redemption Prices on any Payment Date on or after the Payment Date on
which the Aggregate Outstanding Amount of the Offered Notes and the Class E-E
Notes, if applicable, has been reduced to 10% or less of the Aggregate
Outstanding Amount of the Notes on the Closing Date; provided that the funds
available to be used for such redemption will be sufficient to pay the Total
Redemption Price.



 



 





*At any time on or after the Initial MASCOT Note Issuance Date, all or a portion
of (i) the Class E Notes may be exchanged for proportionate interests in the
Class E-E Notes (the “Class E-E Notes”) and the Class E-X Notes (the “Class E-X
Notes”) and vice versa, (ii) the Class F Notes may be exchanged for
proportionate interests in the Class F-E Notes (the “Class F-E Notes”) and the
Class F-X Notes (the “Class F-X Notes”) and vice versa, and (iii) the Class G
Notes may be exchanged for proportionate interests in the Class G-E Notes (the
“Class G-E Notes”) and the Class G-X Notes (the “Class G-X Notes”) and vice
versa; provided that the Class E Notes shall only be exchangeable for
proportionate interests in the Class E-E Notes and the Class E-X Notes if such
Notes at the time of exchange are owned by a wholly-owned subsidiary of Starwood
Property Trust, Inc.

 







Exh. F-3-5

 

  

Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at the
written direction of a Majority of Preferred Shareholders, on the Payment Date
following the occurrence of a Tax Event, if the Tax Materiality Condition is
satisfied, at a price equal to the applicable Redemption Prices; provided that
the funds available to be used for such Tax Redemption will be sufficient to pay
the Total Redemption Price.

 

Pursuant to Section 9.1(c) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at a
price equal to the applicable Redemption Prices, on any Payment Date after the
end of the Non-call Period, at the written direction of a Majority of Preferred
Shareholders; provided, however, that the funds available to be used for such
redemption will be sufficient to pay the Total Redemption Price.

 

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

 

Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of any Determination Date,
the Offered Notes and the Class E-E Notes, if applicable, shall be redeemed from
Interest Proceeds in accordance with the Priority of Payments set forth in the
Indenture, in an amount necessary, and only to the extent necessary, for the
Note Protection Tests to be satisfied.

 

If an Event of Default shall occur and be continuing, the Class E-E Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Offered Notes and the E-E Notes, if applicable, (voting as a separate
Class), or if no Class of Offered Notes is outstanding, a majority by
outstanding principal amount, of the Class F Notes, the Class F-E Notes, the
Class G Notes and the Class G-E Notes, other than with respect to an Event of
Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i) of the Indenture,
by written notice to the Issuer, the Co-Issuer and the Trustee, may rescind and
annul such declaration and its consequences if certain conditions set forth in
the Indenture are satisfied.

 

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

 

The Notes will be issued in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof (plus any residual amount).

 

The principal of each Note, if any, shall be payable on the Stated Maturity
Date, unless the unpaid principal of such Note becomes due and payable at an
earlier date by declaration of acceleration, call for redemption or otherwise. 

 



Exh. F-3-6

 

  

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

 

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Note Administrator, or any of
their respective affiliates is acting as a fiduciary or financial or investment
adviser for such Holder or beneficial owner; (B) such Holder or beneficial owner
is not relying (for purposes of making any investment decision or otherwise)
upon any written or oral advice, counsel or representations of the Issuer, the
Co-Issuer, the Placement Agents, the Collateral Manager, the Servicer, the Note
Administrator, the Trustee, or any of their respective affiliates, other than
any statements in the final offering memorandum relating to such Notes and any
representations expressly set forth in a written agreement with such party; and
(C) such Holder or beneficial owner has consulted with its own legal,
regulatory, tax, business, investment, financial, accounting and other advisers
to the extent it has deemed necessary, and it has made its own investment
decisions (including decisions regarding the suitability of any transaction
pursuant to the Indenture) based upon its own judgment and upon any advice from
such advisers as it has deemed necessary and not upon any view expressed by the
Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the Note
Administrator, the Trustee, or any of their respective affiliates.

 

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that no part of the funds
being used to pay the purchase price for such Notes constitutes an asset of any
“employee benefit plan” (as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)) subject to the fiduciary
responsibility provisions of Title I of ERISA, a “plan” (as defined in
Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”)) that is subject to Section 4975 of the Code or any other employee
benefit plan which is subject to any federal, state, local or other law that is
substantially similar to Section 406 of ERISA or Section 4975 of the Code, or
any entity whose underlying assets are deemed to include “plan assets” by reason
of any such employee benefit plan’s or plan’s investment in the entity or
otherwise.

 

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 





Exh. F-3-7

 

  

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION OF
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, MORATORIUM, LIQUIDATION OR OTHER
SIMILAR PROCEEDINGS UNDER FEDERAL OR STATE BANKRUPTCY LAWS AGAINST THE ISSUER,
THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 





Exh. F-3-8

 

 



IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

 

Dated as of August 15, 2019



 

 STWD 2019-FL1, LTD., as Issuer          By:    Name:   Title:



 

 STWD 2019-FL1, LLC, as Co-Issuer          By:    Name:   Title:





Exh. F-3-9

 

  

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as Authenticating Agent            
  By:     Name:   Title:



  



Exh. F-3-10

 

 

ASSIGNMENT FORM

 

For value received    

 

hereby sell, assign and transfer unto

 

          





Please insert social security or
other identifying number of assignee

 

Please print or type name
and address, including zip code,
of assignee:

 

                                      




 

the within Note and does hereby irrevocably constitute and appoint
____________________ Attorney to transfer the Note on the books of the Issuer
with full power of substitution in the premises.

 



Date:  Your Signature:     

(Sign exactly as your name appears on this Note)

      





Exh. F-3-11

 

 

SCHEDULE A
EXCHANGES IN GLOBAL NOTES

 

This Note shall be issued in the original principal balance of U.S.$[0]4 [0]5 on
the Closing Date. The following exchanges of a part of this [Rule 144A]
[Regulation S] Global Note have been made:

 



Date of Exchange  Amount of
Decrease in
Principal
Amount of this
Global Note  Amount of
Increase in
Principal
Amount of this
Global Note  Principal
Amount of this
Global Note
following such
decrease (or
increase)  Signature of
authorized
officer of Note
Administrator or
securities
Custodian                                          

 



 





4Rule 144A Global Note

 

5Regulation S Global Note.

 







Exh. F-3-12

 

 

 



 

EXHIBIT F-4

 

FORM OF CLASS E-E SIXTH PRIORITY SECURED FLOATING RATE NOTE DUE 2038
DEFINITIVE NOTE

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) EITHER (a) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (b) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
A QIB OR AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT, OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH QIBS OR
ACCREDITED INVESTORS, AND (2) A QUALIFIED PURCHASER IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS A
NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER
THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS
APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND
INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF
CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION. EACH PURCHASER OF A DEFINITIVE NOTE WILL BE REQUIRED TO
MAKE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE
INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND
EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO
THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER,
THE CO-ISSUER, AS APPLICABLE, THE NOTE ADMINISTRATOR , THE TRUSTEE OR ANY
INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF THIS NOTE WAS IN BREACH, AT THE
TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE INDENTURE, THE
TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF THIS NOTE
VOID AND REQUIRE THAT THIS NOTE BE TRANSFERRED TO A PERSON DESIGNATED BY THE
ISSUER AND THE CO-ISSUER, AS APPLICABLE.

 

Exh. F-4-1

 

 

STWD 2019-FL1, LTD.
STWD 2019-FL1, LLC

 

CLASS E-E SIXTH PRIORITY
SECURED FLOATING RATE NOTE DUE 2038

 

No. IAI - ____    CUSIP No. [78485WAP4]  U.S.$[__] ISIN: [US78485WAP41]   

 

Each of STWD 2019-FL1, LTD., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (the “Issuer”) and STWD 2019-FL1,
LLC, a Delaware limited liability company (the “Co-Issuer”) for value received,
hereby promises to pay to [_______] or its registered assigns (a) upon
presentation and surrender of this Note (except as otherwise permitted by the
Indenture referred to below), the principal sum of U.S.$[__] on the Payment Date
occurring in July 2038 (the “Stated Maturity Date”), to the extent not
previously paid, in accordance with the Indenture referred to below unless the
unpaid principal of this Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise and (b) the
Class E-E Interest Distribution Amount allocable to this Note in accordance with
the Indenture payable initially on September 17, 2019, and thereafter monthly on
the 4th Business Day following the 11th day of each month or, if such day is not
a Business Day, then on the preceding Business Day (each, a “Payment Date”).
Interest on the Class E-E Notes shall accrue at the interest rate for the Class
E-E Notes determined at the time of exchange of Class E Notes for proportionate
interests in the Class E-E Note and Class E-X Notes and shall be computed on the
basis of the actual number of days in the related Interest Accrual Period
divided by 360. The interest so payable on any Payment Date will, as provided in
the Indenture, be paid to the Person in whose name this Note (or one or more
predecessor Notes) is registered at the close of business on the Record Date for
such interest.

 

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Collateral Interests and
other assets pledged by the Issuer as security for the Offered Notes, the Class
E-E Notes and the Class E-X Notes under the Indenture, and in the event the
Collateral Interests and such other assets are insufficient to satisfy such
obligations, any claims of the Holders of the Notes shall be extinguished, all
in accordance with the Indenture.

 

The payment of interest on this Note is pro rata with the payments of the
principal, if any, of, and interest on, the Class E Notes and the Class E-X
Notes. The payment of interest on this Note is senior to the payments of the
principal, if any, of, and interest on, the Class F Notes, the Class F-E Notes,
the Class F-X Notes, the Class G Notes, the Class G-E Notes, the Class G-X Notes
and the Preferred Shares. Except as set forth in the Indenture, the payment of
principal of this Note is subordinate to the payments of principal of and
interest on the Class A Notes, the Class A-S Notes, the Class B Notes, the Class
C Notes and the Class D Notes and no payments of principal on the Class E-E
Notes will be made until the Class A Notes, the Class A-S Notes, the Class B
Notes, the Class C Notes and the Class D Notes are paid in full. The principal
of this Note shall be due and payable no later than the Stated Maturity Date
unless the unpaid principal of such Note becomes due and payable at an earlier
date by declaration of acceleration, call for redemption or otherwise; provided,
however, that, except as set forth in the Indenture, the payment of principal of
this Note may only occur after principal on the Class A Notes, the Class A-S
Notes, the Class B Notes, the Class C Notes and the Class D Notes has been paid
in full and is subordinated to the payment on each Payment Date of the principal
and interest due and payable on the Class A Notes, the Class A-S Notes, the
Class B Notes, the Class C Notes and the Class D Notes and other amounts in
accordance with the Priority of Payments, all in accordance with the Indenture.

 



Exh. F-4-2

 

 

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a Dollar check drawn on a bank in the United States, or by a Dollar
check mailed to the Holder at its address in the Notes Register, as provided in
the Indenture.

 

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless an Event of Default
occurs with respect to such payments of principal.

 

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.

 

The Holder of this Note shall be treated as the owner hereof for all purposes.

 

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

 

Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.

  



Exh. F-4-3

 

 

This Note is one of a duly authorized issue of Class E-E Sixth Priority Secured
Floating Rate Notes Due 2038*, of the Issuer and the Co-Issuer, issued under an
indenture dated as of August 15, 2019 (the “Indenture”) by and among the Issuer,
the Co-Issuer, Starwood Property Mortgage, L.L.C., as advancing agent,
Wilmington Trust, National Association, as trustee (in such capacity and,
together with any successor trustee permitted under the Indenture, the
“Trustee”), Wells Fargo Bank, National Association, as note administrator (in
such capacity and, together with any successor note administrator permitted
under the Indenture, the “Note Administrator”), and as custodian. Also
authorized under the Indenture are (a) up to U.S.$577,500,000 Class A Senior
Secured Floating Rate Notes Due 2038 (the “Class A Notes”), (b) up to
U.S.$141,625,000 Class A-S Second Priority Secured Floating Rate Notes Due 2038
(the “Class A-S Notes”), (c) up to U.S.$66,000,000 Class B Third Priority
Secured Floating Rate Notes Due 2038 (the “Class B Notes”), (d) up to
U.S.$79,750,000 Class C Fourth Priority Secured Floating Rate Notes Due 2038
(the “Class C Notes”), (e) up to U.S.$59,125,000 Class D Fifth Priority Secured
Floating Rate Notes Due 2038 (the “Class D Notes”), (f) up to U.S.$12,375,000
Class E Sixth Priority Secured Floating Rate Notes Due 2038* (the “Class E
Notes”), (g) up to U.S.$53,625,000 Class F Seventh Priority Floating Rate Notes
Due 2038* (the “Class F Notes”) and (h) up to U.S.$33,000,000 Class G Eighth
Priority Floating Rate Notes Due 2038* (the “Class G Notes” and, together with
the Class A Notes, the Class A-S Notes, the Class B Notes, the Class C Notes,
the Class D Notes, the Class E Notes, the Class E-E Notes, the Class E-X Notes,
the Class F Notes, the Class F-E Notes, the Class F-X Notes, the Class G-E Notes
and the Class G-X Notes, the “Notes”).

 

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s memorandum and
articles of association as part of its issued share capital.

 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

 

Payments of principal of the Class E-E Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

Pursuant to Section 9.1(a) of the Indenture, the Notes may be redeemed by the
Issuer and, as applicable, the Co-Issuer, at the option of and at the direction
of the Collateral Manager, in whole but not in part, at a price equal to the
applicable Redemption Prices on any Payment Date on or after the Payment Date on
which the Aggregate Outstanding Amount of the Offered Notes and the Class E-E
Notes, if applicable, has been reduced to 10% or less of the Aggregate
Outstanding Amount of the Notes on the Closing Date; provided that the funds
available to be used for such redemption will be sufficient to pay the Total
Redemption Price.

 

Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at the
written direction of a Majority of Preferred Shareholders, on the Payment Date
following the occurrence of a Tax Event, if the Tax Materiality Condition is
satisfied, at a price equal to the applicable Redemption Prices; provided that
the funds available to be used for such Tax Redemption will be sufficient to pay
the Total Redemption Price.

 

 





*At any time on or after the Initial MASCOT Note Issuance Date, all or a portion
of (i) the Class E Notes may be exchanged for proportionate interests in the
Class E-E Notes (the “Class E-E Notes”) and the Class E-X Notes (the “Class E-X
Notes”) and vice versa, (ii) the Class F Notes may be exchanged for
proportionate interests in the Class F-E Notes (the “Class F-E Notes”) and the
Class F-X Notes (the “Class F-X Notes”) and vice versa, and (iii) the Class G
Notes may be exchanged for proportionate interests in the Class G-E Notes (the
“Class G-E Notes”) and the Class G-X Notes (the “Class G-X Notes”) and vice
versa; provided that the Class E Notes shall only be exchangeable for
proportionate interests in the Class E-E Notes and the Class E-X Notes if such
Notes at the time of exchange are owned by a wholly-owned subsidiary of Starwood
Property Trust, Inc.



 



Exh. F-4-4

 

 

Pursuant to Section 9.1(c) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at a
price equal to the applicable Redemption Prices, on any Payment Date after the
end of the Non-call Period, at the written direction of a Majority of Preferred
Shareholders; provided, however, that the funds available to be used for such
redemption will be sufficient to pay the Total Redemption Price.

 

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

 

Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of any Determination Date,
the Offered Notes and the Class E-E Notes, if applicable, shall be redeemed from
Interest Proceeds in accordance with the Priority of Payments set forth in the
Indenture, in an amount necessary, and only to the extent necessary, for the
Note Protection Tests to be satisfied.

 

If an Event of Default shall occur and be continuing, the Class E-E Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Offered Notes and the E-E Notes, if applicable, (voting as a separate
Class), or if no Class of Offered Notes is outstanding, a majority by
outstanding principal amount, of the Class F Notes, the Class F-E Notes, the
Class G Notes and the Class G-E Notes, other than with respect to an Event of
Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i) of the Indenture,
by written notice to the Issuer, the Co-Issuer and the Trustee, may rescind and
annul such declaration and its consequences if certain conditions set forth in
the Indenture are satisfied.

 

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

 

The Notes will be issued in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof (plus any residual amount).

 

The principal of each Note, if any, shall be payable on the Stated Maturity
Date, unless the unpaid principal of such Note becomes due and payable at an
earlier date by declaration of acceleration, call for redemption or otherwise.

 

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

 

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 



Exh. F-4-5

 

 

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Note Administrator, or any of
their respective affiliates is acting as a fiduciary or financial or investment
adviser for such Holder or beneficial owner; (B) such Holder or beneficial owner
is not relying (for purposes of making any investment decision or otherwise)
upon any written or oral advice, counsel or representations of the Issuer, the
Co-Issuer, the Placement Agents, the Collateral Manager, the Servicer, the Note
Administrator, the Trustee, or any of their respective affiliates, other than
any statements in the final offering memorandum relating to such Notes and any
representations expressly set forth in a written agreement with such party; and
(C) such Holder or beneficial owner has consulted with its own legal,
regulatory, tax, business, investment, financial, accounting and other advisers
to the extent it has deemed necessary, and it has made its own investment
decisions (including decisions regarding the suitability of any transaction
pursuant to the Indenture) based upon its own judgment and upon any advice from
such advisers as it has deemed necessary and not upon any view expressed by the
Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the Note
Administrator, the Trustee, or any of their respective affiliates.

 

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that no part of the funds
being used to pay the purchase price for such Notes constitutes an asset of any
“employee benefit plan” (as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)) subject to the fiduciary
responsibility provisions of Title I of ERISA, a “plan” (as defined in
Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”)) that is subject to Section 4975 of the Code or any other employee
benefit plan which is subject to any federal, state, local or other law that is
substantially similar to Section 406 of ERISA or Section 4975 of the Code, or
any entity whose underlying assets are deemed to include “plan assets” by reason
of any such employee benefit plan’s or plan’s investment in the entity or
otherwise.

 

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 



Exh. F-4-6

 

 

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION OF
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, MORATORIUM, LIQUIDATION OR OTHER
SIMILAR PROCEEDINGS UNDER FEDERAL OR STATE BANKRUPTCY LAWS AGAINST THE ISSUER,
THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 



Exh. F-4-7

 

 

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

 

Dated as of August 15, 2019

 





 STWD 2019-FL1, LTD., as Issuer          By:   Name:   Title:

 

  



 STWD 2019-FL1, LLC, as Co-Issuer          By:   Name:   Title:

 



Exh. F-4-8

 

 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 

 WELLS FARGO BANK, NATIONAL ASSOCIATION,  as Authenticating Agent          By:
 Name:  Title:



 







Exh. F-4-9

 

 

ASSIGNMENT FORM

 

For value received    

 

hereby sell, assign and transfer unto



 

  

 



 

Please insert social security or
other identifying number of assignee

 

Please print or type name
and address, including zip code,
of assignee:

 

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
____________________ Attorney to transfer the Note on the books of the Issuer
with full power of substitution in the premises.

  

Date:  Your Signature:          (Sign exactly as your name appears on this Note)

 



Exh. F-4-10

 

 

EXHIBIT F-5

 



FORM OF CLASS E-X SIXTH PRIORITY SECURED FLOATING RATE NOTE DUE 2038

[REGULATION S] [RULE 144A] GLOBAL NOTE

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) EITHER (a) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (b) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
A QIB OR AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT, OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH QIBS OR
ACCREDITED INVESTORS, AND (2) A QUALIFIED PURCHASER IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS A
NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER
THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS
APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND
INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF
CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION. EACH PURCHASER OF A GLOBAL NOTE WILL BE DEEMED TO HAVE
MADE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE
INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND
EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO
THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER,
THE CO-ISSUER, AS APPLICABLE, THE NOTE ADMINISTRATOR , THE TRUSTEE OR ANY
INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH
GLOBAL NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF SUCH INTEREST IN SUCH GLOBAL NOTE VOID AND REQUIRE THAT SUCH
INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE
CO-ISSUER, AS APPLICABLE.

 



Exh. F-5-1

 

 

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

 

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE AND IS REGISTERED
IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE MAY NOT BE
EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN THE NAME
OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

 

[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME. IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.]1

 



 



1For Regulation S Global Note.

 



Exh. F-5-2

 

 

STWD 2019-FL1, LTD.
STWD 2019-FL1, LLC

 

CLASS E-X SIXTH PRIORITY
SECURED FLOATING RATE NOTE DUE 2038

 

No. [Reg. S] [144A] -____  Up to CUSIP No. [G85412AH0] 2[78485WAQ2]3 
U.S.$[__________] ISIN: [USG85412AH06]2 [US78485WAQ24]3   

 

Each of STWD 2019-FL1, LTD., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (the “Issuer”) and STWD 2019-FL1,
LLC, a Delaware limited liability company (the “Co-Issuer”) for value received,
hereby promises to pay to CEDE & CO. or its registered assigns the Class E-X
Interest Distribution Amount allocable to this Note in accordance with the
Indenture payable initially on September 17, 2019, and thereafter monthly on the
4th Business Day following the 11th day of each month or, if such day is not a
Business Day, then on the preceding Business Day (each, a “Payment Date”).
Interest on the Class E-X Notes shall accrue at the interest rate for the Class
E-X Notes determined at the time of exchange of Class E Notes for proportionate
interests in the Class E-E Note and Class E-X Notes and shall be computed on the
basis of the actual number of days in the related Interest Accrual Period
divided by 360. The interest so payable on any Payment Date will, as provided in
the Indenture, be paid to the Person in whose name this Note (or one or more
predecessor Notes) is registered at the close of business on the Record Date for
such interest.

 

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Collateral Interests and
other assets pledged by the Issuer as security for the Offered Notes, the Class
E-E Notes and the Class E-X Notes under the Indenture, and in the event the
Collateral Interests and such other assets are insufficient to satisfy such
obligations, any claims of the Holders of the Notes shall be extinguished, all
in accordance with the Indenture.

 

The payment of interest on this Note is pro rata with the payments of the
interest on the Class E Notes and the Class E-E Notes. The payment of interest
on this Note is senior to the payments of interest on the Class F Notes, the
Class F-E Notes, the Class F-X Notes, the Class G Notes, the Class G-E Notes,
the Class G-X Notes and the Preferred Shares.

 

Payments in respect of interest and any other amounts due on any Payment Date on
this Note shall be payable by the Trustee or a Paying Agent, subject to any laws
or regulations applicable thereto, by wire transfer in immediately available
funds to a Dollar account maintained by the Holder or its nominee; provided that
the Holder has provided wiring instructions to the Trustee on or before the
related Record Date or, if wire transfer cannot be effected, by a Dollar check
drawn on a bank in the United States, or by a Dollar check mailed to the Holder
at its address in the Notes Register, as provided in the Indenture.

 





 





2For Regulation S Global Note.

 

3For Rule 144A Global Note.

 





Exh. F-5-3

 

 

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Payment Date
occurring in July 2038 (the “Stated Maturity Date”), unless payment of principal
is improperly withheld or unless an Event of Default occurs with respect to such
payments of principal.

 

Notwithstanding the foregoing, the final payment of interest due on this Note
shall be made only upon presentation and surrender of this Note (except as
otherwise provided in the Indenture) at the Corporate Trust Office of the Note
Administrator or at the office of the Paying Agent.

 

The Holder of this Note shall be treated as the owner hereof for all purposes.

 

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

 

Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.

 

This Note is one of a duly authorized issue of Class E-X Sixth Priority Secured
Floating Rate Notes Due 2038*, of the Issuer and the Co-Issuer, issued under an
indenture dated as of August 15, 2019 (the “Indenture”) by and among the Issuer,
the Co-Issuer, Starwood Property Mortgage, L.L.C., as advancing agent,
Wilmington Trust, National Association, as trustee (in such capacity and,
together with any successor trustee permitted under the Indenture, the
“Trustee”), Wells Fargo Bank, National Association, as note administrator (in
such capacity and, together with any successor note administrator permitted
under the Indenture, the “Note Administrator”), and as custodian. Also
authorized under the Indenture are (a) up to U.S.$577,500,000 Class A Senior
Secured Floating Rate Notes Due 2038 (the “Class A Notes”), (b) up to
U.S.$141,625,000 Class A-S Second Priority Secured Floating Rate Notes Due 2038
(the “Class A-S Notes”), (c) up to U.S.$66,000,000 Class B Third Priority
Secured Floating Rate Notes Due 2038 (the “Class B Notes”), (d) up to
U.S.$79,750,000 Class C Fourth Priority Secured Floating Rate Notes Due 2038
(the “Class C Notes”), (e) up to U.S.$59,125,000 Class D Fifth Priority Secured
Floating Rate Notes Due 2038 (the “Class D Notes”), (f) up to U.S.$12,375,000
Class E Sixth Priority Secured Floating Rate Notes Due 2038* (the “Class E
Notes”), (g) up to U.S.$53,625,000 Class F Seventh Priority Floating Rate Notes
Due 2038* (the “Class F Notes”) and (h) up to U.S.$33,000,000 Class G Eighth
Priority Floating Rate Notes Due 2038* (the “Class G Notes” and, together with
the Class A Notes, the Class A-S Notes, the Class B Notes, the Class C Notes,
the Class D Notes, the Class E Notes, the Class E-E Notes, the Class E-X Notes,
the Class F Notes, the Class F-E Notes, the Class F-X Notes, the Class G-E Notes
and the Class G-X Notes, the “Notes”).





 

 





*At any time on or after the Initial MASCOT Note Issuance Date, all or a portion
of (i) the Class E Notes may be exchanged for proportionate interests in the
Class E-E Notes (the “Class E-E Notes”) and the Class E-X Notes (the “Class E-X
Notes”) and vice versa, (ii) the Class F Notes may be exchanged for
proportionate interests in the Class F-E Notes (the “Class F-E Notes”) and the
Class F-X Notes (the “Class F-X Notes”) and vice versa, and (iii) the Class G
Notes may be exchanged for proportionate interests in the Class G-E Notes (the
“Class G-E Notes”) and the Class G-X Notes (the “Class G-X Notes”) and vice
versa; provided that the Class E Notes shall only be exchangeable for
proportionate interests in the Class E-E Notes and the Class E-X Notes if such
Notes at the time of exchange are owned by a wholly-owned subsidiary of Starwood
Property Trust, Inc.







 



Exh. F-5-4

 



 

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s memorandum and
articles of association as part of its issued share capital.

 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

Pursuant to Section 9.1(a) of the Indenture, the Notes may be redeemed by the
Issuer and, as applicable, the Co-Issuer, at the option of and at the direction
of the Collateral Manager, in whole but not in part, at a price equal to the
applicable Redemption Prices on any Payment Date on or after the Payment Date on
which the Aggregate Outstanding Amount of the Offered Notes and the Class E-E
Notes, if applicable, has been reduced to 10% or less of the Aggregate
Outstanding Amount of the Notes on the Closing Date; provided that the funds
available to be used for such redemption will be sufficient to pay the Total
Redemption Price.

 

Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at the
written direction of a Majority of Preferred Shareholders, on the Payment Date
following the occurrence of a Tax Event, if the Tax Materiality Condition is
satisfied, at a price equal to the applicable Redemption Prices; provided that
the funds available to be used for such Tax Redemption will be sufficient to pay
the Total Redemption Price.

 

Pursuant to Section 9.1(c) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at a
price equal to the applicable Redemption Prices, on any Payment Date after the
end of the Non-call Period, at the written direction of a Majority of Preferred
Shareholders; provided, however, that the funds available to be used for such
redemption will be sufficient to pay the Total Redemption Price.

 

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

 

Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of any Determination Date,
the Offered Notes and the Class E-E Notes, if applicable, shall be redeemed from
Interest Proceeds in accordance with the Priority of Payments set forth in the
Indenture, in an amount necessary, and only to the extent necessary, for the
Note Protection Tests to be satisfied.

 



Exh. F-5-5

 

 

If an Event of Default shall occur and be continuing, the Class E-X Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Offered Notes and the E-E Notes, if applicable, (voting as a separate
Class), or if no Class of Offered Notes is outstanding, a majority by
outstanding principal amount, of the Class F Notes, the Class F-E Notes, the
Class G Notes and the Class G-E Notes, other than with respect to an Event of
Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i) of the Indenture,
by written notice to the Issuer, the Co-Issuer and the Trustee, may rescind and
annul such declaration and its consequences if certain conditions set forth in
the Indenture are satisfied.

 

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

 

The Notes will be issued in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof (plus any residual amount).

 

The principal of each Note, if any, shall be payable on the Stated Maturity
Date, unless the unpaid principal of such Note becomes due and payable at an
earlier date by declaration of acceleration, call for redemption or otherwise.

 

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

 

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Note Administrator, or any of
their respective affiliates is acting as a fiduciary or financial or investment
adviser for such Holder or beneficial owner; (B) such Holder or beneficial owner
is not relying (for purposes of making any investment decision or otherwise)
upon any written or oral advice, counsel or representations of the Issuer, the
Co-Issuer, the Placement Agents, the Collateral Manager, the Servicer, the Note
Administrator, the Trustee, or any of their respective affiliates, other than
any statements in the final offering memorandum relating to such Notes and any
representations expressly set forth in a written agreement with such party; and
(C) such Holder or beneficial owner has consulted with its own legal,
regulatory, tax, business, investment, financial, accounting and other advisers
to the extent it has deemed necessary, and it has made its own investment
decisions (including decisions regarding the suitability of any transaction
pursuant to the Indenture) based upon its own judgment and upon any advice from
such advisers as it has deemed necessary and not upon any view expressed by the
Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the Note
Administrator, the Trustee, or any of their respective affiliates.

 



Exh. F-5-6

 

 

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that no part of the funds
being used to pay the purchase price for such Notes constitutes an asset of any
“employee benefit plan” (as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)) subject to the fiduciary
responsibility provisions of Title I of ERISA, a “plan” (as defined in
Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”)) that is subject to Section 4975 of the Code or any other employee
benefit plan which is subject to any federal, state, local or other law that is
substantially similar to Section 406 of ERISA or Section 4975 of the Code, or
any entity whose underlying assets are deemed to include “plan assets” by reason
of any such employee benefit plan’s or plan’s investment in the entity or
otherwise.

 

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION OF
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, MORATORIUM, LIQUIDATION OR OTHER
SIMILAR PROCEEDINGS UNDER FEDERAL OR STATE BANKRUPTCY LAWS AGAINST THE ISSUER,
THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 



Exh. F-5-7

 

 

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

 

Dated as of August 15, 2019

 



 STWD 2019-FL1, LTD., as Issuer          By:   Name:   Title:

 

 

 STWD 2019-FL1, LLC, as Co-Issuer          By:   Name:   Title:





 



Exh. F-5-8

 

 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 



 WELLS FARGO BANK, NATIONAL ASSOCIATION,  as Authenticating Agent          By:
 Name:  Title:

 



Exh. F-5-9

 

 

ASSIGNMENT FORM

 

For value received    

 

hereby sell, assign and transfer unto

 

  

 



 

Please insert social security or
other identifying number of assignee

 

Please print or type name
and address, including zip code,
of assignee:

 

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
____________________ Attorney to transfer the Note on the books of the Issuer
with full power of substitution in the premises.



 

Date:  Your Signature:          (Sign exactly as your name appears on this Note)





  



Exh. F-5-10

 

 

SCHEDULE A
EXCHANGES IN GLOBAL NOTES

 

This Note shall be issued in the original principal balance of U.S.$[0]4 [0]5 on
the Closing Date. The following exchanges of a part of this [Rule 144A]
[Regulation S] Global Note have been made:

 

Date of Exchange 

Amount of
Decrease in
Principal
Amount of this
Global Note

 

Amount of
Increase in
Principal
Amount of this
Global Note

 

Principal
Amount of this
Global Note
following such
decrease (or
increase)

 

Signature of
authorized
officer of Note
Administrator or
securities
Custodian

                                         

  

 





4Rule144A Global Note

 

5Regulation S Global Note.



 



Exh. F-5-11

 

 

 

  

EXHIBIT F-6

 

FORM OF CLASS E-X SIXTH PRIORITY SECURED FLOATING RATE NOTE DUE 2038
DEFINITIVE NOTE

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) EITHER (a) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (b) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
A QIB OR AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT, OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH QIBS OR
ACCREDITED INVESTORS, AND (2) A QUALIFIED PURCHASER IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS A
NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER
THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS
APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND
INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF
CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION. EACH PURCHASER OF A DEFINITIVE NOTE WILL BE REQUIRED TO
MAKE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE
INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND
EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO
THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER,
THE CO-ISSUER, AS APPLICABLE, THE NOTE ADMINISTRATOR , THE TRUSTEE OR ANY
INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF THIS NOTE WAS IN BREACH, AT THE
TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE INDENTURE, THE
TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF THIS NOTE
VOID AND REQUIRE THAT THIS NOTE BE TRANSFERRED TO A PERSON DESIGNATED BY THE
ISSUER AND THE CO-ISSUER, AS APPLICABLE.

 

Exh. F-6-1

 



 

STWD 2019-FL1, LTD.
STWD 2019-FL1, LLC

 

CLASS E-X SIXTH PRIORITY
SECURED FLOATING RATE NOTE DUE 2038

 

No. IAI - ____    CUSIP No. [78485WAR0]  U.S.$[__] ISIN: [US78485WAR07]   

 

Each of STWD 2019-FL1, LTD., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (the “Issuer”) and STWD 2019-FL1,
LLC, a Delaware limited liability company (the “Co-Issuer”) for value received,
hereby promises to pay to [_______] or its registered assigns the Class E-X
Interest Distribution Amount allocable to this Note in accordance with the
Indenture payable initially on September 17, 2019, and thereafter monthly on the
4th Business Day following the 11th day of each month or, if such day is not a
Business Day, then on the preceding Business Day (each, a “Payment Date”).
Interest on the Class E-X Notes shall accrue at the interest rate for the Class
E-X Notes determined at the time of exchange of Class E Notes for proportionate
interests in the Class E-E Note and Class E-X Notes and shall be computed on the
basis of the actual number of days in the related Interest Accrual Period
divided by 360. The interest so payable on any Payment Date will, as provided in
the Indenture, be paid to the Person in whose name this Note (or one or more
predecessor Notes) is registered at the close of business on the Record Date for
such interest.

 

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Collateral Interests and
other assets pledged by the Issuer as security for the Offered Notes, the Class
E-E Notes and the Class E-X Notes under the Indenture, and in the event the
Collateral Interests and such other assets are insufficient to satisfy such
obligations, any claims of the Holders of the Notes shall be extinguished, all
in accordance with the Indenture.

 

The payment of interest on this Note is pro rata with the payments of interest
on the Class E Notes and Class E-E Notes. The payment of interest on this Note
is senior to the payments of interest on the Class F Notes, the Class F-E Notes,
the Class F-X Notes, the Class G Notes, the Class G-E Notes, the Class G-X Notes
and the Preferred Shares.

 

Payments in respect of interest and any other amounts due on any Payment Date on
this Note shall be payable by the Trustee or a Paying Agent, subject to any laws
or regulations applicable thereto, by wire transfer in immediately available
funds to a Dollar account maintained by the Holder or its nominee; provided that
the Holder has provided wiring instructions to the Trustee on or before the
related Record Date or, if wire transfer cannot be effected, by a Dollar check
drawn on a bank in the United States, or by a Dollar check mailed to the Holder
at its address in the Notes Register, as provided in the Indenture.

 

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Payment Date
occurring in July 2038 (the “Stated Maturity Date”) Stated Maturity Date, unless
payment of principal is improperly withheld or unless an Event of Default occurs
with respect to such payments of principal.

 

Exh. F-6-2

 

 

Notwithstanding the foregoing, the final payment of interest due on this Note
shall be made only upon presentation and surrender of this Note (except as
otherwise provided in the Indenture) at the Corporate Trust Office of the Note
Administrator or at the office of the Paying Agent.

 

The Holder of this Note shall be treated as the owner hereof for all purposes.

 

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

 

Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.

 

This Note is one of a duly authorized issue of Class E-X Sixth Priority Secured
Floating Rate Notes Due 2038*, of the Issuer and the Co-Issuer, issued under an
indenture dated as of August 15, 2019 (the “Indenture”) by and among the Issuer,
the Co-Issuer, Starwood Property Mortgage, L.L.C., as advancing agent,
Wilmington Trust, National Association, as trustee (in such capacity and,
together with any successor trustee permitted under the Indenture, the
“Trustee”), Wells Fargo Bank, National Association, as note administrator (in
such capacity and, together with any successor note administrator permitted
under the Indenture, the “Note Administrator”), and as custodian. Also
authorized under the Indenture are (a) up to U.S.$577,500,000 Class A Senior
Secured Floating Rate Notes Due 2038 (the “Class A Notes”), (b) up to
U.S.$141,625,000 Class A-S Second Priority Secured Floating Rate Notes Due 2038
(the “Class A-S Notes”), (c) up to U.S.$66,000,000 Class B Third Priority
Secured Floating Rate Notes Due 2038 (the “Class B Notes”), (d) up to
U.S.$79,750,000 Class C Fourth Priority Secured Floating Rate Notes Due 2038
(the “Class C Notes”), (e) up to U.S.$59,125,000 Class D Fifth Priority Secured
Floating Rate Notes Due 2038 (the “Class D Notes”), (f) up to U.S.$12,375,000
Class E Sixth Priority Secured Floating Rate Notes Due 2038* (the “Class E
Notes”), (g) up to U.S.$53,625,000 Class F Seventh Priority Floating Rate Notes
Due 2038* (the “Class F Notes”) and (h) up to U.S.$33,000,000 Class G Eighth
Priority Floating Rate Notes Due 2038* (the “Class G Notes” and, together with
the Class A Notes, the Class A-S Notes, the Class B Notes, the Class C Notes,
the Class D Notes, the Class E Notes, the Class E-E Notes, the Class E-X Notes,
the Class F Notes, the Class F-E Notes, the Class F-X Notes, the Class G-E Notes
and the Class G-X Notes, the “Notes”).

 

 





*At any time on or after the Initial MASCOT Note Issuance Date, all or a portion
of (i) the Class E Notes may be exchanged for proportionate interests in the
Class E-E Notes (the “Class E-E Notes”) and the Class E-X Notes (the “Class E-X
Notes”) and vice versa, (ii) the Class F Notes may be exchanged for
proportionate interests in the Class F-E Notes (the “Class F-E Notes”) and the
Class F-X Notes (the “Class F-X Notes”) and vice versa, and (iii) the Class G
Notes may be exchanged for proportionate interests in the Class G-E Notes (the
“Class G-E Notes”) and the Class G-X Notes (the “Class G-X Notes”) and vice
versa; provided that the Class E Notes shall only be exchangeable for
proportionate interests in the Class E-E Notes and the Class E-X Notes if such
Notes at the time of exchange are owned by a wholly-owned subsidiary of Starwood
Property Trust, Inc.

 

Exh. F-6-3

 

 

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s memorandum and
articles of association as part of its issued share capital.

 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

Pursuant to Section 9.1(a) of the Indenture, the Notes may be redeemed by the
Issuer and, as applicable, the Co-Issuer, at the option of and at the direction
of the Collateral Manager, in whole but not in part, at a price equal to the
applicable Redemption Prices on any Payment Date on or after the Payment Date on
which the Aggregate Outstanding Amount of the Offered Notes and the Class E-E
Notes, if applicable, has been reduced to 10% or less of the Aggregate
Outstanding Amount of the Notes on the Closing Date; provided that the funds
available to be used for such redemption will be sufficient to pay the Total
Redemption Price.

 

Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at the
written direction of a Majority of Preferred Shareholders, on the Payment Date
following the occurrence of a Tax Event, if the Tax Materiality Condition is
satisfied, at a price equal to the applicable Redemption Prices; provided that
the funds available to be used for such Tax Redemption will be sufficient to pay
the Total Redemption Price.

 

Pursuant to Section 9.1(c) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at a
price equal to the applicable Redemption Prices, on any Payment Date after the
end of the Non-call Period, at the written direction of a Majority of Preferred
Shareholders; provided, however, that the funds available to be used for such
redemption will be sufficient to pay the Total Redemption Price.

 

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

 

Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of any Determination Date,
the Offered Notes and the Class E-E Notes, if applicable, shall be redeemed from
Interest Proceeds in accordance with the Priority of Payments set forth in the
Indenture, in an amount necessary, and only to the extent necessary, for the
Note Protection Tests to be satisfied.

 

If an Event of Default shall occur and be continuing, the Class E-X Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

Exh. F-6-4

 



 



At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Offered Notes and the E-E Notes, if applicable, (voting as a separate
Class), or if no Class of Offered Notes is outstanding, a majority by
outstanding principal amount, of the Class F Notes, the Class F-E Notes, the
Class G Notes and the Class G-E Notes, other than with respect to an Event of
Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i) of the Indenture,
by written notice to the Issuer, the Co-Issuer and the Trustee, may rescind and
annul such declaration and its consequences if certain conditions set forth in
the Indenture are satisfied.

 

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

 

The Notes will be issued in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof (plus any residual amount).

 

The principal of each Note, if any, shall be payable on the Stated Maturity
Date, unless the unpaid principal of such Note becomes due and payable at an
earlier date by declaration of acceleration, call for redemption or otherwise.

 

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

 

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Note Administrator, or any of
their respective affiliates is acting as a fiduciary or financial or investment
adviser for such Holder or beneficial owner; (B) such Holder or beneficial owner
is not relying (for purposes of making any investment decision or otherwise)
upon any written or oral advice, counsel or representations of the Issuer, the
Co-Issuer, the Placement Agents, the Collateral Manager, the Servicer, the Note
Administrator, the Trustee, or any of their respective affiliates, other than
any statements in the final offering memorandum relating to such Notes and any
representations expressly set forth in a written agreement with such party; and
(C) such Holder or beneficial owner has consulted with its own legal,
regulatory, tax, business, investment, financial, accounting and other advisers
to the extent it has deemed necessary, and it has made its own investment
decisions (including decisions regarding the suitability of any transaction
pursuant to the Indenture) based upon its own judgment and upon any advice from
such advisers as it has deemed necessary and not upon any view expressed by the
Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the Note
Administrator, the Trustee, or any of their respective affiliates.

 

Exh. F-6-5

 



 

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that no part of the funds
being used to pay the purchase price for such Notes constitutes an asset of any
“employee benefit plan” (as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)) subject to the fiduciary
responsibility provisions of Title I of ERISA, a “plan” (as defined in
Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”)) that is subject to Section 4975 of the Code or any other employee
benefit plan which is subject to any federal, state, local or other law that is
substantially similar to Section 406 of ERISA or Section 4975 of the Code, or
any entity whose underlying assets are deemed to include “plan assets” by reason
of any such employee benefit plan’s or plan’s investment in the entity or
otherwise.

 

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION OF
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, MORATORIUM, LIQUIDATION OR OTHER
SIMILAR PROCEEDINGS UNDER FEDERAL OR STATE BANKRUPTCY LAWS AGAINST THE ISSUER,
THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 



Exh. F-6-6

 



 

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

 

Dated as of August 15, 2019

 





 STWD 2019-FL1, LTD., as Issuer          By:    Name:   Title:

 

 

 STWD 2019-FL1, LLC, as Co-Issuer          By:    Name:   Title:

 



Exh. F-6-7

 





 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 



 WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Authenticating Agent         By:  Name:  Title:



 

Exh. F-6-8

 



 

ASSIGNMENT FORM

 

For value received    

 

hereby sell, assign and transfer unto

 



  

 





  

Please insert social security or
other identifying number of assignee

 

Please print or type name
and address, including zip code,
of assignee:

 

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
____________________ Attorney to transfer the Note on the books of the Issuer
with full power of substitution in the premises.

 

Date:   Your Signature:         (Sign exactly as your name appears on this Note)

 



Exh. F-6-9

 





 

EXHIBIT G-1

 

FORM OF CLASS F SEVENTH PRIORITY FLOATING RATE NOTE DUE 2038
[REGULATION S] [RULE 144A] GLOBAL NOTE

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) EITHER (a) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (b) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
A QIB OR AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT, OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH QIBS OR
ACCREDITED INVESTORS, AND (2) A QUALIFIED PURCHASER IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS A
NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER
THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS
APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND
INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF
CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION. EACH PURCHASER OF A GLOBAL NOTE WILL BE DEEMED TO HAVE
MADE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE
INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND
EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO
THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER,
THE CO-ISSUER, AS APPLICABLE, THE NOTE ADMINISTRATOR , THE TRUSTEE OR ANY
INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH
GLOBAL NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF SUCH INTEREST IN SUCH GLOBAL NOTE VOID AND REQUIRE THAT SUCH
INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE
CO-ISSUER, AS APPLICABLE.

 



Exh. G-1-1

 



 

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

 

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE AND IS REGISTERED
IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE MAY NOT BE
EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN THE NAME
OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

 

[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME. IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.]1

 



 



1For Regulation S Global Note.

 

Exh. G-1-2

 







 

STWD 2019-FL1, LTD.

 

CLASS F SEVENTH PRIORITY
FLOATING RATE NOTE DUE 2038

 

No. [Reg. S] [144A] - ____  Up to CUSIP No. [G85429AA9]2 [78485XAA5]3 
U.S.$53,625,000 ISIN: [USG85429AA95]2 [US78485XAA54]3   

 

STWD 2019-FL1, LTD., an exempted company incorporated with limited liability
under the laws of the Cayman Islands (the “Issuer”), for value received, hereby
promises to pay to CEDE & CO. or its registered assigns (a) upon presentation
and surrender of this Note (except as otherwise permitted by the Indenture
referred to below), the principal sum of up to U.S.$53,625,000, or such other
principal sum as is equal to the aggregate principal amount of the Class F Notes
identified from time to time on the records of the Note Administrator and
Schedule A hereto as being represented by this [Rule 144A] [Regulation S] Global
Note, on the Payment Date occurring in July 2038 (the “Stated Maturity Date”),
to the extent not previously paid, in accordance with the Indenture referred to
below unless the unpaid principal of this Note becomes due and payable at an
earlier date by declaration of acceleration, call for redemption or otherwise
and (b) the Class F Interest Distribution Amount allocable to this Note in
accordance with the Indenture payable initially on September 17, 2019, and
thereafter monthly on the 4th Business Day following the 11th day of each month
or, if such day is not a Business Day, then on the preceding Business Day (each,
a “Payment Date”). Interest on the Class F Notes shall accrue at the Class F
Rate and shall be computed on the basis of the actual number of days in the
related Interest Accrual Period divided by 360. The interest so payable on any
Payment Date will, as provided in the Indenture, be paid to the Person in whose
name this Note (or one or more predecessor Notes) is registered at the close of
business on the Record Date for such interest.

 

The obligations of the Issuer under this Note and the Indenture are limited
recourse obligations of the Issuer payable solely from the Collateral Interests
and other assets pledged by the Issuer as security for the Offered Notes, the
Class E-E Notes and the Class E-X Notes under the Indenture, and in the event
the Collateral Interests and such other assets are insufficient to satisfy such
obligations, any claims of the Holders of the Notes shall be extinguished, all
in accordance with the Indenture.

 

The payment of principal and interest on this Note is pro rata with the payments
of the principal, if any, of and interest on, the Class F-E Notes and the Class
F-X Notes. The payment of interest on this Note is senior to the payments of the
principal, if any, of, and interest on, the Class G Notes, the Class G-E Notes,
the Class G-X Notes and the Preferred Shares. Except as set forth in the
Indenture, the payment of principal of this Note is subordinate to the payments
of principal of and interest on the Class A Notes, the Class A-S Notes, the
Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class E-E Notes and the Class E-X Notes and no payments of principal on the
Class F Notes will be made until the Class A Notes, the Class A-S Notes, the
Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class E-E Notes and the Class E-X Notes are paid in full. The principal of this
Note shall be due and payable no later than the Stated Maturity Date unless the
unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise; provided,
however, that, except as set forth in the Indenture, the payment of principal of
this Note may only occur after principal on the Class A Notes, the Class A-S
Notes, the Class B Notes, the Class C Notes, the Class D Notes, the Class E
Notes, the Class E-E Notes and the Class E-X Notes has been paid in full and is
subordinated to the payment on each Payment Date of the principal, if any, and
interest due and payable on the Class A Notes, the Class A-S Notes, the Class B
Notes, the Class C Notes, the Class D Notes, the Class E Notes, the Class E-E
Notes and the Class E-X Notes and other amounts in accordance with the Priority
of Payments, all in accordance with the Indenture.

 



 



2For Regulation S Global Note.

 

3For Rule 144A Global Note.



 

Exh. G-1-3

 



 

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a Dollar check drawn on a bank in the United States, or by a Dollar
check mailed to the Holder at its address in the Notes Register, as provided in
the Indenture.

 

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless an Event of Default
occurs with respect to such payments of principal.

 

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.

 

The Holder of this Note shall be treated as the owner hereof for all purposes.

 

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

 

Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.

 

Exh. G-1-4

 



 

This Note is one of a duly authorized issue of Class F Seventh Priority Floating
Rate Notes Due 2038*, of the Issuer and the Co-Issuer (the “Class F Notes”),
limited in aggregate principal amount to U.S.$53,625,000 issued under an
indenture dated as of August 15, 2019 (the “Indenture”) by and among the Issuer,
the Co-Issuer, Starwood Property Mortgage, L.L.C., as advancing agent,
Wilmington Trust, National Association, as trustee (in such capacity and,
together with any successor trustee permitted under the Indenture, the
“Trustee”), Wells Fargo Bank, National Association, as note administrator (in
such capacity and, together with any successor note administrator permitted
under the Indenture, the “Note Administrator”), and as custodian. Also
authorized under the Indenture are (a) up to U.S.$577,500,000 Class A Senior
Secured Floating Rate Notes Due 2038 (the “Class A Notes”), (b) up to
U.S.$141,625,000 Class A-S Second Priority Secured Floating Rate Notes Due 2038
(the “Class A-S Notes”), (c) up to U.S.$66,000,000 Class B Third Priority
Secured Floating Rate Notes Due 2038 (the “Class B Notes”), (d) up to
U.S.$79,750,000 Class C Fourth Priority Secured Floating Rate Notes Due 2038
(the “Class C Notes”), (e) up to U.S.$59,125,000 Class D Fifth Priority Secured
Floating Rate Notes Due 2038 (the “Class D Notes”), (f) up to U.S.$12,375,000
Class E Sixth Priority Secured Floating Rate Notes Due 2038* (the “Class E
Notes”) and (g) up to U.S.$33,000,000 Class G Eighth Priority Floating Rate
Notes Due 2038* (the “Class G Notes” and, together with the Class A Notes, the
Class A-S Notes, the Class B Notes, the Class C Notes, the Class D Notes, the
Class E Notes, the Class E-E Notes, the Class E-X Notes, the Class F Notes, the
Class F-E Notes, the Class F-X Notes, the Class G-E Notes and the Class G-X
Notes, the “Notes”).

 

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s memorandum and
articles of association as part of its issued share capital.

 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

 

Payments of principal of the Class F Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

Pursuant to Section 9.1(a) of the Indenture, the Notes may be redeemed by the
Issuer and, as applicable, the Co-Issuer, at the option of and at the direction
of the Collateral Manager, in whole but not in part, at a price equal to the
applicable Redemption Prices on any Payment Date on or after the Payment Date on
which the Aggregate Outstanding Amount of the Offered Notes and the Class E-E
Notes, if applicable, has been reduced to 10% or less of the Aggregate
Outstanding Amount of the Notes on the Closing Date; provided that the funds
available to be used for such redemption will be sufficient to pay the Total
Redemption Price.



 



 





*At any time on or after the Initial MASCOT Note Issuance Date, all or a portion
of (i) the Class E Notes may be exchanged for proportionate interests in the
Class E-E Notes (the “Class E-E Notes”) and the Class E-X Notes (the “Class E-X
Notes”) and vice versa, (ii) the Class F Notes may be exchanged for
proportionate interests in the Class F-E Notes (the “Class F-E Notes”) and the
Class F-X Notes (the “Class F-X Notes”) and vice versa, and (iii) the Class G
Notes may be exchanged for proportionate interests in the Class G-E Notes (the
“Class G-E Notes”) and the Class G-X Notes (the “Class G-X Notes”) and vice
versa; provided that the Class E Notes shall only be exchangeable for
proportionate interests in the Class E-E Notes and the Class E-X Notes if such
Notes at the time of exchange are owned by a wholly-owned subsidiary of Starwood
Property Trust, Inc.

 

Exh. G-1-5

 



 

Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at the
written direction of a Majority of Preferred Shareholders, on the Payment Date
following the occurrence of a Tax Event, if the Tax Materiality Condition is
satisfied, at a price equal to the applicable Redemption Prices; provided that
the funds available to be used for such Tax Redemption will be sufficient to pay
the Total Redemption Price.

 

Pursuant to Section 9.1(c) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at a
price equal to the applicable Redemption Prices, on any Payment Date after the
end of the Non-call Period, at the written direction of a Majority of Preferred
Shareholders; provided, however, that the funds available to be used for such
redemption will be sufficient to pay the Total Redemption Price.

 

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

 

Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of any Determination Date,
the Offered Notes and the Class E-E Notes, if applicable, shall be redeemed from
Interest Proceeds in accordance with the Priority of Payments set forth in the
Indenture, in an amount necessary, and only to the extent necessary, for the
Note Protection Tests to be satisfied.

 

If an Event of Default shall occur and be continuing, the Class F Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Offered Notes and the E-E Notes, if applicable, (voting as a separate
Class), or if no Class of Offered Notes is outstanding, a majority by
outstanding principal amount, of the Class F Notes, the Class F-E Notes, the
Class G Notes and the Class G-E Notes, other than with respect to an Event of
Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i) of the Indenture,
by written notice to the Issuer, the Co-Issuer and the Trustee, may rescind and
annul such declaration and its consequences if certain conditions set forth in
the Indenture are satisfied.

 

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

 

The Notes will be issued in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof (plus any residual amount).

 

The principal of each Note, if any, shall be payable on the Stated Maturity
Date, unless the unpaid principal of such Note becomes due and payable at an
earlier date by declaration of acceleration, call for redemption or otherwise.

 

Exh. G-1-6

 



 

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

 

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Note Administrator, or any of
their respective affiliates is acting as a fiduciary or financial or investment
adviser for such Holder or beneficial owner; (B) such Holder or beneficial owner
is not relying (for purposes of making any investment decision or otherwise)
upon any written or oral advice, counsel or representations of the Issuer, the
Co-Issuer, the Placement Agents, the Collateral Manager, the Servicer, the Note
Administrator, the Trustee, or any of their respective affiliates, other than
any statements in the final offering memorandum relating to such Notes and any
representations expressly set forth in a written agreement with such party; and
(C) such Holder or beneficial owner has consulted with its own legal,
regulatory, tax, business, investment, financial, accounting and other advisers
to the extent it has deemed necessary, and it has made its own investment
decisions (including decisions regarding the suitability of any transaction
pursuant to the Indenture) based upon its own judgment and upon any advice from
such advisers as it has deemed necessary and not upon any view expressed by the
Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the Note
Administrator, the Trustee, or any of their respective affiliates.

 

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that no part of the funds
being used to pay the purchase price for such Notes constitutes an asset of any
“employee benefit plan” (as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)) subject to the fiduciary
responsibility provisions of Title I of ERISA, a “plan” (as defined in
Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”)) that is subject to Section 4975 of the Code or any other employee
benefit plan which is subject to any federal, state, local or other law that is
substantially similar to Section 406 of ERISA or Section 4975 of the Code, or
any entity whose underlying assets are deemed to include “plan assets” by reason
of any such employee benefit plan’s or plan’s investment in the entity or
otherwise.

 

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

Exh. G-1-7

 



 

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION OF
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, MORATORIUM, LIQUIDATION OR OTHER
SIMILAR PROCEEDINGS UNDER FEDERAL OR STATE BANKRUPTCY LAWS AGAINST THE ISSUER,
THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

Exh. G-1-8

 



 



IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.

 

Dated as of August 15, 2019

 



 STWD 2019-FL1, LTD., as Issuer          By:    Name:   Title:

 

Exh. G-1-9

 





 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 

 WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Authenticating Agent         By:  Name:  Title:

 



Exh. G-1-10

 

 

ASSIGNMENT FORM

 

For value received    

 

hereby sell, assign and transfer unto

 



  

 





  

Please insert social security or
other identifying number of assignee

 

Please print or type name
and address, including zip code,
of assignee:

 

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
____________________ Attorney to transfer the Note on the books of the Issuer
with full power of substitution in the premises.

 

Date:   Your Signature:         (Sign exactly as your name appears on this Note)



 





Exh. G-1-11

 

 

SCHEDULE A
EXCHANGES IN GLOBAL NOTES

 

This Note shall be issued in the original principal balance of
U.S.$[53,625,000]4 [0]5 on the Closing Date. The following exchanges of a part
of this [Rule 144A] [Regulation S] Global Note have been made:

 

Date of Exchange 

Amount of


Decrease in


Principal
Amount of this
Global Note

 

Amount of


Increase in


Principal


Amount of this


Global Note

 

Principal


Amount of this


Global Note


following such


decrease (or
increase)

 

Signature of


authorized


officer of Note


Administrator or


securities


Custodian

                                         

 

 





4Rule 144A Global Note

 

5Regulation S Global Note.



 



Exh. G-1-12

 

 



 

EXHIBIT G-2

 

FORM OF CLASS F SEVENTH PRIORITY FLOATING RATE NOTE DUE 2038
DEFINITIVE NOTE

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) EITHER (a) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (b) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
A QIB OR AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT, OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH QIBS OR
ACCREDITED INVESTORS, AND (2) A QUALIFIED PURCHASER IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS A
NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER
THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS
APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND
INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF
CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION. EACH PURCHASER OF A DEFINITIVE NOTE WILL BE REQUIRED TO
MAKE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE
INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND
EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO
THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER,
THE CO-ISSUER, AS APPLICABLE, THE NOTE ADMINISTRATOR , THE TRUSTEE OR ANY
INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF THIS NOTE WAS IN BREACH, AT THE
TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE INDENTURE, THE
TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF THIS NOTE
VOID AND REQUIRE THAT THIS NOTE BE TRANSFERRED TO A PERSON DESIGNATED BY THE
ISSUER AND THE CO-ISSUER, AS APPLICABLE.

 



Exh. G-2-1

 



 

STWD 2019-FL1, LTD.

 

CLASS F SEVENTH PRIORITY
FLOATING RATE NOTE DUE 2038

 

No. IAI - ____    CUSIP No. 78485XAB3  U.S.$[__] ISIN: US78485XAB38   

 

STWD 2019-FL1, LTD., an exempted company incorporated with limited liability
under the laws of the Cayman Islands (the “Issuer”), for value received, hereby
promises to pay to [_______] or its registered assigns (a) upon presentation and
surrender of this Note (except as otherwise permitted by the Indenture referred
to below), the principal sum of U.S.$[__] on the Payment Date occurring in July
2038 (the “Stated Maturity Date”), to the extent not previously paid, in
accordance with the Indenture referred to below unless the unpaid principal of
this Note becomes due and payable at an earlier date by declaration of
acceleration, call for redemption or otherwise and (b) the Class F Interest
Distribution Amount allocable to this Note in accordance with the Indenture
payable initially on September 17, 2019, and thereafter monthly on the 4th
Business Day following the 11th day of each month or, if such day is not a
Business Day, then on the preceding Business Day (each, a “Payment Date”).
Interest on the Class F Notes shall accrue at the Class F Rate and shall be
computed on the basis of the actual number of days in the related Interest
Accrual Period divided by 360. The interest so payable on any Payment Date will,
as provided in the Indenture, be paid to the Person in whose name this Note (or
one or more predecessor Notes) is registered at the close of business on the
Record Date for such interest.

 

The obligations of the Issuer under this Note and the Indenture are limited
recourse obligations of the Issuer payable solely from the Collateral Interests
and other assets pledged by the Issuer as security for the Offered Notes, the
Class E-E Notes and the Class E-X Notes under the Indenture, and in the event
the Collateral Interests and such other assets are insufficient to satisfy such
obligations, any claims of the Holders of the Notes shall be extinguished, all
in accordance with the Indenture.

 

The payment of principal and interest on this Note is pro rata with the payments
of the principal, if any, of, and interest on, the Class F-E Notes and Class F-X
Notes. The payment of interest on this Note is senior to the payments of the
principal, if any, of, and interest on, the Class G Notes, the Class G-E Notes,
the Class G-X Notes and the Preferred Shares. Except as set forth in the
Indenture, the payment of principal of this Note is subordinate to the payments
of principal of and interest on the Class A Notes, the Class A-S Notes, the
Class B Notes, the Class C Notes, the Class D Notes and the Class E Notes and no
payments of principal on the Class F Notes will be made until the Class A Notes,
the Class A-S Notes, the Class B Notes, the Class C Notes, the Class D Notes,
the Class E Notes, the Class E-E Notes and the Class E-X Notes are paid in full.
The principal of this Note shall be due and payable no later than the Stated
Maturity Date unless the unpaid principal of such Note becomes due and payable
at an earlier date by declaration of acceleration, call for redemption or
otherwise; provided, however, that, except as set forth in the Indenture, the
payment of principal of this Note may only occur after principal on the Class A
Notes, the Class A-S Notes, the Class B Notes, the Class C Notes, the Class D
Notes, the Class E Notes, the Class E-E Notes and the Class E-X Notes has been
paid in full and is subordinated to the payment on each Payment Date of the
principal and interest due and payable on the Class A Notes, the Class A-S
Notes, the Class B Notes, the Class C Notes, the Class D Notes, the Class E
Notes, the Class E-E Notes and the Class E-X Notes and other amounts in
accordance with the Priority of Payments, all in accordance with the Indenture.

 



Exh. G-2-2

 

 

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a Dollar check drawn on a bank in the United States, or by a Dollar
check mailed to the Holder at its address in the Notes Register, as provided in
the Indenture.

 

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless an Event of Default
occurs with respect to such payments of principal.

 

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.

 

The Holder of this Note shall be treated as the owner hereof for all purposes.

 

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

 

Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.

 

This Note is one of a duly authorized issue of Class F Seventh Priority Floating
Rate Notes Due 2038*, of the Issuer and the Co-Issuer (the “Class F Notes”),
limited in aggregate principal amount to U.S.$53,625,000 issued under an
indenture dated as of August 15, 2019 (the “Indenture”) by and among the Issuer,
the Co-Issuer, Starwood Property Mortgage, L.L.C., as advancing agent,
Wilmington Trust, National Association, as trustee (in such capacity and,
together with any successor trustee permitted under the Indenture, the
“Trustee”), Wells Fargo Bank, National Association, as note administrator (in
such capacity and, together with any successor note administrator permitted
under the Indenture, the “Note Administrator”), and as custodian. Also
authorized under the Indenture are (a) up to U.S.$577,500,000 Class A Senior
Secured Floating Rate Notes Due 2038 (the “Class A Notes”), (b) up to
U.S.$141,625,000 Class A-S Second Priority Secured Floating Rate Notes Due 2038
(the “Class A-S Notes”), (c) up to U.S. $66,000,000 Class B Third Priority
Secured Floating Rate Notes Due 2038 (the “Class B Notes”), (d) up to
U.S.$79,750,000 Class C Fourth Priority Secured Floating Rate Notes Due 2038
(the “Class C Notes”), (e) up to U.S.$59,125,000 Class D Fifth Priority Secured
Floating Rate Notes Due 2038 (the “Class D Notes”), (f) up to U.S.$12,375,000
Class E Sixth Priority Secured Floating Rate Notes Due 2038* (the “Class E
Notes”) and (g) up to U.S.$33,000,000 Class G Eighth Priority Floating Rate
Notes Due 2038* (the “Class G Notes” and, together with the Class A Notes, the
Class A-S Notes, the Class B Notes, the Class C Notes, the Class D Notes, the
Class E Notes, the Class E-E Notes, the Class E-X Notes, the Class F Notes, the
Class F-E Notes, the Class F-X Notes, the Class G-E Notes and the Class G-X
Notes, the “Notes”).

 



 



*At any time on or after the Initial MASCOT Note Issuance Date, all or a portion
of (i) the Class E Notes may be exchanged for proportionate interests in the
Class E-E Notes (the “Class E-E Notes”) and the Class E-X Notes (the “Class E-X
Notes”) and vice versa, (ii) the Class F Notes may be exchanged for
proportionate interests in the Class F-E Notes (the “Class F-E Notes”) and the
Class F-X Notes (the “Class F-X Notes”) and vice versa, and (iii) the Class G
Notes may be exchanged for proportionate interests in the Class G-E Notes (the
“Class G-E Notes”) and the Class G-X Notes (the “Class G-X Notes”) and vice
versa; provided that the Class E Notes shall only be exchangeable for
proportionate interests in the Class E-E Notes and the Class E-X Notes if such
Notes at the time of exchange are owned by a wholly-owned subsidiary of Starwood
Property Trust, Inc.

 



Exh. G-2-3

 

 

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s memorandum and
articles of association as part of its issued share capital.

 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

 

Payments of principal of the Class F Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

Pursuant to Section 9.1(a) of the Indenture, the Notes may be redeemed by the
Issuer and, as applicable, the Co-Issuer, at the option of and at the direction
of the Collateral Manager, in whole but not in part, at a price equal to the
applicable Redemption Prices on any Payment Date on or after the Payment Date on
which the Aggregate Outstanding Amount of the Offered Notes and the Class E-E
Notes, if applicable, has been reduced to 10% or less of the Aggregate
Outstanding Amount of the Notes on the Closing Date; provided that the funds
available to be used for such redemption will be sufficient to pay the Total
Redemption Price.

 

Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at the
written direction of a Majority of Preferred Shareholders, on the Payment Date
following the occurrence of a Tax Event, if the Tax Materiality Condition is
satisfied, at a price equal to the applicable Redemption Prices; provided that
the funds available to be used for such Tax Redemption will be sufficient to pay
the Total Redemption Price.

 

Pursuant to Section 9.1(c) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at a
price equal to the applicable Redemption Prices, on any Payment Date after the
end of the Non-call Period, at the written direction of a Majority of Preferred
Shareholders; provided, however, that the funds available to be used for such
redemption will be sufficient to pay the Total Redemption Price.

 



Exh. G-2-4

 

 

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

 

Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of any Determination Date,
the Offered Notes and the Class E-E Notes, if applicable, shall be redeemed from
Interest Proceeds in accordance with the Priority of Payments set forth in the
Indenture, in an amount necessary, and only to the extent necessary, for the
Note Protection Tests to be satisfied.

 

If an Event of Default shall occur and be continuing, the Class F Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Offered Notes and the E-E Notes, if applicable, (voting as a separate
Class), or if no Class of Offered Notes is outstanding, a majority by
outstanding principal amount, of the Class F Notes, the Class F-E Notes, the
Class G Notes and the Class G-E Notes, other than with respect to an Event of
Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i) of the Indenture,
by written notice to the Issuer, the Co-Issuer and the Trustee, may rescind and
annul such declaration and its consequences if certain conditions set forth in
the Indenture are satisfied.

 

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

 

The Notes will be issued in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof (plus any residual amount).

 

The principal of each Note, if any, shall be payable on the Stated Maturity
Date, unless the unpaid principal of such Note becomes due and payable at an
earlier date by declaration of acceleration, call for redemption or otherwise.

 

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

 

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 



Exh. G-2-5

 

 

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Note Administrator, or any of
their respective affiliates is acting as a fiduciary or financial or investment
adviser for such Holder or beneficial owner; (B) such Holder or beneficial owner
is not relying (for purposes of making any investment decision or otherwise)
upon any written or oral advice, counsel or representations of the Issuer, the
Co-Issuer, the Placement Agents, the Collateral Manager, the Servicer, the Note
Administrator, the Trustee, or any of their respective affiliates, other than
any statements in the final offering memorandum relating to such Notes and any
representations expressly set forth in a written agreement with such party; and
(C) such Holder or beneficial owner has consulted with its own legal,
regulatory, tax, business, investment, financial, accounting and other advisers
to the extent it has deemed necessary, and it has made its own investment
decisions (including decisions regarding the suitability of any transaction
pursuant to the Indenture) based upon its own judgment and upon any advice from
such advisers as it has deemed necessary and not upon any view expressed by the
Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the Note
Administrator, the Trustee, or any of their respective affiliates.

 

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that no part of the funds
being used to pay the purchase price for such Notes constitutes an asset of any
“employee benefit plan” (as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)) subject to the fiduciary
responsibility provisions of Title I of ERISA, a “plan” (as defined in
Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”)) that is subject to Section 4975 of the Code or any other employee
benefit plan which is subject to any federal, state, local or other law that is
substantially similar to Section 406 of ERISA or Section 4975 of the Code, or
any entity whose underlying assets are deemed to include “plan assets” by reason
of any such employee benefit plan’s or plan’s investment in the entity or
otherwise.

 

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 



Exh. G-2-6

 

 

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION OF
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, MORATORIUM, LIQUIDATION OR OTHER
SIMILAR PROCEEDINGS UNDER FEDERAL OR STATE BANKRUPTCY LAWS AGAINST THE ISSUER,
THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 



Exh. G-2-7

 

 

 

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.

 

Dated as of August 15, 2019



 

 STWD 2019-FL1, LTD., as Issuer         By:   Name:   Title:

 



Exh. G-2-8

 

 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.



 

 WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Authenticating Agent     By:  Name:   Title: 

 



Exh. G-2-9

 



 

ASSIGNMENT FORM

 

For value received    

 

hereby sell, assign and transfer unto





 

  

 



  







Please insert social security or
other identifying number of assignee

 

Please print or type name
and address, including zip code,
of assignee:

 

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
____________________ Attorney to transfer the Note on the books of the Issuer
with full power of substitution in the premises.

 

Date:  Your Signature:         (Sign exactly as your name appears on this Note)

 



Exh. G-2-10

 



 

EXHIBIT G-3

 

FORM OF CLASS F-E SEVENTH PRIORITY FLOATING RATE NOTE DUE 2038
[REGULATION S] [RULE 144A] GLOBAL NOTE

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) EITHER (a) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (b) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
A QIB OR AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT, OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH QIBS OR
ACCREDITED INVESTORS, AND (2) A QUALIFIED PURCHASER IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS A
NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER
THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS
APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND
INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF
CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION. EACH PURCHASER OF A GLOBAL NOTE WILL BE DEEMED TO HAVE
MADE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE
INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND
EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO
THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER,
THE CO-ISSUER, AS APPLICABLE, THE NOTE ADMINISTRATOR , THE TRUSTEE OR ANY
INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH
GLOBAL NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF SUCH INTEREST IN SUCH GLOBAL NOTE VOID AND REQUIRE THAT SUCH
INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE
CO-ISSUER, AS APPLICABLE.

 



Exh. G-3-1

 

 

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

 

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE AND IS REGISTERED
IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE MAY NOT BE
EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN THE NAME
OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

 

[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME. IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.]1

 



 



1For Regulation S Global Note.

 



Exh. G-3-2

 

 

STWD 2019-FL1, LTD.

 

CLASS F-E SEVENTH PRIORITY
FLOATING RATE NOTE DUE 2038

 

No. [Reg. S] [144A] - ____  Up to CUSIP No. [G85429AE1]2 [78485XAJ6]3 
U.S.$[53,625,000] ISIN: [USG85429AE18]2 [US78485XAJ63]3   

 

STWD 2019-FL1, LTD., an exempted company incorporated with limited liability
under the laws of the Cayman Islands (the “Issuer”), for value received, hereby
promises to pay to CEDE & CO. or its registered assigns (a) upon presentation
and surrender of this Note (except as otherwise permitted by the Indenture
referred to below), the principal sum of up to U.S.$[53,625,000], or such other
principal sum as is equal to the aggregate principal amount of the Class F-E
Notes identified from time to time on the records of the Note Administrator and
Schedule A hereto as being represented by this [Rule 144A] [Regulation S] Global
Note, on the Payment Date occurring in July 2038 (the “Stated Maturity Date”),
to the extent not previously paid, in accordance with the Indenture referred to
below unless the unpaid principal of this Note becomes due and payable at an
earlier date by declaration of acceleration, call for redemption or otherwise
and (b) the Class F-E Interest Distribution Amount allocable to this Note in
accordance with the Indenture payable initially on September 17, 2019, and
thereafter monthly on the 4th Business Day following the 11th day of each month
or, if such day is not a Business Day, then on the preceding Business Day (each,
a “Payment Date”). Interest on the Class F-E Notes shall accrue at the interest
rate for the Class F-E Notes determined at the time of exchange of Class F Notes
for proportionate interests in the Class F-E Notes and Class F-X Notes and shall
be computed on the basis of the actual number of days in the related Interest
Accrual Period divided by 360. The interest so payable on any Payment Date will,
as provided in the Indenture, be paid to the Person in whose name this Note (or
one or more predecessor Notes) is registered at the close of business on the
Record Date for such interest.

 

The obligations of the Issuer under this Note and the Indenture are limited
recourse obligations of the Issuer payable solely from the Collateral Interests
and other assets pledged by the Issuer as security for the Offered Notes, the
Class E-E Notes and the Class E-X Notes under the Indenture, and in the event
the Collateral Interests and such other assets are insufficient to satisfy such
obligations, any claims of the Holders of the Notes shall be extinguished, all
in accordance with the Indenture.

 

The payment of interest on this Note is pro rata with the payments of the
principal, if any, of, and interest on, the Class F Notes and the Class F-X
Notes. The payment of interest on this Note is senior to the payments of the
principal, if any, of, and interest on, the Class G Notes, the Class G-E Notes,
the Class G-X Notes and the Preferred Shares. Except as set forth in the
Indenture, the payment of principal of this Note is subordinate to the payments
of principal of and interest on the Class A Notes, the Class A-S Notes, the
Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class E-E Notes and the Class E-X Notes and no payments of principal on the
Class F-E Notes will be made until the Class A Notes, the Class A-S Notes, the
Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class E-E Notes and the Class E-X Notes are paid in full. The principal of this
Note shall be due and payable no later than the Stated Maturity Date unless the
unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise; provided,
however, that, except as set forth in the Indenture, the payment of principal of
this Note may only occur after principal on the Class A Notes, the Class A-S
Notes, the Class B Notes, the Class C Notes, the Class D Notes, the Class E
Notes, the Class E-E Notes and the Class E-X Notes has been paid in full and is
subordinated to the payment on each Payment Date of the principal and interest
due and payable on the Class A Notes, the Class A-S Notes, the Class B Notes,
the Class C Notes, the Class D Notes, the Class E Notes, the Class E-E Notes and
the Class E-X Notes and other amounts in accordance with the Priority of
Payments, all in accordance with the Indenture.

 



 





2For Regulation S Global Note.

 

3For Rule 144A Global Note.



 



Exh. G-3-3

 

 

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a Dollar check drawn on a bank in the United States, or by a Dollar
check mailed to the Holder at its address in the Notes Register, as provided in
the Indenture.

 

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless an Event of Default
occurs with respect to such payments of principal.

 

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.

 

The Holder of this Note shall be treated as the owner hereof for all purposes.

 

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

 

Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.

 



Exh. G-3-4

 

 

This Note is one of a duly authorized issue of Class F-E Seventh Priority
Floating Rate Notes Due 2038*, of the Issuer and the Co-Issuer, issued under an
indenture dated as of August 15, 2019 (the “Indenture”) by and among the Issuer,
the Co-Issuer, Starwood Property Mortgage, L.L.C., as advancing agent,
Wilmington Trust, National Association, as trustee (in such capacity and,
together with any successor trustee permitted under the Indenture, the
“Trustee”), Wells Fargo Bank, National Association, as note administrator (in
such capacity and, together with any successor note administrator permitted
under the Indenture, the “Note Administrator”), and as custodian. Also
authorized under the Indenture are (a) up to U.S.$577,500,000 Class A Senior
Secured Floating Rate Notes Due 2038 (the “Class A Notes”), (b) up to
U.S.$141,625,000 Class A-S Second Priority Secured Floating Rate Notes Due 2038
(the “Class A-S Notes”), (c) up to U.S.$66,000,000 Class B Third Priority
Secured Floating Rate Notes Due 2038 (the “Class B Notes”), (d) up to
U.S.$79,750,000 Class C Fourth Priority Secured Floating Rate Notes Due 2038
(the “Class C Notes”), (e) up to U.S.$59,125,000 Class D Fifth Priority Secured
Floating Rate Notes Due 2038 (the “Class D Notes”), (f) up to U.S.$12,375,000
Class E Sixth Priority Secured Floating Rate Notes Due 2038* (the “Class E
Notes”), (g) up to U.S.$53,625,000 Class F Seventh Priority Floating Rate Notes
Due 2038* (the “Class F Notes”) and (h) up to U.S.$33,000,000 Class G Eighth
Priority Floating Rate Notes Due 2038* (the “Class G Notes” and, together with
the Class A Notes, the Class A-S Notes, the Class B Notes, the Class C Notes,
the Class D Notes, the Class E Notes, the Class E-E Notes, the Class E-X Notes,
the Class F Notes, the Class F-E Notes, the Class F-X Notes, the Class G-E Notes
and the Class G-X Notes, the “Notes”).

 

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s memorandum and
articles of association as part of its issued share capital.

 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

 

Payments of principal of the Class F-E Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

Pursuant to Section 9.1(a) of the Indenture, the Notes may be redeemed by the
Issuer and, as applicable, the Co-Issuer, at the option of and at the direction
of the Collateral Manager, in whole but not in part, at a price equal to the
applicable Redemption Prices on any Payment Date on or after the Payment Date on
which the Aggregate Outstanding Amount of the Offered Notes and the Class E-E
Notes, if applicable, has been reduced to 10% or less of the Aggregate
Outstanding Amount of the Notes on the Closing Date; provided that the funds
available to be used for such redemption will be sufficient to pay the Total
Redemption Price.

 





 



*At any time on or after the Initial MASCOT Note Issuance Date, all or a portion
of (i) the Class E Notes may be exchanged for proportionate interests in the
Class E-E Notes (the “Class E-E Notes”) and the Class E-X Notes (the “Class E-X
Notes”) and vice versa, (ii) the Class F Notes may be exchanged for
proportionate interests in the Class F-E Notes (the “Class F-E Notes”) and the
Class F-X Notes (the “Class F-X Notes”) and vice versa, and (iii) the Class G
Notes may be exchanged for proportionate interests in the Class G-E Notes (the
“Class G-E Notes”) and the Class G-X Notes (the “Class G-X Notes”) and vice
versa; provided that the Class E Notes shall only be exchangeable for
proportionate interests in the Class E-E Notes and the Class E-X Notes if such
Notes at the time of exchange are owned by a wholly-owned subsidiary of Starwood
Property Trust, Inc.

 



Exh. G-3-5

 

 

Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at the
written direction of a Majority of Preferred Shareholders, on the Payment Date
following the occurrence of a Tax Event, if the Tax Materiality Condition is
satisfied, at a price equal to the applicable Redemption Prices; provided that
the funds available to be used for such Tax Redemption will be sufficient to pay
the Total Redemption Price.

 

Pursuant to Section 9.1(c) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at a
price equal to the applicable Redemption Prices, on any Payment Date after the
end of the Non-call Period, at the written direction of a Majority of Preferred
Shareholders; provided, however, that the funds available to be used for such
redemption will be sufficient to pay the Total Redemption Price.

 

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

 

Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of any Determination Date,
the Offered Notes and the Class E-E Notes, if applicable, shall be redeemed from
Interest Proceeds in accordance with the Priority of Payments set forth in the
Indenture, in an amount necessary, and only to the extent necessary, for the
Note Protection Tests to be satisfied.

 

If an Event of Default shall occur and be continuing, the Class F-E Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Offered Notes and the E-E Notes, if applicable, (voting as a separate
Class), or if no Class of Offered Notes is outstanding, a majority by
outstanding principal amount, of the Class F Notes, the Class F-E Notes, the
Class G Notes and the Class G-E Notes, other than with respect to an Event of
Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i) of the Indenture,
by written notice to the Issuer, the Co-Issuer and the Trustee, may rescind and
annul such declaration and its consequences if certain conditions set forth in
the Indenture are satisfied.

 

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

 

The Notes will be issued in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof (plus any residual amount).

 

The principal of each Note, if any, shall be payable on the Stated Maturity
Date, unless the unpaid principal of such Note becomes due and payable at an
earlier date by declaration of acceleration, call for redemption or otherwise.

 

 

Exh. G-3-6

 



 

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

 

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Note Administrator, or any of
their respective affiliates is acting as a fiduciary or financial or investment
adviser for such Holder or beneficial owner; (B) such Holder or beneficial owner
is not relying (for purposes of making any investment decision or otherwise)
upon any written or oral advice, counsel or representations of the Issuer, the
Co-Issuer, the Placement Agents, the Collateral Manager, the Servicer, the Note
Administrator, the Trustee, or any of their respective affiliates, other than
any statements in the final offering memorandum relating to such Notes and any
representations expressly set forth in a written agreement with such party; and
(C) such Holder or beneficial owner has consulted with its own legal,
regulatory, tax, business, investment, financial, accounting and other advisers
to the extent it has deemed necessary, and it has made its own investment
decisions (including decisions regarding the suitability of any transaction
pursuant to the Indenture) based upon its own judgment and upon any advice from
such advisers as it has deemed necessary and not upon any view expressed by the
Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the Note
Administrator, the Trustee, or any of their respective affiliates.

 

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that no part of the funds
being used to pay the purchase price for such Notes constitutes an asset of any
“employee benefit plan” (as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)) subject to the fiduciary
responsibility provisions of Title I of ERISA, a “plan” (as defined in
Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”)) that is subject to Section 4975 of the Code or any other employee
benefit plan which is subject to any federal, state, local or other law that is
substantially similar to Section 406 of ERISA or Section 4975 of the Code, or
any entity whose underlying assets are deemed to include “plan assets” by reason
of any such employee benefit plan’s or plan’s investment in the entity or
otherwise.

 

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

 



Exh. G-3-7

 

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION OF
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, MORATORIUM, LIQUIDATION OR OTHER
SIMILAR PROCEEDINGS UNDER FEDERAL OR STATE BANKRUPTCY LAWS AGAINST THE ISSUER,
THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 



Exh. G-3-8

 

 

 

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.

 

Dated as of August 15, 2019

 



 

 STWD 2019-FL1, LTD., as Issuer         By:   Name:   Title:

 



Exh. G-3-9

 

 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.



 

 WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Authenticating Agent         By:  Name:   Title: 

 



Exh. G-3-10

 



 

ASSIGNMENT FORM

 

For value received    

 

hereby sell, assign and transfer unto

 

  



 

  





Please insert social security or
other identifying number of assignee

 

Please print or type name
and address, including zip code,
of assignee:

 

 

 

 

 

 

 

 

 





the within Note and does hereby irrevocably constitute and appoint
____________________ Attorney to transfer the Note on the books of the Issuer
with full power of substitution in the premises.

 

Date:  Your Signature:         (Sign exactly as your name appears on this Note)

 



Exh. G-3-11

 

 

SCHEDULE A
EXCHANGES IN GLOBAL NOTES

 

This Note shall be issued in the original principal balance of U.S.$[0]4 [0]5 on
the Closing Date. The following exchanges of a part of this [Rule 144A]
[Regulation S] Global Note have been made:

 

Date of Exchange  Amount of
Decrease in
Principal
Amount of this
Global Note  Amount of
Increase in
Principal
Amount of this
Global Note  Principal
Amount of this
Global Note
following such
decrease (or
increase)  Signature of
authorized
officer of Note
Administrator or
securities
Custodian                                          

 

 





4Rule 144A Global Note

 

5Regulation S Global Note.



 

Exh. G-3-12

 



 

 

EXHIBIT G-4

 

FORM OF CLASS F-E SEVENTH PRIORITY FLOATING RATE NOTE DUE 2038

DEFINITIVE NOTE

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) EITHER (a) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (b) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
A QIB OR AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT, OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH QIBS OR
ACCREDITED INVESTORS, AND (2) A QUALIFIED PURCHASER IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS A
NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER
THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS
APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND
INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF
CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION. EACH PURCHASER OF A DEFINITIVE NOTE WILL BE REQUIRED TO
MAKE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE
INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND
EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO
THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER,
THE CO-ISSUER, AS APPLICABLE, THE NOTE ADMINISTRATOR , THE TRUSTEE OR ANY
INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF THIS NOTE WAS IN BREACH, AT THE
TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE INDENTURE, THE
TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF THIS NOTE
VOID AND REQUIRE THAT THIS NOTE BE TRANSFERRED TO A PERSON DESIGNATED BY THE
ISSUER AND THE CO-ISSUER, AS APPLICABLE.

 

Exh. G-4-1

 



 

STWD 2019-FL1, LTD.

 

CLASS F-E SEVENTH PRIORITY

FLOATING RATE NOTE DUE 2038

 

No. IAI - ____      CUSIP No. [78485AK3]   U.S.$[__]  ISIN: [78485AK37]     

 

STWD 2019-FL1, LTD., an exempted company incorporated with limited liability
under the laws of the Cayman Islands (the “Issuer”), for value received, hereby
promises to pay to [_______] or its registered assigns (a) upon presentation and
surrender of this Note (except as otherwise permitted by the Indenture referred
to below), the principal sum of U.S.$[__] on the Payment Date occurring in July
2038 (the “Stated Maturity Date”), to the extent not previously paid, in
accordance with the Indenture referred to below unless the unpaid principal of
this Note becomes due and payable at an earlier date by declaration of
acceleration, call for redemption or otherwise and (b) the Class F-E Interest
Distribution Amount allocable to this Note in accordance with the Indenture
payable initially on September 17, 2019, and thereafter monthly on the 4th
Business Day following the 11th day of each month or, if such day is not a
Business Day, then on the preceding Business Day (each, a “Payment Date”).
Interest on the Class F-E Notes shall accrue at the interest rate for the Class
F-E Notes determined at the time of exchange of Class F Notes for proportionate
interests in the Class F-E Notes and Class F-X Notes and shall be computed on
the basis of the actual number of days in the related Interest Accrual Period
divided by 360. The interest so payable on any Payment Date will, as provided in
the Indenture, be paid to the Person in whose name this Note (or one or more
predecessor Notes) is registered at the close of business on the Record Date for
such interest.

 

The obligations of the Issuer under this Note and the Indenture are limited
recourse obligations of the Issuer payable solely from the Collateral Interests
and other assets pledged by the Issuer as security for the Offered Notes, the
Class E-E Notes and the Class E-X Notes under the Indenture, and in the event
the Collateral Interests and such other assets are insufficient to satisfy such
obligations, any claims of the Holders of the Notes shall be extinguished, all
in accordance with the Indenture.

 

The payment of interest on this Note is pro rata with the payments of the
principal, if any, of, and interest on, the Class F Notes and the Class F-X
Notes. The payment of interest on this Note is senior to the payments of the
principal, if any, of, and interest on, the Class G Notes, the Class G-E Notes,
the Class G-X Notes and the Preferred Shares. Except as set forth in the
Indenture, the payment of principal of this Note is subordinate to the payments
of principal of and interest on the Class A Notes, the Class A-S Notes, the
Class B Notes, the Class C Notes, the Class D Notes and the Class E Notes and no
payments of principal on the Class F-E Notes will be made until the Class A
Notes, the Class A-S Notes, the Class B Notes, the Class C Notes, the Class D
Notes, the Class E Notes, the Class E-E Notes and the Class E-X Notes are paid
in full. The principal of this Note shall be due and payable no later than the
Stated Maturity Date unless the unpaid principal of such Note becomes due and
payable at an earlier date by declaration of acceleration, call for redemption
or otherwise; provided, however, that, except as set forth in the Indenture, the
payment of principal of this Note may only occur after principal on the Class A
Notes, the Class A-S Notes, the Class B Notes, the Class C Notes, the Class D
Notes, the Class E Notes, the Class E-E Notes and the Class E-X Notes has been
paid in full and is subordinated to the payment on each Payment Date of the
principal and interest due and payable on the Class A Notes, the Class A-S
Notes, the Class B Notes, the Class C Notes, the Class D Notes, the Class E
Notes, the Class E-E Notes and the Class E-X Notes and other amounts in
accordance with the Priority of Payments, all in accordance with the Indenture.

 

Exh. G-4-2

 

 



Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a Dollar check drawn on a bank in the United States, or by a Dollar
check mailed to the Holder at its address in the Notes Register, as provided in
the Indenture.

 

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless an Event of Default
occurs with respect to such payments of principal.

 

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.

 

The Holder of this Note shall be treated as the owner hereof for all purposes.

 

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

 

Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.

 



Exh. G-4-3

 

 



This Note is one of a duly authorized issue of Class F-E Seventh Priority
Floating Rate Notes Due 2038*, of the Issuer and the Co-Issuer, issued under an
indenture dated as of August 15, 2019 (the “Indenture”) by and among the Issuer,
the Co-Issuer, Starwood Property Mortgage, L.L.C., as advancing agent,
Wilmington Trust, National Association, as trustee (in such capacity and,
together with any successor trustee permitted under the Indenture, the
“Trustee”), Wells Fargo Bank, National Association, as note administrator (in
such capacity and, together with any successor note administrator permitted
under the Indenture, the “Note Administrator”), and as custodian. Also
authorized under the Indenture are (a) up to U.S.$577,500,000 Class A Senior
Secured Floating Rate Notes Due 2038 (the “Class A Notes”), (b) up to
U.S.$141,625,000 Class A-S Second Priority Secured Floating Rate Notes Due 2038
(the “Class A-S Notes”), (c) up to U.S.$66,000,000 Class B Third Priority
Secured Floating Rate Notes Due 2038 (the “Class B Notes”), (d) up to
U.S.$79,750,000 Class C Fourth Priority Secured Floating Rate Notes Due 2038
(the “Class C Notes”), (e) up to U.S.$59,125,000 Class D Fifth Priority Secured
Floating Rate Notes Due 2038 (the “Class D Notes”), (f) up to U.S.$12,375,000
Class E Sixth Priority Secured Floating Rate Notes Due 2038* (the “Class E
Notes”), (g) up to U.S.$53,625,000 Class F Seventh Priority Floating Rate Notes
Due 2038* (the “Class F Notes”) and (h) up to U.S.$33,000,000 Class G Eighth
Priority Floating Rate Notes Due 2038* (the “Class G Notes” and, together with
the Class A Notes, the Class A-S Notes, the Class B Notes, the Class C Notes,
the Class D Notes, the Class E Notes, the Class E-E Notes, the Class E-X Notes,
the Class F Notes, the Class F-E Notes, the Class F-X Notes, the Class G-E Notes
and the Class G-X Notes, the “Notes”).

 

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s memorandum and
articles of association as part of its issued share capital.

 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

 

Payments of principal of the Class F-E Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

Pursuant to Section 9.1(a) of the Indenture, the Notes may be redeemed by the
Issuer and, as applicable, the Co-Issuer, at the option of and at the direction
of the Collateral Manager, in whole but not in part, at a price equal to the
applicable Redemption Prices on any Payment Date on or after the Payment Date on
which the Aggregate Outstanding Amount of the Offered Notes and the Class E-E
Notes, if applicable, has been reduced to 10% or less of the Aggregate
Outstanding Amount of the Notes on the Closing Date; provided that the funds
available to be used for such redemption will be sufficient to pay the Total
Redemption Price.

 

Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at the
written direction of a Majority of Preferred Shareholders, on the Payment Date
following the occurrence of a Tax Event, if the Tax Materiality Condition is
satisfied, at a price equal to the applicable Redemption Prices; provided that
the funds available to be used for such Tax Redemption will be sufficient to pay
the Total Redemption Price.

 



 



*At any time on or after the Initial MASCOT Note Issuance Date, all or a portion
of (i) the Class E Notes may be exchanged for proportionate interests in the
Class E-E Notes (the “Class E-E Notes”) and the Class E-X Notes (the “Class E-X
Notes”) and vice versa, (ii) the Class F Notes may be exchanged for
proportionate interests in the Class F-E Notes (the “Class F-E Notes”) and the
Class F-X Notes (the “Class F-X Notes”) and vice versa, and (iii) the Class G
Notes may be exchanged for proportionate interests in the Class G-E Notes (the
“Class G-E Notes”) and the Class G-X Notes (the “Class G-X Notes”) and vice
versa; provided that the Class E Notes shall only be exchangeable for
proportionate interests in the Class E-E Notes and the Class E-X Notes if such
Notes at the time of exchange are owned by a wholly-owned subsidiary of Starwood
Property Trust, Inc.

 

Exh. G-4-4

 

 



Pursuant to Section 9.1(c) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at a
price equal to the applicable Redemption Prices, on any Payment Date after the
end of the Non-call Period, at the written direction of a Majority of Preferred
Shareholders; provided, however, that the funds available to be used for such
redemption will be sufficient to pay the Total Redemption Price.

 

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

 

Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of any Determination Date,
the Offered Notes and the Class E-E Notes, if applicable, shall be redeemed from
Interest Proceeds in accordance with the Priority of Payments set forth in the
Indenture, in an amount necessary, and only to the extent necessary, for the
Note Protection Tests to be satisfied.

 

If an Event of Default shall occur and be continuing, the Class F-E Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Offered Notes and the E-E Notes, if applicable, (voting as a separate
Class), or if no Class of Offered Notes is outstanding, a majority by
outstanding principal amount, of the Class F Notes, the Class F-E Notes, the
Class G Notes and the Class G-E Notes, other than with respect to an Event of
Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i) of the Indenture,
by written notice to the Issuer, the Co-Issuer and the Trustee, may rescind and
annul such declaration and its consequences if certain conditions set forth in
the Indenture are satisfied.

 

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

 

The Notes will be issued in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof (plus any residual amount).

 

The principal of each Note, if any, shall be payable on the Stated Maturity
Date, unless the unpaid principal of such Note becomes due and payable at an
earlier date by declaration of acceleration, call for redemption or otherwise.

 

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

 

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 

Exh. G-4-5

 

 



In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Note Administrator, or any of
their respective affiliates is acting as a fiduciary or financial or investment
adviser for such Holder or beneficial owner; (B) such Holder or beneficial owner
is not relying (for purposes of making any investment decision or otherwise)
upon any written or oral advice, counsel or representations of the Issuer, the
Co-Issuer, the Placement Agents, the Collateral Manager, the Servicer, the Note
Administrator, the Trustee, or any of their respective affiliates, other than
any statements in the final offering memorandum relating to such Notes and any
representations expressly set forth in a written agreement with such party; and
(C) such Holder or beneficial owner has consulted with its own legal,
regulatory, tax, business, investment, financial, accounting and other advisers
to the extent it has deemed necessary, and it has made its own investment
decisions (including decisions regarding the suitability of any transaction
pursuant to the Indenture) based upon its own judgment and upon any advice from
such advisers as it has deemed necessary and not upon any view expressed by the
Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the Note
Administrator, the Trustee, or any of their respective affiliates.

 

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that no part of the funds
being used to pay the purchase price for such Notes constitutes an asset of any
“employee benefit plan” (as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)) subject to the fiduciary
responsibility provisions of Title I of ERISA, a “plan” (as defined in
Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”)) that is subject to Section 4975 of the Code or any other employee
benefit plan which is subject to any federal, state, local or other law that is
substantially similar to Section 406 of ERISA or Section 4975 of the Code, or
any entity whose underlying assets are deemed to include “plan assets” by reason
of any such employee benefit plan’s or plan’s investment in the entity or
otherwise.

 

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

Exh. G-4-6

 

 



THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION OF
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, MORATORIUM, LIQUIDATION OR OTHER
SIMILAR PROCEEDINGS UNDER FEDERAL OR STATE BANKRUPTCY LAWS AGAINST THE ISSUER,
THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 



Exh. G-4-7

 

 

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.

 

Dated as of August 15, 2019

 

STWD 2019-FL1, LTD., as Issuer     By:     Name:   Title:

 



Exh. G-4-8

 

 

 CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 



WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Authenticating Agent



    By:     Name:   Title:    

 



Exh. G-4-9

 

 

ASSIGNMENT FORM

 

For value received    



 

hereby sell, assign and transfer unto

 

   

 

 

 





Please insert social security or

other identifying number of assignee



 

Please print or type name

and address, including zip code,

of assignee:

 

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
____________________ Attorney to transfer the Note on the books of the Issuer
with full power of substitution in the premises.

 

Date:  Your Signature:         (Sign exactly as your name appears on this Note)

  

Exh. G-4-10

 



 



EXHIBIT G-5

 

FORM OF CLASS F-X SEVENTH PRIORITY FLOATING RATE NOTE DUE 2038

[REGULATION S] [RULE 144A] GLOBAL NOTE

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) EITHER (a) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (b) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
A QIB OR AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT, OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH QIBS OR
ACCREDITED INVESTORS, AND (2) A QUALIFIED PURCHASER IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS A
NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER
THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS
APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND
INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF
CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION. EACH PURCHASER OF A GLOBAL NOTE WILL BE DEEMED TO HAVE
MADE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE
INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND
EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO
THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER,
THE CO-ISSUER, AS APPLICABLE, THE NOTE ADMINISTRATOR , THE TRUSTEE OR ANY
INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH
GLOBAL NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF SUCH INTEREST IN SUCH GLOBAL NOTE VOID AND REQUIRE THAT SUCH
INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE
CO-ISSUER, AS APPLICABLE.

 

Exh. G-5-1

 

 



ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

 

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE AND IS REGISTERED
IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE MAY NOT BE
EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN THE NAME
OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

 

[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME. IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.]1

 

 



1For Regulation S Global Note.

 



Exh. G-5-2

 



 

STWD 2019-FL1, LTD.

 

CLASS F-X SEVENTH PRIORITY

FLOATING RATE NOTE DUE 2038

No. [Reg. S] [144A] - ____  Up to CUSIP No. [G85429AF8]2 [78485XAL1]3 
U.S.$[53,625,000] ISIN: [USG85429AF82]2 [US78485XAL10]3   

 

STWD 2019-FL1, LTD., an exempted company incorporated with limited liability
under the laws of the Cayman Islands (the “Issuer”), for value received, hereby
promises to pay to CEDE & CO. or its registered assigns the Class F-X Interest
Distribution Amount allocable to this Note in accordance with the Indenture
payable initially on September 17, 2019, and thereafter monthly on the 4th
Business Day following the 11th day of each month or, if such day is not a
Business Day, then on the preceding Business Day (each, a “Payment Date”).
Interest on the Class F-X Notes shall accrue at the interest rate for the Class
F-X Notes determined at the time of exchange of Class F Notes for proportionate
interests in the Class F-E Notes and Class F-X Notes and shall be computed on
the basis of the actual number of days in the related Interest Accrual Period
divided by 360. The interest so payable on any Payment Date will, as provided in
the Indenture, be paid to the Person in whose name this Note (or one or more
predecessor Notes) is registered at the close of business on the Record Date for
such interest.

 

The obligations of the Issuer under this Note and the Indenture are limited
recourse obligations of the Issuer payable solely from the Collateral Interests
and other assets pledged by the Issuer as security for the Offered Notes, the
Class E-E Notes and the Class E-X Notes under the Indenture, and in the event
the Collateral Interests and such other assets are insufficient to satisfy such
obligations, any claims of the Holders of the Notes shall be extinguished, all
in accordance with the Indenture.

 

The payment of interest on this Note is pro rata with the payments of the
interest on the Class F Notes and the Class F-E Notes. The payment of interest
on this Note is senior to the payments of the principal, if any, of, and
interest on, the Class G Notes, the Class G-E Notes, the Class G-X Notes and the
Preferred Shares.

 

Payments in respect of interest and any other amounts due on any Payment Date on
this Note shall be payable by the Trustee or a Paying Agent, subject to any laws
or regulations applicable thereto, by wire transfer in immediately available
funds to a Dollar account maintained by the Holder or its nominee; provided that
the Holder has provided wiring instructions to the Trustee on or before the
related Record Date or, if wire transfer cannot be effected, by a Dollar check
drawn on a bank in the United States, or by a Dollar check mailed to the Holder
at its address in the Notes Register, as provided in the Indenture.

 

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Payment Date
occurring in July 2038 (the “Stated Maturity Date”), unless payment of principal
is improperly withheld or unless an Event of Default occurs with respect to such
payments of principal.

 



 





2For Regulation S Global Note.

 

3For Rule 144A Global Note.



 



Exh. G-5-3

 



 

Notwithstanding the foregoing, the final payment of interest due on this Note
shall be made only upon presentation and surrender of this Note (except as
otherwise provided in the Indenture) at the Corporate Trust Office of the Note
Administrator or at the office of the Paying Agent.

 

The Holder of this Note shall be treated as the owner hereof for all purposes.

 

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

 

Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.

 

This Note is one of a duly authorized issue of Class F-X Seventh Priority
Floating Rate Notes Due 2038*, of the Issuer and the Co-Issuer, issued under an
indenture dated as of August 15, 2019 (the “Indenture”) by and among the Issuer,
the Co-Issuer, Starwood Property Mortgage, L.L.C., as advancing agent,
Wilmington Trust, National Association, as trustee (in such capacity and,
together with any successor trustee permitted under the Indenture, the
“Trustee”), Wells Fargo Bank, National Association, as note administrator (in
such capacity and, together with any successor note administrator permitted
under the Indenture, the “Note Administrator”), and as custodian. Also
authorized under the Indenture are (a) up to U.S.$577,500,000 Class A Senior
Secured Floating Rate Notes Due 2038 (the “Class A Notes”), (b) up to
U.S.$141,625,000 Class A-S Second Priority Secured Floating Rate Notes Due 2038
(the “Class A-S Notes”), (c) up to U.S.$66,000,000 Class B Third Priority
Secured Floating Rate Notes Due 2038 (the “Class B Notes”), (d) up to
U.S.$79,750,000 Class C Fourth Priority Secured Floating Rate Notes Due 2038
(the “Class C Notes”), (e) up to U.S.$59,125,000 Class D Fifth Priority Secured
Floating Rate Notes Due 2038 (the “Class D Notes”), (f) up to U.S.$12,375,000
Class E Sixth Priority Secured Floating Rate Notes Due 2038* (the “Class E
Notes”), (g) up to U.S.$53,625,000 Class F Seventh Priority Floating Rate Notes
Due 2038* (the “Class F Notes”) and (h) up to U.S.$33,000,000 Class G Eighth
Priority Floating Rate Notes Due 2038* (the “Class G Notes” and, together with
the Class A Notes, the Class A-S Notes, the Class B Notes, the Class C Notes,
the Class D Notes, the Class E Notes, the Class E-E Notes, the Class E-X Notes,
the Class F Notes, the Class F-E Notes, the Class F-X Notes, the Class G-E Notes
and the Class G-X Notes, the “Notes”).

 



 







*At any time on or after the Initial MASCOT Note Issuance Date, all or a portion
of (i) the Class E Notes may be exchanged for proportionate interests in the
Class E-E Notes (the “Class E-E Notes”) and the Class E-X Notes (the “Class E-X
Notes”) and vice versa, (ii) the Class F Notes may be exchanged for
proportionate interests in the Class F-E Notes (the “Class F-E Notes”) and the
Class F-X Notes (the “Class F-X Notes”) and vice versa, and (iii) the Class G
Notes may be exchanged for proportionate interests in the Class G-E Notes (the
“Class G-E Notes”) and the Class G-X Notes (the “Class G-X Notes”) and vice
versa; provided that the Class E Notes shall only be exchangeable for
proportionate interests in the Class E-E Notes and the Class E-X Notes if such
Notes at the time of exchange are owned by a wholly-owned subsidiary of Starwood
Property Trust, Inc.

 







Exh. G-5-4

 

 



Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s memorandum and
articles of association as part of its issued share capital.

 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

Pursuant to Section 9.1(a) of the Indenture, the Notes may be redeemed by the
Issuer and, as applicable, the Co-Issuer, at the option of and at the direction
of the Collateral Manager, in whole but not in part, at a price equal to the
applicable Redemption Prices on any Payment Date on or after the Payment Date on
which the Aggregate Outstanding Amount of the Offered Notes and the Class E-E
Notes, if applicable, has been reduced to 10% or less of the Aggregate
Outstanding Amount of the Notes on the Closing Date; provided that the funds
available to be used for such redemption will be sufficient to pay the Total
Redemption Price.

 

Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at the
written direction of a Majority of Preferred Shareholders, on the Payment Date
following the occurrence of a Tax Event, if the Tax Materiality Condition is
satisfied, at a price equal to the applicable Redemption Prices; provided that
the funds available to be used for such Tax Redemption will be sufficient to pay
the Total Redemption Price.

 

Pursuant to Section 9.1(c) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at a
price equal to the applicable Redemption Prices, on any Payment Date after the
end of the Non-call Period, at the written direction of a Majority of Preferred
Shareholders; provided, however, that the funds available to be used for such
redemption will be sufficient to pay the Total Redemption Price.

 

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

 

Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of any Determination Date,
the Offered Notes and the Class E-E Notes, if applicable, shall be redeemed from
Interest Proceeds in accordance with the Priority of Payments set forth in the
Indenture, in an amount necessary, and only to the extent necessary, for the
Note Protection Tests to be satisfied.

 

If an Event of Default shall occur and be continuing, the Class F-X Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

Exh. G-5-5

 

 



At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Offered Notes and the E-E Notes, if applicable, (voting as a separate
Class), or if no Class of Offered Notes is outstanding, a majority by
outstanding principal amount, of the Class F Notes, the Class F-E Notes, the
Class G Notes and the Class G-E Notes, other than with respect to an Event of
Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i) of the Indenture,
by written notice to the Issuer, the Co-Issuer and the Trustee, may rescind and
annul such declaration and its consequences if certain conditions set forth in
the Indenture are satisfied.

 

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

 

The Notes will be issued in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof (plus any residual amount).

 

The principal of each Note, if any, shall be payable on the Stated Maturity
Date, unless the unpaid principal of such Note becomes due and payable at an
earlier date by declaration of acceleration, call for redemption or otherwise.

 

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

 

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Note Administrator, or any of
their respective affiliates is acting as a fiduciary or financial or investment
adviser for such Holder or beneficial owner; (B) such Holder or beneficial owner
is not relying (for purposes of making any investment decision or otherwise)
upon any written or oral advice, counsel or representations of the Issuer, the
Co-Issuer, the Placement Agents, the Collateral Manager, the Servicer, the Note
Administrator, the Trustee, or any of their respective affiliates, other than
any statements in the final offering memorandum relating to such Notes and any
representations expressly set forth in a written agreement with such party; and
(C) such Holder or beneficial owner has consulted with its own legal,
regulatory, tax, business, investment, financial, accounting and other advisers
to the extent it has deemed necessary, and it has made its own investment
decisions (including decisions regarding the suitability of any transaction
pursuant to the Indenture) based upon its own judgment and upon any advice from
such advisers as it has deemed necessary and not upon any view expressed by the
Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the Note
Administrator, the Trustee, or any of their respective affiliates.

 

Exh. G-5-6

 

 



Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that no part of the funds
being used to pay the purchase price for such Notes constitutes an asset of any
“employee benefit plan” (as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)) subject to the fiduciary
responsibility provisions of Title I of ERISA, a “plan” (as defined in
Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”)) that is subject to Section 4975 of the Code or any other employee
benefit plan which is subject to any federal, state, local or other law that is
substantially similar to Section 406 of ERISA or Section 4975 of the Code, or
any entity whose underlying assets are deemed to include “plan assets” by reason
of any such employee benefit plan’s or plan’s investment in the entity or
otherwise.

 

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION OF
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, MORATORIUM, LIQUIDATION OR OTHER
SIMILAR PROCEEDINGS UNDER FEDERAL OR STATE BANKRUPTCY LAWS AGAINST THE ISSUER,
THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

Exh. G-5-7

 



 

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.

 

Dated as of August 15, 2019

 

STWD 2019-FL1, LTD., as Issuer     By:     Name:   Title:

 

Exh. G-5-8

 



 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Authenticating Agent     By:     Name:   Title:  

 

Exh. G-5-9

 



 

ASSIGNMENT FORM

 

For value received    



 

hereby sell, assign and transfer unto

 

   

 

 

 





Please insert social security or

other identifying number of assignee



 

Please print or type name

and address, including zip code,

of assignee:

 

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
____________________ Attorney to transfer the Note on the books of the Issuer
with full power of substitution in the premises.

 

Date:  Your Signature:         (Sign exactly as your name appears on this Note)

 



Exh. G-5-10

 

 

SCHEDULE A

EXCHANGES IN GLOBAL NOTES

 

This Note shall be issued in the original principal balance of U.S.$[0]4 [0]5 on
the Closing Date. The following exchanges of a part of this [Rule 144A]
[Regulation S] Global Note have been made:

 



Date of Exchange  Amount of
Decrease in
Principal
Amount of this
Global Note  Amount of
Increase in
Principal
Amount of this
Global Note  Principal
Amount of this
Global Note
following such
decrease (or
increase)  Signature of
authorized
officer of Note
Administrator or
securities
Custodian                                          

 



 





4Rule 144A Global Note

 

5Regulation S Global Note.







 

Exh. G-5-11

 







 

EXHIBIT G-6

 

FORM OF CLASS F-X SEVENTH PRIORITY FLOATING RATE NOTE DUE 2038
DEFINITIVE NOTE

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) EITHER (a) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (b) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
A QIB OR AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT, OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH QIBS OR
ACCREDITED INVESTORS, AND (2) A QUALIFIED PURCHASER IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS A
NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER
THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS
APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND
INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF
CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION. EACH PURCHASER OF A DEFINITIVE NOTE WILL BE REQUIRED TO
MAKE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE
INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND
EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO
THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER,
THE CO-ISSUER, AS APPLICABLE, THE NOTE ADMINISTRATOR , THE TRUSTEE OR ANY
INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF THIS NOTE WAS IN BREACH, AT THE
TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE INDENTURE, THE
TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF THIS NOTE
VOID AND REQUIRE THAT THIS NOTE BE TRANSFERRED TO A PERSON DESIGNATED BY THE
ISSUER AND THE CO-ISSUER, AS APPLICABLE.

 



Exh. G-6-1

 

 

STWD 2019-FL1, LTD.

 

CLASS F-X SEVENTH PRIORITY
FLOATING RATE NOTE DUE 2038

 

No. IAI - ____    CUSIP No. [78485XAM9]  U.S.$[__] ISIN: [US78485XAM92]   

 

STWD 2019-FL1, LTD., an exempted company incorporated with limited liability
under the laws of the Cayman Islands (the “Issuer”), for value received, hereby
promises to pay to [_______] or its registered assigns the Class F-X Interest
Distribution Amount allocable to this Note in accordance with the Indenture
payable initially on September 17, 2019, and thereafter monthly on the 4th
Business Day following the 11th day of each month or, if such day is not a
Business Day, then on the preceding Business Day (each, a “Payment Date”).
Interest on the Class F-X Notes shall accrue at the interest rate for the Class
F-X Notes determined at the time of exchange of Class F Notes for proportionate
interests in the Class F-E Notes and Class F-X Notes and shall be computed on
the basis of the actual number of days in the related Interest Accrual Period
divided by 360. The interest so payable on any Payment Date will, as provided in
the Indenture, be paid to the Person in whose name this Note (or one or more
predecessor Notes) is registered at the close of business on the Record Date for
such interest.

 

The obligations of the Issuer under this Note and the Indenture are limited
recourse obligations of the Issuer payable solely from the Collateral Interests
and other assets pledged by the Issuer as security for the Offered Notes, the
Class E-E Notes and the Class E-X Notes under the Indenture, and in the event
the Collateral Interests and such other assets are insufficient to satisfy such
obligations, any claims of the Holders of the Notes shall be extinguished, all
in accordance with the Indenture.

 

The payment of interest on this Note is pro rata with the payments of the
principal, if any, of, and interest on the Class F Notes and the Class F-E
Notes. The payment of interest on this Note is senior to the payments of the
principal, if any, of, and interest on, the Class G Notes, the Class G-E Notes,
the Class G-X Notes and the Preferred Shares.

 

Payments in respect interest and any other amounts due on any Payment Date on
this Note shall be payable by the Trustee or a Paying Agent, subject to any laws
or regulations applicable thereto, by wire transfer in immediately available
funds to a Dollar account maintained by the Holder or its nominee; provided that
the Holder has provided wiring instructions to the Trustee on or before the
related Record Date or, if wire transfer cannot be effected, by a Dollar check
drawn on a bank in the United States, or by a Dollar check mailed to the Holder
at its address in the Notes Register, as provided in the Indenture.

 

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Payment Date
occurring in July 2038 (the “Stated Maturity Date”), unless payment of principal
is improperly withheld or unless an Event of Default occurs with respect to such
payments of principal.

 



Exh. G-6-2

 

 

Notwithstanding the foregoing, the final payment of interest due on this Note
shall be made only upon presentation and surrender of this Note (except as
otherwise provided in the Indenture) at the Corporate Trust Office of the Note
Administrator or at the office of the Paying Agent.

 

The Holder of this Note shall be treated as the owner hereof for all purposes.

 

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

 

Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.

 

This Note is one of a duly authorized issue of Class F-X Seventh Priority
Floating Rate Notes Due 2038*, of the Issuer and the Co-Issuer, issued under an
indenture dated as of August 15, 2019 (the “Indenture”) by and among the Issuer,
the Co-Issuer, Starwood Property Mortgage, L.L.C., as advancing agent,
Wilmington Trust, National Association, as trustee (in such capacity and,
together with any successor trustee permitted under the Indenture, the
“Trustee”), Wells Fargo Bank, National Association, as note administrator (in
such capacity and, together with any successor note administrator permitted
under the Indenture, the “Note Administrator”), and as custodian. Also
authorized under the Indenture are (a) up to U.S.$577,500,000 Class A Senior
Secured Floating Rate Notes Due 2038 (the “Class A Notes”), (b) up to
U.S.$141,625,000 Class A-S Second Priority Secured Floating Rate Notes Due 2038
(the “Class A-S Notes”), (c) up to U.S.$66,000,000 Class B Third Priority
Secured Floating Rate Notes Due 2038 (the “Class B Notes”), (d) up to
U.S.$79,750,000 Class C Fourth Priority Secured Floating Rate Notes Due 2038
(the “Class C Notes”), (e) up to U.S.$59,125,000 Class D Fifth Priority Secured
Floating Rate Notes Due 2038 (the “Class D Notes”), (f) up to U.S.$12,375,000
Class E Sixth Priority Secured Floating Rate Notes Due 2038* (the “Class E
Notes”), (g) up to U.S.$53,625,000 Class F Seventh Priority Floating Rate Notes
Due 2038* (the “Class F Notes”) and (h) up to U.S.$33,000,000 Class G Eighth
Priority Floating Rate Notes Due 2038* (the “Class G Notes” and, together with
the Class A Notes, the Class A-S Notes, the Class B Notes, the Class C Notes,
the Class D Notes, the Class E Notes, the Class E-E Notes, the Class E-X Notes,
the Class F Notes, the Class F-E Notes, the Class F-X Notes, the Class G-E Notes
and the Class G-X Notes, the “Notes”).

 

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s memorandum and
articles of association as part of its issued share capital.

 



 





*At any time on or after the Initial MASCOT Note Issuance Date, all or a portion
of (i) the Class E Notes may be exchanged for proportionate interests in the
Class E-E Notes (the “Class E-E Notes”) and the Class E-X Notes (the “Class E-X
Notes”) and vice versa, (ii) the Class F Notes may be exchanged for
proportionate interests in the Class F-E Notes (the “Class F-E Notes”) and the
Class F-X Notes (the “Class F-X Notes”) and vice versa, and (iii) the Class G
Notes may be exchanged for proportionate interests in the Class G-E Notes (the
“Class G-E Notes”) and the Class G-X Notes (the “Class G-X Notes”) and vice
versa; provided that the Class E Notes shall only be exchangeable for
proportionate interests in the Class E-E Notes and the Class E-X Notes if such
Notes at the time of exchange are owned by a wholly-owned subsidiary of Starwood
Property Trust, Inc.

 



Exh. G-6-3

 

 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

Pursuant to Section 9.1(a) of the Indenture, the Notes may be redeemed by the
Issuer and, as applicable, the Co-Issuer, at the option of and at the direction
of the Collateral Manager, in whole but not in part, at a price equal to the
applicable Redemption Prices on any Payment Date on or after the Payment Date on
which the Aggregate Outstanding Amount of the Offered Notes and the Class E-E
Notes, if applicable, has been reduced to 10% or less of the Aggregate
Outstanding Amount of the Notes on the Closing Date; provided that the funds
available to be used for such redemption will be sufficient to pay the Total
Redemption Price.

 

Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at the
written direction of a Majority of Preferred Shareholders, on the Payment Date
following the occurrence of a Tax Event, if the Tax Materiality Condition is
satisfied, at a price equal to the applicable Redemption Prices; provided that
the funds available to be used for such Tax Redemption will be sufficient to pay
the Total Redemption Price.

 

Pursuant to Section 9.1(c) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at a
price equal to the applicable Redemption Prices, on any Payment Date after the
end of the Non-call Period, at the written direction of a Majority of Preferred
Shareholders; provided, however, that the funds available to be used for such
redemption will be sufficient to pay the Total Redemption Price.

 

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

 

Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of any Determination Date,
the Offered Notes and the Class E-E Notes, if applicable, shall be redeemed from
Interest Proceeds in accordance with the Priority of Payments set forth in the
Indenture, in an amount necessary, and only to the extent necessary, for the
Note Protection Tests to be satisfied.

 

If an Event of Default shall occur and be continuing, the Class F-X Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Offered Notes and the E-E Notes, if applicable, (voting as a separate
Class), or if no Class of Offered Notes is outstanding, a majority by
outstanding principal amount, of the Class F Notes, the Class F-E Notes, the
Class G Notes and the Class G-E Notes, other than with respect to an Event of
Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i) of the Indenture,
by written notice to the Issuer, the Co-Issuer and the Trustee, may rescind and
annul such declaration and its consequences if certain conditions set forth in
the Indenture are satisfied.

 



Exh. G-6-4

 

 

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

 

The Notes will be issued in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof (plus any residual amount).

 

The principal of each Note, if any, shall be payable on the Stated Maturity
Date, unless the unpaid principal of such Note becomes due and payable at an
earlier date by declaration of acceleration, call for redemption or otherwise.

 

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

 

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Note Administrator, or any of
their respective affiliates is acting as a fiduciary or financial or investment
adviser for such Holder or beneficial owner; (B) such Holder or beneficial owner
is not relying (for purposes of making any investment decision or otherwise)
upon any written or oral advice, counsel or representations of the Issuer, the
Co-Issuer, the Placement Agents, the Collateral Manager, the Servicer, the Note
Administrator, the Trustee, or any of their respective affiliates, other than
any statements in the final offering memorandum relating to such Notes and any
representations expressly set forth in a written agreement with such party; and
(C) such Holder or beneficial owner has consulted with its own legal,
regulatory, tax, business, investment, financial, accounting and other advisers
to the extent it has deemed necessary, and it has made its own investment
decisions (including decisions regarding the suitability of any transaction
pursuant to the Indenture) based upon its own judgment and upon any advice from
such advisers as it has deemed necessary and not upon any view expressed by the
Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the Note
Administrator, the Trustee, or any of their respective affiliates.

 

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that no part of the funds
being used to pay the purchase price for such Notes constitutes an asset of any
“employee benefit plan” (as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)) subject to the fiduciary
responsibility provisions of Title I of ERISA, a “plan” (as defined in
Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”)) that is subject to Section 4975 of the Code or any other employee
benefit plan which is subject to any federal, state, local or other law that is
substantially similar to Section 406 of ERISA or Section 4975 of the Code, or
any entity whose underlying assets are deemed to include “plan assets” by reason
of any such employee benefit plan’s or plan’s investment in the entity or
otherwise.

 



Exh. G-6-5

 

 

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION OF
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, MORATORIUM, LIQUIDATION OR OTHER
SIMILAR PROCEEDINGS UNDER FEDERAL OR STATE BANKRUPTCY LAWS AGAINST THE ISSUER,
THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 



Exh. G-6-6

 

 

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.

 

Dated as of August 15, 2019

 



 STWD 2019-FL1, LTD., as Issuer          By:   Name:   Title:





 

Exh. G-6-7

 

 



CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 

 WELLS FARGO BANK, NATIONAL ASSOCIATION,  as Authenticating Agent          By:
 Name:  Title:

 



Exh. G-6-8

 

 

ASSIGNMENT FORM

 

For value received    

 

hereby sell, assign and transfer unto

 

  

 



 

Please insert social security or
other identifying number of assignee

 

Please print or type name
and address, including zip code,
of assignee:

 

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
____________________ Attorney to transfer the Note on the books of the Issuer
with full power of substitution in the premises.

  

Date:  Your Signature:          (Sign exactly as your name appears on this Note)



 

Exh. G-6-9

 

 



EXHIBIT H-1

 

FORM OF CLASS G EIGHTH PRIORITY FLOATING RATE NOTE DUE 2038
[REGULATION S] [RULE 144A] GLOBAL NOTE

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) EITHER (a) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (b) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
A QIB OR AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT, OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH QIBS OR
ACCREDITED INVESTORS, AND (2) A QUALIFIED PURCHASER IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS A
NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER
THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS
APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND
INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF
CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION. EACH PURCHASER OF A GLOBAL NOTE WILL BE DEEMED TO HAVE
MADE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE
INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND
EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO
THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER,
THE CO-ISSUER, AS APPLICABLE, THE NOTE ADMINISTRATOR , THE TRUSTEE OR ANY
INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH
GLOBAL NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF SUCH INTEREST IN SUCH GLOBAL NOTE VOID AND REQUIRE THAT SUCH
INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE
CO-ISSUER, AS APPLICABLE.

 



Exh. H-1-1

 

 

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

 

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE AND IS REGISTERED
IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE MAY NOT BE
EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN THE NAME
OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

 

[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME. IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.]1

 



 



1For Regulation S Global Note.

 



Exh. H-1-2

 

 

STWD 2019-FL1, LTD.

 

CLASS G EIGHTH PRIORITY
FLOATING RATE NOTE DUE 2038

 

No. [Reg. S] [144A] - ____  Up to CUSIP No. [G85429AB7]2 [78485XAC1]3 
U.S.$33,000,000 ISIN: [USG85429AB78]2 [US78485XAC11]3   

 

STWD 2019-FL1, LTD., an exempted company incorporated with limited liability
under the laws of the Cayman Islands (the “Issuer”), for value received, hereby
promises to pay to CEDE & CO. or its registered assigns (a) upon presentation
and surrender of this Note (except as otherwise permitted by the Indenture
referred to below), the principal sum of up to U.S.$33,000,000, or such other
principal sum as is equal to the aggregate principal amount of the Class G Notes
identified from time to time on the records of the Note Administrator and
Schedule A hereto as being represented by this [Rule 144A] [Regulation S] Global
Note, on the Payment Date occurring in July 2038 (the “Stated Maturity Date”),
to the extent not previously paid, in accordance with the Indenture referred to
below unless the unpaid principal of this Note becomes due and payable at an
earlier date by declaration of acceleration, call for redemption or otherwise
and (b) the Class G Interest Distribution Amount allocable to this Note in
accordance with the Indenture payable initially on September 17, 2019, and
thereafter monthly on the 4th Business Day following the 11th day of each month
or, if such day is not a Business Day, then on the preceding Business Day (each,
a “Payment Date”). Interest on the Class G Notes shall accrue at the Class G
Rate and shall be computed on the basis of the actual number of days in the
related Interest Accrual Period divided by 360. The interest so payable on any
Payment Date will, as provided in the Indenture, be paid to the Person in whose
name this Note (or one or more predecessor Notes) is registered at the close of
business on the Record Date for such interest.

 

The obligations of the Issuer under this Note and the Indenture are limited
recourse obligations of the Issuer payable solely from the Collateral Interests
and other assets pledged by the Issuer as security for the Offered Notes, the
Class E-E Notes and the Class E-X Notes under the Indenture, and in the event
the Collateral Interests and such other assets are insufficient to satisfy such
obligations, any claims of the Holders of the Notes shall be extinguished, all
in accordance with the Indenture.

 

The payment of principal and interest on this Note is pro rata with the payments
of the principal, if any, of, and interest on, the Class G-E Notes and the Class
G-X Notes. The payment of interest on this Note is senior to the payments of the
principal, if any, of, and interest on, the Preferred Shares. Except as set
forth in the Indenture, the payment of principal of this Note is subordinate to
the payments of principal of and interest on the Class A Notes, the Class A-S
Notes, the Class B Notes, the Class C Notes, the Class D Notes, the Class E
Notes, the Class E-E Notes, the Class E-X Notes, the Class F Notes, the Class
F-E Notes and the Class F-X Notes and no payments of principal on the Class G
Notes will be made until the Class A Notes, the Class A-S Notes, the Class B
Notes, the Class C Notes, the Class D Notes, the Class E Notes, the Class E-E
Notes, the Class E-X Notes, the Class F Notes, the Class F-E Notes and the Class
F-X Notes are paid in full. The principal of this Note shall be due and payable
no later than the Stated Maturity Date unless the unpaid principal of such Note
becomes due and payable at an earlier date by declaration of acceleration, call
for redemption or otherwise; provided, however, that, except as set forth in the
Indenture, the payment of principal of this Note may only occur after principal
on the Class A Notes, the Class A-S Notes, the Class B Notes, the Class C Notes,
the Class D Notes, the Class E Notes, the Class E-E Notes, the Class E-X Notes,
the Class F Notes, the Class F-E Notes and the Class F-X Notes has been paid in
full and is subordinated to the payment on each Payment Date of the principal
and interest due and payable on the Class A Notes, the Class A-S Notes, the
Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class E-E Notes, the Class E-X Notes, the Class F Notes, the Class F-E Notes and
the Class F-X Notes and other amounts in accordance with the Priority of
Payments, all in accordance with the Indenture.

 



 





2For Regulation S Global Note.

 

3For Rule 144A Global Note.

 





Exh. H-1-3

 

 

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a Dollar check drawn on a bank in the United States, or by a Dollar
check mailed to the Holder at its address in the Notes Register, as provided in
the Indenture.

 

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless an Event of Default
occurs with respect to such payments of principal.

 

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.

 

The Holder of this Note shall be treated as the owner hereof for all purposes.

 

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

 

Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.



 





Exh. H-1-4

 

 

This Note is one of a duly authorized issue of Class G Eighth Priority Floating
Rate Notes Due 2038*, of the Issuer and the Co-Issuer (the “Class G Notes”),
limited in aggregate principal amount to U.S.$33,000,000 issued under an
indenture dated as of August 15, 2019 (the “Indenture”) by and among the Issuer,
the Co-Issuer, Starwood Property Mortgage, L.L.C., as advancing agent,
Wilmington Trust, National Association, as trustee (in such capacity and,
together with any successor trustee permitted under the Indenture, the
“Trustee”), Wells Fargo Bank, National Association, as note administrator (in
such capacity and, together with any successor note administrator permitted
under the Indenture, the “Note Administrator”), and as custodian. Also
authorized under the Indenture are (a) up to U.S.$577,500,000 Class A Senior
Secured Floating Rate Notes Due 2038 (the “Class A Notes”), (b) up to
U.S.$141,625,000 Class A-S Second Priority Secured Floating Rate Notes Due 2038
(the “Class A-S Notes”), (c) up to U.S.$66,000,000 Class B Third Priority
Secured Floating Rate Notes Due 2038 (the “Class B Notes”), (d) up to
U.S.$79,750,000 Class C Fourth Priority Secured Floating Rate Notes Due 2038
(the “Class C Notes”), (e) up to U.S.$59,125,000 Class D Fifth Priority Secured
Floating Rate Notes Due 2038 (the “Class D Notes”), (f) up to U.S.$12,375,000
Class E Sixth Priority Secured Floating Rate Notes Due 2038* (the “Class E
Notes”) and (f) up to U.S.$53,625,000 Class F Seventh Priority Floating Rate
Notes Due 2038* (the “Class F Notes” and, together with the Class A Notes, the
Class A-S Notes, the Class B Notes, the Class C Notes, the Class D Notes, the
Class E Notes, the Class E-E Notes, the Class E-X Notes, the Class F-E Notes,
the Class F-X Notes, the Class G Notes, the Class G-E Notes and the Class G-X
Notes, the “Notes”).

 

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s memorandum and
articles of association as part of its issued share capital.

 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

 

Payments of principal of the Class G Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 



 







*At any time on or after the Initial MASCOT Note Issuance Date, all or a portion
of (i) the Class E Notes may be exchanged for proportionate interests in the
Class E-E Notes (the “Class E-E Notes”) and the Class E-X Notes (the “Class E-X
Notes”) and vice versa, (ii) the Class F Notes may be exchanged for
proportionate interests in the Class F-E Notes (the “Class F-E Notes”) and the
Class F-X Notes (the “Class F-X Notes”) and vice versa, and (iii) the Class G
Notes may be exchanged for proportionate interests in the Class G-E Notes (the
“Class G-E Notes”) and the Class G-X Notes (the “Class G-X Notes”) and vice
versa; provided that the Class E Notes shall only be exchangeable for
proportionate interests in the Class E-E Notes and the Class E-X Notes if such
Notes at the time of exchange are owned by a wholly-owned subsidiary of Starwood
Property Trust, Inc.

 



Exh. H-1-5

 

 

Pursuant to Section 9.1(a) of the Indenture, the Notes may be redeemed by the
Issuer and, as applicable, the Co-Issuer, at the option of and at the direction
of the Collateral Manager, in whole but not in part, at a price equal to the
applicable Redemption Prices on any Payment Date on or after the Payment Date on
which the Aggregate Outstanding Amount of the Offered Notes and the Class E-E
Notes, if applicable, has been reduced to 10% or less of the Aggregate
Outstanding Amount of the Notes on the Closing Date; provided that the funds
available to be used for such redemption will be sufficient to pay the Total
Redemption Price.

 

Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at the
written direction of a Majority of Preferred Shareholders, on the Payment Date
following the occurrence of a Tax Event, if the Tax Materiality Condition is
satisfied, at a price equal to the applicable Redemption Prices; provided that
the funds available to be used for such Tax Redemption will be sufficient to pay
the Total Redemption Price.

 

Pursuant to Section 9.1(c) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at a
price equal to the applicable Redemption Prices, on any Payment Date after the
end of the Non-call Period, at the written direction of a Majority of Preferred
Shareholders; provided, however, that the funds available to be used for such
redemption will be sufficient to pay the Total Redemption Price.

 

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

 

Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of any Determination Date,
the Offered Notes and the Class E-E Notes, if applicable, shall be redeemed from
Interest Proceeds in accordance with the Priority of Payments set forth in the
Indenture, in an amount necessary, and only to the extent necessary, for the
Note Protection Tests to be satisfied.

 

If an Event of Default shall occur and be continuing, the Class G Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Offered Notes and the E-E Notes, if applicable, (voting as a separate
Class), or if no Class of Offered Notes is outstanding, a majority by
outstanding principal amount, of the Class F Notes, the Class F-E Notes, the
Class G Notes and the Class G-E Notes, other than with respect to an Event of
Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i) of the Indenture,
by written notice to the Issuer, the Co-Issuer and the Trustee, may rescind and
annul such declaration and its consequences if certain conditions set forth in
the Indenture are satisfied.

 

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

 

The Notes will be issued in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof (plus any residual amount).

 

The principal of each Note, if any, shall be payable on the Stated Maturity
Date, unless the unpaid principal of such Note becomes due and payable at an
earlier date by declaration of acceleration, call for redemption or otherwise.

 



Exh. H-1-6

 

 

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

 

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Note Administrator, or any of
their respective affiliates is acting as a fiduciary or financial or investment
adviser for such Holder or beneficial owner; (B) such Holder or beneficial owner
is not relying (for purposes of making any investment decision or otherwise)
upon any written or oral advice, counsel or representations of the Issuer, the
Co-Issuer, the Placement Agents, the Collateral Manager, the Servicer, the Note
Administrator, the Trustee, or any of their respective affiliates, other than
any statements in the final offering memorandum relating to such Notes and any
representations expressly set forth in a written agreement with such party; and
(C) such Holder or beneficial owner has consulted with its own legal,
regulatory, tax, business, investment, financial, accounting and other advisers
to the extent it has deemed necessary, and it has made its own investment
decisions (including decisions regarding the suitability of any transaction
pursuant to the Indenture) based upon its own judgment and upon any advice from
such advisers as it has deemed necessary and not upon any view expressed by the
Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the Note
Administrator, the Trustee, or any of their respective affiliates.

 

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that no part of the funds
being used to pay the purchase price for such Notes constitutes an asset of any
“employee benefit plan” (as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)) subject to the fiduciary
responsibility provisions of Title I of ERISA, a “plan” (as defined in
Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”)) that is subject to Section 4975 of the Code or any other employee
benefit plan which is subject to any federal, state, local or other law that is
substantially similar to Section 406 of ERISA or Section 4975 of the Code, or
any entity whose underlying assets are deemed to include “plan assets” by reason
of any such employee benefit plan’s or plan’s investment in the entity or
otherwise.

 

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 



Exh. H-1-7

 

 

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION OF
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, MORATORIUM, LIQUIDATION OR OTHER
SIMILAR PROCEEDINGS UNDER FEDERAL OR STATE BANKRUPTCY LAWS AGAINST THE ISSUER,
THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 



Exh. H-1-8

 

 

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.

 

Dated as of August 15, 2019

 



 STWD 2019-FL1, LTD., as Issuer          By:   Name:   Title:

 



Exh. H-1-9

 

 

CERTIFICATE OF AUTHENTICATION

  

This is one of the Notes referred to in the within-mentioned Indenture.

 

 WELLS FARGO BANK, NATIONAL ASSOCIATION,  as Authenticating Agent          By:
 Name:  Title:



 



Exh. H-1-10

 

 

ASSIGNMENT FORM



 

For value received    

 

hereby sell, assign and transfer unto



 

  

 



 

Please insert social security or
other identifying number of assignee

 

Please print or type name
and address, including zip code,
of assignee:

 

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
____________________ Attorney to transfer the Note on the books of the Issuer
with full power of substitution in the premises.

 



Date:  Your Signature:          (Sign exactly as your name appears on this Note)

 



Exh. H-1-11

 

 



SCHEDULE A
EXCHANGES IN GLOBAL NOTES

 

This Note shall be issued in the original principal balance of
U.S.$[33,000,000]4 [0]5 on the Closing Date. The following exchanges of a part
of this [Rule 144A] [Regulation S] Global Note have been made:

 



Date of Exchange 

Amount of
Decrease in
Principal
Amount of this
Global Note

 

Amount of
Increase in
Principal
Amount of this
Global Note

 

Principal
Amount of this
Global Note
following such
decrease (or
increase)

 

Signature of
authorized
officer of Note
Administrator or
securities
Custodian

                                         

 

 





4Rule 144A Global Note

 

5Regulation S Global Note.

 









Exh. H-1-12

 

 

 



EXHIBIT H-2

 

FORM OF CLASS G EIGHTH PRIORITY FLOATING RATE NOTE DUE 2038

DEFINITIVE NOTE

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) EITHER (a) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (b) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
A QIB OR AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT, OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH QIBS OR
ACCREDITED INVESTORS, AND (2) A QUALIFIED PURCHASER IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS A
NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER
THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS
APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND
INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF
CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION. EACH PURCHASER OF A DEFINITIVE NOTE WILL BE REQUIRED TO
MAKE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE
INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND
EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO
THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER,
THE CO-ISSUER, AS APPLICABLE, THE NOTE ADMINISTRATOR , THE TRUSTEE OR ANY
INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF THIS NOTE WAS IN BREACH, AT THE
TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE INDENTURE, THE
TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF THIS NOTE
VOID AND REQUIRE THAT THIS NOTE BE TRANSFERRED TO A PERSON DESIGNATED BY THE
ISSUER AND THE CO-ISSUER, AS APPLICABLE.

 

Exh. H-2-1

 



 

STWD 2019-FL1, LTD.

 

CLASS G EIGHTH PRIORITY

FLOATING RATE NOTE DUE 2038

 

No. IAI - ____   CUSIP No. 78485XAD9 U.S.$[__] ISIN: US78485XAD93  

 

STWD 2019-FL1, LTD., an exempted company incorporated with limited liability
under the laws of the Cayman Islands (the “Issuer”), for value received, hereby
promises to pay to [_______] or its registered assigns (a) upon presentation and
surrender of this Note (except as otherwise permitted by the Indenture referred
to below), the principal sum of U.S.$[__] on the Payment Date occurring in July
2038 (the “Stated Maturity Date”), to the extent not previously paid, in
accordance with the Indenture referred to below unless the unpaid principal of
this Note becomes due and payable at an earlier date by declaration of
acceleration, call for redemption or otherwise and (b) the Class G Interest
Distribution Amount allocable to this Note in accordance with the Indenture
payable initially on September 17, 2019, and thereafter monthly on the 4th
Business Day following the 11th day of each month or, if such day is not a
Business Day, then on the preceding Business Day (each, a “Payment Date”).
Interest on the Class G Notes shall accrue at the Class G Rate and shall be
computed on the basis of the actual number of days in the related Interest
Accrual Period divided by 360. The interest so payable on any Payment Date will,
as provided in the Indenture, be paid to the Person in whose name this Note (or
one or more predecessor Notes) is registered at the close of business on the
Record Date for such interest.

 

The obligations of the Issuer under this Note and the Indenture are limited
recourse obligations of the Issuer payable solely from the Collateral Interests
and other assets pledged by the Issuer as security for the Offered Notes, the
Class E-E Notes and the Class E-X Notes under the Indenture, and in the event
the Collateral Interests and such other assets are insufficient to satisfy such
obligations, any claims of the Holders of the Notes shall be extinguished, all
in accordance with the Indenture.

 

The payment of principal and interest on this Note is pro rata with the payments
of the principal, if any, of, and interest on, the Class G-E Notes and the Class
G-X Notes. The payment of interest on this Note is senior to the payments of the
principal, if any, of, and interest on, the Preferred Shares. Except as set
forth in the Indenture, the payment of principal of this Note is subordinate to
the payments of principal of and interest on the Class A Notes, the Class A-S
Notes, the Class B Notes, the Class C Notes, the Class D Notes, the Class E
Notes, the Class E-E Notes, the Class E-X Notes, the Class F Notes, the Class
F-E Notes and the Class F-X Notes and no payments of principal on the Class G
Notes will be made until the Class A Notes, the Class A-S Notes, the Class B
Notes, the Class C Notes, the Class D Notes, the Class E Notes, the Class E-E
Notes, the Class E-X Notes, the Class F Notes, the Class F-E Notes and the Class
F-X Notes are paid in full. The principal of this Note shall be due and payable
no later than the Stated Maturity Date unless the unpaid principal of such Note
becomes due and payable at an earlier date by declaration of acceleration, call
for redemption or otherwise; provided, however, that, except as set forth in the
Indenture, the payment of principal of this Note may only occur after principal
on the Class A Notes, the Class A-S Notes, the Class B Notes, the Class C Notes,
the Class D Notes, the Class E Notes, the Class E-E Notes, the Class E-X Notes,
the Class F Notes, the Class F-E Notes and the Class F-X Notes has been paid in
full and is subordinated to the payment on each Payment Date of the principal
and interest due and payable on the Class A Notes, the Class A-S Notes, the
Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class E-E Notes, the Class E-X Notes, the Class F Notes, the Class F-E Notes and
the Class F-X Notes and other amounts in accordance with the Priority of
Payments, all in accordance with the Indenture.

 

Exh. H-2-2

 



 

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a Dollar check drawn on a bank in the United States, or by a Dollar
check mailed to the Holder at its address in the Notes Register, as provided in
the Indenture.

 

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless an Event of Default
occurs with respect to such payments of principal.

 

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.

 

The Holder of this Note shall be treated as the owner hereof for all purposes.

 

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

 

Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.

 

This Note is one of a duly authorized issue of Class G Eighth Priority Floating
Rate Notes Due 2038*, of the Issuer and the Co-Issuer (the “Class G Notes”),
limited in aggregate principal amount to U.S.$33,000,000 issued under an
indenture dated as of August 15, 2019 (the “Indenture”) by and among the Issuer,
the Co-Issuer, Starwood Property Mortgage, L.L.C., as advancing agent,
Wilmington Trust, National Association, as trustee (in such capacity and,
together with any successor trustee permitted under the Indenture, the
“Trustee”), Wells Fargo Bank, National Association, as note administrator (in
such capacity and, together with any successor note administrator permitted
under the Indenture, the “Note Administrator”), and as custodian. Also
authorized under the Indenture are (a) up to U.S.$577,500,000 Class A Senior
Secured Floating Rate Notes Due 2038 (the “Class A Notes”), (b) up to
U.S.$141,625,000 Class A-S Second Priority Secured Floating Rate Notes Due 2038
(the “Class A-S Notes”), (c) up to U.S. $66,000,000 Class B Third Priority
Secured Floating Rate Notes Due 2038 (the “Class B Notes”), (d) up to
U.S.$79,750,000 Class C Fourth Priority Secured Floating Rate Notes Due 2038
(the “Class C Notes”), (e) up to U.S.$59,125,000 Class D Fifth Priority Secured
Floating Rate Notes Due 2038 (the “Class D Notes”), (f) up to U.S.$12,375,000
Class E Sixth Priority Secured Floating Rate Notes Due 2038* (the “Class E
Notes”) and (g) up to U.S.$53,625,000 Class F Seventh Priority Floating Rate
Notes Due 2038* (the “Class F Notes” and, together with the Class A Notes, the
Class A-S Notes, the Class B Notes, the Class C Notes, the Class D Notes, the
Class E Notes, the Class E-E Notes, the Class E-X Notes, the Class F-E Notes,
the Class F-X Notes, the Class G Notes, the Class G-E Notes and the Class G-X
Notes, the “Notes”).

 



 





*At any time on or after the Initial MASCOT Note Issuance Date, all or a portion
of (i) the Class E Notes may be exchanged for proportionate interests in the
Class E-E Notes (the “Class E-E Notes”) and the Class E-X Notes (the “Class E-X
Notes”) and vice versa, (ii) the Class F Notes may be exchanged for
proportionate interests in the Class F-E Notes (the “Class F-E Notes”) and the
Class F-X Notes (the “Class F-X Notes”) and vice versa, and (iii) the Class G
Notes may be exchanged for proportionate interests in the Class G-E Notes (the
“Class G-E Notes”) and the Class G-X Notes (the “Class G-X Notes”) and vice
versa; provided that the Class E Notes shall only be exchangeable for
proportionate interests in the Class E-E Notes and the Class E-X Notes if such
Notes at the time of exchange are owned by a wholly-owned subsidiary of Starwood
Property Trust, Inc.





 

Exh. H-2-3

 



 

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s memorandum and
articles of association as part of its issued share capital.

 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

 

Payments of principal of the Class G Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

Pursuant to Section 9.1(a) of the Indenture, the Notes may be redeemed by the
Issuer and, as applicable, the Co-Issuer, at the option of and at the direction
of the Collateral Manager, in whole but not in part, at a price equal to the
applicable Redemption Prices on any Payment Date on or after the Payment Date on
which the Aggregate Outstanding Amount of the Offered Notes and the Class E-E
Notes, if applicable, has been reduced to 10% or less of the Aggregate
Outstanding Amount of the Notes on the Closing Date; provided that the funds
available to be used for such redemption will be sufficient to pay the Total
Redemption Price.

 

Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at the
written direction of a Majority of Preferred Shareholders, on the Payment Date
following the occurrence of a Tax Event, if the Tax Materiality Condition is
satisfied, at a price equal to the applicable Redemption Prices; provided that
the funds available to be used for such Tax Redemption will be sufficient to pay
the Total Redemption Price.

 

Exh. H-2-4

 



 

Pursuant to Section 9.1(c) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at a
price equal to the applicable Redemption Prices, on any Payment Date after the
end of the Non-call Period, at the written direction of a Majority of Preferred
Shareholders; provided, however, that the funds available to be used for such
redemption will be sufficient to pay the Total Redemption Price.

 

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

 

Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of any Determination Date,
the Offered Notes and the Class E-E Notes, if applicable, shall be redeemed from
Interest Proceeds in accordance with the Priority of Payments set forth in the
Indenture, in an amount necessary, and only to the extent necessary, for the
Note Protection Tests to be satisfied.

 

If an Event of Default shall occur and be continuing, the Class G Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Offered Notes and the E-E Notes, if applicable, (voting as a separate
Class), or if no Class of Offered Notes is outstanding, a majority by
outstanding principal amount, of the Class F Notes, the Class F-E Notes, the
Class G Notes and the Class G-E Notes, other than with respect to an Event of
Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i) of the Indenture,
by written notice to the Issuer, the Co-Issuer and the Trustee, may rescind and
annul such declaration and its consequences if certain conditions set forth in
the Indenture are satisfied.

 

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

 

The Notes will be issued in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof (plus any residual amount).

 

The principal of each Note, if any, shall be payable on the Stated Maturity
Date, unless the unpaid principal of such Note becomes due and payable at an
earlier date by declaration of acceleration, call for redemption or otherwise.

 

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

 

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 

Exh. H-2-5

 



 

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Note Administrator, or any of
their respective affiliates is acting as a fiduciary or financial or investment
adviser for such Holder or beneficial owner; (B) such Holder or beneficial owner
is not relying (for purposes of making any investment decision or otherwise)
upon any written or oral advice, counsel or representations of the Issuer, the
Co-Issuer, the Placement Agents, the Collateral Manager, the Servicer, the Note
Administrator, the Trustee, or any of their respective affiliates, other than
any statements in the final offering memorandum relating to such Notes and any
representations expressly set forth in a written agreement with such party; and
(C) such Holder or beneficial owner has consulted with its own legal,
regulatory, tax, business, investment, financial, accounting and other advisers
to the extent it has deemed necessary, and it has made its own investment
decisions (including decisions regarding the suitability of any transaction
pursuant to the Indenture) based upon its own judgment and upon any advice from
such advisers as it has deemed necessary and not upon any view expressed by the
Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the Note
Administrator, the Trustee, or any of their respective affiliates.

 

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that no part of the funds
being used to pay the purchase price for such Notes constitutes an asset of any
“employee benefit plan” (as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)) subject to the fiduciary
responsibility provisions of Title I of ERISA, a “plan” (as defined in
Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”)) that is subject to Section 4975 of the Code or any other employee
benefit plan which is subject to any federal, state, local or other law that is
substantially similar to Section 406 of ERISA or Section 4975 of the Code, or
any entity whose underlying assets are deemed to include “plan assets” by reason
of any such employee benefit plan’s or plan’s investment in the entity or
otherwise.

 

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

Exh. H-2-6

 



 

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION OF
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, MORATORIUM, LIQUIDATION OR OTHER
SIMILAR PROCEEDINGS UNDER FEDERAL OR STATE BANKRUPTCY LAWS AGAINST THE ISSUER,
THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

Exh. H-2-7

 



 

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.

 

Dated as of August 15, 2019

 



 STWD 2019-FL1, LTD., as Issuer          By:   Name:   Title:

 

Exh. H-2-8

 



 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 



 WELLS FARGO BANK, NATIONAL ASSOCIATION,  as Authenticating Agent          By:
 Name:  Title:

 



Exh. H-2-9

 



 

ASSIGNMENT FORM

 

For value received    

 

hereby sell, assign and transfer unto



 

  

 



 

Please insert social security or
other identifying number of assignee

 

Please print or type name
and address, including zip code,
of assignee:

 

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
____________________ Attorney to transfer the Note on the books of the Issuer
with full power of substitution in the premises.

 



Date:  Your Signature:          (Sign exactly as your name appears on this Note)

 



Exh. H-2-10

 



 

EXHIBIT H-3

 

FORM OF CLASS G-E EIGHTH PRIORITY FLOATING RATE NOTE DUE 2038
[REGULATION S] [RULE 144A] GLOBAL NOTE

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) EITHER (a) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (b) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
A QIB OR AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT, OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH QIBS OR
ACCREDITED INVESTORS, AND (2) A QUALIFIED PURCHASER IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS A
NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER
THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS
APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND
INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF
CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION. EACH PURCHASER OF A GLOBAL NOTE WILL BE DEEMED TO HAVE
MADE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE
INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND
EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO
THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER,
THE CO-ISSUER, AS APPLICABLE, THE NOTE ADMINISTRATOR , THE TRUSTEE OR ANY
INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH
GLOBAL NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF SUCH INTEREST IN SUCH GLOBAL NOTE VOID AND REQUIRE THAT SUCH
INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE
CO-ISSUER, AS APPLICABLE.

 

Exh. H-3-1

 



 

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

 

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE AND IS REGISTERED
IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE MAY NOT BE
EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN THE NAME
OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

 

[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME. IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.]1

 



 





1For Regulation S Global Note.

 

Exh. H-3-2

 



 

STWD 2019-FL1, LTD.

 

CLASS G-E EIGHTH PRIORITY
FLOATING RATE NOTE DUE 2038

 

No. [Reg. S] [144A] - ____  Up to CUSIP No. [G85429AG6]2 [78485XAN7]3 
U.S.$[33,000,000] ISIN: [USG85429AG65]2 [US78485XAN75]3   

 

STWD 2019-FL1, LTD., an exempted company incorporated with limited liability
under the laws of the Cayman Islands (the “Issuer”), for value received, hereby
promises to pay to CEDE & CO. or its registered assigns (a) upon presentation
and surrender of this Note (except as otherwise permitted by the Indenture
referred to below), the principal sum of up to U.S.$[33,000,000], or such other
principal sum as is equal to the aggregate principal amount of the Class G-E
Notes identified from time to time on the records of the Note Administrator and
Schedule A hereto as being represented by this [Rule 144A] [Regulation S] Global
Note, on the Payment Date occurring in July 2038 (the “Stated Maturity Date”),
to the extent not previously paid, in accordance with the Indenture referred to
below unless the unpaid principal of this Note becomes due and payable at an
earlier date by declaration of acceleration, call for redemption or otherwise
and (b) the Class G-E Interest Distribution Amount allocable to this Note in
accordance with the Indenture payable initially on September 17, 2019, and
thereafter monthly on the 4th Business Day following the 11th day of each month
or, if such day is not a Business Day, then on the preceding Business Day (each,
a “Payment Date”). Interest on the Class G-E Notes shall accrue at the interest
rate for the Class G-E Notes determined at the time of exchange of Class G Notes
for proportionate interests in the Class G-E Notes and Class G-X Notes and shall
be computed on the basis of the actual number of days in the related Interest
Accrual Period divided by 360. The interest so payable on any Payment Date will,
as provided in the Indenture, be paid to the Person in whose name this Note (or
one or more predecessor Notes) is registered at the close of business on the
Record Date for such interest.

 

The obligations of the Issuer under this Note and the Indenture are limited
recourse obligations of the Issuer payable solely from the Collateral Interests
and other assets pledged by the Issuer as security for the Offered Notes, the
Class E-E Notes and the Class E-X Notes under the Indenture, and in the event
the Collateral Interests and such other assets are insufficient to satisfy such
obligations, any claims of the Holders of the Notes shall be extinguished, all
in accordance with the Indenture.

 

The payment of principal and interest on this Note is pro rata with the payments
of the principal, if any, of, and interest on, the Class G Notes and the Class
G-X Notes. The payment of interest on this Note is senior to the payments of the
principal, if any, of, and interest on, the Preferred Shares. Except as set
forth in the Indenture, the payment of principal of this Note is subordinate to
the payments of principal of and interest on the Class A Notes, the Class A-S
Notes, the Class B Notes, the Class C Notes, the Class D Notes, the Class E
Notes, the Class E-E Notes, the Class E-X Notes, the Class F Notes, the Class
F-E Notes and the Class F-X Notes and no payments of principal on the Class G-E
Notes will be made until the Class A Notes, the Class A-S Notes, the Class B
Notes, the Class C Notes, the Class D Notes, the Class E Notes, the Class E-E
Notes, the Class E-X Notes, the Class F Notes, the Class F-E Notes and the Class
F-X Notes are paid in full. The principal of this Note shall be due and payable
no later than the Stated Maturity Date unless the unpaid principal of such Note
becomes due and payable at an earlier date by declaration of acceleration, call
for redemption or otherwise; provided, however, that, except as set forth in the
Indenture, the payment of principal of this Note may only occur after principal
on the Class A Notes, the Class A-S Notes, the Class B Notes, the Class C Notes,
the Class D Notes, the Class E Notes, the Class E-E Notes, the Class E-X Notes,
the Class F Notes, the Class F-E Notes and the Class F-X Notes has been paid in
full and is subordinated to the payment on each Payment Date of the principal
and interest due and payable on the Class A Notes, the Class A-S Notes, the
Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class E-E Notes, the Class E-X Notes, the Class F Notes, the Class F-E Notes and
the Class F-X Notes and other amounts in accordance with the Priority of
Payments, all in accordance with the Indenture.

 



 





2For Regulation S Global Note.

 

3For Rule 144A Global Note.



 

Exh. H-3-3

 



 

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a Dollar check drawn on a bank in the United States, or by a Dollar
check mailed to the Holder at its address in the Notes Register, as provided in
the Indenture.

 

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless an Event of Default
occurs with respect to such payments of principal.

 

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.

 

The Holder of this Note shall be treated as the owner hereof for all purposes.

 

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

 

Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.

 

This Note is one of a duly authorized issue of Class G-E Eighth Priority
Floating Rate Notes Due 2038*, of the Issuer and the Co-Issuer, issued under an
indenture dated as of August 15, 2019 (the “Indenture”) by and among the Issuer,
the Co-Issuer, Starwood Property Mortgage, L.L.C., as advancing agent,
Wilmington Trust, National Association, as trustee (in such capacity and,
together with any successor trustee permitted under the Indenture, the
“Trustee”), Wells Fargo Bank, National Association, as note administrator (in
such capacity and, together with any successor note administrator permitted
under the Indenture, the “Note Administrator”), and as custodian. Also
authorized under the Indenture are (a) up to U.S.$577,500,000 Class A Senior
Secured Floating Rate Notes Due 2038 (the “Class A Notes”), (b) up to
U.S.$141,625,000 Class A-S Second Priority Secured Floating Rate Notes Due 2038
(the “Class A-S Notes”), (c) up to U.S.$66,000,000 Class B Third Priority
Secured Floating Rate Notes Due 2038 (the “Class B Notes”), (d) up to
U.S.$79,750,000 Class C Fourth Priority Secured Floating Rate Notes Due 2038
(the “Class C Notes”), (e) up to U.S.$59,125,000 Class D Fifth Priority Secured
Floating Rate Notes Due 2038 (the “Class D Notes”), (f) up to U.S.$12,375,000
Class E Sixth Priority Secured Floating Rate Notes Due 2038* (the “Class E
Notes”), (g) up to U.S.$53,625,000 Class F Seventh Priority Floating Rate Notes
Due 2038* (the “Class F Notes”) and (h) up to U.S.$33,000,000 Class G Eighth
Priority Floating Rate Notes Due 2038* (the “Class G Notes” and, together with
the Class A Notes, the Class A-S Notes, the Class B Notes, the Class C Notes,
the Class D Notes, the Class E Notes, the Class E-E Notes, the Class E-X Notes,
the Class F Notes, the Class F-E Notes, the Class F-X Notes, the Class G-E Notes
and the Class G-X Notes, the “Notes”).

 

 



*At any time on or after the Initial MASCOT Note Issuance Date, all or a portion
of (i) the Class E Notes may be exchanged for proportionate interests in the
Class E-E Notes (the “Class E-E Notes”) and the Class E-X Notes (the “Class E-X
Notes”) and vice versa, (ii) the Class F Notes may be exchanged for
proportionate interests in the Class F-E Notes (the “Class F-E Notes”) and the
Class F-X Notes (the “Class F-X Notes”) and vice versa, and (iii) the Class G
Notes may be exchanged for proportionate interests in the Class G-E Notes (the
“Class G-E Notes”) and the Class G-X Notes (the “Class G-X Notes”) and vice
versa; provided that the Class E Notes shall only be exchangeable for
proportionate interests in the Class E-E Notes and the Class E-X Notes if such
Notes at the time of exchange are owned by a wholly-owned subsidiary of Starwood
Property Trust, Inc.

 

Exh. H-3-4

 



 

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s memorandum and
articles of association as part of its issued share capital.

 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

 

Payments of principal of the Class G-E Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

Pursuant to Section 9.1(a) of the Indenture, the Notes may be redeemed by the
Issuer and, as applicable, the Co-Issuer, at the option of and at the direction
of the Collateral Manager, in whole but not in part, at a price equal to the
applicable Redemption Prices on any Payment Date on or after the Payment Date on
which the Aggregate Outstanding Amount of the Offered Notes and the Class E-E
Notes, if applicable, has been reduced to 10% or less of the Aggregate
Outstanding Amount of the Notes on the Closing Date; provided that the funds
available to be used for such redemption will be sufficient to pay the Total
Redemption Price.

 

Exh. H-3-5

 





 

Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at the
written direction of a Majority of Preferred Shareholders, on the Payment Date
following the occurrence of a Tax Event, if the Tax Materiality Condition is
satisfied, at a price equal to the applicable Redemption Prices; provided that
the funds available to be used for such Tax Redemption will be sufficient to pay
the Total Redemption Price.

 



Pursuant to Section 9.1(c) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at a
price equal to the applicable Redemption Prices, on any Payment Date after the
end of the Non-call Period, at the written direction of a Majority of Preferred
Shareholders; provided, however, that the funds available to be used for such
redemption will be sufficient to pay the Total Redemption Price.

 

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

 

Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of any Determination Date,
the Offered Notes and the Class E-E Notes, if applicable, shall be redeemed from
Interest Proceeds in accordance with the Priority of Payments set forth in the
Indenture, in an amount necessary, and only to the extent necessary, for the
Note Protection Tests to be satisfied.

 

If an Event of Default shall occur and be continuing, the Class G-E Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Offered Notes and the E-E Notes, if applicable, (voting as a separate
Class), or if no Class of Offered Notes is outstanding, a majority by
outstanding principal amount, of the Class F Notes, the Class F-E Notes, the
Class G Notes and the Class G-E Notes, other than with respect to an Event of
Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i) of the Indenture,
by written notice to the Issuer, the Co-Issuer and the Trustee, may rescind and
annul such declaration and its consequences if certain conditions set forth in
the Indenture are satisfied.

 

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

 

The Notes will be issued in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof (plus any residual amount).

 

The principal of each Note, if any, shall be payable on the Stated Maturity
Date, unless the unpaid principal of such Note becomes due and payable at an
earlier date by declaration of acceleration, call for redemption or otherwise.

 

Exh. H-3-6

 



 

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

 

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Note Administrator, or any of
their respective affiliates is acting as a fiduciary or financial or investment
adviser for such Holder or beneficial owner; (B) such Holder or beneficial owner
is not relying (for purposes of making any investment decision or otherwise)
upon any written or oral advice, counsel or representations of the Issuer, the
Co-Issuer, the Placement Agents, the Collateral Manager, the Servicer, the Note
Administrator, the Trustee, or any of their respective affiliates, other than
any statements in the final offering memorandum relating to such Notes and any
representations expressly set forth in a written agreement with such party; and
(C) such Holder or beneficial owner has consulted with its own legal,
regulatory, tax, business, investment, financial, accounting and other advisers
to the extent it has deemed necessary, and it has made its own investment
decisions (including decisions regarding the suitability of any transaction
pursuant to the Indenture) based upon its own judgment and upon any advice from
such advisers as it has deemed necessary and not upon any view expressed by the
Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the Note
Administrator, the Trustee, or any of their respective affiliates.

 

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that no part of the funds
being used to pay the purchase price for such Notes constitutes an asset of any
“employee benefit plan” (as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)) subject to the fiduciary
responsibility provisions of Title I of ERISA, a “plan” (as defined in
Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”)) that is subject to Section 4975 of the Code or any other employee
benefit plan which is subject to any federal, state, local or other law that is
substantially similar to Section 406 of ERISA or Section 4975 of the Code, or
any entity whose underlying assets are deemed to include “plan assets” by reason
of any such employee benefit plan’s or plan’s investment in the entity or
otherwise.

 

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

 

Exh. H-3-7

 



 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION OF
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, MORATORIUM, LIQUIDATION OR OTHER
SIMILAR PROCEEDINGS UNDER FEDERAL OR STATE BANKRUPTCY LAWS AGAINST THE ISSUER,
THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

Exh. H-3-8

 



 

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.

 

Dated as of August 15, 2019





 STWD 2019-FL1, LTD., as Issuer          By:   Name:   Title:

 

Exh. H-3-9

 



 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 



 WELLS FARGO BANK, NATIONAL ASSOCIATION,  as Authenticating Agent          By:
 Name:  Title:

 

Exh. H-3-10

 



 

ASSIGNMENT FORM

 

For value received    

 

hereby sell, assign and transfer unto



 

  

 



 

Please insert social security or
other identifying number of assignee

 

Please print or type name
and address, including zip code,
of assignee:

 

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
____________________ Attorney to transfer the Note on the books of the Issuer
with full power of substitution in the premises.

 

Date:  Your Signature:          (Sign exactly as your name appears on this Note)

 



Exh. H-3-11

 

 

SCHEDULE A

EXCHANGES IN GLOBAL NOTES

 

This Note shall be issued in the original principal balance of U.S.$[0]4 [0]5 on
the Closing Date. The following exchanges of a part of this [Rule 144A]
[Regulation S] Global Note have been made:

 



Date of Exchange  Amount of
Decrease in
Principal
Amount of this
Global Note  Amount of
Increase in
Principal
Amount of this
Global Note  Principal
Amount of this
Global Note
following such
decrease (or
increase)  Signature of
authorized
officer of Note
Administrator or
securities
Custodian                                          

 





 





4Rule 144A Global Note

 

5Regulation S Global Note.

 





Exh. H-3-12

 

 

 



EXHIBIT H-4

 

FORM OF CLASS G-E EIGHTH PRIORITY FLOATING RATE NOTE DUE 2038
DEFINITIVE NOTE

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) EITHER (a) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (b) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
A QIB OR AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT, OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH QIBS OR
ACCREDITED INVESTORS, AND (2) A QUALIFIED PURCHASER IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS A
NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER
THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS
APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND
INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF
CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION. EACH PURCHASER OF A DEFINITIVE NOTE WILL BE REQUIRED TO
MAKE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE
INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND
EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO
THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER,
THE CO-ISSUER, AS APPLICABLE, THE NOTE ADMINISTRATOR , THE TRUSTEE OR ANY
INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF THIS NOTE WAS IN BREACH, AT THE
TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE INDENTURE, THE
TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF THIS NOTE
VOID AND REQUIRE THAT THIS NOTE BE TRANSFERRED TO A PERSON DESIGNATED BY THE
ISSUER AND THE CO-ISSUER, AS APPLICABLE.

 



Exh. H-4-1 

 

  

STWD 2019-FL1, LTD.

 

CLASS G-E EIGHTH PRIORITY
FLOATING RATE NOTE DUE 2038

 



No. IAI - ____   CUSIP No. [78485XAP2] U.S.$[__] ISIN:  [US78485XAP24]  



 

STWD 2019-FL1, LTD., an exempted company incorporated with limited liability
under the laws of the Cayman Islands (the “Issuer”), for value received, hereby
promises to pay to [_______] or its registered assigns (a) upon presentation and
surrender of this Note (except as otherwise permitted by the Indenture referred
to below), the principal sum of U.S.$[__] on the Payment Date occurring in July
2038 (the “Stated Maturity Date”), to the extent not previously paid, in
accordance with the Indenture referred to below unless the unpaid principal of
this Note becomes due and payable at an earlier date by declaration of
acceleration, call for redemption or otherwise and (b) the Class G-E Interest
Distribution Amount allocable to this Note in accordance with the Indenture
payable initially on September 17, 2019, and thereafter monthly on the 4th
Business Day following the 11th day of each month or, if such day is not a
Business Day, then on the preceding Business Day (each, a “Payment Date”).
Interest on the Class G-E Notes shall accrue at the interest rate for the Class
G-E Notes determined at the time of exchange of Class G Notes for the Class G-E
Notes and Class G-X Notes and shall be computed on the basis of the actual
number of days in the related Interest Accrual Period divided by 360. The
interest so payable on any Payment Date will, as provided in the Indenture, be
paid to the Person in whose name this Note (or one or more predecessor Notes) is
registered at the close of business on the Record Date for such interest.

 

The obligations of the Issuer under this Note and the Indenture are limited
recourse obligations of the Issuer payable solely from the Collateral Interests
and other assets pledged by the Issuer as security for the Offered Notes, the
Class E-E Notes and the Class E-X Notes under the Indenture, and in the event
the Collateral Interests and such other assets are insufficient to satisfy such
obligations, any claims of the Holders of the Notes shall be extinguished, all
in accordance with the Indenture.

 

The payment of principal and interest on this Note is pro rata with the payments
of the principal, if any, of, and interest on, the Class G Notes and the Class
G-X Notes. The payment of interest on this Note is senior to the payments of the
principal, if any, of, and interest on, the Preferred Shares. Except as set
forth in the Indenture, the payment of principal of this Note is subordinate to
the payments of principal of and interest on the Class A Notes, the Class A-S
Notes, the Class B Notes, the Class C Notes, the Class D Notes, the Class E
Notes, the Class E-E Notes, the Class E-X Notes, the Class F Notes, the Class
F-E Notes and the Class F-X Notes and no payments of principal on the Class G-E
Notes will be made until the Class A Notes, the Class A-S Notes, the Class B
Notes, the Class C Notes, the Class D Notes, the Class E Notes, the Class E-E
Notes, the Class E-X Notes, the Class F Notes, the Class F-E Notes and the Class
F-X Notes are paid in full. The principal of this Note shall be due and payable
no later than the Stated Maturity Date unless the unpaid principal of such Note
becomes due and payable at an earlier date by declaration of acceleration, call
for redemption or otherwise; provided, however, that, except as set forth in the
Indenture, the payment of principal of this Note may only occur after principal
on the Class A Notes, the Class A-S Notes, the Class B Notes, the Class C Notes,
the Class D Notes, the Class E Notes, the Class E-E Notes, the Class E-X Notes,
the Class F Notes, the Class F-E Notes and the Class F-X Notes has been paid in
full and is subordinated to the payment on each Payment Date of the principal
and interest due and payable on the Class A Notes, the Class A-S Notes, the
Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class E-E Notes, the Class E-X Notes, the Class F Notes, the Class F-E Notes and
the Class F-X Notes and other amounts in accordance with the Priority of
Payments, all in accordance with the Indenture.

 



Exh. H-4-2 

 

 

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a Dollar check drawn on a bank in the United States, or by a Dollar
check mailed to the Holder at its address in the Notes Register, as provided in
the Indenture.

 

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless an Event of Default
occurs with respect to such payments of principal.

 

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.

 

The Holder of this Note shall be treated as the owner hereof for all purposes.

 

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

 

Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.

 

This Note is one of a duly authorized issue of Class G-E Eighth Priority
Floating Rate Notes Due 2038*, of the Issuer and the Co-Issuer, issued under an
indenture dated as of August 15, 2019 (the “Indenture”) by and among the Issuer,
the Co-Issuer, Starwood Property Mortgage, L.L.C., as advancing agent,
Wilmington Trust, National Association, as trustee (in such capacity and,
together with any successor trustee permitted under the Indenture, the
“Trustee”), Wells Fargo Bank, National Association, as note administrator (in
such capacity and, together with any successor note administrator permitted
under the Indenture, the “Note Administrator”), and as custodian. Also
authorized under the Indenture are (a) up to U.S.$577,500,000 Class A Senior
Secured Floating Rate Notes Due 2038 (the “Class A Notes”), (b) up to
U.S.$141,625,000 Class A-S Second Priority Secured Floating Rate Notes Due 2038
(the “Class A-S Notes”), (c) up to U.S.$66,000,000 Class B Third Priority
Secured Floating Rate Notes Due 2038 (the “Class B Notes”), (d) up to
U.S.$79,750,000 Class C Fourth Priority Secured Floating Rate Notes Due 2038
(the “Class C Notes”), (e) up to U.S.$59,125,000 Class D Fifth Priority Secured
Floating Rate Notes Due 2038 (the “Class D Notes”), (f) up to U.S.$12,375,000
Class E Sixth Priority Secured Floating Rate Notes Due 2038* (the “Class E
Notes”), (g) up to U.S.$53,625,000 Class F Seventh Priority Floating Rate Notes
Due 2038* (the “Class F Notes”) and (h) up to U.S.$33,000,000 Class G Eighth
Priority Floating Rate Notes Due 2038* (the “Class G Notes” and, together with
the Class A Notes, the Class A-S Notes, the Class B Notes, the Class C Notes,
the Class D Notes, the Class E Notes, the Class E-E Notes, the Class E-X Notes,
the Class F Notes, the Class F-E Notes, the Class F-X Notes, the Class G-E Notes
and the Class G-X Notes, the “Notes”).

 

 



*At any time on or after the Initial MASCOT Note Issuance Date, all or a portion
of (i) the Class E Notes may be exchanged for proportionate interests in the
Class E-E Notes (the “Class E-E Notes”) and the Class E-X Notes (the “Class E-X
Notes”) and vice versa, (ii) the Class F Notes may be exchanged for
proportionate interests in the Class F-E Notes (the “Class F-E Notes”) and the
Class F-X Notes (the “Class F-X Notes”) and vice versa, and (iii) the Class G
Notes may be exchanged for proportionate interests in the Class G-E Notes (the
“Class G-E Notes”) and the Class G-X Notes (the “Class G-X Notes”) and vice
versa; provided that the Class E Notes shall only be exchangeable for
proportionate interests in the Class E-E Notes and the Class E-X Notes if such
Notes at the time of exchange are owned by a wholly-owned subsidiary of Starwood
Property Trust, Inc.

 



Exh. H-4-3 

 

 

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s memorandum and
articles of association as part of its issued share capital.

 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

 

Payments of principal of the Class G-E Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

Pursuant to Section 9.1(a) of the Indenture, the Notes may be redeemed by the
Issuer and, as applicable, the Co-Issuer, at the option of and at the direction
of the Collateral Manager, in whole but not in part, at a price equal to the
applicable Redemption Prices on any Payment Date on or after the Payment Date on
which the Aggregate Outstanding Amount of the Offered Notes and the Class E-E
Notes, if applicable, has been reduced to 10% or less of the Aggregate
Outstanding Amount of the Notes on the Closing Date; provided that the funds
available to be used for such redemption will be sufficient to pay the Total
Redemption Price.

 

Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at the
written direction of a Majority of Preferred Shareholders, on the Payment Date
following the occurrence of a Tax Event, if the Tax Materiality Condition is
satisfied, at a price equal to the applicable Redemption Prices; provided that
the funds available to be used for such Tax Redemption will be sufficient to pay
the Total Redemption Price.

 



Exh. H-4-4 

 

 

Pursuant to Section 9.1(c) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at a
price equal to the applicable Redemption Prices, on any Payment Date after the
end of the Non-call Period, at the written direction of a Majority of Preferred
Shareholders; provided, however, that the funds available to be used for such
redemption will be sufficient to pay the Total Redemption Price.

 

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

 

Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of any Determination Date,
the Offered Notes and the Class E-E Notes, if applicable, shall be redeemed from
Interest Proceeds in accordance with the Priority of Payments set forth in the
Indenture, in an amount necessary, and only to the extent necessary, for the
Note Protection Tests to be satisfied.

 

If an Event of Default shall occur and be continuing, the Class G-E Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Offered Notes and the E-E Notes, if applicable, (voting as a separate
Class), or if no Class of Offered Notes is outstanding, a majority by
outstanding principal amount, of the Class F Notes, the Class F-E Notes, the
Class G Notes and the Class G-E Notes, other than with respect to an Event of
Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i) of the Indenture,
by written notice to the Issuer, the Co-Issuer and the Trustee, may rescind and
annul such declaration and its consequences if certain conditions set forth in
the Indenture are satisfied.

 

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

 

The Notes will be issued in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof (plus any residual amount).

 

The principal of each Note, if any, shall be payable on the Stated Maturity
Date, unless the unpaid principal of such Note becomes due and payable at an
earlier date by declaration of acceleration, call for redemption or otherwise.

 

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

 

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 



Exh. H-4-5 

 

 

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Note Administrator, or any of
their respective affiliates is acting as a fiduciary or financial or investment
adviser for such Holder or beneficial owner; (B) such Holder or beneficial owner
is not relying (for purposes of making any investment decision or otherwise)
upon any written or oral advice, counsel or representations of the Issuer, the
Co-Issuer, the Placement Agents, the Collateral Manager, the Servicer, the Note
Administrator, the Trustee, or any of their respective affiliates, other than
any statements in the final offering memorandum relating to such Notes and any
representations expressly set forth in a written agreement with such party; and
(C) such Holder or beneficial owner has consulted with its own legal,
regulatory, tax, business, investment, financial, accounting and other advisers
to the extent it has deemed necessary, and it has made its own investment
decisions (including decisions regarding the suitability of any transaction
pursuant to the Indenture) based upon its own judgment and upon any advice from
such advisers as it has deemed necessary and not upon any view expressed by the
Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the Note
Administrator, the Trustee, or any of their respective affiliates.

 

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that no part of the funds
being used to pay the purchase price for such Notes constitutes an asset of any
“employee benefit plan” (as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)) subject to the fiduciary
responsibility provisions of Title I of ERISA, a “plan” (as defined in
Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”)) that is subject to Section 4975 of the Code or any other employee
benefit plan which is subject to any federal, state, local or other law that is
substantially similar to Section 406 of ERISA or Section 4975 of the Code, or
any entity whose underlying assets are deemed to include “plan assets” by reason
of any such employee benefit plan’s or plan’s investment in the entity or
otherwise.

 

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 



Exh. H-4-6 

 

 

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION OF
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, MORATORIUM, LIQUIDATION OR OTHER
SIMILAR PROCEEDINGS UNDER FEDERAL OR STATE BANKRUPTCY LAWS AGAINST THE ISSUER,
THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 



Exh. H-4-7 

 

 

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.

 

Dated as of August 15, 2019      STWD 2019-FL1, LTD., as Issuer     By:    
               Name:   Title:

 



Exh. H-4-8 

 

  

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 



  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as Authenticating Agent       By:   
  Name:                        Title:   



 



Exh. H-4-9 

 

 

ASSIGNMENT FORM

 

For value received    

 

hereby sell, assign and transfer unto

 



 

 





  

Please insert social security or
other identifying number of assignee

 

Please print or type name
and address, including zip code,
of assignee:

 

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
____________________ Attorney to transfer the Note on the books of the Issuer
with full power of substitution in the premises.

 

Date:   Your Signature:       (Sign exactly as your name appears on this Note)

 









Exh. H-4-10 

 

  

EXHIBIT H-5

 

FORM OF CLASS G-X EIGHTH PRIORITY FLOATING RATE NOTE DUE 2038
[REGULATION S] [RULE 144A] GLOBAL NOTE

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) EITHER (a) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (b) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
A QIB OR AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT, OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH QIBS OR
ACCREDITED INVESTORS, AND (2) A QUALIFIED PURCHASER IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS A
NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER
THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS
APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND
INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF
CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION. EACH PURCHASER OF A GLOBAL NOTE WILL BE DEEMED TO HAVE
MADE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE
INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND
EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO
THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER,
THE CO-ISSUER, AS APPLICABLE, THE NOTE ADMINISTRATOR , THE TRUSTEE OR ANY
INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH
GLOBAL NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF SUCH INTEREST IN SUCH GLOBAL NOTE VOID AND REQUIRE THAT SUCH
INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE
CO-ISSUER, AS APPLICABLE.

 



Exh. H-5-1 

 

 

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

 

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE AND IS REGISTERED
IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE MAY NOT BE
EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN THE NAME
OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

 

[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME. IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.]1

 





 

1       For Regulation S Global Note.

  



Exh. H-5-2 

 

   

STWD 2019-FL1, LTD.

 

CLASS G-X EIGHTH PRIORITY
FLOATING RATE NOTE DUE 2038

 



No. [Reg. S] [144A] - ____ Up to CUSIP No. [G85429AH4]2  [78485XAQ0]3
U.S.$[33,000,000] ISIN:  [USG85429AH49]2  [US78485XAQ07]3  

 

STWD 2019-FL1, LTD., an exempted company incorporated with limited liability
under the laws of the Cayman Islands (the “Issuer”), for value received, hereby
promises to pay to CEDE & CO. or its registered assigns  the Class G-X Interest
Distribution Amount allocable to this Note in accordance with the Indenture
payable initially on September 17, 2019, and thereafter monthly on the 4th
Business Day following the 11th day of each month or, if such day is not a
Business Day, then on the preceding Business Day (each, a “Payment Date”).
Interest on the Class G-X Notes shall accrue at the interest rate for the Class
G-X Notes determined at the time of exchange of Class G Notes for proportionate
interests in the Class G-E Notes and Class G-X Notes and shall be computed on
the basis of the actual number of days in the related Interest Accrual Period
divided by 360. The interest so payable on any Payment Date will, as provided in
the Indenture, be paid to the Person in whose name this Note (or one or more
predecessor Notes) is registered at the close of business on the Record Date for
such interest.

 

The obligations of the Issuer under this Note and the Indenture are limited
recourse obligations of the Issuer payable solely from the Collateral Interests
and other assets pledged by the Issuer as security for the Offered Notes, the
Class E-E Notes and the Class E-X Notes under the Indenture, and in the event
the Collateral Interests and such other assets are insufficient to satisfy such
obligations, any claims of the Holders of the Notes shall be extinguished, all
in accordance with the Indenture.

 

The payment of principal and interest on this Note is pro rata with the payments
of the principal, if any, of, and interest on, the Class G Notes and the Class
G-E Notes. The payment of interest on this Note is senior to the payments of the
principal, if any, of, and interest on, the Preferred Shares.

 

Payments in respect of interest and any other amounts due on any Payment Date on
this Note shall be payable by the Trustee or a Paying Agent, subject to any laws
or regulations applicable thereto, by wire transfer in immediately available
funds to a Dollar account maintained by the Holder or its nominee; provided that
the Holder has provided wiring instructions to the Trustee on or before the
related Record Date or, if wire transfer cannot be effected, by a Dollar check
drawn on a bank in the United States, or by a Dollar check mailed to the Holder
at its address in the Notes Register, as provided in the Indenture.

 

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Payment Date
occurring in July 2038 (the “Stated Maturity Date”), unless payment of principal
is improperly withheld or unless an Event of Default occurs with respect to such
payments of principal.

  

 



2      For Regulation S Global Note.

3      For Rule 144A Global Note.

 



Exh. H-5-3 

 

 

Notwithstanding the foregoing, the final payment of interest due on this Note
shall be made only upon presentation and surrender of this Note (except as
otherwise provided in the Indenture) at the Corporate Trust Office of the Note
Administrator or at the office of the Paying Agent.

 

The Holder of this Note shall be treated as the owner hereof for all purposes.

 

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

 

Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.

 

This Note is one of a duly authorized issue of Class G-X Eighth Priority
Floating Rate Notes Due 2038*, of the Issuer and the Co-Issuer, issued under an
indenture dated as of August 15, 2019 (the “Indenture”) by and among the Issuer,
the Co-Issuer, Starwood Property Mortgage, L.L.C., as advancing agent,
Wilmington Trust, National Association, as trustee (in such capacity and,
together with any successor trustee permitted under the Indenture, the
“Trustee”), Wells Fargo Bank, National Association, as note administrator (in
such capacity and, together with any successor note administrator permitted
under the Indenture, the “Note Administrator”), and as custodian. Also
authorized under the Indenture are (a) up to U.S.$577,500,000 Class A Senior
Secured Floating Rate Notes Due 2038 (the “Class A Notes”), (b) up to
U.S.$141,625,000 Class A-S Second Priority Secured Floating Rate Notes Due 2038
(the “Class A-S Notes”), (c) up to U.S.$66,000,000 Class B Third Priority
Secured Floating Rate Notes Due 2038 (the “Class B Notes”), (d) up to
U.S.$79,750,000 Class C Fourth Priority Secured Floating Rate Notes Due 2038
(the “Class C Notes”), (e) up to U.S.$59,125,000 Class D Fifth Priority Secured
Floating Rate Notes Due 2038 (the “Class D Notes”), (f) up to U.S.$12,375,000
Class E Sixth Priority Secured Floating Rate Notes Due 2038* (the “Class E
Notes”), (g) up to U.S.$53,625,000 Class F Seventh Priority Floating Rate Notes
Due 2038* (the “Class F Notes”) and (h) up to U.S.$33,000,000 Class G Eighth
Priority Floating Rate Notes Due 2038* (the “Class G Notes” and, together with
the Class A Notes, the Class A-S Notes, the Class B Notes, the Class C Notes,
the Class D Notes, the Class E Notes, the Class E-E Notes, the Class E-X Notes,
the Class F Notes, the Class F-E Notes, the Class F-X Notes, the Class G-E Notes
and the Class G-X Notes, the “Notes”).

  

 



*At any time on or after the Initial MASCOT Note Issuance Date, all or a portion
of (i) the Class E Notes may be exchanged for proportionate interests in the
Class E-E Notes (the “Class E-E Notes”) and the Class E-X Notes (the “Class E-X
Notes”) and vice versa, (ii) the Class F Notes may be exchanged for
proportionate interests in the Class F-E Notes (the “Class F-E Notes”) and the
Class F-X Notes (the “Class F-X Notes”) and vice versa, and (iii) the Class G
Notes may be exchanged for proportionate interests in the Class G-E Notes (the
“Class G-E Notes”) and the Class G-X Notes (the “Class G-X Notes”) and vice
versa; provided that the Class E Notes shall only be exchangeable for
proportionate interests in the Class E-E Notes and the Class E-X Notes if such
Notes at the time of exchange are owned by a wholly-owned subsidiary of Starwood
Property Trust, Inc.

 



Exh. H-5-4 

 

 

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s memorandum and
articles of association as part of its issued share capital.

 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

Pursuant to Section 9.1(a) of the Indenture, the Notes may be redeemed by the
Issuer and, as applicable, the Co-Issuer, at the option of and at the direction
of the Collateral Manager, in whole but not in part, at a price equal to the
applicable Redemption Prices on any Payment Date on or after the Payment Date on
which the Aggregate Outstanding Amount of the Offered Notes and the Class E-E
Notes, if applicable, has been reduced to 10% or less of the Aggregate
Outstanding Amount of the Notes on the Closing Date; provided that the funds
available to be used for such redemption will be sufficient to pay the Total
Redemption Price.

 

Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at the
written direction of a Majority of Preferred Shareholders, on the Payment Date
following the occurrence of a Tax Event, if the Tax Materiality Condition is
satisfied, at a price equal to the applicable Redemption Prices; provided that
the funds available to be used for such Tax Redemption will be sufficient to pay
the Total Redemption Price.

 

Pursuant to Section 9.1(c) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at a
price equal to the applicable Redemption Prices, on any Payment Date after the
end of the Non-call Period, at the written direction of a Majority of Preferred
Shareholders; provided, however, that the funds available to be used for such
redemption will be sufficient to pay the Total Redemption Price.

 

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

 

Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of any Determination Date,
the Offered Notes and the Class E-E Notes, if applicable, shall be redeemed from
Interest Proceeds in accordance with the Priority of Payments set forth in the
Indenture, in an amount necessary, and only to the extent necessary, for the
Note Protection Tests to be satisfied.

 

If an Event of Default shall occur and be continuing, the Class G-X Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 



Exh. H-5-5 

 

 

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Offered Notes and the E-E Notes, if applicable, (voting as a separate
Class), or if no Class of Offered Notes is outstanding, a majority by
outstanding principal amount, of the Class F Notes, the Class F-E Notes, the
Class G Notes and the Class G-E Notes, other than with respect to an Event of
Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i) of the Indenture,
by written notice to the Issuer, the Co-Issuer and the Trustee, may rescind and
annul such declaration and its consequences if certain conditions set forth in
the Indenture are satisfied.

 

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

 

The Notes will be issued in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof (plus any residual amount).

 

The principal of each Note, if any, shall be payable on the Stated Maturity
Date, unless the unpaid principal of such Note becomes due and payable at an
earlier date by declaration of acceleration, call for redemption or otherwise.

 

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

 

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Note Administrator, or any of
their respective affiliates is acting as a fiduciary or financial or investment
adviser for such Holder or beneficial owner; (B) such Holder or beneficial owner
is not relying (for purposes of making any investment decision or otherwise)
upon any written or oral advice, counsel or representations of the Issuer, the
Co-Issuer, the Placement Agents, the Collateral Manager, the Servicer, the Note
Administrator, the Trustee, or any of their respective affiliates, other than
any statements in the final offering memorandum relating to such Notes and any
representations expressly set forth in a written agreement with such party; and
(C) such Holder or beneficial owner has consulted with its own legal,
regulatory, tax, business, investment, financial, accounting and other advisers
to the extent it has deemed necessary, and it has made its own investment
decisions (including decisions regarding the suitability of any transaction
pursuant to the Indenture) based upon its own judgment and upon any advice from
such advisers as it has deemed necessary and not upon any view expressed by the
Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the Note
Administrator, the Trustee, or any of their respective affiliates.

 

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that no part of the funds
being used to pay the purchase price for such Notes constitutes an asset of any
“employee benefit plan” (as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)) subject to the fiduciary
responsibility provisions of Title I of ERISA, a “plan” (as defined in
Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”)) that is subject to Section 4975 of the Code or any other employee
benefit plan which is subject to any federal, state, local or other law that is
substantially similar to Section 406 of ERISA or Section 4975 of the Code, or
any entity whose underlying assets are deemed to include “plan assets” by reason
of any such employee benefit plan’s or plan’s investment in the entity or
otherwise.

 



Exh. H-5-6 

 

 

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION OF
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, MORATORIUM, LIQUIDATION OR OTHER
SIMILAR PROCEEDINGS UNDER FEDERAL OR STATE BANKRUPTCY LAWS AGAINST THE ISSUER,
THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 



Exh. H-5-7 

 

  

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.

 

Dated as of August 15, 2019



 STWD 2019-FL1, LTD., as Issuer          By:    Name:   Title:

 







Exh. H-5-8 

 

  

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 





 WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Authenticating Agent         By:               Name:  Title:



 



Exh. H-5-9 

 

 

ASSIGNMENT FORM

 

For value received    

 

hereby sell, assign and transfer unto

 



 

 





  

Please insert social security or
other identifying number of assignee

 

Please print or type name
and address, including zip code,
of assignee:

 

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
____________________ Attorney to transfer the Note on the books of the Issuer
with full power of substitution in the premises.

 

Date:   Your Signature:       (Sign exactly as your name appears on this Note)





 



Exh. H-5-10 

 



 

 

SCHEDULE A
EXCHANGES IN GLOBAL NOTES

 

This Note shall be issued in the original principal balance of U.S.$[0]4 [0]5 on
the Closing Date. The following exchanges of a part of this [Rule 144A]
[Regulation S] Global Note have been made:

 



Date of Exchange 

Amount of


Decrease in


Principal
Amount of this
Global Note

 

Amount of


Increase in


Principal


Amount of this


Global Note

 

Principal


Amount of this


Global Note


following such


decrease (or
increase)

 

Signature of


authorized


officer of Note


Administrator or


securities


Custodian

                                         

 



 

 

4       Rule 144A Global Note

5       Regulation S Global Note.

 



Exh. H-5-11 

 

   

EXHIBIT H-6

 

FORM OF CLASS G-X EIGHTH PRIORITY FLOATING RATE NOTE DUE 2038
DEFINITIVE NOTE

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) EITHER (a) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (b) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
A QIB OR AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT, OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH QIBS OR
ACCREDITED INVESTORS, AND (2) A QUALIFIED PURCHASER IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS A
NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER
THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS
APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND
INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF
CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION. EACH PURCHASER OF A DEFINITIVE NOTE WILL BE REQUIRED TO
MAKE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE
INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND
EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO
THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER,
THE CO-ISSUER, AS APPLICABLE, THE NOTE ADMINISTRATOR , THE TRUSTEE OR ANY
INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF THIS NOTE WAS IN BREACH, AT THE
TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE INDENTURE, THE
TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF THIS NOTE
VOID AND REQUIRE THAT THIS NOTE BE TRANSFERRED TO A PERSON DESIGNATED BY THE
ISSUER AND THE CO-ISSUER, AS APPLICABLE.

 



Exh. H-6-1 

 

  

STWD 2019-FL1, LTD.

 

CLASS G-X EIGHTH PRIORITY
FLOATING RATE NOTE DUE 2038

 



No. IAI - ____   CUSIP No. [78485XAR8] U.S.$[__] ISIN:  [US78485XAR89]  







 

STWD 2019-FL1, LTD., an exempted company incorporated with limited liability
under the laws of the Cayman Islands (the “Issuer”), for value received, hereby
promises to pay to [_______] or its registered assigns the Class G-X Interest
Distribution Amount allocable to this Note in accordance with the Indenture
payable initially on September 17, 2019, and thereafter monthly on the 4th
Business Day following the 11th day of each month or, if such day is not a
Business Day, then on the preceding Business Day (each, a “Payment Date”).
Interest on the Class G-X Notes shall accrue at the interest rate for the Class
G-X Notes determined at the time of exchange of Class G Notes for proportionate
interests in the Class G-E Notes and Class G-X Notes and shall be computed on
the basis of the actual number of days in the related Interest Accrual Period
divided by 360. The interest so payable on any Payment Date will, as provided in
the Indenture, be paid to the Person in whose name this Note (or one or more
predecessor Notes) is registered at the close of business on the Record Date for
such interest.

 

The obligations of the Issuer under this Note and the Indenture are limited
recourse obligations of the Issuer payable solely from the Collateral Interests
and other assets pledged by the Issuer as security for the Offered Notes, the
Class E-E Notes and the Class E-X Notes under the Indenture, and in the event
the Collateral Interests and such other assets are insufficient to satisfy such
obligations, any claims of the Holders of the Notes shall be extinguished, all
in accordance with the Indenture.

 

The payment of principal and interest on this Note is pro rata with the payments
of the principal, if any, of, and interest on, the Class G Notes and the Class
G-E Notes. The payment of interest on this Note is senior to the payments of the
principal, if any, of, and interest on, the Preferred Shares.

 

Payments in respect of interest and any other amounts due on any Payment Date on
this Note shall be payable by the Trustee or a Paying Agent, subject to any laws
or regulations applicable thereto, by wire transfer in immediately available
funds to a Dollar account maintained by the Holder or its nominee; provided that
the Holder has provided wiring instructions to the Trustee on or before the
related Record Date or, if wire transfer cannot be effected, by a Dollar check
drawn on a bank in the United States, or by a Dollar check mailed to the Holder
at its address in the Notes Register, as provided in the Indenture.

 

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Payment Date
occurring in July 2038 (the “Stated Maturity Date”), unless payment of principal
is improperly withheld or unless an Event of Default occurs with respect to such
payments of principal.

 



Exh. H-6-2 

 

 

Notwithstanding the foregoing, the final payment of interest due on this Note
shall be made only upon presentation and surrender of this Note (except as
otherwise provided in the Indenture) at the Corporate Trust Office of the Note
Administrator or at the office of the Paying Agent.

 

The Holder of this Note shall be treated as the owner hereof for all purposes.

 

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

 

Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.

 

This Note is one of a duly authorized issue of Class G-X Eighth Priority
Floating Rate Notes Due 2038*, of the Issuer and the Co-Issuer, issued under an
indenture dated as of August 15, 2019 (the “Indenture”) by and among the Issuer,
the Co-Issuer, Starwood Property Mortgage, L.L.C., as advancing agent,
Wilmington Trust, National Association, as trustee (in such capacity and,
together with any successor trustee permitted under the Indenture, the
“Trustee”), Wells Fargo Bank, National Association, as note administrator (in
such capacity and, together with any successor note administrator permitted
under the Indenture, the “Note Administrator”), and as custodian. Also
authorized under the Indenture are (a) up to U.S.$577,500,000 Class A Senior
Secured Floating Rate Notes Due 2038 (the “Class A Notes”), (b) up to
U.S.$141,625,000 Class A-S Second Priority Secured Floating Rate Notes Due 2038
(the “Class A-S Notes”), (c) up to U.S.$66,000,000 Class B Third Priority
Secured Floating Rate Notes Due 2038 (the “Class B Notes”), (d) up to
U.S.$79,750,000 Class C Fourth Priority Secured Floating Rate Notes Due 2038
(the “Class C Notes”), (e) up to U.S.$59,125,000 Class D Fifth Priority Secured
Floating Rate Notes Due 2038 (the “Class D Notes”), (f) up to U.S.$12,375,000
Class E Sixth Priority Secured Floating Rate Notes Due 2038* (the “Class E
Notes”), (g) up to U.S.$53,625,000 Class F Seventh Priority Floating Rate Notes
Due 2038* (the “Class F Notes”) and (h) up to U.S.$33,000,000 Class G Eighth
Priority Floating Rate Notes Due 2038* (the “Class G Notes” and, together with
the Class A Notes, the Class A-S Notes, the Class B Notes, the Class C Notes,
the Class D Notes, the Class E Notes, the Class E-E Notes, the Class E-X Notes,
the Class F Notes, the Class F-E Notes, the Class F-X Notes, the Class G-E Notes
and the Class G-X Notes, the “Notes”).

 

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s memorandum and
articles of association as part of its issued share capital.

 





 



*At any time on or after the Initial MASCOT Note Issuance Date, all or a portion
of (i) the Class E Notes may be exchanged for proportionate interests in the
Class E-E Notes (the “Class E-E Notes”) and the Class E-X Notes (the “Class E-X
Notes”) and vice versa, (ii) the Class F Notes may be exchanged for
proportionate interests in the Class F-E Notes (the “Class F-E Notes”) and the
Class F-X Notes (the “Class F-X Notes”) and vice versa, and (iii) the Class G
Notes may be exchanged for proportionate interests in the Class G-E Notes (the
“Class G-E Notes”) and the Class G-X Notes (the “Class G-X Notes”) and vice
versa; provided that the Class E Notes shall only be exchangeable for
proportionate interests in the Class E-E Notes and the Class E-X Notes if such
Notes at the time of exchange are owned by a wholly-owned subsidiary of Starwood
Property Trust, Inc.

 

Exh. H-6-3 

 



 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

Pursuant to Section 9.1(a) of the Indenture, the Notes may be redeemed by the
Issuer and, as applicable, the Co-Issuer, at the option of and at the direction
of the Collateral Manager, in whole but not in part, at a price equal to the
applicable Redemption Prices on any Payment Date on or after the Payment Date on
which the Aggregate Outstanding Amount of the Offered Notes and the Class E-E
Notes, if applicable, has been reduced to 10% or less of the Aggregate
Outstanding Amount of the Notes on the Closing Date; provided that the funds
available to be used for such redemption will be sufficient to pay the Total
Redemption Price.

 

Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at the
written direction of a Majority of Preferred Shareholders, on the Payment Date
following the occurrence of a Tax Event, if the Tax Materiality Condition is
satisfied, at a price equal to the applicable Redemption Prices; provided that
the funds available to be used for such Tax Redemption will be sufficient to pay
the Total Redemption Price.

 

Pursuant to Section 9.1(c) of the Indenture, the Notes shall be redeemable by
the Issuer and the Co-Issuer, as applicable, in whole but not in part, at a
price equal to the applicable Redemption Prices, on any Payment Date after the
end of the Non-call Period, at the written direction of a Majority of Preferred
Shareholders; provided, however, that the funds available to be used for such
redemption will be sufficient to pay the Total Redemption Price.

 

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

 

Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of any Determination Date,
the Offered Notes and the Class E-E Notes, if applicable, shall be redeemed from
Interest Proceeds in accordance with the Priority of Payments set forth in the
Indenture, in an amount necessary, and only to the extent necessary, for the
Note Protection Tests to be satisfied.

 

If an Event of Default shall occur and be continuing, the Class G-X Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Offered Notes and the E-E Notes, if applicable, (voting as a separate
Class), or if no Class of Offered Notes is outstanding, a majority by
outstanding principal amount, of the Class F Notes, the Class F-E Notes, the
Class G Notes and the Class G-E Notes, other than with respect to an Event of
Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i) of the Indenture,
by written notice to the Issuer, the Co-Issuer and the Trustee, may rescind and
annul such declaration and its consequences if certain conditions set forth in
the Indenture are satisfied.

 



Exh. H-6-4 

 

 

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

 

The Notes will be issued in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof (plus any residual amount).

 

The principal of each Note, if any, shall be payable on the Stated Maturity
Date, unless the unpaid principal of such Note becomes due and payable at an
earlier date by declaration of acceleration, call for redemption or otherwise.

 

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

 

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Note Administrator, or any of
their respective affiliates is acting as a fiduciary or financial or investment
adviser for such Holder or beneficial owner; (B) such Holder or beneficial owner
is not relying (for purposes of making any investment decision or otherwise)
upon any written or oral advice, counsel or representations of the Issuer, the
Co-Issuer, the Placement Agents, the Collateral Manager, the Servicer, the Note
Administrator, the Trustee, or any of their respective affiliates, other than
any statements in the final offering memorandum relating to such Notes and any
representations expressly set forth in a written agreement with such party; and
(C) such Holder or beneficial owner has consulted with its own legal,
regulatory, tax, business, investment, financial, accounting and other advisers
to the extent it has deemed necessary, and it has made its own investment
decisions (including decisions regarding the suitability of any transaction
pursuant to the Indenture) based upon its own judgment and upon any advice from
such advisers as it has deemed necessary and not upon any view expressed by the
Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the Note
Administrator, the Trustee, or any of their respective affiliates.

 

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that no part of the funds
being used to pay the purchase price for such Notes constitutes an asset of any
“employee benefit plan” (as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)) subject to the fiduciary
responsibility provisions of Title I of ERISA, a “plan” (as defined in
Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”)) that is subject to Section 4975 of the Code or any other employee
benefit plan which is subject to any federal, state, local or other law that is
substantially similar to Section 406 of ERISA or Section 4975 of the Code, or
any entity whose underlying assets are deemed to include “plan assets” by reason
of any such employee benefit plan’s or plan’s investment in the entity or
otherwise.

 



Exh. H-6-5 

 

 

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION OF
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, MORATORIUM, LIQUIDATION OR OTHER
SIMILAR PROCEEDINGS UNDER FEDERAL OR STATE BANKRUPTCY LAWS AGAINST THE ISSUER,
THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 



Exh. H-6-6 

 

 

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.



 

Dated as of August 15, 2019

 



 STWD 2019-FL1, LTD., as Issuer          By:       Name:   Title:

 



Exh. H-6-7 

 

   

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 





 WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Authenticating Agent                             By:      Name:  Title:



 



Exh. H-6-8 

 



 

ASSIGNMENT FORM

 



For value received    

 

hereby sell, assign and transfer unto

 



  

 





  

Please insert social security or
other identifying number of assignee

 

Please print or type name
and address, including zip code,
of assignee:

 

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
____________________ Attorney to transfer the Note on the books of the Issuer
with full power of substitution in the premises.

 

Date:   Your Signature:       (Sign exactly as your name appears on this Note)

  



Exh. H-6-9 

 

  

EXHIBIT I-1

 

FORM OF TRANSFER CERTIFICATE FOR TRANSFER FROM A RULE 144A
GLOBAL NOTE OR DEFINITIVE NOTE TO A REGULATION S GLOBAL NOTE

(Transfers pursuant to Article 2 of the Indenture)

 

Wells Fargo Bank, National Association, as Note Administrator
600 South Fourth Street, 7th Floor
MAC N9300–070
Minneapolis, Minnesota 55479
Attention: Note Transfers – STWD 2019-FL1

 

Wells Fargo Bank, National Association, as Note Administrator
9062 Old Annapolis Road
Columbia, Maryland 21045
Attention: Corporate Trust Services – STWD 2019-FL1

 

Re:STWD 2019-FL1, Ltd., as Issuer, and STWD 2019-FL1, LLC, as Co-Issuer of: the
Class [___] Notes, Due 2038 (the “Transferred Notes”)

 

Reference is hereby made to the Indenture, dated as of August 15, 2019 (the
“Indenture”) by and among STWD 2019-FL1, Ltd., as Issuer, and STWD 2019-FL1,
LLC, as Co-Issuer of the Notes, Wells Fargo Bank, National Association, as Note
Administrator (the “Note Administrator”), paying agent, calculation agent,
transfer agent, authenticating agent, custodian and backup advancing agent,
Wilmington Trust, National Association, as Trustee (the “Trustee”), and Starwood
Property Mortgage, L.L.C., as Advancing Agent. Capitalized terms used but not
defined herein will have the meanings assigned to such terms in the Indenture
and if not defined in the Indenture then such terms will have the meanings
assigned to them in Regulation S (“Regulation S”), or Rule 144A (“Rule 144A”),
under the Securities Act of 1933, as amended (the “Securities Act”), and the
rules promulgated thereunder.

 

This letter relates to the transfer of $[______] aggregate principal amount of
Class [___] Notes being transferred for an equivalent beneficial interest in a
Regulation S Global Note of the same Class in the name of [name of transferee]
(the “Transferee”).

 

In connection with such request, the Transferee hereby certifies that such
transfer has been effected in accordance with the transfer restrictions set
forth in the Indenture and the Offering Memorandum dated July 26, 2019, and
hereby represents, warrants and agrees for the benefit of the Issuer, the
Co-Issuer, the Note Administrator, the Trustee, the Collateral Manager and their
counsel that:

 

(i)      at the time the buy order was originated, the Transferee was outside
the United States;

  

(ii)     the Transferee is not a U.S. Person (“U.S. Person”), as defined in
Regulation S;

 



Exh. I-1-1 

 

 

(iii)      the transfer is being made in an “offshore transaction” (“Offshore
Transaction”), as defined in Regulation S, pursuant to Rule 903 or 904 of
Regulation S;

  

(iv)      the Transferee will notify future transferees of the transfer
restrictions;

  

(v)      the Transferee understands that the Notes, including the Transferred
Notes, are being offered only in a transaction not involving any public offering
in the United States within the meaning of the Securities Act, the Notes,
including the Transferred Notes, have not been and will not be registered or
qualified under the Securities Act or the securities laws of any state or other
jurisdiction, and, if in the future the owner decides to reoffer, resell, pledge
or otherwise transfer the Transferred Notes, such Transferred Notes may only be
reoffered, resold, pledged or otherwise transferred only in accordance with the
Indenture and the legend on such Transferred Notes. The Transferee acknowledges
that no representation is made by the Issuer, the Co-Issuer or the Placement
Agents, as the case may be, as to the availability of any exemption from
registration or qualification under the Securities Act or any state or other
securities laws for resale of the Transferred Notes;

  

(vi)      the Transferee is not purchasing the Transferred Notes with a view to
the resale, distribution or other disposition thereof in violation of the
Securities Act or the securities laws of any state or other jurisdiction. The
Transferee understands that an investment in the Transferred Notes involves
certain risks, including the risk of loss of all or a substantial part of its
investment under certain circumstances. The Transferee has had access to such
financial and other information concerning the Issuer, the Co-Issuer and the
Transferred Notes as it deemed necessary or appropriate in order to make an
informed investment decision with respect to its purchase of the Transferred
Notes, including, without limitation, an opportunity to ask questions of and
request information from the Collateral Manager, the Placement Agents, the
Issuer and the Co-Issuer, including without limitation, an opportunity to access
to such legal and tax representation as the Transferee deemed necessary or
appropriate;

   

(vii)     in connection with the purchase of the Transferred Notes: (A) none of
the Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the
Servicer, the Special Servicer, the Note Administrator, or any of their
respective affiliates is acting as a fiduciary or financial or investment
adviser for the Transferee; (B) the Transferee is not relying (for purposes of
making any investment decision or otherwise) upon any written or oral advice,
counsel or representations of the Issuer, the Co-Issuer, the Placement Agents,
the Collateral Manager, the Servicer, the Special Servicer, the Note
Administrator, the Trustee, or any of their respective affiliates, other than
any statements in the final offering memorandum relating to such Transferred
Notes and any representations expressly set forth in a written agreement with
such party; (C) the Transferee has read and understands the final offering
memorandum relating to the Transferred Notes (including, without limitation, the
descriptions therein of the structure of the transaction in which the
Transferred Notes are being issued and the risks to purchasers of the Notes);
(D) none of the Issuer, the Co-Issuer, the Placement Agents, the Collateral
Manager, the Servicer, the Special Servicer, the Note Administrator, the
Trustee, or any of their respective affiliates has given to the Transferee
(directly or indirectly through any other person) any assurance, guarantee, or
representation whatsoever as to the expected or projected success,
profitability, return, performance, result, effect, consequence, or benefit
(including legal, regulatory, tax, financial, accounting, or otherwise) of the
Transferee’s purchase of the Transferred Notes; (E) the Transferee has consulted
with its own legal, regulatory, tax, business, investment, financial, accounting
and other advisers to the extent it has deemed necessary, and it has made its
own investment decisions (including decisions regarding the suitability of any
transaction pursuant to the Indenture) based upon its own judgment and upon any
advice from such advisers as it has deemed necessary and not upon any view
expressed by the Issuer, the Co-Issuer, the Placement Agents, the Collateral
Manager, the Note Administrator, the Trustee, the Servicer, the Special Servicer
or any of their respective affiliates; (F) the Transferee will hold and transfer
at least the minimum denomination of such Transferred Notes; (G) the Transferee
was not formed for the purpose of investing in the Transferred Notes; and (H)
the Transferee is purchasing the Transferred Notes with a full understanding of
all of the terms, conditions and risks thereof (economic and otherwise), and is
capable of assuming and willing to assume (financially and otherwise) these
risks;

 



Exh. I-1-2 

 

 

(viii)    the Transferee understands that the Transferred Notes will bear the
applicable legend set forth on such Transferred Notes;

  

(ix)      the Transferee represents and agrees that (a) it is not and will not
be, and is not acting on behalf of or using any assets of any person that is or
will become, an “employee benefit plan” (as defined in Section 3(3) of ERISA)
subject to the fiduciary responsibility provisions of Title I of ERISA, a “plan”
(as defined in Section 4975(e)(1) of the Code) that is subject to Section 4975
of the Code, any other employee benefit plan which is subject to any federal,
state, local or other law that is substantially similar to Section 406 of ERISA
or Section 4975 of the Code (“Similar Law”) or any entity whose underlying
assets are deemed to include “plan assets” by reason of any such employee
benefit plan’s or plan’s investment in the entity or otherwise (any of the
foregoing, a “Plan”) or (b) in the case of the Offered Notes, its acquisition,
holding and disposition of the Transferred Notes do not and will not constitute
or give rise to a non-exempt prohibited transaction under Section 406 of ERISA
or Section 4975 of the Code, or, in the case of a Plan subject to Similar Law, a
non-exempt violation of Similar Law;

  

(x)      except to the extent permitted by the Securities Act and any rules
thereunder as in effect and applicable at the time of any such offer, the
Transferee will not, at any time, offer to buy or offer to sell the Transferred
Notes by any form of general solicitation or advertising, including, but not
limited to, any advertisement, article, notice or other communication published
in any newspaper, magazine or similar medium or broadcast over television or
radio or at a seminar or meeting whose attendees have been invited by general
solicitations or advertising;

  

(xi)      the Transferee is not a member of the public in the Cayman Islands,
within the meaning of Section 175 of the Cayman Islands Companies Law (2018
Revision);

  

(xii)     the Transferee acknowledges that the obligations under the Transferred
Notes are limited recourse obligations of the Issuer payable solely from the
Collateral in accordance with the Indenture, and following realization of the
Collateral in accordance with the Indenture, all claims of Noteholders shall be
extinguished and shall not thereafter revive;

   



Exh. I-1-3 

 

   

(xiii)    the Transferee acknowledges that the Issuer is subject to anti-money
laundering legislation in the Cayman Islands. Accordingly, if Notes are issued
in the form of certificated Notes, the Issuer may, except in relation to certain
categories of institutional investors, require a detailed verification of a
Transferee’s identity and the source of the payment used by such Transferee for
purchasing the Notes. The laws of other major financial centers may impose
similar obligations upon the Issuer;

  

(xiv)    the Transferee understands that (A) the Issuer, the Co-Issuer, the
Collateral Manager, the Note Administrator, the Trustee or the Paying Agent will
require certification acceptable to them (1) as a condition to the payment of
principal of and interest on any Notes without, or at a reduced rate of, U.S.
withholding or backup withholding tax, and (2) to enable the Issuer, the
Co-Issuer, the Collateral Manager, the Note Administrator, the Trustee and the
Paying Agent to determine their duties and liabilities with respect to any taxes
or other charges that they may be required to pay, deduct or withhold from
payments in respect of such Notes or the holder of such Notes under any present
or future law or regulation of the Cayman Islands or the United States or any
present or future law or regulation of any political subdivision thereof or
taxing authority therein or to comply with any reporting or other requirements
under any such law or regulation, which certification may include U.S. federal
income tax forms (such as IRS Form W-8BEN (Certificate of Foreign Status of
Beneficial Owner for United States Tax Withholding and Reporting (Individuals)),
IRS Form W-8BEN-E (Certificate of Foreign Status of Beneficial Owner for United
States Tax Withholding and Reporting (Entities)), IRS Form W-8IMY (Certificate
of Foreign Intermediary, Foreign Flow-through Entity, or Certain U.S. Branches
for United States Tax Withholding and Reporting), IRS Form W-9 (Request for
Taxpayer Identification Number and Certification), or IRS Form W-8ECI
(Certificate of Foreign Person’s Claim that Income is Effectively Connected with
the Conduct of a Trade or Business in the United States) or any successors to
such IRS forms); (B) the Issuer, the Co-Issuer, the Collateral Manager, the Note
Administrator, the Trustee or the Paying Agent may require certification
acceptable to them to enable the Issuer to qualify for a reduced rate of
withholding in any jurisdiction from or through which the Issuer receives
payments on its assets; (C) the Issuer, the Co-Issuer, the Collateral Manager,
the Note Administrator, the Trustee or the Paying Agent will require the
Transferee to provide the Issuer, the Co-Issuer, the Collateral Manager, the
Note Administrator, the Trustee or the Paying Agent with any correct, complete
and accurate information that may be required for the Issuer, the Co-Issuer, the
Note Administrator, the Trustee or the Paying Agent to comply with FATCA (or the
Cayman FATCA Legislation and/or CRS (including providing the Issuer or its
agents with a properly completed and executed “Entity Self-Certification Form”
or “Individual Self-Certification Form” (in the forms published by the Cayman
Islands Department for International Tax Cooperation, which forms can be
obtained at http://www.tia.gov.ky/pdf/CRS_Legislation.pdf)) requirements and
will take any other actions necessary for the Issuer, the Co-Issuer, the
Collateral Manager, the Note Administrator, the Trustee or the Paying Agent to
comply with FATCA (or the Cayman FATCA Legislation) and/or CRS requirements and,
in the event the Transferee fails to provide such information or take such
actions, (1) the Issuer, the Co-Issuer, the Collateral Manager, the Note
Administrator, the Trustee and the Paying Agent are authorized to withhold
amounts otherwise distributable to the Transferee as compensation for any amount
withheld from payments to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee or the Paying Agent as a result of such failure, (2) to the extent
necessary to avoid an adverse effect on the Issuer or any other holder of Notes
as a result of such failure, the Transferee may be compelled to sell its Notes
or, if the Transferee does not sell its Notes within 10 business days after
notice from the Issuer, the Co-Issuer, the Note Administrator, the Trustee or
the Paying Agent, such Notes may be sold at a public or private sale called and
conducted in any manner permitted by law, and to remit the net proceeds of such
sale (taking into account any taxes incurred by the Issuer in connection with
such sale) to the Transferee as payment in full for such Notes and (3) the
Issuer may also assign each such Note a separate CUSIP or CUSIPs in the Issuer’s
sole discretion; (D) if the Transferee is a “foreign financial institution” or
other foreign financial entity subject to FATCA or CRS (as the case may be) and
does not provide the Issuer, Co-Issuer, the Collateral Manager, Note
Administrator, the Trustee or Paying Agent with evidence that it has complied
with the applicable FATCA and/or CRS requirements, the Issuer, Co-Issuer, Note
Administrator, Trustee or Paying Agent may be required to withhold amounts under
FATCA on payments to the Transferee; and (E) the Transferee agrees to provide
any certification requested pursuant to this paragraph and to update or replace
such form or certification in accordance with its terms or its subsequent
amendments;

 



Exh. I-1-4 

 

 

(xv)     the Transferee acknowledges that it is its intent and that it
understands it is the intent of the Issuer that, for purposes of U.S. federal,
state and local income and franchise tax and any other income taxes, for so long
as Sub-REIT or a direct or indirect wholly-owned disregarded subsidiary of
Sub-REIT (or a subsequent REIT) owns 100% of the Retained Securities and the
Issuer Ordinary Shares, the Issuer will be treated as a Qualified REIT
Subsidiary and the Offered Notes will be treated as indebtedness solely of
Sub-REIT or such subsequent REIT; the Transferee agrees to such treatment and
agrees to take no action inconsistent with such treatment;

  

(xvi)    if the Transferee is not a “United States person” (as defined in
Section 7701(a)(30) of the Code), it hereby represents that (i) either (A) it is
not a bank extending credit pursuant to a loan agreement entered into in the
ordinary course of its trade or business (within the meaning of Section
881(c)(3)(A) of the Code), a 10% shareholder of the Issuer within the meaning of
Section 871(h)(3) of the Code or a controlled foreign corporation within the
meaning of Section 957(a) of the Code that is related to the Issuer within the
meaning of Section 881(c)(3) of the Code, or (B) it is a person that has
provided a Form W-8BEN-E indicating that it is eligible for benefits under an
income tax treaty with the United States that completely eliminates U.S. federal
income taxation of U.S. source interest not attributable to a permanent
establishment in the United States, and (ii) it is not purchasing the Notes in
order to reduce its U.S. federal income tax liability pursuant to a tax
avoidance plan;

  

(xvii)   the Transferee understands that the Notes have not been approved or
disapproved by the SEC or any other governmental authority or agency or any
jurisdiction and that neither the SEC nor any other governmental authority or
agency has passed upon the adequacy or accuracy of the final offering memorandum
relating to the Notes. The Transferee further understands that any
representation to the contrary is a criminal offense;

  



Exh. I-1-5 

 

  

(xviii)  the Transferee will, prior to any sale, pledge or other transfer by
such Transferee of any Note (or interest therein), obtain from the prospective
transferee, and deliver to the Note Administrator, a duly executed transferee
certificate addressed to each of the Note Administrator, the Trustee, the
Issuer, the Co-Issuer, the Collateral Manager, the Servicer and the Special
Servicer in the form of the relevant exhibit attached to the Indenture, and such
other certificates and other information as the Issuer, the Co-Issuer, the
Collateral Manager, the Servicer, the Note Administrator or the Trustee may
reasonably require to confirm that the proposed transfer complies with the
transfer restrictions contained in the Indenture;

  

(xix)     the Transferee agrees that no Note may be purchased, sold, pledged or
otherwise transferred in an amount less than the minimum denomination set forth
in the Indenture. In addition, the Transferee understands that the Notes will be
transferable only upon registration of the transferee in the note register of
the Issuer following delivery to Wells Fargo Bank, National Association (in such
capacity, the “Note Registrar”) of a duly executed transfer certificate and any
other certificates and other information required by the Indenture;

  

(xx)      the Transferee is aware and agrees that no Note (or beneficial
interest therein) may be reoffered, resold, pledged or otherwise transferred
except to a person that is (i) both (a) either (1) a “qualified institutional
buyer,” as defined in Rule 144A, who purchases such Notes in reliance on the
exemption from Securities Act registration provided by Rule 144A, or (2) solely
in the case of Notes that are issued in the form of Definitive Notes, an
institution that is an “accredited investor” as defined in Rule 501(a)(1), (2),
(3) or (7) of Regulation D under the Securities Act, or an entity in which all
of the equity owners are such “accredited investors,” and (b) a Qualified
Purchaser; or (ii) not a “U.S. person” as defined in Regulation S, and is
acquiring the Notes in an “offshore transaction” as defined in Regulation S, in
reliance on the exemption from registration provided by Regulation S. The
Transferee acknowledges that no representation is made as to the availability of
any exemption from registration or qualification under the Securities Act or any
state or other securities laws for resale of the Notes;

 

(xxi)    the Transferee understands that there is no secondary market for the
Notes and that no assurances can be given as to the liquidity of any trading
market for the Notes and that it is unlikely that a trading market for the Notes
will develop. The Transferee further understands that, although the Placement
Agents may from time to time make a market in the Notes, the Placement Agents
are not under any obligation to do so and, following the commencement of any
market-making, may discontinue the same at any time. Accordingly, the Transferee
must be prepared to hold the Notes until the Stated Maturity Date;

  

(xxii)    the Transferee agrees that (i) any sale, pledge or other transfer of a
Note (or any beneficial interest therein) made in violation of the transfer
restrictions contained in the Indenture, or made based upon any false or
inaccurate representation made by the Transferee or a transferee to the Issuer,
the Note Administrator, the Trustee or the Note Registrar, will be void and of
no force or effect and (ii) none of the Issuer, the Note Administrator, the
Trustee and the Note Registrar has any obligation to recognize any sale, pledge
or other transfer of a Note (or any beneficial interest therein) made in
violation of any such transfer restriction or made based upon any such false or
inaccurate representation;

  



Exh. I-1-6 

 



 

(xxiii)   the Transferee approves and consents to any direct trades between the
Issuer, the Collateral Manager and the Trustee and/or its affiliates that is
permitted under the terms of the Indenture and the Servicing Agreement;

  

(xxiv)  the Transferee acknowledges that the Issuer, the Co-Issuer, the Note
Administrator, the Trustee, the Note Registrar, the Servicer, the Placement
Agents, the Collateral Manager and others will rely upon the truth and accuracy
of the foregoing acknowledgments, representations and agreements and agrees
that, if any of the acknowledgments, representations or warranties made or
deemed to have been made by it in connection with its purchase of the Notes are
no longer accurate, the Transferee will promptly notify the Issuer, the
Co-Issuer, the Trustee, the Note Administrator, Note Registrar, the Servicer,
the Collateral Manager and the Placement Agents; and

  

(xxv)   the Notes will bear a legend to the following effect unless the Issuer
and the Co-Issuer determine otherwise in compliance with applicable law:

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) EITHER (a) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (b) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
A QIB OR AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT, OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH
ACCREDITED INVESTORS, AND (2) A QUALIFIED PURCHASER, IN EACH CASE IN A PRINCIPAL
AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS
THEREOF) FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE
SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN
INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED
IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH
RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF
NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF),
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE,
AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER OF A GLOBAL
NOTE WILL BE DEEMED TO HAVE MADE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN
SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE
OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER
ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY
TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE NOTE ADMINISTRATOR, THE TRUSTEE
OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH
GLOBAL NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF SUCH INTEREST IN SUCH GLOBAL NOTE VOID AND REQUIRE THAT SUCH
INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE
CO-ISSUER, AS APPLICABLE.

 



Exh. I-1-7 

 

 

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

 

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE AND IS REGISTERED
IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE MAY NOT BE
EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN THE NAME
OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

 

THE OWNER UNDERSTANDS AND AGREES THAT AN ADDITIONAL LEGEND IN SUBSTANTIALLY THE
FOLLOWING FORM WILL BE PLACED ON EACH NOTE IN THE FORM OF A REGULATION S GLOBAL
NOTE:

 

AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME. IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.

 



Exh. I-1-8 

 

 

You, the Trustee, the Issuer, the Co-Issuer, the Collateral Manager and the Note
Administrator are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy hereof to any interested party in
any administrative or legal proceedings or official inquiry with respect to the
matters covered hereby.

 

 [Name of Transferee]     By:    Name:   Title:     Dated:             cc:
[______]     [______]  

 



Exh. I-1-9 

 



 

EXHIBIT I-2

 

FORM OF TRANSFER CERTIFICATE FOR TRANSFER FROM A REGULATION S
GLOBAL NOTE OR DEFINITIVE NOTE TO A RULE 144A GLOBAL NOTE

(Transfers pursuant to Article 2 of the Indenture)

 

Wells Fargo Bank, National Association, as Note Administrator
600 South Fourth Street, 7th Floor
MAC N9300–070
Minneapolis, Minnesota 55479
Attention: Note Transfers – STWD 2019-FL1

 

Wells Fargo Bank, National Association, as Note Administrator
9062 Old Annapolis Road
Columbia, Maryland 21045
Attention: Corporate Trust Services – STWD 2019-FL1

 

Re:STWD 2019-FL1, Ltd., as Issuer, and STWD 2019-FL1, LLC, as Co-Issuer of: the
Class [___] Notes, Due 2038 (the “Transferred Notes”)

 

Reference is hereby made to the Indenture dated as of August 15, 2019 (the
“Indenture”), by and among STWD 2019-FL1, Ltd., as Issuer, and STWD 2019-FL1,
LLC, as Co-Issuer of the Notes, Wells Fargo Bank, National Association, as Note
Administrator (the “Note Administrator”), paying agent, calculation agent,
transfer agent, authenticating agent, custodian and backup advancing agent,
Wilmington Trust, National Association, as Trustee (the “Trustee”), and Starwood
Property Mortgage, L.L.C., as Advancing Agent. Capitalized terms used but not
defined herein will have the meanings assigned to such terms in the Indenture
and if not defined in the Indenture then such terms will have the meanings
assigned to them in Regulation S (“Regulation S”), or Rule 144A (“Rule 144A”),
under the Securities Act of 1933, as amended (the “Securities Act”), and the
rules promulgated thereunder.

 

This letter relates to the transfer of $[______] aggregate principal amount of
Class [___] Notes being transferred in exchange for an equivalent beneficial
interest in a Rule 144A Global Note of the same Class in the name of [name of
transferee] (the “Transferee”).

 

In connection with such request, the Transferee hereby certifies that such
transfer has been effected in accordance with the transfer restrictions set
forth in the Indenture and the Offering Memorandum dated July 26, 2019 and
hereby represents, warrants and agrees for the benefit of the Issuer, the
Co-Issuer, the Collateral Manager, the Note Administrator and the Trustee that:

 

(i)      the Transferee is both (A) a “qualified institutional buyer” as defined
in Rule 144A (a “QIB”) and (B) a “qualified purchaser” as defined in Section
2(a)(51) of the Investment Company Act of 1940, as amended;

 

(ii)     (A) the Transferee is acquiring a beneficial interest in such
Transferred Notes for its own account or for an account that is a QIB and as to
each of which the Transferee exercises sole investment discretion, and (B) the
Transferee and each such account is acquiring not less than the minimum
denomination of the Transferred Notes;

 



Exh. I-2-1 

 

  

(iii)      the Transferee will notify future transferees of the transfer
restrictions;

 

(iv)      the Transferee is obtaining the Transferred Notes in a transaction
pursuant to Rule 144A;

 

(v)      the Transferee is obtaining the Transferred Notes in accordance with
any applicable securities laws of any state of the United States and any other
applicable jurisdiction;

 

(vi)      the Transferee understands that the Notes, including the Transferred
Notes, are being offered only in a transaction not involving any public offering
in the United States within the meaning of the Securities Act, the Notes,
including the Transferred Notes, have not been and will not be registered or
qualified under the Securities Act or the securities laws of any state or other
jurisdiction, and, if in the future the owner decides to reoffer, resell, pledge
or otherwise transfer the Transferred Notes, such Transferred Notes may only be
reoffered, resold, pledged or otherwise transferred only in accordance with the
Indenture and the legend on such Transferred Notes. The Transferee acknowledges
that no representation is made by the Issuer, the Co-Issuer or the Placement
Agents, as the case may be, as to the availability of any exemption from
registration or qualification under the Securities Act or any state or other
securities laws for resale of the Transferred Notes;

 

(vii)      the Transferee is not purchasing the Transferred Notes with a view to
the resale, distribution or other disposition thereof in violation of the
Securities Act or the securities laws of any state or other jurisdiction. The
Transferee understands that an investment in the Transferred Notes involves
certain risks, including the risk of loss of all or a substantial part of its
investment under certain circumstances. The Transferee has had access to such
financial and other information concerning the Issuer, the Co-Issuer and the
Transferred Notes as it deemed necessary or appropriate in order to make an
informed investment decision with respect to its purchase of the Transferred
Notes, including, without limitation, an opportunity to ask questions of and
request information from the Servicer, the Collateral Manager, the Placement
Agents, the Issuer and the Co-Issuer, including without limitation, an
opportunity to access to such legal and tax representation as the Transferee
deemed necessary or appropriate;

 

(viii)      in connection with the purchase of the Transferred Notes: (A) none
of the Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the
Servicer, the Special Servicer, the Note Administrator, the Trustee, or any of
their respective affiliates is acting as a fiduciary or financial or investment
adviser for the Transferee; (B) the Transferee is not relying (for purposes of
making any investment decision or otherwise) upon any written or oral advice,
counsel or representations of the Issuer, the Co-Issuer, the Placement Agents,
the Collateral Manager, the Servicer, the Special Servicer, the Note
Administrator, the Trustee, or any of their respective affiliates, other than
any statements in the final offering memorandum relating to such Transferred
Notes and any representations expressly set forth in a written agreement with
such party; (C) the Transferee has read and understands the final offering
memorandum relating to the Transferred Notes (including, without limitation, the
descriptions therein of the structure of the transaction in which the
Transferred Notes are being issued and the risks to purchasers of the Notes);
(D) none of the Issuer, the Co-Issuer, the Placement Agents, the Collateral
Manager, the Servicer, the Special Servicer, the Note Administrator, the
Trustee, or any of their respective affiliates has given to the Transferee
(directly or indirectly through any other person) any assurance, guarantee, or
representation whatsoever as to the expected or projected success,
profitability, return, performance, result, effect, consequence, or benefit
(including legal, regulatory, tax, financial, accounting, or otherwise) of the
Transferee’s purchase of the Transferred Notes; (E) the Transferee has consulted
with its own legal, regulatory, tax, business, investment, financial, accounting
and other advisers to the extent it has deemed necessary, and it has made its
own investment decisions (including decisions regarding the suitability of any
transaction pursuant to the Indenture) based upon its own judgment and upon any
advice from such advisers as it has deemed necessary and not upon any view
expressed by the Issuer, the Co-Issuer, the Placement Agents, the Collateral
Manager, the Servicer, the Special Servicer, the Note Administrator, the
Trustee, or any of their respective affiliates; (F) the Transferee will hold and
transfer at least the minimum denomination of such Transferred Notes; (G) the
Transferee was not formed for the purpose of investing in the Transferred Notes;
and (H) the Transferee is purchasing the Transferred Notes with a full
understanding of all of the terms, conditions and risks thereof (economic and
otherwise), and is capable of assuming and willing to assume (financially and
otherwise) these risks;

 



Exh. I-2-2 

 

 



(ix)      the Transferee understands that the Transferred Notes will bear the
applicable legend set forth on such Transferred Notes;

 

(x)      the Transferee represents and agrees that (a) it is not and will not
be, and is not acting on behalf of or using any assets of any person that is or
will become, an “employee benefit plan” (as defined in Section 3(3) of ERISA)
subject to the fiduciary responsibility provisions of Title I of ERISA, a “plan”
(as defined in Section 4975(e)(1) of the Code) that is subject to Section 4975
of the Code, any other employee benefit plan which is subject to any federal,
state, local or other law that is substantially similar to Section 406 of ERISA
or Section 4975 of the Code (“Similar Law”) or any entity whose underlying
assets are deemed to include “plan assets” by reason of any such employee
benefit plan’s or plan’s investment in the entity or otherwise (any of the
foregoing, a “Plan”) or (b) in the case of the Offered Notes, its acquisition,
holding and disposition of the Transferred Notes do not and will not constitute
or give rise to a non-exempt prohibited transaction under Section 406 of ERISA
or Section 4975 of the Code, or, in the case of a Plan subject to Similar Law, a
non-exempt violation of Similar Law;

 

(xi)      except to the extent permitted by the Securities Act and any rules
thereunder as in effect and applicable at the time of any such offer, the
Transferee will not, at any time, offer to buy or offer to sell the Transferred
Notes by any form of general solicitation or advertising, including, but not
limited to, any advertisement, article, notice or other communication published
in any newspaper, magazine or similar medium or broadcast over television or
radio or at a seminar or meeting whose attendees have been invited by general
solicitations or advertising;

 



Exh. I-2-3 

 

 

(xii)      the Transferee is not a member of the public in the Cayman Islands,
within the meaning of Section 175 of the Cayman Islands Companies Law (2018
Revision);

 

(xiii)     the Transferee acknowledges that the Transferred Notes are limited
recourse obligations of the Issuer payable solely from the Collateral in
accordance with the Indenture, and following realization of the Collateral in
accordance with the Indenture, all claims of Noteholders shall be extinguished
and shall not thereafter revive;

 

(xiv)    the Transferee acknowledges that the Issuer is subject to anti-money
laundering legislation in the Cayman Islands. Accordingly, if Notes are issued
in the form of certificated Notes, the Issuer may, except in relation to certain
categories of institutional investors, require a detailed verification of a
Transferee’s identity and the source of the payment used by such Transferee for
purchasing the Notes. The laws of other major financial centers may impose
similar obligations upon the Issuer;

 

(xv)      the Transferee understands that (A) the Issuer, the Co-Issuer, the
Collateral Manager, the Note Administrator, the Trustee or the Paying Agent will
require certification acceptable to them (1) as a condition to the payment of
principal of and interest on any Notes without, or at a reduced rate of, U.S.
withholding or backup withholding tax, and (2) to enable the Issuer, the
Co-Issuer, the Collateral Manager, the Note Administrator, the Trustee and the
Paying Agent to determine their duties and liabilities with respect to any taxes
or other charges that they may be required to pay, deduct or withhold from
payments in respect of such Notes or the holder of such Notes under any present
or future law or regulation of the Cayman Islands or the United States or any
present or future law or regulation of any political subdivision thereof or
taxing authority therein or to comply with any reporting or other requirements
under any such law or regulation, which certification may include U.S. federal
income tax forms (such as IRS Form W-8BEN (Certificate of Foreign Status of
Beneficial Owner for United States Tax Withholding and Reporting (Individuals)),
IRS Form W-8BEN-E (Certificate of Foreign Status of Beneficial Owner for United
States Tax Withholding and Reporting (Entities)), IRS Form W-8IMY (Certificate
of Foreign Intermediary, Foreign Flow-through Entity, or Certain U.S. Branches
for United States Tax Withholding and Reporting), IRS Form W-9 (Request for
Taxpayer Identification Number and Certification), or IRS Form W-8ECI
(Certificate of Foreign Person’s Claim that Income is Effectively Connected with
the Conduct of a Trade or Business in the United States) or any successors to
such IRS forms); (B) the Issuer, the Co-Issuer, the Collateral Manager, the Note
Administrator, the Trustee or the Paying Agent may require certification
acceptable to them to enable the Issuer to qualify for a reduced rate of
withholding in any jurisdiction from or through which the Issuer receives
payments on its assets; (C) the Issuer, the Co-Issuer, the Collateral Manager,
the Note Administrator, the Trustee or the Paying Agent will require the
Transferee to provide the Issuer, the Co-Issuer, the Collateral Manager, the
Note Administrator, the Trustee or the Paying Agent with any correct, complete
and accurate information that may be required for the Issuer, the Co-Issuer, the
Note Administrator, the Trustee or the Paying Agent to comply with FATCA (or the
Cayman FATCA Legislation and/or CRS (including providing the Issuer or its
agents with a properly completed and executed “Entity Self-Certification Form”
or “Individual Self-Certification Form” (in the forms published by the Cayman
Islands Department for International Tax Cooperation, which forms can be
obtained at http://www.tia.gov.ky/pdf/CRS_Legislation.pdf)) requirements and
will take any other actions necessary for the Issuer, the Co-Issuer, the
Collateral Manager, the Note Administrator, the Trustee or the Paying Agent to
comply with FATCA (or the Cayman FATCA Legislation) and/or CRS requirements and,
in the event the Transferee fails to provide such information or take such
actions, (1) the Issuer, the Co-Issuer, the Collateral Manager, the Note
Administrator, the Trustee and the Paying Agent are authorized to withhold
amounts otherwise distributable to the Transferee as compensation for any amount
withheld from payments to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee or the Paying Agent as a result of such failure, (2) to the extent
necessary to avoid an adverse effect on the Issuer or any other holder of Notes
as a result of such failure, the Transferee may be compelled to sell its Notes
or, if the Transferee does not sell its Notes within 10 business days after
notice from the Issuer, the Co-Issuer, the Note Administrator, the Trustee or
the Paying Agent, such Notes may be sold at a public or private sale called and
conducted in any manner permitted by law, and to remit the net proceeds of such
sale (taking into account any taxes incurred by the Issuer in connection with
such sale) to the Transferee as payment in full for such Notes and (3) the
Issuer may also assign each such Note a separate CUSIP or CUSIPs in the Issuer’s
sole discretion; (D) if the Transferee is a “foreign financial institution” or
other foreign financial entity subject to FATCA or CRS (as the case may be) and
does not provide the Issuer, Co-Issuer, the Collateral Manager, Note
Administrator, the Trustee, or Paying Agent with evidence that it has complied
with the applicable FATCA and/or CRS requirements, the Issuer, Co-Issuer, Note
Administrator, Trustee, or Paying Agent may be required to withhold amounts
under FATCA on payments to the Transferee; and (E) the Transferee agrees to
provide any certification requested pursuant to this paragraph and to update or
replace such form or certification in accordance with its terms or its
subsequent amendments;

 



Exh. I-2-4 

 

 

(xvi)     the Transferee acknowledges that it is its intent and that it
understands it is the intent of the Issuer that, for purposes of U.S. federal,
state and local income and franchise tax and any other income taxes, for so long
as Sub-REIT or a direct or indirect wholly-owned disregarded subsidiary of
Sub-REIT (or a subsequent REIT) owns 100% of the Retained Securities and the
Issuer Ordinary Shares, the Issuer will be treated as a Qualified REIT
Subsidiary and the Offered Notes will be treated as indebtedness solely of
Sub-REIT or such subsequent REIT; the Transferee agrees to such treatment and
agrees to take no action inconsistent with such treatment;

 

(xvii)   if the Transferee is not a “United States person” (as defined in
Section 7701(a)(30) of the Code), it hereby represents that (i) either (A) it is
not a bank extending credit pursuant to a loan agreement entered into in the
ordinary course of its trade or business (within the meaning of Section
881(c)(3)(A) of the Code), a 10% shareholder of the Issuer within the meaning of
Section 871(h)(3) of the Code or a controlled foreign corporation within the
meaning of Section 957(a) of the Code that is related to the Issuer within the
meaning of Section 881(c)(3) of the Code, or (B) it is a person that has
provided a Form W-8BEN-E indicating that it is eligible for benefits under an
income tax treaty with the United States that completely eliminates U.S. federal
income taxation of U.S. source interest not attributable to a permanent
establishment in the United States, and (ii) it is not purchasing the Notes in
order to reduce its U.S. federal income tax liability pursuant to a tax
avoidance plan;

 



Exh. I-2-5 

 

 

(xviii)  the Transferee understands that the Notes have not been approved or
disapproved by the SEC or any other governmental authority or agency or any
jurisdiction and that neither the SEC nor any other governmental authority or
agency has passed upon the adequacy or accuracy of the final offering memorandum
relating to the Notes. The Transferee further understands that any
representation to the contrary is a criminal offense;

 

(xix)    the Transferee will, prior to any sale, pledge or other transfer by
such Transferee of any Note (or interest therein), obtain from the prospective
transferee, and deliver to the Note Administrator, a duly executed transferee
certificate addressed to each of the Note Administrator, the Trustee, the
Issuer, the Co-Issuer, the Collateral Manager, the Servicer and the Special
Servicer in the form of the relevant exhibit attached to the Indenture, and such
other certificates and other information as the Issuer, the Co-Issuer, the
Collateral Manager, the Servicer, the Special Servicer, the Note Administrator
or the Trustee may reasonably require to confirm that the proposed transfer
complies with the transfer restrictions contained in the Indenture;

 

(xx)      the Transferee agrees that no Note may be purchased, sold, pledged or
otherwise transferred in an amount less than the minimum denomination set forth
in the Indenture. In addition, the Transferee understands that the Notes will be
transferable only upon registration of the transferee in the note register of
the Issuer following delivery to Wells Fargo Bank, National Association (in such
capacity, the “Note Registrar”) of a duly executed transfer certificate and any
other certificates and other information required by the Indenture;

 

(xxi)      the Transferee is aware and agrees that no Note (or beneficial
interest therein) may be reoffered, resold, pledged or otherwise transferred
except to a person that is (a) both (1) either (A) a QIB who purchases such
Notes in reliance on the exemption from Securities Act registration provided by
Rule 144A, or (B) solely in the case of Notes that are issued in the form of
Definitive Notes, an institution that is an “accredited investor” as defined in
Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act, or an
entity in which all of the equity owners are such “accredited investors,” and
(2) a Qualified Purchaser; or (b) not a “U.S. person” as defined in Regulation
S, and is acquiring the Notes in an “offshore transaction” as defined in
Regulation S, in reliance on the exemption from registration provided by
Regulation S. The Transferee acknowledges that no representation is made as to
the availability of any exemption from registration or qualification under the
Securities Act or any state or other securities laws for resale of the Notes;

 

(xxii)      the Transferee understands that there is no secondary market for the
Notes and that no assurances can be given as to the liquidity of any trading
market for the Notes and that it is unlikely that a trading market for the Notes
will develop. The Transferee further understands that, although the Placement
Agents may from time to time make a market in the Notes, the Placement Agents
are not under any obligation to do so and, following the commencement of any
market-making, may discontinue the same at any time. Accordingly, the Transferee
must be prepared to hold the Notes until the Stated Maturity Date;

 



Exh. I-2-6 

 

 

(xxiii)      the Transferee agrees that (i) any sale, pledge or other transfer
of a Note (or any beneficial interest therein) made in violation of the transfer
restrictions contained in the Indenture, or made based upon any false or
inaccurate representation made by the Transferee or a transferee to the Issuer,
the Note Administrator, the Trustee or the Note Registrar, will be void and of
no force or effect and (ii) none of the Issuer, the Note Administrator, the
Trustee and the Note Registrar has any obligation to recognize any sale, pledge
or other transfer of a Note (or any beneficial interest therein) made in
violation of any such transfer restriction or made based upon any such false or
inaccurate representation;

 

(xxiv)      the Transferee approves and consents to any direct trades between
the Issuer, the Collateral Manager and the Trustee and/or its affiliates that is
permitted under the terms of the Indenture;

 

(xxv)      the Transferee acknowledges that the Issuer, the Co-Issuer, the
Collateral Manager, the Note Administrator, the Trustee, the Note Registrar, the
Servicer, the Placement Agents and others will rely upon the truth and accuracy
of the foregoing acknowledgments, representations and agreements and agrees
that, if any of the acknowledgments, representations or warranties made or
deemed to have been made by it in connection with its purchase of the Notes are
no longer accurate, the Transferee will promptly notify the Issuer, the
Co-Issuer, the Collateral Manager, the Note Administrator, the Trustee, the Note
Registrar, the Servicer and the Placement Agents; and

 

(xxvi)      the Notes will bear a legend to the following effect unless the
Issuer and the Co-Issuer determine otherwise in compliance with applicable law:

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) EITHER (a) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (b) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
A QIB OR AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT, OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH
ACCREDITED INVESTORS, AND (2) A QUALIFIED PURCHASER, IN EACH CASE IN A PRINCIPAL
AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS
THEREOF) FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE
SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN
INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED
IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH
RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF
NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF),
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE,
AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER OF A GLOBAL
NOTE WILL BE DEEMED TO HAVE MADE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN
SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE
OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER
ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY
TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE TRUSTEE, THE NOTE
ADMINISTRATOR, OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER,
AS APPLICABLE, DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL
INTEREST IN SUCH GLOBAL NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE
REPRESENTATIONS SET FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE
ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF SUCH INTEREST IN SUCH GLOBAL NOTE
VOID AND REQUIRE THAT SUCH INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED
BY THE ISSUER AND THE CO-ISSUER, AS APPLICABLE.

 



Exh. I-2-7 

 

 

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

 

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE AND IS REGISTERED
IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE MAY NOT BE
EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN THE NAME
OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

 



Exh. I-2-8 

 

 

You, the Trustee, the Issuer, the Co-Issuer, the Collateral Manager and the Note
Administrator are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy hereof to any interested party in
any administrative or legal proceedings or official inquiry with respect to the
matters covered hereby.

 

 [Name of Transferee]     By:          Name:   Title:     Dated:             cc:
[______]     [______]  

 



Exh. I-2-9 

 





 

EXHIBIT I-3

 

FORM OF TRANSFER CERTIFICATE FOR TRANSFER FROM A REGULATION S
GLOBAL SECURITY, RULE 144A GLOBAL NOTE OR
DEFINITIVE NOTE TO A DEFINITIVE NOTE

 

(Transfers pursuant to Article 2 of the Indenture)

 

Wells Fargo Bank, National Association, as Note Administrator
600 South Fourth Street, 7th Floor
MAC N9300–070
Minneapolis, Minnesota 55479
Attention: Note Transfers – STWD 2019-FL1

 

Wells Fargo Bank, National Association, as Note Administrator
9062 Old Annapolis Road
Columbia, Maryland 21045
Attention: Corporate Trust Services – STWD 2019-FL1

 

Re:STWD 2019-FL1, Ltd., as Issuer, and STWD 2019-FL1, LLC, as Co-Issuer of: the
Class [___] Notes, Due 2038 (the “Transferred Notes)

 



Reference is hereby made to the Indenture dated as of August 15, 2019 (the
“Indenture”), by and among STWD 2019-FL1, Ltd., as Issuer, and STWD 2019-FL1,
LLC, as Co-Issuer of the Notes, Wells Fargo Bank, National Association, as Note
Administrator (the “Note Administrator”), paying agent, calculation agent,
transfer agent, authenticating agent, custodian and backup advancing agent,
Wilmington Trust, National Association, as Trustee (the “Trustee”), and Starwood
Property Mortgage, L.L.C., as Advancing Agent. Capitalized terms used but not
defined herein will have the meanings assigned to such terms in the Indenture
and if not defined in the Indenture then such terms will have the meanings
assigned to them in Regulation S (“Regulation S”), or Rule 144A (“Rule 144A”),
under the Securities Act of 1933, as amended (the “Securities Act”), and the
rules promulgated thereunder.

 

This letter relates to the transfer of $[______] aggregate principal amount of
Class [___] Notes being transferred in exchange for a Definitive Note of the
same Class in the name of [name of transferee] (the “Transferee”).

 

In connection with such request, the Transferee hereby certifies that such
transfer has been effected in accordance with the transfer restrictions set
forth in the Indenture and the Offering Memorandum dated July 26, 2019 and
hereby represents, warrants and agrees for the benefit of the Issuer, the
Co-Issuer, the Collateral Manager, the Note Administrator and the Trustee that:

 

(i)      the Transferee is both (A) a QIB (as defined below) or an institution
that is an “accredited investor” as defined in Rule 501(a)(1), (2), (3) or (7)
of Regulation D under the Securities Act (an “IAI”), or an entity in which all
of the equity owners are such “accredited investors” and (B) a “qualified
purchaser” as defined in Section 2(a)(51) of the Investment Company Act of 1940,
as amended;

 



Exh. I-3-1

 





 

(ii)      the Transferee is acquiring the Notes for its own account (and not for
the account of any other Person) in a minimum denomination of $100,000 and in
integral multiples of $500 in excess thereof;

 

(iii)      the Transferee understands that the Notes have not been and will not
be registered or qualified under the Securities Act or the securities laws of
any state or other jurisdiction, and, if in the future the Transferee decides to
reoffer, resell, pledge or otherwise transfer the Notes, such Notes may be
reoffered, resold, pledged or otherwise transferred only in accordance with the
provisions of the Indenture and the legends on such Notes. In particular, the
Transferee understands that the Notes may be transferred only to a person that
is (a) both (1) either (A) a “qualified institutional buyer” as defined in Rule
144A (a “QIB”), who purchases such Notes in reliance on the exemption from
Securities Act registration provided by Rule 144A, or (B) solely in the case of
Notes that are issued in the form of Definitive Securities, a QIB or an IAI, and
(2) a Qualified Purchaser; or (b) not a “U.S. person” as defined in Regulation S
(a “U.S. Person”), and is acquiring the Notes in an “offshore transaction” as
defined in Regulation S (an “Offshore Transaction”), in reliance on the
exemption from registration provided by Regulation S. The Transferee
acknowledges that no representation is made as to the availability of any
exemption from registration or qualification under the Securities Act or any
state or other securities laws for resale of the Notes;

 

(iv)      in connection with the Transferee’s purchase of the Notes: (a) none of
the Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the
Servicer, the Special Servicer, the Note Administrator, the Trustee, or any of
their respective affiliates is acting as a fiduciary or financial or investment
adviser for the Transferee; (b) the Transferee is not relying (for purposes of
making any investment decision or otherwise) upon any written or oral advice,
counsel or representations of the Issuer, the Co-Issuer, the Placement Agents,
the Collateral Manager, the Servicer, the Special Servicer, the Note
Administrator, the Trustee, or any of their respective affiliates, other than
any statements in the final Offering Memorandum relating to such Notes and any
representations expressly set forth in a written agreement with such party; (c)
the Transferee has read and understands the final Offering Memorandum relating
to such Notes (including, without limitation, the descriptions therein of the
structure of the transaction in which the Notes are being issued and the risks
to purchasers of the Notes); (d) none of the Issuer, the Co-Issuer, the
Placement Agents, the Collateral Manager, the Servicer, the Special Servicer,
the Note Administrator, the Trustee, or any of their respective affiliates has
given to the Transferee (directly or indirectly through any other person) any
assurance, guarantee, or representation whatsoever as to the expected or
projected success, profitability, return, performance, result, effect,
consequence, or benefit (including legal, regulatory, tax, financial,
accounting, or otherwise) of the Transferee’s purchase of the Notes; (e) the
Transferee has consulted with its own legal, regulatory, tax, business,
investment, financial, accounting and other advisers to the extent it has deemed
necessary, and has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to the Indenture) based
upon its own judgment and upon any advice from such advisers as it has deemed
necessary and not upon any view expressed by the Issuer, the Co-Issuer, the
Placement Agents, the Collateral Manager, the Servicer, the Special Servicer,
the Note Administrator, the Trustee, or any of their respective affiliates; (f)
the Transferee will hold and transfer at least the minimum denomination of such
Notes; (g) the Transferee was not formed for the purpose of investing in the
Notes; and (h) the Transferee is a sophisticated investor and is purchasing the
Notes with a full understanding of all of the terms, conditions and risks
thereof, and it is capable of assuming and willing to assume those risks;

 



Exh. I-3-2

 

 

(v)      the Transferee is acquiring the Notes as principal solely for its own
account for investment and not with a view to the resale, distribution or other
disposition thereof in violation of the Securities Act or the securities laws of
any state or other jurisdiction; it is not a (A) partnership, (B) common trust
fund, or (C) special trust, pension, profit-sharing or other retirement trust
fund or plan in which the partners, beneficiaries or participants may designate
the particular investments to be made; it agrees that it shall not hold any
Notes for the benefit of any other person, that it shall at all times be the
sole beneficial owner thereof for purposes of the 1940 Act and all other
purposes and that it shall not sell participation interests in the Notes or
enter into any other arrangement pursuant to which any other person shall be
entitled to a beneficial interest in the distributions on the Notes;

 

(vi)      the Transferee represents and agrees that (a) it is not and will not
be, and is not acting on behalf of or using any assets of any person that is or
will become, an “employee benefit plan” (as defined in Section 3(3) of ERISA)
subject to the fiduciary responsibility provisions of Title I of ERISA, a “plan”
(as defined in Section 4975(e)(1) of the Code) that is subject to Section 4975
of the Code, any other employee benefit plan which is subject to any federal,
state, local or other law that is substantially similar to Section 406 of ERISA
or Section 4975 of the Code (“Similar Law”) or any entity whose underlying
assets are deemed to include “plan assets” by reason of any such employee
benefit plan’s or plan’s investment in the entity or otherwise (any of the
foregoing, a “Plan”) or (b) in the case of the Offered Notes, its acquisition,
holding and disposition of the Transferred Notes do not and will not constitute
or give rise to a non-exempt prohibited transaction under Section 406 of ERISA
or Section 4975 of the Code, or, in the case of a Plan subject to Similar Law, a
non-exempt violation of Similar Law;

 

(vii)      the Transferee understands that (A) the Issuer, the Co-Issuer, the
Collateral Manager, the Note Administrator, the Trustee or the Paying Agent will
require certification acceptable to them (1) as a condition to the payment of
principal of and interest on any Notes without, or at a reduced rate of, U.S.
withholding or backup withholding tax, and (2) to enable the Issuer, the
Co-Issuer, the Collateral Manager, the Note Administrator, the Trustee and the
Paying Agent to determine their duties and liabilities with respect to any taxes
or other charges that they may be required to pay, deduct or withhold from
payments in respect of such Notes or the holder of such Notes under any present
or future law or regulation of the Cayman Islands or the United States or any
present or future law or regulation of any political subdivision thereof or
taxing authority therein or to comply with any reporting or other requirements
under any such law or regulation, which certification may include U.S. federal
income tax forms (such as IRS Form W-8BEN (Certificate of Foreign Status of
Beneficial Owner for United States Tax Withholding and Reporting (Individuals)),
IRS Form W-8BEN-E (Certificate of Foreign Status of Beneficial Owner for United
States Tax Withholding and Reporting (Entities)), IRS Form W-8IMY (Certificate
of Foreign Intermediary, Foreign Flow-through Entity, or Certain U.S. Branches
for United States Tax Withholding and Reporting), IRS Form W-9 (Request for
Taxpayer Identification Number and Certification), or IRS Form W-8ECI
(Certificate of Foreign Person’s Claim that Income is Effectively Connected with
the Conduct of a Trade or Business in the United States) or any successors to
such IRS forms); (B) the Issuer, the Co-Issuer, the Collateral Manager, the Note
Administrator, the Trustee or the Paying Agent may require certification
acceptable to them to enable the Issuer to qualify for a reduced rate of
withholding in any jurisdiction from or through which the Issuer receives
payments on its assets; (C) the Issuer, the Co-Issuer, the Collateral Manager,
the Note Administrator, the Trustee or the Paying Agent will require the
Transferee to provide the Issuer, the Co-Issuer, the Collateral Manager, the
Note Administrator, the Trustee or the Paying Agent with any correct, complete
and accurate information that may be required for the Issuer, the Co-Issuer, the
Note Administrator, the Trustee or the Paying Agent to comply with FATCA (or the
Cayman FATCA Legislation and/or CRS (including providing the Issuer or its
agents with a properly completed and executed “Entity Self-Certification Form”
or “Individual Self-Certification Form” (in the forms published by the Cayman
Islands Department for International Tax Cooperation, which forms can be
obtained at http://www.tia.gov.ky/pdf/CRS_Legislation.pdf)) requirements and
will take any other actions necessary for the Issuer, the Co-Issuer, the
Collateral Manager, the Note Administrator, the Trustee or the Paying Agent to
comply with FATCA (or the Cayman FATCA Legislation) and/or CRS requirements and,
in the event the Transferee fails to provide such information or take such
actions, (1) the Issuer, the Co-Issuer, the Collateral Manager, the Note
Administrator, the Trustee and the Paying Agent are authorized to withhold
amounts otherwise distributable to the Transferee as compensation for any amount
withheld from payments to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee or the Paying Agent as a result of such failure, (2) to the extent
necessary to avoid an adverse effect on the Issuer or any other holder of Notes
as a result of such failure, the Transferee may be compelled to sell its Notes
or, if the Transferee does not sell its Notes within 10 business days after
notice from the Issuer, the Co-Issuer, the Note Administrator, the Trustee or
the Paying Agent, such Notes may be sold at a public or private sale called and
conducted in any manner permitted by law, and to remit the net proceeds of such
sale (taking into account any taxes incurred by the Issuer in connection with
such sale) to the Transferee as payment in full for such Notes and (3) the
Issuer may also assign each such Note a separate CUSIP or CUSIPs in the Issuer’s
sole discretion; (D) if the Transferee is a “foreign financial institution” or
other foreign financial entity subject to FATCA or CRS (as the case may be) and
does not provide the Issuer, Co-Issuer, the Collateral Manager, Note
Administrator, the Trustee or Paying Agent with evidence that it has complied
with the applicable FATCA and/or CRS requirements, the Issuer, Co-Issuer, Note
Administrator, Trustee or Paying Agent may be required to withhold amounts under
FATCA on payments to the Transferee; and (E) the Transferee agrees to provide
any certification requested pursuant to this paragraph and to update or replace
such form or certification in accordance with its terms or its subsequent
amendments;

 



Exh. I-3-3

 

 

(viii)      the Transferee acknowledges that it is its intent and that it
understands it is the intent of the Issuer that, for purposes of U.S. federal,
state and local income and franchise tax and any other income taxes, for so long
as Sub-REIT or a direct or indirect wholly-owned disregarded subsidiary of
Sub-REIT (or a subsequent REIT) owns 100% of the Retained Securities and the
Issuer Ordinary Shares, the Issuer will be treated as a Qualified REIT
Subsidiary and the Offered Notes will be treated as indebtedness solely of
Sub-REIT or such subsequent REIT; the Transferee agrees to such treatment and
agrees to take no action inconsistent with such treatment;

 

(ix)      if the Transferee is not a “United States person” (as defined in
Section 7701(a)(30) of the Code), it hereby represents that (i) either (A) it is
not a bank extending credit pursuant to a loan agreement entered into in the
ordinary course of its trade or business (within the meaning of Section
881(c)(3)(A) of the Code), a 10% shareholder of the Issuer within the meaning of
Section 871(h)(3) of the Code or a controlled foreign corporation within the
meaning of Section 957(a) of the Code that is related to the Issuer within the
meaning of Section 881(c)(3) of the Code, or (B) it is a person that has
provided a Form W-8BEN-E indicating that it is eligible for benefits under an
income tax treaty with the United States that completely eliminates U.S. federal
income taxation of U.S. source interest not attributable to a permanent
establishment in the United States, and (ii) it is not purchasing the Notes in
order to reduce its U.S. federal income tax liability pursuant to a tax
avoidance plan;

 

(x)      the Transferee is not a member of the public in the Cayman Islands,
within the meaning of Section 175 of the Cayman Islands Companies Law (2018
Revision);

 

(xi)      the Transferee acknowledges that the Transferred Notes are limited
recourse obligations of the Issuer payable solely from the Collateral in
accordance with the Indenture, and following realization of the Collateral in
accordance with the Indenture, all claims of Noteholders shall be extinguished
and shall not thereafter revive;

 

(xii)      the Transferee acknowledges that the Issuer is subject to anti-money
laundering legislation in the Cayman Islands. Accordingly, if Notes are issued
in the form of certificated Notes, the Issuer may, except in relation to certain
categories of institutional investors, require a detailed verification of a
Transferee’s identity and the source of the payment used by such Transferee for
purchasing the Notes. The laws of other major financial centers may impose
similar obligations upon the Issuer;

 

(xiii)      the Transferee agrees not to seek to commence in respect of the
Issuer, or cause the Issuer to commence, a bankruptcy proceeding before a year
and a day has elapsed since the payment in full to the holders of the Notes
issued pursuant to the Indenture or, if longer, the applicable preference period
(plus one day) then in effect;

 

(xiv)      the Transferee acknowledges that, to the extent required by the
Issuer, as determined by the Issuer or the Collateral Manager on behalf of the
Issuer, the Issuer may, upon notice to the Note Administrator and the Trustee,
impose additional transfer restrictions on the Notes to comply with the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001 (the “USA PATRIOT Act”) and other similar
laws or regulations, including, without limitation, requiring each transferee of
a Note to make representations to the Issuer in connection with such compliance;

 



Exh. I-3-4

 

 

(xv)      the Transferee acknowledges that, each investor or prospective
investor will be required to make such representations to the Issuer, as
determined by the Issuer or the Collateral Manager on behalf of the Issuer, as
the Issuer will require in connection with applicable AML/OFAC obligations,
including, without limitation, representations to the Issuer that such investor
or prospective investor (or any person controlling or controlled by the investor
or prospective investor; if the investor or prospective investor is a privately
held entity, any person having a beneficial interest in the investor or
prospective investor; or any person for whom the investor or prospective
investor is acting as agent or nominee in connection with the investment) is not
(i) an individual or entity named on any available lists of known or suspected
terrorists, terrorist organizations or of other sanctioned persons issued by the
United States government and the government(s) of any jurisdiction(s) in which
the Partnership is doing business, including the List of Specially Designated
Nationals and Blocked Persons administered by OFAC, as such list may be amended
from time to time; (ii) an individual or entity otherwise prohibited by the OFAC
sanctions programs; or (iii) a current or former senior foreign political figure
or politically exposed person, or an immediate family member or close associate
of such an individual. Further, such investor or prospective investor must
represent to the Issuer that it is not a prohibited foreign shell bank;

 

(xvi)      the Transferee acknowledges that, each investor or prospective
investor will also be required to represent to the Issuer that amounts invested
with the Issuer were not directly or indirectly derived from activities that may
contravene U.S. federal, state or international laws and regulations, including,
without limitation, any applicable anti-money laundering laws and regulations;

 

(xvii)      the Transferee acknowledges that, by law, the Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Special Servicer or other
service providers acting on behalf of the Issuer, may be obligated to “freeze”
any investment in a Note by such investor. The Issuer, the Placement Agents, the
Collateral Manager, the Servicer, the Special Servicer or other service
providers acting on behalf of the Issuer may also be required to report such
action and to disclose the investor’s identity to OFAC or other applicable
governmental and regulatory authorities;

 

(xviii)      the Transferee understands that the Issuer, the Note Administrator,
the Trustee and the Placement Agents will rely upon the accuracy and truth of
the foregoing representations, and it hereby consents to such reliance; and

 

(xix)      the Definitive Notes will bear a legend to the following effect
unless the Issuer and the Co-Issuer determine otherwise in compliance with
applicable law:

 



Exh. I-3-5

 

 



THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) EITHER (a) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (b) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
A QIB OR AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT, OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH
ACCREDITED INVESTORS, AND (2) A QUALIFIED PURCHASER, IN EACH CASE IN A PRINCIPAL
AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS
THEREOF) FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE
SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN
INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED
IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH
RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF
NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF),
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE,
AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER OF A
DEFINITIVE NOTE WILL BE REQUIRED TO MAKE THE REPRESENTATIONS AND AGREEMENTS SET
FORTH IN SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE
FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT
OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE
TRUSTEE, THE NOTE ADMINISTRATOR, OR ANY INTERMEDIARY. IF AT ANY TIME, THE ISSUER
AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF
SUCH NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF THIS NOTE VOID AND REQUIRE THAT THIS NOTE BE TRANSFERRED TO A
PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS APPLICABLE.

 



Exh. I-3-6

 

 

You, the Trustee, the Issuer, the Co-Issuer, the Collateral Manager and the Note
Administrator are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy hereof to any interested party in
any administrative or legal proceedings or official inquiry with respect to the
matters covered hereby.

 



    [Name of Transferee]             By:         Name:       Title:        
Dated:               cc: [______]       [______]    



 

Exh. I-3-7

 

  

EXHIBIT J

 

[RESERVED]

 

 

Exh. J-1

 



 

EXHIBIT K

 

FORM OF CUSTODIAN RECEIPT

 

STWD 2019-FL1, Ltd.

c/o Walkers Fiduciary Limited
Cayman Corporate Centre
27 Hospital Road
George Town, Grand Cayman KY1-9008
Cayman Islands

 

Wells Fargo Bank, National Association,
   as note administrator,
9062 Old Annapolis Road
Columbia, Maryland 21045
Attention: Corporate Trust Services – STWD 2019-FL1

 

Wells Fargo Bank, National Association
Commercial Mortgage Servicing

Three Wells Fargo
MAC D1050-084

401 South Tryon Street, 8th Floor

Charlotte, North Carolina 28202
Attention: STWD 2019-FL1 Asset Manager
Fax: (704) 715-0036
Email: commercial.servicing@wellsfargo.com

 

LNR Partners, LLC
1601 Washington Avenue, Suite 700

Miami Beach, Florida 33139

 

with copies by email to: hbennett@starwood.com; jwarshaw@lnrproperty.com;
lnr.cmbs.notices@lnrproperty.com; vkallaher@starwood.com; and
stwd2019fl1@starwood.com

 

STWD Investment Management, LLC (the “Collateral Manager”)
1601 Washington Avenue, Suite 700

Miami Beach, Florida 33139

 

with copies by email to: asossen@starwood.com; vkallaher@starwood.com;
ccarpenter@starwood.com; jdiamond@starwood.com; mcagley@starwood.com;
jvaughan@starwood.com; and stwd2019fl1@starwood.com

 

Wilmington Trust, National Association, as Trustee
1100 North Market Street
Wilmington, Delaware 19890in
Attention: CMBS Trustee – STWD 2019-FL1
Fax: (302) 636-6196
Email: cmbstrustee@wilmingtontrust.com

 

 

Exh. K-1

 

 

McCoy & Orta, P.C.
100 N. Broadway, 26th Floor
Oklahoma City, OK 73102
Attention: Vanessa Orta
Email: vorta@mccoy-orta.com

 

Re:STWD 2019-FL1, Ltd. (the “Issuer”)

 

Ladies and Gentlemen:

 

In accordance with the provisions of the Indenture, dated as of August 15, 2019
(the “Indenture”), by and among the Issuer, STWD 2019-FL1, LLC, as Co-Issuer,
Starwood Property Mortgage, L.L.C., as advancing agent, Wilmington Trust,
National Association, as Trustee, Wells Fargo Bank, National Association, as
note administrator (in such capacity and, together with any successor note
administrator permitted under the Indenture, the “Note Administrator”), and as
custodian, the undersigned, as the Custodian, hereby certifies pursuant to
Section 3.3(f) of the Indenture that it has reviewed or caused to be reviewed
the Collateral Interest Files and [subject to any exceptions set forth on
Schedule II attached hereto] (A) the documents referred to in Section 3.3(e) of
the Indenture and set forth on Schedule I attached hereto have been received and
(B) that such documents have been executed, appear on their face to be what they
purport to be, purport to be recorded or filed (as applicable) and have not been
torn, mutilated or otherwise defaced, and appear on their faces to relate to the
Collateral Interest. Capitalized terms used but not defined in this Receipt have
the meanings assigned to them in the Indenture.

 

The Custodian shall have no responsibility for reviewing the Collateral Interest
File except as expressly set forth in Section 3.3(f) of the Indenture. None of
the Trustee, the Note Administrator, and the Custodian shall be under any duty
or obligation to inspect, review, or examine any such documents, instruments or
certificates to independently determine that they are valid, genuine,
enforceable, legally sufficient, duly authorized, or appropriate for the
represented purpose, whether the text of any assignment or endorsement is in
proper or recordable form (except to determine if the endorsement conforms to
the requirements of Section 3.3(e) of the Indenture), whether any document has
been recorded in accordance with the requirements of any applicable
jurisdiction, to independently determine that any document has actually been
filed or recorded in the appropriate office, that any document is other than
what it purports to be on its face, or whether the title insurance policies
relate to the Mortgaged Property.

 

  Wells Fargo Bank, National Association,   solely in its capacity as Custodian
      By:       Name:     Title:

 



Exh. K-2

 

  

EXHIBIT L

 

FORM OF REQUEST FOR RELEASE OF DOCUMENTS AND RECEIPT

 

To:Wells Fargo Bank, National Association,
as Custodian

 

1055 10th Avenue SE

Minneapolis, Minnesota, 55414

Attn: STWD 2019-FL1

 

In connection with the administration of the Collateral Interests held by you as
the Custodian on behalf of the Issuer, we request the release, to the
[Servicer][Special Servicer] of [specify document] for the Collateral Interest
described below, for the reason indicated.

 



Borrower’s Name, Address & Zip Code:   Ship Files To:           Name:          
Address:           Telephone Number:       Collateral Interest Description:    
Current Outstanding Principal Balance:    

  

Reason for Requesting Documents (check one):

 

1. Collateral Interest Paid in Full.  The [Servicer][Special Servicer] hereby
certifies that all amounts received in connection therewith that are required to
be remitted by the borrower or other obligors thereunder have been paid in full
and that any amounts in respect thereof required to be remitted to the Trustee
pursuant to the Indenture have been so remitted. 2. Collateral Interest Sold or
Liquidated By ___________________________.  The [Servicer][Special Servicer]
hereby certifies that all proceeds of sale, exchange, or other disposition or
insurance, condemnation or other liquidation have been finally received and that
any amounts in respect thereof required to be remitted to the Trustee pursuant
to the Indenture have been so remitted. 3. Other (explain)
                                                                                                                                                                                      .

 



Exh. L-1

 

 

If box 1 or 2 above is checked, and if all or part of the Asset Documents were
previously released to us, please release to us our previous request and receipt
on file with you, as well as any additional documents in your possession
relating to the specified Collateral Interest.

 

If box 3 above is checked, upon our return of all of the above documents to you
as the Custodian, please acknowledge your receipt by signing in the space
indicated below and returning this form.

 

If box 3 above is checked, it is hereby acknowledged that a security interest
pursuant to the Uniform Commercial Code in the Collateral Interest described
above and in the proceeds of said Collateral Interest has been granted to the
Trustee pursuant to the Indenture.

 

If box 3 above is checked, in consideration of the aforesaid delivery by the
Custodian, the [Servicer][Special Servicer] hereby agrees to hold said
Collateral Interest in trust for the Trustee, as provided under and in
accordance with all provisions of the Indenture and the Servicing Agreement, and
to return said Collateral Interest to the Custodian no later than the close of
business on the twentieth (20th) Business Day following the date hereof or, if
such day is not a Business Day, on the immediately preceding Business Day.

 

Capitalized terms used but not defined in this Request have the meanings
assigned to them in the Indenture, dated as of August 15, 2019, by and among
STWD 2019-FL1, Ltd., as Issuer, STWD 2019-FL1, LLC, as Co-Issuer, Starwood
Property Mortgage, L.L.C., as advancing agent, Wilmington Trust, National
Association, as Trustee, Wells Fargo Bank, National Association, as note
administrator (in such capacity and, together with any successor note
administrator permitted under the Indenture, the “Note Administrator”), and as
custodian.

 

    WELLS FARGO BANK, NATIONAL ASSOCIATION           By:         Name:      
Title:       Acknowledgment of documents returned:           Wells Fargo Bank,
National Association,     as Custodian           By:
                                                                                
    Name:       Title:           Date:    

 

 

Exh. L-2

 



 

EXHIBIT M

 

FORM OF AUCTION CALL PROCEDURE

 

I.Pre-Auction Process

 

a)      The Collateral Manager will initiate the Auction Procedures at least
60 days before each Payment Date occurring in February, May, August and November
of each year commencing on the Payment Date in August 2029 (each, an “Auction
Call Redemption Date”) by: (i) preparing a list of the Collateral; (ii) deriving
a list of not less than three Eligible Bidders (the “Selected Bidders”) not
Affiliates of (or funds or accounts managed by) the Collateral Manager and any
additional Eligible Bidders, which may include Affiliates of (or funds or
accounts managed by) the Collateral Manager (such additional Eligible Bidders,
together with the Selected Bidders, the “Listed Bidders”) and requesting bids on
a date (the “Auction Date”) at least ten Business Days before the Auction Call
Redemption Date, and (iii) notifying the Trustee of the list of Listed Bidders
(the “List”).

 

b)      The general solicitation package which the Collateral Manager shall
deliver to the Listed Bidders will include: (1) a form of a purchase agreement
(“Purchase Agreement”) provided to the Trustee by the Collateral Manager (which
shall provide that (A) upon satisfaction of all conditions precedent therein,
the purchaser is irrevocably obligated to purchase, and the Issuer is
irrevocably obligated to sell, the Collateral on the date and on the terms
stated therein, (B) if any Collateral is to be sold to multiple different
bidders, that the consummation of the purchase of all Collateral must occur
simultaneously and that the closing of each purchase is conditional on the
closing of all other purchases, (C) if for any reason whatsoever the Trustee has
not received, by a specified Business Day (which shall be ten or more Business
Days before the Auction Call Redemption Date), payment in full in immediately
available funds of the aggregate purchase price for all of the Collateral, at
least equal to the aggregate Redemption Price for each Outstanding Class of
Offered Notes (the “Minimum Bid Amount”), the obligations of the parties shall
terminate and the Issuer shall have no obligation or liability whatsoever,
(2) the minimum aggregate cash purchase price (which shall be determined by the
Collateral Manager for the various Collateral or group thereof); (3) the list of
the Collateral; (4) a formal bid sheet (which shall permit the bidder to bid for
some or all of the Collateral provided to the Trustee by the Collateral Manager,
including a representation from the bidder that it is an Eligible Bidder; (5) a
detailed timetable; and (6) copies of a Purchase Agreement and all other
transfer documents provided to the Trustee by the Collateral Manager (including
transfer certificates and subscription agreements which a bidder must execute
and a list of the requirements which the bidder must satisfy).

 

c)      The Collateral Manager will send solicitation packages to all Listed
Bidders on the List at least 20 Business Days before the Auction Call Redemption
Date. Listed Bidders will be required to submit any due diligence questions (or
comments on the draft Purchase Agreement) in writing to the Collateral Manager
by a date specified in the solicitation package. The Collateral Manager will be
required to answer all relevant questions by a date specified in the
solicitation package and will distribute the revised final Purchase Agreement to
all Listed Bidders (with a copy to the Issuer).

 



Exh. M-1

 

 



II.Auction Process

 

a)      To the extent any Holder, any Preferred Shareholder, any Placement Agent
and any of their respective Affiliates are Eligible Bidders, such parties will
be allowed to bid in the Auction, but will not be required to do so.

 

b)      On the Auction Date, all bids will be due by facsimile to the offices of
the Trustee by 11:00 a.m. New York City time, with the winning bidder to be
notified by 3:00 p.m. New York City time. All bids from Listed Bidders on the
List will be due on the bid sheet contained in the solicitation package. Each
bid shall be for the purchase and delivery to one purchaser (i) of all (but not
less than all) of the Collateral or (ii) identified Collateral.

 

c)      Reserved.

 

d)      With the advice of the Collateral Manager, the Trustee shall select the
bid or bids which result in the Highest Auction Price (in excess of the
specified Minimum Bid Amount) from one or more Listed Bidders.

 

e)      Upon notification to the winning bidder or bidders, the winning bidder
or bidders will be required to deliver to the Trustee a signed counterpart of
the Purchase Agreement no later than 4:00 p.m. New York City time on the Auction
Date. Each winning bidder shall make payment in full of the purchase price on
the Business Day (the “Auction Purchase Closing Date”) specified in the general
solicitation package (which shall be the tenth Business Day before the Auction
Call Redemption Date). If a winning bidder so requests, the Trustee and the
Issuer will enter into a bailee letter with the winning bidder and its
designated bank (which bank shall be subject to approval by the Issuer or the
Collateral Manager on behalf of the Issuer); provided, that such bank enters
into an account control agreement with the Trustee and the Issuer and has been
assigned ratings at least equal to those required for a successor Trustee
pursuant to the Indenture. If the above requirements are satisfied, the Trustee
shall deliver the Collateral (to be sold to such bidder) pursuant thereto to the
bailee bank at least one Business Day prior to the closing on the sale of the
Collateral and accept payment of the purchase price pursuant thereto. If payment
in full of the purchase price is not made by the Auction Purchase Closing Date
for any reason whatsoever by any winning bidder, the Issuer shall decline to
consummate the sale of any Collateral, the Trustee and the Issuer shall direct
the bailee bank to return the Collateral to the Trustee, and (if notice of
redemption has been given by the Trustee) the Trustee shall give notice (in
accordance with the Trust Deed) that the Auction Call Redemption will not occur.

 

As used in this Exhibit L, “Eligible Bidder” means, any person that is able to
satisfy the requirements under the Purchase Agreement and all other transfer
documents applicable to the transactions for which such bid is submitted.

 

As used in this Exhibit L, “Highest Auction Price” means, whichever is higher,
the highest price bid by any Listed Bidder for all of the Collateral, or (ii)
the sum of the highest prices bid by a Listed Bidder for any Collateral or group
of Collateral. In any case in which more than one bidder bids for one or more
items of Collateral in combination with other Collateral, the Collateral Manager
will select the bids which maximize the net sales proceeds to be received by the
Auction. In each case, the price bid by a bidder shall be the dollar amount
which the Collateral Manager certifies to the Trustee based on the Collateral
Manager’s review of the bids, which certification shall be binding and
conclusive.

 



Exh. M-2

 

   

EXHIBIT N

 

FORM OF NRSRO CERTIFICATION

 

[Date]

 

STWD 2019-FL1, Ltd.

c/o Walkers Fiduciary Limited
Cayman Corporate Centre
27 Hospital Road
George Town, Grand Cayman KY1-9008
Cayman Islands

 

Wells Fargo Bank, National Association,
   as Note Administrator
9062 Old Annapolis Road
Columbia, Maryland 21045
Attention: Corporate Trust Services – STWD 2019-FL1

 

Attention:         STWD 2019-FL1, Ltd. and STWD 2019-FL1, LLC

 

In accordance with the requirements for obtaining certain information pursuant
to the Indenture, dated as of August 15, 2019 (the “Indenture”), by and among
STWD 2019-FL1, Ltd. (the “Issuer”), as Issuer, STWD 2019-FL1, LLC, as Co-Issuer,
Starwood Property Mortgage, L.L.C., as advancing agent, Wilmington Trust,
National Association, as Trustee, Wells Fargo Bank, National Association, as
note administrator (in such capacity and, together with any successor note
administrator permitted under the Indenture, the “Note Administrator”), and as
custodian, the undersigned hereby certifies and agrees as follows:

 

1.       The undersigned, is (a) either (i) a Nationally Recognized Statistical
Rating Organization (“NRSRO”) or (ii) a Rating Agency, (b) has provided the
Issuer with the appropriate certifications under Exchange Act 17g-5(e), and (c)
agrees that any information obtained from the Issuer’s 17g-5 Website will be
subject to the same confidentiality provisions applicable to information
obtained from the Issuer’s 17g-5 website.

 

2.       The undersigned has access to the 17g-5 Website.

 

3.       The undersigned shall be deemed to have recertified to the provisions
herein each time it accesses the 17g-5 Information on the 17g-5 Website.

 

4.       The undersigned agrees to the terms of the confidentiality agreement
applicable to the NRSRO, attached as Annex A hereto.

 

Capitalized terms used but not defined herein shall have the respective meanings
assigned thereto in the Indenture.

 



Exh. N-1

 

 

IN WITNESS WHEREOF, the undersigned has caused its name to be signed hereto by
its duly authorized signatory, as of the day and year written above.

 

    [Nationally Recognized Statistical Rating Organization]           Name:    
Title:           Company:     Phone:     Email:

  

Exh. N-2

 





 

ANNEX A

CONFIDENTIALITY AGREEMENT

 

This Confidentiality Agreement (the “Confidentiality Agreement”) is made in
connection with STWD 2019-FL1, Ltd., as issuer (the “Issuer”, and, together with
its affiliates, the “Furnishing Entities” and each a “Furnishing Entity”) and
STWD 2019-FL1, LLC, as co-issuer (the “Co-Issuer”, and, together with the
Issuer, the “Co-Issuers”) furnishing certain financial, operational, structural
and other information relating to the issuance of the floating rate notes issued
by the Issuer (the “Notes”) pursuant to the Indenture, dated as of August 15,
2019 (the “Indenture”), by and among the Issuer, the Co-Issuer, Starwood
Property Mortgage, L.L.C., as advancing agent (the “Advancing Agent”),
Wilmington Trust, National Association, as trustee, Wells Fargo Bank, National
Association, as note administrator (in such capacity, the “Note Administrator”),
and custodian, and the assets underlying or referenced by the Notes, including
the identity of, and financial information with respect to borrowers, sponsors,
guarantors, managers and lessees with respect to such assets (together, the
“Collateral”) to you (the “NRSRO”) through the website of Wells Fargo Bank,
National Association, as 17g-5 Information Provider under the Indenture.
Information provided by each Furnishing Entity is labeled as provided by the
specific Furnishing Entity.

 

(1)Definition of Confidential Information. For purposes of this Confidentiality
Agreement, the term “Confidential Information” shall include the following
information (irrespective of its source or form of communication, including
information obtained by you through access to this site) that may be furnished
to you by or on behalf of a Furnishing Entity in connection with the issuance or
monitoring of a rating with respect to the Certificates: (x) all data, reports,
interpretations, forecasts, records, agreements, legal documents and other
information (such information, the “Evaluation Material”) and (y)  any of the
terms, conditions or other facts with respect to the transactions contemplated
by the Indenture, including the status thereof; provided, however, that the term
Confidential Information shall not include information which:    

(a)was or becomes generally available to the public (including through filing
with the Securities and Exchange Commission or disclosure in an offering
document) other than as a result of a disclosure by you or a NRSRO
Representative (as defined in Section 2(c)(i) below) in violation of this
Confidentiality Agreement;    

(b)was or is lawfully obtained by you from a source other than a Furnishing
Entity or its representatives that (i) is reasonably believed by you to be under
no obligation to maintain the information as confidential and (ii) provides it
to you without any obligation to maintain the information as confidential; or
   

(c)is independently developed by the NRSRO without reference to any Confidential
Information.    

(2)Information to Be Held in Confidence.    

(a)You will use the Confidential Information solely for the purpose of
determining or monitoring a credit rating on the Certificates and, to the extent
that any information used is derived from but does not reveal any Confidential
Information, for benchmarking, modeling or research purposes (the “Intended
Purpose”).    

(b)You acknowledge that you are aware that the United States federal and state
securities laws impose restrictions on trading in securities when in possession
of material, non-public information and that the NRSRO will advise (through
policy manuals or otherwise) each NRSRO Representative who is informed of the
matters that are the subject of this Confidentiality Agreement to that effect.
   

(c)You will treat the Confidential Information as private and confidential.
Subject to Section 3, without the prior written consent of the applicable
Furnishing Entity, you will not disclose to any person any Confidential
Information, whether such Confidential Information was furnished to you before,
on or after the date of this Confidentiality Agreement. Notwithstanding the
foregoing, you may:

 



Exh. N-3

 

 



(i)disclose the Confidential Information to any of the NRSRO’s affiliates,
directors, officers, employees, legal representatives, agents and advisors
(each, a “NRSRO Representative”) who, in the reasonable judgment of the NRSRO,
need to know such Confidential Information in connection with the Intended
Purpose; provided, that, prior to disclosure of the Confidential Information to
a NRSRO Representative, the NRSRO shall have taken reasonable precautions to
ensure, and shall be satisfied, that such NRSRO Representative will act in
accordance with this Confidentiality Agreement;    

(ii)solely to the extent required for compliance with Rule 17g-5(a)(3) of the
Act (17 C.F.R. 240.17g-5), post the Confidential Information to the NRSRO’s
password protected website; and    

(iii)use information derived from the Confidential Information in connection
with an Intended Purpose, if such derived information does not reveal any
Confidential Information.    

(3)Disclosures Required by Law. If you or any NRSRO Representative is requested
or required (orally or in writing, by interrogatory, subpoena, civil
investigatory demand, request for information or documents, deposition or
similar process relating to any legal proceeding, investigation, hearing or
otherwise) to disclose any Confidential Information, you agree to provide the
relevant Furnishing Entity with notice as soon as practicable (except in the
case of regulatory or other governmental inquiry, examination or investigation,
and otherwise to the extent practical and permitted by law, regulation or
regulatory or other governmental authority) that a request to disclose the
Confidential Information has been made so that the relevant Furnishing Entity
may seek an appropriate protective order or other reasonable assurance that
confidential treatment will be accorded the Confidential Information if it so
chooses. Unless otherwise required by a court or other governmental or
regulatory authority to do so, and provided that you have been informed by
written notice that the related Furnishing Entity is seeking a protective order
or other reasonable assurance for confidential treatment with respect to the
requested Confidential Information, you agree not to disclose the Confidential
Information while the Furnishing Entity’s effort to obtain such a protective
order or other reasonable assurance for confidential treatment is pending. You
agree to reasonably cooperate with each Furnishing Entity in its efforts to
obtain a protective order or other reasonable assurance that confidential
treatment will be accorded to the portion of the Confidential Information that
is being disclosed, at the sole expense of such Furnishing Entity; provided,
however, that in no event shall the NRSRO be required to take a position that
such information should be entitled to receive such a protective order or
reasonable assurance as to confidential treatment. If a Furnishing Entity
succeeds in obtaining a protective order or other remedy, you agree to comply
with its terms with respect to the disclosure of the Confidential Information,
at the sole expense of such Furnishing Entity. If a protective order or other
remedy is not obtained or if the relevant Furnishing Entity waives compliance
with the provisions of this Confidentiality Agreement in writing, you agree to
furnish only such information as you are legally required to disclose, at the
sole expense of the relevant Furnishing Entity.      (4)Obligation to Return
Evaluation Material. Promptly upon written request by or on behalf of the
relevant Furnishing Entity, all material or documents, including copies thereof,
that contain Evaluation Material will be destroyed or, in your sole discretion,
returned to the relevant Furnishing Entity. Notwithstanding the foregoing,
(a) the NRSRO may retain one or more copies of any document or other material
containing Evaluation Material to the extent necessary for legal or regulatory
compliance (or compliance with the NRSRO’s internal policies and procedures
designed to ensure legal or regulatory compliance) and (b) the NRSRO may retain
any portion of the Evaluation Material that may be found in backup tapes or
other archive or electronic media or other documents prepared by the NRSRO and
any Evaluation Material obtained in an oral communication; provided, that any
Evaluation Material so retained by the NRSRO will remain subject to this
Confidentiality Agreement and the NRSRO will remain bound by the terms of this
Confidentiality Agreement.



     



Exh. N-4

 

 

(5)Violations of this Confidentiality Agreement.    

(a)The NRSRO will be responsible for any breach of this Confidentiality
Agreement by you, the NRSRO or any NRSRO Representative.    

(b)You agree promptly to advise each relevant Furnishing Entity in writing of
any misappropriation or unauthorized disclosure or use by any person of the
Confidential Information which may come to your attention and to take all steps
reasonably requested by such Furnishing Entity to limit, stop or otherwise
remedy such misappropriation, or unauthorized disclosure or use.    

(c)You acknowledge and agree that the Furnishing Entities would not have an
adequate remedy at law and would be irreparably harmed in the event that any of
the provisions of this Confidentiality Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that each Furnishing Entity shall be entitled to specific
performance and injunctive relief to prevent breaches of this Confidentiality
Agreement and to specifically enforce the terms and provisions hereof, in
addition to any other remedy to which a Furnishing Entity may be entitled at law
or in equity. It is further understood and agreed that no failure to or delay in
exercising any right, power or privilege hereunder shall preclude any other or
further exercise of any right, power or privilege.    

(6)Term. Notwithstanding the termination or cancellation of this Confidentiality
Agreement and regardless of whether the NRSRO has provided a credit rating on a
Security, your obligations under this Confidentiality Agreement will survive
indefinitely.    

(7)Governing Law. This Confidentiality Agreement and any claim, controversy or
dispute arising under the Confidentiality Agreement, the relationships of the
parties and/or the interpretation and enforcement of the rights and duties of
the parties shall be governed by and construed in accordance with the laws of
the State of New York applicable to agreements made and to be performed within
such State.    

(8)Amendments. This Confidentiality Agreement may be modified or waived only by
a separate writing by the NRSRO and each Furnishing Entity.    

(9)Entire Agreement. This Confidentiality Agreement represents the entire
agreement between you and the Furnishing Entities relating to the treatment of
Confidential Information heretofore or hereafter reviewed or inspected by you.
This agreement supersedes all other understandings and agreements between us
relating to such matters; provided, however, that, if the terms of this
Confidentiality Agreement conflict with another agreement relating to the
Confidential Information that specifically states that the terms of such
agreement shall supersede, modify or amend the terms of this Confidentiality
Agreement, then to the extent the terms of this Confidentiality Agreement
conflict with such agreement, the terms of such agreement shall control
notwithstanding acceptance by you of the terms hereof by entry into this
website.    

(10)Contact Information. Notices for each Furnishing Entity under this
Confidentiality Agreement, shall be directed as set forth below:

 

STWD 2019-FL1, Ltd.

c/o Walkers Fiduciary Limited
Cayman Corporate Centre
27 Hospital Road
George Town, Grand Cayman KY1-9008
Cayman Islands

 

with a copy to:

 

Starwood Property Mortgage, L.L.C.

591 West Putnam Avenue

Greenwich, CT 06830

 

with copies by email to: asossen@starwood.com; vkallaher@starwood.com;
ccarpenter@starwood.com; and stwd2019fl1@starwood.com

 



Exh. N-5

 



 

EXHIBIT O

 

FORM OF NOTE ADMINISTRATOR’S MONTHLY REPORT

 

 

[tv527992_ex10-1img01.jpg]

Wells Fargo Bank, N.A. Corporate Trust Services 8480 Stagecoach Circle
Frederick, MD 21701-4747 9/17/19 9/16/19 Payment Date: Record Date:
Determination Date: 9/11/19 Page 1 of 22 Please visit www.ctslink.com for
additional information and special notices. In addition, certificateholders may
register online for email notification when special notices are posted. For
information or assistance please call 866-846-4526. CTSLink Customer Service
1-866-846-4526 For Additional Information please contact STWD 2019-FL1, LTD.
Reports Available STWD 2019-FL1, LLC www.ctslink.com DISTRIBUTION DATE STATEMENT
Table of Contents STATEMENT SECTIONS Note Distribution Detail Note Factor Detail
Reconciliation Detail Other Required Information Commercial Real Estate Loan
Detail Principal Prepayment Detail Historical Detail Delinquency Loan Detail
Modified Loan Detail Historical Liquidated Loan Detail Specially Serviced Loan
Detail PAGE(s) 2 3 4 5 9 10 11 12 14 - 15 17 Cash Reconciliation Detail 6
Historical Bond / Collateral Loss Reconciliation 18 Supplemental Reporting 20 -
21 13 Interest Shortfall Reconciliation Detail 22 Advance Summary Cumulative
Loan Acquisition Detail Test Calculation Detail 16 NOI Detail 8 19 7 Issuer
asossen@starwood.com; vkallaher@starwood.com STWD 2019-FL1, LTD. c/o Walkers
Fiduciary Trust Limited 27 Hospital Road George Town, Grand Cayman, KY1-9008
Contact: ccarpenter@starwood.com; stwd2019fl1@starwood.com Servicer
REAM_InvestorRelations@wellsfargo.com Wells Fargo Bank, National Association
Three Wells Fargo, MAC D1050-084 401 S. Tryon Street, 8th Floor Charlotte, NC
28202 Contact: Special Servicer LNR Partners, Inc. 1601 Washington Avenue Suite
700 Miama Beach, FL 33139 hbennett@starwood.com; jwarshaw@lnrpartners.com
Contact: lnr.cmbs.notices@lnrproperty.com; vkallaher@starwood.com;
ccarpenter@starwood.com; stwd2019fl1@starwood.com This report is compiled by
Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo
Bank, N.A. has not independently confirmed the accuracy of the information.



 

Exh. O-1

 

 

[tv527992_ex10-1img02.jpg]

Wells Fargo Bank, N.A. Corporate Trust Services 8480 Stagecoach Circle
Frederick, MD 21701-4747 9/17/19 9/16/19 Payment Date: Record Date:
Determination Date: 9/11/19 Page 2 of 22 CTSLink Customer Service 1-866-846-4526
For Additional Information please contact STWD 2019-FL1, LTD. Reports Available
STWD 2019-FL1, LLC www.ctslink.com Note Distribution Detail 0.00 0.00 0.00 0.00
0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00
0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00
0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00
0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00
0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00
0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00
0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00
0.00 Original Balance Beginning Balance Principal Distribution Interest
Distribution Prepayment Premium Total Distribution Ending Balance 0.000000%
0.000000% 0.000000% 0.000000% 0.000000% 0.000000% 0.000000% 0.000000% 0.000000%
0.000000% 0.000000% 0.000000% Totals A A-S BCDE E-E F F-E G G-E PREF Class CUSIP
Note Interest Rate Current Subordination Level (1) Realized Loss/ Additional
Trust Fund Expenses (1) Calculated by taking (A) the sum of the ending note
balance of all classes less (B) the sum of (i) the ending balance of the
designated class and (ii) the ending Note balance of all classes which are not
subordinate to the designated class and dividing the result by (A). 0.00 0.00
0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00
Class Class X Note Rate Interest Distribution Prepayment Premium Total
Distribution 0.000000% 0.000000% 0.000000% E-X F-X G-X CUSIP Original Notional
Amount Beginning Notional Amount Ending Notional Amount



 

Exh. O-2

 

 

[tv527992_ex10-1img03.jpg]

Wells Fargo Bank, N.A. Corporate Trust Services 8480 Stagecoach Circle
Frederick, MD 21701-4747 9/17/19 9/16/19 Payment Date: Record Date:
Determination Date: 9/11/19 Page 3 of 22 CTSLink Customer Service 1-866-846-4526
For Additional Information please contact STWD 2019-FL1, LTD. Reports Available
STWD 2019-FL1, LLC www.ctslink.com Note Factor Detail 0.00000000 0.00000000
0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000
0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000
0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000
0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000
0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000
0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000
0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000
0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000
0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000
0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000
Beginning Balance Principal Distribution Interest Distribution Prepayment
Premium Ending Balance A A-S B C D E E-E F F-E G G-E PREF Class CUSIP Realized
Loss/ Additional Trust Fund Expenses 0.00000000 0.00000000 0.00000000 0.00000000
0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000
0.00000000 Interest Distribution Prepayment Premium E-X F-X G-X Class CUSIP
Beginning Notional Amount Ending Notional Amount



 

Exh. O-3

 

 

[tv527992_ex10-1img04.jpg]

Wells Fargo Bank, N.A. Corporate Trust Services 8480 Stagecoach Circle
Frederick, MD 21701-4747 9/17/19 9/16/19 Payment Date: Record Date:
Determination Date: 9/11/19 Page 4 of 22 CTSLink Customer Service 1-866-846-4526
For Additional Information please contact STWD 2019-FL1, LTD. Reports Available
STWD 2019-FL1, LLC www.ctslink.com Reconciliation Detail Principal
Reconciliation Stated Beginning Principal Balance Unpaid Beginning Principal
Balance Scheduled Principal Unscheduled Principal Principal Adjustments Realized
Loss Stated Ending Principal Balance Unpaid Ending Principal Balance Current
Principal Distribution Amount Total 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00
Note Interest Reconciliation 0.00 0.00 0.00 0.00 0.00 Distributable Adjustment
Remaining Unpaid Distributable Note Interest 0 0.00 0.00 0.00 0.00 0.00 0.00
0.00 0 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0
0.00 0.00 0.00 0.00 0.00 0.00 0.00 0 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0 0.00
0.00 0.00 0.00 0.00 0.00 0.00 0 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0 0.00 0.00
0.00 0.00 0.00 0.00 0.00 0 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0 0.00 0.00 0.00
0.00 0.00 0.00 0.00 0 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0 0.00 0.00 0.00 0.00
0.00 0.00 0.00 0 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0 0.00 0.00 0.00 0.00 0.00
0.00 0.00 0 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Accrual Class
Accrued Note Net Aggregate Prepayment Interest Shortfall Note Interest
Additional Expenses Distributable Interest Interest Days A 0 A-S 0 B 0 C 0 D 0 E
0 E-E 0 E-X 0 F 0 F-E 0 F-X 0 G 0 G-E 0 G-X 0 PREF 0 Totals 0 Accrual Interest
Dates Note Distribution

 



Exh. O-4

 

 

[tv527992_ex10-1img05.jpg]

Wells Fargo Bank, N.A. Corporate Trust Services 8480 Stagecoach Circle
Frederick, MD 21701-4747 9/17/19 9/16/19 Payment Date: Record Date:
Determination Date: 9/11/19 Page 5 of 22 CTSLink Customer Service 1-866-846-4526
For Additional Information please contact STWD 2019-FL1, LTD. Reports Available
STWD 2019-FL1, LLC www.ctslink.com Other Required Information Available
Distribution Amount (1) 0.00 Current Benchmark Next Benchmark 0.00% 0.00%
Confirmation that the Trustee has received, within the preceding month, a
confirmation of compliance from SPT Real Estate Capital, LLC and STWD CLO
Retention Holder, LLC in accordance with Section 1.1(d) of the EU Risk Retention
Letter Yes/No Reinvestment and Replenishment Account Ending Account Balance
Current Period Withdrawals Deposits on Payment Date Beginning Account Balance
Aggregate Outstanding Portfolio Balance before Payment Date 0.00 Aggregate
Outstanding Portfolio Balance after Payment Date 0.00 0.00 0.00 0.00 0.00 (1)
The Available Distribution Amount includes any Prepayment Premiums.

 

Exh. O-5

 

 

[tv527992_ex10-1img06.jpg]

Wells Fargo Bank, N.A. Corporate Trust Services 8480 Stagecoach Circle
Frederick, MD 21701-4747 9/17/19 9/16/19 Payment Date: Record Date:
Determination Date: 9/11/19 Page 6 of 22 CTSLink Customer Service 1-866-846-4526
For Additional Information please contact STWD 2019-FL1, LTD. Reports Available
STWD 2019-FL1, LLC www.ctslink.com Pass/Fail Pass/Fail Test Calculation Detail
Par Value Ratio Par Value Test Threshold Par Value Test Result Par Value Test
Calculation Calculation: (A)/(B+C+D+E+F+G+H) (B) Aggregate Outstanding Amount of
the Class A Notes (C) Aggregate Outstanding Amount of the Class A-S Notes (D)
Aggregate Outstanding Amount of the Class B Notes (E) Aggregate Outstanding
Amount of the Class C Notes (F) Aggregate Outstanding Amount of the Class D
Notes (H) Unreimbursed Interest Advances Sum of (B), (C), (D), (E), (F), (G),
and (H): (A) Net Outstanding Portfolio Balance Divided by the sum of the
following: 0.00% 111.60% 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Interest
Coverage Ratio Interest Coverage Test Threshold Interest Coverage Test 0.00%
120.00% (1) the expected scheduled interest payments in the Due Period on the
Mortgage Assets 0.00 0.00 0.00 0.00 0.00 0.00 (iii) with respect to each
Modified Collateral Interest or Defaulted Collateral Interest, the Calculation
Amount of such Collateral Interest; (ii) the aggregate Principal Balance of all
Principal Proceeds held as Cash and Eligible Investmentst; and (i) the Aggregate
Principal Balance of the Collateral Interests (other than Modified Collateral
Interests and Defaulted Collateral Interests); 0.00 0.00 0.00 0.00 Calculation:
(1+2+3)−(4)/(5+6+7+8+9+10) Interest Coverage Test Calculation (2) the expected
scheduled interest payments due on the Eligible Investments held in the Accounts
(3) Interest Advances advanced by the Advancing Agent or the Backup Advancing
Agent (4) any amounts scheduled to be paid pursuant to Section 11.1(a)(i)(1)
through (4) (other than any waived Collateral Manager Fees) (5) the sum of the
scheduled interest on the Class A Notes plus any Class A Defaulted Interest
Amount (6) the sum of the scheduled interest on the Class A-S Notes plus any
Class A-S Defaulted Interest Amount (7) the sum of the scheduled interest on the
Class B Notes plus any Class B Defaulted Interest Amount (8) the sum of the
scheduled interest on the Class C Notes plus any Class C Defaulted Interest
Amount (9) the sum of the scheduled interest on the Class D Notes plus any Class
D Defaulted Interest Amount 0.00 0.00 Sum of (1), (2), and (3): Minus (4):
Divided by the sum of the following: Sum of (5), (6), (7), (8), (9), and (10):
0.00 0.00 0.00 (10) the sum of the scheduled interest on the Class E, E-E, and
E-X Notes plus any Class E, E-E, and E-X Defaulted Interest Amount (G) Aggregate
Outstanding Amount of the Class E and E-E Notes 0.00



 

Exh. O-6

 

 

[tv527992_ex10-1img07.jpg]

Wells Fargo Bank, N.A. Corporate Trust Services 8480 Stagecoach Circle
Frederick, MD 21701-4747 9/17/19 9/16/19 Payment Date: Record Date:
Determination Date: 9/11/19 Page 7 of 22 CTSLink Customer Service 1-866-846-4526
For Additional Information please contact STWD 2019-FL1, LTD. Reports Available
STWD 2019-FL1, LLC www.ctslink.com Interest: Deferred Interest Net Prepayment
Interest Shortfall Unscheduled Principal Repayment Fees Prepayment
Penalties/Yield Maintenance Borrower Option Extension Fees Note Administrator
Fee - Wells Fargo Bank, N.A. ASER Amount Reimbursement for Interest on Advances
Interest Distribution Taxes Imposed on Trust Fund Bankruptcy Expense Attorney
Fees & Expenses Non-Recoverable Advances Principal Distribution Recoveries from
Liquidation and Insurance Proceeds Collection of Principal after Maturity Date
Principal Adjustments Reinvestment and Replenishment Account Deposit Cash
Reconciliation Detail Total Funds Collected Interest paid or advanced Interest
Adjustments Total Interest Collected Negative Amortization Net Prepayment
Interest Excess Principal: Total Principal Collected Other: Total Other
Collected Total Funds Collected Total Funds Distributed Fees: Servicing Fee -
Wells Fargo Bank, N.A. Trustee Fee - Wilmington Trust, N.A. Special Servicing
Fee Total Fees Additional Trust Fund Expenses: Prepayment Penalties/Yield
Maintenance Payments to Noteholders & Others: Total Funds Distributed Rating
Agency Expenses Other Expenses Total Additional Trust Fund Expenses Total
Payments to Noteholders & Others Principal Prepayments Excess of Prior Principal
Amounts paid 0.00 0.00 0.00 0.00 0.00 0.00 CREFC® Intellectual Property Royalty
License Fee 0.00 Borrower Option Extension Fees Curtailments Reinvestment and
Replenishment Account Withdrawal Interest reductions due to Non-Recoverability
Determinations Scheduled Principal 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00
Advancing Agent Fee - Starwood Property Mortgage, L.L.C. Collateral Manager Fee
- STWD Investment Management, LLC 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00
0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00
0.00 0.00 0.00 0.00 0.00 0.00



 

Exh. O-7

 

 

[tv527992_ex10-1img08.jpg]

Wells Fargo Bank, N.A. Corporate Trust Services 8480 Stagecoach Circle
Frederick, MD 21701-4747 9/17/19 9/16/19 Payment Date: Record Date:
Determination Date: 9/11/19 Page 8 of 22 CTSLink Customer Service 1-866-846-4526
For Additional Information please contact STWD 2019-FL1, LTD. Reports Available
STWD 2019-FL1, LLC www.ctslink.com Commercial Real Estate Loan Detail (1)
Property Type Code - Combination - Principal Write-Off - Amortization Change -
Maturity Date Extension (3) Modification Code - Other or TBD - Reps and
Warranties - Full Payoff Foreclosure - Deed in Lieu Of Resolved REO DPO - - - -
Note Sale Extension Bankruptcy Foreclosure Modification - - - - - (2) Resolution
Strategy Code - Mobile Home Park - Warehouse - Other - Industrial Self Storage -
Health Care Lodging - Retail Mixed Use - Office * - Indicates new collateral
added to the pool in previous month 4 3 2 1 13 12 11 10 9 8 7 6 5 4 MH WH OT IN
- HC - RT - MF - LIBOR Floor LIBOR Cap to Master Servicer Pending Return 3 SS
Loan Number Interest Payment Principal Payment Gross Coupon Totals ODCR Property
Type (1) City State Extended Maturity Date Ending Scheduled Balance Paid Thru
Date Mod. Code (3) 2 LO Maturity Date Beginning Scheduled Balance Res. Strat.
(2) 1 MU Multi-Family OF



 

Exh. O-8

 

 

[tv527992_ex10-1img09.jpg]

Wells Fargo Bank, N.A. Corporate Trust Services 8480 Stagecoach Circle
Frederick, MD 21701-4747 9/17/19 9/16/19 Payment Date: Record Date:
Determination Date: 9/11/19 Page 9 of 22 CTSLink Customer Service 1-866-846-4526
For Additional Information please contact STWD 2019-FL1, LTD. Reports Available
STWD 2019-FL1, LLC www.ctslink.com Cumulative Loan Acquisition Detail (Shown at
Face Value) Asset Acquisition Date (1) Asset Acquisition Amount Remaining Future
Funding Participation Commitment (4) ODCR City State Loan Number Property Type
Beginning Securitized Face Value Ending Securitized Face Value (2) Future
Funding Participation Commitment (3) (1) Bolded and underlined rows denote
activity in the current period. (2) Does not reflect partial release or
principal pay down. Please refer to Commercial Real Estate Loan Detail for
principal pay down. (3) Value obtained from Annex A or Servicer setup file at
time of loan acquisition. (4) Does not reflect any Future Fundings that may have
occurred but not purchased by the Issuer. There are no Loan Acquisitions for
this Period



 

Exh. O-9

 

 

[tv527992_ex10-1img10.jpg]

Wells Fargo Bank, N.A. Corporate Trust Services 8480 Stagecoach Circle
Frederick, MD 21701-4747 9/17/19 9/16/19 Payment Date: Record Date:
Determination Date: 9/11/19 Page 10 of 22 CTSLink Customer Service
1-866-846-4526 For Additional Information please contact STWD 2019-FL1, LTD.
Reports Available STWD 2019-FL1, LLC www.ctslink.com NOI Detail Total Most
Recent Recent NOI Start NOI End NOI Date Ending Most Most Recent Scheduled
Recent Loan Property Number Type City Fiscal NOI Most Balance Date ODCR State



 

Exh. O-10

 

 

[tv527992_ex10-1img11.jpg]

Wells Fargo Bank, N.A. Corporate Trust Services 8480 Stagecoach Circle
Frederick, MD 21701-4747 9/17/19 9/16/19 Payment Date: Record Date:
Determination Date: 9/11/19 Page 11 of 22 CTSLink Customer Service
1-866-846-4526 For Additional Information please contact STWD 2019-FL1, LTD.
Reports Available STWD 2019-FL1, LLC www.ctslink.com Principal Prepayment Detail
Totals Payoff Amount Curtailment Amount Prepayment Premium Yield Maintenance
Premium Principal Prepayment Amount Prepayment Penalties Loan Number Offering
Document Cross-Reference Loan Group, if applicable



 

Exh. O-11

 

 

[tv527992_ex10-1img12.jpg]



Wells Fargo Bank, N.A. Corporate Trust Services 8480 Stagecoach Circle
Frederick, MD 21701-4747 9/17/19 9/16/19 Payment Date: Record Date:
Determination Date: 9/11/19 Page 12 of 22 CTSLink Customer Service
1-866-846-4526 For Additional Information please contact STWD 2019-FL1, LTD.
Reports Available STWD 2019-FL1, LLC www.ctslink.com Historical Detail Note:
Foreclosure and REO Totals are excluded from the delinquencies. Distribution
Date # Balance 30-59 Days 60-89 Days 90 Days or More Foreclosure REO
Modifications Curtailments WAM Delinquencies Prepayments Rate and Maturities
Next Weighted Avg. Coupon Remit Payoff # Balance # Balance # Balance # Balance #
Balance # Balance # Balance

 

Exh. O-12

 

 

[tv527992_ex10-1img13.jpg]

 

Wells Fargo Bank, N.A. Corporate Trust Services 8480 Stagecoach Circle
Frederick, MD 21701-4747 9/17/19 9/16/19 Payment Date: Record Date:
Determination Date: 9/11/19 Page 13 of 22 CTSLink Customer Service
1-866-846-4526 For Additional Information please contact STWD 2019-FL1, LTD.
Reports Available STWD 2019-FL1, LLC www.ctslink.com Delinquency Loan Detail
Loan Number Date Offering Cross-Reference # of Paid Through Date Resolution
Servicing Foreclosure Actual Outstanding Bankruptcy Date REO Totals Document
Months Strategy Status of Commercial Real Estate Loan (1) Delinq. Code (2)
Transfer Date PBrainlacnipcael ASdevrvainccinegs Date - - - - (1) Status of
Mortgage Loan (2) Resolution Strategy Code A B - - Payment Not Received But
Still in Grace Period Late Payment But Less Than 1 Month Delinquent 0 1 3 - - -
Current One Month Delinquent Three or More Months Delinquent 4 5 Assumed
Scheduled Payment (Performing Matured Balloon) Non Performing Matured Balloon 1
3 5 - - - - Modification Foreclosure Extension Note Sale 6 7 9 - - - DPO
Resolved Pending Return to Master Servicer 10 - Deed In Lieu Of 11 12 13 -
Foreclosure Reps and Warranties Other or TBD 2 - Two Months Delinquent 4 8 - 2
Bankruptcy REO Full Payoff - Or Not Yet Due



 

Exh. O-13

 

 

[tv527992_ex10-1img14.jpg]



Wells Fargo Bank, N.A. Corporate Trust Services 8480 Stagecoach Circle
Frederick, MD 21701-4747 9/17/19 9/16/19 Payment Date: Record Date:
Determination Date: 9/11/19 Page 14 of 22 CTSLink Customer Service
1-866-846-4526 For Additional Information please contact STWD 2019-FL1, LTD.
Reports Available STWD 2019-FL1, LLC www.ctslink.com Specially Serviced Loan
Detail - Part 1 (1) Resolution Strategy Code MF RT HC IN WH MH - - - - - -
Multi-Family Retail Health Care Industrial Warehouse Mobile Home Park OF MU LO
SS OT - - - - - Office Mixed use Lodging Self Storage Other (2) Property Type
Code 1 2 3 4 5 - - - - - Modification Foreclosure Bankruptcy Extension Note Sale
6 7 8 9 - - - - DPO REO Resolved Pending Return to Servicer 10 11 12 13 - - - -
Deed In Lieu Of Foreclosure Full Payoff Reps and Warranties Other or TBD Loan
Number Interest Rate Actual Balance Maturity Date NOI Date Offering Document
Cross-Reference Servicing Transfer Date State Resolution Strategy Code (1) Net
Operating Income DSCR Remaining Amortization Term Note Date Property Type (2)
Distribution Date Scheduled Balance



 

Exh. O-14

 

 

[tv527992_ex10-1img15.jpg]



Wells Fargo Bank, N.A. Corporate Trust Services 8480 Stagecoach Circle
Frederick, MD 21701-4747 9/17/19 9/16/19 Payment Date: Record Date:
Determination Date: 9/11/19 Page 15 of 22 CTSLink Customer Service
1-866-846-4526 For Additional Information please contact STWD 2019-FL1, LTD.
Reports Available STWD 2019-FL1, LLC www.ctslink.com - - - - Specially Serviced
Loan Detail - Part 2 6 7 8 9 - - - - DPO REO Resolved Pending Return to Servicer
(1) Resolution Strategy Code 1 2 3 4 5 - - - - - Modification Foreclosure
Bankruptcy Extension Note Sale 10 11 12 13 Deed In Lieu Of Foreclosure Full
Payoff Reps and Warranties Other or TBD Loan Number Appraisal Date Other REO
Property Revenue Offering Document Cross-Reference Resolution Strategy Code (1)
Site Inspection Date Appraisal Comment Value Distribution Date Phase 1 Date



 

Exh. O-15

 

 

[tv527992_ex10-1img16.jpg]



Wells Fargo Bank, N.A. Corporate Trust Services 8480 Stagecoach Circle
Frederick, MD 21701-4747 9/17/19 9/16/19 Payment Date: Record Date:
Determination Date: 9/11/19 Page 16 of 22 CTSLink Customer Service
1-866-846-4526 For Additional Information please contact STWD 2019-FL1, LTD.
Reports Available STWD 2019-FL1, LLC www.ctslink.com Advance Summary Advancing
Agent Backup Advancing Agent Totals 0.00 0.00 0.00 Outstanding Interest Advances
Interest Advances Beginning Outstanding Current Period Interest Advances

 

 

 

Exh. O-16

 

 

[tv527992_ex10-1img17.jpg]



Wells Fargo Bank, N.A. Corporate Trust Services 8480 Stagecoach Circle
Frederick, MD 21701-4747 9/17/19 9/16/19 Payment Date: Record Date:
Determination Date: 9/11/19 Page 17 of 22 CTSLink Customer Service
1-866-846-4526 For Additional Information please contact STWD 2019-FL1, LTD.
Reports Available STWD 2019-FL1, LLC www.ctslink.com Modified Loan Detail Loan
Number Document Offering Pre-Modification Balance Modification Modification
Description Post-Modification Balance Totals Cross-Reference Date
Pre-Modification Interest Rate Post-Modification Interest Rate

 



Exh. O-17

 

 

[tv527992_ex10-1img18.jpg]



Wells Fargo Bank, N.A. Corporate Trust Services 8480 Stagecoach Circle
Frederick, MD 21701-4747 9/17/19 9/16/19 Payment Date: Record Date:
Determination Date: 9/11/19 Page 18 of 22 CTSLink Customer Service
1-866-846-4526 For Additional Information please contact STWD 2019-FL1, LTD.
Reports Available STWD 2019-FL1, LLC www.ctslink.com Historical Liquidated Loan
Detail * Fees, Advances and Expenses also include outstanding P & I advances and
unpaid fees (servicing, trustee, etc.). with Cum Net Proceeds Cumulative Loss to
Loan Scheduled Advances, Appraised Proceeds or Received on Available for Period
Adj. Adjustment Adjustment Balance and Expenses * Value or BPO Other Proceeds
Liquidation Distribution to Issuer Adj. to Issuer Distribution Date ODCR Net
Proceeds Current Period to Issuer to Issuer Loss to Issuer Cumulative Total
Current Total Beginning Fees, Most Recent Gross Sales Realized Date of Current

 



Exh. O-18

 

 

[tv527992_ex10-1img19.jpg]





Wells Fargo Bank, N.A. Corporate Trust Services 8480 Stagecoach Circle
Frederick, MD 21701-4747 9/17/19 9/16/19 Payment Date: Record Date:
Determination Date: 9/11/19 Page 19 of 22 CTSLink Customer Service
1-866-846-4526 For Additional Information please contact STWD 2019-FL1, LTD.
Reports Available STWD 2019-FL1, LLC www.ctslink.com Historical Bond/Collateral
Loss Reconciliation Detail Cross-Reference at Liquidation to Notes /Expenses
Notes to Date Paid as Cash Note Interest Distribution Beginning Prior Realized
Amounts Interest Modification Additional Realized Loss Recoveries of
(Recoveries)/ Document Losses Applied to Date Credit Support Excesses Totals
Realized Losses Offering Aggregate on Loans Reduction Adj. Balance Realized Loss
Loss Applied Covered by (Shortages)/ /Appraisal (Recoveries) Applied to

 

Exh. O-19

 

 

[tv527992_ex10-1img20.jpg]



Wells Fargo Bank, N.A. Corporate Trust Services 8480 Stagecoach Circle
Frederick, MD 21701-4747 9/17/19 9/16/19 Payment Date: Record Date:
Determination Date: 9/11/19 Page 20 of 22 CTSLink Customer Service
1-866-846-4526 For Additional Information please contact STWD 2019-FL1, LTD.
Reports Available STWD 2019-FL1, LLC www.ctslink.com Interest Shortfall
Reconciliation Detail - Part 1 Special Servicing Fees Non-Recoverable Modified
Interest Balance at Rate (Reduction) Stated Principal Current Ending (Scheduled
Contribution Balance Interest) /Excess Scheduled ASER Offering (PPIS) Excess
Interest on Advances Document Totals Cross-Reference Monthly Liquidation Work
Out

 

 



Exh. O-20

 

 

[tv527992_ex10-1img21.jpg]



Wells Fargo Bank, N.A. Corporate Trust Services 8480 Stagecoach Circle
Frederick, MD 21701-4747 9/17/19 9/16/19 Payment Date: Record Date:
Determination Date: 9/11/19 Page 21 of 22 CTSLink Customer Service
1-866-846-4526 For Additional Information please contact STWD 2019-FL1, LTD.
Reports Available STWD 2019-FL1, LLC www.ctslink.com Interest Shortfall
Reconciliation Detail - Part 2 Other (Shortfalls)/ Refunds Comments Offering
Document Cross-Reference Stated Principal Balance at Interest Shortfall
Reconciliation Detail Part 2 Total Total Interest Shortfall Allocated to Trust
Interest Shortfall Reconciliation Detail Part 1 Total 0.00 0.00 0.00 Reimb of
Advances to the Servicer Contribution Current Month Left to Reimburse Servicer
Totals Current Ending Scheduled Balance



 

Exh. O-21

 

 

[tv527992_ex10-1img22.jpg]



Wells Fargo Bank, N.A. Corporate Trust Services 8480 Stagecoach Circle
Frederick, MD 21701-4747 9/17/19 9/16/19 Payment Date: Record Date:
Determination Date: 9/11/19 Page 22 of 22 CTSLink Customer Service
1-866-846-4526 For Additional Information please contact STWD 2019-FL1, LTD.
Reports Available STWD 2019-FL1, LLC www.ctslink.com Supplemental Reporting

 

Exh. O-22

 

 



EXHIBIT P-1

 

FORM OF INVESTOR CERTIFICATION

 

(For Non-Borrower Affiliates)

 

[Date]

 

Wells Fargo Bank, National Association
9062 Old Annapolis Road
Columbia, Maryland 21045
Attention: Corporate Trust Services – STWD 2019-FL1, Ltd.

 

Re:STWD 2019-FL1, Ltd. and STWD 2019-FL1, LLC

 

In accordance with the requirements for obtaining certain information pursuant
to the Indenture, dated as of August 15, 2019 (the “Indenture”), by and among
STWD 2019-FL1, Ltd. (the “Issuer”), as Issuer, STWD 2019-FL1, LLC, as Co-Issuer,
Starwood Property Mortgage, L.L.C., as advancing agent, Wilmington Trust,
National Association (the “Trustee”), as Trustee, Wells Fargo Bank, National
Association, as note administrator (in such capacity and, together with any
successor note administrator permitted under the Indenture, the “Note
Administrator”), and as custodian, the undersigned hereby certifies and agrees
as follows:

 

1.       The undersigned is a Noteholder, a beneficial owner of a Note, a holder
of a Preferred Share, or a prospective purchaser of a Note or a Preferred Share.

 

2.       The undersigned is not an agent of, or an investment advisor to, any
borrower or affiliate of any borrower under a Collateral Interest.

 

3.       The undersigned is requesting access pursuant to the Indenture to
certain information (the “Information”) on the Note Administrator’s Website
and/or is requesting the information identified on the schedule attached hereto
(also, the “Information”) pursuant to the provisions of the Indenture.

 

4.       In consideration of the disclosure to the undersigned of the
Information, or the access thereto, the undersigned will keep the Information
confidential (except from such outside persons as are assisting it in making an
evaluation in connection with purchasing the related Notes or Preferred Shares,
from its accountants and attorneys, and otherwise from such governmental or
banking authorities or agencies to which the undersigned is subject), and such
Information will not, without the prior written consent of the Note
Administrator, be otherwise disclosed by the undersigned or by its officers,
directors, partners, employees, agents or representatives (collectively, the
“Representatives”) in any manner whatsoever, in whole or in part.

 

The undersigned will not use or disclose the Information in any manner which
could result in a violation of any provision of the Securities Act of 1933, as
amended (the “Securities Act”), or the Securities Exchange Act of 1934, as
amended, or would require registration of any Note or Preferred Share not
previously registered pursuant to Section 5 of the Securities Act.

 



Exh. P-1-1 

 

 

5.       The undersigned shall be fully liable for any breach of the Collateral
Interest Purchase Agreement and this Certification by itself or any of its
Representatives and shall indemnify the Issuer, the Note Administrator, the
Trustee, the Servicer, and the Special Servicer for any loss, liability or
expense incurred thereby with respect to any such breach by the undersigned or
any of its Representatives.

 

6.       The undersigned shall be deemed to have recertified to the provisions
herein each time it accesses the Information on the Note Administrator’s
Website.

 

7.       Capitalized terms used but not defined herein shall have the respective
meanings assigned thereto in the Indenture.

 



Exh. P-1-2 

 

 

BY ITS CERTIFICATION HEREOF, the undersigned has made the representations above
and shall be deemed to have caused its name to be signed hereto by its duly
authorized signatory, as of the date certified.

 

By:                  Name:   Title:

 

 

Exh. P-1-3 

 



 

EXHIBIT P-2

 

FORM OF INVESTOR CERTIFICATION

 

(For Borrower Affiliates)

 

[Date]

 

Wells Fargo Bank, National Association
9062 Old Annapolis Road
Columbia, Maryland 21045
Attention: Corporate Trust Services – STWD 2019-FL1, Ltd.

 

Re:STWD 2019-FL1, Ltd. and STWD 2019-FL1, LLC

 

In accordance with the requirements for obtaining certain information pursuant
to the Indenture, dated as of August 15, 2019 (the “Indenture”), by and among
STWD 2019-FL1, Ltd. (the “Issuer”), as Issuer, STWD 2019-FL1, LLC, as Co-Issuer,
Starwood Property Mortgage, L.L.C., as advancing agent, Wilmington Trust,
National Association (the “Trustee”), as Trustee, Wells Fargo Bank, National
Association, as note administrator (in such capacity and, together with any
successor note administrator permitted under the Indenture, the “Note
Administrator”), and as custodian, the undersigned hereby certifies and agrees
as follows:

 

1.       The undersigned is a Noteholder, a beneficial owner of a Note, a holder
of a Preferred Share, or a prospective purchaser of a Note or a Preferred Share.

 

2.       The undersigned is an agent or Affiliate of, or an investment advisor
to, a borrower under a Collateral Interest.

 

3.       The undersigned is requesting access pursuant to the Indenture to the
Monthly Reports (the “Information”) on the Note Administrator’s Website pursuant
to the provisions of the Indenture.

 

4.       In consideration of the disclosure to the undersigned of the
Information, or the access thereto, the undersigned will keep the Information
confidential (except from such outside persons as are assisting it in making an
evaluation in connection with purchasing the related Notes or Preferred Shares,
from its accountants and attorneys, and otherwise from such governmental or
banking authorities or agencies to which the undersigned is subject), and such
Information will not, without the prior written consent of the Note
Administrator, be otherwise disclosed by the undersigned or by its officers,
directors, partners, employees, agents or representatives (collectively, the
“Representatives”) in any manner whatsoever, in whole or in part.

 

The undersigned will not use or disclose the Information in any manner which
could result in a violation of any provision of the Securities Act of 1933, as
amended (the “Securities Act”), or the Securities Exchange Act of 1934, as
amended, or would require registration of any Note or Preferred Share not
previously registered pursuant to Section 5 of the Securities Act.

  



Exh. P-2-1 

 

 

5.       The undersigned shall be fully liable for any breach of the Collateral
Interest Purchase Agreement and this Certification by itself or any of its
Representatives and shall indemnify the Issuer, the Note Administrator, the
Trustee, the Servicer, and the Special Servicer for any loss, liability or
expense incurred thereby with respect to any such breach by the undersigned or
any of its Representatives.

 

6.       The undersigned shall be deemed to have recertified to the provisions
herein each time it accesses the Information on the Note Administrator’s
Website.

 

7.       Capitalized terms used but not defined herein shall have the respective
meanings assigned thereto in the Indenture.

 



Exh. P-2-2 

 

 

BY ITS CERTIFICATION HEREOF, the undersigned has made the representations above
and shall be deemed to have caused its name to be signed hereto by its duly
authorized signatory, as of the date certified.

 

By:                  Name:   Title:

 



Exh. P-2-3 

 

  

EXHIBIT Q

 

FORM OF ONLINE MARKET DATA PROVIDER CERTIFICATION

 

This Certification has been prepared for provision of information to the market
data providers listed in Paragraph 1 below pursuant to the direction of the
Issuer. If you represent a market data provider not listed herein and would like
access to the information, please contact CTSLink at 866-846-4526, or at
ctslink.customerservice@wellsfargo.com.

 

In accordance with the requirements for obtaining certain information pursuant
to the Indenture, dated as of August 15, 2019 (the “Indenture”), by and among
STWD 2019-FL1, Ltd., as Issuer (the “Issuer”), STWD 2019-FL1, LLC, as Co-Issuer,
Starwood Property Mortgage, L.L.C., as advancing agent, Wells Fargo Bank,
National Association, as Note Administrator and Custodian, and Wilmington Trust,
National Association, as Trustee, the undersigned hereby certifies and agrees as
follows:

 

1.The undersigned is an employee or agent of Bloomberg L.P., Trepp, LLC, Intex
Solutions, Inc., CMBS.com, Inc., Markit LLC, Interactive Data Corporation,
Thomson Reuters Corporation or PricingDirect Inc., a market data provider that
has been given access to the Monthly Reports, CREFC reports and supplemental
notices on www.ctslink.com (“CTSLink”) by request of the Issuer.

 

2.The undersigned agrees that each time it accesses CTSLink, the undersigned is
deemed to have recertified that the representation above remains true and
correct.

 

3.The undersigned acknowledges and agrees that the provision to it of
information and/or reports on CTSLink is for its own use only, and agrees that
it will not disseminate or otherwise make such information available to any
other person without the written consent of the Issuer, and any confidentiality
agreement applicable to the undersigned with respect to information obtained
from the Issuer’s 17g-5 Website shall also be applicable to information obtained
from CTSLink.

 

4.Capitalized terms used but not defined herein shall have the respective
meanings assigned thereto in the Indenture pursuant to which the Notes were
issued.

 

BY ITS CERTIFICATION HEREOF, the undersigned has made the representations above
and shall be deemed to have caused its name to be signed hereto by its duly
authorized signatory, as of the date certified.

  

By:    Name:   Title:

 



Exh. Q-1 

 

  

EXHIBIT R

 

FORM OF OFFICER’S CERTIFICATE OF THE COLLATERAL MANAGER WITH RESPECT TO THE
ACQUISITION OF COLLATERAL INTERESTS

 

[DATE]

 

This officer’s certificate is being delivered pursuant to the Indenture, dated
as August 15, 2019 (the “Indenture”), by and among STWD 2019-FL1, Ltd., as
Issuer (the “Issuer”), STWD 2019-FL1, LLC, as Co-Issuer of the Offered Notes,
Starwood Property Mortgage, L.L.C., as advancing agent, Wilmington Trust,
National Association, as trustee, and Wells Fargo Bank, National Association, as
note administrator, paying agent, calculation agent, transfer agent,
authenticating agent, custodian, backup advancing agent and notes registrar.
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Indenture.

 

Pursuant to the Subsequent Transfer Instrument attached as Schedule B hereto,
dated as of the date hereof, STWD CLO Seller, LLC (the “Seller”) has agreed to
sell to the Issuer, and the Issuer has agreed to purchase from the Seller, the
Collateral Interests described on Schedule A hereto (the “Reinvestment
Collateral Interests”).

 

In connection with the foregoing, STWD Investment Management, LLC (the
“Collateral Manager”) hereby certifies that, with respect to the acquisition of
each Reinvestment Collateral Interest, as of the date hereof:

 

1.The Eligibility Criteria are satisfied.    

2.The Acquisition Criteria are satisfied.    

3.The Acquisition and Disposition Requirements are satisfied.

 

[SIGNATURE ON FOLLOWING PAGE]

 



Exh. R-1 

 

  

IN WITNESS WHEREOF, the undersigned has executed this Officer’s Certificate as
of the date first set forth above.

 



  STWD INVESTMENT MANAGEMENT, LLC       By:                              Name:  
Title:

 

 

Exh. R-2 

 





 

SCHEDULE A

 

LIST OF REINVESTMENT COLLATERAL INTERESTS

  

Name Purchase Price Cut-off Date                

 



Exh. R-3 

 

  

SCHEDULE B

 

SUBSEQUENT TRANSFER INSTRUMENT

 

[Attached]

 



Exh. S-1 

 

 

EXHIBIT S

 

FORM OF MASCOT NOTE OFFICER’S CERTIFICATE

 

[To be Printed on Holder’s Letterhead]

 

[DATE]

 

Wells Fargo Bank, National Association, as Note Administrator
9062 Old Annapolis Road
Columbia, Maryland 21045
Attention: Corporate Trust Services – STWD 2019-FL1
Email: cts.cmbs.bond.admin@wellsfargo.com

 

Re:STWD 2019-FL1 – MASCOT Notes

 

This officer’s certificate is being delivered pursuant to that certain
indenture, dated as August 15, 2019 (the “Indenture”), by and among STWD
2019-FL1, Ltd., as issuer of the Notes, STWD 2019-FL1, LLC, as co-issuer of the
Offered Notes, Starwood Property Mortgage, L.L.C., as advancing agent,
Wilmington Trust, National Association, as trustee, and Wells Fargo Bank,
National Association, as note administrator, paying agent, calculation agent,
transfer agent, authenticating agent, custodian, backup advancing agent and
notes registrar. Capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Indenture.

 

Pursuant to Section 2.16 of the Indenture, the undersigned, an authorized
officer of [__________] (the “Holder”), a holder of Exchangeable Notes, hereby
proposes an exchange of Exchangeable notes on [__________], 20[__] based on the
information set forth below:

 



Class of Exchangeable Notes:             CUSIP of Exchangeable Notes:          
  Interest Rate of Exchangeable Notes:           Classes of Exchanged Notes:    
        CUSIPs of Exchanged Notes:             Aggregate Outstanding Amount or  
  Aggregate Outstanding Notional Amount:           DTC Participant Number of
Holder:    





 

[SIGNATURE FOLLOWS]

 



Exh. S-1 

 

  

IN WITNESS of the matters set forth herein, the undersigned has executed this
Certificate as of the date first set forth above.

 



  [HOLDER] [Insert Medallion Stamp Guarantee]             By:                
Name:   Title:



 



Exh. S-2 

 

  

EXHIBIT T

 

BENEFICIAL HOLDER INFORMATION FORM

 

For Holders of:

 

DEAL NAME (include Series): STWD 2019-FL1

 

Please complete the following and return to:

Alejandra Weisser

Wells Fargo Bank, N.A.

Corporate Trust Services

MAC N9300-070

600 South Fourth Street, 7th Floor

Minneapolis, MN 55415

 

Please check one.

 

___Beneficial Owner. The undersigned hereby represents and warrants that it is a
beneficial owner of the Notes, that the undersigned is authorized to provide
direction for their pro rata portion owned and that such power has not been
granted nor assigned to any other party or person.

 

___Nominee or Advisor. The undersigned hereby represents and warrants that it is
a nominee or advisor for the beneficial owner, that the undersigned is
authorized to provide direction for their pro rata portion owned and that such
power has not been granted nor assigned to any other party or person.

 



 

CLASS:    

 

CUSIP:                   ORIGINAL FACE AMOUNT:  $                 

 

NOMINEE NAME:    



 

NOMINEE BANK (DTC Participant # if Applicable):    

 

(The following information is important to facilitate conference calls, if
needed)

 

Beneficiary Company Name:    



I.Contact Name:    

 

Address:                

 

 

Phone:     Facsimile:   E-mail:        



 



Signature:  _________________________________________________ Date:      



 



Exh. T-1 

 

